BEAR STEARNS ASSET BACKED SECURITIES I LLC,

Depositor,

OCWEN MORTGAGE ASSET TRUST I

ELLINGTON ACQUISITION TRUST 2005-1

ELLINGTON ACQUISITION TRUST 2005-2,

Sellers,

OCWEN LOAN SERVICING, LLC,

Servicer,

LASALLE BANK NATIONAL ASSOCIATION,

Master Servicer and Securities Administrator,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

Custodian,

RISK MANAGEMENT GROUP,

Risk Manager

and

CITIBANK, N.A.,

Trustee

____________________

POOLING AND SERVICING AGREEMENT

Dated as of October 1, 2005

________________________________________

BEAR STEARNS ASSET BACKED SECURITIES I TRUST 2005-CL1

ASSET-BACKED CERTIFICATES, SERIES 2005-CL1

 





 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

 

 

ARTICLE I

DEFINITIONS

Section 1.01.

Defined Terms

6

Section 1.02.

Allocation of Certain Interest Shortfalls

52

ARTICLE II

CONVEYANCE OF TRUST FUND REPRESENTATIONS AND WARRANTIES

Section 2.01.

Conveyance of Trust Fund

53

Section 2.02.

Acceptance of the Mortgage Loans

55

Section 2.03.

Representations, Warranties and Covenants of the Servicer, the Master Servicer
and the Sellers, and Certain Matters Relating to a Breach of a Representation,
Warranty or Covenants by a Seller




57

Section 2.04.

Representations and Warranties of the Depositor

62

Section 2.05.

Certain REMIC Conditions in Connection with Substitutions and Repurchases

63

Section 2.06.

Countersignature and Delivery of Certificates

63

Section 2.07.

Conveyance of the Subsequent Mortgage Loans

64

Section 2.08.

Additional Representation

66

ARTICLE III

ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS

Section 3.01.

The Servicer to act as Servicer

66

Section 3.02.

Due-on-Sale Clauses; Assumption Agreements

68

Section 3.03.

Subservicers

69

Section 3.04.

Documents, Records and Funds in Possession of the Servicer To Be Held for
Trustee

70

Section 3.05.

Maintenance of Fire Insurance; Errors and Omissions and Fidelity Coverage

70

Section 3.06.

Presentment of Claims and Collection of Proceeds

72

Section 3.07.

Maintenance of the Primary Mortgage Insurance Policies; Collections Thereunder

72

Section 3.08.

Reserved

73

Section 3.09.

Realization Upon Defaulted Mortgage Loans; Determination of Excess Liquidation
Proceeds and Realized Losses; Repurchases of Certain Mortgage Loans



73

Section 3.10.

Servicing Compensation

76

Section 3.11.

REO Property

77

Section 3.12.

Liquidation Reports

77

Section 3.13.

Annual Certificate as to Compliance and Sarbanes-Oxley Back-up Certificate

77

Section 3.14.

Annual Independent Certified Public Accountants’ Servicing Report

78

Section 3.15.

Books and Records

78

Section 3.16.

Reserved

79

Section 3.17.

Reserved

79

Section 3.18.

Optional Purchase of Certain Mortgage Loans; Charge-offs

79

 

 



-i-

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

Section 3.19.

Obligations of the Servicer in Respect of Mortgage Rates and Scheduled Payments


80

Section 3.20.

Advancing Facility

80

ARTICLE IV

 

Section 4.01.

The Master Servicer to act as Master Servicer

83

Section 4.02.

Reserved

84

Section 4.03.

Monitoring of the Servicer

84

Section 4.04.

Fidelity Bond

85

Section 4.05.

Power to Act; Procedure

85

Section 4.06.

Due-on-Sale Clauses; Assumption Agreements

86

Section 4.07.

Release of Mortgage Files

86

Section 4.08.

Documents, Records and Funds in Possession of Master Servicer and Servicer To Be
Held for Trustee

87

Section 4.09.

Standard Hazard Insurance and Flood Insurance Policies

88

Section 4.10.

Presentment of Claims and Collection of Proceeds

88

Section 4.11.

Maintenance of the Primary Mortgage Insurance Policies

89

Section 4.12.

Trustee to Retain Possession of Certain Insurance Policies and Documents

89

Section 4.13.

Realization Upon Defaulted Mortgage Loans

89

Section 4.14.

Compensation for the Master Servicer

90

Section 4.15.

REO Property

90

Section 4.16.

Annual Officer’s Certificate as to Compliance

90

Section 4.17.

Annual Independent Accountant’s Servicing Report

91

Section 4.18.

Reports Filed with Securities and Exchange Commission

91

Section 4.19.

UCC

92

ARTICLE V

ACCOUNTS

Section 5.01.

Collection of Mortgage Loan Payments; Protected Account

92

Section 5.02.

Permitted Withdrawals From the Protected Account

95

Section 5.03.

Collection of Taxes; Assessments and Similar Items; Escrow Accounts

96

Section 5.04.

Reserved

97

Section 5.05.

Master Servicer Collection Account

97

Section 5.06.

Permitted Withdrawals and Transfers From the Master Servicer Collection Account

98

Section 5.07.

Reports to the Master Servicer

99

Section 5.08.

Distribution Account

99

Section 5.09.

Permitted Withdrawals and Transfers from the Distribution Account

100

Section 5.10.

Pre-Funding Accounts and Pre-Funding Reserve Accounts.

102

Section 5.11.

Reserve Fund

104

Section 5.12.

Interest Coverage Account

105

ARTICLE VI

DISTRIBUTIONS AND ADVANCES

 



-ii-

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

Section 6.01.

Advances

106

Section 6.02.

Compensating Interest Payments

108

Section 6.03.

REMIC Distributions

108

Section 6.04.

Distributions

108

Section 6.04A.

Allocation of Realized Losses

112

Section 6.05.

Monthly Statements to Certificateholders

113

Section 6.06.

REMIC Designations and REMIC Distributions

116

ARTICLE VII

THE CERTIFICATES

Section 7.01.

The Certificates

118

Section 7.02.

Certificate Register; Registration of Transfer and Exchange of Certificates

119

Section 7.03.

Mutilated, Destroyed, Lost or Stolen Certificates

125

Section 7.04.

Persons Deemed Owners

126

Section 7.05.

Access to List of Certificateholders’ Names and Addresses

126

Section 7.06.

Book-Entry Certificates

126

Section 7.07.

Notices to Depository

127

Section 7.08.

Definitive Certificates

128

Section 7.09.

Maintenance of Office or Agency

128

ARTICLE VIII

THE DEPOSITOR, THE SERVICER AND THE MASTER SERVICER

Section 8.01.

Liabilities of the Depositor, the Servicer and the Master Servicer

129

Section 8.02.

Merger or Consolidation of the Depositor, the Servicer or the Master Servicer

129

Section 8.03.

Indemnification of the Trustee, the Securities Administrator, the Servicer and
the Master Servicer

129

Section 8.04.

Limitations on Liability of the Depositor, the Servicer, the Master Servicer and
Others

130

Section 8.05.

Master Servicer and Servicer Not to Resign

131

Section 8.06.

Successor Master Servicer

132

Section 8.07.

Sale and Assignment of Master Servicing

132

ARTICLE IX

DEFAULT; TERMINATION OF THE MASTER SERVICER OR THE SERVICER

Section 9.01.

Master Servicer Events of Default

133

Section 9.02.

Trustee to Act; Appointment of Successor

135

Section 9.03.

Notification to Certificateholders

136

Section 9.04.

Waiver of Master Servicer Defaults

137

Section 9.05.

Servicer Events of Default

137

Section 9.06.

Waiver of Servicer Defaults

139

ARTICLE X

CONCERNING THE TRUSTEE, THE SECURITIES ADMINISTRATOR AND THE RISK MANAGER

 



-iii-

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

Section 10.01.

Duties of Trustee

139

Section 10.02.

Certain Matters Affecting the Trustee and the Securities Administrator

141

Section 10.03.

Trustee and Securities Administrator Not Liable for Certificates or Mortgage
Loans

143

Section 10.04.

Trustee and Securities Administrator May Own Certificates

144

Section 10.05.

Trustee’s and Securities Administrator's Fees and Expenses

144

Section 10.06.

Eligibility Requirements for Trustee and the Securities Administrator

144

Section 10.07.

Insurance

145

Section 10.08.

Resignation and Removal of Trustee and Securities Administrator

145

Section 10.09.

Successor Trustee or Securities Administrator

146

Section 10.10.

Merger or Consolidation of Trustee or the Securities Administrator

147

Section 10.11.

Appointment of Co-Trustee or Separate Trustee

147

Section 10.12.

Federal Information Returns and Reports to Certificateholders; REMIC
Administration

148

Section 10.13.

Duties of Risk Manager

151

Section 10.14.

Limitation Upon Liability of the Risk Manager

153

Section 10.15.

Removal of the Risk Manager

153

Section 10.16.

REMIC-Related Covenants

154

ARTICLE XI

TERMINATION

Section 11.01.

Termination Upon Liquidation or Repurchase of all Mortgage Loans

155

Section 11.02.

Final Distribution on the Certificates

155

Section 11.03.

Additional Termination Requirements

157

ARTICLE XII

MISCELLANEOUS PROVISIONS

Section 12.01.

Amendment

159

Section 12.02.

Recordation of Agreement; Counterparts

160

Section 12.03.

Governing Law

160

Section 12.04.

Intention of Parties

161

Section 12.05.

Notices

161

Section 12.06.

Severability of Provisions

162

Section 12.07.

Assignment

162

Section 12.08.

Limitation on Rights of Certificateholders

163

Section 12.09.

Inspection and Audit Rights

163

Section 12.10.

Certificates Nonassessable and Fully Paid

164

Section 12.11

Jurisdiction; Waiver of Jury

164

 

 



-iv-

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

Exhibits

Exhibit A-1

Form of Class A Certificates

Exhibit A-2

Form of Class M Certificates

Exhibit A-3

Form of Residual Certificates

Exhibit A-4

Form of Class B-IO Certificates

Exhibit B

Mortgage Loan Schedule

Exhibit C

Katrina Loan Schedule

Exhibit D

Form of Transfer Affidavit

Exhibit E

Form of Transferor Certificate

Exhibit F

Form of Investment Letter (Non-Rule 144A)

Exhibit G

Form of Rule 144A and Related Matters Certificate

Exhibit H

Form of Request for Release

Exhibit I

DTC Letter of Representations

Exhibit J

Schedule of Mortgage Loans with Lost Notes

Exhibit K

Form of Custodial Agreement

Exhibit L

Form of Back-Up Certification

Exhibit M-1

Form of Ellington 2005-1 Mortgage Loan Purchase Agreement

Exhibit M-2

Form of Ellington 2005-2 Mortgage Loan Purchase Agreement

Exhibit M-3

Form of Ocwen Mortgage Loan Purchase Agreement

Exhibit N

List of Foreclosure Restricted Loans

Exhibit O

Risk Manager Certification

Exhibit P

Servicer Certificate

Exhibit Q

Subsequent Mortgage Loan Purchase Agreement

Exhibit R

Subsequent Transfer Instrument

 

 



-v-

 


--------------------------------------------------------------------------------



 

 

POOLING AND SERVICING AGREEMENT, dated as of October 1, 2005, among BEAR STEARNS
ASSET BACKED SECURITIES I LLC, a Delaware limited liability company, as
depositor (the “Depositor”), OCWEN LOAN SERVICING, LLC, a Delaware limited
liability company, as Servicer (in such capacity, the “Servicer”), OCWEN
MORTGAGE ASSET TRUST I, as a Seller (“Ocwen Trust”), ELLINGTON MORTGAGE
ACQUISITION TRUST 2005-1, as a Seller ("Ellington 2005-1"), ELLINGTON
ACQUISITION TRUST 2005-2, as a Seller ("Ellington 2005-2" and, together with
Ocwen Trust and Ellington 2005-1, the "Sellers"), LASALLE BANK NATIONAL
ASSOCIATION, a national banking association, as Master Servicer (in such
capacity, the “Master Servicer”) and as Securities Administrator (in such
capacity, the "Securities Administrator"), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as custodian (the “Custodian”),
Risk Management Group, LLC, a limited liability company, as Risk Manager (the
"Risk Manager), and Citibank, N.A., a national banking association, not in its
individual capacity, but solely as trustee (the “Trustee”).

PRELIMINARY STATEMENT

The Depositor is the owner of the Trust Fund that is hereby conveyed to the
Trustee in return for the Certificates.

REMIC I

As provided herein, the Trustee will elect to treat the segregated pool of
assets consisting of the Initial Mortgage Loans, any Subsequent Mortgage Loans,
and certain other related assets subject to this Agreement (other than the
Reserve Fund) as a REMIC for federal income tax purposes, and such segregated
pool of assets will be designated as “REMIC I”. The Class R-1 Certificates will
represent ownership of the sole class of “residual interests” in REMIC I for
purposes of the REMIC Provisions (as defined herein). The following table
irrevocably sets forth the designation, the Uncertificated REMIC I Pass-Through
Rate, the initial Uncertificated Principal Balance and, solely for purposes of
satisfying Treasury regulation Section 1.860G-1(a)(4)(iii), the “latest possible
maturity date” for each of the REMIC I Regular Interests (as defined herein).
None of the REMIC I Regular Interests will be certificated.

Designation

Uncertificated

REMIC I

Pass-Through Rate

Initial Uncertificated Principal Balance

Latest Possible Maturity Date(1)

LT1

Variable(2)

$279,008,635.52

September 2034

LT2

Variable(2)

$11,431.10

September 2034

LT3

0.00%

$16,474.20

September 2034

LT4

Variable(2)

$16,474.10

September 2034

___________________

 

(1)

Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury regulations,
the Distribution Date in the month following the maturity date for the Mortgage
Loan with the latest maturity date has been designated as the “latest possible
maturity date” for each REMIC I Regular Interest.

   

(2)

Calculated in accordance with the definition of “Uncertificated REMIC I
Pass-Through Rate” herein.

 

 





 


--------------------------------------------------------------------------------



 

 

REMIC II

As provided herein, the Trustee will elect to treat the segregated pool of
assets consisting of the REMIC I Regular Interests as a REMIC for federal income
tax purposes, and such segregated pool of assets will be designated as “REMIC
II”. The Class R-2 Certificates will represent ownership of the sole class of
“residual interests” in REMIC II for purposes of the REMIC Provisions (as
defined herein). The following table irrevocably sets forth the designation, the
Uncertificated REMIC II Pass-Through Rate, the initial Uncertificated Principal
Balance and, solely for purposes of satisfying Treasury regulation Section
1.860G-1(a)(4)(iii), the “latest possible maturity date” for each of the REMIC
II Regular Interests (as defined herein). None of the REMIC II Regular Interests
will be certificated.

Designation

Uncertificated

REMIC II

Pass-Through Rate

Initial Uncertificated Principal Balance

Latest Possible Maturity Date(1)

MT1

Variable(2)

$246,082,745.34

September 2034

MT2

Variable(2)

$6,970.34

September 2034

MT3

Variable(2)

$17,642.16

September 2034

MT4

Variable(2)

$17,642.16

September 2034

M-1-M

Variable(2)

$9,348,000.00

September 2034

M-2-M

Variable(2)

$4,883,000.00

September 2034

M-3-M

Variable(2)

$3,209,000.00

September 2034

M-4-M

Variable(2)

$3,349,000.00

September 2034

M-5-M

Variable(2)

$1,675,000.00

September 2034

M-6-M

Variable(2)

$1,395,000.00

September 2034

M-7-M

Variable(2)

$1,395,000.00

September 2034

M-8-M

Variable(2)

$1,395,000.00

September 2034

M-9-M

Variable(2)

$1,395,000.00

September 2034

M-10-M

Variable(2)

$2,791,000.00

September 2034

B-IO-I-M

Variable(2)

N/A

September 2034

B-IO-P-M

Variable(2)

$2,093,015.02

September 2034

R-M

N/A

N/A

September 2034

___________________

 

(1)

Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury regulations,
the Distribution Date in the month following the maturity date for the Mortgage
Loan with the latest maturity date has been designated as the “latest possible
maturity date” for each REMIC II Regular Interest.

   

(2)

Calculated in accordance with the definition of “Uncertificated REMIC II
Pass-Through Rate” herein.

 

REMIC III

As provided herein, the Trustee shall make an election to treat the segregated
pool of assets consisting of the REMIC II Regular Interests as a REMIC for
federal income tax purposes, and such segregated pool of assets will be
designated as “REMIC III.” The Class R-3

 

2





 


--------------------------------------------------------------------------------



 

Certificates will represent ownership of the sole class of “residual interests”
in REMIC III for purposes of the REMIC Provisions.

The following table sets forth (or describes) the Class designation,
Pass-Through Rate and aggregate Initial Certificate Principal Balance or Initial
Certificate Notional Balance for each indicated Class of Certificates that
represents ownership of a “regular interest” in REMIC III created hereunder
(each a “REMIC III Regular Interest”), and, solely for purposes of satisfying
Treasury regulation Section 1.860G-1(a)(4)(iii), the “latest possible maturity
date” for each of the REMIC III Regular Interests and the Certificates:

Class Designation

Pass-Through Rate

Aggregate Initial Certificate Principal Balance

Latest Possible

Maturity Date(*)

 

 

 

 

A-1

(1)

$221,512,000.00

September 2034

A-2

(2)

$24,613,000.00

September 2034

A-3

(3)

$246,125,000.00(4)

September 2034

M-1

(5)

$9,348,000.00

September 2034

M-2

(6)

$4,883,000.00

September 2034

M-3

(7)

$3,209,000.00

September 2034

M-4

(8)

$3,349,000.00

September 2034

M-5

(9)

$1,675,000.00

September 2034

M-6

(10)

$1,395,000.00

September 2034

M-7

(11)

$1,395,000.00

September 2034

M-8

(12)

$1,395,000.00

September 2034

M-9

(13)

$1,395,000.00

September 2034

M-10

(14)

$2,791,000.00

September 2034

B-IO

Variable(15)

$2,093,015.02(16)

September 2034

_______________

 

*

Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury regulations,
the Distribution Date immediately following the maturity date for the Mortgage
Loan with the latest maturity date has been designated as the “latest possible
maturity date” for the REMIC III Regular Interests and the Certificates.

 

(1)

The Pass-Through Rate per annum for the Class A-1 Certificates will be equal to
the lesser of (i) One-Month LIBOR plus 0.500% per annum, (ii) 8.00% per annum
and (iii) the Net Rate Cap. The Class A-1 Certificates will have a minimum rate
of 0.50% per annum. The REMIC III Regular Interest, the ownership of which is
represented by this Certificate, is entitled to interest at the foregoing rate
but is not entitled to any payments of Basis Risk Shortfall Carryforward Amounts
to which this Certificate may be entitled. For federal income tax purposes the
Pass-Through Rate for such REMIC III Regular Interest will be the related Marker
Rate.

(2)

The Pass-Through Rate per annum for the Class A-2 Certificates will be equal to
the lesser of (i) One-Month LIBOR plus 0.500% per annum, (ii) 8.00% per annum
and (iii) the Net Rate Cap. The Class A-2 Certificates will have a minimum rate
of 0.50% per annum.. The REMIC III Regular Interest, the ownership of which is
represented by this Certificate, is entitled to interest at the foregoing rate
but is not entitled to any payments of Basis Risk Shortfall Carryforward Amounts
to which this Certificate may be entitled. For federal income tax purposes the
Pass-Through Rate for such REMIC III Regular Interest will be the related Marker
Rate.

 

3





 


--------------------------------------------------------------------------------



 

 

(3)

The Pass-Through Rate per annum for the Class A-3 Certificates will be equal to
the lesser of (i) 7.500% per annum minus One-Month LIBOR, (ii) 7.500% per annum
and (iii) the Net Rate Cap. The Class A-3 Certificates will have a minimum rate
of 0.000% per annum. The REMIC III Regular Interest, the ownership of which is
represented by this Certificate, is entitled to interest at the foregoing rate
but is not entitled to any payments of Basis Risk Shortfall Carryforward Amounts
to which this Certificate may be entitled.

(4)

The Class A-3 Certificates do not have an initial Certificate Principal Balance.
The Class A-3 Certificates have an Initial Certificate Notional Balance of
$246,125,000.00 and for any subsequent Distribution Date, the Class A-3
Certificates will have a Certificate Notional Balance equal to the aggregate
Certificate Principal Balance of the Class A-1 Certificates and Class A-2
Certificates as of such Distribution Date. For federal income tax purposes, the
Class A-3 Certificates will have a Certificate Notional Balance equal to the
aggregate Uncertificated Principal Balance of REMIC II Regular Interests MT1,
MT2, MT3 and MT4..

(5)

The Pass-Through Rate per annum for the Class M-1 Certificates will be equal to
the lesser of (i) the related One-Month LIBOR Pass-Through Rate and (ii) the Net
Rate Cap. The REMIC III Regular Interest, the ownership of which is represented
by this Certificate, is entitled to interest at the foregoing rate but is not
entitled to any payments of Basis Risk Shortfall Carryforward Amounts to which
this Certificate may be entitled.

(6)

The Pass-Through Rate per annum for the Class M-2 Certificates will be equal to
the lesser of (i) the related One-Month LIBOR Pass-Through Rate and (ii) the Net
Rate Cap. The REMIC III Regular Interest, the ownership of which is represented
by this Certificate, is entitled to interest at the foregoing rate but is not
entitled to any payments of Basis Risk Shortfall Carryforward Amounts to which
this Certificate may be entitled.

(7)

The Pass-Through Rate per annum for the Class M-3 Certificates will be equal to
the lesser of (i) the related One-Month LIBOR Pass-Through Rate and (ii) the Net
Rate Cap. The REMIC III Regular Interest, the ownership of which is represented
by this Certificate, is entitled to interest at the foregoing rate but is not
entitled to any payments of Basis Risk Shortfall Carryforward Amounts to which
this Certificate may be entitled.

(8)

The Pass-Through Rate per annum for the Class M-4 Certificates will be equal to
the lesser of (i) the related One-Month LIBOR Pass-Through Rate and (ii) the Net
Rate Cap. The REMIC III Regular Interest, the ownership of which is represented
by this Certificate, is entitled to interest at the foregoing rate but is not
entitled to any payments of Basis Risk Shortfall Carryforward Amounts to which
this Certificate may be entitled.

(9)

The Pass-Through Rate per annum for the Class M-5 Certificates will be equal to
the lesser of (i) the related One-Month LIBOR Pass-Through Rate and (ii) the Net
Rate Cap. The REMIC III Regular Interest, the ownership of which is represented
by this Certificate, is entitled to interest at the foregoing rate but is not
entitled to any payments of Basis Risk Shortfall Carryforward Amounts to which
this Certificate may be entitled.

(10)

The Pass-Through Rate per annum for the Class M-6 Certificates will be equal to
the lesser of (i) the related One-Month LIBOR Pass-Through Rate and (ii) the Net
Rate Cap. The REMIC III Regular Interest, the ownership of which is represented
by this Certificate, is entitled to interest at the foregoing rate but is not
entitled to any payments of Basis Risk Shortfall Carryforward Amounts to which
this Certificate may be entitled.

(11)

The Pass-Through Rate per annum for the Class M-7 Certificates will be equal to
the lesser of (i) the related One-Month LIBOR Pass-Through Rate and (ii) the Net
Rate Cap. The REMIC III Regular Interest, the ownership of which is represented
by this Certificate, is entitled to interest at the foregoing rate but is not
entitled to any payments of Basis Risk Shortfall Carryforward Amounts to which
this Certificate may be entitled.

(12)

The Pass-Through Rate per annum for the Class M-8 Certificates will be equal to
the lesser of (i) the related One-Month LIBOR Pass-Through Rate and (ii) the Net
Rate Cap. The REMIC III Regular Interest, the ownership of which is represented
by this Certificate, is entitled to interest at the foregoing rate but is not
entitled to any payments of Basis Risk Shortfall Carryforward Amounts to which
this Certificate may be entitled.

(13)

The Pass-Through Rate per annum for the Class M-9 Certificates will be equal to
the lesser of (i) the related One-Month LIBOR Pass-Through Rate and (ii) the Net
Rate Cap. The REMIC III Regular Interest, the ownership of which is represented
by this Certificate, is entitled to interest at the foregoing rate but is not
entitled to any payments of Basis Risk Shortfall Carryforward Amounts to which
this Certificate may be entitled.

(14)

The Pass-Through Rate per annum for the Class M-10 Certificates will be equal to
the lesser of (i) the related One-Month LIBOR Pass-Through Rate and (ii) the Net
Rate Cap. The REMIC III Regular Interest, the ownership of which

 

4





 


--------------------------------------------------------------------------------



 

is represented by this Certificate, is entitled to interest at the foregoing
rate but is not entitled to any payments of Basis Risk Shortfall Carryforward
Amounts to which this Certificate may be entitled.

(15)

The Class B-IO Certificates will bear interest at a per annum rate equal to its
Pass-Through Rate on its Certificate Notional Balance. The Class B-IO
Certificates will be comprised of two REMIC III Regular Interests, a principal
only regular interest designated B-IO-P, which has a principal balance equal to
the Uncertificated Principal Balance of REMIC II Regular Interest B-IO-P-M, and
an interest only regular interest designated B-IO-I, which will be entitled to
distributions as set forth herein.

(16)

The Class B-IO Certificates have a Certificate Principal Balance equal to the
principal balance of REMIC III Regular Interest B-IO-P. The Class B-IO
Certificates have a Certificate Notional Balance equal to the aggregate
Uncertificated Principal Balance of the REMIC I Regular Interests.

The Trust Fund shall be named, and may be referred to as, the “Bear Stearns
Asset Backed Securities I LLC, Asset-Backed Certificates, Bear Stearns Asset
Backed Securities Trust 2005-CL1.” The Certificates issued hereunder may be
referred to as “Asset-Backed Certificates, Series 2005-CL1” (including for
purposes of any endorsement or assignment of a Mortgage Note or Mortgage).

In consideration of the mutual agreements herein contained, the Depositor, the
Sellers, the Securities Administrator, the Servicer, the Master Servicer, the
Custodian, the Risk Manager and the Trustee agree as follows:

 

5





 


--------------------------------------------------------------------------------



 

 



ARTICLE I

 

DEFINITIONS

 

Section 1.01.

Defined Terms.

In addition to those terms defined in Section 1.02, whenever used in this
Agreement, the following words and phrases, unless the context otherwise
requires, shall have the following meanings:

Accepted Master Servicing Practices: With respect to each Mortgage Loan, those
customary mortgage master servicing practices of prudent mortgage master
servicing institutions that master service loans to the extent applicable to the
Master Servicer (except in its capacity as successor to the Servicer).

Accepted Servicing Practices: With respect to each Mortgage Loan, those mortgage
servicing practices (including collection procedures) that are in accordance
with all applicable statutes, regulations and prudent mortgage banking practices
for similar mortgage loans of the same type and quality as such Mortgage Loan in
the jurisdiction where the related Mortgaged Property is located.

Account: The Distribution Account, the Pre-Funding Account, the Pre-Funding
Reserve Account, the Interest Coverage Account, the Master Servicing Collection
Account and the Protected Account.

Accrual Period: With respect to the Certificates (other than the Class B-IO
Certificates and the Residual Certificates) and any Distribution Date, the
period from and including the immediately preceding Distribution Date (or with
respect to the first Accrual Period, the Closing Date) to and including the day
prior to such Distribution Date. With respect to the Class B-IO Certificates and
the Residual Certificates and any Distribution Date, the calendar month
immediately preceding such Distribution Date. All calculations of interest on
the Class A Certificates and the Class B-IO Certificates will be made on the
basis of a 360-day year consisting of twelve 30-day months and calculations of
interest on all other Certificates will be made on the basis of the actual
number of days elapsed in the related Accrual Period.

Actuarial Loans: The Mortgage Loans which provide for allocation of principal
and interest according to the customary method, on which 30 days of interest is
owed each month irrespective of the day on which the payment was received.

Advance: An advance of delinquent payments of interest in respect of a Mortgage
Loan required to be made by the Servicer or the Master Servicer as provided in
Section 6.01 and Section 6.02 hereof.

Agreement: This Pooling and Servicing Agreement and any and all amendments or
supplements hereto made in accordance with the terms herein.

 

6





 


--------------------------------------------------------------------------------



 

 

Adjustable Rate Mortgage Loan: Each of the Mortgage Loans identified in the
Mortgage Loan Schedule as having a Mortgage Rate that is subject to adjustment.

Adjustment Date: With respect to each Adjustable Rate Mortgage Loan, the first
day of the month in which the Mortgage Rate of an Adjustable Rate Mortgage Loan
changes pursuant to the related Mortgage Note. The first Adjustment Date
following the applicable Cut-off Date as to each Adjustable Rate Mortgage Loan
is set forth in the Mortgage Loan Schedule.

Amount Held for Future Distribution: As to any Distribution Date, the aggregate
amount held in the Protected Account at the close of business on the immediately
preceding Determination Date on account of (i) all Scheduled Payments or
portions thereof received in respect of the Mortgage Loans due after the related
Due Period, (ii) Principal Prepayments, received in respect of such Mortgage
Loans after the last day of the related Prepayment Period, subject to Section
5.02 and (iii) Liquidation Proceeds, Subsequent Recoveries and Insurance
Proceeds received in respect of such Mortgage Loans after the last day of the
prior calendar month, subject to Section 5.02.

Applicable State Law: For purposes of Section 10.12(d), the Applicable State Law
shall be (a) the law of the State of New York and (b) such other state law whose
applicability shall have been brought to the attention of the Securities
Administrator and the Trustee by either (i) an Opinion of Counsel reasonably
acceptable to the Securities Administrator and the Trustee delivered to it by
the Master Servicer or the Depositor, or (ii) written notice from the
appropriate taxing authority as to the applicability of such state law.

Applied Realized Loss Amount: With respect to any Distribution Date and a Class
of Class A-1 Certificates, Class A-2 Certificates and Class M Certificates, the
sum of the Realized Losses with respect to the Mortgage Loans which have been
applied in reduction of the Certificate Principal Balance of that Class of
Certificates pursuant to Section 6.04A of this Agreement reduced by any
Subsequent Recoveries applied to such Applied Realized Loss Amount.

Appraised Value: With respect to any Mortgage Loan originated in connection with
a refinancing, the appraised value of the Mortgaged Property based upon the
appraisal made or considered in the underwriting decision at the time of such
refinancing or, with respect to any other Mortgage Loan, the lesser of (x) the
appraised value of the Mortgaged Property based upon the appraisal made by a fee
appraiser at the time of the origination of the related Mortgage Loan, and (y)
the sales price of the Mortgaged Property at the time of such origination.

Basis Risk Shortfall Carry Forward Amount: With respect to any Distribution Date
and any Class of Class A Certificates and Class M Certificates and any
Distribution Date for which the Pass-Through Rate for such Certificates is equal
to the Net Rate Cap, the sum of (A) the excess, if any, of (a) the amount of
Current Interest that such Class would have been entitled to receive on such
Distribution Date had the Pass-Though Rate applicable to such Class not have
been reduced by the related Net Rate Cap, over (b) the amount of Current
Interest that such Class was entitled to receive on such Distribution Date at a
per annum rate equal to the Net Rate Cap and (B) the amount in clause (A) for
all previous Distribution Dates not previously paid, together with interest
thereon at a rate equal to the related Pass-Through Rate for such Distribution
Date.

 

7





 


--------------------------------------------------------------------------------



 

 

Bankruptcy Code: Title 11 of the United States Code.

Book-Entry Certificates: Any of the Certificates that shall be registered in the
name of the Depository or its nominee, the ownership of which is reflected on
the books of the Depository or on the books of a person maintaining an account
with the Depository (directly, as a “Depository Participant”, or indirectly, as
an indirect participant in accordance with the rules of the Depository and as
described in Section 7.06). As of the Closing Date, each Class of Regular
Certificates (other than the Class B-IO Certificates) constitutes a Class of
Book-Entry Certificates.

BPO: A broker purchase opinion of value obtained pursuant to Section 2.07.

Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a day on
which banking institutions in The City of New York, New York, Chicago, Illinois,
the State of Florida or any city in which the Corporate Trust Office of the
Trustee or Securities Administrator is located are authorized or obligated by
law or executive order to be closed.

Calendar Quarter: January 1 to March 31, April 1 to June 30, July 1 to September
30, or October 1 to December 31, as applicable.

Certificate: Any one of the certificates of any Class executed and authenticated
by the Securities Administrator in substantially the forms attached hereto as
Exhibits A-1 through A-4.

Certificate Margin: With respect to the Class A-1 Certificates and any
Distribution Date, 0.500%.

With respect to the Class A-2 Certificates and any Distribution Date, 0.500%.

With respect to the Class A-3 Certificates and any Distribution Date, 7.50%.

With respect to the Class M-1 Certificates, 0.630% in the case of each
Distribution Date through and including the first possible Optional Termination
Date and 0.945% in the case of each Distribution Date thereafter.

With respect to the Class M-2 Certificates, 0.650% in the case of each
Distribution Date through and including the first possible Optional Termination
Date and 0.975% in the case of each Distribution Date thereafter.

With respect to the Class M-3 Certificates, 0.750% in the case of each
Distribution Date through and including the first possible Optional Termination
Date and 1.125% in the case of each Distribution Date thereafter.

With respect to the Class M-4 Certificates, 1.350% in the case of each
Distribution Date through and including the first possible Optional Termination
Date and 20.25% in the case of each Distribution Date thereafter.

 

8





 


--------------------------------------------------------------------------------



 

 

With respect to the Class M-5 Certificates, 1.750% in the case of each
Distribution Date through and including the first possible Optional Termination
Date and 2.625% in the case of each Distribution Date thereafter.

With respect to the Class M-6 Certificates, 2.500% in the case of each
Distribution Date through and including the first possible Optional Termination
Date and 3.750% in the case of each Distribution Date thereafter.

With respect to the Class M-7 Certificates, 3.500% in the case of each
Distribution Date through and including the first possible Optional Termination
Date and 5.250% in the case of each Distribution Date thereafter.

With respect to the Class M-8 Certificates, 3.500% in the case of each
Distribution Date through and including the first possible Optional Termination
Date and 5.250% in the case of each Distribution Date thereafter.

With respect to the Class M-9 Certificates, 3.500% in the case of each
Distribution Date through and including the first possible Optional Termination
Date and 5.250% in the case of each Distribution Date thereafter.

With respect to the Class M-10 Certificates, 3.500% in the case of each
Distribution Date through and including the first possible Optional Termination
Date and 5.250% in the case of each Distribution Date thereafter.

Certificate Notional Balance: With respect to the Class A-3 Certificates and any
Distribution Date, the aggregate Certificate Principal Balance of the Class A-1
Certificates and the Class A-2 Certificates. For federal income tax purposes,
the Class A-3 Certificates will have a Certificate Notional Balance equal to the
aggregate Uncertificated Principal Balance of REMIC II Regular Interests MT1,
MT2, MT3 AND MT4. With respect to the Class B-IO Certificates and any
Distribution Date, the aggregate Uncertificated Principal Balance of the REMIC I
Regular Interests for such Distribution Date.

Certificate Owner: With respect to a Book-Entry Certificate, the Person that is
the beneficial owner of such Book-Entry Certificate.

Certificate Principal Balance: As to any Certificate (other than any Class A-3
Certificate or Residual Certificate) and as of any Distribution Date, the
Initial Certificate Principal Balance of such Certificate plus, in the case of a
Class A-1 Certificate, Class A-2 Certificate and Class M Certificate, any
Subsequent Recoveries added to the Certificate Principal Balance of such
Certificate pursuant to Section 6.04(b), less the sum of (i) all amounts
distributed with respect to such Certificate in reduction of the Certificate
Principal Balance thereof on previous Distribution Dates pursuant to Section
6.04, and (ii) any Applied Realized Loss Amounts allocated to such Certificate
on previous Distribution Dates.

Certificate Register: The register maintained pursuant to Section 7.02 hereof.

 

9





 


--------------------------------------------------------------------------------



 

 

Certificateholder or Holder: The person in whose name a Certificate is
registered in the Certificate Register (initially, Cede & Co., as nominee for
the Depository, in the case of any Book-Entry Certificates).

Class: All Certificates bearing the same Class designation as set forth in
Section 7.01 hereof.

Class A Certificates: The Class A-1, Class A-2 and Class A-3 Certificates.

Class A Maximum Rate: With respect to any Distribution Date, 8.00% per annum.

Class A Principal Distribution Amount: For any Distribution Date, an amount
equal to the lesser of (x) the Principal Distribution Amount for such
Distribution Date and (y) the excess, if any, of (i) the aggregate Certificate
Principal Balance of the Class A-1 Certificates and Class A-2 Certificates
immediately prior to such Distribution Date, over (ii) the lesser of (a) the
product of (1) 76.40% and (2) the aggregate Stated Principal Balance of the
Mortgage Loans for such Distribution Date, and (b) the aggregate Stated
Principal Balance of the Mortgage Loans for such Distribution Date minus
$1,395,265.

Class A-1 Certificate: Any Certificate designated as a “Class A-1 Certificate”
on the face thereof, in the form of Exhibit A-1 hereto, representing the right
to the Percentage Interest of distributions provided for the Class A-1
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

Class A-2 Certificate: Any Certificate designated as a “Class A-2 Certificate”
on the face thereof, in the form of Exhibit A-1 hereto, representing the right
to the Percentage Interest of distributions provided for the Class A-2
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

Class A-3 Certificate: Any Certificate designated as a “Class A-3 Certificate”
on the face thereof, in the form of Exhibit A-1 hereto, representing the right
to the Percentage Interest of distributions provided for the Class A-3
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

Class B-IO Certificate: Any Certificate designated as a “Class B-IO Certificate”
on the face thereof, in the form of Exhibit A-4 hereto, representing the right
to its Percentage Interest of distributions provided for the Class B-IO
Certificates herein and evidencing ownership of REMIC III Regular Interests
B-IO-I and B-IO-P.

Class B-IO Distribution Amount: With respect to any Distribution Date, the sum
of (i) the Current Interest for the Class B-IO Certificates for such
Distribution Date (which shall be deemed distributable to the REMIC III Regular
Interest B-IO-I) and (ii) any Overcollateralization Release Amount for such
Distribution Date (which shall be deemed distributable to the REMIC III Regular
Interest B-IO-I); provided, however that on any Distribution Date after the
Distribution Date on which the Certificate Principal Balances of the Class A-1
Certificates, Class A-2 Certificates and Class M Certificates have been reduced
to zero, the Class B-IO Distribution Amount shall include the
Overcollateralization Amount (which shall be deemed distributable, first, to the
REMIC III Regular Interest B-IO-I in respect of

 

10





 


--------------------------------------------------------------------------------



 

accrued and unpaid interest thereon until such accrued and unpaid interest shall
have been reduced to zero and, thereafter, to the REMIC III Regular Interest
B-IO-P in respect of the principal balance thereof).

Class M Certificates: The Class M-1, Class M-2, Class M-3, Class M-4, Class M-5,
Class M-6, Class M-7, Class M-8, Class M-9 and Class M-10 Certificates.

Class M-1 Certificate: Any Certificate designated as a “Class M-1 Certificate”
on the face thereof, in the form of Exhibit A-2 hereto, representing the right
to its Percentage Interest of distributions provided for the Class M-1
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

Class M-1 Principal Distribution Amount: For any Distribution Date, an amount
equal to the lesser of (x) the remaining Principal Distribution Amount for such
Distribution Date after distribution of the Class A Principal Distribution
Amount and (y) the excess, if any, of (a) the sum of (1) the Certificate
Principal Balance of the Class A-1 Certificates and Class A-2 Certificates
(after taking into account the distribution of the Class A Principal
Distribution Amount on such Distribution Date and (2) the Certificate Principal
Balance of the Class M-1 Certificates immediately prior to such Distribution
Date, over (b) the lesser of (1) the product of (x) 83.10% and (y) the aggregate
Stated Principal Balance of the Mortgage Loans for such Distribution Date, and
(2) the aggregate Stated Principal Balance of the Mortgage Loans for such
Distribution Date minus $1,395,265.

Class M-2 Certificate: Any Certificate designated as a “Class M-2 Certificate”
on the face thereof, in the form of Exhibit A-2 hereto, representing the right
to its Percentage Interest of distributions provided for the Class M-2
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

Class M-2 Principal Distribution Amount: For any Distribution Date, an amount
equal to the lesser of (x) the remaining Principal Distribution Amount for such
Distribution Date after distribution of the Class A Principal Distribution
Amount and the Class M-1 Principal Distribution Amount and (y) the excess, if
any, of (a) the sum of (1) the Certificate Principal Balance of the Class A-1
Certificates and Class A-2 Certificates (after taking into account the
distribution of the Class A Principal Distribution Amount on such Distribution
Date), (2) the Certificate Principal Balance of the Class M-1 Certificates
(after taking into account the distribution of the Class M-1 Principal
Distribution Amount on such Distribution Date) and (3) the Certificate Principal
Balance of the Class M-2 Certificates immediately prior to such Distribution
Date, over (b) the lesser of (1) the product of (x) 86.60% and (y) the aggregate
Stated Principal Balance of the Mortgage Loans for such Distribution Date, and
(2) the aggregate Stated Principal Balance of the Mortgage Loans for such
Distribution Date minus $1,395,265.

Class M-3 Certificate: Any Certificate designated as a “Class M-3 Certificate”
on the face thereof, in the form of Exhibit A-2 hereto, representing the right
to its Percentage Interest of distributions provided for the Class M-3
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

 

11





 


--------------------------------------------------------------------------------



 

 

Class M-3 Principal Distribution Amount: For any Distribution Date, an amount
equal to the lesser of (x) the remaining Principal Distribution Amount for such
Distribution Date after distribution of the Class A Principal Distribution
Amount, the Class M-1 Principal Distribution Amount and the Class M-2 Principal
Distribution Amount and (y) the excess, if any, of (a) the sum of (1) the
Certificate Principal Balance of the Class A-1 Certificates and Class A-2
Certificates (after taking into account the distribution of the Class A
Principal Distribution Amount on such Distribution Date), (2) the Certificate
Principal Balance of the Class M-1 Certificates (after taking into account the
distribution of the Class M-1 Principal Distribution Amount on such Distribution
Date), (3) the Certificate Principal Balance of the Class M-2 Certificates
(after taking into account the distribution of the Class M-2 Principal
Distribution Amount on such Distribution Date) and (4) the Certificate Principal
Balance of the Class M-3 Certificates immediately prior to such Distribution
Date, over (b) the lesser of (1) the product of (x) 88.90% and (y) the aggregate
Stated Principal Balance of the Mortgage Loans for such Distribution Date, and
(2) the aggregate Stated Principal Balance of the Mortgage Loans for such
Distribution Date minus $1,395,265.

Class M-4 Certificate: Any Certificate designated as a “Class M-4 Certificate”
on the face thereof, in the form of Exhibit A-2 hereto, representing the right
to its Percentage Interest of distributions provided for the Class M-4
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

Class M-4 Principal Distribution Amount: For any Distribution Date, an amount
equal to the lesser of (x) the remaining Principal Distribution Amount for such
Distribution Date after distribution of the Class A Principal Distribution
Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal
Distribution Amount and the Class M-3 Principal Distribution Amount and (y) the
excess, if any, of (a) the sum of (1) the Certificate Principal Balance of the
Class A-1 Certificates and Class A-2 Certificates (after taking into account the
distribution of the Class A Principal Distribution Amount on such Distribution
Date), (2) the Certificate Principal Balance of the Class M-1 Certificates
(after taking into account the distribution of the Class M-1 Principal
Distribution Amount on such Distribution Date), (3) the Certificate Principal
Balance of the Class M-2 Certificates (after taking into account the
distribution of the Class M-2 Principal Distribution Amount on such Distribution
Date), (4) the Certificate Principal Balance of the Class M-3 Certificates
(after taking into account the distribution of the Class M-3 Principal
Distribution Amount on such Distribution Date) and (5) the Certificate Principal
Balance of the Class M-4 Certificates immediately prior to such Distribution
Date, over (b) the lesser of (1) the product of (x) 91.30% and (y) the aggregate
Stated Principal Balance of the Mortgage Loans for such Distribution Date, and
(2) the aggregate Stated Principal Balance of the Mortgage Loans for such
Distribution Date minus $1,395,265.

Class M-5 Certificate: Any Certificate designated as a “Class M-5 Certificate”
on the face thereof, in the form of Exhibit A-2 hereto, representing the right
to its Percentage Interest of distributions provided for the Class M-5
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

Class M-5 Principal Distribution Amount: For any Distribution Date, an amount
equal to the lesser of (x) the remaining Principal Distribution Amount for such
Distribution Date after distribution of the Class A Principal Distribution
Amount, the Class M-1 Principal Distribution

 

12





 


--------------------------------------------------------------------------------



 

Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal
Distribution Amount and the Class M-4 Principal Distribution Amount and (y) the
excess, if any, of (a) the sum of (1) the Certificate Principal Balance of the
Class A-1 Certificates and Class A-2 Certificates (after taking into account the
distribution of the Class A Principal Distribution Amount on such Distribution
Date), (2) the Certificate Principal Balance of the Class M-1 Certificates
(after taking into account the distribution of the Class M-1 Principal
Distribution Amount on such Distribution Date), (3) the Certificate Principal
Balance of the Class M-2 Certificates (after taking into account the
distribution of the Class M-2 Principal Distribution Amount on such Distribution
Date), (4) the Certificate Principal Balance of the Class M-3 Certificates
(after taking into account the distribution of the Class M-3 Principal
Distribution Amount on such Distribution Date), (5) the Certificate Principal
Balance of the Class M-4 Certificates (after taking into account the
distribution of the Class M-4 Principal Distribution Amount on such Distribution
Date) and (6) the Certificate Principal Balance of the Class M-5 Certificates
immediately prior to such Distribution Date, over (b) the lesser of (1) the
product of (x) 92.50% and (y) the aggregate Stated Principal Balance of the
Mortgage Loans for such Distribution Date, and (2) the aggregate Stated
Principal Balance of the Mortgage Loans for such Distribution Date minus
$1,395,265.

Class M-6 Certificate: Any Certificate designated as a “Class M-6 Certificate”
on the face thereof, in the form of Exhibit A-2 hereto, representing the right
to its Percentage Interest of distributions provided for the Class M-6
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

Class M-6 Principal Distribution Amount: For any Distribution Date, an amount
equal to the lesser of (x) the remaining Principal Distribution Amount for such
Distribution Date after distribution of the Class A Principal Distribution
Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal
Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4
Principal Distribution Amount and the Class M-5 Principal Distribution Amount
and (y) the excess, if any, of (a) the sum of (1) the Certificate Principal
Balance of the Class A-1 Certificates and Class A-2 Certificates (after taking
into account the distribution of the Class A Principal Distribution Amount on
such Distribution Date), (2) the Certificate Principal Balance of the Class M-1
Certificates (after taking into account the distribution of the Class M-1
Principal Distribution Amount on such Distribution Date), (3) the Certificate
Principal Balance of the Class M-2 Certificates (after taking into account the
distribution of the Class M-2 Principal Distribution Amount on such Distribution
Date), (4) the Certificate Principal Balance of the Class M-3 Certificates
(after taking into account the distribution of the Class M-3 Principal
Distribution Amount on such Distribution Date), (5) the Certificate Principal
Balance of the Class M-4 Certificates (after taking into account the
distribution of the Class M-4 Principal Distribution Amount on such Distribution
Date), (6) the Certificate Principal Balance of the Class M-5 Certificates
(after taking into account the distribution of the Class M-5 Principal
Distribution Amount on such Distribution Date) and (7) the Certificate Principal
Balance of the Class M-6 Certificates immediately prior to such Distribution
Date, over (b) the lesser of (1) the product of (x) 93.50% and (y) the aggregate
Stated Principal Balance of the Mortgage Loans for such Distribution Date, and
(2) the aggregate Stated Principal Balance of the Mortgage Loans for such
Distribution Date minus $1,395,265.

 

13





 


--------------------------------------------------------------------------------



 

 

Class M-7 Certificate: Any Certificate designated as a “Class M-7 Certificate”
on the face thereof, in the form of Exhibit A-2 hereto, representing the right
to its Percentage Interest of distributions provided for the Class M-7
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

Class M-7 Principal Distribution Amount: For any Distribution Date, an amount
equal to the lesser of (x) the remaining Principal Distribution Amount for such
Distribution Date after distribution of the Class A Principal Distribution
Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal
Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4
Principal Distribution Amount, the Class M-5 Principal Distribution Amount and
the Class M-6 Principal Distribution Amount and (y) the excess, if any, of (a)
the sum of (1) the Certificate Principal Balance of the Class A-1 Certificates
and Class A-2 Certificates (after taking into account the distribution of the
Class A Principal Distribution Amount on such Distribution Date), (2) the
Certificate Principal Balance of the Class M-1 Certificates (after taking into
account the distribution of the Class M-1 Principal Distribution Amount on such
Distribution Date), (3) the Certificate Principal Balance of the Class M-2
Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (4) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (5) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date), (6) the Certificate Principal
Balance of the Class M-5 Certificates (after taking into account the
distribution of the Class M-5 Principal Distribution Amount on such Distribution
Date), (7) the Certificate Principal Balance of the Class M-6 Certificates
(after taking into account the distribution of the Class M-6 Principal
Distribution Amount on such Distribution Date) and (8) the Certificate Principal
Balance of the Class M-7 Certificates immediately prior to such Distribution
Date, over (b) the lesser of (1) the product of (x) 94.50% and (y) the aggregate
Stated Principal Balance of the Mortgage Loans for such Distribution Date, and
(2) the aggregate Stated Principal Balance of the Mortgage Loans for such
Distribution Date minus $1,395,265.

Class M-8 Certificate: Any Certificate designated as a “Class M-8 Certificate”
on the face thereof, in the form of Exhibit A-2 hereto, representing the right
to its Percentage Interest of distributions provided for the Class M-8
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

Class M-8 Principal Distribution Amount: For any Distribution Date, an amount
equal to the lesser of (x) the remaining Principal Distribution Amount for such
Distribution Date after distribution of the Class A Principal Distribution
Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal
Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4
Principal Distribution Amount, the Class M-5 Principal Distribution Amount, the
Class M-6 Principal Distribution Amount and the Class M-7 Principal Distribution
Amount and (y) the excess, if any, of (a) the sum of (1) the Certificate
Principal Balance of the Class A-1 Certificates and Class A-2 Certificates
(after taking into account the distribution of the Class A Principal
Distribution Amount on such Distribution Date), (2) the Certificate Principal
Balance of the Class M-1 Certificates (after taking into account the
distribution of the Class M-1 Principal Distribution Amount on such Distribution
Date), (3) the Certificate Principal Balance

 

14





 


--------------------------------------------------------------------------------



 

of the Class M-2 Certificates (after taking into account the distribution of the
Class M-2 Principal Distribution Amount on such Distribution Date), (4) the
Certificate Principal Balance of the Class M-3 Certificates (after taking into
account the distribution of the Class M-3 Principal Distribution Amount on such
Distribution Date), (5) the Certificate Principal Balance of the Class M-4
Certificates (after taking into account the distribution of the Class M-4
Principal Distribution Amount on such Distribution Date), (6) the Certificate
Principal Balance of the Class M-5 Certificates (after taking into account the
distribution of the Class M-5 Principal Distribution Amount on such Distribution
Date), (7) the Certificate Principal Balance of the Class M-6 Certificates
(after taking into account the distribution of the Class M-6 Principal
Distribution Amount on such Distribution Date), (8) the Certificate Principal
Balance of the Class M-7 Certificates (after taking into account the
distribution of the Class M-7 Principal Distribution Amount on such Distribution
Date) and (9) the Certificate Principal Balance of the Class M-8 Certificates
immediately prior to such Distribution Date, over (b) the lesser of (1) the
product of (x) 95.50% and (y) the aggregate Stated Principal Balance of the
Mortgage Loans for such Distribution Date, and (2) the aggregate Stated
Principal Balance of the Mortgage Loans for such Distribution Date minus
$1,395,265.

Class M-9 Certificate: Any Certificate designated as a “Class M-9 Certificate”
on the face thereof, in the form of Exhibit A-2 hereto, representing the right
to its Percentage Interest of distributions provided for the Class M-9
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

Class M-9 Principal Distribution Amount: For any Distribution Date, an amount
equal to the lesser of (x) the remaining Principal Distribution Amount for such
Distribution Date after distribution of the Class A Principal Distribution
Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal
Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4
Principal Distribution Amount, the Class M-5 Principal Distribution Amount, the
Class M-6 Principal Distribution Amount, the Class M-7 Principal Distribution
Amount and the Class M-8 Principal Distribution Amount and (y) the excess, if
any, of (a) the sum of (1) the Certificate Principal Balance of the Class A-1
Certificates and Class A-2 Certificates (after taking into account the
distribution of the Class A Principal Distribution Amount on such Distribution
Date), (2) the Certificate Principal Balance of the Class M-1 Certificates
(after taking into account the distribution of the Class M-1 Principal
Distribution Amount on such Distribution Date), (3) the Certificate Principal
Balance of the Class M-2 Certificates (after taking into account the
distribution of the Class M-2 Principal Distribution Amount on such Distribution
Date), (4) the Certificate Principal Balance of the Class M-3 Certificates
(after taking into account the distribution of the Class M-3 Principal
Distribution Amount on such Distribution Date), (5) the Certificate Principal
Balance of the Class M-4 Certificates (after taking into account the
distribution of the Class M-4 Principal Distribution Amount on such Distribution
Date), (6) the Certificate Principal Balance of the Class M-5 Certificates
(after taking into account the distribution of the Class M-5 Principal
Distribution Amount on such Distribution Date), (7) the Certificate Principal
Balance of the Class M-6 Certificates (after taking into account the
distribution of the Class M-6 Principal Distribution Amount on such Distribution
Date), (8) the Certificate Principal Balance of the Class M-7 Certificates
(after taking into account the distribution of the Class M-7 Principal
Distribution Amount on such Distribution Date), (9) the Certificate Principal
Balance of the Class M-8 Certificates (after taking into account the
distribution of the Class M-8 Principal Distribution

 

15





 


--------------------------------------------------------------------------------



 

Amount on such Distribution Date) and (10) the Certificate Principal Balance of
the Class M-9 Certificates immediately prior to such Distribution Date, over (b)
the lesser of (1) the product of (x) 96.50% and (y) the aggregate Stated
Principal Balance of the Mortgage Loans for such Distribution Date, and (2) the
aggregate Stated Principal Balance of the Mortgage Loans for such Distribution
Date minus $1,395,265.

Class M-10 Certificate: Any Certificate designated as a “Class M-10 Certificate”
on the face thereof, in the form of Exhibit A-2 hereto, representing the right
to its Percentage Interest of distributions provided for the Class M-10
Certificates as set forth herein and evidencing ownership of a Regular Interest
in REMIC III.

Class M-10 Principal Distribution Amount: For any Distribution Date, an amount
equal to the lesser of (x) the remaining Principal Distribution Amount for such
Distribution Date after distribution of the Class A Principal Distribution
Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal
Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4
Principal Distribution Amount, the Class M-5 Principal Distribution Amount, the
Class M-6 Principal Distribution Amount, the Class M-7 Principal Distribution
Amount, the Class M-8 Principal Distribution Amount and the Class M-9 Principal
Distribution Amount and (y) the excess, if any, of (a) the sum of (1) the
Certificate Principal Balance of the Class A-1 Certificates and Class A-2
Certificates (after taking into account the distribution of the Class A
Principal Distribution Amount on such Distribution Date), (2) the Certificate
Principal Balance of the Class M-1 Certificates (after taking into account the
distribution of the Class M-1 Principal Distribution Amount on such Distribution
Date), (3) the Certificate Principal Balance of the Class M-2 Certificates
(after taking into account the distribution of the Class M-2 Principal
Distribution Amount on such Distribution Date), (4) the Certificate Principal
Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (5) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date), (6) the Certificate Principal
Balance of the Class M-5 Certificates (after taking into account the
distribution of the Class M-5 Principal Distribution Amount on such Distribution
Date), (7) the Certificate Principal Balance of the Class M-6 Certificates
(after taking into account the distribution of the Class M-6 Principal
Distribution Amount on such Distribution Date), (8) the Certificate Principal
Balance of the Class M-7 Certificates (after taking into account the
distribution of the Class M-7 Principal Distribution Amount on such Distribution
Date), (9) the Certificate Principal Balance of the Class M-8 Certificates
(after taking into account the distribution of the Class M-8 Principal
Distribution Amount on such Distribution Date), (10) the Certificate Principal
Balance of the Class M-9 Certificates (after taking into account the
distribution of the Class M-9 Principal Distribution Amount on such Distribution
Date) and (11) the Certificate Principal Balance of the Class M-10 Certificates
immediately prior to such Distribution Date, over (b) the lesser of (1) the
product of (x) 98.50% and (y) the aggregate Stated Principal Balance of the
Mortgage Loans for such Distribution Date, and (2) the aggregate Stated
Principal Balance of the Mortgage Loans for such Distribution Date minus
$1,395,265.

Class R-1 Certificate: Any Certificate designated a “Class R-1 Certificate” on
the face thereof, in substantially the form set forth in Exhibit A-3 hereto,
evidencing the Residual Interest

 

16





 


--------------------------------------------------------------------------------



 

in REMIC I and representing the right to the Percentage Interest of
distributions provided for the Class R-1 Certificates as set forth herein.

Class R-2 Certificate: Any Certificate designated a “Class R-2 Certificate” on
the face thereof, in substantially the form set forth in Exhibit A-3 hereto,
evidencing the Residual Interest in REMIC II and representing the right to the
Percentage Interest of distributions provided for the Class R-2 Certificates as
set forth herein.

Class R-3 Certificate: Any Certificate designated a “Class R-3 Certificate” on
the face thereof, in substantially the form set forth in Exhibit A-3 hereto,
evidencing the Residual Interest in REMIC III and representing the right to the
Percentage Interest of distributions provided for the Class R-3 Certificates as
set forth herein.

Closing Date: October 24, 2005.

Code: The Internal Revenue Code of 1986, including any successor or amendatory
provisions.

Compensating Interest: An amount for any Distribution Date, not to exceed the
Servicing Fee (or the portion of the Master Servicing Fee payable to the Master
Servicer if such amount is to be paid by the Master Servicer as provided
herein), to be applied by the Servicer (or the Master Servicer, as applicable)
to the payment of any Prepayment Interest Shortfalls on the Mortgage Loans
during the related Prepayment Periods.

Conveyed Assets: As defined in each of the Mortgage Loan Purchase Agreements and
any Subsequent Mortgage Loan Purchase Agreement.

Corporate Trust Office: The corporate trust office of the Trustee or the
Securities Administrator, as applicable, where at any particular time its
corporate trust business in connection with this Agreement shall be
administered, with respect to the Securities Administrator, is located at 135
South LaSalle Street, Suite 1625, Chicago, Illinois, 60603, Attention: Global
Securities and Trust Services Group – Bear Stearns Asset Backed Securities I
Trust 2005-CL1, or at such other address as the Securities Administrator may
designate from time to time, and with respect to the Trustee, is located at 388
Greenwich Street, 14th Floor, New York, New York 10013, Attention: Structured
Finance Agency and Trust BSABS I Trust 2005-CL1, or at such other address as the
Trustee may designate from time to time.

Corresponding REMIC III Regular Interest: With respect to any Certificate (other
than any Class B-IO Certificate), the REMIC III Regular Interest with the
corresponding designation. With respect to any Class B-IO Certificate, REMIC III
Regular Interests B-IO-I and B-IO-P.

Current Interest: As of any Distribution Date, with respect to Certificates of
each Class (other than the Residual Certificates), (i) the interest accrued on
the Certificate Principal Balance or Certificate Notional Balance, as
applicable, during the related Accrual Period at the applicable Pass-Through
Rate plus any amount previously distributed with respect to interest for such
Certificate that has been recovered as a voidable preference by a trustee in
bankruptcy minus (ii) the sum of (a) any Prepayment Interest Shortfall for such
Distribution Date, to the extent not covered by Compensating Interest and (b)
any Relief Act Interest Shortfalls during the related

 

17





 


--------------------------------------------------------------------------------



 

Due Period, provided, however, that for purposes of calculating Current Interest
for any such Class, amounts specified in clause (ii) hereof for any such
Distribution Date shall be allocated first to the Class B-IO Certificates and
Residual Certificates in reduction of amounts otherwise distributable to such
Certificates on such Distribution Date and then any excess shall be allocated to
each Class of Class A Certificates and Class M Certificates, pro rata, based on
the respective amounts of interest accrued pursuant to clause (i) hereof for
each such Class on such Distribution Date.

Current Specified Enhancement Percentage: With respect to any Distribution Date,
the percentage obtained by dividing (x) the sum of (i) the aggregate Certificate
Principal Balance of the Class M Certificates and (ii) the Overcollateralization
Amount, in each case prior to the distribution of the Principal Distribution
Amount on such Distribution Date, by (y) the aggregate Stated Principal Balance
of the Mortgage Loans for such Distribution Date, prior to the distribution of
the Principal Distribution Amount on such Distribution Date.

Custodial Agreement: An agreement, dated as of October 24, 2005, among the
Depositor, the Master Servicer, the Servicer, the Trustee and the Custodian in
substantially the form of Exhibit K hereto.

Custodian: Wells Fargo Bank, National Association, or any successor custodian
appointed pursuant to the provisions hereof and the Custodial Agreement.

Cut-off Date: With respect to any Initial Mortgage Loan, the close of business
on October 1, 2005; with respect to any Subsequent Mortgage Loan, the applicable
Subsequent Cut-off Date.

Cut-off Date Principal Balance: As to any Mortgage Loan, the unpaid principal
balance thereof as of the close of business on the applicable Cut-off Date after
application of all Principal Prepayments and scheduled payments of interest
received prior to the applicable Cut-off Date. The aggregate Cut-off Date
Principal Balance of the Mortgage Loans is $279,053,015.

Debt Service Reduction: With respect to any Mortgage Loan, a reduction by a
court of competent jurisdiction in a proceeding under the Bankruptcy Code in the
Scheduled Payment for such Mortgage Loan that became final and non-appealable,
except such a reduction resulting from a Deficient Valuation or any other
reduction that results in a permanent forgiveness of principal.

Deficient Valuation: With respect to any Mortgage Loan, a valuation by a court
of competent jurisdiction of the Mortgaged Property in an amount less than the
then outstanding indebtedness under such Mortgage Loan, or any reduction in the
amount of principal to be paid in connection with any Scheduled Payment that
results in a permanent forgiveness of principal, which valuation or reduction
results from an order of such court that is final and non-appealable in a
proceeding under the Bankruptcy Code.

Definitive Certificates: As defined in Section 7.06.

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced by a
Replacement Mortgage Loan.

 

18





 


--------------------------------------------------------------------------------



 

 

Delinquency Event: A Delinquency Event shall have occurred and be continuing if
at any time, (x) the percent equivalent of a fraction, the numerator of which is
the aggregate Stated Principal Balance of the Mortgage Loans that are 60 days or
more Delinquent (including for this purpose any such Mortgage Loans in
bankruptcy or foreclosure and Mortgage Loans with respect to which the related
Mortgaged Property is REO Property), and the denominator of which is the
aggregate Stated Principal Balance of all of the Mortgage Loans for such
Distribution Date exceeds (y) 50% of the Current Specified Enhancement
Percentage.

Delinquent: A Mortgage Loan is “delinquent” if any payment due thereon is not
made pursuant to the terms of such Mortgage Loan by the close of business on the
day such payment is scheduled to be due. An Actuarial Loan is considered to be
“31 days delinquent” when a payment due on any due date remains unpaid as of the
close of business on the last business day immediately prior to the next
following monthly due date. A Simple Interest Loan is “31 days delinquent” if
such payment has not been received by the close of business on the corresponding
day of the month immediately succeeding the month in which such payment was due,
or, if there is no such corresponding day (e.g., as when a 30-day month follows
a 31-day month in which a payment was due on the 31st day of such month), then
on the last day of such immediately succeeding month. Similarly for “61 days
delinquent,” “91 days delinquent” and so on.

Denomination: With respect to each Certificate, the amount set forth on the face
thereof as the “Initial Certificate Principal Balance or Initial Certificate
Notional Balance of this Certificate”.

Depositor: Bear Stearns Asset Backed Securities I LLC, a Delaware limited
liability company, or its successor in interest.

Depository: The initial Depository shall be The Depository Trust Company
(“DTC”), the nominee of which is Cede & Co., or any other organization
registered as a “clearing agency” pursuant to Section 17A of the Securities
Exchange Act of 1934, as amended. The Depository shall initially be the
registered Holder of the Book-Entry Certificates. The Depository shall at all
times be a “clearing corporation” as defined in Section 8-102(a)(5) of the
Uniform Commercial Code of the State of New York.

Depository Agreement: With respect to the Class of Book-Entry Certificates, the
agreement among the Depositor, the Securities Administrator and the initial
Depository, dated as of the Closing Date, substantially in the form of Exhibit
I.

Depository Participant: A broker, dealer, bank or other financial institution or
other Person for whom from time to time a Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

Determination Date: With respect to any Distribution Date, the 15th day of the
month of such Distribution Date or, if such 15th day is not a Business Day, the
immediately preceding Business Day.

Distribution Account: The separate Eligible Account created and maintained by
the Securities Administrator pursuant to Section 5.08 in the name of the Trustee
for the benefit of the Certificateholders designated “Citibank, N.A., in trust
for registered holders of Bear Stearns

 

19





 


--------------------------------------------------------------------------------



 

Asset Backed Securities I LLC, Asset-Backed Certificates, Series 2005-CL1”.
Funds in the Distribution Account shall be held in trust for the
Certificateholders for the uses and purposes set forth in this Agreement.

Distribution Account Deposit Date: The Business Day prior to each Distribution
Date.

Distribution Date: The 25th day of each calendar month after the initial
issuance of the Certificates, or if such 25th day is not a Business Day, the
next succeeding Business Day, commencing in November 2005.

Due Date: As to any Mortgage Loan, the date in each month on which the related
Scheduled Payment is due, as set forth in the related Mortgage Note.

Due Period: With respect to any Distribution Date, the second day of the
calendar month preceding the calendar month in which such Distribution Date
occurs through close of business on the first day of the calendar month in which
such Distribution Date occurs.

Eligible Account: Any of (i) an account or accounts maintained with a federal or
state chartered depository institution or trust company, the long-term unsecured
debt obligations and short-term unsecured debt obligations of which (or, in the
case of a depository institution or trust company that is the principal
subsidiary of a holding company, the debt obligations of such holding company,
so long as Moody’s is not a Rating Agency) are rated by each Rating Agency in
one of its two highest long-term and its highest short-term rating categories,
respectively, at the time any amounts are held on deposit therein, or (ii) an
account or accounts in a depository institution or trust company in which such
accounts are insured by the FDIC (to the limits established by the FDIC) and the
uninsured deposits in which accounts are otherwise secured such that, as
evidenced by an Opinion of Counsel delivered to the Trustee and to each Rating
Agency by the Servicer, the Master Servicer or Securities Administrator, as
applicable, the Certificateholders have a claim with respect to the funds in
such account or a perfected first priority security interest against any
collateral (which shall be limited to Permitted Investments) securing such funds
that is superior to claims of any other depositors or creditors of the
depository institution or trust company in which such account is maintained, or
(iii) a trust account or accounts maintained with the corporate trust department
of a federal or state chartered depository institution or trust company having
capital and surplus of not less than $50,000,000, acting in its fiduciary
capacity or (iv) any other account acceptable to the Rating Agencies, as
evidenced in writing. Eligible Accounts may bear interest, and may include, if
otherwise qualified under this definition, accounts maintained with the
Securities Administrator and Master Servicer.

Ellington: Each of Ellington 2005-1 and Ellington 2005-2, and any successor
thereto.

Ellington 2005-1: Ellington Acquisition Trust 2005-1, and any successor thereto.

Ellington 2005-2: Ellington Acquisition Trust 2005-2, and any successor thereto.

Ellington Guarantor: Ellington Credit Fund, Ltd., a Cayman Islands corporation,
or any successor thereto.

 

20





 


--------------------------------------------------------------------------------



 

 

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

ERISA Restricted Certificate: Each of the Class B-IO Certificates and the
Residual Certificates.

Event of Default: As defined in Section 9.01 hereof.

Excess Cashflow: With respect to any Distribution Date, an amount, if any, equal
to the sum of (a) the Remaining Excess Spread for such Distribution Date and (b)
the Overcollateralization Release Amount for such Distribution Date.

Excess Liquidation Proceeds: To the extent not required by law to be paid to the
related Mortgagor, the excess, if any, of any Liquidation Proceeds with respect
to a Mortgage Loan over the Stated Principal Balance of such Mortgage Loan and
accrued and unpaid interest at the related Mortgage Rate through the last day of
the month in which the Mortgage Loan has been liquidated.

Excess Spread: With respect to any Distribution Date, the excess, if any, of (i)
the Interest Funds for such Distribution Date over (ii) the sum of Current
Interest on the Class A Certificates and Class M Certificates and Interest Carry
Forward Amounts on the Class A Certificates (other than Interest Carry Forward
Amounts paid pursuant to Section 6.04(a)(3)(A)), in each case for such
Distribution Date.

Exemption: Prohibited Transaction Exemption 90-30, as amended from time to time.

Extra Principal Distribution Amount: With respect to any Distribution Date, the
lesser of (i) the excess, if any, of the Overcollateralization Target Amount for
such Distribution Date over the Overcollateralization Amount for such
Distribution Date (after giving effect to distributions of principal on the
Certificates other than any Extra Principal Distribution Amount) and (ii) the
Excess Spread for such Distribution Date.

Fannie Mae: Fannie Mae (formerly, Federal National Mortgage Association), or any
successor thereto.

FDIC: The Federal Deposit Insurance Corporation, or any successor thereto.

Final Certification: The certification substantially in the form of Exhibit
Three to the Custodial Agreement.

FIRREA: The Financial Institutions Reform, Recovery, and Enforcement Act of
1989.

Final Recovery Determination: With respect to any defaulted Mortgage Loan or any
REO Property (other than a Mortgage Loan or REO Property purchased pursuant to
or as contemplated by Section 2.03(c) or Section 11.01), a determination made by
the Servicer that all Insurance Proceeds, Liquidation Proceeds and other
payments or recoveries which the Servicer, in its reasonable good faith
judgment, expects to be finally recoverable in respect thereof have been so
recovered. The Servicer shall maintain records of each Final Recovery
Determination made thereby.

 

21





 


--------------------------------------------------------------------------------



 

 

Fitch: Fitch, Inc., and any successor thereto.

Foreclosure Restricted Loan: Any Mortgage Loan that was 60 days or more
delinquent as of the Cut-Off Date, as indicated on the schedule attached hereto
as Exhibit N.

Freddie Mac: Federal Home Loan Mortgage Corporation, or any successor thereto.

Global Certificate: Any Private Certificate registered in the name of the
Depository or its nominee, beneficial interests in which are reflected on the
books of the Depository or on the books of a Person maintaining an account with
such Depository (directly or as an indirect participant in accordance with the
rules of such depository).

Gross Margin: With respect to each Adjustable Rate Mortgage Loan, the fixed
percentage set forth in the related Mortgage Note that is added to the Index on
each Adjustment Date in accordance with the terms of the related Mortgage Note
used to determine the Mortgage Rate for such Mortgage Loan.

Guarantor: Each of the Ellington Guarantor and the Ocwen Guarantor.

Indemnified Persons: The Trustee, the Servicer, the Master Servicer, the
Securities Administrator, the Trust Fund and their officers, directors, agents
and employees and, with respect to the Trustee, any separate co-trustee and its
officers, directors, agents and employees, as applicable.

Index: With respect to each Adjustable Rate Mortgage Loan and with respect to
each related Adjustment Date, the index as specified in the related Mortgage
Note.

Individual Certificate: Any Private Certificate registered in the name of the
Holder other than the Depository or its nominee.

Initial Certification: The certification substantially in the form of Exhibit
One to the Custodial Agreement.

Initial Certificate Notional Balance: With respect to any Class A-3 Certificate
or Class B-IO Certificate, the Certificate Notional Balance of such Certificate
or any predecessor Certificate on the Closing Date.

Initial Certificate Principal Balance: With respect to any Certificate (other
than any Class A-3 Certificate or Residual Certificate), the Certificate
Principal Balance of such Certificate or any predecessor Certificate on the
Closing Date.

Initial Mortgage Loan: A mortgage loan transferred and assigned to the Trustee
on the Closing Date pursuant to Section 2.01 and held as a part of the Trust, as
identified in the applicable Mortgage Loan Schedule.

Institutional Accredited Investor: Any Person meeting the requirements of Rule
501(a)(l), (2), (3) or (7) of Regulation D under the Securities Act or any
entity all of the equity holders in which come within such paragraphs.

 

22





 


--------------------------------------------------------------------------------



 

 

Insurance Proceeds: Proceeds paid in respect of the Mortgage Loans pursuant to
any Insurance Policy and any other insurance policy covering a Mortgage Loan, to
the extent such proceeds are payable to the mortgagee under the Mortgage, the
Servicer or the trustee under the deed of trust and are not applied to the
restoration of the related Mortgaged Property or released to the Mortgagor in
accordance with the procedures that the Servicer would follow in servicing
mortgage loans held for its own account, in each case other than any amount
included in such Insurance Proceeds in respect of Insured Expenses.

Insured Expenses: Expenses covered by any insurance policy with respect to the
Mortgage Loans.

Interest Carry Forward Amount: As of any Distribution Date and with respect to
each Class of Certificates (other than the Class B-IO Certificates and the
Residual Certificates), the sum of (i) the excess of (a) the Current Interest
for such Class with respect to such Distribution Date and any prior Distribution
Dates over (b) the amount actually distributed to such Class of Certificates
with respect to interest on such Distribution Dates and (ii) interest thereon
(to the extent permitted by applicable law) at the applicable Pass-Through Rate
for such Class for the related Accrual Period including the Accrual Period
relating to such Distribution Date.

Interest Coverage Account: The account or sub-account established and maintained
pursuant to Section 5.12(a) and which shall be an Eligible Account or a
sub-account of an Eligible Account.

Interest Coverage Amount: The amount to be paid by the Depositor to the Paying
Agent for deposit in the Interest Coverage Account on the Closing Date pursuant
to Section 5.12, which amount is $87,450.56.

Interest Determination Date: Shall mean the second LIBOR Business Day preceding
the commencement of each Accrual Period.

Interest Funds: With respect to any Distribution Date (i) the sum, without
duplication, of (a) all interest collected in respect of the related Due Period
and received by the Servicer on or prior to the related Determination Date with
respect to the related Mortgage Loans less the Servicing Fee, the Master
Servicing Fee and the Risk Manager Fee, (b) all Advances relating to interest
with respect to the related Mortgage Loans made on or prior to the related
Distribution Account Deposit Date, (c) all Compensating Interest with respect to
the related Mortgage Loans and required to be remitted by the Servicer or the
Master Servicer, as applicable, pursuant to this Agreement with respect to such
Distribution Date, (d) Liquidation Proceeds and Subsequent Recoveries with
respect to the related Mortgage Loans collected during the prior calendar month
(to the extent such Liquidation Proceeds and Subsequent Recoveries relate to
interest), (e) all amounts relating to interest with respect to each Mortgage
Loan repurchased by the Seller pursuant to Sections 2.02 and 2.03 and by the
Majority B-IO Holder pursuant to Section 3.18, in each case to the extent
remitted by the Servicer to the Distribution Account pursuant to this Agreement,
(f) all amounts in respect of interest in respect of the Mortgage Loans paid by
the Servicer pursuant to Section 11.01, in each case to the extent remitted by
the Servicer, as applicable, to the Distribution Account pursuant to this
Agreement, and (g) any amount withdrawn from the Pre-Funding Reserve Account
pursuant to Section 5.10 minus (ii) all

 

23





 


--------------------------------------------------------------------------------



 

amounts required to be reimbursed pursuant to Sections 5.02, 5.03, 5.05, 5.06,
5.09, 8.04, 9.05 and 10.05 and as otherwise set forth in this Agreement.

Interim Certification: The certification substantially in the form of Exhibit
Two to the Custodial Agreement.

Katrina Loan: Any Mortgage Loan listed on Exhibit C (1) which is secured by real
property located in Louisiana, Alabama or Mississippi, (2) which is secured by
real property located in a FEMA designated county as eligible for “individual
assistance” and (3) which was originated prior to August 29, 2005.

Last Scheduled Distribution Date: Solely for purposes of the face of the
Certificates, the Distribution Date in September 2034.

Latest Possible Maturity Date: The Distribution Date in the month following the
final scheduled maturity date of the Mortgage Loan in the Trust Fund having the
latest scheduled maturity date as of the applicable Cut-off Date. For purposes
of the Treasury Regulations under Code section 860A through 860G, the latest
possible maturity date of each regular interest issued by REMIC I, REMIC II and
REMIC III shall be the Latest Possible Maturity Date.

LIBOR Business Day: Shall mean a day on which banks are open for dealing in
foreign currency and exchange in London and New York City.

Liquidated Loan: With respect to any Distribution Date, a defaulted Mortgage
Loan that has been liquidated through deed-in-lieu of foreclosure, foreclosure
sale, trustee’s sale or other realization as provided by applicable law
governing the real property subject to the related Mortgage and any security
agreements and as to which the Servicer has made a Final Recovery Determination
with respect thereto.

Liquidation Proceeds: Amounts, other than Insurance Proceeds, received in
connection with the partial or complete liquidation of a Mortgage Loan, whether
through trustee’s sale, foreclosure sale or otherwise, or in connection with any
condemnation or partial release of a Mortgaged Property and any other proceeds
received with respect to an REO Property, less the sum of related unreimbursed
Advances, Servicing Fees, Master Servicing Fees, Risk Manager Fees and Servicing
Advances and all expenses of liquidation, including property protection expenses
and foreclosure and sale costs, including court and reasonable attorneys fees.

Loan-to-Value Ratio: The fraction, expressed as a percentage, the numerator of
which is the original principal balance of the related Mortgage Loan and the
denominator of which is the Appraised Value of the related Mortgaged Property.

Majority B-IO Holder: The holder of the greatest Percentage Interests of the
Class B-IO Certificates.

Marker Rate: With respect to the Class B-IO Certificates, REMIC II Regular
Interest B-IO-I or REMIC III Regular Interest B-IO-I and any Distribution Date,
in relation to the REMIC I Regular Interests, a per annum rate equal to two (2)
times the weighted average of the Uncertificated REMIC I Pass-Through Rates for
REMIC I Regular Interests LT2 and LT3.

With respect to the Class A1 Certificates, the Class A2 Certificates or A3
Certificates and any Distribution Date, in relation to the REMIC II Regular
Interests, a per annum rate equal to two (2) times the weighted average of the
Uncertificated REMIC II Pass-Through Rates for REMIC II Regular Interests MT2
and MT3.

 

24





 


--------------------------------------------------------------------------------



 

 

Master Servicer: As of the Closing Date, LaSalle Bank National Association and,
thereafter, its respective successors in interest who meet the qualifications of
this Agreement.

Master Servicer Certification: A written certification signed by a Master
Servicing Officer that complies with (i) the Sarbanes-Oxley Act of 2002, as
amended from time to time, and (ii) the February 21, 2003 Statement by the Staff
of the Division of Corporation Finance of the Securities and Exchange Commission
Regarding Compliance by Asset-Backed Issuers with Exchange Act Rules 13a-14 and
15d-14, as in effect from time to time; provided that if, after the Closing Date
(a) the Sarbanes-Oxley Act of 2002 is amended, (b) the Statement referred to in
clause (ii) is modified or superseded by any subsequent statement, rule or
regulation of the Securities and Exchange Commission or any statement of a
division thereof, or (c) any future releases, rules and regulations are
published by the Securities and Exchange Commission from time to time pursuant
to the Sarbanes-Oxley Act of 2002, which in any such case affects the form or
substance of the required certification and results in the required
certification being, in the reasonable judgment of the Master Servicer,
materially more onerous than the form of the required certification as of the
Closing Date, the Master Servicer Certification shall be as agreed to by the
Master Servicer and the Depositor following a negotiation in good faith to
determine how to comply with any such new requirements.

Master Servicer Collection Account: The separate Eligible Account established
and maintained by the Master Servicer with respect to the Mortgage Loans and REO
Property in accordance with Section 5.05 hereof.

Master Servicing Fee: As to each Mortgage Loan and any Distribution Date, an
amount equal to 1/12th of the Master Servicing Fee Rate multiplied by the Stated
Principal Balance of such Mortgage Loan as of the first day of the related Due
Period or, in the event of any payment of interest that accompanies a Principal
Prepayment in full during the related Due Period made by the Mortgagor
immediately prior to such prepayment, interest at the Master Servicing Fee Rate
on the Stated Principal Balance of such Mortgage Loan for the period covered by
such payment of interest.

Master Servicing Fee Rate: 0.03% per annum.

Master Servicing Officer: Any officer of the Master Servicer involved in or
responsible for overseeing or monitoring the servicing of the Mortgage Loans.

Maximum Mortgage Rate: With respect to each Adjustable Rate Mortgage Loan, the
percentage set forth in the related Mortgage Note as the maximum Mortgage Rate
thereunder.

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

MERS® System: The system of recording transfers of Mortgages electronically
maintained by MERS.

MIN: The Mortgage Identification Number for Mortgage Loans registered with MERS
on the MERS® System.

 

25





 


--------------------------------------------------------------------------------



 

 

Minimum Mortgage Rate: With respect to each Adjustable Rate Mortgage Loan, the
percentage set forth in the related Mortgage Note as the minimum Mortgage Rate
thereunder.

MOM Loan: With respect to any Mortgage Loan, MERS acting as the mortgagee of
such Mortgage Loan, solely as nominee for the originator of such Mortgage Loan
and its successors and assigns, at the origination thereof.

Monthly Statement: The statement delivered to the Certificateholders pursuant to
Section 6.05.

Moody’s: Moody’s Investors Service, Inc., and any successor thereto.

Mortgage: The mortgage, deed of trust or other instrument creating a first or
more junior lien on or first or more junior priority ownership interest in an
estate in fee simple in real property securing a Mortgage Note.

Mortgage File: The mortgage documents listed in Section 2.01 hereof pertaining
to a particular Mortgage Loan and any additional documents delivered to the
Custodian to be added to the Mortgage File pursuant to this Agreement and the
Custodial Agreement.

Mortgage Loans: Such of the Initial Mortgage Loans and Subsequent Mortgage Loans
transferred and assigned to the Trustee pursuant to the provisions hereof and
any Subsequent Transfer Instrument, as from time to time are held as a part of
the Trust Fund (including any REO Property), the mortgage loans so held being
identified in the Mortgage Loan Schedule, notwithstanding foreclosure or other
acquisition of title of the related Mortgaged Property.

Mortgage Loan Purchase Agreement: Each of (a) the Mortgage Loan Purchase
Agreement, dated as of October 24, 2005, among Ellington 2005-1, as seller,
Ellington Guarantor, as guarantor, and the Depositor, as purchaser, in the form
attached hereto as Exhibit M-1, (b) the Mortgage Loan Purchase Agreement, dated
as of October 24, 2005, among Ellington 2005-2, as seller, Ellington Guarantor,
as guarantor, and the Depositor, as purchaser, in the form attached hereto as
Exhibit M-2, and (c) the Mortgage Loan Purchase Agreement, dated as of October
24, 2005, among Ocwen Trust, as seller, Ocwen Guarantor, as guarantor, and the
Depositor, as purchaser, in the form attached hereto as Exhibit M-3.

Mortgage Loan Purchase Price: The price, calculated as set forth in Section
11.01, to be paid in connection with the repurchase of the Mortgage Loans
pursuant to Section 11.01.

Mortgage Loan Schedule: The list of Initial Mortgage Loans (as from time to time
amended by the Sellers, the Servicer or the Master Servicer to reflect the
deletion of Deleted Mortgage Loans and the addition of Replacement Mortgage
Loans or a Subsequent Mortgage Loan pursuant to the provisions of this
Agreement) transferred to the Trustee as part of the Trust Fund and from time to
time subject to this Agreement, the initial Mortgage Loan Schedule being
attached hereto as Exhibit B, setting forth the following information with
respect to each Mortgage Loan:

 

(i)

the loan number;

 

 

26





 


--------------------------------------------------------------------------------



 

 

 

 

(ii)

the Mortgage Rate in effect as of the applicable Cut-off Date;

 

 

(iii)

the Servicing Fee Rate;

 

 

(iv)

the Master Servicing Fee Rate;

 

 

(v)

the Risk Manager Fee Rate;

 

(vi)

the Net Mortgage Rate in effect as of the applicable Cut-off Date;

 

 

 

(vii)

the maturity date;

 

 

(viii)

the original principal balance;

 

 

(ix)

the applicable Cut-off Date Principal Balance;

 

 

(x)

the original term;

 

 

(xi)

the remaining term;

 

 

(xii)

the property type;

 

 

(xiii)

the MIN with respect to each MOM Loan;

(xiv)           with respect to each Adjustable Rate Mortgage Loan, the Minimum
Mortgage Rate;

(xv)            with respect to each Adjustable Rate Mortgage Loan, the Maximum
Mortgage Rate;

 

(xvi)

with respect to each Adjustable Rate Mortgage Loan, the Gross Margin;

 

(xvii)

with respect to each Adjustable Rate Mortgage Loan, the Index Type;

(xviii)        with respect to each Adjustable Rate Mortgage Loan, the next
Adjustment Date;

(xix)           with respect to each Adjustable Rate Mortgage Loan, the Interest
Rate and adjustment frequency;

(xx)            with respect to each Adjustable Rate Mortgage Loan, the Periodic
Rate Cap;

 

(xxi)

the amount of any Seller Arrearages, if any;

(xxii)          a code indicating whether such Mortgage Loan is an Actuarial
Loan or Simple Interest Loan;

 

27





 


--------------------------------------------------------------------------------



 

 

(xxiii)         a code indicating whether such Mortgage Loan is a first lien or
a second lien Mortgage Loan;

 

 

(xxiv)

loan type (fixed, Balloon, ARM);

 

 

(xxv)

the paid to date;

 

 

(xxvi)

a bankruptcy flag;

 

 

(xxvii)

the Mortgage Loan purpose;

 

 

(xxviii)

occupancy status;

 

 

(xxix)

FICO score;

 

 

(xxx)

first payment date;

 

 

(xxxi)

the appraisal value at origination;

 

 

(xxxii)

the state, zip code and city,

 

(xxxiii)

a Delinquency counter;

 

 

 

(xxxiv)

the original Mortgage Rate;

 

 

(xxxv)

the current Scheduled Payment; and

 

 

(xxxvi)

and any delinquent tax and corporate Advance.

Such schedule shall also set forth the aggregate Cut-off Date Principal Balance
for all of the Mortgage Loans.

Mortgage Note: The original executed note or other evidence of indebtedness of a
Mortgagor under a Mortgage Loan.

Mortgage Rate: With respect to each fixed rate Mortgage Loan, the rate set forth
in the related Mortgage Note. With respect to each Adjustable Rate Mortgage
Loan, the annual rate at which interest accrues on such Mortgage Loan from time
to time in accordance with the provisions of the related Mortgage Note, which is
the rate as adjusted on the most recent Adjustment Date, to equal the sum,
rounded to the next highest or nearest 0.125% (as provided in the Mortgage
Note), of the Index, determined as set forth in the related Mortgage Note, plus
the related Gross Margin subject to the limitations set forth in the related
Mortgage Note. With respect to each Mortgage Loan that becomes an REO Property,
as of any date of determination, the annual rate determined in accordance with
the immediately preceding sentence as of the date such Mortgage Loan became an
REO Property.

Mortgaged Property: The underlying property securing a Mortgage Loan.

Mortgagor: The obligors on a Mortgage Note.

 

28





 


--------------------------------------------------------------------------------



 

 

Net Mortgage Rate: As to each Mortgage Loan, and at any time, the per annum rate
equal to the Mortgage Rate less the sum of (i) the Servicing Fee Rate, (ii) the
Master Servicing Fee Rate and (iii) the Risk Manager Fee Rate.

Net Rate Cap: With respect to any Distribution Date and (i) the Class A
Certificates is equal to the product of (a) the Pass-Through Rate that would be
applicable to the Class A-1 Certificates, Class A-2 Certificates and the Class
A-3 Certificates, as applicable, for such Distribution Date prior to taking into
account the Net Rate Cap and (b) a fraction, (1) the numerator of which is the
weighted average of the Net Mortgage Rates and (2) the denominator of which is
the Class A Maximum Rate for such Distribution Date; and (ii) the Class M
Certificates is equal to the weighted average of the Net Mortgage Rates during
the related Due Periods on the then Outstanding Mortgage Loans. For federal
income tax purposes, however, such rate shall be equal to the Uncertificated
REMIC I Pass-Through Rate for REMIC I Regular Interests LT1 and LT2.

Non-Book-Entry Certificate: Any Certificate other than a Book-Entry Certificate.

Nonrecoverable Advance: Any portion of an Advance or Servicing Advance
previously made or proposed to be made by the Servicer or the Master Servicer
pursuant to this Agreement that, in the good faith judgment of the Master
Servicer or the Servicer, as applicable, will not or, in the case of a proposed
Advance or Servicing Advance, would not, be ultimately recoverable by it from
the related Mortgagor, related Liquidation Proceeds, Insurance Proceeds or
otherwise.

Ocwen Guarantor: Ocwen Financial Corporation, a Florida Corporation, or any
successor thereto.

Ocwen Trust: Ocwen Mortgage Asset Trust I, or any successor thereto.

Offered Certificates: The Class A-1, Class A-2, Class A-3, Class M-1, Class M-2,
Class M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class M-8 and Class M-9
Certificates.

Officer’s Certificate: A certificate (i) signed by the Chairman of the Board,
the Vice Chairman of the Board, the President, a Vice President (however
denominated), an Assistant Vice President, the Treasurer, the Secretary, or one
of the assistant treasurers or assistant secretaries of the Depositor, the
Servicer or the Master Servicer (or any other officer customarily performing
functions similar to those performed by any of the above designated officers and
also to whom, with respect to a particular matter, such matter is referred
because of such officer’s knowledge of and familiarity with a particular
subject) or (ii), if provided for in this Agreement, signed by a Servicing
Officer, as the case may be, and delivered to the Depositor, the Seller, the
Securities Administrator, the Master Servicer and/or the Trustee, as the case
may be, as required by this Agreement.

One-Month LIBOR: With respect to any Interest Accrual Period, the rate
determined by the Securities Administrator on the related LIBOR Determination
Date on the basis of the rate for U.S. dollar deposits for one month that
appears on Telerate Screen Page 3750 as of 11:00 a.m. (London time) on such
LIBOR Determination Date; provided that the parties hereto

 

29





 


--------------------------------------------------------------------------------



 

acknowledge that One-Month LIBOR for the first Interest Accrual Period shall be
the rate determined by the Securities Administrator two Business Days prior to
the Closing Date. If such rate does not appear on such page (or such other page
as may replace that page on that service, or if such service is no longer
offered, such other service for displaying One-Month LIBOR or comparable rates
as may be reasonably selected by the Securities Administrator), One-Month LIBOR
for the applicable Interest Accrual Period will be the Reference Bank Rate. If
no such quotations can be obtained by the Securities Administrator and no
Reference Bank Rate is available, One-Month LIBOR will be One-Month LIBOR
applicable to the preceding Interest Accrual Period. The establishment of
One-Month LIBOR on each Interest Determination Date by the Securities
Administrator and the Securities Administrator’s calculation of the rate of
interest applicable to the Class A Certificates and Class M Certificates for the
related Accrual Period shall, in the absence of manifest error, be final and
binding.

One-Month LIBOR Pass-Through Rate: With respect to each Class of Certificates
other than the Class A Certificates, a per annum rate equal to One-Month LIBOR
plus the related Certificate Margin.

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Master Servicer, any Seller, the Depositor or the Servicer, reasonably
acceptable to each addressee of such opinion; provided that with respect to
Sections 8.05, 8.07, 10.12(d) (and the definition of Applicable State Law),
12.01, or the interpretation or application of the REMIC Provisions, such
counsel must (i) in fact be independent of the Master Servicer, Depositor, each
Seller and the Servicer, (ii) not have any direct financial interest in the
Master Servicer, any Seller, the Depositor or the Servicer or in any affiliate
of either, and (iii) not be connected with the Master Servicer, any Seller, the
Depositor or the Servicer as an officer, employee, promoter, underwriter,
trustee, partner, director or person performing similar functions.

Optional Termination: The termination of the Trust Fund created hereunder as a
result of the purchase of all of the Mortgage Loans and any REO Property
pursuant to the last sentence of Section 11.01 hereof.

Optional Termination Date: The Distribution Date on which the Stated Principal
Balance of all of the Mortgage Loans is equal to or less than 10% of the sum of
(A) the Stated Principal Balance of the Mortgage Loans as of the Cut-off Date
(other than the Subsequent Mortgage Loans) and (B) the Pre-Funded Amount as of
the Closing Date.

OTS: The Office of Thrift Supervision.

Outstanding: With respect to the Certificates as of any date of determination,
all Certificates theretofore executed and authenticated under this Agreement
except:

(a)          Certificates theretofore canceled by the Securities Administrator
or delivered to the Securities Administrator for cancellation; and

(b)          Certificates in exchange for which or in lieu of which other
Certificates have been executed and delivered by the Securities Administrator
pursuant to this Agreement.

 

30





 


--------------------------------------------------------------------------------



 

 

Outstanding Mortgage Loan: As of any date of determination, a Mortgage Loan with
a Stated Principal Balance greater than zero that was not the subject of a
Principal Prepayment in full, that did not become a Liquidated Loan, and that
was not charged-off pursuant to Sections 3.09 or 3.18(b) prior to the end of the
related Prepayment Period, in the case of a Principal Prepayment in full, or the
prior calendar month, in the case of a Liquidated Loan or a charged-off Mortgage
Loan.

Overcollateralization Amount: With respect to any Distribution Date, the excess,
if any, of the aggregate Stated Principal Balances of the Mortgage Loans
(including the Subsequent Mortgage Loans) for such Distribution Date (including
any reduction due to Realized Losses) over the Certificate Principal Balances of
the Class A-1, the Class A-2 and the Class M Certificates on such Distribution
Date (after taking into account the payment of principal other than any Extra
Principal Distribution Amount on such Certificates).

Overcollateralization Release Amount: With respect to any Distribution Date, the
lesser of (x) the Principal Remittance Amount for such Distribution Date and (y)
the excess, if any, of (i) the Overcollateralization Amount for such
Distribution Date (assuming that 100% of the Principal Remittance Amount is
applied as a principal payment on such Distribution Date) over (ii) the
Overcollateralization Target Amount for such Distribution Date (with the amount
pursuant to clause (y) deemed to be $0 if the Overcollateralization Amount is
less than or equal to the Overcollateralization Target Amount on that
Distribution Date).

Overcollateralization Target Amount: With respect to any Distribution Date, (a)
prior to the Stepdown Date, 0.75% of the aggregate Stated Principal Balance of
the Mortgage Loans (including the Subsequent Mortgage Loans) as of the
applicable Cut-off Date, (b) on or after the Stepdown Date and if a Trigger
Event is not in effect, the greater of (i) 1.50% of the then current aggregate
Stated Principal Balance of the Mortgage Loans (including the Subsequent
Mortgage Loans) for such Distribution Date and (ii) $1,395,265 or (c) on or
after the Stepdown Date and if a Trigger Event is in effect, the
Overcollateralization Target Amount for the immediately preceding Distribution
Date.

Ownership Interest: As to any Certificate, any ownership interest in such
Certificate including any interest in such Certificate as the Holder thereof and
any other interest therein, whether direct or indirect, legal or beneficial.

Pass-Through Rate: With respect to any Distribution Date and (i) the Class A-1
Certificates and the Class A-2 Certificates, a rate per annum equal to the
lesser of (a) One-Month LIBOR plus 0.500%, (b) 8.00% per annum and (c) the Net
Rate Cap, which for federal income tax purposes is equal to the related Marker
Rate and (ii) the Class M Certificates, a rate per annum equal to the lesser of
(A) the related One-Month LIBOR Pass-Through Rate for such Distribution Date and
(B) the Net Rate Cap for such Distribution Date, as adjusted to reflect the
accrual of interest on the Class M Certificates on an actual/360-day year basis
and the accrual of interest on the Mortgage Loans on an actual/365-day basis or
a 30/360 basis, as applicable.

With respect to the Class B-IO Certificates and any Distribution Date, a rate
per annum equal to the percentage equivalent of a fraction, the numerator of
which is the sum of the

 

31





 


--------------------------------------------------------------------------------



 

amounts calculated pursuant to clauses (a) through (c) below, and the
denominator of which is the aggregate Uncertificated Principal Balances of the
REMIC I Regular Interests. For purposes of calculating the Pass-Through Rate for
the Class B-IO Certificates, the numerator is equal to the sum of the following
components:

(a)          the Uncertificated REMIC I Pass-Through Rate for REMIC I Regular
Interest LT1 minus the related Marker Rate, applied to a notional amount equal
to the Uncertificated Principal Balance of REMIC I Regular Interest LT1;

(b)          the Uncertificated REMIC I Pass-Through Rate for REMIC I Regular
Interest LT2 minus the related Marker Rate, applied to a notional amount equal
to the Uncertificated Principal Balance of REMIC I Regular Interest LT2; and

(c)          the Uncertificated REMIC I Pass-Through Rate for REMIC I Regular
Interest LT4 minus twice the related Marker Rate, applied to a notional amount
equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT4.

With respect to the Class A 3 Certificates and any Distribution Date, a rate per
annum equal to the lesser of (a) 7.500% minus One-Month LIBOR, (b) 7.500% per
annum and (c) the Net Rate Cap, which for federal income tax purposes is equal
to a rate per annum equal to the percentage equivalent of a fraction, the
numerator of which is the sum of the amounts calculated pursuant to clauses (d)
through (f) below, and the denominator of which is the aggregate Uncertificated
Principal Balances of REMIC II Regular Interests MT1, MT2, MT3 and MT4. For
purposes of calculating the Pass-Through Rate for the Class A 3 Certificates,
the numerator is equal to the sum of the following components:

(d)   the Uncertificated REMIC II Pass-Through Rate for REMIC II Regular
Interest MT1 minus the related Marker Rate, applied to a notional amount equal
to the Uncertificated Principal Balance of REMIC II Regular Interest MT1;

(e)   the Uncertificated REMIC II Pass-Through Rate for REMIC II Regular
Interest MT2 minus the related Marker Rate, applied to a notional amount equal
to the Uncertificated Principal Balance of REMIC II Regular Interest MT2; and

(f)   the Uncertificated REMIC II Pass-Through Rate for REMIC II Regular
Interest MT4 minus twice the related Marker Rate, applied to a notional amount
equal to the Uncertificated Principal Balance of REMIC II Regular Interest MT4.



Percentage Interest: With respect to any Certificate of a specified Class, the
Percentage Interest set forth on the face thereof or the percentage obtained by
dividing the Denomination of such Certificate by the aggregate of the
Denominations of all Certificates of the such Class.

Periodic Rate Cap: With respect to each Adjustable Rate Mortgage Loan and any
Adjustment Date therefor, the fixed percentage set forth in the related Mortgage
Note, which is the maximum amount by which the Mortgage Rate for such Mortgage
Loan may increase or decrease (without regard to the Maximum Mortgage Rate or
the Minimum Mortgage Rate) on such Adjustment Date from the Mortgage Rate in
effect immediately prior to such Adjustment Date.

Permitted Investments: At any time, any one or more of the following obligations
and securities:

(i)           obligations of the United States or any agency thereof, provided
such obligations are backed by the full faith and credit of the United States;

(ii)          general obligations of or obligations guaranteed by any state of
the United States or the District of Columbia receiving the highest long-term
debt rating of each Rating Agency, or such lower rating as will not result in
the downgrading or withdrawal of the ratings then assigned to the Certificates
by each Rating Agency, as evidenced in writing;

 

(iii)

[Reserved];

(iv)         commercial or finance company paper which is then receiving the
highest commercial or finance company paper rating of each Rating Agency rating
such paper, or such lower rating as will not result in the downgrading or
withdrawal of the ratings then assigned to the Certificates by each Rating
Agency rating such paper, as evidenced in writing;

 

32





 


--------------------------------------------------------------------------------



 

 

(v)          certificates of deposit, demand or time deposits, or bankers’
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States or of any state thereof and subject to
supervision and examination by federal and/or state banking authorities
(including the Trustee, the Securities Administrator or the Master Servicer in
its commercial banking capacity), provided that the commercial paper and/or long
term unsecured debt obligations of such depository institution or trust company
are then rated one of the two highest long-term and the highest short-term
ratings of each such Rating Agency for such securities, or such lower ratings as
will not result in the downgrading or withdrawal of the rating then assigned to
the Certificates by any Rating Agency, as evidenced in writing;

(vi)         guaranteed reinvestment agreements issued by any bank, insurance
company or other corporation containing, at the time of the issuance of such
agreements, such terms and conditions as will not result in the downgrading or
withdrawal of the rating then assigned to the Certificates by any such Rating
Agency, as evidenced in writing;

(vii)       repurchase obligations with respect to any security described in
clauses (i) and (ii) above, in either case entered into with a depository
institution or trust company (acting as principal) described in clause (v)
above;

(viii)      securities (other than stripped bonds, stripped coupons or
instruments sold at a purchase price in excess of 115% of the face amount
thereof) bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States or any state thereof which, at
the time of such investment, have one of the two highest short term ratings of
each Rating Agency (except if the Rating Agency is Moody’s, such rating shall be
the highest commercial paper rating of Moody’s for any such securities), or such
lower rating as will not result in the downgrading or withdrawal of the rating
then assigned to the Certificates by any Rating Agency, as evidenced by a signed
writing delivered by each Rating Agency;

(ix)         interests in any money market fund (including any such fund managed
by the Securities Administrator or the Master Servicer, or any affiliate
thereof) which at the date of acquisition of the interests in such fund and
throughout the time such interests are held in such fund has the highest
applicable short term rating by each Rating Agency or such lower rating as will
not result in the downgrading or withdrawal of the ratings then assigned to the
Certificates by each Rating Agency, as evidenced in writing;

(x)          short term investment funds sponsored by any trust company or
banking association incorporated under the laws of the United States or any
state thereof (including any such fund managed by the Securities Administrator
or the Master Servicer, or the Servicer or any affiliate thereof) which on the
date of acquisition has been rated by each Rating Agency in their respective
highest applicable rating category or such lower rating as will not result in
the downgrading or withdrawal of the ratings then assigned to the Certificates
by each Rating Agency, as evidenced in writing; and

(xi)         such other investments having a specified stated maturity and
bearing interest or sold at a discount acceptable to each Rating Agency and as
will not result in the

 

33





 


--------------------------------------------------------------------------------



 

downgrading or withdrawal of the rating then assigned to the Certificates by any
Rating Agency, as evidenced by a signed writing delivered by each Rating Agency;

provided, that no such instrument shall be a Permitted Investment if such
instrument (i) evidences the right to receive interest only payments with
respect to the obligations underlying such instrument, (ii) is purchased at a
premium or (iii) is purchased at a deep discount; provided further that no such
instrument shall be a Permitted Investment (A) if such instrument evidences
principal and interest payments derived from obligations underlying such
instrument and the interest payments with respect to such instrument provide a
yield to maturity of greater than 120% of the yield to maturity at par of such
underlying obligations, or (B) if it may be redeemed at a price below the
purchase price (the foregoing clause (B) not to apply to investments in units of
money market funds pursuant to clause (vii) above); provided further that no
amount beneficially owned by any REMIC may be invested in investments (other
than money market funds) treated as equity interests for federal income tax
purposes, unless the Master Servicer and the Securities Administrator, shall
receive an Opinion of Counsel, at the expense of the Person directing such
investment, to the effect that such investment will not adversely affect the
status of any such REMIC as a REMIC under the Code or result in the imposition
of a tax on any such REMIC. Permitted Investments that are subject to prepayment
or call may not be purchased at a price in excess of par.

Permitted Transferee: Any person other than (i) the United States, any State or
political subdivision thereof, any possession of the United States or any agency
or instrumentality of any of the foregoing, (ii) a foreign government,
International Organization or any agency or instrumentality of either of the
foregoing, (iii) an organization (except certain farmers’ cooperatives described
in section 521 of the Code) that is exempt from tax imposed by Chapter 1 of the
Code (including the tax imposed by section 511 of the Code on unrelated business
taxable income) on any excess inclusions (as defined in section 860E(c)(1) of
the Code) with respect to any Residual Certificate, (iv) rural electric and
telephone cooperatives described in section 1381(a)(2)(C) of the Code, (v) a
Person that is not a citizen or resident of the United States, a corporation,
partnership (other than a partnership that has any direct or indirect foreign
partners) or other entity (treated as a corporation or a partnership for federal
income tax purposes), created or organized in or under the laws of the United
States, any state thereof or the District of Columbia, an estate whose income
from sources without the United States is includible in gross income for United
States federal income tax purposes regardless of its connection with the conduct
of a trade or business within the United States, or a trust if a court within
the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons have authority
to control all substantial decisions of the trustor and (vi) any other Person so
designated by the Securities Administrator based upon an Opinion of Counsel
addressed to the Trustee and the Securities Administrator (which shall not be an
expense of the Trustee or the Securities Administrator) that states that the
Transfer of an Ownership Interest in a Residual Certificate to such Person may
cause REMIC I, REMIC II or REMIC III to fail to qualify as a REMIC at any time
that any Certificates are Outstanding. The terms “United States,” “State” and
“International Organization” shall have the meanings set forth in section 7701
of the Code or successor provisions. A corporation will not be treated as an
instrumentality of the United States or of any State or political subdivision
thereof for these purposes if all of its activities are subject to tax and, with
the exception of Freddie Mac, a majority of its board of directors is not
selected by such government unit.

 

34





 


--------------------------------------------------------------------------------



 

 

Person: Any individual, corporation, partnership, joint venture, association,
joint- stock company, limited liability company, trust, unincorporated
organization or government, or any agency or political subdivision thereof.

Pre-Funded Amount: The amount remitted by the Depositor to the Securities
Administrator for deposit in the Pre-Funding Account on the Closing Date with
respect to the Mortgage Loans, which shall equal approximately $3,777,154.

Pre-Funding Account: The account or sub-account established and maintained
pursuant to Section 5.10(a) and which shall be an Eligible Account or a
sub-account of an Eligible Account.

Pre-Funding Period: The period from the Closing Date up to and including January
17, 2006.

Pre-Funding Reserve Account: The account or sub-account established and
maintained pursuant to Section 5.10(d) and which shall be an Eligible Account or
a sub-account of an Eligible Account.

Prepayment Assumption: The applicable rate of prepayment, as described in the
Prospectus Supplement relating to each Class of Offered Certificates.

Prepayment Interest Excess: With respect to any Distribution Date, for each
Mortgage Loan that was the subject of a Principal Prepayment in full during the
portion of the related Prepayment Period occurring between the first day of the
calendar month in which such Distribution Date occurs and the 13th day of the
calendar month in which such Distribution Date occurs by the Mortgagor, the
amount, if any, by which (i) the amount of interest paid or collected in
connection with such Principal Prepayment proceeds less the sum of (a) the
Master Servicing Fee, (b) the Servicing Fee and (c) the Risk Manager Fee exceeds
(ii) one month’s interest at the applicable Net Mortgage Rate on the Stated
Principal Balance of such Mortgage Loan immediately prior to such prepayment or
in the case of a partial Principal Prepayment on the amount of such prepayment.

Prepayment Interest Shortfall: With respect to any Distribution Date, for each
Mortgage Loan that was the subject of a partial Principal Prepayment or a
Principal Prepayment in full during the portion of the related Prepayment Period
occurring between the first day of the related Prepayment Period and the last
day of the calendar month preceding the month in which such Distribution Date
occurs by the Mortgagor, the amount, if any, by which (i) one month’s interest
at the applicable Net Mortgage Rate on the Stated Principal Balance of such
Mortgage Loan immediately prior to such prepayment or in the case of a partial
Principal Prepayment on the amount of such prepayment exceeds (ii) the amount of
interest paid or collected in connection with such Principal Prepayment proceeds
less the sum of (a) the Master Servicing Fee, (b) the Servicing Fee and (c) the
Risk Manager Fee.

Prepayment Period: With respect to any prepayments in full and any Distribution
Date, the period from the 14th day of the calendar month preceding the calendar
month in which such Distribution Date occurs through the close of business on
the 13th day of the calendar month in which such Distribution Date occurs. With
respect to any partial prepayments and any

 

35





 


--------------------------------------------------------------------------------



 

Distribution Date is the immediately preceding calendar month in which such
Distribution Date occurs.

Primary Mortgage Insurance Policy: Any primary mortgage guaranty insurance
policy issued in connection with a Mortgage Loan which provides compensation to
a Mortgage Note holder in the event of default by the obligor under such
Mortgage Note or the related security instrument, if any or any replacement
policy therefor through the related Accrual Period for such Class relating to a
Distribution Date.

Principal Distribution Amount: With respect to each Distribution Date, an amount
equal to (x) the Principal Funds for such Distribution Date plus (y) any Extra
Principal Distribution Amount for such Distribution Date, less (z) any
Overcollateralization Release Amount for such Distribution Date.

Principal Funds: With respect to any Distribution Date, (i) the sum, without
duplication, of (a) all scheduled principal collected in respect of the related
Due Period and received by the Servicer on or prior to the related Determination
Date, (b) Principal Prepayments collected during the related Prepayment Period
and not included in Principal Funds for any prior Distribution Date, (c) the
Stated Principal Balance of each Mortgage Loan that was repurchased pursuant to
Sections 2.02 and 2.03 or by the Majority B-IO Holder pursuant to Section 3.18,
(d) the aggregate of all Substitution Adjustment Amounts for the related
Determination Date in connection with the substitution of Mortgage Loans
pursuant to Section 2.03(c), (e) any amount withdrawn from the Pre-Funding
Account pursuant to Section 5.10(e)(ii) and included in Principal Funds, and (f)
all Liquidation Proceeds and Subsequent Recoveries (net of any Recovery Fee)
collected during the prior calendar month (to the extent such Liquidation
Proceeds and Subsequent Recoveries relate to principal), in each case to the
extent remitted by the Master Servicer to the Distribution Account pursuant to
this Agreement, less (ii) all amounts required to be reimbursed pursuant to
Sections 5.02, 5.03, 5.05, 5.06, 5.09, 9.05 and 10.05 or as otherwise set forth
in this Agreement and not applied to reduce Interest Funds on that Distribution
Date.

Principal Prepayment: Any Mortgagor payment or other recovery of (or proceeds
with respect to) principal on a Mortgage Loan (including loans purchased or
repurchased under Sections 2.02, 2.03, 3.18 and 11.01 hereof) that is received
in advance of its scheduled Due Date and is not accompanied by an amount as to
interest representing scheduled interest due on any date or dates in any month
or months subsequent to the month of prepayment. Partial Principal Prepayments
shall be applied by the Servicer, as appropriate, in accordance with the terms
of the related Mortgage Note.

Principal Remittance Amount: With respect to each Distribution Date, the sum of
the amounts listed in clauses (a) through (e) of the definition of Principal
Funds.

Private Certificates: Each of the Class B-IO Certificates and Residual
Certificates.

Prospectus Supplement: The Prospectus Supplement dated October 21, 2005 relating
to the public offering of the Class A-1, Class A-2, Class A-3, Class M-1, Class
M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class M-8 and Class
M-9 Certificates.

 

36





 


--------------------------------------------------------------------------------



 

 

Protected Account: The separate Eligible Account established and maintained by
the Servicer with respect to the Mortgage Loans and REO Property in accordance
with Section 5.01 hereof.

PUD: A Planned Unit Development.

Purchase Price: With respect to any Mortgage Loan (x) required to be repurchased
pursuant to Section 2.02 or 2.03 hereof or (y) that the Majority B-IO Holder has
a right to purchase pursuant to Section 3.18 hereof, an amount equal to the sum
of, without duplication (i) 100% of the outstanding principal balance of the
Mortgage Loan as of the date of such purchase (or if the related Mortgaged
Property was acquired with respect thereto, 100% of the Outstanding Principal
Balance at the date of the acquisition), (ii) accrued interest thereon at the
applicable Mortgage Rate through the last day of the related Due Period ending
in the month in which the Purchase Price is to be distributed to
Certificateholders, (iii) unreimbursed Servicing Advances and Advances made with
respect to the related Mortgage Loan, if any, and (iv) any costs and damages (if
any) incurred by the Trust in connection with any violation of such Mortgage
Loan of any anti-predatory lending laws.

Rating Agency: Each of Fitch and S&P. If any such organization or its successor
is no longer in existence, “Rating Agency” shall be a nationally recognized
statistical rating organization, or other comparable Person, designated by the
Depositor, notice of which designation shall be given to the Trustee. References
herein to a given rating category of a Rating Agency shall mean such rating
category without giving effect to any modifiers.

Realized Loss: With respect to each Mortgage Loan as to which a Final Recovery
Determination has been made, an amount (not less than zero), as reported by the
Master Servicer to the Securities Administrator, equal to (i) the Stated
Principal Balance of such Mortgage Loan as of the date on which the Final
Recovery Determination was made, plus (ii) accrued interest from the Due Date as
to which interest was last paid by the Mortgagor through the last day of the Due
Period in which such Final Recovery Determination was made, calculated (A) at an
annual rate equal to the annual rate at which interest was then accruing on such
Mortgage Loan and (B) on a principal amount equal to the Stated Principal
Balance of such Mortgage Loan as of such date, minus (v) the proceeds, if any,
received in respect of such Mortgage Loan during such Due Period, net of amounts
that are payable therefrom to the Servicer pursuant to this Agreement. In
addition, to the extent the Servicer receives Subsequent Recoveries with respect
to any Mortgage Loan, the amount of the Realized Loss with respect to that
Mortgage Loan will be reduced to the extent such recoveries are applied to
reduce the Certificate Principal Balance of any Class of Certificates on any
Distribution Date.

With respect to any REO Property as to which a Final Recovery Determination has
been made, an amount (not less than zero) equal to (i) the Stated Principal
Balance of the related Mortgage Loan as of the date of acquisition of such REO
Property on behalf of REMIC I, plus (ii) accrued interest from the Due Date as
to which interest was last paid by the Mortgagor in respect of the related
Mortgage Loan through the last day of the related Due Period in which such REO
Property was acquired, calculated in the case of each calendar month during such
period (A) at an annual rate equal to the annual rate at which interest was then
accruing on the related Mortgage Loan and (B) on a principal amount equal to the
Stated Principal Balance of the

 

37





 


--------------------------------------------------------------------------------



 

related Mortgage Loan as of the last day of the related Due Period, plus (iii)
REO Imputed Interest for such REO Property for the related Due Period in which
such REO Property was acquired and ending with the calendar month in which such
Final Recovery Determination was made, minus (iv) the aggregate of all
unreimbursed Advances and Servicing Advances.

With respect to each Mortgage Loan which has become the subject of a Deficient
Valuation, the difference between the principal balance of the Mortgage Loan
outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation.

With respect to each Mortgage Loan which has become the subject of a Debt
Service Reduction, the portion, if any, of the reduction in each affected
Scheduled Payment attributable to a reduction in the Mortgage Rate imposed by a
court of competent jurisdiction. Each such Realized Loss shall be deemed to have
been incurred on the Due Date for each affected Scheduled Payment.

Record Date: With respect to any Distribution Date and the Offered Certificates,
so long as such Classes of Certificates are Book-Entry Certificates, the
Business Day preceding such Distribution Date, and otherwise, the close of
business on the last Business Day of the month preceding the month in which such
Distribution Date occurs. With respect to the Class B-IO Certificates and
Residual Certificates and (a) the first Distribution Date, the Closing Date and
(b) with respect to any other Distribution Date, the close of business on the
last Business Day of the month preceding the month in which such Distribution
Date occurs.

Recovery Fee: A fee to be paid to the Servicer in an amount equal to 40% of all
Subsequent Recoveries on any non-first lien Mortgage Loan which is at least 120
days Delinquent after the date on which such Mortgage Loan has been charged-off
pursuant to Section 3.18.

Reference Banks: Shall mean leading banks selected by the Securities
Administrator and engaged in transactions in Eurodollar deposits in the
international Eurocurrency market (i) with an established place of business in
London, (ii) which have been designated as such by the Securities Administrator
and (iii) which are not controlling, controlled by, or under common control
with, the Depositor, the Master Servicer, the Servicer or the Trustee.

Reference Bank Rate: With respect to any Accrual Period shall mean the
arithmetic mean, rounded upwards, if necessary, to the nearest whole multiple of
0.03125%, of the offered rates for United States dollar deposits for one month
that are quoted by the Reference Banks as of 11:00 a.m., New York City time, on
the related Interest Determination Date to prime banks in the London interbank
market for a period of one month in an amount approximately equal to the
aggregate Certificate Principal Balance of the Class A-1, Class A-2 and Class M
Certificates for such Accrual Period, provided that at least two such Reference
Banks provide such rate. If fewer than two offered rates appear, the Reference
Bank Rate will be the arithmetic mean, rounded upwards, if necessary, to the
nearest whole multiple of 0.03125%, of the rates quoted by one or more major
banks in New York City, selected by the Securities Administrator, as of 11:00
a.m., New York City time, on such date for loans in United States dollars to
leading European banks

 

38





 


--------------------------------------------------------------------------------



 

for a period of one month in amounts approximately equal to the aggregate
Certificate Principal Balance of the Class A-1, Class A-2 and Class M
Certificates for such Accrual Period.

Regular Certificate: Any Certificate other than a Residual Certificate.

Regular Interest: A “regular interest” in a REMIC within the meaning of
Section 860G(a)(1) of the Code.

Related Class: The Classes of Certificates (other than the Class R-1, Class R-2
and Class B-IO Certificates) and the REMIC II Regular Interests shall be treated
as “Related Classes” as set forth in the following chart.

REMIC II Regular Interest

Related Certificate(s)

MT1, MT2, MT3, MT4

A-1, A-2, A-3

M-1-M

M-1

M-2-M

M-2

M-3-M

M-3

M-4-M

M-4

M-5-M

M-5

M-6-M

M-6

M-7-M

M-7

M-8-M

M-8

M-9-M

M-9

M-10-M

M-10

B-IO-I-M

B-IO

B-IO-P-M

B-IO

R-M

R-3

 

Relief Act: The Servicemembers Civil Relief Act, as amended, or similar state
law.

Relief Act Interest Shortfall: With respect to any Distribution Date and any
Mortgage Loan, any reduction in the amount of interest collectible on such
Mortgage Loan for the most recently ended Due Period as a result of the
application of the Relief Act.

Remaining Excess Spread: With respect to any Distribution Date, the Excess
Spread less any Extra Principal Distribution Amount, in each case for such
Distribution Date.

Remaining Pre-Funded Amount: An amount equal to the Pre-Funded Amount minus the
amount equal to 100% of the aggregate Stated Principal Balance of the Subsequent
Mortgage Loans transferred to the Trust Fund during the Pre-Funding Period
pursuant to Section 2.07.

REMIC: A “real estate mortgage investment conduit” within the meaning of section
860D of the Code.

REMIC I: The segregated pool of assets described in Section 6.06(a).

 

39





 


--------------------------------------------------------------------------------



 

 

REMIC I Available Distribution Amount: For any Distribution Date, the sum of the
Principal Funds and Interest Funds.

REMIC I Distribution Amount: For any Distribution Date, the REMIC I Available
Distribution Amount shall be distributed by REMIC I to REMIC II on account of
the REMIC I Regular Interests and to Holders of the Class R-1 Certificates in
the following amounts and priority:

(1)          to the REMIC I Regular Interests pro rata, in an amount equal to
(A) their Uncertificated Accrued Interest for such Distribution Date, plus (B)
any amounts in respect thereof remaining unpaid from previous Distribution
Dates; and

(2)          to the REMIC I Regular Interests, to the extent of the REMIC I
Available Distribution Amount remaining after the distributions made pursuant to
clause (1) above, the following amounts allocated as follows (except as provided
below):

(A)         in respect of REMIC I Regular Interests LT2, LT3 and LT4, their
respective Principal Distribution Amounts;

(B)         in respect of REMIC I Regular Interest LT1 any remainder until the
Uncertificated Principal Balance thereof is reduced to zero; and

(C)         any remainder in respect of REMIC I Regular Interests LT2, LT3 and
LT4, pro rata according to their respective Uncertificated Principal Balances as
reduced by the distributions deemed made pursuant to (A) above, until their
respective Uncertificated Principal Balances are reduced to zero; and

(3)          any remaining amounts of the REMIC I Available Distribution Amount
to the Class R-1 Certificates.

REMIC I Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the REMIC I Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, determined as follows:

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

Y1 =      the principal balance of REMIC I Regular Interest LT1 after
distributions on the prior Distribution Date.

Y2 =      the principal balance of REMIC I Regular Interest LT2 after
distributions on the prior Distribution Date.

Y3 =      the principal balance of REMIC I Regular Interest LT3 after
distributions on the prior Distribution Date.

 

40





 


--------------------------------------------------------------------------------



 

 

Y4 =      the principal balance of REMIC I Regular Interest LT4 after
distributions on the prior Distribution Date (note: Y3 = Y4).

 

ΔY1 =

the REMIC I Regular Interest LT1 Principal Reduction Amount.

 

ΔY2 =

the REMIC I Regular Interest LT2 Principal Reduction Amount.

 

ΔY3 =

the REMIC I Regular Interest LT3 Principal Reduction Amount.

 

ΔY4 =

the REMIC I Regular Interest LT4 Principal Reduction Amount.

P0 =       the aggregate principal balance of the REMIC I Regular Interests
after distributions and the allocation of Realized Losses on the prior
Distribution Date.

P1 =       the aggregate principal balance of the REMIC I Regular Interests
after distributions and the allocation of Realized Losses to be made on such
Distribution Date.

 

ΔP =

P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts.

=      the aggregate of the principal portions of Realized Losses to be
allocated to, and the principal distributions to be made with respect to the
Mortgage Loans, on such Distribution Date (including distributions of accrued
and unpaid interest on the Class B-IO Certificates for prior Distributions
Dates).

R0 =       the Net Rate Cap for the Class M Certificates (stated as a monthly
rate) after giving effect to amounts distributed and Realized Losses allocated
on the prior Distribution Date.

R1 =       the Net Rate Cap for the Class M Certificates (stated as a monthly
rate) after giving effect to amounts to be distributed and Realized Losses to be
allocated on such Distribution Date.

α =         (Y2 + Y3)/P0. The initial value of a on the Closing Date for use on
the first Distribution Date shall be 0.0001.

γ0 =        the lesser of (A) the sum of (x) the sum for all Classes of
Certificates, other than the Class B-IO Certificates, of the product for each
Class of (i) the monthly interest rate (as limited by the Net Rate Cap, if
applicable) for such Class applicable for distributions to be made on such
Distribution Date and (ii) the aggregate Certificate Principal Balance or
Certificate Notional Balance for such Class after distributions and the
allocation of Realized Losses on the prior Distribution Date and (B) R0*P0.

γ1 =      the lesser of (A) the sum for all Classes of Certificates, other than
the Class B-IO Certificates, of the product for each Class of (i) the monthly
interest rate (as limited by the Net Rate Cap, if applicable) for such Class
applicable for distributions to be made on the next succeeding Distribution Date
and (ii) the aggregate Certificate Principal Balance or Certificate Notional
Balance for such Class after distributions and the allocation of Realized Losses
to be made on such Distribution Date and (B) R1*P1.

 

41





 


--------------------------------------------------------------------------------



 

 

Then, based on the foregoing definitions:

 

ΔY1 =

ΔP - ΔY2 - ΔY3 - ΔY4;

 

ΔY2 =

(α/2){( γ0R1 - γ1R0)/R0R1};

 

ΔY3 =

αΔP - ΔY2; and

 

ΔY4 =

ΔY3.

if both ΔY2 and ΔY3, as so determined, are non-negative numbers. Otherwise:

 

(1)

If ΔY2, as so determined, is negative, then

ΔY2 = 0;

ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

ΔY4 = ΔY3; and

ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

 

(2)

If ΔY3, as so determined, is negative, then

ΔY3 = 0;

ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 - γ1R0};

ΔY4 = ΔY3; and

ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

REMIC I Realized Losses: For any Distribution Date, Realized Losses on the
Mortgage Loans shall be allocated to the REMIC I Regular Interests as follows:
the interest portion of such Realized Losses, if any, shall be allocated among
the REMIC I Regular Interests pro rata according to the amount of Uncertificated
Accrued Interest remaining unpaid thereon, in reduction thereof. Any interest
portion of such Realized Losses in excess of the amount allocated pursuant to
the preceding sentence shall be treated as a principal portion of Realized
Losses not attributable to any specific Mortgage Loan and allocated pursuant to
the succeeding sentences. The principal portion of such Realized Losses shall be
allocated to the REMIC I Regular Interests as follows: first, to REMIC I Regular
Interests LT2, LT3 and LT4 pro rata according to their respective REMIC I
Principal Reduction Amounts to the extent thereof in reduction of the
Uncertificated Principal Balance thereof and, second, the remainder, if any, of
such principal portion of such Realized Losses shall be allocated to REMIC I
Regular Interest LT1 in reduction of the Uncertificated Principal Balance
thereof.

REMIC I Regular Interest: Any of the separate non-certificated beneficial
ownership interests in REMIC I issued hereunder and designated as a Regular
Interest in REMIC I and held as an asset of REMIC II. Each REMIC I Regular
Interest shall accrue interest at the related

 

42





 


--------------------------------------------------------------------------------



 

Uncertificated REMIC I Pass-Through Rate in effect from time to time, and shall
be entitled to distributions of principal, subject to the terms and conditions
hereof, in an aggregate amount equal to its initial Uncertificated Principal
Balance as set forth in the Preliminary Statement hereto. The designations for
the respective REMIC I Regular Interests are set forth in the Preliminary
Statement hereto.

REMIC I Regular Interest LT1: One of the separate non-certificated beneficial
ownership interests in REMIC I issued hereunder and designated as a Regular
Interest in REMIC I and held as an asset of REMIC II. REMIC I Regular Interest
LT1 shall accrue interest at the related Uncertificated REMIC I Pass-Through
Rate in effect from time to time, and shall be entitled to distributions of
principal, subject to the terms and conditions hereof, in an aggregate amount
equal to its initial Uncertificated Principal Balance as set forth in the
Preliminary Statement hereto.

REMIC I Regular Interest LT1 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT1 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to REMIC I Regular Interest LT1 on such Distribution Date.

REMIC I Regular Interest LT2: One of the separate non-certificated beneficial
ownership interests in REMIC I issued hereunder and designated as a Regular
Interest in REMIC I and held as an asset of REMIC II. REMIC I Regular Interest
LT2 shall accrue interest at the related Uncertificated REMIC I Pass-Through
Rate in effect from time to time, and shall be entitled to distributions of
principal, subject to the terms and conditions hereof, in an aggregate amount
equal to its initial Uncertificated Principal Balance as set forth in the
Preliminary Statement hereto.

REMIC I Regular Interest LT2 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT2 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to REMIC I Regular Interest LT2 on such Distribution Date.

REMIC I Regular Interest LT3: One of the separate non-certificated beneficial
ownership interests in REMIC I issued hereunder and designated as a Regular
Interest in REMIC I and held as an asset of REMIC II. REMIC I Regular Interest
LT3 shall accrue interest at the related Uncertificated REMIC I Pass-Through
Rate in effect from time to time, and shall be entitled to distributions of
principal, subject to the terms and conditions hereof, in an aggregate amount
equal to its initial Uncertificated Principal Balance as set forth in the
Preliminary Statement hereto.

REMIC I Regular Interest LT3 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT3 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to REMIC I Regular Interest LT3 on such Distribution Date.

REMIC I Regular Interest LT4: One of the separate non-certificated beneficial
ownership interests in REMIC I issued hereunder and designated as a Regular
Interest in REMIC I and held

 

43





 


--------------------------------------------------------------------------------



 

as an asset of REMIC II. REMIC I Regular Interest LT4 shall accrue interest at
the related Uncertificated REMIC I Pass-Through Rate in effect from time to
time, and shall be entitled to distributions of principal, subject to the terms
and conditions hereof, in an aggregate amount equal to its initial
Uncertificated Principal Balance as set forth in the Preliminary Statement
hereto.

REMIC I Regular Interest LT4 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT4 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to REMIC I Regular Interest LT4 on such Distribution Date.

REMIC II: The segregated pool of assets consisting of the REMIC I Regular
Interests conveyed in trust to the Trustee, for the benefit of the Holders of
the REMIC II Regular Interests and the Class R-2 Certificates, with respect to
which a separate REMIC election is to be made.

REMIC II Distribution Amount: For any Distribution Date, the amount deemed
received by REMIC II in respect of distributions on the REMIC I Regular
Interests shall be distributed to the REMIC II Regular Interests and the Class
R-2 Certificates in the following amounts and priority:

(a)          Uncertificated Accrued Interest on the REMIC II Regular Interests
for such Distribution Date, plus any Uncertificated Accrued Interest thereon
remaining unpaid from any previous Distribution Date, as follows:

(1)          the sum of the amounts distributable on such Distribution Date as
interest other than Basis Risk Shortfall Carryforward Amounts to the Class A
Certificates pursuant to Section 6.04, to REMIC II Regular Interests MT1, MT2,
MT3 and MT4 pro-rata according to the Uncertificated Accrued Interest thereon,
including any such interest remaining unpaid from any previous Distribution
Date; and

(2)          to REMIC II Regular Interests M-1-M, M-2-M, M-3-M, M-4-M, M-5-M,
M-6-M, M-7-M, M-8-M, M-9-M, M-10-M and B-IO-I-M, the amount distributable as
interest on such Distribution Date to the Related Class of Certificates pursuant
to Section 6.04; and; and

(b)          In accordance with the priority set forth in subsection (c) of this
definition, an amount equal to the sum of the amounts in respect of principal
distributable on each Class of Certificates (other than the Class R-1
Certificates) under Section 6.04, as allocated thereto pursuant to Section 6.04.

(c)          The amount described in subsection (b) of this definition shall be
deemed distributed with respect to the REMIC II Regular Interests in accordance
with the priority assigned to each Related Class of Certificates under Section
6.04 until the Uncertificated Principal Balance of each such interest is reduced
to zero and to the Class R-2 Certificates in accordance with the priority
assigned to such Certificates under Section 6.04. The amount attributed to REMIC
II Regular Interests MT1, MT2, MT3 and MT4 pursuant to the preceding sentence
shall be allocated among such REMIC II Regular Interests as follows:

(1)          in respect of REMIC II Regular Interests MT2, MT3 and MT4, their
respective Principal Distribution Amounts;

(2)          in respect of REMIC II Regular Interest MT1 any remainder until the
Uncertificated Principal Balance thereof is reduced to zero; and

(3)          any remainder in respect of REMIC II Regular Interests MT2, MT3 and
MT4, pro rata according to their respective Uncertificated Principal Balances as
reduced by the distributions deemed made pursuant to (1) above, until their
respective Uncertificated Principal Balances are reduced to zero.

REMIC II Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the REMIC II Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, determined as follows:

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

X1 = the principal balance of REMIC II Regular Interest MT1 after distributions
on the prior Distribution Date.

X2 = the principal balance of REMIC II Regular Interest MT2 after distributions
on the prior Distribution Date.

X3 = the principal balance of REMIC II Regular Interest MT3 after distributions
on the prior Distribution Date.

X4 = the principal balance of REMIC II Regular Interest MT4 after distributions
on the prior Distribution Date (note: X3 = X4).

ΔX1 = the REMIC II Regular Interest MT1 Principal Reduction Amount.

ΔX2 = the REMIC II Regular Interest MT2 Principal Reduction Amount.

ΔX3 = the REMIC II Regular Interest MT3 Principal Reduction Amount.

ΔX4 =      the REMIC II Regular Interest MT4 Principal Reduction Amount.

Q0 =      the aggregate principal balance of the REMIC II Regular Interests MT1,
MT2, MT3 and MT4 after distributions and the allocation of Realized Losses on
the prior Distribution Date.

Q1 =     the aggregate principal balance of the REMIC II Regular Interests MT1,
MT2, MT3 and MT4 after distributions and the allocation of Realized Losses to be
made on such Distribution Date.

ΔQ =      Q0     Q1 = the aggregate of the REMIC II Principal Reduction Amounts.

      = the aggregate of the principal portions of Realized Losses to be
allocated to, and the principal distributions to be made with respect to the
Class A Certificates.

S0 = the lesser of the Net Rate Cap for the Class M Certificates and the Class A
Maximum Rate (such lesser rate being restated as a monthly rate) after giving
effect to amounts distributed and Realized Losses allocated on the prior
Distribution Date.

S1 = the lesser of the Net Rate Cap for the Class M Certificates and the Class A
Maximum Rate (such lesser rate being restated as a monthly rate) after giving
effect to amounts to be distributed and Realized Losses to be allocated on such
Distribution Date.

Β = (X2 + X3)/Q0. The initial value of Β on the Closing Date for use on the
first Distribution Date shall be 0.0001.

Γ0 = the lesser of (A) the sum for the Class A-1 and Class A-2 Certificates of
the product for each Class of (i) the monthly interest rate (as limited by the
Net Rate Cap, if applicable) for such Class applicable for distributions to be
made on such Distribution Date and (ii) the aggregate Certificate Principal
Balance for such Class after distributions and the allocation of Realized Losses
on the prior Distribution Date and (B) S0*Q0.

Γ1 = the lesser of (A) the sum for the Class A-1 and Class A-2 Certificates of
the product for each Class of (i) the monthly interest rate (as limited by the
Net Rate Cap, if applicable) for such Class applicable for distributions to be
made on the next succeeding Distribution Date and (ii) the aggregate Certificate
Principal Balance for such Class after distributions and the allocation of
Realized Losses to be made on such Distribution Date and (B) S1*Q1.

Then, based on the foregoing definitions:

ΔX1 = ΔQ - ΔX2 - ΔX3 - ΔX4;

ΔX2 = (Β/2){( Γ0S1 - Γ1S0)/S0S1};

ΔX3 = ΒΔQ - ΔX2; and

ΔX4 = ΔX3.

if both ΔX2 and ΔX3, as so determined, are non-negative numbers. Otherwise:

(1)      If ΔX2, as so determined, is negative, then

ΔX2 = 0;

ΔX3 = Β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

ΔX4 = ΔX3; and

ΔX1 = ΔQ - ΔX2 - ΔX3 - ΔX4.

(2)     If ΔX3, as so determined, is negative, then

ΔX3 = 0;

ΔX2 = Β{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 - Γ1S0};

ΔX4 = ΔX3; and

ΔX1 = ΔQ - ΔX2 - ΔX3 - ΔX4.

REMIC II Regular Interest: Any of the separate non-certificated beneficial
ownership interests in REMIC II issued hereunder and designated as a Regular
Interest in REMIC II and held as an asset of REMIC III. Each REMIC II Regular
Interest shall accrue interest at the related Uncertificated REMIC II
Pass-Through Rate in effect from time to time, and shall be entitled to
distributions of principal, subject to the terms and conditions hereof, in an
aggregate amount equal to its initial Uncertificated Principal Balance as set
forth in the Preliminary Statement hereto. The designations for the respective
REMIC II Regular Interests are set forth in the Preliminary Statement hereto.

REMIC II Regular Interest MT1 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC II Regular Interest MT1
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to REMIC II Regular Interest MT1 on such Distribution Date.

REMIC II Regular Interest MT2 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC II Regular Interest MT2
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to REMIC II Regular Interest MT2 on such Distribution Date.

REMIC II Regular Interest MT3 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC II Regular Interest MT3
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to REMIC II Regular Interest MT3 on such Distribution Date.

REMIC II Regular Interest MT4 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC II Regular Interest MT4
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to REMIC II Regular Interest MT4 on such Distribution Date.



REMIC II Realized Losses: Realized Losses allocated to the Certificates (other
than the Class R-1 and Class R-2 Certificates) and the REMIC III Regular
Interests (other than REMIC III Regular Interests B-IO-I and B-IO-P) in
reduction of the interest or principal attributes thereof

 

44





 


--------------------------------------------------------------------------------



 

shall be deemed allocated to the Uncertificated REMIC II Regular Interests
(other than REMIC II Regular Interests B-IO-I-M and B-IO-P-M) in accordance with
the priority assigned to each Related Class of Certificates, respectively, under
Section 6.04A. Realized Losses allocated to REMIC III Regular Interests B-IO-I
and B-IO-P in reduction of the interest or principal attributes thereof shall be
deemed allocated to REMIC II Regular Interests B-IO-I-M and B-IO-P-M,
respectively. Realized Losses allocated to REMIC II Regular Interests MT1, MT2,
MT3 and MT4 pursuant to the preceding provisions of this definition shall be
allocated among such REMIC II Regular Interests as follows: Any Realized Losses
allocated to interest shall be allocated in reduction of Uncertificated Accrued
Interest on such REMIC II Regular Interests pro-rata according to the accrued
and unpaid Uncertificate Accrued Interest thereon. Any Realized Losses allocated
to principal shall be allocated, first, to REMIC II Regular Interests MT2, MT3
and MT4 pro rata according to their respective REMIC II Principal Reduction
Amounts to the extent thereof in reduction of the Uncertificated Principal
Balance thereof and, second, the remainder, if any, of such principal portion of
such Realized Losses shall be allocated to REMIC II Regular Interest MT1 in
reduction of the Uncertificated Principal Balance thereof.

REMIC III: The segregated pool of assets consisting of the REMIC II Regular
Interests conveyed in trust to the Trustee, for the benefit of the Holders of
the REMIC III Certificates, with respect to which a separate REMIC election is
to be made.

REMIC III Regular Interest: As defined in the Preliminary Statement hereto under
“REMIC III.”

REMIC III Certificate: Any Class A Certificate, Class M Certificate, Class B-IO
Certificate or Class R-3 Certificate.

REMIC III Realized Losses: Realized Losses allocated to and in reduction of the
Overcollateralization Amount shall be deemed to first reduce the principal
balance of REMIC III Regular Interest B-IO-P until such balance shall have been
reduced to zero and thereafter to reduce the accrued and unpaid interest on
REMIC III Regular Interest B-IO-I. Realized Losses allocated to any Certificate
(other than any Class R Certificate) in reduction of the interest or principal
attributes thereof shall be deemed allocated to its Corresponding REMIC III
Regular Interest in reduction of the corresponding attributes thereof.

REMIC Opinion: Shall mean an Opinion of Counsel to the effect that the proposed
action will not cause any of REMIC I, REMIC II or REMIC III to fail to qualify
as a REMIC at any time that any Certificates are outstanding.

REMIC Provisions: Provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at sections 860A through 860G
of Subchapter M of Chapter 1 of the Code, and related provisions, and proposed,
temporary and final regulations and published rulings, notices and announcements
promulgated thereunder, as the foregoing may be in effect from time to time as
well as provisions of applicable state laws.

Remittance Date: The 17th day of each calendar month after the initial issuance
of the Certificates, or if such 17th day is not a Business Day, the next
succeeding Business Day commencing in November 2005.

REO Imputed Interest: As to any REO Property, for any calendar month during
which such REO Property was at any time part of REMIC I, one month’s interest at
the applicable Net Mortgage Rate on the Stated Principal Balance of such REO
Property (or, in the case of the first such calendar month, of the related
Mortgage Loan, if appropriate) as of the close of business on the Distribution
Date in such calendar month.

REO Property: A Mortgaged Property acquired by the Servicer through foreclosure
or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan.

 

45





 


--------------------------------------------------------------------------------



 

 

Replacement Mortgage Loan: A Mortgage Loan or Mortgage Loans in the aggregate
substituted by a Seller or a Guarantor for a Deleted Mortgage Loan, which must,
on the date of such substitution, as confirmed in a Request for Release, (i)
have a Stated Principal Balance, after deduction of the principal portion of the
Scheduled Payment due in the month of substitution, not in excess of, and not
less than 90% of, the Stated Principal Balance of the Deleted Mortgage Loan;
(ii) if the Replacement Mortgage Loan is a fixed rate Mortgage Loan, have a
fixed Mortgage Rate not less than or more than 1% per annum higher than the
Mortgage Rate of the Deleted Mortgage Loan; (iii) have the same or higher credit
quality characteristics than that of the Deleted Mortgage Loan; (iv) have a
Loan-to-Value Ratio no higher than that of the Deleted Mortgage Loan; (v) have a
remaining term to maturity no greater than (and not more than one year less
than) that of the Deleted Mortgage Loan; (vi) not permit conversion of the
Mortgage Rate from a fixed rate to a variable rate; (vii) have the same lien
priority as the Deleted Mortgage Loan; (viii) constitute the same occupancy type
as the Deleted Mortgage Loan or be owner occupied; (ix) if the Replacement
Mortgage Loan is an Adjustable Rate Mortgage Loan, have a Maximum Mortgage Rate
not less than the Maximum Mortgage Rate on the Deleted Mortgage Loan, (x) if the
Replacement Mortgage Loan is an Adjustable Rate Mortgage Loan, have a Minimum
Mortgage Rate not less than the Minimum Mortgage Rate of the Deleted Mortgage
Loan, (xi) if the Replacement Mortgage Loan is an Adjustable Rate Mortgage Loan,
have a Gross Margin equal to or greater than the Gross Margin of the Deleted
Mortgage Loan, (xii) if the Replacement Mortgage Loan is an Adjustable Rate
Mortgage Loan, have a next Adjustment Date not more than two months later than
the next Adjustment Date on the Deleted Mortgage Loan, (xiii) comply with each
representation and warranty set forth in Section 7 of the related Mortgage Loan
Purchase Agreement for such Seller or related Guarantor and the applicable
section in any Subsequent Mortgage Loan Purchase Agreement and (xiv) the
Custodian has delivered a Final Certification noting no defects or exceptions.

Request for Release: The Request for Release to be submitted by the Servicer or
the Master Servicer to the Custodian substantially in the form of Exhibit H.
Each Request for Release furnished to the Custodian by the Servicer or the
Master Servicer shall be in duplicate and shall be executed by an officer of
such Person or a Servicing Officer (or, if furnished electronically to the
Custodian, shall be deemed to have been sent and executed by an officer of such
Person or a Servicing Officer) of the Servicer or the Master Servicer.

Required Insurance Policy: With respect to any Mortgage Loan, any insurance
policy that is required to be maintained from time to time under this Agreement.

Reserve Fund: Shall mean the separate trust account created and maintained by
the Securities Administrator pursuant to Section 5.11 hereof.

Residual Certificates: The Class R-1 Certificates, Class R-2 Certificates and
Class R-3 Certificates, each evidencing ownership of the sole class of “residual
interests” (within the meaning of Section 860G(a)(2) of the Code) in the related
REMIC.

Residual Interest: The sole class of “residual interests” in a REMIC within the
meaning of Section 860G(a)(2) of the Code.

 

46





 


--------------------------------------------------------------------------------



 

 

Responsible Officer: With respect to the Trustee, any Vice President, any
Assistant Vice President, the Secretary, any Assistant Secretary, or any trust
officer with specific responsibility for the transactions contemplated hereby,
any other officer customarily performing functions similar to those performed by
any of the above designated officers or other officers of the Trustee specified
by the Trustee, as to whom, with respect to a particular matter, such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject; with respect to the Securities Administrator, any Vice
President, any Assistant Vice President, the Secretary, any Assistant Secretary,
or any officer with specific responsibility for the transactions contemplated
hereby, any other officer customarily performing functions similar to those
performed by any of the above designated officers or other officers of the
Securities Administrator specified by the Securities Administrator, as to whom,
with respect to a particular matter, such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.

Risk Management Agreement: The risk management agreement dated as of the Closing
Date, between the Servicer and the Risk Manager.

Risk Manager: Risk Management Group, LLC, a New York limited liability company,
and its successors and assigns.

Risk Manager Certification: The certificate provided by the Risk Manager for the
benefit of the Depositor, the Trustee and the Securities Administrator pursuant
to Section 10.13(d), and substantially in the form of Exhibit O.

Risk Manager Fee: As to each Mortgage Loan and any Distribution Date, an amount
equal to 1/12th of the Risk Manager Fee Rate multiplied by the Stated Principal
Balance of such Mortgage Loan as of the first day of the related Due Period or,
in the event of any payment of interest that accompanies a Principal Prepayment
in full during the related Due Period made by the Mortgagor immediately prior to
such prepayment, interest at the Risk Manager Fee Rate on the Stated Principal
Balance of such Mortgage Loan for the period covered by such payment of
interest.

Risk Manager Fee Rate: 0.01% per annum.

S&P: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any
successor thereto.

Scheduled Payment: The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and/or interest on such Mortgage Loan.

Securities Act: The Securities Act of 1933, as amended.

Securities Administrator: LaSalle Bank National Association, and any successor
thereto, or any successor securities administrator appointed as provided herein.

Sellers: Each of Ellington 2005-1, Ellington 2005-2 and Ocwen Trust, and their
successors and assigns, each in its capacity as seller of the related Mortgage
Loans or Subsequent Mortgage Loans, as applicable, to the Depositor.

 

47





 


--------------------------------------------------------------------------------



 

 

Seller Arrearages: Any accrued and unpaid interest for any period prior to the
Cut-off Date for any Mortgage Loan which is Delinquent on the related Cut-off
Date; such amount to be paid first from late payments on the Mortgage Loans
received by the Servicer or Liquidation Proceeds from the related Mortgage Loan
and, if such amounts are not sufficient, then from amounts on deposit in the
Protected Account.

Servicer: Ocwen Loan Servicing, LLC, a Delaware limited liability company, in
its capacity as Servicer, and its successors and assigns.

Servicer Event of Default: As defined in Section 9.05 hereof.

Servicing Advances: All customary, reasonable and necessary “out of pocket”
costs and expenses (including reasonable legal fees) incurred prior to or after
the Cut-off Date in the performance by the Servicer of its servicing obligations
hereunder, including, but not limited to, the cost of (i) the preservation,
restoration and protection of a Mortgaged Property, (ii) any enforcement or
judicial proceedings, including foreclosures, and including any expenses
incurred in relation to any such proceedings that result from the Mortgage Loan
being registered in the MERS® System, (iii) the management and liquidation of
any REO Property (including, without limitation, realtor’s commissions, (iv)
compliance with any obligations under Section 3.07 hereof to cause insurance to
be maintained (v) any advance necessary for the purposes of effecting the
payment of taxes and assessments on the Mortgaged Properties pursuant to Section
3.01 and (vi) obtaining any legal documentation required to be included in the
Mortgage File and/or correcting any outstanding title issues (i.e. any lien or
encumbrance on the Mortgaged Property that prevents the effective enforcement of
the intended lien position) reasonably necessary for the Servicer to perform its
obligations under this Agreement. Servicing Advances also include any reasonable
“out-of-pocket” cost and expenses (including legal fees) incurred by the
Servicer in connection with executing and recording instruments of satisfaction,
deeds of reconveyance or Assignments of Mortgage to the extent not recovered
from the Mortgagor or otherwise payable under this Agreement.

Servicing Fee: As to each Mortgage Loan and any Distribution Date, an amount
equal to 1/12th of the Servicing Fee Rate multiplied by the Stated Principal
Balance of such Mortgage Loan as of the first day of the related Due Period or,
in the event of any payment of interest that accompanies a Principal Prepayment
in full during the related Due Period made by the Mortgagor immediately prior to
such prepayment, interest at the Servicing Fee Rate on the Stated Principal
Balance of such Mortgage Loan for the period covered by such payment of
interest.

Servicing Fee Rate: 0.635% per annum.

Servicing Modification: With respect to any Mortgage Loan that is in default or,
in the reasonable judgment of the Servicer, as to which default is reasonably
foreseeable, any modification which is effected by the Servicer in accordance
with the terms of this Agreement which results in any change in the outstanding
Stated Principal Balance, any change in the Mortgage Rate or any extension of
the term of such Mortgage Loan.

 

48





 


--------------------------------------------------------------------------------



 

 

Servicing Officer: Any officer of the Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name and facsimile
signature appear on a list of servicing officers furnished to the Trustee and
the Master Servicer by the Servicer on the Closing Date pursuant to this
Agreement, as such list may from time to time be amended.

Simple Interest Loans: The Mortgage Loans that provide for monthly payments to
be allocated to principal and interest according to the daily simple interest
method.

Simple Interest Shortfall Advance: Any Advance made by the Servicer in
connection with a Simple Interest Loan resulting from any shortfall in the
amount of any Scheduled Payment applied to interest on the Simple Interest Loan
due to the payment by the related Mortgagor of the Scheduled Payment less than
one month after payment of the preceding Scheduled Payment.

Startup Day: The Startup Day for each REMIC formed hereunder shall be the
Closing Date.

Stated Principal Balance: With respect to any Mortgage Loan or related REO
Property and any Distribution Date, the applicable Cut-off Date Principal
Balance thereof minus the sum of (i) the principal portion of the Scheduled
Payments received with respect to such Mortgage Loan prior to or during each Due
Period ending prior to such Distribution Date, (ii) all Principal Prepayments
with respect to such Mortgage Loan received prior to or during the related
Prepayment Period, and all Liquidation Proceeds to the extent applied by the
Servicer as recoveries of principal in accordance with Section 3.09 with respect
to such Mortgage Loan that were received by the Servicer as of the close of
business on the last day of the prior calendar month related to such
Distribution Date and (iii) any Realized Losses on such Mortgage Loan incurred
during the prior calendar month. The Stated Principal Balance of a Liquidated
Loan equals zero.

Stepdown Date: The later to occur of (a) the Distribution Date in November 2008
and (b) the first Distribution Date on which the Current Specified Enhancement
Percentage (calculated for this purpose only, prior to distributions on the
Certificates but following distributions on the Mortgage Loans for the related
Due Period) is greater than or equal to 23.60%.

Subordinated Certificates: The Class M Certificates, Class B-IO Certificates and
Residual Certificates.

Subsequent Cut-off Date: With respect to the Subsequent Mortgage Loans sold to
the Trust pursuant to a Subsequent Transfer Instrument, the later of (i) the
first day of the month in which the related Subsequent Transfer Date occurs or
(ii) the date of origination of such Mortgage Loan.

Subsequent Mortgage Loans: The Mortgage Loans which were not acquired by the
Trust on the Closing Date (which may include Katrina Loans which satisfied
certain criteria set forth in the definition of Katrina Loans) and are acquired
by the Trust during the Pre-Funding Period pursuant to Section 2.07 with amounts
on deposit in the Pre-Funding Account. Such Subsequent Mortgage Loans will be
held as part of the Trust Fund.

 

49





 


--------------------------------------------------------------------------------



 

 

Subsequent Mortgage Loan Purchase Agreement: The agreements and all amendments
thereof and supplements thereto, regarding the transfer of the Subsequent
Mortgage Loans to the Depositor a form of which is attached as Exhibit Q.

Subsequent Recoveries: As of any Distribution Date, amounts received by the
Servicer or the Master Servicer (net of any related expenses permitted to be
reimbursed pursuant to Section 4.02 or 5.02, as applicable, and any Recovery
Fee) or surplus amounts held by the Servicer or the Master Servicer to cover
estimated expenses (including, but not limited to, recoveries in respect of the
representations and warranties made by the Sellers and/or related Guarantors
pursuant to their related Mortgage Loan Purchase Agreements or Subsequent
Mortgage Loan Purchase Agreement) specifically related to a Mortgage Loan that
was the subject of a liquidation or final disposition of any REO Property prior
to the preceding calendar month that resulted in a Realized Loss.

Subsequent Transfer Date: With respect to each Subsequent Transfer Instrument,
the date on which the related Subsequent Mortgage Loans are sold to the Trust.

Subsequent Transfer Instrument: Each Subsequent Transfer Instrument, dated as of
a Subsequent Transfer Date, executed by the Trustee at the written direction of
the related Seller and substantially in the form attached hereto as Exhibit R,
by which Subsequent Mortgage Loans are transferred to the Trust Fund.

Subservicing Agreement: Any agreement entered into between the Servicer and a
subservicer with respect to the subservicing of any Mortgage Loan hereunder by
such subservicer.

Substitution Adjustment Amount: The meaning ascribed to such term pursuant to
Section 2.03(c).

Successor Master Servicer: The meaning ascribed to such term pursuant to Section
9.01.

Tax Matters Person: The person designated as “tax matters person” in the manner
provided under Treasury Regulation § 1.860F-4(d) and temporary Treasury
Regulation § 301.6231(a)(7)-1T. The Holder of the greatest Percentage Interest
in a Class of Residual Certificates shall be the Tax Matters Person for the
related REMIC, as more particularly set forth in Section 10.12 hereof. The
Securities Administrator, or any successor thereto or assignee thereof shall
serve as tax administrator hereunder and as agent for the related Tax Matters
Person.

Transfer: Any direct or indirect transfer or sale of any Ownership Interest in a
Certificate.

Transfer Affidavit: As defined in Section 7.02(d).

Trigger Event: With respect to any Distribution Date, a Trigger Event exists if
(i) a Delinquency Event shall have occurred and be continuing or (ii) the
aggregate amount of Realized Losses on the Mortgage Loans since the applicable
Cut-off Date as a percentage of the initial aggregate Stated Principal Balance
of the Mortgage Loans as of the applicable Cut-off Date exceeds the applicable
percentages set forth below with respect to such Distribution Date:

 

 

50





 


--------------------------------------------------------------------------------



 

 

 

Distribution Date

Percentage

November 2008 to October 2009

1.75%

November 2009 to October 2010

2.25%

November 2010 to October 2011

2.50%

November 2011 and thereafter

2.75%

 

 

Trust Fund: The corpus of the trust created hereunder consisting of (i) the
Mortgage Loans and all interest accruing and principal due with respect thereto
after the applicable Cut-off Date to the extent not applied in computing the
applicable Cut-off Date Principal Balance thereof; (ii) the Distribution
Account, the Reserve Fund, the Pre-Funding Account, the Pre-Funding Reserve
Account, the Master Servicer Collection Account and the Protected Account and
all amounts deposited therein pursuant to the applicable provisions of this
Agreement; (iii) property that secured a Mortgage Loan and has been acquired by
the Servicer on behalf of the Trust Fund by foreclosure, deed in lieu of
foreclosure or otherwise; (iv) the mortgagee’s rights under the Insurance
Policies with respect to the Mortgage Loans; (v) the rights under each Mortgage
Loan Purchase Agreement and any Subsequent Mortgage Loan Purchase Agreements, if
any; and (vi) all proceeds of the foregoing, including proceeds of conversion,
voluntary or involuntary, of any of the foregoing into cash or other liquid
property.

Trustee: Citibank, N.A., a national banking association, not in its individual
capacity, but solely in its capacity as trustee for the benefit of the
Certificateholders under this Agreement, and any successor thereto, and any
corporation or national banking association resulting from or surviving any
consolidation or merger to which it or its successors may be a party and any
successor trustee as may from time to time be serving as successor trustee
hereunder.

Uncertificated Accrued Interest: With respect to each REMIC I Regular Interest
and REMIC II Regular Interest and any Distribution Date, an amount equal to one
month’s interest at the related Uncertificated REMIC I Pass-Through Rate or
Uncertificated REMIC II Pass-Through Rate, as applicable, on the Uncertificated
Principal Balance of such Regular Interest. Uncertificated Accrued Interest for
such Regular Interests shall accrue on the basis of a 360-day year consisting of
twelve 30-day months. For purposes of calculating the amount of Uncertificated
Accrued Interest for the REMIC I Regular Interests and the REMIC II Regular
Interests for any Distribution Date, any Prepayment Interest Shortfalls and
Relief Act Interest Shortfalls (to the extent not covered by Compensating
Interest) relating to the Mortgage Loans for any Distribution Date shall be
allocated among the REMIC I Regular Interests pro rata, based on, and to the
extent of, Uncertificated Accrued Interest, as calculated without application of
this sentence, and among the REMIC II Regular Interests in the same amounts as
such shortfalls are allocated to the Related Classes of Certificates, with the
amount of such shortfalls allocated to REMIC II Regular Interests MT1, MT2, MT3
and MT4 allocated among such REMIC II Regular Interests pro-rata, based on, and
to the extent of, Uncertificated Accrued Interest, as calculated without
application of this sentence and the preceding one.

Uncertificated Notional Balance: With respect to REMIC II Regular Interest
B-IO-M and any Distribution Date, the aggregate Uncertificated Principal Balance
of the REMIC I Regular Interests for such Distribution Date.

Uncertificated Principal Balance: With respect to each REMIC I Regular Interest
and REMIC II Regular Interest, the principal amount of such Regular Interest
outstanding as of any

 

51





 


--------------------------------------------------------------------------------



 

date of determination. As of the Closing Date, the Uncertificated Principal
Balance of each REMIC I Regular Interest and REMIC II Regular Interest shall
equal the amount set forth in the Preliminary Statement hereto. On each
Distribution Date, the Uncertificated Principal Balance of each REMIC I Regular
Interest and REMIC II Regular Interest shall be reduced by all distributions of
principal made on such Regular Interest on such Distribution Date pursuant to
Section 6.06(b) or Section 6.06(c), as applicable, and, if and to the extent
necessary and appropriate, shall be further reduced on such Distribution Date by
Realized Losses as provided by the definitions of REMIC I Realized Losses and
REMIC II Realized Losses. The Uncertificated Principal Balance of each REMIC I
Regular Interest and REMIC II Regular Interest shall never be less than zero.

Uncertificated REMIC I Pass-Through Rate: With respect to any Distribution Date
and (i) REMIC I Regular Interests LT1 and LT2, the Net Rate Cap for the Class M
Certificates (adjusted, as necessary, to state such rate as a rate that accrues
on a 30/360 basis), (ii) REMIC I Regular Interest LT3, zero (0.00%), and (iii)
REMIC I Regular Interest LT4, twice the Net Rate Cap for the Class M
Certificates (adjusted, as necessary, to state such rate as a rate that accrues
on a 30/360 basis).

Uncertificated REMIC II Pass-Through Rate: With respect to REMIC II Regular
Interests MT1 and MT2, the lesser of the Net Rate Cap for the Class M
Certificates and the Class A Maximum Rate (adjusted, as necessary, to state such
lesser rate as a rate that accrues on a 30/360 basis). With respect to REMIC II
Regular Interest MT3, zero. With respect to REMIC II Regular Interest MT4, twice
(2 times) the lesser of the Net Rate Cap for the Class M Certificates and the
Class A Maximum Rate (adjusted, as necessary, to state such lesser rate as a
rate that accrues on a 30/360 basis). With respect to each REMIC II Regular
Interest (other than REMIC II Regular Interests MT1, MT2, MT3, MT4 and
B-IO-P-M), the Pass-Through Rate for the Related Class of Certificates
(adjusted, as necessary, to state such rate as a rate that accrues on a 30/360
basis).

Underwriting Agreement: The Underwriting Agreement, dated as of January 25,
2005, between the Depositor and Bear, Stearns & Co. Inc, together with the
related Terms Agreement, dated as of October 21, 2005 between the Depositor and
Bear, Stearns & Co. Inc.

Unpaid Realized Loss Amount: With respect to the Class A-1 Certificates and
Class A-2 Certificates and as to any Distribution Date, is the excess of Applied
Realized Loss Amounts with respect to such Class over the sum of all
distributions in reduction of the Applied Realized Loss Amounts on all previous
Distribution Dates. Any amounts distributed to the Class A-1 Certificates and
Class A-2 Certificates in respect of any Unpaid Realized Loss Amount shall not
be applied to reduce the Certificate Principal Balance of such Class.

Voting Rights: The portion of the voting rights of all the Certificates that is
allocated to any Certificate for purposes of the voting provisions hereunder.
Voting Rights shall be allocated (i) 97% to the Class A-1 Certificates, Class
A-2 Certificates and Class M Certificates, in proportion to their respective
outstanding Certificate Principal Balances, (ii) 1% to the Class A-3
Certificates until paid in full, (iii) 1% to the Class B-IO Certificates until
paid in full and (iv) 1% to the Residual Certificates. Voting Rights will be
allocated among the Certificates of each such Class in accordance with their
respective Percentage Interests.

 

Section 1.02.

Allocation of Certain Interest Shortfalls.

For purposes of calculating the amount of Current Interest for the Class A
Certificates, the Class M Certificates and the Class B-IO Certificates for any
Distribution Date, the aggregate amount of any Prepayment Interest Shortfalls
(to the extent not covered by payments by the Servicer pursuant to Section 6.02)
and any Relief Act Interest Shortfalls incurred in respect of

 

52





 


--------------------------------------------------------------------------------



 

the Mortgage Loans for any Distribution Date shall be allocated first, to the
Class B-IO Certificates based on, and to the extent of, one month’s interest at
the then applicable respective Pass-Through Rate on the Certificate Notional
Balance thereof and, thereafter, among the Offered Certificates, in each case on
a pro rata basis based on, and to the extent of, interest at the then applicable
respective Pass-Through Rate on the respective Certificate Principal Balance (or
Certificate Notional Balance) of each such Certificate for the related Accrual
Period absent such reduction.

ARTICLE II

 

CONVEYANCE OF TRUST FUND

REPRESENTATIONS AND WARRANTIES

 

Section 2.01.

Conveyance of Trust Fund.

Pursuant to the Mortgage Loan Purchase Agreements and any Subsequent Mortgage
Loan Purchase Agreements, each of the Sellers sold, transferred, assigned, set
over and otherwise conveyed to the Depositor, without recourse, all the right,
title and interest of such Seller in and to the assets in the Trust Fund. Each
of the Sellers has entered into this Agreement in consideration for the purchase
of the Mortgage Loans by the Depositor pursuant to the related Mortgage Loan
Purchase Agreement and any Subsequent Mortgage Loan Purchase Agreement and has
agreed to take the actions specified herein.

The Depositor, concurrently with the execution and delivery hereof, hereby
sells, transfers, assigns, sets over and otherwise conveys to the Trustee for
the use and benefit of the Certificateholders, without recourse, all the right,
title and interest of the Depositor in and to the Trust Fund and any right of
the Depositor in each of the Mortgage Loan Purchase Agreements other than the
right to indemnification set forth in Section 14 of each of the Mortgage Loan
Purchase Agreements.

In connection with such sale, the Depositor has delivered to, and deposited
with, the Trustee or the Custodian, as its agent, the following documents or
instruments with respect to each Mortgage Loan so assigned: (i) the original
Mortgage Note, including any riders thereto, endorsed without recourse in blank
or to the order of “Citibank, N.A., as Trustee for certificateholders of Bear
Stearns Asset Backed Securities I LLC, Asset-Backed Certificates, Series
2005-CL1,” and showing an unbroken chain of endorsements from the original payee
thereof to the Person endorsing it pursuant to this clause (i), (ii) the
original Mortgage, if available, and, if the related Mortgage Loan is a MOM
Loan, noting the presence of the MIN and language indicating that such Mortgage
Loan is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon (or if
clause (x) in the proviso below applies, shall be in recordable form), (iii)
unless the Mortgage Loan is a MOM Loan, the assignment (either an original or a
copy (provided that, with respect to a Mortgage or intervening assignment, only
to the extent such copy is available), which may be in the form of a blanket
assignment if permitted in the jurisdiction in which the Mortgaged Property is
located) in blank or to the order of “Citibank, N.A., as Trustee for
certificateholders of Bear Stearns Asset Backed Securities I LLC, Asset-Backed
Certificates, Series 2005-CL1,” in recordable form, (iv) an original or a copy
of all intervening assignments of the Mortgage, if any,

 

53





 


--------------------------------------------------------------------------------



 

with evidence of recording thereon, (v) the original policy of title insurance
or mortgagee’s certificate of title insurance or commitment or binder for title
insurance, if available, or a copy thereof, or, in the event that such original
title insurance policy is unavailable, a photocopy thereof, or in lieu thereof,
a current lien search on the related Mortgaged Property and (vi) originals or
copies of all available assumption, modification or substitution agreements, if
any; provided, however, that in lieu of the foregoing, the Seller may deliver
the following documents, under the circumstances set forth below: (x) if any
Mortgage or intervening assignments thereof have been delivered or are being
delivered to recording offices for recording and have not been returned in time
to permit their delivery as specified above, the Depositor may deliver a true
copy thereof with a certification by the applicable Seller or the title company
issuing the commitment for title insurance, on the face of such copy,
substantially as follows: “Certified to be a true and correct copy of the
original, which has been transmitted for recording” and (y) in lieu of the
Mortgage Notes relating to the Mortgage Loans identified in the list set forth
in Exhibit J, the Depositor may deliver a lost note affidavit and indemnity and
a copy of the original note, if available; and provided, further, however, that
in the case of Mortgage Loans which have been prepaid in full after the
applicable Cut-off Date and prior to the Closing Date, the Depositor, in lieu of
delivering the above documents, may deliver to the Trustee and its Custodian a
certification of a Servicing Officer to such effect and in such case shall
deposit all amounts paid in respect of such Mortgage Loans, in the Master
Servicer Collection Account or in the Distribution Account on the Closing Date.
In the case of the documents referred to in clause (x) above, the Depositor
shall deliver such documents to the Trustee or its Custodian promptly after they
are received. Each of the Sellers shall cause, at its expense, each assignment
of Mortgage from the applicable Seller or any prior assignee to be prepared in
blank and delivered to the Custodian within 60 days following the Closing Date;
provided that such Seller need not prepare any assignment if MERS is identified
on the Mortgage or on a properly recorded assignment of the Mortgage as the
mortgagee of record solely as nominee for such Seller and its successors and
assigns. In the event that a Seller, the Depositor, the Master Servicer or the
Servicer gives written notice to the Trustee that a court has recharacterized
the sale of the Mortgage Loans as a financing, the applicable Seller shall
submit or cause to be submitted for recording as specified above each such
previously unrecorded assignment to be submitted for recording as specified
above at the expense of the Trust. In the event a Mortgage File is released to
the Servicer or the Master Servicer, as applicable, as a result of such Person
having completed a Request for Release, the Custodian shall, if not so
completed, complete the assignment of the related Mortgage in the manner
specified in clause (iii) above.

In connection with the assignment of any Mortgage Loan registered on the MERS®
System, each Seller further agrees that it will cause, at such Seller’s own
expense, within 30 days after the Closing Date, the MERS® System to indicate
that such Mortgage Loans have been assigned by such Seller to the Depositor and
by the Depositor to the Trustee in accordance with this Agreement for the
benefit of the Certificateholders by including (or deleting, in the case of
Mortgage Loans which are repurchased in accordance with this Agreement) in such
computer files (a) the code in the field which identifies the specific Trustee
and (b) the code in the field “Pool Field” which identifies the series of the
Certificates issued in connection with such Mortgage Loans. Each of the Sellers
further agrees that such Seller will not, and will not permit the Servicer, or
the Master Servicer, to, and each of the Servicer and the Master Servicer, agree
that it will not, alter the codes referenced in this paragraph with respect to
any Mortgage Loan during the term of this Agreement unless and until such
Mortgage Loan is repurchased in

 

54





 


--------------------------------------------------------------------------------



 

accordance with the terms of this Agreement, the Mortgage Loan Purchase
Agreements or any Subsequent Mortgage Loan Purchase Agreements.

Each Mortgage Loan Seller shall forward to the Servicer copies of all trailing
documents required to be included in the servicing file at the same time the
originals or certified copies thereof are delivered to the Trustee or Custodian
on its behalf, such documents including but not limited to the mortgagee policy
of title insurance and any mortgage loan documents upon return from the
recording office.

 

Section 2.02.

Acceptance of the Mortgage Loans.

(a)          Based on the Initial Certification received by it from the
Custodian, the Trustee acknowledges receipt of, subject to the further review
and exceptions reported by the Custodian pursuant to the procedures described
below, the documents (or certified copies thereof) delivered to the Trustee or
the Custodian on its behalf pursuant to Section 2.01 and declares that it holds
and will continue to hold directly or through a custodian those documents and
any amendments, replacements or supplements thereto and all other assets of the
Trust Fund delivered to it in trust for the use and benefit of all present and
future Holders of the Certificates. On the Closing Date, with respect to the
Initial Mortgage Loans, or the Subsequent Transfer Date, with respect to any
Subsequent Mortgage Loans, the Trustee or the Custodian on its behalf will
deliver an Initial Certification in the form of Exhibit One to the Custodial
Agreement confirming whether or not it has received the Mortgage File for each
Mortgage Loan, but without review of such Mortgage File, except to the extent
necessary to confirm whether such Mortgage File contains the original Mortgage
Note or a lost note affidavit and indemnity in lieu thereof. No later than 90
(or within 90 days of the Subsequent Transfer Date, with respect to the
Subsequent Mortgage Loans, or with respect to any Substitute Mortgage Loan,
within five Business Days after the receipt by the Trustee or Custodian thereof)
days after the Closing Date, the Trustee or the Custodian on its behalf shall,
for the benefit of the Certificateholders, review each Mortgage File delivered
to it and execute and deliver to the Sellers, the Servicer, the Master Servicer
and, if reviewed by the Custodian, the Trustee, an Interim Certification
substantially in the form of Exhibit Two to the Custodial Agreement. In
conducting such review, the Trustee or the Custodian on its behalf will
ascertain whether all required documents have been executed and received and
whether those documents relate, determined on the basis of the Mortgagor name,
original principal balance and loan number, to the Initial Mortgage Loans
identified in Exhibit B, or the Subsequent Mortgage Loans identified on Exhibit
1 to the related Subsequent Transfer Instrument, as the case may be, as
supplemented (provided, however, that with respect to those documents described
in subclauses (iv) and (vi) of Section 2.01, such obligations shall extend only
to documents actually delivered pursuant to such subclauses). In performing any
such review, the Trustee and the Custodian may conclusively rely on the
purported due execution and genuineness of any such document and on the
purported genuineness of any signature thereon. If the Trustee or the Custodian
on its behalf finds any document constituting part of the Mortgage File not to
have been executed or received, or to be unrelated to the Initial Mortgage Loans
identified in Exhibit B, or the Subsequent Mortgage Loans identified on Exhibit
1 to the related Subsequent Transfer Instrument, as the case may be, or to
appear to be defective on its face, the Trustee or the Custodian on its behalf
shall include such information in the exception report attached to the Interim
Certification. If such defect causes either (i) a loss to be realized on that
Mortgage Loan as a result of such defect (including the inability to foreclose
on a Mortgage Loan) or (ii) the Mortgage Loan to not be a

 

55





 


--------------------------------------------------------------------------------



 

“qualified mortgage” within the meaning of section 860G(a)(3) of the Code, the
applicable Seller shall correct or cure any such defect or, if prior to the end
of the second anniversary of the Closing Date, or Subsequent Transfer Date, as
applicable, such Seller may substitute for the related Mortgage Loan a
Replacement Mortgage Loan, which substitution shall be accomplished in the
manner and subject to the conditions set forth in Section 2.03 within 60 days
from the date of notice of the defect, and if such Seller fails to correct or
cure the defect within such period, such Seller will, subject to Section 2.03,
within 60 days from the notification of the Trustee purchase such Mortgage Loan
at the Purchase Price.

(b)          No later than 180 days after the Closing Date (or within 180 days
of any Subsequent Transfer Date, with respect to Subsequent Mortgage Loans, or
with respect to any Replacement Mortgage Loan, within five Business Days after
the receipt by the Trustee or the Custodian thereof), the Trustee or the
Custodian on its behalf will review, for the benefit of the Certificateholders,
the Mortgage Files and will execute and deliver or cause to be executed and
delivered to the Sellers, the Servicer, the Master Servicer and, if reviewed by
the Custodian, the Trustee, a Final Certification substantially in the form of
Exhibit Three to the Custodial Agreement. In conducting such review, the Trustee
or the Custodian on its behalf will ascertain whether each document required to
be recorded has been returned from the recording office with evidence of
recording thereon and the Trustee or the Custodian on its behalf has received
either an original or a copy thereof, as required in Section 2.01 (provided,
however, that with respect to those documents described in subclauses (iv) and
(vi) of Section 2.01, such obligations shall extend only to documents actually
delivered pursuant to such subclauses). If the Trustee or the Custodian on its
behalf finds any document with respect to a Mortgage Loan has not been received,
or to be unrelated, determined on the basis of the Mortgagor name, original
principal balance and loan number, to the Mortgage Loans identified in Exhibit B
or to appear defective on its face, the Trustee or the Custodian on its behalf
shall note such defect in the exception report attached to the Final
Certification and shall promptly notify the related Seller. If such defect
causes either (i) a loss to be realized on that Mortgage Loan as a result of
such defect (including the inability to foreclose on a Mortgage Loan) or (ii)
the Mortgage Loan to not be a “qualified mortgage” within the meaning of section
860G(a)(3) of the Code, the applicable Seller shall correct or cure any such
defect or, if prior to the end of the second anniversary of the Closing Date or
Subsequent Transfer Date, as applicable, such Seller may substitute for the
related Mortgage Loan a Replacement Mortgage Loan, which substitution shall be
accomplished in the manner and subject to the conditions set forth in Section
2.03 within 60 days from the date of notice of the defect and if such Seller is
unable within such period to correct or cure such defect, or to substitute the
related Mortgage Loan with a Replacement Mortgage Loan, such Seller shall,
subject to Section 2.03, within 60 days from the notification, purchase such
Mortgage Loan at the Purchase Price. Notwithstanding anything to the contrary
herein, the parties hereto acknowledge that all obligations of the Trustee with
respect to the custody and review of the Mortgage Files shall be performed by
the Custodian pursuant to the Custodial Agreement, and that the Trustee shall
have no responsibility with respect to the custody or review of Mortgage Files
held by the Custodian pursuant to the Custodial Agreement. The Trustee shall
have no liability for the failure of the Custodian to perform its obligations
under the Custodial Agreement.

Any repurchase or substitution obligation of Ellington or Ocwen Trust pursuant
to Section 2.02 or any indemnification provided for in Section 2.03(c), shall be
guaranteed by each

 

56





 


--------------------------------------------------------------------------------



 

of the Ellington Guarantor and the Ocwen Guarantor, respectively, pursuant to
the terms of the related Mortgage Loan Purchase Agreement.

(c)          In the event that a Mortgage Loan is purchased by a Seller in
accordance with subsections 2.02(a) or (b) above or Section 2.03, such Seller
shall remit the applicable Purchase Price to the Master Servicer for deposit in
the Master Servicer Collection Account and shall provide written notice to the
Trustee and the Securities Administrator detailing the components of the
Purchase Price, signed by a Servicing Officer. Upon deposit of the Purchase
Price in the Master Servicer Collection Account and upon receipt of a Request
for Release with respect to such Mortgage Loan, the Trustee or the Custodian
will release to such Seller the related Mortgage File and the Trustee shall
execute and deliver all instruments of transfer or assignment, without recourse,
representation or warranty furnished to it by such Seller, as are necessary to
vest in such Seller title to and rights under the Mortgage Loan. Such purchase
shall be deemed to have occurred on the date on which the deposit into the
Master Servicer Collection Account was made. The Securities Administrator shall
notify the Rating Agencies of such repurchase in accordance with Section 12.05.
The obligation of a Seller to cure, repurchase or substitute for any Mortgage
Loan as to which a defect in a constituent document exists shall be the sole
remedies respecting such defect available to the Certificateholders or to the
Trustee on their behalf.

(d)          Each of the Sellers shall deliver to the Trustee or the Custodian
on its behalf, and Trustee agrees to accept the Mortgage Note and other
documents constituting the Mortgage File with respect to any Replacement
Mortgage Loan, which the Trustee or the Custodian will review as provided in
subsections 2.02(a) and 2.02(b), provided, that the Closing Date referred to
therein shall instead be the date of delivery of the Mortgage File with respect
to each Replacement Mortgage Loan.

Section 2.03.    Representations, Warranties and Covenants of the Servicer, the
Master Servicer and the Sellers, and Certain Matters Relating to a Breach of a
Representation, Warranty or Covenants by a Seller.

(a)          The Servicer hereby represents and warrants to the Depositor, the
Master Servicer, the Securities Administrator, the Custodian, the Risk Manager
and the Trustee as follows, as of the Closing Date:

(i)           It is duly organized and is validly existing and in good standing
under the laws of the state of Delaware and is duly authorized and qualified to
transact any and all business contemplated by this Agreement to be conducted by
it in any state in which a Mortgaged Property is located or is otherwise not
required under applicable law to effect such qualification and, in any event, is
in compliance with the doing business laws of any such state, to the extent
necessary to ensure its ability to enforce each Mortgage Loan, to service the
Mortgage Loans in accordance with the terms of this Agreement and to perform any
of its other obligations under this Agreement in accordance with the terms
hereof or thereof.

(ii)          It has the full power and authority to service each Mortgage Loan,
and to execute, deliver and perform, and to enter into and consummate the
transactions

 

57





 


--------------------------------------------------------------------------------



 

contemplated by this Agreement and has duly authorized by all necessary company
action on its part the execution, delivery and performance of this Agreement;
and this Agreement, assuming the due authorization, execution and delivery
hereof by the other parties hereto or thereto, as applicable, constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except that (a) the enforceability hereof may be limited by
bankruptcy, insolvency, moratorium, receivership and other similar laws relating
to creditors’ rights generally and (b) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

(iii)        The execution and delivery of this Agreement by it, the servicing
of the Mortgage Loans by it under this Agreement, the consummation of any other
of the transactions contemplated by this Agreement, and the fulfillment of or
compliance with the terms hereof and thereof are in its ordinary course of
business and will not (A) result in a breach of any term or provision of its
organizational documents or (B) conflict with, result in a breach, violation or
acceleration of, or result in a default under, the terms of any other material
agreement or instrument to which it is a party or by which it may be bound, or
(C) constitute a violation of any statute, order or regulation applicable to it
of any court, regulatory body, administrative agency or governmental body having
jurisdiction over it; and it is not in breach or violation of any material
indenture or other material agreement or instrument, or in violation of any
statute, order or regulation of any court, regulatory body, administrative
agency or governmental body having jurisdiction over it which breach or
violation may materially impair its ability to perform or meet any of its
obligations under this Agreement.

(iv)         It is an approved servicer of conventional mortgage loans for
Fannie Mae or Freddie Mac and is a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to sections 203 and 211 of the National
Housing Act.

(v)          No litigation is pending or, to the best of its knowledge,
threatened, against it that would materially and adversely affect the execution,
delivery or enforceability of this Agreement or its ability to service the
Mortgage Loans or to perform any of its other obligations under this Agreement
in accordance with the terms hereof.

(vi)         No consent, approval, authorization or order of any court or
governmental agency or body is required for its execution, delivery and
performance of, or compliance with, this Agreement or the consummation of the
transactions contemplated hereby or thereby, or if any such consent, approval,
authorization or order is required, it has obtained the same.

(vii)       The servicing and collection practices with respect to each Mortgage
Loan, since the Servicer began servicing such Mortgage Loan, has been conducted
in all respects in accordance with the terms of Mortgage Note and in compliance
with all applicable laws and regulations and, unless otherwise required by law
or Fannie Mae/Freddie Mac standards, in accordance with the proper, prudent and
customary practices in the mortgage servicing business.

 

58





 


--------------------------------------------------------------------------------



 

 

(b)          The Master Servicer hereby represents and warrants to the
Depositor, the Servicer, the Sellers, the Securities Administrator, the
Custodian, the Risk Manager and the Trustee as follows, as of the Closing Date:

(i)           It is duly organized as a national banking association and is
validly existing and in good standing under the laws of the United States of
America and is duly authorized and qualified to transact any and all business
contemplated by this Agreement to be conducted by it or is otherwise not
required under applicable law to effect such qualification and, in any event, is
in compliance with the doing business laws of any such state, to the extent
necessary to ensure its ability to master service the Mortgage Loans in
accordance with the terms of this Agreement and to perform any of its other
obligations under this Agreement in accordance with the terms hereof.

(ii)          It has the full power and authority to master service each
Mortgage Loan, and to execute, deliver and perform, and to enter into and
consummate the transactions contemplated by this Agreement and has duly
authorized by all necessary corporate action on its part the execution, delivery
and performance of this Agreement; and this Agreement, assuming the due
authorization, execution and delivery hereof by the other parties hereto
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except that (a) the enforceability hereof may be
limited by bankruptcy, insolvency, moratorium, receivership and other similar
laws relating to creditors’ rights generally and (b) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

(iii)        The execution and delivery of this Agreement by it, the master
servicing of the Mortgage Loans by it under this Agreement, the consummation of
any other of the transactions contemplated by this Agreement, and the
fulfillment of or compliance with the terms hereof are in its ordinary course of
business and will not (A) result in a breach of any term or provision of its
articles of association or by-laws or (B) materially conflict with, result in a
material breach, violation or acceleration of, or result in a default under, the
terms of any other material agreement or instrument to which it is a party or by
which it may be bound, or (C) constitute a material violation of any statute,
order or regulation applicable to it of any court, regulatory body,
administrative agency or governmental body having jurisdiction over it; and it
is not in material breach or violation of any material indenture or other
material agreement or instrument, or in material violation of any statute, order
or regulation of any court, regulatory body, administrative agency or
governmental body having jurisdiction over it which breach or violation may
materially impair its ability to perform or meet any of its obligations under
this Agreement.

(iv)         No litigation is pending or, to the best of its knowledge,
threatened, against it that would materially and adversely affect the execution,
delivery or enforceability of this Agreement or its ability to master service
the Mortgage Loans or to perform any of its other obligations under this
Agreement in accordance with the terms hereof.

(v)          No consent, approval, authorization or order of any court or
governmental agency or body is required for its execution, delivery and
performance of, or compliance

 

59





 


--------------------------------------------------------------------------------



 

with, this Agreement or the consummation of the transactions contemplated hereby
or thereby, or if any such consent, approval, authorization or order is
required, it has obtained the same.

(c)          Each of the Sellers, with respect to their related Mortgage Loans,
hereby restates to the Depositor, the Servicer, the Master Servicer, the
Securities Administrator, the Custodian, the Risk Manager and the Trustee each
of the representations and warranties set forth in Section 7 of the related
Mortgage Loan Purchase Agreement to the same extent as fully set forth herein.

Upon discovery by any of the parties hereto of a breach of a representation or
warranty set forth in either of the Mortgage Loan Purchase Agreements or any
Subsequent Mortgage Loan Purchase Agreement with respect to the Mortgage Loans
that materially and adversely affects the interests of the Certificateholders in
any Mortgage Loan, the party discovering such breach shall give prompt written
notice thereof to the other parties. Each of the Sellers hereby covenants with
respect to the representations and warranties set forth in applicable Mortgage
Loan Purchase Agreement or Subsequent Mortgage Loan Purchase Agreement with
respect to the Mortgage Loans, that within 90 days of the discovery of a breach
of any representation or warranty set forth therein that materially and
adversely affects the interests of the Certificateholders in any Mortgage Loan,
such Seller shall cure such breach in all material respects and, if such breach
is not so cured, (i) if such 90 day period expires prior to the second
anniversary of the Closing Date, remove such Mortgage Loan (a “Deleted Mortgage
Loan”) from the Trust Fund and substitute in its place a Replacement Mortgage
Loan, in the manner and subject to the conditions set forth in this Section; or
(ii) repurchase the affected Mortgage Loan or Mortgage Loans from the Trustee at
the Purchase Price in the manner set forth below; provided that any such
substitution pursuant to (i) above shall not be effected prior to the additional
delivery to the Custodian of a Request for Release. The Trustee shall give
prompt written notice to the parties hereto of a Seller’s failure to cure such
breach as set forth in the preceding sentence. Such Seller shall promptly
reimburse the Servicer, the Master Servicer and the Trustee for any expenses
reasonably incurred by the Servicer, the Master Servicer or the Trustee in
respect of enforcing the remedies for such breach. To enable the Master Servicer
to amend the Mortgage Loan Schedule, each Seller shall, unless it cures such
breach in a timely fashion pursuant to this Section 2.03, promptly notify the
Master Servicer whether it intends either to repurchase, or to substitute for,
the Mortgage Loan affected by such breach. With respect to the representations
and warranties with respect to the Mortgage Loans that are made to the best of a
Seller’s knowledge, if it is discovered by any of the Depositor, the Servicer,
the Securities Administrator, the Master Servicer the Sellers, the Trustee or
the Custodian that the substance of such representation and warranty is
inaccurate and such inaccuracy materially and adversely affects the value of the
related Mortgage Loan, notwithstanding such Seller’s lack of knowledge with
respect to the substance of such representation or warranty, such Seller shall
nevertheless be required to cure, substitute for or repurchase the affected
Mortgage Loan in accordance with the foregoing.

With respect to any Replacement Mortgage Loan or Loans, the applicable Seller
shall deliver to the Trustee or the Custodian on its behalf for the benefit of
the Certificateholders such documents and agreements as are required by Section
2.01. No substitution will be made in any calendar month after the Determination
Date for such month. Scheduled Payments due with respect to Replacement Mortgage
Loans in the Due Period related to the Distribution Date on

 

60





 


--------------------------------------------------------------------------------



 

which such proceeds are to be distributed shall not be part of the Trust Fund
and will be retained by the applicable Seller. For the month of substitution,
distributions to Certificateholders will include the Scheduled Payment due on
any Deleted Mortgage Loan for the related Due Period and thereafter the
applicable Seller shall be entitled to retain all amounts received in respect of
such Deleted Mortgage Loan. The Master Servicer shall amend the Mortgage Loan
Schedule for the benefit of the Certificateholders to reflect the removal of
such Deleted Mortgage Loan and the substitution of the Replacement Mortgage Loan
or Loans and the Master Servicer shall deliver the amended Mortgage Loan
Schedule to the Trustee, the Securities Administrator, the Servicer and the
Custodian. Upon such substitution, the Replacement Mortgage Loan or Loans shall
be subject to the terms of this Agreement in all respects, and the applicable
Seller shall be deemed to have made with respect to such Replacement Mortgage
Loan or Loans, as of the date of substitution, the representations and
warranties set forth in Section 7 of the applicable Mortgage Loan Purchase
Agreement, or in the applicable section of any Subsequent Mortgage Loan Purchase
Agreement, with respect to such Mortgage Loan and to have represented that each
such Mortgage Loan satisfies the criteria set forth in the definition of
Replacement Mortgage Loans. Upon any such substitution and the deposit into the
Protected Account of the amount required to be deposited therein in connection
with such substitution as described in the following paragraph and receipt by
the Custodian of a Request for Release for such Mortgage Loan, the Trustee or
the Custodian shall release to such Seller the Mortgage File relating to such
Deleted Mortgage Loan and held for the benefit of the Certificateholders and the
Trustee shall execute and deliver at such Seller’s direction such instruments of
transfer or assignment as have been prepared by such Seller, in each case
without recourse, representation or warranty as shall be necessary to vest in
such Seller, or its respective designee, title to the Trustee’s interest in any
Deleted Mortgage Loan substituted for pursuant to this Section 2.03.

For any month in which a Seller substitutes one or more Replacement Mortgage
Loans for a Deleted Mortgage Loan, the Servicer will determine the amount (if
any) by which the aggregate principal balance of all the Replacement Mortgage
Loans as of the date of substitution is less than the Stated Principal Balance
(after application of the principal portion of the Scheduled Payment due in the
month of substitution) of such Deleted Mortgage Loan. An amount equal to the
aggregate of such deficiencies, described in the preceding sentence for any
Distribution Date (such amount, the “Substitution Adjustment Amount”) shall be
deposited into the Protected Account, by the applicable Seller delivering such
Replacement Mortgage Loan on the Determination Date for the Distribution Date
relating to the prior calendar month during which the related Mortgage Loan
became required to be purchased or replaced hereunder.

In the event that a Seller shall have repurchased a Mortgage Loan, the Purchase
Price therefor shall be deposited into the Master Servicer Collection Account
maintained by the Master Servicer, on the Determination Date for the
Distribution Date in the month following the month during which such Seller
became obligated to repurchase or replace such Mortgage Loan and upon such
deposit of the Purchase Price and the receipt of a Request for Release, the
Trustee or the Custodian shall release the related Mortgage File held for the
benefit of the Certificateholders to such Seller, and the Trustee shall execute
and deliver at such Person’s direction the related instruments of transfer or
assignment prepared by such Seller, in each case without recourse, as shall be
necessary to transfer title from the Trustee for the benefit of the
Certificateholders and transfer the Trustee’s interest to such Seller to any
Mortgage Loan purchased pursuant to this Section 2.03. It is understood and
agreed that the obligation under this Agreement of the Sellers

 

61





 


--------------------------------------------------------------------------------



 

to cure, repurchase or replace any Mortgage Loan as to which a breach has
occurred and is continuing shall constitute the sole remedies against the
Sellers respecting such breach available to the Certificateholders, the
Depositor or the Trustee.

(d)          The representations and warranties set forth in each of the
Mortgage Loan Purchase Agreements and any Subsequent Mortgage Loan Purchase
Agreements shall survive delivery of the respective Mortgage Loans and Mortgage
Files to the Trustee or the Custodian for the benefit of the Certificateholders.

 

Section 2.04.

Representations and Warranties of the Depositor.

The Depositor hereby represents and warrants to the Servicer, the Master
Servicer, the Securities Administrator, the Custodian, the Risk Manager and the
Trustee as follows, as of the date hereof and as of the Closing Date:

(i)           The Depositor is duly organized and is validly existing as a
limited liability company in good standing under the laws of the State of
Delaware and has full power and authority necessary to own or hold its
properties and to conduct its business as now conducted by it and to enter into
and perform its obligations under this Agreement.

(ii)          The Depositor has the full power and authority to execute, deliver
and perform, and to enter into and consummate the transactions contemplated by,
this Agreement and has duly authorized, by all necessary corporate action on its
part, the execution, delivery and performance of this Agreement; and this
Agreement, assuming the due authorization, execution and delivery hereof by the
other parties hereto, constitutes a legal, valid and binding obligation of the
Depositor, enforceable against the Depositor in accordance with its terms,
subject, as to enforceability, to (i) bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and (ii)
general principles of equity, regardless of whether enforcement is sought in a
proceeding in equity or at law.

(iii)        The execution and delivery of this Agreement by the Depositor, the
consummation of the transactions contemplated by this Agreement, and the
fulfillment of or compliance with the terms hereof and thereof are in the
ordinary course of business of the Depositor and will not (A) result in a
material breach of any term or provision of the certificate of formation or
limited liability company agreement of the Depositor or (B) conflict with,
result in a breach, violation or acceleration of, or result in a default under,
the terms of any other material agreement or instrument to which the Depositor
is a party or by which it may be bound or (C) constitute a violation of any
statute, order or regulation applicable to the Depositor of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over the Depositor; and the Depositor is not in breach or violation of any
material indenture or other material agreement or instrument, or in violation of
any statute, order or regulation of any court, regulatory body, administrative
agency or governmental body having jurisdiction over it which breach or
violation may materially impair the Depositor’s ability to perform or meet any
of its obligations under this Agreement.

 

62





 


--------------------------------------------------------------------------------



 

 

(iv)         No litigation is pending, or, to the best of the Depositor’s
knowledge, threatened, against the Depositor that would materially and adversely
affect the execution, delivery or enforceability of this Agreement or the
ability of the Depositor to perform its obligations under this Agreement in
accordance with the terms hereof or thereof.

(v)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Depositor of, or compliance by the Depositor with, this
Agreement or the consummation of the transactions contemplated hereby or
thereby, or if any such consent, approval, authorization or order is required,
the Depositor has obtained the same.

The Depositor hereby represents and warrants to the Trustee as of the Closing
Date, following the transfer of the Mortgage Loans to it by the Sellers, the
Depositor had good title to the Mortgage Loans and the related Mortgage Notes
were subject to no offsets, claims, defenses or counterclaims.

It is understood and agreed that the representations and warranties set forth in
this Section 2.04 shall survive delivery of the Mortgage Files to the Trustee or
the Custodian for the benefit of the Certificateholders. Upon discovery by the
Depositor, the Trustee of a breach of such representations and warranties, the
party discovering such breach shall give prompt written notice to the others and
to each Rating Agency.

Section 2.05.  Certain REMIC Conditions in Connection with Substitutions and
Repurchases.

Upon discovery by the Depositor, a Seller, the Master Servicer, the Securities
Administrator or the Servicer that any Mortgage Loan does not constitute a
“qualified mortgage” within the meaning of section 860G(a)(3) of the Code, the
party discovering such fact shall promptly (and in any event within 5 Business
Days of discovery) give written notice thereof to the other parties and the
Trustee. In connection therewith, a Seller or the related Guarantor, as
applicable, at such party's option, shall either (i) substitute, if the
conditions in Section 2.03 with respect to substitutions are satisfied, a
Replacement Mortgage Loan for the affected Mortgage Loan, or (ii) repurchase the
affected Mortgage Loan within 90 days of such discovery in the same manner as it
would a Mortgage Loan for a breach of representation or warranty in accordance
with Section 2.03. The Trustee shall reconvey to such Seller or such Guarantor,
as applicable, the Mortgage Loan to be released pursuant hereto (and the
Custodian shall deliver the related Mortgage File) in the same manner, and on
the same terms and conditions, as it would a Mortgage Loan repurchased for
breach of a representation or warranty in accordance with Section 2.03.

 

Section 2.06.

Countersignature and Delivery of Certificates.

(a)          The Trustee acknowledges the sale, transfer and assignment to it of
the Trust Fund and, concurrently with such transfer and assignment, the
Securities Administrator has executed, countersigned and delivered, to or upon
the order of the Depositor, the Certificates in authorized denominations
evidencing the entire ownership of the Trust Fund. The Trustee agrees to hold
the Trust Fund and exercise the rights referred to above for the benefit of all
present and future

 

63





 


--------------------------------------------------------------------------------



 

Holders of the Certificates and to perform the duties set forth in this
Agreement in accordance with its terms.

(b)          The Depositor concurrently with the execution and delivery hereof,
does hereby transfer, assign, set over and otherwise convey in trust to the
Trustee without recourse all the right, title and interest of the Depositor in
and to the REMIC I Regular Interests, and the other assets of REMIC II for the
benefit of the holders of the REMIC II Regular Interests and the Class R-2
Certificates. The Trustee acknowledges receipt of the REMIC I Regular Interests
(which are uncertificated) and the other assets of REMIC II and declares that it
holds and will hold the same in trust for the exclusive use and benefit of the
holders of the REMIC II Regular Interests and the Class R-2 Certificates.

(c)          The Depositor concurrently with the execution and delivery hereof,
does hereby transfer, assign, set over and otherwise convey in trust to the
Trustee without recourse all the right, title and interest of the Depositor in
and to the REMIC II Regular Interests, and the other assets of REMIC III for the
benefit of the holders of the REMIC III Certificates. The Trustee acknowledges
receipt of the REMIC II Regular Interests (which are uncertificated) and the
other assets of REMIC III and declares that it holds and will hold the same in
trust for the exclusive use and benefit of the holders of the REMIC III
Certificates.

 

Section 2.07.

Conveyance of the Subsequent Mortgage Loans.

(a)          Subject to the conditions set forth in paragraph (b) below, in
consideration of the Securities Administrator's delivery on the Subsequent
Transfer Dates to or upon the written order of the Depositor of all or a portion
of the balance of funds in the Pre-Funding Account, the Depositor shall, on such
Subsequent Transfer Date, sell, transfer, assign, set over and convey without
recourse to the Trust Fund (subject to the other terms and provisions of this
Agreement) all its right, title and interest in and to (i) the Subsequent
Mortgage Loans identified on the Mortgage Loan Schedule attached to the related
Subsequent Transfer Instrument delivered by the related seller on such
Subsequent Transfer Date, (ii) all interest accruing thereon on and after the
Subsequent Cut-off Date and all collections in respect of interest and principal
due after the Subsequent Cut-off Date and (iii) all items with respect to such
Subsequent Mortgage Loans to be delivered pursuant to Section 2.01 and the other
items in the related Mortgage Files; provided, however, that the related Seller
reserves and retains all right, title and interest in and to principal received
and interest accruing on such Subsequent Mortgage Loans prior to the related
Subsequent Cut-off Date. The transfer to the Trust Fund by the Depositor of the
Subsequent Mortgage Loans identified on the related Mortgage Loan Schedule shall
be absolute and is intended by the Depositor, the Sellers, the Servicer, the
Master Servicer, the Securities Administrator, the Trustee and the
Certificateholders to constitute and to be treated as a sale of the Subsequent
Mortgage Loans by the Depositor to the Trust. The related Mortgage File for each
Subsequent Mortgage Loan shall be delivered to the Trustee or the Custodian, as
its agent, at least three Business Days prior to the related Subsequent Transfer
Date.

The purchase price paid by the Trust Fund from amounts released by the
Securities Administrator from the Pre-Funding Account shall be 100% of the
aggregate Stated Principal Balance of the Subsequent Mortgage Loans so
transferred (as identified on the Mortgage Loan

 

64





 


--------------------------------------------------------------------------------



 

Schedule provided by the Depositor). This Agreement shall constitute a fixed
price purchase contract in accordance with Section 860G(a)(3)(A)(ii) of the
Code.

(b)          The Depositor shall transfer to the Trustee on behalf of the Trust
Fund for deposit in the Trust Fund, the Subsequent Mortgage Loans, and the other
property and rights related thereto as described in paragraph (a) above, and the
Securities Administrator shall release funds from the Pre-Funding Account in an
amount equal to the Subsequent Mortgage Loans purchased on the related
Subsequent Transfer Date, only upon the satisfaction of each of the following
conditions on or prior to the related Subsequent Transfer Date:

(i)           the Depositor shall have delivered to the Trustee a duly executed
Subsequent Transfer Instrument, which shall include a Mortgage Loan Schedule
listing the Subsequent Mortgage Loans, and the related seller shall cause to be
delivered a computer file containing such Mortgage Loan Schedule to the Trustee
and the Master Servicer at least three Business Days prior to the related
Subsequent Transfer Date;

(ii)          as of each Subsequent Transfer Date, as evidenced by delivery of
the Subsequent Transfer Instrument, substantially in the form of Exhibit R, the
Depositor shall not be insolvent nor shall it have been rendered insolvent by
such transfer nor shall it be aware of any pending insolvency with respect to
it:

(iii)        such sale and transfer shall not result in a material adverse tax
consequence to the Trust Fund or the Certificateholders;

(iv)        the Pre-Funding Period shall not have terminated;

(v)          the Depositor shall not have selected the Subsequent Mortgage Loans
in a manner that it believed to be adverse to the interests of the
Certificateholders; and

(vi)         the Depositor shall have delivered to the Trustee a Subsequent
Transfer Instrument confirming the satisfaction of the conditions precedent
specified in this Section 2.07 and, pursuant to the Subsequent Transfer
Instrument, assigned to the Trustee without recourse for the benefit of the
Certificateholders all the right, title and interest of the Depositor, in, to
and under the Subsequent Mortgage Loan Purchase Agreement, to the extent of the
Subsequent Mortgage Loans.

(c)          Any conveyance of Subsequent Mortgage Loans on a Subsequent
Transfer Date is subject to certain conditions including, but not limited to,
the following:

(i)           Each such Subsequent Mortgage Loan must satisfy the
representations and warranties specified in the related Subsequent Transfer
Instrument and this Agreement;

(ii)          The Depositor will not select such Subsequent Mortgage Loans in a
manner that it believes to be adverse to the interests of the
Certificateholders;

(iii)        The Depositor will deliver an Opinion of Counsel with respect to
the validity of the conveyance of such Subsequent Mortgage Loan;

 

65





 


--------------------------------------------------------------------------------



 

 

(iv)         As of the related Subsequent Cut-off Date, each such Subsequent
Mortgage Loan will satisfy the following criteria:

(1)          The Mortgage Property relating to such Subsequent Mortgage Loan is
free of material damage;

(2)          With respect to each Katrina Loan, a BPO has been obtained and is
greater than or equal to 90% of the Appraised Value;

(3)          With respect to each Katrina Loan, the BPO does not result in such
Subsequent Mortgage Loan's current loan-to-value ratio as of the Closing Date
being in excess of 100%;

(4)          Such Subsequent Mortgage Loan may not be 90 or more days delinquent
as of the last day of the month preceding the related Subsequent Cut-off Date;
and

(5)          Be acceptable to the Rating Agencies as evidenced by receipt of
written confirmation that inclusion of such Subsequent Mortgage Loan(s) will not
cause the rating on any Certificate to be reduced or withdrawn.

With respect to any Katrina Loan and items (2) and (3) above, if the related
Mortgagor has made the required payments under the related Mortgage Note for
each of September, October and November, a BPO will not be required and such
provisions will be deemed satisfied.

 

Section 2.08.

Additional Representation.

The Depositor, each of the Sellers and the Trustee agree that it is not intended
that any Mortgage Loan be conveyed to the Trust that is either (i) a "High-Cost
Home Loan" as defined in the New Jersey Home Ownership Act effective November
27, 2003, (ii) a "High-Cost Home Loan" as defined in the New Mexico Home Loan
Protection Act effective January 1, 2004 (iii) a "High Cost Home Mortgage Loan"
as defined in the Massachusetts Predatory Home Loan Practices Act effective
November 7, 2004 or (iv) a "High-Cost Home Loan" as defined by the Indiana High
Cost Home Loan Law effective January 1, 2005.

ARTICLE III

 

ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS

 

Section 3.01.

The Servicer to act as Servicer.

The Servicer shall service and administer the Mortgage Loans in accordance with
the terms of this Agreement, Accepted Servicing Practices and the respective
Mortgage Loans, shall follow such practices and procedures as it shall deem
necessary or advisable and as shall be normal and usual in its general mortgage
servicing activities, and shall have full power and authority, acting alone or
through subservicers as provided in Section 3.03, to do or cause to be done any
and all things that it may deem necessary or desirable in connection with such
servicing

 

66





 


--------------------------------------------------------------------------------



 

and administration, including but not limited to, the power and authority,
subject to the terms hereof (i) to execute and deliver, on behalf of the
Certificateholders and the Trustee, customary consents or waivers and other
instruments and documents, (ii) to consent to transfers of any related Mortgaged
Property and assumptions of the Mortgage Notes and related Mortgages (but only
in the manner provided herein), (iii) to collect any Insurance Proceeds and
other Liquidation Proceeds or Subsequent Recoveries, and (iv) subject to Section
3.09, to effectuate foreclosure or other conversion of the ownership of the
Mortgaged Property securing any Mortgage Loan; provided that the Servicer shall
take no action that is inconsistent with or prejudices the interests of the
Trust Fund or the Certificateholders in any Mortgage Loan or the rights and
interests of the Depositor or the Trustee under this Agreement.

Without limiting the generality of the foregoing, the Servicer, in its own name
or in the name of the Trust, the Depositor or the Trustee, is hereby authorized
and empowered by the Trust, the Depositor and the Trustee, when the Servicer
believes it appropriate in its reasonable judgment, to execute and deliver, on
behalf of the Trustee, the Depositor, the Certificateholders or any of them, any
and all instruments of satisfaction or cancellation, or of partial or full
release or discharge and all other comparable instruments, with respect to the
Mortgage Loans, and with respect to the Mortgaged Properties held for the
benefit of the Certificateholders. The Servicer shall prepare and deliver to the
Depositor and/or the Trustee such documents requiring execution and delivery by
any or all of them as are necessary or appropriate to enable the Servicer to
service and administer the Mortgage Loans. Upon receipt of such documents, the
Depositor and/or the Trustee shall execute such documents and deliver them to
the Servicer.

The Servicer further is authorized and empowered by the Trustee, on behalf of
the Certificateholders and the Trustee, in its own name or in the name of a
subservicer, when the Servicer or a subservicer, as the case may be, believes it
appropriate in its best judgment to register any Mortgage Loan on the MERS®
System, or cause the removal from the registration of any Mortgage Loan on the
MERS® System, to execute and deliver, on behalf of the Trustee and the
Certificateholders or any of them, any and all instruments of assignment and
other comparable instruments with respect to such assignment or re-recording of
a Mortgage in the name of MERS, solely as nominee for the Trustee and its
successors and assigns. Any expenses incurred in connection with the actions
described in the preceding sentence shall be borne by the Servicer with no right
of reimbursement; provided, that if, as a result of MERS discontinuing or
becoming unable to continue operations in connection with the MERS System, it
becomes necessary to remove any Mortgage Loan from registration on the MERS
System and to arrange for the assignment of the related Mortgages to the
Trustee, then any related expenses shall be reimbursable to the Servicer.

In accordance with the standards of the first paragraph of this Section 3.01,
the Servicer shall advance or cause to be advanced funds as necessary for the
purpose of effecting the payment of taxes and assessments on the Mortgaged
Properties, which advances shall be reimbursable in the first instance from
related collections from the Mortgagors pursuant to Section 6.03, and further as
provided in Section 6.02. All costs incurred by the Servicer, if any, in
effecting the timely payments of taxes and assessments on the Mortgaged
Properties and related insurance premiums shall not, for the purpose of
calculating monthly distributions to the Certificateholders, be added to the
Stated Principal Balance under the related Mortgage Loans, notwithstanding that
the terms of such Mortgage Loans so permit.

 

67





 


--------------------------------------------------------------------------------



 

 

 

Section 3.02.

Due-on-Sale Clauses; Assumption Agreements.

(a)          Except as otherwise provided in this Section 3.02, when any
property subject to a Mortgage has been or is about to be conveyed by the
Mortgagor, the Servicer shall to the extent that it has knowledge of such
conveyance, enforce any due-on-sale clause contained in any Mortgage Note or
Mortgage, to the extent permitted under applicable law and governmental
regulations, but only to the extent that such enforcement will not adversely
affect or jeopardize coverage under any Required Insurance Policy.
Notwithstanding the foregoing, the Servicer is not required to exercise such
rights with respect to a Mortgage Loan if the Person to whom the related
Mortgaged Property has been conveyed or is proposed to be conveyed satisfies the
terms and conditions contained in the Mortgage Note and Mortgage related thereto
and the consent of the mortgagee under such Mortgage Note or Mortgage is not
otherwise so required under such Mortgage Note or Mortgage as a condition to
such transfer. In the event that the Servicer is prohibited by law from
enforcing any such due-on-sale clause, or if coverage under any Required
Insurance Policy would be adversely affected, or if nonenforcement is otherwise
permitted hereunder, the Servicer is authorized, subject to Section 3.02(b), to
take or enter into an assumption and modification agreement from or with the
person to whom such property has been or is about to be conveyed, pursuant to
which such person becomes liable under the Mortgage Note and, unless prohibited
by applicable state law, the Mortgagor remains liable thereon, provided that the
Mortgage Loan shall continue to be covered (if so covered before the Servicer
enters such agreement) by the applicable Required Insurance Policies. The
Servicer, subject to Section 3.02(b), is also authorized with the prior approval
of the insurers under any Required Insurance Policies to enter into a
substitution of liability agreement with such Person, pursuant to which the
original Mortgagor is released from liability and such Person is substituted as
Mortgagor and becomes liable under the Mortgage Note. Notwithstanding the
foregoing, the Servicer shall not be deemed to be in default under this Section
3.02(a) by reason of any transfer or assumption that the Servicer reasonably
believes it is restricted by law from preventing.

(b)          Subject to the Servicer’s duty to enforce any due-on-sale clause to
the extent set forth in Section 3.02(a), in any case in which a Mortgaged
Property has been conveyed to a Person by a Mortgagor, and such Person is to
enter into an assumption agreement or modification agreement or supplement to
the Mortgage Note or Mortgage that requires the signature of the Trustee, or if
an instrument of release signed by the Trustee is required releasing the
Mortgagor from liability on the related Mortgage Loan, the Servicer shall
prepare and deliver or cause to be prepared and delivered to the Trustee for
signature and shall direct, in writing, the Trustee to execute the assumption
agreement with the Person to whom the Mortgaged Property is to be conveyed and
such modification agreement or supplement to the Mortgage Note or Mortgage or
other instruments as are reasonable or necessary to carry out the terms of the
Mortgage Note or Mortgage or otherwise to comply with any applicable laws
regarding assumptions or the transfer of the Mortgaged Property to such Person.
In connection with any such assumption, the Mortgage Rate may not be changed, in
addition, and no material term of the Mortgage Note (including, but not limited
to, the amount of the Scheduled Payment and any other term affecting the amount
or timing of payment on the Mortgage Loan) may be changed without the consent of
the Master Servicer. In addition, the substitute Mortgagor and the Mortgaged
Property must be acceptable to the Servicer in accordance with its servicing
standards as then in effect. The Servicer shall notify the Trustee and the
Master Servicer that any such substitution or assumption agreement has been
completed and forward to the Custodian the original of such substitution or
assumption

 

68





 


--------------------------------------------------------------------------------



 

agreement, which in the case of the original shall be added to the related
Mortgage File and shall, for all purposes, be considered a part of such Mortgage
File to the same extent as all other documents and instruments constituting a
part thereof. Any fee collected by the Servicer for entering into an assumption
or substitution of liability agreement will be retained by the Servicer as
additional servicing compensation.

 

Section 3.03.

Subservicers.

The Servicer shall perform all of its servicing responsibilities hereunder or
may cause a subservicer to perform any such servicing responsibilities on its
behalf, but the use by the Servicer of a subservicer shall not release the
Servicer from any of its obligations hereunder and the Servicer shall remain
responsible hereunder for all acts and omissions of each subservicer as fully as
if such acts and omissions were those of the Servicer. The Servicer shall pay
all fees of each subservicer from its own funds, and a subservicer’s fee shall
not exceed the Servicing Fee payable to the Servicer hereunder.

At the cost and expense of the Servicer, without any right of reimbursement from
its Protected Account, the Servicer shall be entitled to terminate the rights
and responsibilities of a subservicer and arrange for any servicing
responsibilities to be performed by a successor subservicer; provided, however,
that nothing contained herein shall be deemed to prevent or prohibit the
Servicer, at the Servicer’s option, from electing to service the related
Mortgage Loans itself. In the event that the Servicer’s responsibilities and
duties under this Agreement are terminated pursuant to Section 9.01, the
Servicer shall at its own cost and expense terminate the rights and
responsibilities of each subservicer effective as of the date of termination of
the Servicer. The Servicer shall pay all fees, expenses or penalties necessary
in order to terminate the rights and responsibilities of each subservicer from
the Servicer’s own funds without reimbursement from the Trust Fund.

Notwithstanding the foregoing, the Servicer shall not be relieved of its
obligations hereunder and shall be obligated to the same extent and under the
same terms and conditions as if it alone were servicing and administering the
Mortgage Loans. The Servicer shall be entitled to enter into an agreement with a
subservicer for indemnification of the Servicer by the subservicer and nothing
contained in this Agreement shall be deemed to limit or modify such
indemnification.

Any subservicing agreement and any other transactions or services relating to
the Mortgage Loans involving a subservicer shall be deemed to be between such
subservicer and the Servicer alone, and neither the Trustee nor the Master
Servicer shall have any obligations, duties or liabilities with respect to such
subservicer including any obligation, duty or liability of either the Trustee or
the Master Servicer to pay such subservicer’s fees and expenses. Each
subservicing agreement shall provide that such agreement may be assumed or
terminated without cause or penalty by the Trustee or Master Servicer in the
event the Servicer is terminated in accordance with this Agreement. For purposes
of remittances to the Master Servicer pursuant to this Agreement, the Servicer
shall be deemed to have received a payment on a Mortgage Loan when a subservicer
has received such payment.

 

69





 


--------------------------------------------------------------------------------



 

 

Section 3.04.    Documents, Records and Funds in Possession of the Servicer To
Be Held for Trustee.

Notwithstanding any other provisions of this Agreement, the Servicer shall
transmit to the Trustee or the Custodian on behalf of the Trustee as required by
this Agreement all documents and instruments in respect of a Mortgage Loan
coming into the possession of the Servicer from time to time and shall account
fully to the Trustee for any funds received by the Servicer or that otherwise
are collected by the Servicer as Liquidation Proceeds, Insurance Proceeds or
Subsequent Recoveries in respect of any such Mortgage Loan. All Mortgage Files
and funds collected or held by, or under the control of, the Servicer in respect
of any Mortgage Loans, whether from the collection of principal and interest
payments or from Liquidation Proceeds or Subsequent Recoveries, including but
not limited to, any funds on deposit in the Protected Account, shall be held by
the Servicer for and on behalf of the Trustee and shall be and remain the sole
and exclusive property of the Trustee, subject to the applicable provisions of
this Agreement. The Servicer also agrees that it shall not create, incur or
subject any Mortgage File or any funds that are deposited in the Protected
Account or in any Escrow Account, or any funds that otherwise are or may become
due or payable to the Trustee for the benefit of the Certificateholders, to any
claim, lien, security interest, judgment, levy, writ of attachment or other
encumbrance, or assert by legal action or otherwise any claim or right of set
off against any Mortgage File or any funds collected on, or in connection with,
a Mortgage Loan, except, however, that the Servicer shall be entitled to set off
against and deduct from any such funds any amounts that are properly due and
payable to the Servicer under this Agreement.

Section 3.05.   Maintenance of Fire Insurance; Errors and Omissions and Fidelity
Coverage.

(a)          The Servicer shall cause to be maintained, for each Mortgage Loan,
hazard insurance on buildings upon, or comprising part of, the Mortgaged
Property against loss by fire, hazards of extended coverage and such other
hazards as are customary in the area where the related Mortgaged Property is
located with an insurer which is licensed to do business in the state where the
related Mortgaged Property is located. Each such policy of standard hazard
insurance shall contain, or have an accompanying endorsement that contains, a
standard mortgagee clause and shall have extended coverage in an amount which is
equal to the lesser of (i) the greater of (A) the principal balance owing on
such Mortgage Loan and (B) the percentage such that the proceeds thereof shall
be sufficient to prevent the application of a co-insurance clause; or (ii) 100
percent of the insurable value of the improvements. If the Mortgaged Property is
in an area identified in the Federal Register by the Federal Emergency
Management Agency as being a special flood hazard area that has
federally-mandated flood insurance requirements, the Servicer will cause to be
maintained a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(i) the outstanding principal balance of the Mortgage Loan, (ii) the maximum
insurable value of the improvements securing such Mortgage Loan or (iii) the
maximum amount of insurance which is available under the Flood Disaster
Protection Act of 1973, as amended. The Servicer shall also cause to be
maintained on property acquired upon foreclosure, or deed in lieu of
foreclosure, of any Mortgage Loan, fire insurance with extended coverage in an
amount which is at least equal to the maximum insurable value of the
improvements which are a part of such property, liability insurance and, to the
extent required

 

70





 


--------------------------------------------------------------------------------



 

and available under the Flood Disaster Protection Act of 1973, as amended, flood
insurance in an amount as provided above. Pursuant to Section 5.01, any amounts
collected by the Servicer under any such policies (other than amounts to be
applied to the restoration or repair of the related Mortgaged Property or
property thus acquired or amounts released to the Mortgagor in accordance with
the Servicer’s normal servicing procedures) shall be deposited in the Protected
Account, subject to withdrawal pursuant to Section 5.02. Any cost incurred by
the Servicer in maintaining any such insurance shall not, for the purpose of
calculating monthly distributions to the Certificateholders, be added to the
amount owing under the Mortgage Loan, notwithstanding that the terms of the
Mortgage Loan so permit. Such costs shall be recoverable by the Servicer out of
related late payments by the Mortgagor or out of Insurance Proceeds and
Liquidation Proceeds to the extent permitted by Section 5.02. It is understood
and agreed that no earthquake or other additional insurance is to be required of
any Mortgagor or maintained on property acquired in respect of a Mortgage Loan
other than pursuant to such applicable laws and regulations as shall at any time
be in force and as shall require such additional insurance. All such policies
shall be endorsed with standard mortgagee clauses with loss payable to the
Servicer and its successors and/or assigns and shall provide for at least thirty
days prior written notice of any cancellation, reduction in the amount or
material change in coverage to the Servicer. The Servicer shall not interfere
with the Mortgagor’s freedom of choice in selecting either his insurance carrier
or agent, provided, however, that the Servicer shall not accept any such
insurance policies from insurance companies unless such companies currently
reflect a General Policy Rating in Best’s Key Rating Guide currently acceptable
to Fannie Mae and are licensed to do business in the state wherein the property
subject to the policy is located.

If the Servicer shall obtain and maintain a blanket fire insurance policy with
extended coverage insuring against hazard losses on all of the Mortgage Loans,
it shall conclusively be deemed to have satisfied its obligations as set forth
in the first sentence of this Section 3.05, it being understood and agreed that
such policy may contain a deductible clause, in which case the Servicer shall,
in the event that there shall not have been maintained on the related Mortgaged
Property a policy complying with the first sentence of this Section 3.05 and
there shall have been a loss which would have been covered by such policy,
deposit or cause to be deposited in the Distribution Account the amount not
otherwise payable under the blanket policy because of such deductible clause.
Any such deposit by the Servicer shall be made on the Distribution Account
Deposit Date next preceding the Distribution Date which occurs in the month
following the month in which payments under any such policy would have been
deposited in the Protected Account. In connection with its activities as
administrator and servicer of the Mortgage Loans, the Servicer agrees to
present, on behalf of itself, the Trustee and the Certificateholders, claims
under any such blanket policy.

The Servicer shall obtain and maintain at its own expense and keep in full force
and effect throughout the term of this Agreement a blanket fidelity bond and an
errors and omissions insurance policy covering the Servicer’s officers and
employees and other persons acting on behalf of the Servicer in connection with
its activities under this Agreement. The amount of coverage, taken together,
shall be at least equal to the coverage that would be required by Fannie Mae or
Freddie Mac, with respect to the Servicer if the Servicer were servicing and
administering the Mortgage Loans for Fannie Mae or Freddie Mac. The Servicer
shall deliver to the Master Servicer a certificate as to the existence of the
fidelity bond and errors and omissions insurance policy and such certificate
shall include a clause that the certificates of insurance will

 

71





 


--------------------------------------------------------------------------------



 

in no event be terminated or materially modified without thirty days prior
written notice to the Master Servicer and the Trustee. The Servicer shall notify
the Master Servicer and the Trustee within five business days of receipt of
notice that such fidelity bond or insurance policy will be, or has been,
materially modified or terminated. In the event that any such bond or policy
ceases to be in effect, the Servicer shall obtain a comparable replacement bond
or policy from an issuer or insurer, as the case may be, meeting the
requirements set forth above.

 

Section 3.06.

Presentment of Claims and Collection of Proceeds.

The Servicer shall prepare and present on behalf of the Trustee and the
Certificateholders all claims under the Insurance Policies and take such actions
(including the negotiation, settlement, compromise or enforcement of the
insured’s claim) as shall be necessary to realize recovery under such Insurance
Policies. Any proceeds disbursed to the Servicer in respect of such Insurance
Policies shall be promptly deposited in the Protected Account upon receipt,
except that any amounts realized that are to be applied to the repair or
restoration of the related Mortgaged Property as a condition precedent to the
presentation of claims on the related Mortgage Loan to the insurer under any
applicable Insurance Policy need not be so deposited (or remitted).

Section 3.07.   Maintenance of the Primary Mortgage Insurance Policies;
Collections Thereunder.

The Servicer shall not take, or permit any subservicer to take, any action which
would result in non-coverage under any applicable Primary Mortgage Insurance
Policy of any loss which, but for the actions of the Servicer or subservicer,
would have been covered thereunder. To the extent coverage is available, the
Servicer shall keep or cause to be kept in full force and effect a Primary
Mortgage Insurance Policy in the case of each Mortgage Loan having a
loan-to-value ratio at origination in excess of 80%, until the principal balance
of the related Mortgage Loan secured by a Mortgaged Property is reduced to 80%
or less of the appraised value based on the most recent appraisal of the
Mortgaged Property performed by a qualified appraiser, such appraisal to be
included in the related servicing file. The Servicer shall not cancel or refuse
to renew any such Primary Mortgage Insurance Policy applicable to a
non-subserviced Mortgage Loan, or consent to any subservicer canceling or
refusing to renew any such Primary Mortgage Insurance Policy applicable to a
Mortgage Loan subserviced by it, that is in effect at the date of the initial
issuance of the Certificates and is required to be kept in force hereunder
unless the replacement Primary Mortgage Insurance Policy for such canceled or
non-renewed policy is maintained with an insurer whose claims-paying ability is
acceptable to each Rating Agency for mortgage pass-through certificates having a
rating equal to or better than the lower of the then-current rating or the
rating assigned to the Certificates as of the Closing Date by such Rating
Agency. In connection with any assumption or substitution agreement entered into
or to be entered into pursuant to Section 3.02, the Servicer shall promptly
notify the insurer under the related Primary Mortgage Insurance Policy, if any,
of such assumption or substitution of liability in accordance with the terms of
such policy and shall take all actions which may be required by such insurer as
a condition to the continuation of coverage under the Primary Mortgage Insurance
Policy. If such Primary Mortgage Insurance Policy is terminated as a result of
such

 

72





 


--------------------------------------------------------------------------------



 

assumption or substitution of liability, the Servicer shall obtain a replacement
Primary Mortgage Insurance Policy as provided above.

In connection with its activities as administrator and servicer of the Mortgage
Loans, the Servicer agrees to present or to cause the related subservicer to
present, on behalf of the Servicer, a subservicer, if any, the Trustee and
Certificateholders, claims to the related insurer under any Primary Mortgage
Insurance Policies, in a timely manner in accordance with such policies, and, in
this regard, to take or cause to be taken such reasonable action as shall be
necessary to permit recovery under any Primary Mortgage Insurance Policies
respecting defaulted Mortgage Loans. Pursuant to Section 5.01, any Insurance
Proceeds collected by or remitted to the Servicer under any Primary Mortgage
Insurance Policies shall be deposited in the Protected Account, subject to
withdrawal pursuant to Section 5.02 hereof.

Section 3.08.    Reserved.

Section 3.09.    Realization Upon Defaulted Mortgage Loans; Determination of
Excess Liquidation Proceeds and Realized Losses; Repurchases of Certain Mortgage
Loans.

(a)          The Servicer shall use reasonable efforts to foreclose upon or
otherwise comparably convert the ownership of properties securing such of the
Mortgage Loans as come into and continue in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments. In
connection with such foreclosure or other conversion, the Servicer shall give
notice to the Master Servicer of such foreclosure or other conversion, and the
Servicer shall follow such practices and procedures as it shall deem necessary
or advisable and as shall be normal and usual in its general mortgage servicing
activities and the requirements of the insurer under any Required Insurance
Policy; provided that the Servicer shall not be required to expend its own funds
in connection with any foreclosure or towards the restoration of any property
unless it shall determine (i) that such restoration and/or foreclosure will
increase the proceeds of liquidation of the Mortgage Loan after reimbursement to
itself of such expenses and (ii) that such expenses will be recoverable to it
through Insurance Proceeds, Liquidation Proceeds (respecting which it shall have
priority for purposes of withdrawals from the Protected Account pursuant to
Section 5.02). If the Servicer reasonably believes that Liquidation Proceeds
with respect to any such Mortgage Loan would not be increased as a result of
such foreclosure or other action, such Mortgage Loan will be charged-off and
will become a Liquidated Loan. The Servicer will give notice of any such
charge-off to the Master Servicer, the Trustee and the Securities Administrator.
The Servicer shall be responsible for all other costs and expenses incurred by
it in any such proceedings; provided that such costs and expenses shall be
Servicing Advances and that it shall be entitled to reimbursement thereof from
the proceeds of liquidation of the related Mortgaged Property, as contemplated
in Section 5.02. If the Servicer has knowledge that a Mortgaged Property that
the Servicer is contemplating acquiring in foreclosure or by deed- in-lieu of
foreclosure is located within a one-mile radius of any site with environmental
or hazardous waste risks known to the Servicer, the Servicer will, prior to
acquiring the Mortgaged Property, consider such risks and only take action in
accordance with its established environmental review procedures. Prior to any
foreclosure or other liquidation of a Mortgage Loan, the Servicer (at its
expense) shall cause the Assignments of Mortgage to be recorded in the
appropriate public recording office.

 

73





 


--------------------------------------------------------------------------------



 

 

With respect to any REO Property, the deed or certificate of sale shall be taken
in the name of the Trustee for the benefit of the Certificateholders (or the
Trustee’s nominee on behalf of the Certificateholders). The Trustee’s name shall
be placed on the title to such REO Property solely as the Trustee hereunder and
not in its individual capacity. The Servicer shall ensure that the title to such
REO Property references this Agreement and the Trustee’s capacity hereunder.
Pursuant to its efforts to sell such REO Property, the Servicer shall either
itself or through an agent selected by the Servicer protect and conserve such
REO Property in the same manner and to such extent as is customary in the
locality where such REO Property is located and may, incident to its
conservation and protection of the interests of the Certificateholders, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Servicer and the Certificateholders for the period prior to the sale of such
REO Property. The Servicer shall prepare for and deliver to the Trustee, the
Securities Administrator and the Master Servicer a statement with respect to
each REO Property that has been rented showing the aggregate rental income
received and all expenses incurred in connection with the management and
maintenance of such REO Property at such times as is necessary to enable the
Trustee and the Securities Administrator to comply with the reporting
requirements of the REMIC Provisions. The net monthly rental income, if any,
from such REO Property shall be deposited in the Protected Account no later than
the close of business on each Determination Date. The Servicer shall perform the
tax reporting and withholding related to foreclosures, abandonments and
cancellation of indebtedness income as specified by Sections 1445, 6050J and
6050P of the Code by preparing and filing such tax and information returns, as
may be required.

In the event that the Trust Fund acquires any Mortgaged Property as aforesaid or
otherwise in connection with a default or imminent default on a Mortgage Loan,
the Servicer shall dispose of such Mortgaged Property prior to three years after
its acquisition by the Trust Fund or, at the expense of the Trust Fund, request
more than 60 days prior to the day on which such three-year period would
otherwise expire, an extension of the three-year grace period unless the
Servicer shall have furnished to the Trustee and the Securities Administrator an
Opinion of Counsel addressed to the Trustee and the Securities Administrator
(such opinion not to be an expense of the Trustee or the Securities
Administrator) to the effect that the holding by the Trust Fund of such
Mortgaged Property subsequent to such three-year period will not result in the
imposition of taxes on “prohibited transactions” of REMIC I, REMIC II or REMIC
III as defined in section 860F of the Code or cause any of REMIC I, REMIC II or
REMIC III to fail to qualify as a REMIC at any time that any Certificates are
outstanding, in which case the Trust Fund may continue to hold such Mortgaged
Property (subject to any conditions contained in such Opinion of Counsel).
Notwithstanding any other provision of this Agreement, no Mortgaged Property
acquired by the Trust Fund shall be rented (or allowed to continue to be rented)
or otherwise used for the production of income by or on behalf of the Trust Fund
in such a manner or pursuant to any terms that would (i) cause such Mortgaged
Property to fail to qualify as “foreclosure property” within the meaning of
section 860G(a)(8) of the Code or (ii) subject any of REMIC I, REMIC II or REMIC
III to the imposition of any federal, state or local income taxes on the income
earned from such Mortgaged Property under section 860G(c) of the Code or
otherwise, unless the Servicer has agreed to indemnify and hold harmless the
Trust Fund with respect to the imposition of any such taxes.

The decision of the Servicer to foreclose on a defaulted Mortgage Loan shall be
subject to a determination by the Servicer that the proceeds of such foreclosure
would exceed the costs

 

74





 


--------------------------------------------------------------------------------



 

and expenses of bringing such a proceeding. The income earned from the
management of any Mortgaged Properties acquired through foreclosure or other
judicial proceeding, net of reimbursement to the Servicer for expenses incurred
(including any property or other taxes) in connection with such management and
net of unreimbursed Servicing Fees, Advances Servicing, Advances and any
management fee paid or to be paid with respect to the management of such
Mortgaged Property, shall be applied to the payment of principal of, and
interest on, the related defaulted Mortgage Loans (with interest accruing as
though such Mortgage Loans were still current) and all such income shall be
deemed, for all purposes in the Agreement, to be payments on account of
principal and interest on the related Mortgage Notes and shall be deposited into
the Protected Account. To the extent the income received during the prior
calendar month is in excess of the amount attributable to amortizing principal
and accrued interest at the related Mortgage Rate on the related Mortgage Loan,
such excess shall be considered to be a partial Principal Prepayment for all
purposes hereof.

The Liquidation Proceeds from any liquidation of a Mortgage Loan, net of any
payment to the Servicer as provided above, shall be deposited in the Protected
Account on the next succeeding Determination Date following receipt thereof for
distribution on the related Distribution Date, except that any Excess
Liquidation Proceeds shall be retained by the Servicer as additional servicing
compensation.

The proceeds of any Liquidated Loan, as well as any recovery resulting from a
partial collection of Liquidation Proceeds or any income from an REO Property,
will be applied in the following order of priority: first, to reimburse the
Servicer for any related unreimbursed Servicing Advances and Servicing Fees,
pursuant to Section 5.02 or this Section 3.09; second, to reimburse the Servicer
for any unreimbursed Advances, pursuant to Section 5.02 or this Section 3.09;
third, to accrued and unpaid interest (to the extent no Advance has been made
for such amount) on the Mortgage Loan or related REO Property, at the Net
Mortgage Rate to the first day of the month in which such amounts are required
to be distributed; and fourth, as a recovery of principal of the Mortgage Loan.

(b)          Notwithstanding paragraph (a) of this Section 3.09, in the event
that a Foreclosure Restricted Loan goes into foreclosure, if acquiring title to
the related Mortgaged Property by foreclosure or by deed in lieu of foreclosure
would cause the adjusted basis (for federal income tax purposes) of the
Mortgaged Properties underlying the Foreclosure Restricted Loans that are
currently owned by REMIC I after foreclosure (along with any other assets owned
by REMIC I other than “qualified mortgages” and “permitted investments” within
the meaning of Section 860G of the Code), to exceed 0.90% of the adjusted basis
of the assets of REMIC I, the Master Servicer, upon notice from the Servicer
that title is about to be taken to such Mortgaged Property as REO Property on
behalf of the Trust Fund, shall not permit the Servicer to acquire title to such
Mortgaged Property on behalf of REMIC I. Instead, the Master Servicer shall
notify and cause the Servicer to dispose of the Mortgage Loan for cash in the
foreclosure sale. If such Mortgage Loan is not purchased at foreclosure sale,
such Mortgage Loan will be written-off in accordance with the Servicer’s
standard procedures. In addition, if the Master Servicer determines that
following a distribution on any Distribution Date, the adjusted basis (for
federal income tax purposes) of the Mortgaged Properties underlying the
Foreclosure Restricted Loans in foreclosure (along with any other assets owned
by REMIC I other than “qualified mortgages” and “permitted investments” within
the meaning of Section 860G of the Code), would exceed 0.90% of the adjusted

 

75





 


--------------------------------------------------------------------------------



 

basis of the assets of REMIC I immediately after the distribution, then prior to
such Distribution Date, the Servicer shall sell, within 30 days, enough of such
Mortgaged Properties in foreclosure, for cash, at the Purchase Price, so that
the adjusted basis of such Mortgaged Properties in foreclosure (along with any
other assets owned by REMIC I other than “qualified mortgages” and “permitted
investments” within the meaning of Section 860G of the Code), will be less than
0.90% of the adjusted basis of the assets of REMIC I.

(c)          On each Determination Date, the Servicer shall determine the
respective aggregate amounts of Excess Liquidation Proceeds and Realized Losses,
if any, for the prior calendar month.

(d)          The Servicer has no intent to foreclose on any Mortgage Loan based
on the delinquency characteristics as of the Closing Date; provided, that the
foregoing does not prevent the Servicer from initiating foreclosure proceedings
on any date hereafter if the facts and circumstances of such Mortgage Loans
including delinquency characteristics in the Servicer’s discretion so warrant
such action.

 

Section 3.10.

Servicing Compensation.

(a)          The Servicer, as compensation for its activities hereunder, shall
be entitled to receive on each Distribution Date the amounts provided for in
Section 5.02, subject to clause (e) below. The amount of servicing compensation
provided for in such clauses shall be accounted for on a mortgage
loan-by-mortgage loan basis. In the event that Liquidation Proceeds, Insurance
Proceeds and REO Proceeds (net of amounts reimbursable therefrom pursuant to
Section 5.02) in respect of a Liquidation or REO Disposition exceed the unpaid
principal balance of such Mortgage Loan plus unpaid interest accrued thereon at
a per annum rate equal to the related Net Mortgage Rate, the Servicer shall be
entitled to retain therefrom and to pay to itself and/or the related
Subservicer, any Excess Liquidation Proceeds and any Servicing Fee considered to
be accrued but unpaid.

(b)          Additional servicing compensation in the form of assumption fees,
late payment charges, Prepayment Interest Excess, investment income on amounts
in the Protected Account shall be retained by the Servicer to the extent
provided herein, subject to clause (e) below. In addition, the Servicer shall be
entitled to receive, as additional compensation, any amount received from a
Scheduled Payment on a Simple Interest Loan that is applied to an amount of
interest in excess of one-month’s interest on that Mortgage Loan due during the
related Due Period.

(c)          The Servicer shall be required to pay, or cause to be paid, all
expenses incurred by it in connection with its servicing activities hereunder
(including payment of premiums for the Primary Mortgage Insurance Policies, if
any, to the extent such premiums are not required to be paid by the related
Mortgagors) and shall not be entitled to reimbursement therefor except as
specifically provided in Sections 3.09, 5.01 and 5.02.

(d)          The Servicer’s right to receive servicing compensation may not be
transferred in whole or in part except in connection with the transfer of all of
its responsibilities and obligations as Servicer under this Agreement.

 

76





 


--------------------------------------------------------------------------------



 

 

(e)          Notwithstanding any other provision herein, the amount of the
Servicing Fee that the Servicer shall be entitled to receive for its activities
hereunder for the period ending on each Distribution Date shall be reduced (but
not below zero) by an amount equal to Compensating Interest (if any) for such
Distribution Date. In making such reduction, the Servicer will not withdraw from
the Protected Account any such amount representing all or a portion of the
Servicing Fee to which it is entitled pursuant to Section 5.02.

 

Section 3.11.

REO Property.

(a)          In the event the Trust Fund acquires ownership of any REO Property
in respect of any related Mortgage Loan, the deed or certificate of sale shall
be issued to the Trustee, or to its nominee, on behalf of the related
Certificateholders. The Servicer shall, either itself or through an agent
selected by the Servicer, and in accordance with the Fannie Mae guidelines,
manage, conserve, protect and operate each REO Property in the same manner that
it manages, conserves, protects and operates other foreclosed property for its
own account, and in the same manner that similar property in the same locality
as the REO Property is managed and in accordance with the terms of this
Agreement. Each disposition of REO Property shall be carried out by the Servicer
at such price and upon such terms and conditions as the Servicer deems to be in
the best interest of the Certificateholders. Pursuant to its efforts to sell
such REO Property, the Servicer shall protect and conserve such REO Property in
the manner and to the extent required herein, in accordance with the REMIC
Provisions.

(b)          The Servicer shall deposit all funds collected and received in
connection with the operation of any REO Property into the Protected Account.

(c)          The Servicer, upon the final disposition of any REO Property, shall
be entitled to reimbursement for any related unreimbursed Advances, unreimbursed
Servicing Advances or Servicing Fees from Liquidation Proceeds received in
connection with the final disposition of such REO Property; provided, that any
such unreimbursed Advances or Servicing Fees as well as any unpaid Servicing
Fees may be reimbursed or paid, as the case may be, prior to final disposition,
out of any net rental income or other net amounts derived from such REO
Property.

 

Section 3.12.

Liquidation Reports.

Upon the foreclosure of any Mortgaged Property or the acquisition thereof by the
Trust Fund pursuant to a deed-in-lieu of foreclosure, the Servicer shall submit
a liquidation report to the Master Servicer containing such information as shall
be mutually acceptable to the Servicer and the Master Servicer with respect to
such Mortgaged Property.

Section 3.13.  Annual Certificate as to Compliance and Sarbanes-Oxley Back-up
Certificate.

(a)          The Servicer will deliver to the Master Servicer not later than
March 15, 2006 and not later than March 15 of each year thereafter, a
certificate of a Servicing Officer stating, as to each signatory thereof, that
(i) a review of the activities of the Servicer during the preceding calendar
year or portion thereof and of performance under this Agreement has been made
under such officers’ supervision, and (ii) to the best of such officers’
knowledge, based on such review, the Servicer has fulfilled all of its
obligations in all material respects under this

 

77





 


--------------------------------------------------------------------------------



 

Agreement throughout such year or portion thereof, or, if there has been a
default in the fulfillment of any such obligation in all material respects,
specifying each such default known to such officers and the nature and status
thereof.

(b)          (i) The Servicer will deliver to the Master Servicer, on or before
March 15 of each year beginning March 15, 2006 (or, if any such day is not a
Business Day, the immediately preceding Business Day), or on any alternative
date specified by the Master Servicer upon thirty (30) days written request, a
certification containing the information set forth in Exhibit P. Such
certification shall be signed by the senior officer in charge of servicing of
the Servicer. In addition, the Servicer shall provide such other information
with respect to the Mortgage Loans and the servicing and administration thereof
within the control of the Servicer which shall be required to enable the Master
Servicer to comply with the reporting requirements of the Securities and
Exchange Act of 1934, as amended.

(c)          The Servicer shall indemnify and hold harmless the Master Servicer
and its officers, directors, agents and affiliates from and against any losses,
damages, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments and other costs and expenses arising out of or based upon a breach by
the Servicer or any of its officers, directors, agents or affiliates of its
obligations under this Section 3.13 or Section 3.14 or the Servicer’s
negligence, bad faith or willful misconduct in connection therewith. If the
indemnification provided for herein is unavailable or insufficient to hold
harmless the Master Servicer, then the Servicer agrees that it shall contribute
to the amount paid or payable by the Master Servicer as a result of the losses,
claims, damages or liabilities of the Master Servicer in such proportion as is
appropriate to reflect the relative fault of the Master Servicer on the one hand
and the Servicer on the other in connection with a breach of the Servicer’s
obligations under this Section 3.13 or Section 3.14.

 

Section 3.14.

Annual Independent Certified Public Accountants’ Servicing Report.

The Servicer at its expense shall cause a firm of independent public accountants
which is a member of the American Institute of Certified Public Accountants to
furnish not later than March 15, 2006 and not later than March 15 of each year
thereafter a statement, in a form acceptable for filing with the Commission on
an Exhibit to Form 10-K, to the Master Servicer to the effect that, with respect
to the preceding calendar year such firm has examined certain documents and
records relating to the Servicer’s servicing of mortgage loans of the same type
as the Mortgage Loans pursuant to servicing agreements substantially similar to
this Agreement, which agreements may include this Agreement, and that, on the
basis of such an examination, conducted substantially in compliance with the
Uniform Single Attestation Program for Mortgage Bankers, such firm is of the
opinion that the Servicer’s servicing has been conducted in compliance with the
agreements examined pursuant to this Section 3.14, except for (i) such
exceptions as such firm shall believe to be immaterial,(ii) such other
exceptions as shall be set forth in such statement and (iii) such exceptions
that the Uniform Single Attestation Program for Mortgage Bankers requires it to
report.

 

Section 3.15.

Books and Records.

 

 

78





 


--------------------------------------------------------------------------------



 

 

The Servicer shall be responsible for maintaining, and shall maintain, a
complete set of books and records for the Mortgage Loans which shall be
appropriately identified in the Servicer’s computer system to clearly reflect
the ownership of the Mortgage Loans by the Trust. In particular, the Servicer
shall maintain in its possession, available for inspection by the Master
Servicer, the Trustee and shall deliver to the Trustee upon demand, evidence of
compliance with all federal, state and local laws, rules and regulations. To the
extent that original documents are not required for purposes of realization of
Liquidation Proceeds or Insurance Proceeds, documents maintained by the Servicer
may be in the form of microfilm or microfiche or such other reliable means of
recreating original documents, including, but not limited to, optical imagery
techniques so long as the Servicer complies with the requirements of Accepted
Servicing Practices.

The Servicer shall maintain with respect to each Mortgage Loan and shall make
available for inspection by the Master Servicer and the Trustee the related
servicing file during the time such Mortgage Loan is subject to this Agreement
and thereafter in accordance with applicable law.

 

Section 3.16.

Reserved.

 

Section 3.17.

Reserved.

 

Section 3.18.

Optional Purchase of Certain Mortgage Loans; Charge-offs.

(a)          With respect to any Mortgage Loan which as of the first day of a
Calendar Quarter is delinquent in payment by 90 days or more or is an REO
Property, the Majority B-IO Holder, shall have the right to purchase any such
Mortgage Loans from the Trust Fund at a price equal to the Purchase Price;
provided however (i) that such Mortgage Loan is still 90 days or more delinquent
or is an REO Property as of the date of such purchase and (ii) this purchase
option, if not theretofore exercised, shall terminate on the date prior to the
last day of the related Calendar Quarter. The Mortgage Loans purchased by the
Majority B-IO Holder pursuant to this Section 3.18(a) shall not exceed, in the
aggregate, 10% of the sum of (A) the Cut-Off Date Balance of the Mortgage Loans
and (B) the Pre-Funded Amount as of the Closing Date. This purchase option, if
not exercised, shall not be thereafter reinstated unless the delinquency is
cured and the Mortgage Loan thereafter again becomes 90 days or more delinquent
or becomes an REO Property, in which case the option shall again become
exercisable as of the first day of the related Calendar Quarter.

If at any time the Majority B-IO Holder remits to the Servicer a payment for
deposit in the Protected Account covering the amount of the Purchase Price for
such a Mortgage Loan, and the Majority B-IO Holder provides to the Trustee and
the Master Servicer a certification signed by an authorized officer of the
Majority B-IO Holder stating that the amount of such payment has been deposited
in the Protected Account, then the Trustee shall execute the assignment of such
Mortgage Loan prepared and delivered to the Trustee, at the request of the
Majority B-IO Holder, without recourse, representation or warranty, to the
Majority B-IO Holder which shall succeed to all the Trustee’s right, title and
interest in and to such Mortgage Loan, and all security and documents relative
thereto. Such assignment shall be an assignment outright and not for security.
The Majority B-IO Holder will thereupon own such Mortgage, and all such security

 

79





 


--------------------------------------------------------------------------------



 

and documents, free of any further obligation to the Trustee or the
Certificateholders with respect thereto.

(b)          Any non-first lien Mortgage Loan which becomes 120 or more days
Delinquent, shall be charged-off by the Servicer and the Servicer shall be
entitled to any due and unpaid Servicing Fee on such Mortgage Loan, the Recovery
Fee and any unreimbursed Servicing Advances made with respect to such Mortgage
Loan.

 

Section 3.19.    Obligations of the Servicer in Respect of Mortgage Rates and
Scheduled Payments.

In the event that a shortfall in any collection on or liability with respect to
any Mortgage Loan results from or is attributable to adjustments to Mortgage
Rates, Scheduled Payments or Stated Principal Balances that were made by the
Servicer in a manner not consistent with the terms of the related Mortgage Note
and this Agreement, the Servicer, upon discovery or receipt of notice thereof,
immediately shall deliver to the Securities Administrator for deposit in the
Distribution Account from its own funds the amount of any such shortfall and
shall indemnify and hold harmless the Trust Fund, the Securities Administrator,
the Trustee, the Master Servicer, the Depositor and any successor Servicer in
respect of any such liability. Such indemnities shall survive the termination or
discharge of this Agreement. Notwithstanding the foregoing, this Section 3.19
shall not limit the ability of the Servicer to seek recovery of any such amounts
from the related Mortgagor under the terms of the related Mortgage Note and
Mortgage, to the extent permitted by applicable law.

 

Section 3.20.

Advance Facility.

(a)          Notwithstanding anything to the contrary contained herein, the
Servicer is hereby authorized to enter into an advance facility ("Advance
Facility") under which (i) the Servicer sells, assigns or pledges to another
Person (together with such person’s successors and assigns, an "Advancing
Person") the Servicer’s right under this Agreement to be reimbursed for any
Advances or Servicing Advances and/or (ii) an Advancing Person agrees to fund
some or all Advances or Servicing Advances required to be made by the Servicer
pursuant to this Agreement. No consent of the Trustee, the Securities
Administrator, the Master Servicer, the Certificateholders or any other party is
required before the Servicer may enter into an Advance Facility. Notwithstanding
the existence of any Advance Facility under which an Advancing Person agrees to
fund Advances and/or Servicing Advances on the Servicer’s behalf, the Servicer
shall remain obligated pursuant to this Agreement to make all Advances and
Servicing Advances pursuant to and as required by this Agreement, and shall not
be relieved of such obligations by virtue of any Advance Facility. If the
Servicer enters into an Advance Facility, and for so long as an Advancing Person
remains entitled to receive reimbursement for any Advances including
Nonrecoverable Advances related thereto ("Advance Reimbursement Amounts") and/or
Servicing Advances including Nonrecoverable Servicing Advances related thereto
("Servicing Advance Reimbursement Amounts” and, together with Advance
Reimbursement Amounts, "Reimbursement Amounts") (in each case to the extent that
such type of Reimbursement Amount is included in the Advance Facility), then the
Servicer shall identify such Reimbursement

 

80





 


--------------------------------------------------------------------------------



 

Amounts as received, consistently with the reimbursement rights set forth in
this Agreement, and shall remit such Reimbursement Amounts in accordance with
the documentation establishing the Advance Facility to such Advancing Person or
to a trustee, agent or custodian (an "Advance Facility Trustee") designated by
such Advancing Person. Notwithstanding the foregoing, if so required pursuant to
the terms of the Advance Facility, the Servicer may direct the Securities
Administrator to, and if so directed the Securities Administrator is hereby
authorized to and shall, pay to the Advancing Person or the Advance Facility
Trustee, the Reimbursement Amounts identified pursuant to the preceding
sentence. Notwithstanding anything to the contrary herein, in no event shall
Reimbursement Amounts be included in Available Funds or distributed to
Certificateholders.

If the Servicer enters into an Advance Facility, the Servicer and the related
Advancing Person shall deliver to the Trustee, the Master Servicer and the
Securities Administrator a written notice of the existence of such Advance
Facility (an "Advance Facility Notice"), stating the identity of the Advancing
Person and any related Advance Facility Trustee. An Advance Facility Notice may
only be terminated by the joint written direction of the Servicer and the
related Advancing Person as described in Section 3.20(h) below.

(b)          Reimbursement Amounts shall consist solely of amounts in respect of
Advances and/or Servicing Advances made with respect to the Mortgage Loans for
which the Servicer would be permitted to reimburse itself in accordance with
this Agreement, assuming the Servicer had made the related Advance(s) and/or
Servicing Advance(s). None of the Trustee, the Securities Administrator or the
Master Servicer shall have any duty or liability with respect to the calculation
of any Reimbursement Amount, nor shall the Trustee, the Securities Administrator
or the Master Servicer have any responsibility to track or monitor the
administration of the Advance Facility or the payment of Reimbursement Amounts
to the related Advancing Person or Advance Facility Trustee. The Servicer shall
maintain and provide to any successor Servicer a detailed accounting on a loan
by loan basis as to amounts advanced by, pledged or assigned to, and reimbursed
to any Advancing Person. The successor Servicer shall be entitled to rely on any
such information provided by the predecessor Servicer, and the successor
Servicer shall not be liable for any errors in such information.

(c)          An Advancing Person who receives an assignment or pledge of the
rights to be reimbursed for Advances and/or Servicing Advances, and/or whose
obligations are limited to the making or funding of Advances will not be deemed
to be a subservicer under this Agreement or be required to meet the criteria for
qualification as a subservicer under this Agreement.

(d)          Reimbursement Amounts allocated to reimburse Advances or Servicing
Advances made with respect to any particular Mortgage Loan shall be allocated to
the reimbursement of the unreimbursed Advances or Servicing Advances (as the
case may be) made with respect to that Mortgage Loan on a "first-in, first out"
("FIFO") basis, such that the Reimbursement Amounts shall be applied to
reimburse the Advance or Servicing Advance (as the case may be) for that
Mortgage Loan that was disbursed earliest in time first, and to reimburse the
Advance or Servicing Advance (as the case may be) for that Mortgage Loan that
was disbursed latest in time last. Liquidation Proceeds with respect to a
Mortgage Loan shall be applied to reimburse Servicing Advances outstanding with
respect to that Mortgage Loan before being applied to reimburse Advances
outstanding with respect to that Mortgage Loan. The Servicer shall provide

 

81





 


--------------------------------------------------------------------------------



 

to the related Advancing Person or Advance Facility Trustee loan-by-loan
information with respect to each Reimbursement Amount remitted to such Advancing
Person or Advance Facility Trustee, to enable the Advancing Person or Advance
Facility Trustee to make the FIFO allocation of each such Reimbursement Amount
with respect to each Mortgage Loan.

(e)          The Servicer shall indemnify the Trustee, the Master Servicer, the
Securities Administrator, the Trust Fund, the Depositor and any successor
Servicer for any claim, loss, liability or damage resulting from any claim by
the related Advancing Person, except to the extent that such claim, loss,
liability or damage resulted from or arose out of negligence, recklessness or
willful misconduct on the part of the Trustee, the Securities Administrator, the
Master Servicer, the Depositor or the successor Servicer.

(f)           Any amendment to this Section 3.20 or to any other provision of
this Agreement that may be necessary or appropriate to effect the terms of an
Advance Facility as described generally in this Section 3.20 including
amendments to add provisions relating to a successor Servicer, may be entered
into by the Depositor, the Trustee, the Securities Administrator, the Master
Servicer and the Servicer without the consent of any Certificateholder,
notwithstanding anything to the contrary in this Agreement.

(g)          At any time when an Advancing Person shall have ceased funding
Advances and/or Servicing Advances (as the case may be) and the Advancing Person
or related Advance Facility Trustee shall have received Reimbursement Amounts
sufficient in the aggregate to reimburse all Advances and/or Servicing Advances
(as the case may be) the right to reimbursement for which were assigned to the
Advancing Person, then upon the delivery of a written notice signed by the
Advancing Person and the Servicer to the Trustee, the Master Servicer and the
Securities Administrator terminating the Advance Facility Notice (the "Notice of
Facility Termination"), the Servicer shall again be entitled to withdraw and
retain the related Reimbursement Amounts from the Protected Account pursuant to
the applicable Sections of this Agreement.

(h)          After delivery of any Advance Facility Notice, and until any such
Advance Facility Notice has been terminated by a Notice of Facility Termination,
this Section 3.20 may not be amended or otherwise modified without the prior
written consent of the related Advancing Person.

ARTICLE IV



 

82





 


--------------------------------------------------------------------------------



 

 

MASTER SERVICING OF MORTGAGE LOANS BY

MASTER SERVICER

 

Section 4.01.

The Master Servicer to act as Master Servicer.

The Master Servicer shall, beginning on the Closing Date, supervise, monitor and
oversee the obligation of the Servicer to service and administer the Mortgage
Loans in accordance with the terms of this Agreement and shall have full power
and authority to do any and all things which it may deem necessary or desirable
in connection with such master servicing. In performing its obligations
hereunder, the Master Servicer shall act in a manner consistent with Accepted
Master Servicing Practices. Furthermore, the Master Servicer shall oversee and
consult with the Servicer as necessary from time-to-time to carry out the Master
Servicer’s obligations hereunder, shall receive and review certain reports,
information and other data provided to the Master Servicer by the Servicer and
shall enforce the covenants, obligations and conditions to be performed or
observed by the Servicer under this Agreement. The Master Servicer shall monitor
the Servicer’s servicing activities with respect to each related Mortgage Loan,
reconcile the results of such monitoring with such information described in the
previous sentence and received by the Master Servicer on a monthly basis and
coordinate corrective adjustments to the Servicer’s and Master Servicer’s
records, and based on such reconciled and corrected information, the Master
Servicer shall provide such information to the Securities Administrator as shall
be necessary in order for it to prepare the statements specified in Section 6.05
and any other information and statements required hereunder. The Master Servicer
shall reconcile the results of its Mortgage Loan monitoring with the actual
remittances of the Servicer pursuant to this Agreement. The Master Servicer
shall be entitled to conclusively rely on the mortgage loan data provided by the
Servicer and shall have no liability for any errors in such mortgage loan data.

The Trustee shall furnish the Servicer and the Master Servicer with any powers
of attorney and other documents in form as provided to it necessary or
appropriate to enable the Servicer to service and administer, and the Master
Servicer to master service the related Mortgage Loans and REO Property,
including all powers of attorney set forth in Section 4.05.

The Master Servicer, the Trustee, or the Custodian on its behalf, and the
Securities Administrator shall provide access to the records and documentation
in possession of the Master Servicer, the Trustee, or the Custodian on its
behalf, or the Securities Administrator regarding the related Mortgage Loans and
REO Property and the servicing thereof to the Certificateholders, the FDIC, and
the supervisory agents and examiners of the FDIC, such access being afforded
only upon reasonable prior written request and during normal business hours at
the office of the Master Servicer, the Trustee, the Custodian or the Securities
Administrator; provided, however, that, unless otherwise required by law, none
of the Trustee, the Master Servicer, the Custodian nor the Securities
Administrator shall be required to provide access to such records and
documentation if the provision thereof would violate the legal right to privacy
of any Mortgagor. The Master Servicer, the Trustee, the Custodian and the
Securities Administrator shall allow representatives of the above entities to
photocopy any of the records and documentation and shall

 

83





 


--------------------------------------------------------------------------------



 

provide equipment for that purpose at a charge that covers the Master
Servicer’s, the Trustee’s, the Custodian’s or the Securities Administrator’s
actual costs.

The Trustee shall execute and deliver to the Servicer and the Master Servicer
any court pleadings, requests for trustee’s sale or other documents necessary or
desirable to (i) the foreclosure or trustee’s sale with respect to a Mortgaged
Property; (ii) any legal action brought to obtain judgment against any Mortgagor
on the Mortgage Note or Security Instrument; (iii) obtain a deficiency judgment
against the Mortgagor; or (iv) enforce any other rights or remedies provided by
the Mortgage Note or Mortgage or otherwise available at law or equity.

 

Section 4.02.

Reserved.

 

Section 4.03.

Monitoring of the Servicer.

(a)          In the review of the Servicer’s activities, the Master Servicer may
rely upon an Officer’s Certificate of the Servicer with regard to such Person’s
compliance with the terms of this Agreement. In the event that the Master
Servicer, in its judgment, determines that the Servicer should be terminated in
accordance with this Agreement, or that a notice should be sent pursuant to this
Agreement with respect to the occurrence of an event that, unless cured, would
constitute grounds for such termination, the Master Servicer shall notify the
Sellers, the Securities Administrator and the Trustee thereof and the Master
Servicer shall issue such notice or take such other action as it deems
appropriate.

(b)          The Master Servicer, for the benefit of the Trustee and the
Certificateholders, shall enforce the obligations of the Servicer under this
Agreement, and shall, in the event that the Servicer fails to perform its
obligations in accordance with this Agreement, subject to the preceding
paragraph, terminate the rights and obligations of the Servicer and act as
servicer of the Mortgage Loans or to cause the Trustee to enter into a new
Servicing Agreement with a successor Servicer selected by the Master Servicer;
provided, however, it is understood and acknowledged by the parties hereto that
there shall be a period of transition (not to exceed 90 days) before the actual
servicing functions can be fully transferred to such successor servicer. Such
enforcement, including, without limitation, the legal prosecution of claims and
the pursuit of other appropriate remedies, shall be in such form and carried out
to such an extent and at such time as the Master Servicer, in its good faith
business judgment, would require were it the owner of the Mortgage Loans. The
Master Servicer shall pay the costs of such enforcement at its own expense,
subject to its right of reimbursement pursuant to the provisions of this
Agreement, provided that the Master Servicer shall not be required to prosecute
or defend any legal action except to the extent that the Master Servicer shall
have received reasonable indemnity for its costs and expenses in pursuing such
action.

(c)          To the extent that the costs and expenses of the Master Servicer
related to any termination of the Servicer, appointment of a successor Servicer
or the transfer and assumption of servicing by the Master Servicer with respect
to this Agreement (including, without limitation, (i) all legal costs and
expenses and all due diligence costs and expenses associated with an evaluation
of the potential termination of the Servicer as a result of an actual breach of
contract or an event of default by such Person and (ii) all costs and expenses
associated with the complete transfer of servicing, including all servicing
files and all servicing data and the completion, correction or

 

84





 


--------------------------------------------------------------------------------



 

manipulation of such servicing data as may be required by the successor servicer
to correct any errors or insufficiencies in the servicing data or otherwise to
enable the successor servicer to service the Mortgage Loans in accordance with
this Agreement) are not fully and timely reimbursed by the Servicer, the Master
Servicer shall be entitled to reimbursement of such costs and expenses from the
Master Servicer Collection Account.

(d)          The Master Servicer shall require the Servicer to comply with the
remittance requirements and other obligations set forth in this Agreement.

(e)          If the Master Servicer acts as a servicer, it will not assume
liability for the representations and warranties of the Servicer that it
replaces.

 

Section 4.04.

Fidelity Bond.

The Master Servicer, at its expense, shall either (i) maintain in effect a
blanket fidelity bond and an errors and omissions insurance policy, affording
coverage with respect to all directors, officers, employees and other Persons
acting on such Master Servicer’s behalf, and covering errors and omissions in
the performance of the Master Servicer’s obligations hereunder or (ii) self
insure if LaSalle Bank National Association maintains with any Rating Agency the
equivalent of a long term unsecured debt rating of “A”. The errors and omissions
insurance policy and the fidelity bond described in (i) above shall be in such
form and amount generally acceptable for entities serving as master servicers or
trustees.

 

Section 4.05.

Power to Act; Procedure

The Master Servicer shall master service the Mortgage Loans and shall have full
power and authority, subject to the REMIC Provisions and the provisions of
Article XI hereof, to do any and all things that it may deem necessary or
desirable in connection with the master servicing and administration of the
Mortgage Loans, including but not limited to the power and authority (i) to
execute and deliver, on behalf of the Certificateholders, the Trustee and the
Securities Administrator, customary consents or waivers and other instruments
and documents, (ii) to consent to transfers of any Mortgaged Property and
assumptions of the Mortgage Notes and related Mortgages, (iii) to collect any
Insurance Proceeds and Liquidation Proceeds, and (iv) to assist the Servicer if
necessary in effectuating foreclosure or other conversion of the ownership of
the Mortgaged Property securing any Mortgage Loan, in each case, in accordance
with the provisions of this Agreement; provided, however, that the Master
Servicer shall not (and, consistent with its responsibilities under Section
4.03, shall enforce the obligation of the Servicer nor to) knowingly or
intentionally take any action, or fail to take (or fail to cause to be taken)
any action reasonably within its control and the scope of duties more
specifically set forth herein, that, under the REMIC Provisions, if taken or not
taken, as the case may be, would cause REMIC I, REMIC II or REMIC III to fail to
qualify as a REMIC or result in the imposition of a tax upon the Trust Fund
(including but not limited to the tax on prohibited transactions as defined in
Section 860F(a)(2) of the Code and the tax on contributions to a REMIC set forth
in Section 860G(d) of the Code) unless each of the Master Servicer and the
Securities Administrator has received an Opinion of Counsel (but not at the
expense of the Master Servicer or the Securities Administrator) to the effect
that the contemplated action will not cause REMIC I, REMIC II or REMIC III to
fail to qualify as a REMIC or result in the imposition of a tax upon REMIC I,
REMIC II or REMIC

 

85





 


--------------------------------------------------------------------------------



 

III, as the case may be. To the extent necessary, the Trustee shall furnish the
Master Servicer, upon written request from a Servicing Officer, with any powers
of attorney empowering the Master Servicer to execute and deliver instruments of
satisfaction or cancellation, or of partial or full release or discharge, and to
foreclose upon or otherwise liquidate Mortgaged Property, and to appeal,
prosecute or defend in any court action relating to the Mortgage Loans or the
Mortgaged Property, in accordance with this Agreement, and the Trustee shall
execute and deliver such other documents, as the Master Servicer may request, to
enable the Master Servicer to master service and administer the Mortgage Loans
and carry out its duties hereunder, in each case in accordance with Accepted
Master Servicing Practices (and the Trustee shall have no liability for misuse
of any such powers of attorney by the Master Servicer, the Servicer). If the
Master Servicer or the Trustee has been advised that it is likely that the laws
of the state in which action is to be taken prohibit such action if taken in the
name of the Trustee or that the Trustee would be adversely affected under the
“doing business” or tax laws of such state if such action is taken in its name,
the Master Servicer shall join with the Trustee in the appointment of a
co-trustee pursuant to Section 10.11 hereof. In the performance of its duties
hereunder, the Master Servicer shall be an independent contractor and shall not,
except in those instances where it is taking action in the name of the Trustee,
be deemed to be the agent of the Trustee.

 

Section 4.06.

Due-on-Sale Clauses; Assumption Agreements

To the extent provided in this Agreement, to the extent a Mortgage Loan contains
enforceable due-on-sale clauses, the Master Servicer shall enforce the
obligations of the Servicer to enforce such clauses in accordance with this
Agreement. If applicable law prohibits the enforcement of a due-on-sale clause
or such clause is otherwise not enforced in accordance with this Agreement, and,
as a consequence, a Mortgage Loan is assumed, the original Mortgagor may be
released from liability in accordance with this Agreement.

 

Section 4.07.

Release of Mortgage Files

(a)          Upon becoming aware of the payment in full of any Mortgage Loan, or
the receipt by the Servicer of a notification that payment in full has been
escrowed in a manner customary for such purposes for payment to
Certificateholders on the next Distribution Date, the Servicer will (or if the
Servicer does not, the Master Servicer may), promptly furnish to the Custodian,
on behalf of the Trustee, two copies of a certification substantially in the
form of Exhibit H hereto signed by a Servicing Officer or Master Servicing
Officer, as applicable, or in a mutually agreeable electronic format which will,
in lieu of a signature on its face, originate from a Servicing Officer or Master
Servicing Officer, as applicable, (which certification shall include a statement
to the effect that all amounts received in connection with such payment that are
required to be deposited in the Protected Account maintained by the Servicer
pursuant to Article V have been or will be so deposited) and shall request that
the Custodian, on behalf of the Trustee, deliver to the Servicer or the Master
Servicer, as applicable, the Mortgage File. Upon receipt of such certification
and request, the Custodian, on behalf of the Trustee, shall promptly release the
related Mortgage File to the Servicer or the Master Servicer, as applicable, and
the Trustee and Custodian shall have no further responsibility with regard to
such Mortgage File. Upon any such payment in full, the Servicer or the Master
Servicer, as applicable, is authorized, to give, as agent for the Trustee, as
the mortgagee under the Mortgage that secured the Mortgage Loan, an instrument
of satisfaction (or assignment of mortgage without recourse, representation or

 

86





 


--------------------------------------------------------------------------------



 

warranty) regarding the Mortgaged Property subject to the Mortgage, which
instrument of satisfaction or assignment, as the case may be, shall be delivered
to the Person or Persons entitled thereto against receipt therefor of such
payment, it being understood and agreed that no expenses incurred in connection
with such instrument of satisfaction or assignment, as the case may be, shall be
chargeable to the Protected Account.

(b)          From time to time and as appropriate for the servicing or
foreclosure of any Mortgage Loan and in accordance with this Agreement, the
Trustee shall execute such documents as shall be prepared and furnished to the
Trustee by the Servicer or the Master Servicer (in form reasonably acceptable to
the Trustee) and as are necessary to the prosecution of any such proceedings.
The Custodian, on behalf of the Trustee, shall, upon the request of the Servicer
or the Master Servicer, and delivery to the Custodian, on behalf of the Trustee,
of two copies of a request for release signed by a Servicing Officer
substantially in the form of Exhibit H (or in a mutually agreeable electronic
format which will, in lieu of a signature on its face, originate from a
Servicing Officer), release the related Mortgage File held in its possession or
control to the Servicer or the Master Servicer, as applicable. Such trust
receipt shall obligate the Servicer or the Master Servicer to return the
Mortgage File to the Custodian on behalf of the Trustee, when the need therefor
by such Person no longer exists unless the Mortgage Loan shall be liquidated, in
which case, upon receipt of a certificate of a Servicing Officer similar to that
hereinabove specified, the Mortgage File shall be released by the Custodian, on
behalf of the Trustee, to the Servicer or the Master Servicer.

Section 4.08.    Documents, Records and Funds in Possession of Master Servicer
and Servicer To Be Held for Trustee.

(a)          The Master Servicer shall transmit and the Servicer (to the extent
required by this Agreement) shall transmit to the Trustee or Custodian such
documents and instruments coming into the possession of such Person from time to
time as are required by the terms hereof, to be delivered to the Trustee or
Custodian. Any funds received by the Master Servicer or the Servicer in respect
of any Mortgage Loan or which otherwise are collected by the Master Servicer or
the Servicer as Liquidation Proceeds or Insurance Proceeds in respect of any
Mortgage Loan shall be held for the benefit of the Trustee and the
Certificateholders subject to the Master Servicer’s right to retain or withdraw
from the Master Servicer Collection Account, the Master Servicing Fee and other
amounts provided in this Agreement, and to the right of the Servicer to retain
its Servicing Fee and other amounts as provided in this Agreement. The Master
Servicer shall, and (to the extent provided in this Agreement) shall enforce the
obligation of the Servicer to, provide access to information and documentation
regarding the Mortgage Loans to the Trustee, and its respective agents and
accountants at any time upon reasonable request and during normal business
hours, and to Certificateholders that are savings and loan associations, banks
or insurance companies, the OTF, the FDIC and the supervisory agents and
examiners of such Office and Corporation or examiners of any other federal or
state banking or insurance regulatory authority if so required by applicable
regulations of the OTF or other regulatory authority, such access to be afforded
without charge but only upon reasonable request in writing and during normal
business hours at the offices of the Master Servicer designated by it. In
fulfilling such a request the Master Servicer shall not be responsible for
determining the sufficiency of such information.

 

87





 


--------------------------------------------------------------------------------



 

 

(b)          All Mortgage Files and funds collected or held by, or under the
control of, the Master Servicer, in respect of any Mortgage Loans, whether from
the collection of principal and interest payments or from Liquidation Proceeds
or Insurance Proceeds, shall be held by the Master Servicer for and on behalf of
the Trustee and the Certificateholders and shall be and remain the sole and
exclusive property of the Trustee; provided, however, that the Master Servicer
and the Servicer shall be entitled to setoff against, and deduct from, any such
funds any amounts that are properly due and payable to the Master Servicer or
the Servicer under this Agreement.

 

Section 4.09.

Standard Hazard Insurance and Flood Insurance Policies

(a)          For each Mortgage Loan, the Master Servicer shall enforce any
obligation of the Servicer under this Agreement to maintain or cause to be
maintained standard fire and casualty insurance and, where applicable, flood
insurance, all in accordance with the provisions of this Agreement. It is
understood and agreed that such insurance shall be with insurers meeting the
eligibility requirements set forth in this Agreement and that no earthquake or
other additional insurance is to be required of any Mortgagor or to be
maintained on property acquired in respect of a defaulted loan, other than
pursuant to such applicable laws and regulations as shall at any time be in
force and as shall require such additional insurance.

(b)          Pursuant to Sections 5.01, 5.04 and 5.06 any amounts collected by
the Servicer or the Master Servicer under any insurance policies (other than
amounts to be applied to the restoration or repair of the property subject to
the related Mortgage or released to the Mortgagor in accordance with this
Agreement) shall be deposited by the Servicer in the Protected Account or by the
Master Servicer into the Master Servicer Collection Account, subject to
withdrawal pursuant to Sections 5.02, 5.04, 5.05 and 5.07, as applicable. Any
cost incurred by the Master Servicer or the Servicer in maintaining any such
insurance if the Mortgagor defaults in its obligation to do so shall be added to
the amount owing under the Mortgage Loan where the terms of the Mortgage Loan so
permit; provided, however, that the addition of any such incurred cost shall not
be taken into account for purposes of calculating the distributions to be made
to Certificateholders and shall be recoverable by the Master Servicer and the
Servicer pursuant to Sections 5.02, 5.04, 5.05 and 5.07, as applicable.

 

Section 4.10.

Presentment of Claims and Collection of Proceeds

The Master Servicer shall (to the extent provided in this Agreement) enforce the
obligation of the Servicer to, prepare and present on behalf of the Trustee and
the Certificateholders all claims under the Insurance Policies and take such
actions (including the negotiation, settlement, compromise or enforcement of the
insured’s claim) as shall be necessary to realize recovery under such policies.
Any proceeds disbursed to the Master Servicer (or disbursed to the Servicer and
remitted to the Master Servicer) in respect of such policies, bonds or contracts
shall be promptly deposited in the Master Servicer Collection Account upon
receipt, except that any amounts realized that are to be applied to the repair
or restoration of the related Mortgaged Property as a condition precedent to the
presentation of claims on the related Mortgage Loan to the insurer under any
applicable Insurance Policy need not be so deposited (or remitted).

 

 

88





 


--------------------------------------------------------------------------------



 

 

 

Section 4.11.

Maintenance of the Primary Mortgage Insurance Policies

(a)          The Master Servicer shall not take, or permit the Servicer (to the
extent such action is prohibited under this Agreement) to take, any action that
would result in noncoverage under any applicable Primary Mortgage Insurance
Policy of any loss which, but for the actions of the Master Servicer or the
Servicer, would have been covered thereunder. The Master Servicer shall use its
best reasonable efforts to enforce the obligation of the Servicer (to the extent
required under this Agreement) to keep in force and effect (to the extent that
the Mortgage Loan requires the Mortgagor to maintain such insurance), primary
mortgage insurance applicable to each Mortgage Loan in accordance with the
provisions of this Agreement, as applicable. The Master Servicer shall not, and
shall not permit the Servicer (to the extent required under this Agreement) to,
cancel or refuse to renew any such Primary Mortgage Insurance Policy that is in
effect at the date of the initial issuance of the Mortgage Note and is required
to be kept in force hereunder except in accordance with the provisions of this
Agreement.

(b)          The Master Servicer agrees to cause the Servicer (to the extent
required under this Agreement) to present, on behalf of the Trustee and the
Certificateholders, claims to the insurer under any Primary Mortgage Insurance
Policies and, in this regard, to take such reasonable action as shall be
necessary to permit recovery under any Primary Mortgage Insurance Policies
respecting defaulted Mortgage Loans. Pursuant to Sections 5.01, 5.05 and 5.08,
any amounts collected by the Servicer under any Primary Mortgage Insurance
Policies shall be deposited by the Servicer in its Protected Account or by the
Master Servicer Collection Account, subject to withdrawal pursuant to Section
5.02 or 5.06, as applicable.

Section 4.12.     Trustee to Retain Possession of Certain Insurance Policies and
Documents.

The Trustee (or the Custodian, as directed by the Trustee), shall retain
possession and custody of the originals (to the extent available) of any Primary
Mortgage Insurance Policies, or certificate of insurance if applicable, and any
certificates of renewal as to the foregoing as may be issued from time to time
as contemplated by this Agreement. Until all amounts distributable in respect of
the Certificates have been distributed in full and the Master Servicer otherwise
has fulfilled its obligations under this Agreement, the Trustee (or its
Custodian, if any, as directed by the Trustee) shall also retain possession and
custody of each Mortgage File in accordance with and subject to the terms and
conditions of this Agreement. The Master Servicer shall promptly deliver or
cause to be delivered to the Trustee (or the Custodian, as directed by the
Trustee), upon the execution or receipt thereof the originals of any Primary
Mortgage Insurance Policies, any certificates of renewal, and such other
documents or instruments that constitute portions of the Mortgage File that come
into the possession of the Master Servicer from time to time.

 

Section 4.13.

Realization Upon Defaulted Mortgage Loans.

The Master Servicer shall cause the Servicer (to the extent required under, and
pursuant to the terms of, this Agreement) to foreclose upon, repossess or
otherwise comparably convert the ownership of Mortgaged Properties securing such
of the Mortgage Loans as come into and continue in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments, all
in accordance with this Agreement.

 

89





 


--------------------------------------------------------------------------------



 

 

 

Section 4.14.

Compensation for the Master Servicer.

The Master Servicer shall be entitled to the Master Servicing Fee as
compensation for the performance of its obligations hereunder. The Master
Servicer shall be required to pay all expenses incurred by it in connection with
its activities hereunder and shall not be entitled to reimbursement therefore
except as provided in this Agreement.

 

Section 4.15.

REO Property.

(a)          In the event the Trust Fund acquires ownership of any REO Property
in respect of any related Mortgage Loan, the deed or certificate of sale shall
be issued to the Trustee, or to its nominee, on behalf of the related
Certificateholders. The Master Servicer shall, to the extent provided in this
Agreement, enforce the obligation of the Servicer to sell, any REO Property as
expeditiously as possible and in accordance with the provisions of this
Agreement. Pursuant to its efforts to sell such REO Property, the Master
Servicer shall enforce the obligation of the Servicer to protect and conserve
such REO Property in the manner and to the extent required by this Agreement in
accordance with the REMIC Provisions and in a manner that does not result in a
tax on “net income from foreclosure property” or cause such REO Property to fail
to qualify as “foreclosure property” within the meaning of Section 860G(a)(8) of
the Code.

(b)          The Master Servicer shall, to the extent required by this
Agreement, enforce the obligation of the Servicer to deposit all funds collected
and received in connection with the operation of any REO Property in the
Protected Account.

(c)          The Master Servicer and the Servicer, upon the final disposition of
any REO Property, shall be entitled to reimbursement for any related
unreimbursed Advances and other unreimbursed advances as well as any unpaid
Servicing Fees from Liquidation Proceeds received in connection with the final
disposition of such REO Property; provided, that any such unreimbursed Monthly
Advances as well as any unpaid Servicing Fees may be reimbursed or paid, as the
case may be, prior to final disposition, out of any net rental income or other
net amounts derived from such REO Property.

(d)          To the extent provided in this Agreement, the Liquidation Proceeds
from the final disposition of the REO Property, net of any payment to the Master
Servicer and the Servicer as provided above shall be deposited in the Protected
Account on or prior to the Determination Date in the month following receipt
thereof and be remitted by wire transfer in immediately available funds to the
Master Servicer for deposit into the related Master Servicer Collection Account
on the next succeeding Remittance Date.

 

Section 4.16.

Annual Officer’s Certificate as to Compliance.

(a)          The Master Servicer shall deliver to the Securities Administrator,
the Trustee and the Rating Agencies on or before March 15 of each year,
commencing on March 15, 2006, an Officer’s Certificate, certifying that with
respect to the period ending December 31 of the prior year: (i) such Master
Servicing Officer has reviewed the activities of such Master Servicer during the
preceding calendar year or portion thereof and its performance under this
Agreement, (ii) to the best of such Master Servicing Officer’s knowledge, based
on such review, such Master Servicer has performed and fulfilled its duties,
responsibilities and obligations under this

 

90





 


--------------------------------------------------------------------------------



 

Agreement in all material respects throughout such year, or, if there has been a
default in the fulfillment of any such duties, responsibilities or obligations,
specifying each such default known to such Master Servicing Officer and the
nature and status thereof, (iii) nothing has come to the attention of such
Master Servicing Officer to lead such Master Servicing Officer to believe that
the Master Servicer has failed to perform any of its duties, responsibilities
and obligations under this Agreement in all material respects throughout such
year, or, if there has been a material default in the performance or fulfillment
of any such duties, responsibilities or obligations, specifying each such
default known to such Master Servicing Officer and the nature and status
thereof.

(b)          Copies of such statements shall be provided to any
Certificateholder upon request, by the Master Servicer or by the Securities
Administrator at the Master Servicer’s expense if the Master Servicer failed to
provide such copies.

 

Section 4.17.

Annual Independent Accountant’s Servicing Report.

(a)          If the Master Servicer has, during the course of any fiscal year,
directly serviced any of the Mortgage Loans, then the Master Servicer at its
expense shall cause a nationally recognized firm of independent certified public
accountants to furnish a statement to the Securities Administrator, the Trustee,
the Rating Agencies and the Sellers on or before March 15 of each year,
commencing on March 15, 2006 to the effect that, with respect to the most
recently ended fiscal year, such firm has examined certain records and documents
relating to the direct servicing of any Mortgage Loans by the Master Servicer
under this Agreement and pooling and servicing and trust agreements in material
respects similar to this Agreement and to each other and that, on the basis of
such examination conducted substantially in compliance with the audit program
for mortgages serviced for Freddie Mac or the Uniform Single Attestation Program
for Mortgage Bankers, such firm is of the opinion that the Master Servicer’s
activities have been conducted in compliance with this Agreement, or that such
examination has disclosed no material items of noncompliance except for (i) such
exceptions as such firm believes to be immaterial, (ii) such other exceptions as
are set forth in such statement and (iii) such exceptions that the Uniform
Single Attestation Program for Mortgage Bankers or the Audit Program for
Mortgages Serviced by Freddie Mac requires it to report. Copies of such
statements shall be provided to any Certificateholder upon request by the Master
Servicer, or by the Securities Administrator at the expense of the Master
Servicer if the Master Servicer shall fail to provide such copies. If such
report discloses exceptions that are material, the Master Servicer shall advise
the Securities Administrator whether such exceptions have been or are
susceptible of cure, and will take prompt action to do so.

 

Section 4.18.

Reports Filed with Securities and Exchange Commission.

Within 15 days after each Distribution Date, the Securities Administrator shall,
in accordance with industry standards, file with the Commission via the
Electronic Data Gathering and Retrieval System (“EDGAR”), a Form 8-K (or other
comparable Form containing the same or comparable information or other
information mutually agreed upon) attaching a copy of the statement to the
Certificateholders for such Distribution Date as an exhibit thereto. Prior to
January 30 in each year, the Securities Administrator shall, in accordance with
industry standards and unless otherwise instructed by the Depositor, file a Form
15 Suspension Notice with respect to the Trust Fund, if applicable. Prior to (i)
March 20, 2006 and (ii) unless and until a Form 15

 

91





 


--------------------------------------------------------------------------------



 

Suspension Notice shall have been filed, prior to March 20 of each year
thereafter, the Master Servicer shall provide the Securities Administrator with
(i) a Master Servicer Certification, (ii) a copy of the annual independent
accountant’s servicing report and annual statement of compliance of the Servicer
to be delivered pursuant to this Agreement, (iii) the annual statement of
compliance to be delivered by the Master Servicer pursuant to Section 4.16 and,
(iv) only to the extent applicable, the annual independent accountant’s
servicing report to be delivered by the Master Servicer pursuant to Section
4.17. On or prior to (i) March 31, 2006 and (ii) unless and until a Form 15
Suspension Notice shall have been filed, March 31 of each year thereafter, the
Securities Administrator shall file a Form 10-K, in substance conforming to
industry standards, with respect to the Trust Fund. Such Form 10-K shall include
the Master Servicer Certification and other documentation provided by the Master
Servicer pursuant to the second preceding sentence. The Depositor hereby grants
to the Securities Administrator a limited power of attorney to execute and file
each such document on behalf of the Depositor. Such power of attorney shall
continue until either the earlier of (i) receipt by the Securities Administrator
from the Depositor of written termination of such power of attorney and (ii) the
termination of the Trust Fund. The Depositor agrees to promptly furnish to the
Securities Administrator, from time to time upon request, such further
information, reports and financial statements within its control, in EDGAR
format, related to this Agreement and the Mortgage Loans as the Depositor
reasonably deems appropriate to prepare and file all necessary reports with the
Commission. The Securities Administrator shall have no responsibility to file
any items other than those specified in this Section 4.18; provided, however,
the Securities Administrator will cooperate with the Depositor in connection
with any additional filings with respect to the Trust Fund as the Depositor
deems necessary under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). Copies of all reports filed by the Securities Administrator
under the Exchange Act shall be sent to: the Depositor c/o Bear, Stearns & Co.
Inc., Attn: [Managing Director-Analysis and Control, One Metrotech Center North,
Brooklyn, New York 11202-3859. Ordinary fees and expenses incurred by the
Securities Administrator in connection with this Section 4.18 shall not be
reimbursable from the Trust Fund.

 

Section 4.19.

UCC.

The Securities Administrator agrees to file continuation statements for any
Uniform Commercial Code financing statements which either Seller has informed
the Securities Administrator were filed on the Closing Date in connection with
the Trust. Each Seller shall file any financing statements or amendments thereto
required by any change in the Uniform Commercial Code.

ARTICLE V

 

ACCOUNTS

 

Section 5.01.

Collection of Mortgage Loan Payments; Protected Account.

(a)          The Servicer shall make reasonable efforts to collect all payments
called for under the terms and provisions of the Mortgage Loans to the extent
such procedures shall be consistent with this Agreement and the terms and
provisions of any related Required Insurance Policy, and follow such collection
procedures as it would employ in its good faith business judgment and

 

92





 


--------------------------------------------------------------------------------



 

which are normal and usual in its general mortgage servicing activities.
Consistent with the foregoing, the Servicer may in its discretion waive, modify
or vary or permit to be waived, modified or varied, any term of any Mortgage
Loan if the Mortgage Loan is in default or default is reasonably foreseeable. In
addition, if (x) a Mortgage Loan is in default or default is imminent or (y) the
Servicer delivers to the Master Servicer and the Securities Administrator a
certification addressed to the Securities Administrator, based on the advice of
counsel or certified public accountants, in either case, that have a national
reputation with respect to taxation of REMICs, that a modification of such
Mortgage Loan will not result in the imposition of taxes on or disqualify any of
REMIC I, REMIC II or REMIC III, the Servicer may, with the consent of the Master
Servicer, which consent shall not be unreasonably withheld, enter into any
payment plan or agreement to modify payments with a Mortgagor or permit any
modification with respect to any mortgage loan that would change the Mortgage
Rate, forgive the payment of principal or interest, change the outstanding
principal amount or extend the final maturity. In the event of any such
arrangements, the Servicer shall make Advances on the related Mortgage Loan
during the scheduled period in accordance with the amortization schedule of such
Mortgage Loan without modification thereof by reason of such arrangements, and
shall be entitled to reimbursement therefor in accordance with Section 6.01.

The Servicer shall not be required to institute or join in litigation with
respect to collection of any payment (whether under a Mortgage, Mortgage Note or
otherwise or against any public or governmental authority with respect to a
taking or condemnation) if it reasonably believes that enforcing the provision
of the Mortgage or other instrument pursuant to which such payment is required
is prohibited by applicable law.

Notwithstanding the foregoing, the Servicer shall not permit any modification
with respect to any Mortgage Loan that would both constitute a sale or exchange
of such Mortgage Loan within the meaning of Section 1001 of the Code and any
proposed, temporary or final regulations promulgated thereunder (other than in
connection with a proposed conveyance or assumption of such Mortgage Loan that
is treated as a Principal Prepayment in Full pursuant to Section 3.02 hereof)
and cause either REMIC formed under this Agreement to fail to qualify as a REMIC
under the Code. In addition, notwithstanding any state or federal law to the
contrary, the Servicer shall not impose a prepayment premium in any instance
when the mortgage debt is accelerated as the result of the borrower’s default in
making the loan payments. Upon request, the Trustee shall execute and deliver to
the Servicer any powers of attorney and other documents, furnished by the
Servicer to the Trustee, necessary or appropriate to enable the Servicer to
service and administer the Mortgage Loans. The Trustee shall not be liable for
any action taken by the Servicer or any subservicer pursuant to such powers of
attorney. In connection with servicing and administering the Mortgage Loans, the
Servicer and any Affiliate of the Servicer (i) may perform services such as
appraisals and brokerage services that are not customarily provided by servicers
of mortgage loans, and shall be entitled to reasonable compensation therefor in
accordance with Section 3.10 and (ii) may, at its own discretion and on behalf
of the Trust Fund, obtain credit information in the form of a “credit score”
from a credit repository.

(b)          The Servicer shall establish and maintain a Protected Account
(which shall at all times be an Eligible Account) with a depository institution
in the name of the Servicer for the benefit of the Trustee on behalf of the
Certificateholders and designated “Ocwen Loan Servicing, LLC, as Servicer, for
the benefit of Citibank, N.A., in trust for registered holders of Bear Stearns

 

93





 


--------------------------------------------------------------------------------



 

Asset Backed Securities I LLC, Asset-Backed Certificates, Series 2005-CL1”. The
Servicer shall deposit or cause to be deposited into the Protected Account
within two Business Days of receipt, except as otherwise specifically provided
herein, the following payments and collections remitted by subservicers or
received by it in respect of the Mortgage Loans subsequent to the applicable
Cut-off Date (other than in respect of principal and interest due on the
Mortgage Loans on or before the applicable Cut-off Date or principal of or
interest on Subsequent Mortgage Loans due on or before the related Subsequent
Cut-off Date) and the following amounts required to be deposited hereunder:

(i)           all payments on account of principal, including Principal
Prepayments, on the Mortgage Loans;

(ii)          all payments on account of interest on the Mortgage Loans net of
the Servicing Fee permitted under Section 3.10, any Prepayment Interest Excess,
the Master Servicing Fee and the Risk Manager Fee;

(iii)         all Liquidation Proceeds, Subsequent Recoveries and Insurance
Proceeds, other than proceeds to be applied to the restoration or repair of the
Mortgaged Property or released to the Mortgagor in accordance with the
Servicer’s normal servicing procedures;

(iv)         any amount required to be deposited by the Servicer pursuant to
Section 5.01(c) in connection with any losses on Permitted Investments;

(v)          any amounts required to be deposited by the Servicer pursuant to
Section 3.05; and

 

(vi)

any other amounts required to be deposited hereunder.

The foregoing requirements for remittance by the Servicer into the Protected
Account shall be exclusive, it being understood and agreed that, without
limiting the generality of the foregoing, payments in the nature of late payment
charges or assumption fees, if collected, need not be remitted by the Servicer.
In the event that the Servicer shall remit any amount not required to be
remitted and not otherwise subject to withdrawal pursuant to Section 5.02, it
may at any time withdraw or direct the institution maintaining the Protected
Account, to withdraw such amount from the Protected Account, any provision
herein to the contrary notwithstanding. Such withdrawal or direction may be
accomplished by delivering written notice thereof to the institution maintaining
the Protected Account, that describes the amounts deposited in error in the
Protected Account. The Servicer shall maintain adequate records with respect to
all withdrawals made pursuant to this Section. All funds deposited in the
Protected Account shall be held in trust for the Certificateholders until
withdrawn in accordance with Section 5.02.

(c)          The Servicer shall invest the funds in the Protected Account in
Permitted Investments which shall mature not later than the Business Day prior
to the Remittance Date and shall not be sold or disposed of prior to its
maturity. All such Permitted Investments shall be made in the name of the
Trustee, for the benefit of the Certificateholders. All income and gain net of
any losses realized from any such investment shall be for the benefit of the
Servicer as servicing compensation and shall be remitted to it monthly as
provided herein. The amount of any losses incurred in the Protected Account in
respect of any such investments shall be deposited by the Servicer into the
Protected Account, out of the Servicer’s own funds.

 

94





 


--------------------------------------------------------------------------------



 

 

(d)          The Servicer shall give at least 30 days advance notice to the
Trustee, the Securities Administrator each Seller, the Master Servicer, each
Rating Agency and the Depositor of any proposed change of location of the
Protected Account prior to any change thereof.

(e)          The Master Servicer shall enforce the obligation of the Servicer to
establish and maintain the Protected Account in accordance with this Section
5.01.

 

Section 5.02.

Permitted Withdrawals From the Protected Account.

(a)          The Servicer may from time to time make withdrawals from the
Protected Account for the following purposes:

(i)           to pay itself (to the extent not previously paid to or withheld by
the Servicer), as servicing compensation in accordance with Section 3.10, that
portion of any payment of interest that equals the Servicing Fee for the period
with respect to which such interest payment was made, and, as additional
servicing compensation, those other amounts set forth in Section 3.10;

(ii)          to reimburse the itself for Advances (other than any Simple
Interest Shortfall Advance) made by it with respect to the Mortgage Loans,
provided, however, that the Servicer’s right of reimbursement pursuant to this
subclause (ii) shall be limited to amounts received on particular Mortgage
Loan(s) (including, for this purpose, Liquidation Proceeds, Insurance Proceeds
and Subsequent Recoveries) that represent late recoveries of payments of
interest on such particular Mortgage Loan(s) in respect of which any such
Advance was made;

(iii)        to reimburse itself for any previously made portion of a Servicing
Advance or an Advance (other than any Simple Interest Shortfall Advance) made by
it that, in its good faith judgment, is a Nonrecoverable Advance, to the extent
not reimbursed pursuant to clause (ii) or clause (v);

(iv)         to reimburse itself from Insurance Proceeds for Insured Expenses
covered by the related Insurance Policy;

(v)          to pay itself any unpaid Servicing Fees and to reimburse it for any
unreimbursed Servicing Advances, provided, however, that its right to
reimbursement for Servicing Advances pursuant to this subclause (v) with respect
to any Mortgage Loan shall be limited to amounts received on particular Mortgage
Loan(s) (including, for this purpose, Liquidation Proceeds, Insurance Proceeds,
Subsequent Recoveries and purchase and repurchase proceeds) that represent late
recoveries of the payments for which such Servicing Advances were made;

(vi)         to pay to each Seller, the Depositor or itself, as applicable, with
respect to each Mortgage Loan or property acquired in respect thereof that has
been purchased pursuant to Sections 2.02, 2.03 or 3.18(a) of this Agreement, all
amounts received thereon and not taken into account in determining the related
Stated Principal Balance of such repurchased Mortgage Loan;

 

95





 


--------------------------------------------------------------------------------



 

 

(vii)       to pay to itself any Recovery Fee or any other amounts due pursuant
to Section 3.18(b) of this Agreement;

(viii)      to pay any expenses recoverable by the Servicer pursuant to Section
8.04 of this Agreement;

(ix)         to withdraw pursuant to Section 4.01 any amount deposited in the
Protected Account and not required to be deposited therein;

(x)          beginning in December 2005, to pay to the related Seller any Seller
Arrearages that are payable hereunder in accordance with the definition of
Seller Arrearages;

(xi)         to pay to itself any Prepayment Interest Excess on the related
Mortgage Loans to the extent not retained pursuant to Section 5.01(b)(ii); and

(xii)       to clear and terminate the Protected Account upon termination of
this Agreement pursuant to Section 11.01 hereof.

In addition, no later than 1:00 p.m. Eastern time on the Remittance Date, the
Servicer shall withdraw from the Protected Account and remit to the Master
Servicer the amount of Interest Funds (without taking into account any reduction
in the amount of Interest Funds attributable to the application of clause (c) of
the definition thereof contained in Article I of this Agreement) and Principal
Funds collected, to the extent on deposit, and the Master Servicer shall deposit
such amount in the Master Servicing Collection Account. In addition, on or
before the Remittance Date, the Servicer shall remit to the Master Servicer for
deposit in the Master Servicer Collection Account any Advances or any payments
of Compensating Interest required to be made by the Servicer with respect to the
Mortgage Loans.

With respect to any remittance received by the Master Servicer from the Servicer
after the date on which such remittance was due, the Servicer shall pay to the
Master Servicer interest on any such late payment at an annual rate equal to the
prime rate, adjusted as of the date of each change, plus two percentage points,
but in no event greater than the maximum amount permitted by applicable law.
Such interest shall be remitted to the Master Servicer on the date such late
payment is made and shall cover the period commencing with the day following the
date on which such remittance was due and ending with the Business Day on which
such remittance is made, both inclusive. The payment by the Servicer of any such
interest shall not be deemed an extension of time for payment or a waiver of any
Event of Default with respect to the Servicer.

The Servicer shall keep and maintain separate accounting, on a Mortgage Loan by
Mortgage Loan basis, for the purpose of justifying any withdrawal from the
Protected Account pursuant to subclauses (i), (ii), (iv), (v), (vi), (vii),
(viii) and (x) above. Prior to making any withdrawal from the Protected Account
pursuant to subclause (iii), the Servicer shall deliver to the Master Servicer
and the Securities Administrator an Officer’s Certificate of a Servicing Officer
indicating the amount of any previous Advance or Servicing Advance determined by
the Servicer to be a Nonrecoverable Advance and identifying the related Mortgage
Loan(s), and their respective portions of such Nonrecoverable Advance.

 

Section 5.03.

Collection of Taxes; Assessments and Similar Items; Escrow Accounts.

 

 

96





 


--------------------------------------------------------------------------------



 

 

With respect to each Mortgage Loan, to the extent required by the related
Mortgage Note, the Servicer shall establish and maintain one or more accounts
(each, an “Escrow Account”) and deposit and retain therein all collections from
the Mortgagors (or advances by the Servicer) for the payment of taxes,
assessments, hazard insurance premiums or comparable items for the account of
the Mortgagors. Nothing herein shall require the Servicer to compel a Mortgagor
to establish an Escrow Account in violation of applicable law.

Withdrawals of amounts so collected from the Escrow Accounts may be made only to
effect timely payment of taxes, assessments, hazard insurance premiums,
condominium or PUD association dues, or comparable items, to reimburse the
Servicer out of related collections for any payments made with respect to each
Mortgage Loan pursuant to Section 3.01 (with respect to taxes and assessments
and insurance premiums) and Section 3.05 (with respect to hazard insurance), to
refund to any Mortgagors for any Mortgage Loans any sums as may be determined to
be overages, to pay interest, if required by law or the terms of the related
Mortgage or Mortgage Note, to such Mortgagors on balances in the Escrow Account
or to clear and terminate the Escrow Account at the termination of this
Agreement in accordance with Section 11.01 thereof. The Escrow Account shall not
be a part of the Trust Fund.

 

Section 5.04.

Reserved.

 

Section 5.05.

Master Servicer Collection Account.

(a)          The Master Servicer shall establish and maintain in the name of the
Trustee, for the benefit of the Certificateholders, the Master Servicer
Collection Account which shall be an Eligible Account. The Master Servicer will
deposit in the Master Servicer Collection Account as identified by the Master
Servicer and as received by the Master Servicer, the following amounts:

 

(i)

any Advance and any Compensating Interest Payments;

(ii)          any Insurance Proceeds, Liquidation Proceeds or Subsequent
Recoveries received by or on behalf of the Master Servicer or which were not
deposited in a Protected Account;

(iii)        the Purchase Price with respect to any Mortgage Loans purchased
pursuant to Section 2.02 or 2.03 any amounts which are to be treated pursuant to
Section 5.09 of this Agreement as the payment of such a Purchase Price, the
Purchase Price with respect to any Mortgage Loans purchased by the Majority B-IO
Holder pursuant to Section 3.18, and all proceeds of any Mortgage Loans or
property acquired with respect thereto repurchased pursuant to Section 11.01;

(iv)         any amounts required to be deposited or received by the Securities
Administrator with respect to losses on investments of deposits in an Account as
described herein; and

(v)          any other amounts received by or on behalf of the Master Servicer,
the Securities Administrator or the Trustee and required to be deposited in the
Master Servicer Collection Account pursuant to this Agreement.

 

97





 


--------------------------------------------------------------------------------



 

 

(b)          All amounts deposited in the Master Servicer Collection Account
shall be held by the Master Servicer in the name of the Trustee in trust for the
benefit of the Certificateholders in accordance with the terms and provisions of
this Agreement. The requirements for crediting the Master Servicer Collection
Account or the Distribution Account shall be exclusive, it being understood and
agreed that, without limiting the generality of the foregoing, payments in the
nature of late payment charges or assumption, tax service, statement account or
payoff, substitution, satisfaction, release and other like fees and charges,
need not be credited by the Master Servicer to the Distribution Account or the
Master Servicer Collection Account, as applicable. In the event that the Master
Servicer shall deposit or cause to be deposited to the Distribution Account any
amount not required to be credited thereto, the Securities Administrator, upon
receipt of a written request therefor signed by a Servicing Officer of the
Master Servicer, shall promptly transfer such amount to the Master Servicer, any
provision herein to the contrary notwithstanding.

(c)          The amount at any time credited to the Master Servicer Collection
Account may be invested, in the name of the Trustee, or its nominee, for the
benefit of the Certificateholders, in Permitted Investments or be held in cash
as directed by Master Servicer. All Permitted Investments shall mature or be
subject to redemption or withdrawal on or before, and shall be held until, the
next succeeding Distribution Account Deposit Date. Any and all investment
earnings from the Master Servicer Collection Account shall be paid to the
Securities Administrator. The risk of loss of moneys required to be distributed
to the Certificateholders resulting from such investments shall be borne by and
be the risk of the Securities Administrator. The Securities Administrator shall
deposit the amount of any such loss in the Master Servicer Collection Account
within two Business Days of receipt of notification of such loss but not later
than the second Business Day prior to the Distribution Date on which the moneys
so invested are required to be distributed to the Certificateholders.

Section 5.06.     Permitted Withdrawals and Transfers From the Master Servicer
Collection Account.

(a)          The Master Servicer will, from time to time make such withdrawals
or transfers from the Master Servicer Collection Account as the Master Servicer
has designated for such transfer or withdrawal pursuant to this Agreement. The
Master Servicer may clear and terminate the Master Servicer Collection Account
pursuant to Section 11.01 and remove amounts from time to time deposited in
error.

(b)          On an ongoing basis, the Master Servicer shall withdraw from the
Master Servicer Collection Account to pay itself the Master Servicing Fee, to
pay the Securities Administrator as provided in Section 4.14 and to pay any
expenses, costs and liabilities recoverable by the Trustee, the Master Servicer,
the Custodian or the Securities Administrator pursuant to Sections 4.03, 8.03,
8.04, 9.05 and 10.05; provided however, that the Master Servicer shall be
obligated to pay from its own funds any amounts which it is required to pay
under Section 8.03(a).

(c)          In addition, on or before each Distribution Account Deposit Date,
the Master Servicer shall deposit in the Distribution Account (or remit to the
Securities Administrator for deposit therein) any Advances with respect to each
Mortgage Loans required to be made by the Master Servicer with respect to the
Mortgage Loans.

 

98





 


--------------------------------------------------------------------------------



 

 

(d)          No later than 3:00 p.m. New York time on each Distribution Account
Deposit Date, the Master Servicer will transfer all available funds on deposit
in the Master Servicer Collection Account with respect to the related
Distribution Date to the Securities Administrator for deposit in the
Distribution Account.

 

Section 5.07.

Reports to the Master Servicer.

On or before the 15th day of each calendar month after the initial issuance of
the Certificates, or if such 15th day is not a Business Day, the next succeeding
Business Day of each month, the Servicer shall furnish to the Master Servicer
electronically in a format acceptable to the Master Servicer loan accounting
reports in the investor’s assigned loan number order to document the payment
activity on each Mortgage Loan on an individual mortgage loan basis. With
respect to each month, such loan accounting reports shall contain the following:

(i)           with respect to each Scheduled Payment (on both an actual and
scheduled basis with respect to mortgage loan balances and on an actual basis
with respect to paid-through dates), the amount of such remittance allocable to
principal (including a separate breakdown of any Principal Prepayment, including
the amount of any Prepayment Interest Shortfall);

(ii)          with respect to each Scheduled Payment, the amount of such
remittance allocable to scheduled interest;

(iii)        the amount of servicing compensation received by the Servicer
during the prior calendar month;

 

(iv)

the aggregate stated principal balance of the Mortgage Loans;

(v)          the aggregate amount of Advances made by the Servicer pursuant to
Section 6.01;

(vi)         the aggregate of any expenses reimbursed to the Servicer during the
prior calendar month pursuant to Section 5.02;

(vii)       the number and aggregate outstanding principal balances of Mortgage
Loans (a) delinquent (1) 31 to 60 days, (2) 61 to 90 days, (3) 91 days or more;
(b) as to which foreclosure has commenced; and (c) as to which REO Property has
been acquired; and

(viii)      any other information reasonably requested by the Master Servicer in
connection with the performance of its duties hereunder.

 

Section 5.08.

Distribution Account.

(a)          The Securities Administrator shall establish and maintain in the
name of the Trustee, for the benefit of the Certificateholders, the Distribution
Account as a segregated trust account or accounts.

 

99





 


--------------------------------------------------------------------------------



 

 

(b)          All amounts deposited to the Distribution Account shall be held by
the Securities Administrator in the name of the Trustee in trust for the benefit
of the Certificateholders in accordance with the terms and provisions of this
Agreement.

(c)          The Distribution Account shall constitute an Eligible Account of
the Trust Fund segregated on the books of the Securities Administrator and held
by the Securities Administrator and the Distribution Account and the funds
deposited therein shall not be subject to, and shall be protected from, all
claims, liens, and encumbrances of any creditors or depositors of the Securities
Administrator (whether made directly, or indirectly through a liquidator or
receiver of the Securities Administrator). The amount at any time credited to
the Distribution Account may be, as directed by the Securities Administrator,
held either uninvested in a trust or deposit account of the Securities
Administrator with no liability for interest or other compensation thereof, or
invested in the name of the Trustee, in such Permitted Investments as may be
selected by the Securities Administrator on such direction which mature not
later than the Business Day next preceding the succeeding Distribution Date,
except if such Permitted Investment is an obligation of or is managed by the
institution that maintains such fund or account, then such Permitted Investment
shall mature not later than such Distribution Date. Permitted Investments in
respect of the Distribution Account shall not be sold or disposed of prior to
their maturity. All investment earnings on amounts on deposit in the
Distribution Account or benefit from funds uninvested therein from time to time
shall be for the account of the Securities Administrator. The Securities
Administrator shall be permitted to receive distribution of any and all
investment earnings from the Distribution Account on each Distribution Date. If
there is any loss on a Permitted Investment or demand deposit, the Securities
Administrator shall deposit the amount of the loss in the Distribution Account.
With respect to the Distribution Account and the funds deposited therein, the
Securities Administrator shall take such action as may be necessary to ensure
that the Certificateholders shall be entitled to the priorities afforded to such
a trust account (in addition to a claim against the estate of the Securities
Administrator) as provided by 12 U.S.C. § 92a(e), and applicable regulations
pursuant thereto, if applicable, or any applicable comparable state statute
applicable to state chartered banking corporations.

 

Section 5.09.

Permitted Withdrawals and Transfers from the Distribution Account.

(a)          The Securities Administrator will, from time to time on demand of
the Master Servicer, make or cause to be made such withdrawals or transfers from
the Distribution Account as the Master Servicer has designated for such transfer
or withdrawal pursuant to this Agreement (limited in the case of amounts due the
Master Servicer to those not withdrawn from the Master Servicer Collection
Account in accordance with the terms of this Agreement; provided that the
Securities Administrator shall not be responsible for such determination and may
rely on the Master Servicer’s instructions under this Section 5.09:

(i)           to reimburse the Master Servicer and the Servicer for any Advance
or Servicing Advance of its own funds, the right of the Master Servicer or the
Servicer to reimbursement pursuant to this subclause (i) being limited to
amounts received on a particular Mortgage Loan (including, for this purpose, the
Purchase Price therefor, Insurance Proceeds and Liquidation Proceeds) which
represent late payments or recoveries of the principal of or interest on such
Mortgage Loan respecting which such Advance or Servicing Advance was made;

 

100





 


--------------------------------------------------------------------------------



 

 

(ii)          to reimburse the Master Servicer and the Servicer from Insurance
Proceeds, Liquidation Proceeds or Subsequent Recoveries relating to a particular
Mortgage Loan for amounts expended by the Master Servicer or the Servicer in
good faith in connection with the restoration of the related Mortgaged Property
which was damaged by an uninsured cause or in connection with the liquidation of
such Mortgage Loan;

(iii)        to reimburse the Master Servicer and the Servicer from Insurance
Proceeds relating to a particular Mortgage Loan for insured expenses incurred
with respect to such Mortgage Loan and to reimburse the Master Servicer or the
Servicer from Liquidation Proceeds from a particular Mortgage Loan for
Liquidation Expenses incurred with respect to such Mortgage Loan; provided that
the Master Servicer shall not be entitled to reimbursement for Liquidation
Expenses with respect to a Mortgage Loan to the extent that (i) any amounts with
respect to such Mortgage Loan were paid as Excess Liquidation Proceeds pursuant
to clause (x) of this Subsection (a) to the Master Servicer; and (ii) such
Liquidation Expenses were not included in the computation of such Excess
Liquidation Proceeds;

(iv)         to reimburse the Master Servicer and the Servicer for advances of
funds pursuant to this Agreement, and the right to reimbursement pursuant to
this subclause being limited to amounts received on the related Mortgage Loan
(including, for this purpose, the Repurchase Price therefor, Insurance Proceeds
and Liquidation Proceeds) which represent late recoveries of the payments for
which such advances were made;

(v)          to reimburse the Master Servicer and the Servicer for any Advance
after a Realized Loss has been allocated with respect to the related Mortgage
Loan if the Advance has not been reimbursed pursuant to clauses (i) through
(iv);

(vi)         to reimburse the Master Servicer for expenses, costs and
liabilities incurred by and reimbursable to it pursuant to Sections 4.03,
8.04(c) and (d) and 12.02 or otherwise reimbursable to it pursuant to this
Agreement;

(vii)       to reimburse or pay the Servicer any such amounts as are due thereto
under this Agreement and have not been retained by or paid to the Servicer, to
the extent provided herein;

(viii)      to reimburse the Trustee, the Custodian or the Securities
Administrator for expenses, costs and liabilities incurred by or reimbursable to
it pursuant to this Agreement (to the extent not reimbursed from the Master
Servicer Collection Account in accordance with Section 5.06);

 

(ix)

to remove amounts deposited in error; and

 

(x)

to clear and terminate the Distribution Account pursuant to Section 11.01.

(b)          The Master Servicer shall keep and maintain separate accounting on
a Mortgage Loan by Mortgage Loan basis, for the purpose of accounting for any
reimbursement from the Distribution Account pursuant to subclauses (i) through
(iv), inclusive, and (vi) or with respect to any such amounts which would have
been covered by such subclauses had the amounts not been

 

101





 


--------------------------------------------------------------------------------



 

retained by the Master Servicer without being deposited in the Distribution
Account under Section 5.08.

 

Section 5.10.

Pre-Funding Accounts and Pre-Funding Reserve Accounts.

(a)          No later than the Closing Date, the Securities Administrator shall
establish and maintain a segregated trust account or sub-account of a trust
account, which shall be titled “Pre-Funding Account, Citibank, N.A., as Trustee
for certificateholders of Bear Stearns Asset Backed Securities I LLC,
Asset-Backed Certificates, Series 2005-CL1,”). The Pre-Funding Account shall be
an Eligible Account or a sub account of an Eligible Account. The Securities
Administrator shall, promptly upon receipt, deposit in the Pre-Funding Account
and retain therein the Pre-Funded Amount remitted on the Closing Date to the
Securities Administrator by the Depositor. Funds deposited in the Pre-Funding
Account shall be held in trust by the Securities Administrator for the Holders
of the Certificates for the uses and purposes set forth herein.

(b)          The Securities Administrator will invest funds deposited in the
Pre-Funding Account as directed by the Depositor or its designee in writing in
Permitted Investments with a maturity date (i) no later than the Business Day
immediately preceding the date on which such funds are required to be withdrawn
from such account pursuant to this Agreement, if a Person other than the
Securities Administrator or an Affiliate of the Securities Administrator is the
obligor for the Permitted Investment, or (ii) no later than the date on which
such funds are required to be withdrawn from such account or sub account of a
trust account pursuant to this Agreement, if the Securities Administrator or an
affiliate of the Securities Administrator is the obligor for the Permitted
Investment (or, if no written direction is received by the Securities
Administrator from the Depositor, then funds in such account shall remain
uninvested). For federal income tax purposes, the Depositor or its designee
shall be the owner of the Pre-Funding Account and shall report all items of
income, deduction, gain or loss arising therefrom. All income and gain realized
from investment of funds deposited in the Pre-Funding Account shall be
transferred to the Interest Coverage Account at the following times: (i) on the
Distribution Account Deposit Date, if a Person other than the Securities
Administrator or an Affiliate of the Securities Administrator is the obligor for
the Permitted Investment, or on each Distribution Date, if the Securities
Administrator or an Affiliate of the Securities Administrator is the obligor for
the Permitted Investment, (ii) on the Business Day immediately preceding each
Subsequent Transfer Date, if a Person other than the Securities Administrator or
an Affiliate of the Securities Administrator is the obligor for the Permitted
Investment, or on each Subsequent Transfer Date, if the Securities Administrator
or an Affiliate of the Securities Administrator is the obligor for the Permitted
Investment or (iii) within one Business Day of the Securities Administrator's
receipt thereof. Such transferred funds shall not constitute income and gain for
purposes of Section 4.10(b) hereof. The Depositor or its designee shall deposit
in the Pre-Funding Account the amount of any net loss incurred in respect of any
such Permitted Investment immediately upon realization of such loss without any
right of reimbursement therefor. At no time will the Pre-Funding Account be an
asset of any REMIC created hereunder.

(c)          Amounts on deposit in the Pre-Funding Account shall be withdrawn by
the Securities Administrator as follows:

 

102





 


--------------------------------------------------------------------------------



 

 

(i)           On any Subsequent Transfer Date, the Securities Administrator
shall withdraw from the Pre-Funding Account an amount equal to 100% of the
Stated Principal Balances of the Subsequent Mortgage Loans transferred and
assigned to the Trustee on behalf of the Trust Fund on such Subsequent Transfer
Date and deposit such amount into the Pre-Funding Reserve Account;

(ii)          If the amount on deposit in the Pre-Funding Account (exclusive of
investment income) has not been reduced to zero by the close of business on the
date of termination of the Pre-Funding Period, then at the close of business on
such date, the Securities Administrator shall deposit into the Pre-Funding
Reserve Account any amounts remaining in the Pre-Funding Account (exclusive of
investment income) for distribution in accordance with Section 5.10(e)(ii);

(iii)        To withdraw any amount not required to be deposited in the
Pre-Funding Account or deposited therein in error; and

(iv)         Upon the earliest of (i) the reduction of the Principal Balances of
the Certificates to zero or (ii) the termination of this Agreement in accordance
with Section 11.01, to withdraw (and deposit in the Pre-Funding Reserve Account)
any amount remaining on deposit in the Pre-Funding Account for payment to the
related Certificateholders then entitled to distributions in respect of
principal until the Principal Balance of the Certificates has been reduced to
zero, and any remaining amount to the Depositor.

(v)          Withdrawals pursuant to clauses (i), (ii) and (iv) shall be treated
as contributions of cash to REMIC I on the date of withdrawal.

(d)          No later than the Closing Date, the Securities Administrator shall
establish and maintain a segregated trust account or a sub-account of a trust
account, which shall be titled “Pre-Funding Reserve Account, Citibank, N.A., as
Trustee for certificateholders of Bear Stearns Asset Backed Securities I LLC,
Asset-Backed Certificates, Series 2005-CL1,” (the “Pre-Funding Reserve
Account”). The Pre-Funding Reserve Account shall be an Eligible Account or a sub
account of an Eligible Account. The Securities Administrator shall, at the close
of business on the day of the termination of the Pre-Funding Period, deposit in
the Pre-Funding Reserve Account and retain therein any funds remaining in the
Pre-Funding Account at the close of business on such day. Funds deposited in the
Pre-Funding Reserve Account shall be held in trust by the Securities
Administrator for the Certificateholders for the uses and purposes set forth
herein.

(e)          The Securities Administrator shall not invest funds deposited in
the Pre-Funding Reserve Account. The Pre-Funding Reserve Account and any funds
on deposit therein shall be assets of REMIC I. Amounts on deposit in the
Pre-Funding Account shall be withdrawn by the Securities Administrator as
follows:

(i)           On any Subsequent Transfer Date, the Securities Administrator
shall withdraw from the Pre-Funding Reserve Account the amount deposited therein
on such date pursuant to Section 5.10(c)(i) in respect of a Subsequent Mortgage
transferred and assigned to the Trustee on behalf of the Trust Fund on such
Subsequent Transfer Date and pay such

 

103





 


--------------------------------------------------------------------------------



 

amount to or upon the order of the Depositor upon satisfaction of the conditions
set forth in Section 2.07 with respect to such transfer and assignment;

(ii)          On the Distribution Date immediately following termination of the
Pre-Funding Period, the Securities Administrator shall withdraw from the
Pre-Funding Reserve Account the Remaining Pre-Funded Amount deposited therein on
such date pursuant to Section 5.10(c)(ii) for distribution pursuant to Section
6.04; and

(iii)         On each Distribution Date during the Pre-Funding Period and the
Distribution Date immediately following termination of the Pre-Funding Period,
the Securities Administrator shall withdraw from the Pre-Funding Reserve Account
the amount deposited therein on such date pursuant to Section 5.10(c) for
distribution as Available Funds pursuant to Section 6.04.

 

Section 5.11.

Reserve Fund.

(a)          On or before the Closing Date, the Securities Administrator shall
establish a Reserve Fund in the name of the Securities Administrator for the
benefit of the Trustee on behalf of the Holders of the Certificates. The Reserve
Fund must be an Eligible Account. The Reserve Fund shall be entitled “Reserve
Fund, LaSalle Bank National Association, as Securities Administrator for the
benefit of Citibank, N.A., in trust for registered holders of Bear Stearns Asset
Backed Securities I LLC, Asset-Backed Certificates, Series 2005-CL1”. On each
Distribution Date as to which there is a Basis Risk Shortfall Carry Forward
Amount payable to any of the Class A Certificates and/or Class M Certificates,
the Securities Administrator shall deposit the amounts distributable pursuant to
clauses (C) and (D) of Section 6.04(a)(3) into the Reserve Fund and the
Securities Administrator has been directed by the Class B-IO Certificateholder
to distribute such amounts to the Holders of the Class A Certificates and/or
Class M Certificates in the amounts and priorities set forth in clauses (C) and
(D) of Section 6.04(a)(3). Any amount paid to the Holders of Class A
Certificates and/or Class M Certificates pursuant to the preceding sentence in
respect of Basis Risk Shortfall Carry Forward Amounts shall be treated as
distributed to the Class B-IO Certificateholder in respect of the Class B-IO
Certificates and paid by the Class B-IO Certificateholder to the Holders of the
Class A Certificates and/or Class M Certificates. Any payments to the Holders of
the Class A Certificates and/or Class M Certificates in respect of Basis Risk
Shortfall Carry Forward Amounts, whether pursuant to the second preceding
sentence or pursuant to subsection (b) below, shall not be payments with respect
to a “regular interest” in a REMIC within the meaning of Code Section
860(G)(a)(1).

(b)          The Reserve Fund is an “outside reserve fund” within the meaning of
Treasury Regulation §1.860G-2(h) and shall be an asset of the Trust Fund but not
an asset of any REMIC. The Securities Administrator on behalf of the Trustee
shall be the nominal owner of the Reserve Fund. The Class B-IO Certificateholder
shall be the beneficial owner of the Reserve Fund, subject to the power of the
Securities Administrator to transfer amounts under Section 6.04. Amounts in the
Reserve Fund shall, at the written direction of the Class B-IO
Certificateholder, be invested in Permitted Investments that mature no later
than the Business Day prior to the next succeeding Distribution Date (or the
Distribution Date, if such investment is an obligation of or is managed by the
Securities Administrator). In the absence of written direction, amounts in the

 

104





 


--------------------------------------------------------------------------------



 

Reserve Fund shall not be invested. All net income and gain from such
investments shall be distributed to the Class B-IO Certificateholder, not as a
distribution in respect of any interest in any REMIC, on such Distribution Date.
All amounts earned on amounts on deposit in the Reserve Fund shall be taxable to
the Class B-IO Certificateholder. Any losses on such investments shall be
deposited in the Reserve Fund by the Class B-IO Certificateholder out of its own
funds immediately as realized.

 

Section 5.12.

Interest Coverage Account.

(a)          No later than the Closing Date, the Securities Administrator shall
establish and maintain a segregated trust account or a sub account of a trust
account, which shall be titled “Interest Coverage Account, LaSalle Bank National
Association, as Securities Administrator for the benefit of Citibank, N.A., in
trust for registered holders of Bear Stearns Asset Backed Securities I LLC,
Asset-Backed Certificates, Series 2005-CL1” (the “Interest Coverage Account”).
The Interest Coverage Account shall be an Eligible Account or a sub account of
an Eligible Account. The Securities Administrator shall, promptly upon receipt,
deposit in the Interest Coverage Account and retain therein the Interest
Coverage Amount remitted on the Closing Date to the Securities Administrator by
the Depositor and all income and gain realized from investment of funds
deposited in the Pre-Funding Account pursuant to Section 5.10(b). Funds
deposited in the Interest Coverage Account shall be held in trust by the
Securities Administrator for the Certificateholders for the uses and purposes
set forth herein.

(b)          For federal income tax purposes, the Depositor shall be the owner
of the Interest Coverage Account and shall report all items of income,
deduction, gain or loss arising therefrom. At no time will the Interest Coverage
Account be an asset of any REMIC created hereunder. All income and gain realized
from investment of funds deposited in the Interest Coverage Account, which
investment shall be made solely upon the written direction of the Depositor,
shall be for the sole and exclusive benefit of the Depositor and shall be
remitted by the Securities Administrator to the Depositor no later than the
first Business Day following receipt of such income and gain by the Securities
Administrator. If no written direction with respect to such investment shall be
received by the Securities Administrator from the Depositor, then funds in such
Account shall remain uninvested. The Depositor shall deposit in the Interest
Coverage Account the amount of any net loss incurred in respect of any such
Permitted Investment immediately upon realization of such loss.

(c)          On each Distribution Date during the Pre-Funding Period and on the
day of termination of the Pre-Funding Period, the Securities Administrator shall
withdraw from the Interest Coverage Account and deposit in the Pre-Funding
Reserve Account an amount of interest that accrues during the related Interest
Accrual Period at a rate equal to the weighted average Pass-Through Rates on the
excess, if any, of the Pre-Funded Amount over the aggregate Stated Principal
Balance of Subsequent Mortgage Loans that both (i) had a Due Date during the Due
Period relating to such Distribution Date or the Distribution Date following the
end of the Pre-Funding Period, as applicable, and (ii) had a Subsequent Cut-off
Date prior to the first day of the month in which such Distribution Date occurs.
Such withdrawal and deposit shall be treated as a contribution of cash by
the related Seller to REMIC I on the date thereof. Immediately following any
such withdrawal and deposit, and immediately following the conveyance of any
Subsequent Mortgage to the Trust on any Subsequent Transfer Date, the

 

105





 


--------------------------------------------------------------------------------



 

Securities Administrator  shall, at the request of the related Seller, withdraw
from the Interest Coverage Account and remit to the related Seller or its
designee an amount equal to the excess, if any, of the amount remaining in such
Interest Coverage Account over the amount that would be required to be withdrawn
therefrom (assuming sufficient funds therein) pursuant to the second preceding
sentence on each subsequent Distribution Date, if any, that will occur during
the Pre-Funding Period or on the day of termination of the Pre-Funding Period,
if no Subsequent Mortgage were acquired by the Trust Fund after the end of the
Prepayment Period relating to the current Distribution Date or the Distribution
Date following the end of the Pre-Funding Period, as applicable. On the day of
termination of the Pre-Funding Period, the Securities Administrator shall
withdraw from the Interest Coverage Account and remit to the related Seller or
its designee the amount remaining in such Interest Coverage Account after
payment of the amount required to be withdrawn therefrom pursuant to the second
preceding sentence on the day of termination of the Pre-Funding Period.

(d)          Upon the earliest of (i) the Distribution Date immediately
following the end of the Pre-Funding Period, (ii) the reduction of the principal
balances of the Certificates to zero or (iii) the termination of this Agreement
in accordance with Section 11.01, any amount remaining on deposit in the
Interest Coverage Account after distributions pursuant to paragraph (c) above
shall be withdrawn by the Securities Administrator and paid to related the
Seller or its designee and the Interest Coverage Account shall be terminated.

 

ARTICLE VI

 

DISTRIBUTIONS AND ADVANCES

 

Section 6.01.

Advances.

On or before 1:00 P.M. New York City time on each Remittance Date, the Servicer
shall either (i) deposit or cause to be deposited in the Master Servicer
Collection Account from its own funds, or funds received therefor from any
subservicers, an amount equal to the Advances to be made by the Servicer in
respect of the related Distribution Date, which shall be in an aggregate amount
equal to the excess of (a) the amount of interest accrued during the related Due
Period with respect to each Outstanding Mortgage Loan on the Stated Principal
Balance of each Mortgage Loan immediately prior to such Distribution Date
(adjusted to the Mortgage Rate less the Servicing Fee Rate) over (b) the amount
of interest on each Outstanding Mortgage Loan received by the Servicer and
included in Interest Funds for the related Distribution Date (adjusted to the
Mortgage Rate less the Servicing Fee Rate), less the amount of any related
Servicing Modifications, Debt Service Reductions or reductions in the amount of
interest collectable from the Mortgagor pursuant to the Relief Act; provided
that no Advance shall be made if it would be a Nonrecoverable Advance, or (ii)
withdraw from amounts on deposit in the Protected Account and deposit or cause
to be deposited in the Master Servicer Collection Account all or a portion of
the Amount Held for Future Distribution in discharge of any such Advance, or
(iii) make advances in the form of any combination of (i) and (ii) aggregating
the

 

106





 


--------------------------------------------------------------------------------



 

amount of such Advance. Advances shall be calculated on a 30/360 basis for any
Actuarial Loan and on a actual/365 day basis for any Simple Interest Loan.

Any portion of the Amount Held for Future Distribution so used shall be replaced
by the Servicer by deposit in the Master Servicing Collection Account on or
before 11:00 A.M. New York time on any future Remittance Date to the extent that
funds attributable to the Mortgage Loans that are available in the Protected
Account for deposit in the Master Servicing Collection Account on such
Remittance Date shall be less than payments to Certificateholders required to be
made on the following Distribution Date. The Servicer shall be entitled to use
any Advance made by a subservicer as described in this Section 6.01 that has
been deposited in the Protected Account on or before such Remittance Date as
part of the Advance made by the Servicer pursuant to this Section 6.01. The
amount of any reimbursement pursuant to Section 5.02(a) in respect of
outstanding Advances on any Remittance Date shall be allocated to specific
Scheduled Payments due but delinquent for previous Due Periods, which allocation
shall be made, to the extent practicable, to Scheduled Payments which have been
delinquent for the longest period of time. Such allocations shall be conclusive
for purposes of reimbursement to the Servicer from recoveries on related
Mortgage Loans pursuant to Section 5.02.

The determination by the Servicer that it has made a Nonrecoverable Advance or
that any proposed Advance, if made, would constitute a Nonrecoverable Advance,
shall be evidenced by an Officer’s Certificate of the Servicer delivered to the
Securities Administrator, the Master Servicer and the Trustee. Subject to the
Master Servicer’s recoverability determination, in the event that the Servicer
fails to make a required Advance, the Master Servicer shall be required to remit
the amount of such Advance to the Distribution Account.

If the Scheduled Payment on a Mortgage Loan that was due on a related Due Date
and is delinquent other than as a result of application of the Relief Act and
for which the Servicer was required to make an Advance exceeds the amount
deposited in the Master Servicer Collection Account which shall be used for an
Advance with respect to such Mortgage Loan, the Master Servicer will deposit in
the Master Servicer Collection Account not later than the Distribution Account
Deposit Date immediately preceding the related Distribution Date an amount equal
to such deficiency, net of the Servicing Fee for such Mortgage Loan except to
the extent the Master Servicer determines any such Advance to be Nonrecoverable
from Liquidation Proceeds, Insurance Proceeds or future payments on the Mortgage
Loan for which such Advance was made. Subject to the foregoing, the Master
Servicer shall continue to make such Advances through the date that the Servicer
is required to do so under this Agreement. If applicable, on the Distribution
Account Deposit Date, the Master Servicer shall present an Officer’s Certificate
to the Trustee (i) stating that the Master Servicer elects not to make an
Advance in a stated amount and (ii) detailing the reason it deems the advance to
be Nonrecoverable.

Subject to and in accordance with the provisions of Article IX hereof, in the
event the Master Servicer fails to make such Advance, then the Trustee, as
Successor Master Servicer, shall be obligated to make such Advance, subject to
the provisions of this Section 6.01.

The Master Servicer shall deposit all funds it receives pursuant to this
Section 6.01 into the Distribution Account.

 

107





 


--------------------------------------------------------------------------------



 

 

 

Section 6.02.

Compensating Interest Payments.

(a)          In the event that there is a Prepayment Interest Shortfall arising
from a voluntary Principal Prepayment in part or in full by the Mortgagor with
respect to any Mortgage Loan, the Servicer shall deposit into the Master
Servicer Collection Account, as a reduction of the Servicing Fee for such
Distribution Date, no later than the close of business on the Remittance Date
immediately preceding such Distribution Date, an amount equal to Compensating
Interest; and in case of such deposit, the Servicer shall not be entitled to any
recovery or reimbursement from the Depositor, the Trustee, the Sellers, the
Master Servicer, the Securities Administrator, the Trust Fund or the
Certificateholders.

(b)          The Master Servicer shall be required to remit such Compensating
Interest for such Distribution Date, in the event the Servicer is required to
make such payment but fails to do so, but only to the extent of the portion of
the Master Servicing Fee payable to it.

 

Section 6.03.

REMIC Distributions.

On each Distribution Date, the Securities Administrator, as agent for the
Trustee, shall be deemed to have allocated distributions to the REMIC I Regular
Interests and REMIC II Regular Interests in accordance with Section 6.06 hereof.

 

Section 6.04.

Distributions.

(a)          On each Distribution Date, an amount equal to the Interest Funds
and Principal Funds for such Distribution Date shall be withdrawn by the
Securities Administrator from the Distribution Account and the Pre-Funding
Reserve Account to the extent of funds available therefor and distributed in the
following order of priority:

 

(1)

Interest Funds shall be distributed in the following manner and order of
priority:

(A)         From Interest Funds in respect of the Class A Certificates, the
Current Interest and any Interest Carry Forward Amount for each such Class, pro
rata, in accordance with the amount of accrued interest due thereon; and

(B)         From remaining Interest Funds, sequentially, to the Class M-1, Class
M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class M-8, Class M-9
and Class M-10 Certificates, in that order, the Current Interest for each such
Class.

Any Excess Spread to the extent necessary to meet a level of
overcollateralization equal to the Overcollateralization Target Amount will be
the Extra Principal Distribution Amount and will be included as part of the
Principal Distribution Amount. Any Remaining Excess Spread together with any
Overcollateralization Release Amount will be applied as Excess Cashflow and
distributed pursuant to clauses (3)(A) through (G) below.

On any Distribution Date, any Relief Act Interest Shortfalls and any Prepayment
Interest Shortfalls to the extent not covered by Compensating Interest will be
allocated as set forth in the definition of “Current Interest” herein.

 

108





 


--------------------------------------------------------------------------------



 

 

(2)          The Principal Distribution Amount, shall be distributed in the
following manner and order of priority:

(A)         For each Distribution Date (i) prior to the Stepdown Date or (ii) on
which a Trigger Event is in effect:

(i)           To the Class A-1 Certificates and Class A-2 Certificates, pro rata
based on their respective Class Certificate Principal Balances, the Class A
Principal Distribution Amount for such Distribution Date until the Certificate
Principal Balances of each such Class is reduced to zero;

(ii)          To the Class M-1 Certificates, any remaining Principal
Distribution Amount for such Distribution Date, until the Certificate Principal
Balance of such Class is reduced to zero;

(iii)        To the Class M-2 Certificates, any remaining Principal Distribution
Amount, until the Certificate Principal Balance of such Class is reduced to
zero;

(iv)         To the Class M-3 Certificates, any remaining Principal Distribution
Amount, until the Certificate Principal Balance of such Class is reduced to
zero;

(v)          To the Class M-4 Certificates, any remaining Principal Distribution
Amount, until the Certificate Principal Balance of such Class is reduced to
zero;

(vi)         To the Class M-5 Certificates, any remaining Principal Distribution
Amount, until the Certificate Principal Balance of such Class is reduced to
zero;

(vii)       To the Class M-6 Certificates, any remaining Principal Distribution
Amount, until the Certificate Principal Balance of such Class is reduced to
zero;

(viii)      To the Class M-7 Certificates, any remaining Principal Distribution
Amount, until the Certificate Principal Balance of such Class is reduced to
zero;

(ix)         To the Class M-8 Certificates, any remaining Principal Distribution
Amount, until the Certificate Principal Balance of such Class is reduced to
zero;

(x)          To the Class M-9 Certificates, any remaining Principal Distribution
Amount, until the Certificate Principal Balance of such Class is reduced to
zero; and

(xi)         To the Class M-10 Certificates, any remaining Principal
Distribution Amount, until the Certificate Principal Balance of such Class is
reduced to zero.

(B)         For each Distribution Date on or after the Stepdown Date, so long as
a Trigger Event is not in effect:

(i)           To the Class A-1 Certificates and Class A-2 Certificates, pro rata
based on their respective Class Certificate Principal Balances, the Class A
Principal Distribution

 

109





 


--------------------------------------------------------------------------------



 

Amount for such Distribution Date until the Certificate Principal Balances of
each such Class is reduced to zero;

(ii)          To the Class M-1 Certificates, from any remaining Principal
Distribution Amount, the Class M-1 Principal Distribution Amount for such
Distribution Date, until the Certificate Principal Balance of such Class is
reduced to zero;

(iii)        To the Class M-2 Certificates, from any remaining Principal
Distribution Amount, the Class M-2 Principal Distribution Amount for such
Distribution Date, until the Certificate Principal Balance of such Class is
reduced to zero;

(iv)         To the Class M-3 Certificates, from any remaining Principal
Distribution Amount, the Class M-3 Principal Distribution Amount for such
Distribution Date, until the Certificate Principal Balance of such Class is
reduced to zero;

(v)          To the Class M-4 Certificates, from any remaining Principal
Distribution Amount, the Class M-4 Principal Distribution Amount for such
Distribution Date, until the Certificate Principal Balance of such Class is
reduced to zero;

(vi)         To the Class M-5 Certificates, from any remaining Principal
Distribution Amount, the Class M-5 Principal Distribution Amount for such
Distribution Date, until the Certificate Principal Balance of such Class is
reduced to zero;

(vii)       To the Class M-6 Certificates, from any remaining Principal
Distribution Amount, the Class M-6 Principal Distribution Amount for such
Distribution Date, until the Certificate Principal Balance of such Class is
reduced to zero;

(viii)      To the Class M-7 Certificates, from any remaining Principal
Distribution Amount, the Class M-7 Principal Distribution Amount for such
Distribution Date, until the Certificate Principal Balance of such Class is
reduced to zero;

(ix)         To the Class M-8 Certificates, from any remaining Principal
Distribution Amount, the Class M-8 Principal Distribution Amount for such
Distribution Date, until the Certificate Principal Balance of such Class is
reduced to zero;

(x)          To the Class M-9 Certificates, from any remaining Principal
Distribution Amount, the Class M-9 Principal Distribution Amount for such
Distribution Date, until the Certificate Principal Balance of such Class is
reduced to zero; and

(xi)         To the Class M-10 Certificates, from any remaining Principal
Distribution Amount, the Class M-10 Principal Distribution Amount for such
Distribution Date, until the Certificate Principal Balance of such Class is
reduced to zero.

(3)          Any Excess Cashflow shall be distributed in the following manner
and order of priority:

(A)         To the Class A Certificates, pro rata based in accordance with the
respective amounts owed to each such Class, (a) first, any remaining Interest
Carry Forward

 

110





 


--------------------------------------------------------------------------------



 

Amount for such Classes, to the extent not fully paid pursuant to clauses (1)
(A) and (B) above and (b) second, any, with respect to the Class A-1
Certificates and Class A-2 Certificates only, any Unpaid Realized Loss Amount
for such Class for such Distribution Date;

(B)         From any remaining Excess Cashflow, sequentially, to the Class M-1,
Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class M-8,
Class M-9 and Class M-10 Certificates, in that order, an amount equal to the
Interest Carry Forward Amount for each such Class for such Distribution Date;

(C)         From any remaining Excess Cashflow otherwise distributable to the
Class B-IO Certificates, to the Reserve Fund to pay to the Class A Certificates
any Basis Risk Shortfall Carry Forward Amount for such Class for such
Distribution Date;

(D)         From any remaining Excess Cashflow otherwise distributable to the
Class B-IO Certificates, to the Reserve Fund to pay to the Class M-1, Class M-2,
Class M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class M-8, Class M-9 and
Class M-10 Certificates, sequentially in that order, any Basis Risk Shortfall
Carry Forward Amount for each such Class for such Distribution Date, if any;

(E)          From any remaining Excess Cashflow, to the Class A Certificates,
pro rata based in accordance with the respective amounts owed to each such
Class, and then sequentially to the Class M-1, Class M-2, Class M-3, Class M-4,
Class M-5, Class M-6, Class M-7, Class M-8, Class M-9 and Class M-10
Certificates, in that order, the amount of Relief Act Shortfalls and any
Prepayment Interest Shortfalls allocated to such Classes of Certificates, to the
extent not previously reimbursed;

(F)          From any remaining Excess Cashflow, to the Class B-IO Certificates,
an amount equal to the Class B-IO Distribution Amount reduced by amounts
distributed in clauses (C) and (D) above; and

(G)         any remaining amounts to each of the Residual Certificates, based on
the related REMIC in which such amounts remain.

In addition, notwithstanding the foregoing, on any Distribution Date after the
Distribution Date on which the Certificate Principal Balance of a Class of
Offered Certificates has been reduced to zero, that Class of Offered
Certificates will be retired and will no longer be entitled to distributions,
including distributions in respect of Prepayment Interest Shortfalls or Basis
Risk Shortfall Carry Forward Amounts.

(b)          In addition to the foregoing distributions, with respect to any
Subsequent Recoveries, the Servicer shall deposit such funds into the Protected
Account pursuant to Section 5.01(b)(iii). If, after taking into account such
Subsequent Recoveries, the amount of a Realized Loss is reduced, the amount of
such Subsequent Recoveries will be applied to increase the Certificate Principal
Balance of the Class of Certificates with the highest payment priority to which
Realized Losses have been allocated, but not by more than the amount of Realized
Losses previously allocated to that Class of Certificates pursuant to Section
6.04A. The amount of any remaining Subsequent Recoveries will be applied to
increase the Certificate Principal Balance of

 

111





 


--------------------------------------------------------------------------------



 

the Class of Certificates with the next highest payment priority, up to the
amount of such Realized Losses previously allocated to that Class of
Certificates pursuant to Section 6.04A, and so on. Holders of such Certificates
will not be entitled to any payment in respect of Current Interest on the amount
of such increases for any Interest Accrual Period preceding the Distribution
Date on which such increase occurs. Any such increases shall be applied to the
Certificate Principal Balance of each Certificate of such Class in accordance
with its respective Percentage Interest.

(c)          Subject to Section 11.02 hereof respecting the final distribution,
on each Distribution Date the Securities Administrator shall make distributions
to each Certificateholder of record on the preceding Record Date either by wire
transfer in immediately available funds to the account of such holder at a bank
or other entity having appropriate facilities therefor, if such Holder has so
notified the Securities Administrator at least 5 Business Days prior to the
related Record Date, or, if not, by check mailed by first class mail to such
Certificateholder at the address of such holder appearing in the Certificate
Register. Notwithstanding the foregoing, but subject to Section 11.02 hereof
respecting the final distribution, distributions with respect to Certificates
registered in the name of a Depository shall be made to such Depository in
immediately available funds.

(d)          On or before 5:00 p.m. Eastern time on the third Business Day
immediately preceding each Distribution Date, the Master Servicer shall deliver
a report to the Securities Administrator in electronic form (or by such other
means as the Master Servicer and the Securities Administrator may agree from
time to time) containing such data and information, as agreed to by the Servicer
and the Securities Administrator such as to permit the Securities Administrator
to prepare the Monthly Statement to Certificateholders and to make the required
distributions for the related Distribution Date.

 

Section 6.04A

Allocation of Realized Losses.

All Realized Losses on the Mortgage Loans shall be allocated by the Securities
Administrator on each Distribution Date as follows: first, to Excess Spread;
second, to the reduction of the Overcollateralization Amount; third, to the
Class M-10 Certificates, until the Certificate Principal Balance thereof has
been reduced to zero; fourth, to the Class M-9 Certificates, until the
Certificate Principal Balance thereof has been reduced to zero; fifth, to the
Class M-8 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero; sixth, to the Class M-7 Certificates, until the Certificate
Principal Balance thereof has been reduced to zero; seventh, to the Class M-6
Certificates, until the Certificate Principal Balance thereof has been reduced
to zero; eighth, to the Class M-5 Certificates, until the Certificate Principal
Balance thereof has been reduced to zero; ninth, to the Class M-4 Certificates,
until the Certificate Principal Balance thereof has been reduced to zero; tenth,
to the Class M-3 Certificates, until the Certificate Principal Balance thereof
has been reduced to zero; eleventh, to the Class M-2 Certificates, until the
Certificate Principal Balance thereof has been reduced to zero; twelfth, to the
Class M-1 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero; fourteenth, to the Class A-2 Certificates, until the
Certificate Principal Balance thereof has been reduced to zero; and fifteenth,
to the Class A-1 Certificates, until the Certificate Principal Balance thereof
has been reduced to zero; provided that no Realized Loss will be applied to
reduce the Certificate Principal Balance of any Certificate to the extent that
the aggregate Certificate Principal Balance of all Classes after such reduction
would be less than the

 

112





 


--------------------------------------------------------------------------------



 

aggregate Stated Principal Balance of all Mortgage Loans as of such Distribution
Date. All Realized Losses to be allocated to all Classes on any Distribution
Date shall be so allocated after the actual distributions to be made on such
date as provided above. All references above to the Certificate Principal
Balance or Certificate Notional Balance of any Class of Certificates shall be to
the Certificate Principal Balance or Certificate Notional Balance of such Class
immediately prior to the relevant Distribution Date, before reduction thereof by
any Realized Losses, in each case to be allocated to such Class of Certificates,
on such Distribution Date.

(a)          Any allocation of Realized Losses to a Class of Certificates (other
than the Class B-IO Certificates) on any Distribution Date shall be made by
reducing the Certificate Principal Balance thereof by the amount so allocated;
any allocation of Realized Losses to a Class B-IO Certificates shall be made by
reducing the amount otherwise payable in respect thereof pursuant to clause (F)
of Section 6.04(a)(3).

As used herein, an allocation of a Realized Loss on a “pro rata basis” among two
or more specified Classes of Certificates means an allocation on a pro rata
basis, among the various Classes so specified, to each such Class of
Certificates on the basis of their then outstanding Certificate Principal
Balances or Certificate Notional Balance prior to giving effect to distributions
to be made on such Distribution Date. All Realized Losses and all other losses
allocated to a Class of Certificates hereunder will be allocated among the
Certificates of such Class in proportion to the Percentage Interests evidenced
thereby.

(b)          Realized Losses shall be allocated among the REMIC I Regular
Interests, REMIC II Regular Interests and REMIC III Regular Interests as
specified in the definitions of REMIC I Realized Losses, REMIC II Realized
Losses and REMIC III Realized Losses, respectively.

 

Section 6.05.

Monthly Statements to Certificateholders.

(a)          Not later than each Distribution Date, the Securities Administrator
shall prepare and make available to each Holder of Certificates, the Trustee,
the Master Servicer, the Servicer and the Depositor a statement setting forth
for the Certificates:

(i)           the amount of the related distribution to Holders of each Class
allocable to principal, separately identifying (A) the aggregate amount of any
Principal Prepayments included therein, (B) the aggregate of all scheduled
payments of principal included therein and (C) the Extra Principal Distribution
Amount (if any);

(ii)          the Interest Carry Forward Amount and any Basis Risk Shortfall
Carry Forward Amount for each Class of Certificates;

(iii)        the Certificate Principal Balance or Certificate Notional Balance
of each Class after giving effect (i) to all distributions allocable to
principal on such Distribution Date and (ii) the allocation of any Applied
Realized Loss Amounts for such Distribution Date;

(iv)         the aggregate of the Stated Principal Balances of (A) all of the
Mortgage Loans, (B) the first lien Mortgage Loans, (C) the second lien Mortgage
Loans, and (D) the Adjustable Rate Mortgage Loans, for the following
Distribution Date;

 

113





 


--------------------------------------------------------------------------------



 

 

(v)          the related amount of the Servicing Fee, the Master Servicing Fee
and Risk Manager Fee paid to or retained by the Servicer, the Master Servicer
and the Risk Manager, respectively, for the related Due Period;

(vi)         the Pass-Through Rate for each Class of Offered Certificates with
respect to the current Accrual Period, and, if applicable, whether such
Pass-Through Rate was limited by the Net Rate Cap;

(vii)       the amount of Advances included in the distribution on such
Distribution Date;

 

(viii)

the cumulative amount of Applied Realized Loss Amounts to date;

(ix)         the number and aggregate Stated Principal Balances of Mortgage
Loans (A) Delinquent (exclusive of Mortgage Loans in foreclosure and bankruptcy)
(1) 31 to 60 days, (2) 61 to 90 days, (3) 91 or 120 days and (4) 121 or more
days, (B) in foreclosure and delinquent (1) 31 to 60 days, (2) 61 to 80 days,
(3) 91 or 120 days and (4) 121 or more days and (C) in bankruptcy and Delinquent
(1) 31 to 60 days, (2) 61 to 90 days, (3) 91 or 120 days and (4) 121 or more
days, in each case as of the close of business on the last day of the calendar
month preceding such Distribution Date and separately identifying such
information for the (1) first lien Mortgage Loans, (2) second lien Mortgage
Loans and (3) Adjustable Rate Mortgage Loans;

(x)          with respect to any Mortgage Loan that was liquidated during the
preceding calendar month, the loan number and Stated Principal Balance of, and
Realized Loss on, such Mortgage Loan as of the close of business on the
Determination Date preceding such Distribution Date;

(xi)         the total number and principal balance of any real estate owned or
REO Properties as of the close of business on the Determination Date preceding
such Distribution Date;

(xii)       the three month rolling average of the percent equivalent of a
fraction, the numerator of which is the aggregate stated Principal Balance of
the Mortgage Loans that are 60 days or more Delinquent or are in bankruptcy or
foreclosure or are REO Properties, and the denominator of which is the aggregate
Stated Principal Balance of all of the Mortgage Loans as of the last day of such
Distribution Date and separately identifying such information for the (1) first
lien Mortgage Loans, (2) second lien Mortgage Loans and (3) Adjustable Rate
Mortgage Loans;

(xiii)      the amount withdrawn from the Pre-Funding Account, the Pre-Funding
Reserve Account and the Interest Coverage Account and deemed to be Principal
Funds or Interest Funds on that Distribution Date, the amount remaining on
deposit in the Pre-Funding Account and in the Interest Coverage Account,
following such Distribution Date, and the amount withdrawn from the Pre-Funding
Account and used to buy Subsequent Mortgage Loans prior to such Distribution
Date;

 

114





 


--------------------------------------------------------------------------------



 

 

(xiv)      the Realized Losses during the prior calendar month and the
cumulative Realized Losses through the end of the preceding month; and

 

(xv)

whether a Trigger Event exists.

In addition to the information described above, the Securities Administrator
will make available to any Holder of the Class B-IO Certificates any additional
information reasonably requested by such holder and available to the Securities
Administrator.

The Securities Administrator may make the foregoing Monthly Statement (and, at
its option, any additional files containing the same information in an
alternative format) available each month to Certificateholders via the
Securities Administrator’s internet website. The Securities Administrator’s
internet website shall initially be located at “www.etrustee.net”. Assistance in
using the website can be obtained by calling the Securities Administrator’s
customer service desk at (312) 904-7992. Parties that are unable to use the
above distribution options are entitled to have a paper copy mailed to them via
first class mail by calling the customer service desk and indicating such. The
Securities Administrator may change the way Monthly Statements are distributed
in order to make such distributions more convenient or more accessible to the
above parties.

(b)          The Securities Administrator’s responsibility for making the above
information available to the Certificateholders is limited to the availability,
timeliness and accuracy of the information derived from the Master Servicer and
the Servicer. The Securities Administrator will make available a copy of each
statement provided pursuant to this Section 6.05 to each Rating Agency.

(c)          Within a reasonable period of time after the end of each calendar
year, the Securities Administrator shall furnish upon request to each Person who
at any time during the calendar year was a Certificateholder, a statement
containing the information set forth in clauses (a)(i) and (a)(ii) of this
Section 6.05 aggregated for such calendar year or applicable portion thereof
during which such Person was a Certificateholder. Such obligation of the
Securities Administrator shall be deemed to have been satisfied to the extent
that substantially comparable information shall be provided by the Securities
Administrator pursuant to any requirements of the Code as from time to time in
effect.

(d)          The Securities Administrator shall furnish quarterly to the Holders
of the Residual Certificates each applicable Form 1066Q and shall respond
promptly to written requests made not more frequently than quarterly by any
Holder of a Residual Certificate with respect to the following matters:

(i)           The original projected principal and interest cash flows on the
Closing Date on each Class of regular and residual interests created hereunder
and on the Mortgage Loans, based on the Prepayment Assumption;

(ii)          The projected remaining principal and interest cash flows as of
the end of any calendar quarter with respect to each Class of regular and
residual interests created hereunder and the Mortgage Loans, based on the
Prepayment Assumption;

 

115





 


--------------------------------------------------------------------------------



 

 

(iii)        The applicable Prepayment Assumption and any interest rate
assumptions used in determining the projected principal and interest cash flows
described above;

(iv)         The original issue discount (or, in the case of the Mortgage Loans,
market discount) or premium accrued or amortized through the end of such
calendar quarter with respect to each Class of regular or residual interests
created hereunder and to the Mortgage Loans, together with each constant yield
to maturity used in computing the same;

(v)          The treatment of losses realized with respect to the Mortgage Loans
or the regular interests created hereunder, including the timing and amount of
any cancellation of indebtedness income of a REMIC with respect to such regular
interests or bad debt deductions claimed with respect to the Mortgage Loans; and

 

(vi)

The amount and timing of any non-interest expenses of a REMIC; and

(vii)       Any taxes (including penalties and interest) imposed on the REMIC,
including, without limitation, taxes on “prohibited transactions,”
“contributions” or “net income from foreclosure property” or state or local
income or franchise taxes.

Certain information pursuant to clauses (i) and (iii) above shall be provided by
the Depositor pursuant to Section 10.12.

 

Section 6.06.

REMIC Designations and REMIC Distributions.

(a)          The Trustee shall elect that each of REMIC I, REMIC II and REMIC
III shall be treated as a REMIC under Section 860D of the Code. Any
inconsistencies or ambiguities in this Agreement or in the administration of
this Agreement shall be resolved in a manner that preserves the validity of such
REMIC elections. The assets of REMIC I shall include the Mortgage Loans and all
interest owing in respect of and principal due thereon, the Distribution
Account, the Master Servicer Collection Account, the Protected Account, any REO
Property, any proceeds of the foregoing and any other assets subject to this
Agreement (other than the Reserve Fund). The REMIC I Regular Interests shall
constitute the assets of REMIC II. The REMIC II Regular Interests shall
constitute the assets of REMIC III.

(b)          On each Distribution Date, the Securities Administrator shall cause
the REMIC I Distribution Amount to be distributed by REMIC I to REMIC II on
account of the REMIC I Regular Interests or withdrawn from the Distribution
Account and distributed to the holders of the Class R-1 Certificates, as the
case may be, in the amounts and with the priorities set forth in the definition
of REMIC I Distribution Amount.

(c)          On each Distribution Date, the Securities Administrator shall cause
the REMIC II Distribution Amount to be distributed by REMIC II to REMIC III on
account of the REMIC II Regular Interests or withdrawn from the Distribution
Account and distributed to the holders of the Class R-2 Certificates, as the
case may be, in the amounts and with the priorities set forth in the definition
of REMIC II Distribution Amount.

 

116





 


--------------------------------------------------------------------------------



 

 

(d)          Notwithstanding the deemed distributions on the REMIC I Regular
Interests and REMIC II Regular Interests described in Section 6.03 and this
Section 6.06, distributions of funds from the Distribution Account shall be made
only in accordance with Section 6.04.

ARTICLE VII



 

117





 


--------------------------------------------------------------------------------



 

 

 

THE CERTIFICATES

 

Section 7.01.

The Certificates.

The Certificates shall be substantially in the forms attached hereto as Exhibits
A-1 through A-5. The Certificates shall be issuable in registered form, in the
minimum dollar denominations, integral dollar multiples in excess thereof
(except that one Certificate of each Class may be issued in a different amount
which must be in excess of the applicable minimum dollar denomination) and
aggregate dollar denominations as set forth in the following table:

Class

Minimum Denomination

Integral Multiple in Excess of Minimum

Initial Certificate Principal Balance

A-1

$25,000

$1.00

$221,512,000.00

A-2

$25,000

$1.00

$24,613,000.00

A-3

10%

1%

$246,125,000.00*

M-1

$25,000

$1.00

$9,348,000.00

M-2

$25,000

$1.00

$4,883,000.00

M-3

$25,000

$1.00

$3,209,000.00

M-4

$25,000

$1.00

$3,349,000.00

M-5

$25,000

$1.00

$1,675,000.00

M-6

$25,000

$1.00

$1,395,000.00

M-7

$25,000

$1.00

$1,395,000.00

M-8

$25,000

$1.00

$1,395,000.00

M-9

$25,000

$1.00

$1,395,000.00

M-10

$25,000

$1.00

$2,791,000.00

B-IO

10%

1%

N/A*

R-1

100%

N/A

N/A

R-2

100%

N/A

N/A

R-3

100%

N/A

N/A

 

 

 

*Notional Amount

The Certificates shall be executed by manual or facsimile signature on behalf of
the Securities Administrator by an authorized officer. Certificates bearing the
manual or facsimile signatures of individuals who were, at the time when such
signatures were affixed, authorized to sign on behalf of the Securities
Administrator shall bind the Securities Administrator, notwithstanding that such
individuals or any of them have ceased to be so authorized prior to the
authentication and delivery of such Certificates or did not hold such offices at
the date of such authentication and delivery. No Certificate shall be entitled
to any benefit under this Agreement, or be valid for any purpose, unless there
appears on such Certificate the countersignature of the Securities Administrator
by manual signature, and such countersignature upon any Certificate shall be
conclusive evidence, and the only evidence, that such Certificate has been duly
countersigned and delivered hereunder. All Certificates shall be dated the date
of their countersignature. On the Closing Date, the Securities Administrator
shall authenticate the Certificates to be issued at the written direction of the
Depositor, or any affiliate thereof.

 

118





 


--------------------------------------------------------------------------------



 

 

The Depositor shall provide, or cause to be provided, to the Securities
Administrator on a continuous basis, an adequate inventory of Certificates to
facilitate transfers.

Section 7.02.     Certificate Register; Registration of Transfer and Exchange of
Certificates.

(a)          The Securities Administrator shall maintain, or cause to be
maintained in accordance with the provisions of Section 7.09 hereof, a
Certificate Register for the Trust Fund in which, subject to the provisions of
subsections (b) and (c) below and to such reasonable regulations as it may
prescribe, the Securities Administrator shall provide for the registration of
Certificates and of Transfers and exchanges of Certificates as herein provided.
Upon surrender for registration of Transfer of any Certificate, the Securities
Administrator shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Certificates of the same Class and of
like aggregate Percentage Interest.

At the option of a Certificateholder, Certificates may be exchanged for other
Certificates of the same Class in authorized denominations and evidencing the
same aggregate Percentage Interest upon surrender of the Certificates to be
exchanged at the office or agency of the Securities Administrator. Whenever any
Certificates are so surrendered for exchange, the Securities Administrator shall
execute, authenticate, and deliver the Certificates that the Certificateholder
making the exchange is entitled to receive. Every Certificate presented or
surrendered for registration of Transfer or exchange shall be accompanied by a
written instrument of Transfer in form satisfactory to the Securities
Administrator duly executed by the holder thereof or his attorney duly
authorized in writing.

No service charge to the Certificateholders shall be made for any registration
of Transfer or exchange of Certificates, but payment of a sum sufficient to
cover any tax or governmental charge that may be imposed in connection with any
Transfer or exchange of Certificates may be required.

All Certificates surrendered for registration of Transfer or exchange shall be
canceled and subsequently destroyed by the Securities Administrator in
accordance with the Securities Administrator’s customary procedures.

(b)          No Transfer of a Private Certificate shall be made unless such
Transfer is made pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws or is exempt from the
registration requirements under the Securities Act and such state securities
laws. In the event that a Transfer is to be made in reliance upon an exemption
from the Securities Act and such laws, in order to assure compliance with the
Securities Act and such laws, the Certificateholder desiring to effect such
Transfer and such Certificateholder’s prospective transferee shall each certify
to the Securities Administrator in writing (or shall be deemed to certify in the
case of a Book-Entry Certificate) the facts surrounding the Transfer in
substantially the forms set forth in Exhibit E (the “Transferor Certificate”)
and (x) deliver a letter in substantially the form of either Exhibit F (the
“Investment Letter”) or Exhibit G (the “Rule 144A and Related Matters
Certificate”) or (y) there shall be delivered to the Securities Administrator an
Opinion of Counsel addressed to the Securities Administrator that such Transfer
may be made pursuant to an exemption from the Securities Act, which Opinion of
Counsel shall

 

119





 


--------------------------------------------------------------------------------



 

not be an expense of the Depositor, the Trustee, the Master Servicer, the
Sellers, the Servicer or the Securities Administrator. The Depositor shall
provide to any Holder of a Private Certificate and any prospective transferee
designated by any such Holder, information regarding the related Certificates
and the Mortgage Loans and such other information as shall be necessary to
satisfy the condition to eligibility set forth in Rule 144A(d)(4) for Transfer
of any such Certificate without registration thereof under the Securities Act
pursuant to the registration exemption provided by Rule 144A. The Securities
Administrator and the Master Servicer shall cooperate with the Depositor in
providing the Rule 144A information referenced in the preceding sentence,
including providing to the Depositor such information regarding the
Certificates, the Mortgage Loans and other matters regarding the Trust Fund as
the Depositor shall reasonably request to meet its obligation under the
preceding sentence. Notwithstanding the provisions of the immediately preceeding
sentence, no restrictions shall apply with respect to the transfer of a
beneficial interest in any Certificate that is a Global Certificate of a Class
to a transferee that takes delivery in the form of a beneficial interest in the
Global Certificate of such Class provided that each such transferee shall be
deemed to have made such representations and warranties contained in the
Rule 144A and Related Matters Certificate as are sufficient to establish that is
a QIB. Each Holder of a Private Certificate desiring to effect such Transfer
shall, and does hereby agree to, indemnify the Securities Administrator, the
Trustee, the Depositor, the Sellers, the Master Servicer and the Servicer
against any liability that may result if the Transfer is not so exempt or is not
made in accordance with such federal and state laws.

The Securities Administrator shall be entitled to rely conclusively on any
certificate required by this Section 7.02 to be executed in connection with the
transfer of any Certificate, and shall be entitled to presume conclusively the
continuing accuracy thereof from time to time, in each case without further
inquiry or investigation.

The Securities Administrator shall not be responsible for ascertaining whether
any transfer complies with, or for otherwise monitoring or determining
compliance with, the requirements or terms of the 1933 Act, applicable state
securities laws, ERISA or the Code; except that if a certificate is required by
the terms of this Section 7.02 to be provided to the Securities Administrator by
a prospective transferor or transferee, the Securities Administrator shall
examine the same to determine whether it conforms substantially on its face to
the applicable requirements of this Section 7.02 and that if an Opinion of
Counsel is provided, the Securities Administrator shall examine the same to
determine whether it meets the requirements hereof.

No Transfer of an ERISA Restricted Certificate shall be made unless either (i)
the Securities Administrator shall have received a representation from the
transferee of such Certificate acceptable to and in form and substance
satisfactory to the Securities Administrator, to the effect that such transferee
is not an employee benefit plan subject to Section 406 of ERISA and/or a plan
subject to Section 4975 of the Code, or a Person acting on behalf of any such
plan or using the assets of any such plan, or (ii) in the case of any such ERISA
Restricted Certificate presented for registration in the name of an employee
benefit plan subject to ERISA, or a plan subject to Section 4975 of the Code (or
comparable provisions of any subsequent enactments), or a trustee of any such
plan or any other person acting on behalf of any such plan, the Securities
Administrator shall have received an Opinion of Counsel for the benefit of the
Securities Administrator and on which it may rely, satisfactory to the
Securities Administrator, to the effect

 

120





 


--------------------------------------------------------------------------------



 

that the purchase and holding of such ERISA Restricted Certificate will not
constitute or result in the assets of the Trust Fund being deemed to be “plan
assets” under ERISA or the Code, will not result in any prohibited transactions
under ERISA or Section 4975 of the Code and will not subject the Trustee, the
Servicer, the Master Servicer, the Securities Administrator or the Depositor to
any obligation in addition to those expressly undertaken in this Agreement,
which Opinion of Counsel shall not be an expense of the Trustee, the Servicer,
the Master Servicer, the Securities Administrator or the Depositor.
Notwithstanding anything else to the contrary herein, any purported transfer of
an ERISA Restricted Certificate to or on behalf of an employee benefit plan
subject to Section 406 of ERISA and/or a plan subject to Section 4975 of the
Code without the delivery of the Opinion of Counsel as described above shall be
void and of no effect; provided that the restriction set forth in this sentence
shall not be applicable if there has been delivered to the Securities
Administrator an Opinion of Counsel meeting the requirements of clause (ii) of
the first sentence of this paragraph. None of the Trustee, the Servicer, the
Master Servicer or the Securities Administrator shall be required to monitor,
determine or inquire as to compliance with the transfer restrictions with
respect to any ERISA Restricted Certificate that is a Book-Entry Certificate,
and none of the Trustee, the Servicer, the Master Servicer or the Securities
Administrator shall have any liability for transfers of any such Book-Entry
Certificates made through the book-entry facilities of any Depository or between
or among participants of the Depository or Certificate Owners made in violation
of the transfer restrictions set forth herein. None of the Trustee, the
Servicer, the Master Servicer or the Securities Administrator shall be under any
liability to any Person for any registration of transfer of any ERISA Restricted
Certificate or Private Certificate that is in fact not permitted by this Section
7.02(b) or for making any payments due on such Certificate to the Holder thereof
or taking any other action with respect to such Holder under the provisions of
this Agreement. The Trustee and the Securities Administrator shall each be
entitled, but not obligated, to recover from any Holder of any ERISA Restricted
Certificate that was in fact an employee benefit plan subject to Section 406 of
ERISA or a plan subject to Section 4975 of the Code or a Person acting on behalf
of any such plan at the time it became a Holder or, at such subsequent time as
it became such a plan or Person acting on behalf of such a plan, all payments
made on such ERISA Restricted Certificate at and after either such time. Any
such payments so recovered by the Trustee or the Securities Administrator shall
be paid and delivered by the Trustee or the Securities Administrator to the last
preceding Holder of such Certificate that is not such a plan or Person acting on
behalf of a plan.

(c)          Each beneficial owner of a Class M Certificate or any interest
therein shall be deemed to have represented, by virtue of its acquisition or
holding of that certificate or interest therein, that either (i) it is not a
Plan or investing with “Plan Assets”, (ii) it has acquired and is holding such
certificate in reliance on the Exemption, and that it understands that there are
certain conditions to the availability of the Exemption, including that the
certificate must be rated, at the time of purchase, not lower than “BBB-” (or
its equivalent) by S&P, Moody’s or Fitch and will obtain a representation from
any transferee that such transferee is an accredited investor so long as it is
required to obtain a representation regarding compliance with the Securities Act
or (iii) (1) it is an insurance company, (2) the source of funds used to acquire
or hold the certificate or interest therein is an “insurance company general
account,” as such term is defined in Prohibited Transaction Class Exemption
(“PTCE”) 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have
been satisfied.

 

121





 


--------------------------------------------------------------------------------



 

 

(d)          Each Person who has or who acquires any Ownership Interest in a
Residual Certificate shall be deemed by the acceptance or acquisition of such
Ownership Interest to have agreed to be bound by the following provisions, and
the rights of each Person acquiring any Ownership Interest in a Residual
Certificate are expressly subject to the following provisions:

(i)           Each Person holding or acquiring any Ownership Interest in a
Residual Certificate shall be a Permitted Transferee and shall promptly notify
the Securities Administrator of any change or impending change in its status as
a Permitted Transferee.

(ii)          No Ownership Interest in a Residual Certificate may be registered
on the Closing Date or thereafter transferred, and the Securities Administrator
shall not register the Transfer of any Residual Certificate unless, in addition
to the certificates required to be delivered to the Securities Administrator
under subparagraph (b) above, the Securities Administrator shall have been
furnished with an affidavit (a “Transfer Affidavit”) of the initial owner or the
proposed transferee in the form attached hereto as Exhibit D.

(iii)        Each Person holding or acquiring any Ownership Interest in a
Residual Certificate shall agree (A) to obtain a Transfer Affidavit from any
other Person to whom such Person attempts to Transfer its Ownership Interest in
a Residual Certificate, (B) to obtain a Transfer Affidavit from any Person for
whom such Person is acting as nominee, trustee or agent in connection with any
Transfer of a Residual Certificate and (C) not to Transfer its Ownership
Interest in a Residual Certificate or to cause the Transfer of an Ownership
Interest in a Residual Certificate to any other Person if it has actual
knowledge that such Person is not a Permitted Transferee.

(iv)         Any attempted or purported Transfer of any Ownership Interest in a
Residual Certificate in violation of the provisions of this Section 7.02(d)
shall be absolutely null and void and shall vest no rights in the purported
Transferee. If any purported transferee shall become a Holder of a Residual
Certificate in violation of the provisions of this Section 7.02(d), then the
last preceding Permitted Transferee shall be restored to all rights as Holder
thereof retroactive to the date of registration of Transfer of such Residual
Certificate. Neither the Trustee nor the Securities Administrator shall be under
any liability to any Person for any registration of Transfer of a Residual
Certificate that is in fact not permitted by Section 7.02(b) and this Section
7.02(d) or for making any payments due on such Certificate to the Holder thereof
or taking any other action with respect to such Holder under the provisions of
this Agreement so long as the Transfer was registered after receipt of the
related Transfer Affidavit. The Securities Administrator shall be entitled but
not obligated to recover from any Holder of a Residual Certificate that was in
fact not a Permitted Transferee at the time it became a Holder or, at such
subsequent time as it became other than a Permitted Transferee, all payments
made on such Residual Certificate at and after either such time. Any such
payments so recovered by the Securities Administrator shall be paid and
delivered by the Securities Administrator to the last preceding Permitted
Transferee of such Certificate.

(v)          The Master Servicer and the Servicer shall make available within 60
days of written request from the Securities Administrator, all information (to
the extent in its possession) necessary to compute any tax imposed under Section
860E(e) of the Code as a

 

122





 


--------------------------------------------------------------------------------



 

result of a Transfer of an Ownership Interest in a Residual Certificate to any
Holder who is not a Permitted Transferee.

The restrictions on Transfers of a Residual Certificate set forth in this
Section 7.02(d) shall cease to apply (and the applicable portions of the legend
on a Residual Certificate may be deleted) with respect to Transfers occurring
after delivery to the Securities Administrator of an Opinion of Counsel
addressed to the Securities Administrator, which Opinion of Counsel shall not be
an expense of the Securities Administrator, the Sellers or the Master Servicer
to the effect that the elimination of such restrictions will not cause REMIC I,
REMIC II or REMIC III, as applicable, to fail to qualify as a REMIC at any time
that the Certificates are outstanding or result in the imposition of any tax on
the Trust Fund, a Certificateholder or another Person. Each Person holding or
acquiring any ownership Interest in a Residual Certificate hereby consents to
any amendment of this Agreement that, based on an Opinion of Counsel addressed
to the Securities Administrator and furnished to the Securities Administrator,
is reasonably necessary (a) to ensure that the record ownership of, or any
beneficial interest in, a Residual Certificate is not transferred, directly or
indirectly, to a Person that is not a Permitted Transferee and (b) to provide
for a means to compel the Transfer of a Residual Certificate that is held by a
Person that is not a Permitted Transferee to a Holder that is a Permitted
Transferee.

(e)          The preparation and delivery of all certificates and opinions
referred to above in this Section 7.02 shall not be an expense of the Trust
Fund, the Trustee, the Depositor, the Sellers, the Servicer, the Master Servicer
or the Securities Administrator.

(f)           Subject to Section 7.02(j), so long as a Global Certificate of
such Class is outstanding and is held by or on behalf of the Depository,
transfers of beneficial interests in such Global Certificate, or transfers by
holders of Individual Certificates of such Class to transferees that take
delivery in the form of beneficial interests in the Global Certificate, may be
made only in accordance with Section 7.02(b) and in accordance with the rules of
the Depository:

In the case of a beneficial interest in the Global Certificate being transferred
to an Institutional Accredited Investor, such transferee shall be required to
take delivery in the form of an Individual Certificate or Certificates and the
Securities Administrator shall register such transfer only upon compliance with
the provisions of Section 7.02(b).

In the case of a beneficial interest in a Class of Global Certificates being
transferred to a transferee that takes delivery in the form of an Individual
Certificate or Certificates of such Class, the Securities Administrator shall
register such transfer only upon compliance with the provisions of Section
7.02(b).

In the case of an Individual Certificate of a Class being transferred to a
transferee that takes delivery in the form of a beneficial interest in a Global
Certificate of such Class, the Securities Administrator shall register such
transfer if the transferee has provided the Securities Administrator with a Rule
144A and Related Matters Certificate or comparable evidence as to its QIB
status.

No restrictions shall apply with respect to the transfer or registration of
transfer of a beneficial interest in the Global Certificate of a Class to a
transferee that takes delivery in the

 

123





 


--------------------------------------------------------------------------------



 

form of a beneficial interest in the Global Certificate of such Class; provided
that each such transferee shall be deemed to have made such representations and
warranties contained in the Rule 144A and Related Matters Certificate as are
sufficient to establish that it is a QIB.

(g)          Subject to Section 7.02(i), an exchange of a beneficial interest in
a Global Certificate of a Class for an Individual Certificate or Certificates of
such Class, an exchange of an Individual Certificate or Certificates of a Class
for a beneficial interest in the Global Certificate of such Class and an
exchange of an Individual Certificate or Certificates of a Class for another
Individual Certificate or Certificates of such Class (in each case, whether or
not such exchange is made in anticipation of subsequent transfer, and, in the
case of the Global Certificate of such Class, so long as such Certificate is
outstanding and is held by or on behalf of the Depository) may be made only in
accordance with this Section 7.02(g) and in accordance with the rules of the
Depository:

A holder of a beneficial interest in a Global Certificate of a Class may at any
time exchange such beneficial interest for an Individual Certificate or
Certificates of such Class.

A holder of an Individual Certificate or Certificates of a Class may exchange
such Certificate or Certificates for a beneficial interest in the Global
Certificate of such Class if such holder furnishes to the Securities
Administrator a Rule 144A and Related Matters Certificate or comparable evidence
as to its QIB status.

A holder of an Individual Certificate of a Class may exchange such Certificate
for an equal aggregate principal amount of Individual Certificates of such Class
in different authorized denominations without any certification.

(h)          (i)            Upon acceptance for exchange or transfer of an
Individual Certificate of a Class for a beneficial interest in a Global
Certificate of such Class as provided herein, the Securities Administrator shall
cancel such Individual Certificate and shall (or shall request the Depository
to) endorse on the schedule affixed to the applicable Global Certificate (or on
a continuation of such schedule affixed to the Global Certificate and made a
part thereof) or otherwise make in its books and records an appropriate notation
evidencing the date of such exchange or transfer and an increase in the
certificate balance of the Global Certificate equal to the certificate balance
of such Individual Certificate exchanged or transferred therefor.

(ii)          Upon acceptance for exchange or transfer of a beneficial interest
in a Global Certificate of a Class for an Individual Certificate of such Class
as provided herein, the Securities Administrator shall (or shall request the
Depository to) endorse on the schedule affixed to such Global Certificate (or on
a continuation of such schedule affixed to such Global Certificate and made a
part thereof) or otherwise make in its books and records an appropriate notation
evidencing the date of such exchange or transfer and a decrease in the
certificate balance of such Global Certificate equal to the certificate balance
of such Individual Certificate issued in exchange therefor or upon transfer
thereof.

(i)           Any Individual Certificate issued in exchange for or upon transfer
of another Individual Certificate or of a beneficial interest in a Global
Certificate shall bear the applicable legends set forth in Exhibit A-2.

 

124





 


--------------------------------------------------------------------------------



 

 

(j)           Subject to the restrictions on transfer and exchange set forth in
this Section 7.02, the holder of any Individual Certificate may transfer or
exchange the same in whole or in part (in an initial certificate balance equal
to the minimum authorized denomination set forth in Section 7.01 above or any
integral multiple of $1.00 in excess thereof) by surrendering such Certificate
at the Corporate Trust Office, or at the office of any transfer agent, together
with an executed instrument of assignment and transfer satisfactory in form and
substance to the Securities Administrator and the Securities Administrator in
the case of transfer and a written request for exchange in the case of exchange.
The holder of a beneficial interest in a Global Certificate may, subject to the
rules and procedures of the Depository, cause the Depository (or its nominee) to
notify the Securities Administrator and the Securities Administrator in writing
of a request for transfer or exchange of such beneficial interest for an
Individual Certificate or Certificates. Following a proper request for transfer
or exchange, the Securities Administrator shall, within five Business Days of
such request made at the Corporate Trust Office, sign, countersign and deliver
at the Corporate Trust Office, to the transferee (in the case of transfer) or
holder (in the case of exchange) or send by first class mail at the risk of the
transferee (in the case of transfer) or holder (in the case of exchange) to such
address as the transferee or holder, as applicable, may request, an Individual
Certificate or Certificates, as the case may require, for a like aggregate
Percentage Interest and in such authorized denomination or denominations as may
be requested. The presentation for transfer or exchange of any Individual
Certificate shall not be valid unless made at the Corporate Trust Office by the
registered holder in person, or by a duly authorized attorney-in-fact.

Neither the Trustee nor the Securities Administrator nor the Master Servicer
shall be required to monitor, determine or inquire as to compliance with the
transfer restrictions with respect to the Global Certificates. Any attempted or
purported transfer of any Certificate in violation of the provisions of
Subsections (a) or (b) above shall be void ab initio and such Certificate shall
be considered to have been held continuously by the prior permitted
Certificateholder. Any transferor of any Certificate in violation of such
provisions, shall indemnify and hold harmless the Trustee, the Securities
Administrator and the Master Servicer from and against any and all liabilities,
claims, costs or expenses incurred by the Securities Administrator, the Trustee
or the Master Servicer as a result of such attempted or purported transfer.
Neither the Trustee nor the Securities Administrator shall have any liability
for transfer of any such Global Certificates in or through book-entry facilities
of any Depository or between or among Depository Participants or Certificate
Owners made in violation of the transfer restrictions set forth herein.

 

Section 7.03.

Mutilated, Destroyed, Lost or Stolen Certificates.

If (a) any mutilated Certificate is surrendered to the Securities Administrator,
or the Securities Administrator receives evidence to its satisfaction of the
destruction, loss or theft of any Certificate and of the ownership thereof and
(b) there is delivered to the Securities Administrator such security or
indemnity as may be required by them to save each of them harmless, then, in the
absence of notice to the Securities Administrator that such Certificate has been
acquired by a bona fide purchaser, the Securities Administrator shall execute,
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Certificate, a new Certificate of like Class, tenor
and Percentage Interest. In connection with the issuance of any new Certificate
under this Section 7.03, the Securities Administrator may require the

 

125





 


--------------------------------------------------------------------------------



 

payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Securities Administrator) connected therewith. Any
replacement Certificate issued pursuant to this Section 7.03 shall constitute
complete and indefeasible evidence of ownership in the Trust Fund, as if
originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time. All Certificates surrendered to the Securities
Administrator under the terms of this Section 7.03 shall be canceled and
destroyed by the Securities Administrator in accordance with its standard
procedures without liability on its part.

 

Section 7.04.

Persons Deemed Owners.

The Securities Administrator or the Trustee and any agent of the Securities
Administrator or the Trustee may treat the person in whose name any Certificate
is registered as the owner of such Certificate for the purpose of receiving
distributions as provided in this Agreement and for all other purposes
whatsoever, and none of the Trustee, the Securities Administrator or any agent
of the Trustee or the Securities Administrator shall be affected by any notice
to the contrary.

 

Section 7.05.

Access to List of Certificateholders’ Names and Addresses.

If three or more Certificateholders (a) request such information in writing from
the Securities Administrator, (b) state that such Certificateholders desire to
communicate with other Certificateholders with respect to their rights under
this Agreement or under the Certificates, and (c) provide a copy of the
communication that such Certificateholders propose to transmit or if the
Depositor or the Master Servicer shall request such information in writing from
the Securities Administrator, then the Securities Administrator shall, within
ten Business Days after the receipt of such request, provide the Depositor, the
Master Servicer or such Certificateholders at such recipients’ expense the most
recent list of the Certificateholders of the Trust Fund held by the Securities
Administrator, if any. The Depositor and every Certificateholder, by receiving
and holding a Certificate, agree that the Securities Administrator shall not be
held accountable by reason of the disclosure of any such information as to the
list of the Certificateholders hereunder, regardless of the source from which
such information was derived.

 

Section 7.06.

Book-Entry Certificates.

The Regular Certificates (other than the Class B-IO Certificates), upon original
issuance, shall be issued in the form of one or more typewritten Certificates
representing the Book-Entry Certificates, to be delivered to the Depository by
or on behalf of the Depositor. Such Certificates shall initially be registered
on the Certificate Register in the name of the Depository or its nominee, and no
Certificate Owner of such Certificates will receive a definitive certificate
representing such Certificate Owner’s interest in such Certificates, except as
provided in Section 7.08. Unless and until definitive, fully registered
Certificates (“Definitive Certificates”) have been issued to the Certificate
Owners of such Certificates pursuant to Section 7.08:

 

(a)

the provisions of this Section shall be in full force and effect;

(b)          the Depositor and the Securities Administrator may deal with the
Depository and the Depository Participants for all purposes (including the
making of distributions) as the authorized representative of the respective
Certificate Owners of such Certificates;

 

126





 


--------------------------------------------------------------------------------



 

 

(c)          registration of the Book-Entry Certificates may not be transferred
by the Securities Administrator except to another Depository;

(d)          the rights of the respective Certificate Owners of such
Certificates shall be exercised only through the Depository and the Depository
Participants and shall be limited to those established by law and agreements
between the Owners of such Certificates and the Depository and/or the Depository
Participants. Pursuant to the Depository Agreement, unless and until Definitive
Certificates are issued pursuant to Section 7.08, the Depository will make
book-entry transfers among the Depository Participants and receive and transmit
distributions of principal and interest on the related Certificates to such
Depository Participants;

(e)          the Depository may collect its usual and customary fees, charges
and expenses from its Depository Participants;

(f)           the Securities Administrator may rely and shall be fully protected
in relying upon information furnished by the Depository with respect to its
Depository Participants; and

(g)          to the extent that the provisions of this Section conflict with any
other provisions of this Agreement, the provisions of this Section shall
control.

For purposes of any provision of this Agreement requiring or permitting actions
with the consent of, or at the direction of, Certificateholders evidencing a
specified percentage of the aggregate unpaid principal amount of any Class of
Certificates, such direction or consent may be given by Certificate Owners
(acting through the Depository and the Depository Participants) owning
Book-Entry Certificates evidencing the requisite percentage of principal amount
of such Class of Certificates.

The Private Certificates shall initially be held in fully registered certificate
form. If at any time the Holders of all the Certificates of one or more such
Classes request that the Securities Administrator cause such Class to become
Global Certificates, the Depositor (with the assistance of the Securities
Administrator) will take such action as may be reasonably required to cause the
Depository to accept such Class or Classes for trading if it may legally be so
traded. If at any time there are to be Global Certificates, the Global
Certificates shall be delivered to the Depository by the Depositor or deposited
with the Securities Administrator as custodian for the Depository.

All transfers by Certificate Owners of such respective Classes of Book-Entry
Certificates and any Global Certificates shall be made in accordance with the
procedures established by the Depository Participant or brokerage firm
representing such Certificate Owners. Each Depository Participant shall only
transfer Book-Entry Certificates of Certificate Owners it represents or of
brokerage firms for which it acts as agent in accordance with the Depository’s
normal procedures.

 

Section 7.07.

Notices to Depository.

Whenever any notice or other communication is required to be given to
Certificateholders of a Class with respect to which Book-Entry Certificates have
been issued, unless and until

 

127





 


--------------------------------------------------------------------------------



 

Definitive Certificates shall have been issued to the related Certificate
Owners, the Securities Administrator shall give all such notices and
communications to the Depository.

 

Section 7.08.

Definitive Certificates.

If, after Book-Entry Certificates have been issued with respect to any
Certificates, (a) the Depositor or the Depository advises the Securities
Administrator that the Depository is no longer willing or able to discharge
properly its responsibilities under the Depository Agreement with respect to
such Certificates and the Depositor is unable to locate a qualified successor,
(b) the Depositor, at its sole option, advises the Securities Administrator that
it elects to terminate the book-entry system with respect to such Certificates
through the Depository, or (c) after the occurrence and continuation of an Event
of Default, Certificate Owners of such Book-Entry Certificates having not less
than 51% of the Voting Rights evidenced by any Class of Book-Entry Certificates
advise the Securities Administrator and the Depository in writing through the
Depository Participants that the continuation of a book-entry system with
respect to Certificates of such Class through the Depository (or its successor)
is no longer in the best interest of the Certificate Owners of such Class, then
the Securities Administrator shall notify all Certificate Owners of such
Certificates, through the Depository, of the occurrence of any such event and of
the availability of Definitive Certificates to applicable Certificate Owners
requesting the same. The Depositor shall provide the Securities Administrator
with an adequate inventory of certificates to facilitate the issuance and
transfer of Definitive Certificates. Upon surrender to the Securities
Administrator of any such Certificates by the Depository, accompanied by
registration instructions from the Depository for registration, the Securities
Administrator shall countersign and deliver such Definitive Certificates.
Neither the Depositor nor the Securities Administrator shall be liable for any
delay in delivery of such instructions and each may conclusively rely on, and
shall be protected in relying on, such instructions. Upon issuance of such
Definitive Certificates, all references herein to obligations imposed upon or to
be performed by the Depository shall be deemed to be imposed upon and performed
by the Securities Administrator, to the extent applicable with respect to such
Definitive Certificates and the Trustee and the Securities Administrator shall
recognize the Holders of such Definitive Certificates as Certificateholders
hereunder.

 

Section 7.09.

Maintenance of Office or Agency.

The Securities Administrator will maintain or cause to be maintained at its
expense an office or offices or agency or agencies at the Corporate Trust Office
where Certificates may be surrendered for registration of transfer or exchange.
The Securities Administrator initially designates its Corporate Trust Office, as
the office for such purposes. The Securities Administrator will give prompt
written notice to the Certificateholders of any change in such location of any
such office or agency.

 

128





 


--------------------------------------------------------------------------------



 

 



ARTICLE VIII

 

THE DEPOSITOR, THE SERVICER AND THE MASTER SERVICER

 

Section 8.01.

Liabilities of the Depositor, the Servicer and the Master Servicer.

Each of the Depositor, the Servicer and the Master Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically imposed
upon and undertaken by it herein.

Section 8.02.    Merger or Consolidation of the Depositor, the Servicer or the
Master Servicer.

(a)          Each of the Depositor, the Servicer and the Master Servicer will
keep in full force and effect its existence, rights and franchises as a
corporation, limited liability company or national banking association under the
laws of the state of its incorporation or formation, and will obtain and
preserve its qualification to do business as a foreign corporation, limited
liability company or national banking association in each jurisdiction in which
such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Certificates or any of the Mortgage Loans
and to perform its duties under this Agreement.

(b)          Any Person into which the Depositor, the Servicer or the Master
Servicer may be merged or consolidated, or any entity resulting from any merger
or consolidation to which the Depositor, the Servicer or the Master Servicer
shall be a party, or any Person succeeding to the business of the Depositor, the
Servicer or the Master Servicer, shall be the successor of the Depositor, the
Servicer or the Master Servicer hereunder, without the execution or filing of
any paper or further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding; provided further that each Rating
Agency’s ratings, if any, of the Certificates in effect immediately prior to
such merger or consolidation will not be qualified, reduced or withdrawn as a
result thereof (as evidenced by a letter to such effect from each Rating
Agency).

Section 8.03.    Indemnification of the Trustee, the Securities Administrator,
the Servicer and the Master Servicer.

(a)          The Master Servicer agrees to indemnify the Indemnified Persons
for, and to hold them harmless against, any loss, liability or expense
(including reasonable legal fees and disbursements of counsel) incurred on their
part that may be sustained in connection with, arising out of, or relating to,
any claim or legal action (including any pending or threatened claim or legal
action) relating to this Agreement, including any powers of attorney delivered
pursuant to this Agreement, the Custodial Agreement or the Certificates (i)
related to the Master Servicer’s failure to perform its duties in compliance
with this Agreement (except as any such loss, liability or expense shall be
otherwise reimbursable pursuant to this Agreement) or (ii) incurred by reason of
the Master Servicer’s willful misfeasance, bad faith or gross negligence in the
performance of duties hereunder or by reason of reckless disregard of
obligations and duties hereunder, provided, in each case, that with respect to
any such claim or legal action (or pending or threatened claim or legal action),
the Trustee shall have given the Master Servicer and the Sellers written notice

 

129





 


--------------------------------------------------------------------------------



 

thereof promptly after a Responsible Officer of the Trustee shall have with
respect to such claim or legal action actual knowledge thereof; provided,
however that the failure to give such notice shall not relieve the Master
Servicer of its indemnification obligations hereunder. This indemnity shall
survive the resignation or removal of the Trustee, Master Servicer or the
Securities Administrator and the termination of this Agreement.

(b)          The Servicer agrees to indemnify the Indemnified Persons and to
hold them harmless from and against any and all claims, losses, damages,
penalties, fines, forfeitures, legal fees and related costs, judgments, and any
other costs, fees and expenses that the Indemnified Persons may sustain in any
way related to the failure of the Servicer to perform in any way its duties and
service the Mortgage Loans in strict compliance with the terms of this Agreement
and for breach of any representation or warranty of the Servicer contained
herein. The Servicer shall immediately notify the Master Servicer and the
Trustee if a claim is made by a third party with respect to this Agreement or
the Mortgage Loans, assume (with the consent of the Master Servicer and the
Trustee and with counsel reasonably satisfactory to the Master Servicer and the
Trustee) the defense of any such claim and pay all expenses in connection
therewith, including counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against it or any Indemnified Person in
respect of such claim but failure to so notify the Servicer shall not limit its
obligations hereunder. The Servicer agrees that it will not enter into any
settlement of any such claim without the consent of the Indemnified Persons
unless such settlement includes an unconditional release of such Indemnified
Persons from all liability that is the subject matter of such claim. The
provisions of this Section 8.03(b) shall survive termination of this Agreement.

(c)          The Seller will indemnify any Indemnified Person for any loss,
liability or expense of any Indemnified Person not otherwise paid or covered
pursuant to Subsections (a) or (b) above.

Section 8.04.     Limitations on Liability of the Depositor, the Servicer, the
Master Servicer and Others. Subject to the obligation of the Sellers, the
Servicer and the Master Servicer to indemnify the Indemnified Persons pursuant
to Section 8.03:

(a)          None of the Depositor, the Servicer, the Master Servicer or any of
the directors, officers, employees or agents of the Depositor, the Servicer and
the Master Servicer shall be under any liability to the Indemnified Persons, the
Trust Fund or the Certificateholders for taking any action or for refraining
from taking any action in good faith pursuant to this Agreement, or for errors
in judgment; provided, however, that this provision shall not protect the
Depositor, the Servicer, the Master Servicer or any such Person against any
breach of warranties or representations made herein or any liability which would
otherwise be imposed by reason of such Person’s willful misfeasance, bad faith
or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder.

(b)          The Depositor, the Servicer, the Master Servicer and any director,
officer, employee or agent of the Depositor, the Servicer and the Master
Servicer may rely in good faith on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising hereunder.

 

130





 


--------------------------------------------------------------------------------



 

 

(c)          The Depositor, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee, the Custodian and any director, officer, employee or
agent of the Depositor, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Custodian shall be indemnified by the Trust
Fund and held harmless thereby against any loss, liability or expense (including
reasonable legal fees and disbursements of counsel) incurred on their part that
may be sustained in connection with, arising out of, or related to (i) any claim
or legal action (including any pending or threatened claim or legal action) or
(ii) the performance of its obligations or exercise of its rights (absent gross
negligence or manifest error on the part of any such party), relating to this
Agreement, the Custodial Agreement, the Mortgage Loans or the Certificates,
other than (i) any such loss, liability or expense related to the Servicer’s,
the Master Servicer’s, the Securities Administrator’s or the Trustee’s failure
to perform its respective duties in compliance with this Agreement (except as
any such loss, liability or expense shall be otherwise reimbursable pursuant to
this Agreement), or to the Custodian’s failure to perform its duties under the
Custodial Agreement, or (ii) any such loss, liability or expense incurred by
reason of the Trustee’s, the Securities Administrator, the Servicer’s, the
Master Servicer’s or the Custodian’s willful misfeasance, bad faith or gross
negligence in the performance of duties hereunder or under the Custodial
Agreement, as applicable, or by reason of reckless disregard of obligations and
duties hereunder or under the Custodial Agreement, as applicable.

(d)          None of the Depositor, the Servicer or the Master Servicer shall be
under any obligation to appear in, prosecute or defend any legal action that is
not incidental to its duties under this Agreement and that in its opinion may
involve it in any expense or liability; provided, however, the Master Servicer
may in its discretion undertake any such action which it may deem necessary or
desirable with respect to this Agreement and the rights and duties of the
parties hereto and the interests of the Certificateholders hereunder. In such
event, the legal expenses and costs of such action and any liability resulting
therefrom shall be expenses, costs and liabilities of the Trust Fund, and the
Master Servicer shall be entitled to be reimbursed therefor out of the Master
Servicer Collection Account as provided by Section 5.06. Nothing in this
Subsection 8.04(d) shall affect the Master Servicer’s obligation to supervise,
or to take such actions as are necessary to ensure, the servicing and
administration of the Mortgage Loans pursuant to Article IV.

(e)          In taking or recommending any course of action pursuant to this
Agreement, unless specifically required to do so pursuant to this Agreement, the
Master Servicer shall not be required to investigate or make recommendations
concerning potential liabilities which the Trust Fund might incur as a result of
such course of action by reason of the condition of the Mortgaged Properties but
shall give written notice to the Trustee if it has notice of such potential
liabilities.

 

(f)

The Master Servicer shall not be liable for any acts or omissions of the
Servicer.

 

Section 8.05.

Master Servicer and Servicer Not to Resign.

(a)          Except as provided in Section 8.07, the Master Servicer shall not
resign from the obligations and duties hereby imposed on it except (i) with the
prior written consent of the Trustee (which consent shall not be unreasonably
withheld or delayed) or (ii) upon a determination that any such duties hereunder
are no longer permissible under applicable law and such impermissibility cannot
be cured. Any such determination permitting the resignation of the

 

131





 


--------------------------------------------------------------------------------



 

Master Servicer shall be evidenced by an Opinion of Counsel to such effect,
addressed to and delivered to, the Trustee. No such resignation by the Master
Servicer shall become effective until the Trustee or a successor to the Master
Servicer reasonably satisfactory to the Trustee shall have assumed the
responsibilities and obligations of the Master Servicer in accordance with
Section 9.02 hereof. The Trustee shall notify the Rating Agencies of the
resignation of the Master Servicer.

(b)          The Servicer shall not resign from the obligations and duties
hereby imposed on it except (i) upon the determination that its duties hereunder
are no longer permissible under applicable law and such incapacity cannot be
cured by the Servicer and (ii) upon compliance with the following requirements:
(A) the Servicer or a designee has proposed a successor servicer to the Master
Servicer and the Master Servicer has consented thereto, this consent not to be
withheld unreasonably, (B) the proposed successor is qualified to service
Mortgage Loans on behalf of Fannie Mae or Freddie Mac, and (C) the Trustee has
received written confirmation from each Rating Agency that the appointment of
this successor will not cause that Rating Agency to reduce, qualify or withdraw
its then-current ratings assigned to any class of Offered Certificates. Any
determination permitting the resignation of the Servicer shall be evidenced by
an Opinion of Counsel to such effect addressed to and delivered, to the Master
Servicer and the Trustee which Opinion of Counsel shall be in form and substance
acceptable to the Master Servicer and the Trustee. No such resignation shall
become effective until a Qualified Successor or the Master Servicer shall have
assumed the Servicer’s responsibilities and obligations hereunder. The Servicer
shall notify the Master Servicer, the Trustee and the Rating Agencies of the
resignation of the Servicer or the assignment of all or a portion of its
servicing duties hereunder in accordance with this Section 8.05.

No appointment of a successor to the Servicer, whether by the Servicer resigning
as provided above or the termination of the Servicer following a Servicer Event
of Default, shall be effective hereunder unless (a) the Rating Agencies have
confirmed in writing that such appointment will not result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any Class of
Certificates, and (b) such successor has agreed to assume the obligations of the
Servicer hereunder. The Servicer shall provide a copy of the written
confirmation of the Rating Agencies and the agreement executed by such successor
to the Master Servicer and the Trustee.

Section 8.06.    Successor Master Servicer. In connection with the appointment
of any successor Master Servicer or the assumption of the duties of the Master
Servicer, the Trustee may make such arrangements for the compensation of such
successor master servicer out of payments on the Mortgage Loans as the Trustee
and such successor master servicer shall agree. If the successor master servicer
does not agree that such market value is a fair price, such successor master
servicer shall obtain two quotations of market value from third parties actively
engaged in the servicing of single-family mortgage loans. In no event shall the
compensation of any successor master servicer exceed that permitted the Master
Servicer hereunder without the consent of all of the Certificateholders.

Section 8.07.     Sale and Assignment of Master Servicing. The Master Servicer
may sell and assign its rights and delegate its duties and obligations in its
entirety as Master Servicer under this Agreement; provided, however, that: (i)
the purchaser or transferee accepting such

 

132





 


--------------------------------------------------------------------------------



 

assignment and delegation (a) shall be a Person which shall be qualified to
service mortgage loans for Fannie Mae or Freddie Mac; (b) shall have a net worth
of not less than $10,000,000 (unless otherwise approved by each Rating Agency
pursuant to clause (ii) below) and meets the eligibility requirements hereunder
to serve as Master Servicer and Securities Administrator; (c) shall be
reasonably satisfactory to the Trustee (as evidenced in a writing signed by the
Trustee); and (d) shall execute and deliver to the Trustee an agreement, in form
and substance reasonably satisfactory to the Trustee, which contains an
assumption by such Person of the due and punctual performance and observance of
each covenant and condition to be performed or observed by it as Master Servicer
under this Agreement, any custodial agreement from and after the effective date
of such agreement; (ii) each Rating Agency shall be given prior written notice
of the identity of the proposed successor to the Master Servicer and each Rating
Agency’s rating of the Certificates in effect immediately prior to such
assignment, sale and delegation will not be downgraded, qualified or withdrawn
as a result of such assignment, sale and delegation, as evidenced by a letter to
such effect delivered to the Master Servicer and the Trustee; and (iii) the
Master Servicer assigning and selling the master servicing shall deliver to the
Trustee an Officer’s Certificate and an Opinion of Counsel addressed to the
Trustee, each stating that all conditions precedent to such action under this
Agreement have been satisfied and such action is permitted by and complies with
the terms of this Agreement. No such assignment or delegation shall affect any
liability of the Master Servicer arising prior to the effective date thereof.

ARTICLE IX

 

DEFAULT; TERMINATION OF THE MASTER SERVICER OR THE SERVICER

 

Section 9.01.

Master Servicer Events of Default.

“Event of Default,” wherever used herein, means any one of the following events:

(i)           any failure by the Master Servicer to remit to the Securities
Administrator any amounts received or collected by the Master Servicer in
respect of the Mortgage Loans and required to be remitted by it hereunder or any
Advance required to be made by it pursuant to this Agreement, which failure
shall continue unremedied for a period of 5 days after the date upon which
written notice of such failure shall have been given to the Master Servicer by
the Trustee, the Securities Administrator or the Depositor, or to the Trustee,
Securities Administrator and the Master Servicer by the Holders of Certificates
evidencing not less than 25% of the Voting Rights evidenced by the Certificates;

(ii)          any failure by the Master Servicer to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Master Servicer contained in this Agreement or any breach of a representation or
warranty by the Master Servicer, which failure or breach shall continue
unremedied for a period of 60 days (or 4 days, in the case of a failure or
breach in connection with Sections 4.16 and 4.17 hereof) with respect after the
date on which written notice of such failure shall have been given to Master
Servicer by the Trustee or the Depositor, or to the Trustee and the Servicer by
the Holders of Certificates evidencing not less than 25% of the Voting Rights
evidenced by the Certificates;

 

133





 


--------------------------------------------------------------------------------



 

 

(iii)         a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises for the appointment of a receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Master Servicer and such decree or
order shall have remained in force undischarged or unstayed for a period of 60
consecutive days;

(iv)         the Master Servicer shall consent to the appointment of a receiver
or liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Master Servicer or all
or substantially all of the property of the Master Servicer;

(v)          the Master Servicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of, or
commence a voluntary case under, any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors, or voluntarily
suspend payment of its obligations;

(vi)         the Master Servicer assigns or delegates its duties or rights under
this Agreement in contravention of the provisions permitting such assignment or
delegation under Sections 3.03, 8.05 or 8.07; or

(vii)       The Master Servicer fails to deposit, or cause to be deposited, in
the Distribution Account any Advance (other than a Nonrecoverable Advance)
required to be made by the Master Servicer by 12:00 Noon, New York City time, on
the Distribution Account Deposit Date.

If an Event of Default described in clauses (i) through (vi) shall occur, then,
and in each and every such case, so long as such Event of Default shall not have
been remedied, the Trustee may, and at the direction of the Holders of
Certificates evidencing not less than 25% of the Voting Rights evidenced by the
Certificates, the Trustee shall, by notice in writing to the Master Servicer
(with a copy to each Rating Agency), and if an Event of Default described in
clause (vii) above shall occur, the Trustee shall, by notice in writing to the
Master Servicer (with a copy to each Rating Agency), terminate all of the rights
and obligations (but not the liabilities) of the Master Servicer (and the
Securities Administrator if the Master Servicer and the Securities Administrator
are the same entity) under this Agreement and in and to the Mortgage Loans and
the proceeds thereof, other than its rights as a Certificateholder hereunder. On
or after the receipt by the Master Servicer of such written notice, all
authority and power of the Master Servicer (and, if applicable, the Securities
Administrator) hereunder, whether with respect to the Mortgage Loans or
otherwise, shall pass to and be vested in the Trustee, or any successor
appointed pursuant to Section 9.02 (a “Successor Master Servicer”). Such
Successor Master Servicer shall thereupon if such Successor Master Servicer is a
successor to the Master Servicer, make any Advance required by Article VI,
subject, in the case of the Trustee, to Section 9.02. The Trustee is hereby
authorized and empowered to execute and deliver, on behalf of the terminated
Master Servicer and, if applicable, the terminated Securities Administrator, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of any Mortgage

 

134





 


--------------------------------------------------------------------------------



 

Loans and related documents, or otherwise. Unless expressly provided in such
written notice, no such termination shall affect any obligation of the Master
Servicer to pay amounts owed pursuant to Article VIII or Article X. The Master
Servicer and, if applicable, the Securities Administrator agrees to cooperate
with the Trustee in effecting the termination of the Master Servicer’s and, if
applicable, the Securities Administrator’s responsibilities and rights
hereunder, including, without limitation, the transfer to the applicable
Successor Master Servicer of all cash amounts which shall at the time be
credited to the Master Servicer Collection Account maintained pursuant to
Section 5.05, or thereafter be received with respect to the applicable Mortgage
Loans. The Trustee shall promptly notify the Rating Agencies of the occurrence
of an Event of Default known to the Trustee.

Notwithstanding any termination of the activities of the Master Servicer
hereunder, the Master Servicer shall be entitled to receive, out of any late
collection of a Scheduled Payment on a Mortgage Loan that was due prior to the
notice terminating the Master Servicer’s rights and obligations as Master
Servicer hereunder and received after such notice, that portion thereof to which
the Master Servicer would have been entitled pursuant to Sections 5.04 and to
receive any other amounts payable to the Master Servicer hereunder the
entitlement to which arose prior to the termination of its activities hereunder.

Notwithstanding the foregoing, if an Event of Default described in clause (vii)
of this Section 9.01 shall occur, the Trustee shall, by notice in writing to the
Master Servicer, which may be delivered by telecopy, immediately terminate all
of the rights and obligations of the Master Servicer thereafter arising under
this Agreement, but without prejudice to any rights it may have as a
Certificateholder or to reimbursement of Advances and other advances of its own
funds, and the Trustee shall act as provided in Section 8.02 to carry out the
duties of the Master Servicer, including the obligation to make any Advance the
nonpayment of which was an Event of Default described in clause (vii) of this
Section 9.01. Any such action taken by the Trustee must be prior to the
distribution on the relevant Distribution Date.

 

Section 9.02.

Trustee to Act; Appointment of Successor.

On and after the time the Master Servicer receives a notice of termination
pursuant to Section 9.01 hereof the Trustee shall automatically become the
successor to the Master Servicer with respect to the transactions set forth or
provided for herein and after a transition period (not to exceed 90 days), shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Master Servicer by the terms and provisions hereof; provided,
further, however that, pursuant to Article VI hereof, the Trustee in its
capacity as successor Master Servicer shall be responsible for making any
Advances required to be made by the Master Servicer immediately upon the
termination of the Master Servicer and any such Advance shall be made on the
Distribution Date on which such Advance was required to be made by the
predecessor Master Servicer. Effective on the date of such notice of
termination, as compensation therefor, the Trustee shall be entitled to all
compensation, reimbursement of expenses and indemnification that the Master
Servicer would have been entitled to if it had continued to act hereunder,
provided, however, that the Trustee shall not be (i) liable for any acts or
omissions of the Master Servicer, (ii) obligated to make Advances if it is
prohibited from doing so under applicable law, (iii) responsible for expenses of
the Master Servicer pursuant to Section 2.03 or (iv) obligated to deposit losses
on any Permitted Investment directed by the

 

135





 


--------------------------------------------------------------------------------



 

Master Servicer. Notwithstanding the foregoing, the Trustee may, if it shall be
unwilling to so act, or shall, if it is prohibited by applicable law from making
Advances pursuant to Article VI or if it is otherwise unable to so act, appoint,
or petition a court of competent jurisdiction to appoint, any established
mortgage loan servicing institution the appointment of which does not adversely
affect the then current rating of the Certificates by each Rating Agency as the
successor to the Master Servicer hereunder in the assumption of all or any part
of the responsibilities, duties or liabilities of the Master Servicer hereunder.
Any Successor Master Servicer shall (i) be an institution that is a Fannie Mae
and Freddie Mac approved seller/servicer in good standing, that has a net worth
of at least $15,000,000, (ii) be acceptable to the Trustee (which consent shall
not be unreasonably withheld) and (iii) be willing to act as successor servicer
of any Mortgage Loans under this Agreement, and shall have executed and
delivered to the Depositor and the Trustee an agreement accepting such
delegation and assignment, that contains an assumption by such Person of the
rights, powers, duties, responsibilities, obligations and liabilities of the
Master Servicer (other than any liabilities of the Master Servicer hereof
incurred prior to termination of the Master Servicer under Section 9.01 or as
otherwise set forth herein), with like effect as if originally named as a party
to this Agreement, provided that each Rating Agency shall have acknowledged in
writing that its rating of the Certificates in effect immediately prior to such
assignment and delegation will not be qualified or reduced as a result of such
assignment and delegation. If the Trustee assumes the duties and
responsibilities of the Master Servicer in accordance with this Section 9.02,
the Trustee shall not resign as Master Servicer until a Successor Master
Servicer has been appointed and has accepted such appointment. Pending
appointment of a successor to the Master Servicer hereunder, the Trustee, unless
the Trustee is prohibited by law from so acting, shall, subject to Section 4.04
hereof, act in such capacity as hereinabove provided. In connection with such
appointment and assumption, the Trustee may make such arrangements for the
compensation of such successor out of payments on Mortgage Loans or otherwise as
it and such successor shall agree; provided that no such compensation unless
agreed to by the Certificateholders shall be in excess of that permitted the
Master Servicer hereunder. The Trustee and such successor shall take such
action, consistent with this Agreement, as shall be necessary to effectuate any
such succession. Neither the Trustee nor any other Successor Master Servicer
shall be deemed to be in default hereunder by reason of any failure to make, or
any delay in making, any distribution hereunder or any portion thereof or any
failure to perform, or any delay in performing, any duties or responsibilities
hereunder, in either case caused by the failure of the Master Servicer and the
Securities Administrator to deliver or provide, or any delay in delivering or
providing, any cash, information, documents or records to it.

The costs and expenses of the Trustee in connection with the termination of the
Master Servicer, appointment of a Successor Master Servicer and, if applicable,
any transfer of servicing, including, without limitation, all costs and expenses
associated with the complete transfer of all servicing data and the completion,
correction or manipulation of such servicing data as may be required by the
Trustee to correct any errors or insufficiencies in the servicing data or
otherwise to enable the Trustee or the Successor Master Servicer to service the
related Mortgage Loans properly and effectively, to the extent not paid by the
terminated Master Servicer, shall be payable to the Trustee pursuant to Section
10.05.

 

Section 9.03.

Notification to Certificateholders.

 

 

136





 


--------------------------------------------------------------------------------



 

 

(a)          Upon any termination of or appointment of a successor to the Master
Servicer, the Trustee shall give prompt written notice thereof to
Certificateholders and to each Rating Agency.

(b)          Within 60 days after the occurrence of any Event of Default, the
Trustee shall transmit by mail to all Certificateholders notice of each such
Event of Default hereunder actually known to a Responsible Officer of the
Trustee, unless such Event of Default shall have been cured or waived.

 

Section 9.04.

Waiver of Master Servicer Defaults.

The Trustee shall transmit by mail to all Certificateholders, within 60 days
after the occurrence of any Event of Default actually known to a Responsible
Officer of the Trustee, unless such Event of Default shall have been cured,
notice of each such Event of Default hereunder known to the Trustee. The Holders
of Certificates evidencing not less than 51% of the Voting Rights may, on behalf
of all Certificateholders, waive any default by the Master Servicer in the
performance of its obligations hereunder and the consequences thereof, except a
default in the making of or the causing to be made of any required distribution
on the Certificates. Upon any such waiver of a past default, such default shall
be deemed to cease to exist, and any Event of Default arising therefrom shall be
deemed to have been timely remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon except to the extent expressly so waived. The Trustee shall
give notice of any such waiver to the Rating Agencies.

 

Section 9.05.

Servicer Events of Default.

“Servicer Event of Default,” wherever used herein, means any one of the
following events:

(i)           any failure by the Servicer to remit to the Master Servicer any
payment including any Advance required to be made under the terms of this
Agreement on any Remittance Date which continues unremedied for one Business Day
after written notice of such failure shall have been given to the Servicer by
the Master Servicer, the Trustee, the Securities Administrator or the Depositor,
or to the Servicer, the Master Servicer, Securities Administrator and the
Trustee by the holders of certificates evidencing not less than 25% of the
voting rights evidenced by the certificates;

(ii)          failure on the part of the Servicer duly to observe or perform in
any material respect any other of the covenants or agreements (other than
Sections 3.13 or 3.14) on the part of the Servicer set forth in this Agreement,
the breach of which has a material adverse effect and which continue unremedied
for a period of sixty days (except that such number of days shall be ten in the
case of a failure to pay any premium for any insurance policy required to be
maintained under this Agreement and such failure shall be deemed to have a
material adverse effect) after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the
Master Servicer Securities Administrator and the Trustee or to the Servicer, the
Master Servicer, Securities Administrator and the Trustee by the holders of
certificates evidencing not less than 25% of the voting rights evidenced by the
certificates;

 

137





 


--------------------------------------------------------------------------------



 

 

(iii)         a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Servicer and
such decree or order shall have remained in force undischarged or unstayed for a
period of sixty days;

(iv)         the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshaling of assets and liabilities or similar proceedings of or relating to
the Servicer or of or relating to all or substantially all of its property;

(v)          the Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations;

(vi)         except as otherwise permitted herein, the Servicer attempts to
assign its right to servicing compensation hereunder or the Servicer attempts to
sell or otherwise dispose of all or substantially all of its property or assets
or to assign this Agreement or the servicing responsibilities hereunder or to
delegate its duties hereunder or any portion thereof;

(vii)       the Servicer ceases to be qualified to transact business in any
jurisdiction where it is currently so qualified, but only to the extent such
non-qualification materially and adversely affects the Servicer’s ability to
perform its obligations hereunder; or

(viii)      failure by the Servicer to duly perform, within the required time
period, its obligations under Section 3.13 or Section 3.14 which failure
continues unremedied for a period of four (4) days after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Servicer by the Master Servicer.

then, and in each and every such case, so long as a Servicer Event of Default
shall not have been remedied, the Master Servicer, by notice in writing to the
Servicer may, in addition to whatever rights the Master Servicer and the Trustee
on behalf of the Certificateholders may have under Section 8.03 and at law or
equity to damages, including injunctive relief and specific performance,
terminate all the rights and obligations of the Servicer under this Agreement
and in and to the Mortgage Loans and the proceeds thereof without compensating
the Servicer for the same. On or after the receipt by the Servicer of such
written notice, all authority and power of Servicer under this Agreement,
whether with respect to the Mortgage Loans or otherwise, shall pass to and be
vested in the Master Servicer after a transitional period not to exceed 90 days.
Upon written request from the Master Servicer, the Servicer shall prepare,
execute and deliver, any and all documents and other instruments, place in the
Master Servicer’s possession all Mortgage Files relating to the Mortgage Loans,
and do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or
otherwise, at the Servicer’s sole expense. The Servicer agrees to cooperate with
the Master Servicer in effecting the termination of the Servicer’s
responsibilities and rights

 

138





 


--------------------------------------------------------------------------------



 

hereunder, including, without limitation, the transfer to such successor for
administration by it of all cash amounts which shall at the time be credited by
the Servicer to its Protected Account or Escrow Account or thereafter received
with respect to the Mortgage Loans or any related REO Property.

The costs and expenses of the Master Servicer in connection with the termination
of the Servicer, appointment of a successor to the Servicer, and, if applicable,
any transfer of servicing, including, without limitation, all costs and expenses
associated with the complete transfer of all servicing data and the completion,
correction or manipulation of such servicing data as may be required by the
Master Servicer or other successor to the Servicer to correct any errors or
insufficiencies in the servicing data or otherwise to enable the Master Servicer
or such successor to service the related Mortgage Loans properly and
effectively, to the extent not previously paid by the terminated Servicer, shall
be payable to the Master Servicer or such successor pursuant to Section 5.06.

 

Section 9.06.

Waiver of Servicer Defaults.

The Master Servicer may waive only by written notice any default by the Servicer
in the performance of its obligations hereunder and its consequences. Upon any
such waiver of a past default, such default shall cease to exist, and any
Servicer Event of Default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived in writing.

ARTICLE X

 

CONCERNING THE TRUSTEE, THE SECURITIES ADMINISTRATOR AND THE RISK MANAGER

 

Section 10.01.

Duties of Trustee.

(a)          The Trustee, prior to the occurrence of an Event of Default and
after the curing or waiver of all Events of Default which may have occurred, and
the Securities Administrator each undertake to perform such duties and only such
duties as are specifically set forth in this Agreement as duties of the Trustee
and the Securities Administrator, respectively. If an Event of Default has
occurred and has not been cured or waived, the Trustee shall exercise such of
the rights and powers vested in it by this Agreement, and the same degree of
care and skill in their exercise, as a prudent person would exercise under the
circumstances in the conduct of such Person’s own affairs.

(b)          Upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments which are specifically
required to be furnished to the Trustee or the Securities Administrator pursuant
to any provision of this Agreement, the Trustee or the Securities Administrator,
respectively, shall examine them to determine whether they are, on their face,
in the form required by this Agreement; provided, however, that neither the
Trustee nor the Securities Administrator shall be responsible for the accuracy
or content of any resolution, certificate, statement, opinion, report, document,
order or other instrument furnished by the

 

139





 


--------------------------------------------------------------------------------



 

Master Servicer; provided, further, that neither the Trustee nor the Securities
Administrator shall be responsible for the accuracy or verification of any
calculation provided to it pursuant to this Agreement.

(c)          On each Distribution Date, the Securities Administrator shall make
monthly distributions and the final distribution to the related
Certificateholders from related funds in the Distribution Account as provided in
Sections 6.04 and 11.02 herein based solely on the report delivered by the
Master Servicer pursuant to Section 6.03(d).

(d)          No provision of this Agreement shall be construed to relieve the
Trustee or the Securities Administrator from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct;
provided, however, that:

(i)           Prior to the occurrence of an Event of Default, and after the
curing or waiver of all such Events of Default which may have occurred with
respect to the Trustee and at all times with respect to the Securities
Administrator, the duties and obligations of the Trustee and the Securities
Administrator shall be determined solely by the express provisions of this
Agreement, neither the Trustee nor the Securities Administrator shall be liable
except for the performance of their respective duties and obligations as are
specifically set forth in this Agreement, no implied covenants or obligations
shall be read into this Agreement against the Trustee or the Securities
Administrator and, in the absence of bad faith on the part of the Trustee or the
Securities Administrator, respectively, the Trustee or the Securities
Administrator, respectively, may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Trustee or the Securities
Administrator, respectively, and conforming to the requirements of this
Agreement;

(ii)          Neither the Trustee nor the Securities Administrator shall be
liable in its individual capacity for an error of judgment made in good faith by
a Responsible Officer or Responsible Officers of the Trustee or an officer or
officers of the Securities Administrator, respectively, unless it shall be
proved that the Trustee or the Securities Administrator, respectively, was
negligent in ascertaining the pertinent facts;

(iii)         Neither the Trustee nor the Securities Administrator shall be
liable with respect to any action taken, suffered or omitted to be taken by it
in good faith in accordance with the directions of the Holders of Certificates
evidencing not less than 25% of the aggregate Voting Rights of the Certificates
(or such other percentage as specifically set forth herein), if such action or
non-action relates to the time, method and place of conducting any proceeding
for any remedy available to the Trustee or the Securities Administrator,
respectively, or exercising any trust or other power conferred upon the Trustee
or the Securities Administrator, respectively, under this Agreement;

(iv)         The Trustee shall not be required to take notice or be deemed to
have notice or knowledge of any default or Event of Default unless a Responsible
Officer of the Trustee shall have actual knowledge thereof. In the absence of
such notice, the Trustee may conclusively assume there is no such default or
Event of Default;

 

140





 


--------------------------------------------------------------------------------



 

 

(v)          The Securities Administrator shall not in any way be liable by
reason of any insufficiency in any Account held in the name of Trustee unless it
is determined by a court of competent jurisdiction in a non-appealable judgment
that the Securities Administrator’s gross negligence or willful misconduct was
the primary cause of such insufficiency (except to the extent that the
Securities Administrator is obligor and has defaulted thereon);

(vi)         The Trustee shall not in any way be liable by reason of any
insufficiency in any Account held in the name of Trustee unless it is determined
by a court of competent jurisdiction in a non-appealable judgment that the
Trustee’s gross negligence or willful misconduct was the primary cause of such
insufficiency (except to the extent that the Trustee is obligor and has
defaulted thereon);

(vii)       Anything in this Agreement to the contrary notwithstanding, in no
event shall the Trustee or the Securities Administrator be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Trustee or the Securities
Administrator, respectively, has been advised of the likelihood of such loss or
damage and regardless of the form of action; and

(viii)      None of the Securities Administrator, the Master Servicer, the
Seller, the Depositor, the Trustee or the Custodian shall be responsible for the
acts or omissions of the other, it being understood that this Agreement shall
not be construed to render them partners, joint venturers or agents of one
another.

Neither the Trustee nor the Securities Administrator shall be required to expend
or risk its own funds or otherwise incur financial liability in the performance
of any of its duties hereunder, or in the exercise of any of its rights or
powers, if there is reasonable ground for believing that the repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it, and none of the provisions contained in this Agreement shall in
any event require the Trustee or the Securities Administrator to perform, or be
responsible for the manner of performance of, any of the obligations of the
Master Servicer or the Servicer.

(e)          All funds received by the Securities Administrator and required to
be deposited in the Distribution Account pursuant to this Agreement shall be
promptly so deposited by the Securities Administrator.

 

Section 10.02.

Certain Matters Affecting the Trustee and the Securities Administrator.

 

(a)

Except as otherwise provided in Section 10.01:

(i)           The Trustee and the Securities Administrator may rely and shall be
protected in acting or refraining from acting in reliance on any resolution or
certificate of the Sellers, the Master Servicer or the Servicer, any
certificates of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

 

141





 


--------------------------------------------------------------------------------



 

 

(ii)          The Trustee and the Securities Administrator may consult with
counsel and any advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection with respect to any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;

(iii)         Neither the Trustee nor the Securities Administrator shall be
under any obligation to exercise any of the trusts or powers vested in it by
this Agreement, other than its obligation to give notices pursuant to this
Agreement, or to institute, conduct or defend any litigation hereunder or in
relation hereto at the request, order or direction of any of the
Certificateholders pursuant to the provisions of this Agreement, unless such
Certificateholders shall have offered to the Trustee or the Securities
Administrator, as applicable, reasonable security or indemnity against the
costs, expenses and liabilities which may be incurred therein or thereby.
Nothing contained herein shall, however, relieve the Trustee of the obligation,
upon the occurrence of an Event of Default of which a Responsible Officer of the
Trustee has actual knowledge (which has not been cured or waived), to exercise
such of the rights and powers vested in it by this Agreement, and to use the
same degree of care and skill in their exercise, as a prudent person would
exercise under the circumstances in the conduct of his own affairs;

(iv)         Prior to the occurrence of an Event of Default hereunder and after
the curing or waiver of all Events of Default which may have occurred with
respect to the Trustee, and at all times with respect to the Securities
Administrator, neither the Trustee nor the Securities Administrator shall be
liable in its individual capacity for any action taken, suffered or omitted by
it in good faith and believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement;

(v)          Neither the Trustee nor the Securities Administrator shall be bound
to make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval, bond or other paper or document, unless requested in writing to
do so by Holders of Certificates evidencing not less than 25% of the aggregate
Voting Rights of the Certificates and provided that the payment within a
reasonable time to the Trustee or the Securities Administrator, as applicable,
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee or the Securities
Administrator, as applicable, reasonably assured to the Trustee or the
Securities Administrator, as applicable, by the security afforded to it by the
terms of this Agreement. The Trustee or the Securities Administrator may require
reasonable indemnity against such expense or liability as a condition to taking
any such action. The reasonable expense of every such examination shall be paid
by the Certificateholders requesting the investigation;

(vi)         The Trustee and the Securities Administrator may execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or
through Affiliates, agents or attorneys; provided, however, that the Trustee may
not appoint any paying agent other than the Securities Administrator to perform
any paying agent functions under this Agreement without the express written
consent of the Master Servicer, which consents will not be unreasonably
withheld. Neither the Trustee nor the Securities Administrator shall be liable
or responsible for the misconduct or negligence of any of the Trustee’s or the

 

142





 


--------------------------------------------------------------------------------



 

Securities Administrator’s agents or attorneys or paying agent appointed
hereunder by the Trustee or the Securities Administrator with due care and, when
required, with the consent of the Master Servicer;

(vii)       Should the Trustee or the Securities Administrator deem the nature
of any action required on its part to be unclear, the Trustee or the Securities
Administrator, respectively, may require prior to such action that it be
provided by the Depositor with reasonable further instructions; the right of the
Trustee or the Securities Administrator to perform any discretionary act
enumerated in this Agreement shall not be construed as a duty, and neither the
Trustee nor the Securities Administrator shall be accountable for other than its
negligence or willful misconduct in the performance of any such act;

(viii)      Neither the Trustee nor the Securities Administrator shall be
required to give any bond or surety with respect to the execution of the trust
created hereby or the powers granted hereunder, except as provided in Section
10.07; and

(ix)         Neither the Trustee nor the Securities Administrator shall have any
duty to conduct any affirmative investigation as to the occurrence of any
condition requiring the repurchase of any Mortgage Loan by any Person pursuant
to this Agreement, or the eligibility of any Mortgage Loan for purposes of this
Agreement.

Section 10.03.  Trustee and Securities Administrator Not Liable for Certificates
or Mortgage Loans.

The recitals contained herein and in the Certificates (other than the signature
and countersignature of the Securities Administrator on the Certificates) shall
be taken as the statements of the Depositor, and neither the Trustee nor the
Securities Administrator shall have any responsibility for their correctness.
Neither the Trustee nor the Securities Administrator makes any representation as
to the validity or sufficiency of the Certificates (other than the signature and
countersignature of the Securities Administrator on the Certificates) or of any
Mortgage Loan except as expressly provided in Sections 2.02 and 2.06 hereof;
provided, however, that the foregoing shall not relieve the Trustee, or the
Custodian on its behalf, of the obligation to review the Mortgage Files pursuant
to Section 2.02 of this Agreement. The Securities Administrator’s signature and
countersignature (or countersignature of its agent) on the Certificates shall be
solely in its capacity as Securities Administrator and shall not constitute the
Certificates an obligation of the Securities Administrator in any other
capacity. Neither the Trustee nor the Securities Administrator shall be
accountable for the use or application by the Depositor of any of the
Certificates or of the proceeds of such Certificates, or for the use or
application of any funds paid to the Depositor with respect to the Mortgage
Loans. Subject to Section 2.06, neither the Trustee nor the Securities
Administrator shall be responsible for the legality or validity of this
Agreement or any document or instrument relating to this Agreement, the validity
of the execution of this Agreement or the Custodial Agreement or of any
supplement hereto or instrument of further assurance, or the validity, priority,
perfection or sufficiency of the security for the Certificates issued hereunder
or intended to be issued hereunder. Neither the Trustee nor the Securities
Administrator shall at any time have any responsibility or liability for or with
respect to the legality, validity and enforceability of any Mortgage or any
Mortgage Loan, or the perfection and priority of any Mortgage or the maintenance
of any such perfection

 

143





 


--------------------------------------------------------------------------------



 

and priority, or for or with respect to the sufficiency of the Trust Fund or its
ability to generate the payments to be distributed to Certificateholders, under
this Agreement. Neither the Trustee nor the Securities Administrator shall have
any responsibility for filing any financing or continuation statement in any
public office at any time or to otherwise perfect or maintain the perfection of
any security interest or lien granted to it hereunder or to record this
Agreement.

 

Section 10.04.

Trustee and Securities Administrator May Own Certificates.

Each of the Trustee and the Securities Administrator in its individual capacity
or in any capacity other than as Trustee or Securities Administrator hereunder
may become the owner or pledgee of any Certificates with the same rights it
would have if it were not the Trustee or the Securities Administrator, as
applicable, and may otherwise deal with the parties hereto.

 

Section 10.05.

Trustee’s and Securities Administrator's Fees and Expenses.

The fees and expenses of the Trustee and the Securities Administrator shall be
paid in accordance with a side letter agreement with the Master Servicer and at
the expense of the Master Servicer. In addition, the Securities Administrator
shall be entitled to any investment income on amounts on deposit in the Master
Servicer Collection Account and the Distribution Account. In addition, the
Trustee and the Securities Administrator shall be entitled to recover from the
Master Servicer Collection Account pursuant to Section 5.06 all reasonable
out-of-pocket expenses, disbursements and advances and the expenses of the
Trustee and the Securities Administrator, respectively, in connection with any
Event of Default, any breach of this Agreement or any claim or legal action
(including any pending or threatened claim or legal action) incurred or made by
the Trustee or the Securities Administrator, respectively, in the administration
of the trusts hereunder (including the reasonable compensation, expenses and
disbursements of its counsel) except any such expense, disbursement or advance
as may arise from its negligence or intentional misconduct or which is the
responsibility of the Certificateholders or the Trust Fund hereunder. If funds
in the Master Servicer Collection Account are insufficient therefor, the Trustee
and the Securities Administrator shall recover such expenses, disbursements or
advances from the Depositor and the Depositor hereby agrees to pay such
expenses, disbursements or advances upon demand. Such compensation and
reimbursement obligation shall not be limited by any provision of law in regard
to the compensation of a trustee of an express trust.

 

Section 10.06.

Eligibility Requirements for Trustee and the Securities Administrator.

The Trustee and any successor Trustee and the Securities Administrator and any
successor Securities Administrator shall during the entire duration of this
Agreement be a state bank or trust company or a national banking association
organized and doing business under the laws of a state or the United States of
America, authorized under such laws to exercise corporate trust powers, having a
combined capital and surplus and undivided profits of at least $50,000,000,
subject to supervision or examination by federal or state authority and, in the
case of the Trustee, rated “BBB” or higher by Fitch with respect to their
long-term rating and rated “BBB” or higher by Standard & Poor’s and “Baa2” or
higher by Moody’s with respect to any outstanding long-term unsecured
unsubordinated debt, and, in the case of a successor Trustee or successor
Securities Administrator other than pursuant to Section 10.10, rated in one of
the two

 

144





 


--------------------------------------------------------------------------------



 

highest long-term debt categories of, or otherwise acceptable to, each of the
Rating Agencies (which consent shall not be unreasonably withheld). The Trustee
shall not be an Affiliate of the Master Servicer. If the Trustee or the
Securities Administrator publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 10.06 the combined capital and
surplus of such corporation shall be deemed to be its total equity capital
(combined capital and surplus) as set forth in its most recent report of
condition so published. In case at any time the Trustee or the Securities
Administrator, as applicable, shall cease to be eligible in accordance with the
provisions of this Section 10.06, the Trustee or the Securities Administrator
shall resign immediately in the manner and with the effect specified in Section
10.08.

 

Section 10.07.

Insurance.

The Trustee and the Securities Administrator, at their own expense, shall at all
times maintain and keep in full force and effect: (i) fidelity insurance, (ii)
theft of documents insurance and (iii) forgery insurance (which may be
collectively satisfied by a “Financial Institution Bond” and/or a “Bankers’
Blanket Bond”). The Securities Administrator may self-insure if it maintains a
long term unsecured debt rating of “A” (or its equivalent) by the Rating
Agencies. All such insurance shall be in amounts, with standard coverage and
subject to deductibles, as are customary for insurance typically maintained by
banks or their affiliates which act as custodians for investor-owned mortgage
pools. A certificate of an officer of the Trustee or the Securities
Administrator as to the Trustee’s or the Securities Administrator’s,
respectively, compliance with this Section 10.07 shall be furnished to any
Certificateholder upon reasonable written request.

 

Section 10.08.

Resignation and Removal of Trustee and Securities Administrator.

The Trustee and the Securities Administrator may at any time resign (including,
in the case of the Securities Administrator, in connection with the resignation
or termination of the Master Servicer) and be discharged from the Trust Fund
hereby created by giving written notice thereof to the Depositor, the Seller,
the Securities Administrator (or the Trustee, if the Securities Administrator
resigns) and the Master Servicer, with a copy to the Rating Agencies. Upon
receiving such notice of resignation, the Depositor shall promptly appoint a
successor trustee or successor securities administrator, as applicable, by
written instrument, in triplicate, one copy of which instrument shall be
delivered to each of the resigning trustee or securities administrator, as
applicable, and the successor trustee or securities administrator, as
applicable. If no successor trustee or successor securities administrator shall
have been so appointed and have accepted appointment within 30 days after the
giving of such notice of resignation, the resigning Trustee or Securities
Administrator may petition any court of competent jurisdiction for the
appointment of a successor trustee or securities administrator.

If at any time (i) the Trustee or the Securities Administrator shall cease to be
eligible in accordance with the provisions of Section 10.06 hereof and shall
fail to resign after written request thereto by the Depositor, (ii) the Trustee
or the Securities Administrator shall become incapable of acting, or shall be
adjudged as bankrupt or insolvent, or a receiver of the Trustee or the
Securities Administrator or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or the Securities
Administrator or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, or (iii)(A) a tax is imposed with respect

 

145





 


--------------------------------------------------------------------------------



 

to the Trust Fund by any state in which the Trustee or the Securities
Administrator or the Trust Fund is located, (B) the imposition of such tax would
be avoided by the appointment of a different trustee or securities administrator
and (C) the Trustee or the Securities Administrator, as applicable fails to
indemnify the Trust Fund against such tax, then the Depositor or the Master
Servicer may remove the Trustee or the Securities Administrator, as applicable,
and appoint a successor trustee or successor securities administrator, as
applicable, by written instrument, in multiple copies, a copy of which
instrument shall be delivered to the Trustee, the Securities Administrator, each
Master Servicer and the successor trustee or successor securities administrator,
as applicable.

The Holders evidencing at least 51% of the Voting Rights of each Class of
Certificates may at any time remove the Trustee or Securities Administrator and
appoint a successor trustee or securities administrator by written instrument or
instruments, in multiple copies, signed by such Holders or their
attorneys-in-fact duly authorized, one complete set of which instruments shall
be delivered by the successor trustee or successor securities administrator to
each of the Master Servicer, the Trustee or Securities Administrator so removed
and the successor trustee or securities administrator so appointed. Notice of
any removal of the Trustee or Securities Administrator shall be given to each
Rating Agency by the Trustee or successor trustee.

Any resignation or removal of the Trustee or Securities Administrator and
appointment of a successor trustee or securities administrator pursuant to any
of the provisions of this Section 10.08 shall become effective upon acceptance
of appointment by the successor trustee or securities administrator as provided
in Section 10.09 hereof.

 

Section 10.09.

Successor Trustee or Securities Administrator.

Any successor trustee or securities administrator appointed as provided in
Section 10.08 hereof shall execute, acknowledge and deliver to the Depositor and
to its predecessor trustee or predecessor securities administrator, as
applicable, and the Master Servicer an instrument accepting such appointment
hereunder and thereupon the resignation or removal of the predecessor trustee or
securities administrator shall become effective and such successor trustee or
securities administrator, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor hereunder, with the like effect as if originally named as trustee or
securities administrator herein.

No successor trustee or securities administrator shall accept appointment as
provided in this Section 10.09 unless at the time of such acceptance such
successor trustee or securities administrator shall be eligible under the
provisions of Section 10.06 hereof and its appointment shall not adversely
affect the then current rating of the Certificates.

Upon acceptance of appointment by a successor trustee or securities
administrator as provided in this Section 10.09, the successor trustee or
securities administrator shall mail notice of the succession of such trustee or
securities administrator hereunder to all Holders of Certificates. If the
successor trustee or securities administrator fails to mail such notice within
ten days after acceptance of appointment, the Depositor shall cause such notice
to be mailed at the expense of the Trust Fund.

 

146





 


--------------------------------------------------------------------------------



 

 

 

Section 10.10.

Merger or Consolidation of Trustee or the Securities Administrator.

Any corporation, state bank or national banking association into which the
Trustee or the Securities Administrator may be merged or converted or with which
it may be consolidated or any corporation, state bank or national banking
association resulting from any merger, conversion or consolidation to which the
Trustee or the Securities Administrator shall be a party, or any corporation,
state bank or national banking association succeeding to substantially all of
the corporate trust business of the Trustee or of the business of the Securities
Administrator, shall be the successor of the Trustee or the Securities
Administrator hereunder, provided that such corporation shall be eligible under
the provisions of Section 10.06 hereof without the execution or filing of any
paper or further act on the part of any of the parties hereto, anything herein
to the contrary notwithstanding.

 

Section 10.11.

Appointment of Co-Trustee or Separate Trustee.

Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Fund or property securing any Mortgage Note may at the time be
located, the Master Servicer and the Trustee acting jointly shall have the power
and shall execute and deliver all instruments to appoint one or more Persons
approved by the Trustee to act as co-trustee or co-trustees jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the
Trust Fund, and to vest in such Person or Persons, in such capacity and for the
benefit of the Certificateholders, such title to the Trust Fund or any part
thereof, whichever is applicable, and, subject to the other provisions of this
Section 10.11, such powers, duties, obligations, rights and trusts as the Master
Servicer and the Trustee may consider necessary or desirable. If the Master
Servicer shall not have joined in such appointment within 15 days after the
receipt by it of a request to do so, or in the case an Event of Default shall
have occurred and be continuing, the Trustee alone shall have the power to make
such appointment. No co-trustee or separate trustee hereunder shall be required
to meet the terms of eligibility as a successor trustee under Section 10.06 and
no notice to Certificateholders of the appointment of any co-trustee or separate
trustee shall be required under Section 10.09.

Every separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i)           All rights, powers, duties and obligations conferred or imposed
upon the Trustee, except for the obligation of the Trustee under this Agreement
to advance funds on behalf of the Master Servicer, shall be conferred or imposed
upon and exercised or performed by the Trustee and such separate trustee or
co-trustee jointly (it being understood that such separate trustee or co-trustee
is not authorized to act separately without the Trustee joining in such act),
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed (whether a Trustee hereunder or as a
Successor Master Servicer hereunder), the Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Trustee;

 

147





 


--------------------------------------------------------------------------------



 

 

(ii)          No trustee hereunder shall be held personally liable by reason of
any act or omission of any other trustee hereunder; and

(iii)        The Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.

Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article X. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Master Servicer and the Depositor.

Any separate trustee or co-trustee may, at any time, constitute the Trustee its
agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co- trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.

Section 10.12.  Federal Information Returns and Reports to Certificateholders;
REMIC Administration.

(a)          It is intended that the Trust Fund shall constitute, and that the
affairs of the Trust Fund shall be conducted so that each REMIC formed hereunder
qualifies as, a “real estate mortgage investment conduit” as defined in and in
accordance with the REMIC Provisions. For federal income tax purposes, the
taxable year of each REMIC formed hereunder shall be a calendar year and the
Securities Administrator shall maintain or cause the maintenance of the books of
each such REMIC on the accrual method of accounting.

(b)          The Securities Administrator shall prepare and file or cause to be
filed with the Internal Revenue Service, and the Trustee shall sign, Federal tax
information returns or elections required to be made hereunder with respect to
each REMIC formed hereunder, the Trust Fund, if applicable, and the Certificates
containing such information and at the times and in the manner as may be
required by the Code or applicable Treasury regulations, and shall furnish to
each Holder of Certificates at any time during the calendar year for which such
returns or reports are made such statements or information at the times and in
the manner as may be required thereby, including, without limitation, reports
relating to mortgaged property that is abandoned or foreclosed, receipt of
mortgage interests in kind in a trade or business, a cancellation of
indebtedness, interest, original issue discount and market discount or premium
(using a constant prepayment assumption of 30% CPR). The Securities
Administrator will apply for an Employee Identification Number from the Internal
Revenue Service under Form SS-4 or any other acceptable method for all tax
entities. In connection with the foregoing, the Securities

 

148





 


--------------------------------------------------------------------------------



 

Administrator shall timely prepare, file and sign, IRS Form 8811, which shall
provide the name and address of the person who can be contacted to obtain
information required to be reported to the holders of regular interests in each
REMIC formed hereunder (the “REMIC Reporting Agent”). The Securities
Administrator shall make elections to treat each REMIC formed hereunder as a
REMIC (which elections shall apply to the taxable period ending December 31,
2005 and each calendar year thereafter) in such manner as the Code or applicable
Treasury regulations may prescribe, and as described by the Securities
Administrator. The Trustee shall sign all tax information returns filed pursuant
to this Section and any other returns as may be required by the Code. The Holder
of the largest percentage interest in the Class R-1 Certificates is hereby
designated as the “Tax Matters Person” (within the meaning of Treasury
Regulation § 1.860F-4(d)) for REMIC I, the Holder of the largest percentage
interest in the Class R-2 Certificates is hereby designated as the “Tax Matters
Person” for REMIC II and the Holder of the largest percentage interest in the
Class R-3 Certificates is hereby designated as the “Tax Matters Person” for
REMIC III. The Securities Administrator is hereby designated and appointed as
the agent of each such Tax Matters Person. Any Holder of a Residual Certificate
will by acceptance thereof appoint the Securities Administrator as agent and
attorney in fact for the purpose of acting as Tax Matters Person for each REMIC
formed hereunder during such time as the Securities Administrator does not own
any such Residual Certificate. In the event that the Code or applicable Treasury
regulations prohibit the Securities Administrator from signing tax or
information returns or other statements, or the Securities Administrator from
acting as agent for the Tax Matters Person, the Securities Administrator shall
take whatever action that in its sole good faith judgment is necessary for the
proper filing of such information returns or for the provision of a tax matters
person, including designation of the Holder of the largest percentage interest
in a Residual Certificate to sign such returns or act as tax matters person.
Each Holder of a Residual Certificate shall be bound by this Section.

The Securities Administrator, as agent on behalf of the Trust Fund, shall do or
refrain from doing, as applicable, the following: (a) the Securities
Administrator shall, to the extent under its control, conduct the affairs of the
Trust Fund at all times that any Certificates are outstanding so as to maintain
the status of each REMIC formed hereunder as a REMIC under the REMIC Provisions;
(b) the Securities Administrator shall not knowingly or intentionally take any
action or omit to take any action that would cause the termination of the REMIC
status of any REMIC formed hereunder; (c) the Securities Administrator shall
pay, from the sources specified this Section 10.12, the amount of any federal,
state and local taxes, including prohibited transaction taxes as described
below, imposed on any REMIC formed hereunder prior to the termination of the
Trust Fund when and as the same shall be due and payable (but such obligation
shall not prevent the Securities Administrator or any other appropriate Person
from contesting any such tax in appropriate proceedings and shall not prevent
the Securities Administrator from withholding payment of such tax, if permitted
by law, pending the outcome of such proceedings); (d) the Securities
Administrator shall maintain records relating to each REMIC formed hereunder
including but not limited to the income, expenses, assets and liabilities of
each such REMIC and adjusted basis of the Trust Fund property determined at such
intervals as may be required by the Code, as may be necessary to prepare the
foregoing returns, schedules, statements or information and any state tax
returns required by Section 10.12(d) below; (e) the Securities Administrator
shall, for federal income tax purposes, maintain books and records with respect
to the REMICs on a calendar year and on an accrual basis; (f) the Securities
Administrator shall not enter into any arrangement not otherwise provided for in
this

 

149





 


--------------------------------------------------------------------------------



 

Agreement by which the REMICs will receive a fee or other compensation for
services nor permit the REMICs to receive any income from assets other than
“qualified mortgages” as defined in Section 860G(a)(3) of the Code or “permitted
investments” as defined in Section 860G(a)(5) of the Code; and (l) as and when
necessary and appropriate, the Securities Administrator, at the expense of the
Trust Fund, shall represent the Trust Fund in any administrative or judicial
proceedings relating to an examination or audit by any governmental taxing
authority, request an administrative adjustment as to any taxable year of any
REMIC formed hereunder, enter into settlement agreements with any governmental
taxing agency, extend any statute of limitations relating to any tax item of the
Trust Fund, and otherwise act on behalf of each REMIC formed hereunder in
relation to any tax matter involving any such REMIC.

In order to enable the Securities Administrator to perform its duties as set
forth herein, the Depositor shall provide, or cause to be provided, to the
Securities Administrator within 10 days after the Closing Date all information
or data that the Securities Administrator requests in writing and reasonably
determines to be relevant for tax purposes to the valuations and offering prices
of the Certificates, including, without limitation, the price, yield, prepayment
assumption and projected cash flows of the Certificates and the Mortgage Loans.
Thereafter, the Depositor shall provide, or cause the Master Servicer or any
other appropriate party to provide, to the Securities Administrator promptly
upon written request therefor, any such additional information or data that the
Securities Administrator may, from time to time, reasonably request in order to
enable the Securities Administrator to perform its duties as set forth herein.
The Depositor hereby indemnifies the Securities Administrator for any losses,
liabilities, damages, claims or expenses of the Securities Administrator arising
from any errors or miscalculations of the Securities Administrator that result
from any failure of the Depositor to provide, or to cause to be provided,
accurate information or data to the Securities Administrator on a timely basis.

In the event that any tax is imposed on “prohibited transactions” of any of
REMIC I, REMIC II or REMIC III as defined in Section 860F(a)(2) of the Code, on
the “net income from foreclosure property” of the Trust Fund as defined in
Section 860G(c) of the Code, on any contribution to any of REMIC I, REMIC II or
REMIC III after the Startup Day pursuant to Section 860G(d) of the Code, or any
other tax is imposed, including, without limitation, any federal, state or local
tax or minimum tax imposed upon any of REMIC I, REMIC II or REMIC III, and is
not paid as otherwise provided for herein, such tax shall be paid by (i) the
Securities Administrator, if any such other tax arises out of or results from a
breach by the Securities Administrator of any of its obligations under this
Agreement, (ii) any party hereto (other than the Securities Administrator) to
the extent any such other tax arises out of or results from a breach by such
other party of any of its obligations under this Agreement or (iii) in all other
cases, or in the event that any liable party hereto fails to honor its
obligations under the preceding clauses (i) or (ii), any such tax will be paid
first with amounts otherwise to be distributed to the Residual
Certificateholders, and second with amounts otherwise to be distributed to all
other Certificateholders in the following order of priority: first, to the Class
M-10 Certificates, second, to the Class M-9 Certificates, third, to the Class
M-8 Certificates, fourth, to the Class M-7 Certificates, fifth, to the Class M-6
Certificates, sixth, to the Class M-5 Certificates, seventh, to the Class M-4
Certificates, eighth, to the Class M-3 Certificates, ninth, to the Class M-2
Certificates, tenth, to the Class M-1 Certificates, and eleventh to the Class A
Certificates, pro rata. Notwithstanding anything to the contrary contained
herein, to the extent that such tax is

 

150





 


--------------------------------------------------------------------------------



 

payable by the Holder of any Certificates, the Securities Administrator is
hereby authorized to retain on any Distribution Date, from the Holders of the
Residual Certificates (and, if necessary, second, from the Holders of the other
Certificates in the priority specified in the preceding sentence), funds
otherwise distributable to such Holders in an amount sufficient to pay such tax.
The Securities Administrator shall promptly notify in writing the party liable
for any such tax of the amount thereof and the due date for the payment thereof.

The Securities Administrator agrees that, in the event it should obtain any
information necessary for the other party to perform its obligations pursuant to
this Section 10.12, it will promptly notify and provide such information to such
other party.

(c)          The Securities Administrator shall provide upon request and receipt
of reasonable compensation, such information as required in Section
860D(a)(6)(B) of the Code to the Internal Revenue Service, to any Person
purporting to transfer a Residual Certificate to a Person other than a
transferee permitted by Section 7.02(d), and to any regulated investment
company, real estate investment trust, common trust fund, partnership, trust,
estate, organization described in Section 1381 of the Code, or nominee holding
an interest in a pass through entity described in Section 860E(e)(6) of the
Code, any record holder of which is not a transferee permitted by Section
7.02(d) (or which is deemed by statute to be an entity with a disqualified
member).

(d)          The Securities Administrator shall prepare and file or cause to be
filed, and the Trustee shall sign, any state income tax returns required under
Applicable State Law with respect to each REMIC formed hereunder or the Trust
Fund.

(e)          Notwithstanding any other provision of this Agreement, the
Securities Administrator shall comply with all federal withholding requirements
respecting payments to Certificateholders of interest or original issue discount
on the Mortgage Loans, that the Securities Administrator reasonably believes are
applicable under the Code. The consent of Certificateholders shall not be
required for such withholding. In the event the Trustee withholds any amount
from interest or original issue discount payments or advances thereof to any
Certificateholder pursuant to federal withholding requirements, the Securities
Administrator shall, together with its monthly report to such
Certificateholders, indicate such amount withheld.

(f)           The Securities Administrator agrees to indemnify the Trust Fund
and the Depositor for any taxes and costs including, without limitation, any
reasonable attorneys fees imposed on or incurred by the Trust Fund or the
Depositor as a result of a breach of the Securities Administrator’s covenants
set forth in this Section 10.12.

 

Section 10.13.

Duties of Risk Manager.

(a)          The Certificateholders, by their purchase and acceptance of the
Certificates, appoint Risk Management Group, LLC as Risk Manager. For and on
behalf of the Trustee, the Risk Manager will provide reports and recommendations
concerning certain delinquent and defaulted Mortgage Loans. Such reports and
recommendations will be based upon information provided pursuant to Risk
Management Agreement to the Risk Manager by the Servicer. The Risk Manager shall
look solely to the Servicer for all information and data (including loss and
delinquency information and data) and loan level information and data relating
to the servicing of

 

151





 


--------------------------------------------------------------------------------



 

the Mortgage Loans and neither the Trustee nor the Master Serciver shall have
any obligation to provide any such information to the Risk Manager and shall not
otherwise have any responsibility under the Risk Management Agreement.

(b)          On or about the 25th calendar day of each month, the Risk Manager
shall have prepared and shall make available to the Trustee, the Securities
Administrator, the Master Servicer and each Certificateholder, the following
reports (each such report to be made in a format compatible with EDGAR filing
requirements):

(i)           Forecasted Loss Report: a summary of those Mortgage Loans which
are either REO Properties or are in foreclosure and for which a loss is
projected to occur upon liquidation;

(ii)          Watch List Report: a summary of those Mortgage Loans that are
Delinquent and may represent potential forecasted loss candidates if the
economics of such Mortgage Loans remains the same;

(iii)        Red Flag Dashboard Report: a summary of those Mortgage Loans that
represent specific non-performance problems; i.e. foreclosures that are
exceeding their stated timelines by 60 days or more;

(iv)         Gain/Loss Report: a summary of those Mortgage Loans that have
liquidated during the current month and their resulting gain or loss and loss
severity;

(v)          Mortgage Insurance Claims Report: a summary of mortgage insurance
claims submitted to the PMI insurer by the Servicer, claim payment and denial
information, and penalties assessed by the PMI insurer; and

(vi)         Highlighted Summary Report: a report which shall include
statistical and/or graphical portrayals of:

(1)          Delinquency Trend: the delinquency trend, over time, of the
Mortgage Loans;

(2)          Prepayment Analysis the constant prepayment rate "CPR" experience
of the Mortgage Loans; and

(3)          Standard Default Assumption: the Standard Default Assumption
experience of the Mortgage Loans.

The Risk Manager shall make such reports and any additional information
reasonably requested by the Depositor available each month to the
Certificateholders, the Trustee, the Securities Administrator, the Master
Servicer and the Rating Agencies via the Risk Manager's internet website,
located at http://www.rmgglobal.com/rmgpd/EllingtonTrust2005-1.asp. None of the
Trustee, the Securities Administrator or the Master Servicer will have any
obligation to review such reports or otherwise to monitor or supervise the
activities of the Risk Manager.

 

152





 


--------------------------------------------------------------------------------



 

 

(c)          The Risk Manager shall reasonably cooperate with the Depositor, the
Trustee, the Master Servicer and the Securities Administrator in connection with
the Trust Fund's satisfying the reporting requirements under the 1934 Act with
respect to reports prepared by the Risk Manager.

(d)          By March 10th of each year (or if such day is not a Business Day,
the immediately preceding Business Day), the Risk Manager shall deliver a signed
certification, in the form attached hereto as Exhibit O (the "Risk Manager
Certification"), for the benefit of the Depositor, the Securities Administrator,
the Master Servicer and the Trustee and for the benefit of the Person(s) signing
the Form 10-K Certification; provided (i) that the Risk Manager Certification
shall be so provided by March 10th of such year only to the extent that the
Securities Administrator delivers a draft (without exhibits) of the applicable
Annual Report of Form 10-K to the Risk Manager by the 5th Business Day in March
of such year and (ii) in the event that the Securities Administrator delivers
the draft Form 10-K referred to in clause (i) after the 5th Business Day in
March of such year, the Risk Manager shall deliver the Risk Manager
Certification as soon an practicable but no later than five calendar days after
the date of delivery to the Risk Manager of such draft Form 10-K.

(e)          In the event that prior to the filing date of the Form 10-K in
March of each year, the Risk Manager has knowledge or information material to
the Risk Manager Certification, the Risk Manager shall promptly notify the
Depositor, the Securities Administrator and the Master Servicer no later than
March 10th of such year, in writing.

 

Section 10.14.

Limitation Upon Liability of the Risk Manager.

Neither the Risk Manager, nor any of the directors, officers, employees or
agents of the Risk Manager, shall be under any liability to the Trustee, the
Securities Administrator, the Certificateholders or the Depositor for any action
taken or for refraining from the taking of any action in good faith pursuant to
this Agreement, in reliance upon information provided by Servicer under the Risk
Management Agreement or for errors in judgment; provided, however, that this
provision shall not protect the Risk Manager or any such person against
liability that would otherwise be imposed by reason of willful malfeasance, bad
faith or gross negligence in its performance of its duties or by reason of
reckless disregard for its obligations and duties under this Agreement or the
Risk Management Agreements. The Risk Manager and any director, officer, employee
or agent of the Risk Manager may rely in good faith on any document of any kind
prima facie properly executed and submitted by any Person respecting any matters
arising hereunder, any may rely in good faith upon the accuracy of information
furnished by the Servicer pursuant to the Risk Management Agreement in the
performance of its duties thereunder and hereunder.

 

Section 10.15.

Removal of the Risk Manager.

The Risk Manager may be removed as Risk Manager by the Master Servicer at the
direction of the Depositor, without cause, upon ten (10) days prior written
notice. The Servicer shall provide such written notice to the Trustee and the
Securities Administrator, and upon receipt of such notice, the Trustee shall
provide written notice to the Risk Manager of its removal, effective upon
receipt of such notice.

 

153





 


--------------------------------------------------------------------------------



 

 

 

Section 10.16.

REMIC-Related Covenants.

For as long as each REMIC created hereunder shall exist, the Trustee and the
Securities Administrator shall act in accordance herewith to assure continuing
treatment of such REMIC as a REMIC, and the Trustee and the Securities
Administrator shall comply with any directions of the Sellers, the Servicer or
the Master Servicer to assure such continuing treatment. In particular, the
Trustee shall not (a) sell or permit the sale of all or any portion of the
Mortgage Loans or of any investment of deposits in an Account unless such sale
is as a result of a repurchase of the Mortgage Loans pursuant to this Agreement,
the sale of a Mortgage Loan that is in default (in lieu of foreclosure), Loan
Purchase Agreement or Section 2.03 of this Agreement, as applicable, accept any
contribution to any REMIC after the Startup Day without receipt of a REMIC
Opinion.

 

 

154





 


--------------------------------------------------------------------------------



 

 

ARTICLE XI

 

TERMINATION

 

Section 11.01.

Termination Upon Liquidation or Repurchase of all Mortgage Loans.

Subject to Section 11.03, the obligations and responsibilities of the Depositor,
the Servicer, the Master Servicer, the Sellers, the Securities Administrator,
the Risk Manager and the Trustee created hereby with respect to the Trust Fund
shall terminate upon the earlier of (a) the purchase by Servicer, either at the
direction of and for the account of the Majority B-IO Holder or for its own
account, all of the Mortgage Loans (and REO Properties) remaining in the Trust
Fund at a price (the “Mortgage Loan Purchase Price”) equal to the sum of,
without duplication (i) 100% of the Stated Principal Balance of each Mortgage
Loan (other than in respect of REO Property), (ii) accrued interest thereon at
the applicable Mortgage Rate to, but not including, the first day of the month
of such purchase, (iii) the appraised value of any REO Property in the Trust
Fund (up to the Stated Principal Balance of the related Mortgage Loan), such
appraisal to be conducted by an appraiser mutually agreed upon by the Master
Servicer and the Trustee, (iv) unreimbursed out-of pocket costs of the Servicer
or the Master Servicer, including unreimbursed Advances and Servicing Advances
made on the Mortgage Loans prior to and including the exercise of such
repurchase right, (v) any costs and damages incurred by the Trust in connection
with any violation of any predatory or abusive lending laws with respect to a
Mortgage Loan, and (vi) any unreimbursed costs and expenses of the Trustee and
the Securities Administrator payable pursuant to Section 10.05 and (b) the later
of (i) the maturity or other liquidation (or any Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and the disposition of all
REO Property and (ii) the distribution to Certificateholders of all amounts
required to be distributed to them pursuant to this Agreement, as applicable. In
no event shall the trusts created hereby continue beyond the earlier of (i) the
expiration of 21 years from the death of the last survivor of the descendants of
Joseph P. Kennedy, the late Ambassador of the United States to the Court of St.
James, living on the date hereof and (ii) the Latest Possible Maturity Date.

The right to repurchase all Mortgage Loans and REO Properties pursuant to clause
in the preceding paragraph shall be conditioned upon the Stated Principal
Balance of all of the Mortgage Loans in the Trust Fund, at the time of any such
repurchase, aggregating 10% or less on its own account, the aggregate Cut-off
Date Principal Balance of all of the Mortgage Loans (including, for the
avoidance of doubt, the Pre-Funding Amount as of the Closing Date).

On the Optional Termination Date, the Majority B-IO Holder shall have the right
to direct the Servicer to repurchase the Mortgage Loans as set forth above. If
the Majority B-IO Holder does not exercise its right to direct the Servicer to
purchase the Mortgaged Property on the Optional Termination Date, the Servicer
will have the right on its own account to purchase all the remaining Mortgage
Loans and REO Property. In order to exercise such right, the Servicer must first
provide notice to the Majority B-IO Holder at least ten Business Days prior to
exercising such right. If the Servicer does not receive written objection from
the Majority B-IO Holder within five Business Days prior to the date set forth
in the notice of the intention to exercise such right, the Servicer will have
the right to purchase the Mortgage Loans notwithstanding any later objection
from the Majority B-IO Holder.

 

155





 


--------------------------------------------------------------------------------



 

 

 

 

Section 11.02.

Final Distribution on the Certificates.

If on any Determination Date, (i) the Master Servicer determines that there are
no Outstanding Mortgage Loans and no other funds or assets in the Trust Fund
other than the funds in the Master Servicer Collection Account, the Master
Servicer shall direct the Securities Administrator to send a final distribution
notice promptly to each Certificateholder or (ii) the Securities Administrator
determines that a Class of Certificates shall be retired after a final
distribution on such Class, the Securities Administrator shall notify the
Certificateholders within five (5) Business Days after such Determination Date
that the final distribution in retirement of such Class of Certificates is
scheduled to be made on the immediately following Distribution Date. Any final
distribution made pursuant to the immediately preceding sentence will be made
only upon presentation and surrender of the related Certificates at the
Corporate Trust Office of the Securities Administrator. If the Servicer or
Majority B-IO Holder elects to terminate the Trust Fund pursuant to Section
11.01, at least 20 days prior to the date notice is to be mailed to the
Certificateholders, the party electing such termination shall notify the
Depositor and the Securities Administrator of the date such person intends to
terminate the Trust Fund. The party electing to terminate the Trust Fund will
remit the Mortgage Loan Purchase Price to the Securities Administrator on the
Business Day prior to the Distribution Date for such Optional Termination. If
the Majority B-IO Holder directs the Servicer to exercise the Optional
Termination on their behalf, the Majority B-IO Holder shall reimburse the
Servicer for its reasonable out-of-pocket expenses incurred in connection with
such Optional Termination and shall indemnify and hold harmless the Servicer for
any losses, liabilities or expenses resulting from any claims directly resulting
from or relating to the Servicer’s termination of the Trust Fund at the
direction of the Majority B-IO Holder, except to the extent such losses,
liabilities or expenses arise out of or result from the Servicer’s negligence,
bad faith or willful misconduct.

Notice of any termination of the Trust Fund, specifying the Distribution Date on
which Certificateholders may surrender their Certificates for payment of the
final distribution and cancellation, shall be given promptly by the Securities
Administrator by letter to Certificateholders mailed not later than two Business
Days after the Determination Date in the month of such final distribution. Any
such notice shall specify (a) the Distribution Date upon which final
distribution on the Certificates will be made upon presentation and surrender of
Certificates at the office therein designated, (b) the amount of such final
distribution, (c) the location of the office or agency at which such
presentation and surrender must be made and (d) that the Record Date otherwise
applicable to such Distribution Date is not applicable, distributions being made
only upon presentation and surrender of the Certificates at the office therein
specified. The Securities Administrator will give such notice to each Rating
Agency at the time such notice is given to Certificateholders.

In the event such notice is given, the Servicer shall cause all funds in the
Protected Account to be remitted to the Master Servicer for deposit in the
Master Servicer Collection account and the Master Servicer shall cause all funds
in the Master Servicer Collection Account to be remitted to the Securities
Administrator for deposit in the Distribution Account on the Business Day prior
to the applicable Distribution Date in an amount equal to the final distribution
in respect of the Certificates. Upon such final deposit with respect to the
Trust Fund

 

156





 


--------------------------------------------------------------------------------



 

and the receipt by the Trustee of a Request for Release therefor, the Trustee or
the Custodian shall promptly release to the Servicer (either for itself or on
behalf of the Majority B-IO Holder) the Mortgage Files for the Mortgage Loans
and the Trustee shall execute and deliver any documents prepared and delivered
to it which are necessary to transfer any REO Property.

Upon presentation and surrender of the Certificates, the Securities
Administrator shall cause to be distributed to Certificateholders of each Class
the amounts allocable to such Certificates held in the Distribution Account in
the order and priority set forth in Section 6.04 hereof on the final
Distribution Date and in proportion to their respective Percentage Interests.

In the event that any affected Certificateholders shall not surrender
Certificates for cancellation within six months after the date specified in the
above mentioned written notice, the Securities Administrator shall give a second
written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto. If within six months after the second notice all the applicable
Certificates shall not have been surrendered for cancellation, the Securities
Administrator may take appropriate steps, or may appoint an agent to take
appropriate steps, to contact the remaining Certificateholders concerning
surrender of their Certificates, and the cost thereof shall be paid out of the
funds and other assets that remain a part of the Trust Fund. If within one year
after the second notice all Certificates shall not have been surrendered for
cancellation, the Residual Certificateholders shall be entitled to all unclaimed
funds and other assets of the Trust Fund that remain subject hereto.

 

Section 11.03.

Additional Termination Requirements.

(a)          Upon exercise by the Servicer (whether at its own discretion or at
the direction of the Majority B-IO Holder) of its purchase option as provided in
Section 11.01, the Trust Fund shall be terminated in accordance with the
following additional requirements, unless the Securities Administrator have been
supplied with an Opinion of Counsel addressed to the Securities Administrator,
at the expense of the Servicer or the Majority B-IO Holder, as applicable, to
the effect that the failure of the Trust Fund to comply with the requirements of
this Section 11.03 will not (i) result in the imposition of taxes on “prohibited
transactions” of a REMIC, or (ii) cause a REMIC to fail to qualify as a REMIC at
any time that any Certificates are outstanding:

(1)          The Servicer shall establish a 90-day liquidation period and notify
the Securities Administrator thereof, and the Securities Administrator shall in
turn specify the first day of such period in a statement attached to the tax
return for each of REMIC I, REMIC II and REMIC III pursuant to Treasury
Regulation Section 1.860F-1. The Servicer shall satisfy all the requirements of
a qualified liquidation under Section 860F of the Code and any regulations
thereunder, as evidenced by an Opinion of Counsel obtained at the expense of the
Servicer;

(2)          During such 90-day liquidation period, and at or prior to the time
of making the final payment on the Certificates, the Securities Administrator
shall sell all of the assets of REMIC I, REMIC II and REMIC III for cash; and

(3)          At the time of the making of the final payment on the Certificates,
the Securities Administrator shall distribute or credit, or cause to be
distributed or

 

157





 


--------------------------------------------------------------------------------



 

credited, to the Holders of the Residual Certificates all cash on hand (other
than cash retained to meet claims), and REMIC I shall terminate at that time.

(b)          By their acceptance of the Certificates, the Holders thereof hereby
authorize the adoption of a 90-day liquidation period for REMIC I, REMIC II and
REMIC III, which authorization shall be binding upon all successor
Certificateholders.

(c)          The Securities Administrator as agent for each REMIC hereby agrees
to adopt and sign such a plan of complete liquidation prepared by the Servicer,
and the receipt of the Opinion of Counsel referred to in Section 11.03(a)(1) and
to take such other action in connection therewith as may be reasonably requested
by the Servicer.

 

158





 


--------------------------------------------------------------------------------



 

 

ARTICLE XII

 

MISCELLANEOUS PROVISIONS

 

Section 12.01.

Amendment.

This Agreement may be amended from time to time by parties hereto without the
consent of any of the Certificateholders to cure any ambiguity, to correct or
supplement any provisions herein (including to give effect to the expectations
of investors), to change the manner in which the Master Servicer Collection
Account maintained by the Master Servicer or the Protected Account maintained by
the Servicer is maintained or to make such other provisions with respect to
matters or questions arising under this Agreement as shall not be inconsistent
with any other provisions herein if such action shall not, as evidenced by an
Opinion of Counsel addressed to the Trustee, adversely affect in any material
respect the interests of any Certificateholder; provided that any such amendment
shall be deemed not to adversely affect in any material respect the interests of
the Certificateholders and no such Opinion of Counsel shall be required if the
Person requesting such amendment obtains a letter from each Rating Agency
stating that such amendment would not result in the downgrading or withdrawal of
the respective ratings then assigned to the Certificates.

Notwithstanding the foregoing, without the consent of the Certificateholders,
the parties hereto may at any time and from time to time amend this Agreement to
modify, eliminate or add to any of its provisions to such extent as shall be
necessary or appropriate to maintain the qualification of each of REMIC I, REMIC
II and REMIC III as a REMIC under the Code or to avoid or minimize the risk of
the imposition of any tax on any of REMIC I, REMIC II or REMIC III pursuant to
the Code that would be a claim against any of REMIC I, REMIC II or REMIC III at
any time prior to the final redemption of the Certificates, provided that each
of the Trustee and the Securities Administrator has been provided an Opinion of
Counsel addressed to the Trustee and the Securities Administrator, which opinion
shall be an expense of the party requesting such opinion but in any case shall
not be an expense of the Trustee, the Securities Administrator or the Trust
Fund, to the effect that such action is necessary or appropriate to maintain
such qualification or to avoid or minimize the risk of the imposition of such a
tax.

This Agreement may also be amended from time to time by the parties hereto with
the consent of the Holders of each Class of Certificates affected thereby
evidencing over 50% of the Voting Rights of such Class or Classes for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Holders of Certificates; provided that no such amendment shall (i) reduce in
any manner the amount of, or delay the timing of, payments required to be
distributed on any Certificate without the consent of the Holder of such
Certificate, (ii) cause any of REMIC I, REMIC II or REMIC III to cease to
qualify as a REMIC or (iii) reduce the aforesaid percentages of Certificates of
each Class the Holders of which are required to consent to any such amendment
without the consent of the Holders of all Certificates of such Class then
outstanding.

Notwithstanding any contrary provision of this Agreement, the Trustee shall not
consent to any amendment to this Agreement unless it shall have first received
an Opinion of Counsel

 

159





 


--------------------------------------------------------------------------------



 

addressed to the Trustee and the Securities Administrator, which opinion shall
be an expense of the party requesting such amendment but in any case shall not
be an expense of the Trustee or the Securities Administrator, to the effect that
such amendment will not (other than an amendment pursuant to clause (ii) of, and
in accordance with, the preceding paragraph) cause the imposition of any tax on
REMIC I, REMIC II or REMIC III or the Certificateholders or cause REMIC I, REMIC
II or REMIC III to cease to qualify as a REMIC at any time that any Certificates
are outstanding. Further, nothing in this Agreement shall require the Trustee to
enter into an amendment without receiving an Opinion of Counsel, satisfactory to
the Trustee that (i) such amendment is permitted and is not prohibited by this
Agreement and that all requirements for amending this Agreement (including any
consent of the applicable Certificateholders) have been complied with.

Promptly after the execution of any amendment to this Agreement requiring the
consent of Certificateholders, the Securities Administrator shall furnish
written notification of the substance of such amendment to each
Certificateholder and each Rating Agency.

It shall not be necessary for the consent of Certificateholders under this
Section to approve the particular form of any proposed amendment, but it shall
be sufficient if such consent shall approve the substance thereof. The manner of
obtaining such consents and of evidencing the authorization of the execution
thereof by Certificateholders shall be subject to such reasonable regulations as
the Trustee may prescribe.

 

Section 12.02.

Recordation of Agreement; Counterparts.

To the extent permitted by applicable law, this Agreement is subject to
recordation in all appropriate public offices for real property records in all
of the counties or other comparable jurisdictions in which any or all of the
Mortgaged Properties are situated, and in any other appropriate public recording
office or elsewhere. The Master Servicer shall effect such recordation at the
Trust’s expense upon the request in writing of a Certificateholder, but only if
such direction is accompanied by an Opinion of Counsel (provided at the expense
of the Certificateholder requesting recordation) to the effect that such
recordation would materially and beneficially affect the interests of the
Certificateholders or is required by law.

For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.

 

Section 12.03.

Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HERETO AND THE CERTIFICATEHOLDERS SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICTS

 

160





 


--------------------------------------------------------------------------------



 

OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAWS).

 

Section 12.04.

Intention of Parties.

It is the express intent of the parties hereto that the conveyance of (i) the
Conveyed Assets by the Sellers to the Depositor and (ii) the Trust Fund by the
Depositor to the Trustee be, and be construed as, an absolute sale thereof to
the Depositor or the Trustee, as applicable. It is, further, not the intention
of the parties that such conveyance be deemed a pledge thereof by the Sellers to
the Depositor, or by the Depositor to the Trustee. However, in the event that,
notwithstanding the intent of the parties, such assets are held to be the
property of the Sellers or the Depositor, as applicable, or if for any other
reason, either Mortgage Loan Purchase Agreement, any Subsequent Mortgage Loan
Purchase Agreement or this Agreement is held or deemed to create a security
interest in such assets, then (i) each Mortgage Loan Purchase Agreement, any
Subsequent Mortgage Loan Purchase Agreement and this Agreement shall each be
deemed to be a security agreement within the meaning of the Uniform Commercial
Code of the State of New York, (ii) the conveyance of the Conveyed Assets
provided for in the Mortgage Loan Purchase Agreements or any Subsequent Mortgage
Loan Purchase Agreement shall be deemed to be an assignment and a grant by the
Sellers to the Depositor of a security interest in the Conveyed Assets, whether
now owned or hereafter acquired, and (iii) the conveyance of the Trust Fund
provided for in this Agreement from the Depositor to the Trustee shall be deemed
to be an assignment and a grant by the Depositor to the Trustee for the benefit
of the Certificateholders of a security interest in all of the assets that
constitute the Trust Fund (including the Depositor’s interest in the Conveyed
Assets), whether now owned or hereafter acquired.

The Depositor for the benefit of the Certificateholders shall, to the extent
consistent with this Agreement, take such actions as may be necessary to ensure
that, if this Agreement were deemed to create a security interest in the assets
of the Trust Fund, such security interest would be deemed to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of the Agreement.

 

Section 12.05.

Notices.

(a)          Securities Administrator shall use its best efforts to promptly
provide notice to each Rating Agency with respect to each of the following of
which a Responsible Officer of the Securities Administrator has actual
knowledge:

 

(i)

Any material change or amendment to this Agreement;

(ii)          The occurrence of any Servicer Event of Default or Event of
Default that has not been cured;

(iii)        The resignation or termination of the Servicer, the Master
Servicer, the Securities Administrator or the Trustee and the appointment of any
successor;

(iv)         The repurchase or substitution of Mortgage Loans pursuant to
Sections 2.02, 2.03, 3.18 and 11.01; and

 

161





 


--------------------------------------------------------------------------------



 

 

 

(v)

The final payment to Certificateholders.

(b)          All directions, demands and notices hereunder shall be in writing
and shall be deemed to have been duly given when delivered at or mailed by
registered mail, return receipt requested, postage prepaid, or by recognized
overnight courier, or by facsimile transmission to a number provided by the
appropriate party if receipt of such transmission is confirmed to (i) in the
case of the Depositor, Bear Stearns Asset Backed Securities I LLC, 383 Madison
Avenue, New York, New York 10179, Attention: Chief Counsel; (ii) in the case of
the Trustee, at each Corporate Trust Office or such other address as the Trustee
may hereafter furnish to the other parties hereto; (iii) in the case of the
Rating Agencies, (x) Fitch, Inc., One State Street Plaza, New York, New York
10004, Attention: RMBS Surveillance and (y) Standard & Poor’s, 55 Water Street,
41st Floor, New York, New York 10041, Attention: Mortgage Surveillance Group;
(iv) in the case of the Servicer, Ocwen Loan Servicing, LLC, 1661 Worthington
Road, Suite 100, West Palm Beach, FL 33409, Attention: Secretary; (v) in the
case of the Securities Administrator and the Master Servicer, LaSalle Bank
National Association, 135 South LaSalle Street, Suite 1625, Chicago, Illinois,
60603, Attention: Global Securities and Trust Services Group-Bear Stearns Asset
Backed Securities I Trust 2005-CL1; (vi) in the case of the Custodian, Wells
Fargo Bank, National Association, 1015 10th Avenue SE, Minneapolis, MN 55414,
Attention: Account Manager - BSABS 2005-CL1; (vii) in the case of the Risk
Manager, The Risk Management Group, LLC, 60 Sackett Street, Brooklyn, NY 11231,
Attention: Charlie Cacici; (viii) in the case of Ocwen Trust, 1661 Worthington
Road, Centre Park West, Suite 100, West Palm Beach, FL 33404, Attention:
Secretary; (ix) in the case of Ellington 2005-1, Ellington Acquisition Trust
2005-1, C/O Wells Fargo Delaware Trust Company, Attention: Edward Truitt; (x) in
the case of Ellington 2005-2, Ellington Acquisition Trust 2005-2, C/O Wells
Fargo Delaware Trust Company, Attention: Edward Truitt; (xi) in the case of the
Ocwen Guarantor, 1661 Worthington Road, Centre Park West, Suite 100, West Palm
Beach, FL 33404, Attention: Secretary; and (xii) in the case of the Ellington
Guarantor, Ellington Credit Fund, Ltd., 53 Forest Avenue, Old Greenwich, CT
06870, Attention: Joseph Battiato. Any notice delivered to the Sellers, the
Ocwen Guarantor, the Ellington Guarantor, the Master Servicer, the Servicers,
the Securities Administrator, the Risk Manager, the Trustee or the Depositor
under this Agreement shall be effective only upon receipt. Any notice required
or permitted to be mailed to a Certificateholder, unless otherwise provided
herein, shall be given by first-class mail, postage prepaid, at the address of
such Certificateholder as shown in the Certificate Register; any notice so
mailed within the time prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not the Certificateholder receives
such notice.

 

Section 12.06.

Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.

 

Section 12.07.

Assignment.

Notwithstanding anything to the contrary contained herein, except as provided
pursuant to Section 8.07, this Agreement may not be assigned by the Servicer,
the Seller or the Depositor.

 

162





 


--------------------------------------------------------------------------------



 

 

 

 

Section 12.08.

Limitation on Rights of Certificateholders.

The death or incapacity of any Certificateholder shall not operate to terminate
this Agreement or the Trust Fund, nor entitle such Certificateholder’s legal
representative or heirs to claim an accounting or to take any action or commence
any proceeding in any court for a petition or winding up of the Trust Fund, or
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.

No Certificateholder shall have any right to vote (except as provided herein) or
in any manner otherwise control the operation and management of the Trust Fund,
or the obligations of the parties hereto, nor shall anything herein set forth or
contained in the terms of the Certificates be construed so as to constitute the
Certificateholders from time to time as partners or members of an association;
nor shall any Certificateholder be under any liability to any third party by
reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.

No Certificateholder shall have any right by virtue or by availing itself of any
provisions of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee or the Securities
Administrator, as appropriate, a written notice of an Event of Default and of
the continuance thereof, as hereinbefore provided, the Holders of Certificates
evidencing not less than 25% of the Voting Rights evidenced by the Certificates
shall also have made written request to the Trustee or the Securities
Administrator, as appropriate to institute such action, suit or proceeding in
its own name as Trustee or the Securities Administrator, as appropriate,
hereunder and shall have offered to the Trustee or the Securities Administrator,
as appropriate, such reasonable indemnity as it may require against the costs,
expenses, and liabilities to be incurred therein or thereby, and the Trustee or
the Securities Administrator, as appropriate, for 60 days after its receipt of
such notice, request and offer of indemnity shall have neglected or refused to
institute any such action, suit or proceeding; it being understood and intended,
and being expressly covenanted by each Certificateholder with every other
Certificateholder and the Trustee, that no one or more Holders of Certificates
shall have any right in any manner whatever by virtue or by availing itself or
themselves of any provisions of this Agreement to affect, disturb or prejudice
the rights of the Holders of any other of the Certificates, or to obtain or seek
to obtain priority over or preference to any other such Holder or to enforce any
right under this Agreement, except in the manner herein provided and for the
common benefit of all Certificateholders. For the protection and enforcement of
the provisions of this Section 12.08, each and every Certificateholder, the
Trustee or the Securities Administrator shall be entitled to such relief as can
be given either at law or in equity.

 

Section 12.09.

Inspection and Audit Rights.

The Master Servicer agrees that, on reasonable prior notice, it will permit any
representative of the Depositor or the Trustee during the Master Servicer’s
normal business hours, to examine all the books of account, records, reports and
other papers of the Master Servicer relating to the Mortgage Loans, to make
copies and extracts therefrom, to cause such books to be audited by independent
certified public accountants selected by the Depositor or the

 

163





 


--------------------------------------------------------------------------------



 

Trustee and to discuss its affairs, finances and accounts relating to such
Mortgage Loans with its officers, employees and independent public accountants
(and by this provision the Master Servicer hereby authorizes such accountants to
discuss with such representative such affairs, finances and accounts), all at
such reasonable times and as often as may be reasonably requested. Any
out-of-pocket expense incident to the exercise by the Depositor or the Trustee
of any right under this Section 12.09 shall be borne by the party requesting
such inspection, subject to such party’s right to reimbursement hereunder (in
the case of the Trustee, pursuant to Section 10.05 hereof).

 

Section 12.10.

Certificates Nonassessable and Fully Paid.

It is the intention of the Depositor that Certificateholders shall not be
personally liable for obligations of the Trust Fund, that the interests in the
Trust Fund represented by the Certificates shall be nonassessable for any reason
whatsoever, and that the Certificates, upon due authentication thereof by the
Securities Administrator pursuant to this Agreement, are and shall be deemed
fully paid.

 

Section 12.11.

Jurisdiction; Waiver of Jury

(a)          Each of the Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to the Certificates or this Agreement, or for recognition or enforcement of any
judgment, and each of the Parties hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the Parties hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. Each of the Parties irrevocably
consents to the service of any and all process in any action or proceeding by
the mailing or delivery of copies of such process to it at the office of its
agent set forth in Section 12.05(b). Each of the Parties agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b)          EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENTS OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

* * *

 

164





 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Depositor, the Servicer, the Master Servicer, the
Sellers, the Guarantors, the Securities Administrator, the Custodian, the Risk
Manager and the Trustee have caused their names to be signed hereto by their
respective officers thereunto duly authorized as of the day and year first above
written.

BEAR STEARNS ASSET BACKED SECURITIES I LLC,

 

as Depositor

By: /s/ Baron Silverstein

 

Name: Baron Silverstein

 

Title: Senior Managing Director

ELLINGTON ACQUISITION TRUST 2005-1,

 

as Seller

By: Wells Fargo Delaware Trust Company, not in its individual capacity but
solely as Acquisition Trustee

By: /s/ Edward L. Truitt, Jr.

 

Name: Edward L. Truitt, Jr.

 

Title: Vice President

ELLINGTON ACQUISITION TRUST 2005-2,

 

as Seller

By: Wells Fargo Delaware Trust Company, not in its individual capacity but
solely as Acquisition Trustee

By: /s/ Edward L. Truitt, Jr.

 

Name: Edward L. Truitt, Jr.

Title: Vice President

OCWEN MORTGAGE ASSET TRUST I,

 

as Seller

By:  Delaware Trust Company, National Association, not in its individual
capacity but solely as Owner Trustee

By: /s/ Steven A. Finklea

 

Name: Steven A. Finklea

 

Title: Vice President

 

 

165





 


--------------------------------------------------------------------------------



 

 



OCWEN LOAN SERVICING, LLC,

 

as Servicer

By: /s/ Richard Delgado

 

Name: Richard Delgado

 

Title: Authorized Representative

LASALLE BANK NATIONAL ASSOCIATION,

 

as Master Servicer and Securities

 

Administrator

By: /s/ Christopher Lewis

 

Name: Christopher Lewis

 

Title: Assistant Vice President

 

 

166





 


--------------------------------------------------------------------------------



 

 



CITIBANK, N.A.,

 

as Trustee

By: /s/ John Hannon

Name: John Hannon

Title: Assistant Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Custodian

By: /s/ Leigh Taylor

Name: Leigh Taylor

Title: Vice President

RISK MANAGEMENT GROUP, LLC,

 

as Risk Manager

By: /s/ Charles J. Cacici

Name: Charles J. Cacici

Title: Managing Member

RISK MANAGEMENT GROUP, LLC,

 

as Risk Manager

By: /s/ John Cafiero

Name: John Cafiero

Title: Managing Member

 

Accepted and Agreed as to Sections 2.02, 2.03 and 2.05 in is capacity as
Guarantor

 

ELLINGTON CREDIT FUND, LTD,

         as Guarantor

By: /s/ Laurence E. Penn

Name: Laurence E. Penn

Title: Managing Director

OCWEN FINANCIAL CORPORATION,

         as Guarantor

By: /s/ Richard Delgado

Name: Richard Delgado

Title: Senior Vice President

 

 

 

167





 


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK       )

 ) ss.:

COUNTY OF NEW YORK   )

On this 24th day of October, 2005, before me, a notary public in and for said
State, appeared Baron Silverstein, personally known to me on the basis of
satisfactory evidence to be an authorized representative of Bear Stearns Asset
Backed Securities I LLC, one of the companies that executed the within
instrument, and also known to me to be the person who executed it on behalf of
such limited liability company and acknowledged to me that such limited
liability company executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Michelle Sterling

Notary Public

[Notarial Seal]

 

168





 


--------------------------------------------------------------------------------



 

 

STATE OF DELAWARE         )

  ) ss.:

COUNTY OF NEW CASTLE   )

On this 24th day of October, 2005, before me, a notary public in and for said
State, appeared Steven A. Finklea, personally known to me on the basis of
satisfactory evidence to be an authorized representative of Delaware Trust
Company, National Association, the Owner Trustee of Ocwen Mortgage Asset Trust
I, (“OMAT”), one of the entities that executed the within instrument, and also
known to me to be the person who executed it on behalf of Delaware Trust
Company, National Association, not in its individual capacity but solely as
Owner Trustee of OMAT.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Sheri M. Robinson

Notary Public

[Notarial Seal]

 

169





 


--------------------------------------------------------------------------------



 

 

STATE OF DELAWARE      )

) ss.:

COUNTY OF NEW CASTLE   )

On this 24th day of October, 2005, before me, a notary public in and for said
State, appeared Edward Truitt, personally known to me on the basis of
satisfactory evidence to be an authorized representative of Wells Fargo Delaware
Trust Company (“WFDTC”), the Acquisition Trustee of Ellington Acquisition Trust
2005-1 (the “Acquisition Trust”), one of the entities that executed the within
instrument, and also known to me to be the person who executed it on behalf of
WFDTC, not in its individual capacity but solely as Acquisition Trustee for the
Acquisition Trust.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Molly Ann Breffitt

Notary Public

[Notarial Seal]

 

170





 


--------------------------------------------------------------------------------



 

 

STATE OF DELAWARE    )

) ss.:

COUNTY OF NEW CASTLE    )

On this 24th day of October, 2005, before me, a notary public in and for said
State, appeared Edward Truitt, personally known to me on the basis of
satisfactory evidence to be an authorized representative of Wells Fargo Delaware
Trust Company (“WFDTC”), the Acquisition Trustee of Ellington Acquisition Trust
2005-2 (the “Acquisition Trust”), one of the entities that executed the within
instrument, and also known to me to be the person who executed it on behalf of
WFDTC, not in its individual capacity but solely as Acquisition Trustee for the
Acquisition Trust.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Molly Ann Breffitt

Notary Public

[Notarial Seal]

 

 

171





 


--------------------------------------------------------------------------------



 

 

STATE OF FLORIDA          )

) ss.:

COUNTY OF PALM BEACH          )

On this 24th day of October, 2005, before me, a notary public in and for said
State, appeared Richard Delgado, personally known to me on the basis of
satisfactory evidence to be an authorized representative of Ocwen Loan
Servicing, LLC, one of the corporations that executed the within instrument, and
also known to me to be the person who executed it on behalf of such corporation
and acknowledged to me that such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Linda Jill Ludwig

Notary Public

[Notarial Seal]

 

172





 


--------------------------------------------------------------------------------



 

 

STATE OF ILLINOIS          )

) ss.:

COUNTY OF COOK          )

On this 24th day of October, 2005, before me, a notary public in and for said
State, appeared Christopher Lewis, personally known to me on the basis of
satisfactory evidence to be an authorized representative of LaSalle Bank
National Association, one of the corporations that executed the within
instrument, and also known to me to be the person who executed it on behalf of
such corporation and acknowledged to me that such corporation executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Megan Olson

Notary Public

[Notarial Seal]

 

173





 


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK          )

) ss.:

COUNTY OF NEW YORK          )

On this 24th day of October, 2005, before me, a notary public in and for said
State, appeared John Hannon, personally known to me on the basis of satisfactory
evidence to be an authorized representative of Citibank, N.A., one of the
corporations that executed the within instrument, and also known to me to be the
person who executed it on behalf of such corporation and acknowledged to me that
such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Nanette Murphy

Notary Public

[Notarial Seal]

 

 

174





 


--------------------------------------------------------------------------------



 

 

STATE OF MINNESOTA          )

) ss.:

COUNTY OF HENNEPIN          )

On this 24th day of October, 2005, before me, a notary public in and for said
State, appeared Leigh Taylor, personally known to me on the basis of
satisfactory evidence to be an authorized representative of Wells Fargo Bank,
National Association that executed the within instrument, and also known to me
to be the person who executed it on behalf of such corporation, and acknowledged
to me that such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Babette Scheerer

Notary Public

[Notarial Seal]

 

175





 


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK          )

) ss.:

COUNTY OF NEW YORK          )

On this 24th day of October, 2005, before me, a notary public in and for said
State, appeared Charles J. Cacici, personally known to me on the basis of
satisfactory evidence to be an authorized representative of The Risk Management
Group that executed the within instrument, and also known to me to be the person
who executed it on behalf of such corporation, and acknowledged to me that such
corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Lorraine Cornella

Notary Public

[Notarial Seal]

 

176





 


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK          )

) ss.:

COUNTY OF NEW YORK          )

On this 24th day of October, 2005, before me, a notary public in and for said
State, appeared John Cafiero, personally known to me on the basis of
satisfactory evidence to be an authorized representative of The Risk Management
Group that executed the within instrument, and also known to me to be the person
who executed it on behalf of such corporation, and acknowledged to me that such
corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Lorraine Cornella

Notary Public

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 

STATE OF DELAWARE          )

) ss.:

COUNTY OF [__________]          )

On this 24th day of October, 2005, before me, a notary public in and for said
State, appeared [_____________], personally known to me on the basis of
satisfactory evidence to be an authorized representative of Ellington Credit
Fund, Ltd., one of the corporations that executed the within instrument, and
also known to me to be the person who executed it on behalf of such corporation
and acknowledged to me that such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

______________________________

Notary Public

[Notarial Seal]

 

177





 


--------------------------------------------------------------------------------



 

 

STATE OF DELAWARE          )

) ss.:

COUNTY OF PALM BEACH          )

On this 24th day of October, 2005, before me, a notary public in and for said
State, appeared Richard Delgado, personally known to me on the basis of
satisfactory evidence to be an authorized representative of Ocwen Financial
Corporation, one of the corporations that executed the within instrument, and
also known to me to be the person who executed it on behalf of such corporation
and acknowledged to me that such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Richard Delgado

Notary Public

[Notarial Seal]

 

 

 

178





 

 

 




--------------------------------------------------------------------------------

EXHIBIT A-1

 

FORM OF CLASS A-[1] CERTIFICATE

 

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

 

THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CERTIFICATES, THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE
DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES
ADMINISTRATOR NAMED HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE DEPOSITOR OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

 


--------------------------------------------------------------------------------



 

 

 

 

Certificate No. 1

Variable Pass-Through Rate

 

 

 

 

 

 

Class A-[1] Senior

 

 

 

 

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:
October 1, 2005

Aggregate Initial Certificate Principal Balance of this Class as of the Cut-off
Date:
$__________

 

 

 

 

 

 

First Distribution Date:
November 25, 2005

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date: $__________

 

 

 

 

 

 

Master Servicer:
LaSalle Bank National Association

CUSIP: __________

 

 

 

 

 

 

Assumed Final Distribution Date:
September 25, 2034

 

 

 

 

 

 

 

BEAR STEARNS ASSET BACKED SECURITIES I TRUST 2005-CL1

 

ASSET-BACKED CERTIFICATE

 

SERIES 2005-CL1

 

evidencing a fractional undivided interest in the distributions allocable to the
Class A-[1] Certificates with respect to a Trust Fund consisting primarily of a
pool of fixed and adjustable rate, closed-end sub-prime mortgage loans that are
secured by first and second liens on one- to four-family residential properties
and sold by BEAR STEARNS ASSET BACKED SECURITIES I LLC.

 

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Bear Stearns Asset Backed
Securities I LLC ("BSABS I"), the Master Servicer, the Securities Administrator
or the Trustee referred to below or any of their affiliates or any other person.
Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental entity or by BSABS I, the Master Servicer or the
Trustee or any of their affiliates or any other person. None of BSABS I, the
Master Servicer or any of their affiliates will have any obligation with respect
to any certificate or other obligation

 


--------------------------------------------------------------------------------



 

secured by or payable from payments on the Certificates.

 

                This certifies that Cede & Co. is the registered owner of the
Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of fixed and adjustable rate, closed-end
sub-prime mortgage loans secured by first and second liens on one- to
four-family residential properties (collectively, the “Mortgage Loans”) sold by
BSABS I. The Mortgage Loans were sold by Ocwen Mortgage Asset Trust I, Ellington
Acquisition Trust 2005-1 and Ellington Acquisition Trust 2005-2 (collectively,
the "Sellers") to BSABS I. LaSalle Bank National Association will act as master
servicer of the Mortgage Loans (the “Master Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among BSABS I, as depositor (the
“Depositor”), the Servicer, the Sellers, the Master Servicer, LaSalle Bank
National Association, as securities administrator (the “Securities
Administrator”), Wells Fargo Bank, National Association, as custodian, Risk
Management Group, as risk manager, and Citibank, N.A., as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

 

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Certificate Principal Balance hereof at
a per annum rate equal to the Pass-Through Rate set forth above. The Securities
Administrator will distribute on the 25th day of each month, or, if such 25th
day is not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the Business Day immediately preceding the related Distribution Date
so long as such Certificate remains in book-entry form (and otherwise, the close
of business on the last Business Day of the month immediately preceding the
month of such Distribution Date), an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount (of
interest and principal, if any) required to be distributed to the Holders of
Certificates of the same Class as this Certificate. The Assumed Final
Distribution Date is the Distribution Date in the month following the latest
scheduled maturity date of any Mortgage Loan and is not likely to be the date on
which the Certificate Principal Balance of this Class of Certificates will be
reduced to zero.

 

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement. Notwithstanding the above, the final distribution on this Certificate
will be made after due notice by the Securities Administrator of the pendency of
such distribution and only upon presentation and surrender of this Certificate
at the office or agency appointed by the Securities Administrator for that
purpose and designated in such notice. The initial Certificate Principal Balance
of this Certificate is set forth above. The Certificate Principal Balance hereof
will be reduced to the extent of distributions allocable to principal hereon.

 

 


--------------------------------------------------------------------------------



 

 

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

 

                The Certificateholder, by its acceptance of this Certificate,
agrees that it will look solely to the Trust Fund for payment hereunder and that
the Securities Administrator is not liable to the Certificateholders for any
amount payable under this Certificate or the Agreement or, except as expressly
provided in the Agreement, subject to any liability under the Agreement.

 

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

 

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Depositor, the Master Servicer, the Securities Administrator and the Trustee and
the rights of the Certificateholders under the Agreement from time to time by
the Depositor, the Master Servicer, the Securities Administrator and the
Trustee, and (ii) the amendment thereof and of the Servicing Agreements by the
Master Servicer and the Trustee with the consent of the Holders of Certificates,
evidencing Fractional Undivided Interests aggregating not less than 51% of the
Trust Fund (or in certain cases, Holders of Certificates of affected Classes
evidencing such percentage of the Fractional Undivided Interests thereof). Any
such consent by the Holder of this Certificate shall be conclusive and binding
on such Holder and upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in lieu hereof whether or not
notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof in certain limited circumstances, without the
consent of the Holders of any of the Certificates.

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

 

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

 

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Depositor, the Master Servicer, the Securities
Administrator, the Trustee and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none

 


--------------------------------------------------------------------------------



 

of Depositor, the Master Servicer, the Securities Administrator, the Trustee or
any such agent shall be affected by notice to the contrary.

 

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only on or after the
Distribution Date on which the aggregate Stated Principal Balance of the
Mortgage Loans is less than the percentage of the aggregate Stated Principal
Balance specified in the Agreement of the Mortgage Loans at the Cut-off Date.
The exercise of such right will effect the early retirement of the Certificates.
In no event, however, will the Trust Fund created by the Agreement continue
beyond the expiration of 21 years after the death of certain persons identified
in the Agreement.

 

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

                IN WITNESS WHEREOF, the Securities Administrator has caused this
Certificate to be duly executed.

 

Dated: October 24, 2005

LASALLE BANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as Securities Administrator

 

By:                                                                     

 

Authorized Signatory

 

 

CERTIFICATE OF AUTHENTICATION

 

 

This is one of the Class A-[1] Certificates referred to in the within-mentioned
Agreement.

 

LASALLE BANK NATIONAL ASSOCIATION,

Authorized signatory of LaSalle Bank National Association, not in its individual
capacity but solely as Securities Administrator

 

By:                                                                     

 

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Asset-Backed Certificate and hereby authorizes the
transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

 

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

 

Dated:

 

Signature by or on behalf of assignor

 

 

Signature Guaranteed

 

 

DISTRIBUTION INSTRUCTIONS

 

 

The assignee should include the following for purposes of distribution:

 

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

 

This information is provided by          __________________, the assignee named
above, or ________________________, as its agent.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-2

 

FORM OF CLASS M-[1]CERTIFICATE

 

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES
AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

 

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

 

THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCABLE HERETO AS DESCRIBED IN
THE AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES,
THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED
HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE DEPOSITOR OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

EACH BENEFICIAL OWNER OF A CLASS M-[1] CERTIFICATE OR ANY INTEREST THEREIN SHALL
BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT
CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED AT
LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A PLAN
OR INVESTING WITH “PLAN ASSETS” ?OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.

 

 


--------------------------------------------------------------------------------



 

 

 

 

Certificate No.1

Variable Pass-Through Rate

 

 

 

 

 

 

Class M-[1] Subordinate

 

 

 

 

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:
October 1, 2005

Aggregate Initial Certificate Principal Balance of this Class as of the Cut-off
Date:
$__________

 

 

 

 

 

 

First Distribution Date:
November 25, 2005

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date: $__________

 

 

 

 

 

 

Master Servicer:
LaSalle Bank National Association

CUSIP: __________

 

 

 

 

 

 

Assumed Final Distribution Date:
September 25, 2034

 

 

 

 

 

 

 

BEAR STEARNS ASSET BACKED SECURITIES I TRUST 2005-CL1

 

ASSET-BACKED CERTIFICATE

 

SERIES 2005-CL1

 

evidencing a fractional undivided interest in the distributions allocable to the
Class M-[1] Certificates with respect to a Trust Fund consisting primarily of a
pool of fixed and adjustable rate, closed-end sub-prime mortgage loans that are
secured by first and second liens on one- to four-family residential properties
and sold by BEAR STEARNS ASSET BACKED SECURITIES I LLC

 

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Bear Stearns Asset Backed
Securities I LLC ("BSABS I"), the Master Servicer, the Securities Administrator
or the Trustee referred to belowor any of their affiliates or any other person.
Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental entity or by BSABS I, the Master Servicer or the
Trustee or any of their affiliates or any other person. None of BSABS I, the
Master Servicer or any of their affiliates will have any obligation with respect
to any certificate or other obligation

 


--------------------------------------------------------------------------------



 

secured by or payable from payments on the Certificates.

 

                This certifies that Cede & Co. is the registered owner of the
Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of fixed and adjustable rate, closed-end
sub-prime mortgage loans secured by first and second liens on one- to
four-family residential properties (collectively, the “Mortgage Loans”) sold by
BSABS I. The Mortgage Loans were sold by Ocwen Mortgage Asset Trust I, Ellington
Acquisition Trust 2005-1 and Ellington Acquisition Trust 2005-2 (collectively,
the "Sellers") to BSABS I. LaSalle Bank National Association will act as master
servicer of the Mortgage Loans (the “Master Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among BSABS I, as depositor (the
“Depositor”), the Servicer, the Sellers, the Master Servicer, LaSalle Bank
National Association, as securities administrator (the “Securities
Administrator”), Wells Fargo Bank, National Association, as custodian, Risk
Management Group, as risk manager, and Citibank, N.A., as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

 

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Certificate Principal Balance hereof at
a per annum rate equal to the Pass-Through Rate set forth above. The Securities
Administrator will distribute on the 25th day of each month, or, if such 25th
day is not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the Business Day immediately preceding the related Distribution Date
so long as such Certificate remains in book-entry form (and otherwise, the close
of business on the last Business Day of the month immediately preceding the
month of such Distribution Date), an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount (of
interest and principal, if any) required to be distributed to the Holders of
Certificates of the same Class as this Certificate. The Assumed Final
Distribution Date is the Distribution Date in the month following the latest
scheduled maturity date of any Mortgage Loan and is not likely to be the date on
which the Certificate Principal Balance of this Class of Certificates will be
reduced to zero.

 

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement. Notwithstanding the above, the final distribution on this Certificate
will be made after due notice by the Securities Administrator of the pendency of
such distribution and only upon presentation and surrender of this Certificate
at the office or agency appointed by the Securities Administrator for that
purpose and designated in such notice. The initial Certificate Principal Balance
of this Certificate is set forth above. The Certificate Principal Balance hereof
will be reduced to the extent of distributions allocable to principal hereon and

 


--------------------------------------------------------------------------------



 

any Realized Losses allocable hereto.

 

Each beneficial owner of a Class M-[1] Certificate or any interest therein shall
be deemed to have represented, by virtue of its acquisition or holding of that
Certificate or interest therein, that either (i) it is not a Plan or investing
with "plan assets" of any Plan or (ii)(1) it is an insurance company, (2) the
source of funds used to acquire or hold the Certificate or interest therein is
an “insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption (“PTCE”) 95-60, and (3) the conditions in Sections I
and III of PTCE 95-60 have been satisfied.

 

                This Certificate is one of a duly authorized issue of
Certificates designated as set forth on the face hereof (the “Certificates”).
The Certificates, in the aggregate, evidence the entire beneficial ownership
interest in the Trust Fund formed pursuant to the Agreement.

 

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Securities
Administrator is not liable to the Certificateholders for any amount payable
under this Certificate or the Agreement or, except as expressly provided in the
Agreement, subject to any liability under the Agreement.

 

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

 

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Depositor, the Master Servicer, the Securities Administrator and the Trustee and
the rights of the Certificateholders under the Agreement from time to time by
the Depositor, the Master Servicer, the Securities Administrator and the
Trustee, and (ii) the amendment thereof and of the Servicing Agreements by the
Master Servicer and the Trustee with the consent of the Holders of Certificates,
evidencing Fractional Undivided Interests aggregating not less than 51% of the
Trust Fund (or in certain cases, Holders of Certificates of affected Classes
evidencing such percentage of the Fractional Undivided Interests thereof). Any
such consent by the Holder of this Certificate shall be conclusive and binding
on such Holder and upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in lieu hereof whether or not
notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof in certain limited circumstances, without the
consent of the Holders of any of the Certificates.

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

 

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and

 


--------------------------------------------------------------------------------



 

subject to certain limitations therein set forth, this Certificate is
exchangeable for one or more new Certificates evidencing the same Class and in
the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

 

                No service charge will be made to the Certificateholders for any
such registration of transfer, but the Securities Administrator may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith. The Depositor, the Master Servicer, the
Securities Administrator, the Trustee and any agent of any of them may treat the
Person in whose name this Certificate is registered as the owner hereof for all
purposes, and none of the Depositor, the Master Servicer, the Securities
Administrator, the Trustee or any such agent shall be affected by notice to the
contrary.

 

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only on or after the
Distribution Date on which the aggregate Stated Principal Balance of the
Mortgage Loans is less than the percentage of the aggregate Stated Principal
Balance specified in the Agreement of the Mortgage Loans at the Cut-off Date.
The exercise of such right will effect the early retirement of the Certificates.
In no event, however, will the Trust Fund created by the Agreement continue
beyond the expiration of 21 years after the death of certain persons identified
in the Agreement.

 

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

                IN WITNESS WHEREOF, the Securities Administrator has caused this
Certificate to be duly executed.

 

Dated: October 24, 2005

LASALLE BANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as Securities Administrator

 

By:                                                                     

 

Authorized Signatory

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Class M-[1] Certificates referred to in the within-mentioned
Agreement.

 

LASALLE BANK NATIONAL ASSOCIATION,

Authorized signatory of LaSalle Bank National Association, not in its individual
capacity but solely as Securities Administrator

 

By:                                                                     

 

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Asset-Backed Certificate and hereby authorizes the
transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

 

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

 

Dated:

 

Signature by or on behalf of assignor

 

 

Signature Guaranteed

 

 

DISTRIBUTION INSTRUCTIONS

 

 

The assignee should include the following for purposes of distribution:

 

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

 

This information is provided by          __________________, the assignee named
above, or ________________________, as its agent.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-3

 

FORM OF CLASS R-[1] CERTIFICATE

 

THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED STATES PERSON
OR A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

 

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

 

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES ADMINISTRATOR OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE
SECURITIES ADMINISTRATOR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.

 

 


--------------------------------------------------------------------------------



 

 

                THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY,
OR ON BEHALF OF, AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A
"PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,
UNLESS THE PROPOSED TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH AN
OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE, THE SECURITIES ADMINISTRATOR
AND THE MASTER SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE
SECURITIES ADMINISTRATOR THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR OR THE TRUSTEE TO ANY OBLIGATION OR
LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

 

                ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE
MAY BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE
MASTER SERVICER AND THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED
STATES, ANY STATE OR POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED
STATES, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN
INSTRUMENTALITY WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO
TAX AND EXCEPT FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT
SELECTED BY SUCH GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL
ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C)
ANY ORGANIZATION (OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS
TAXABLE INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN
SECTION 1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES
(A), (B), (C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED
ORGANIZATION”), OR (F) AN AGENT OF A DISQUALIFIED ORGANIZATION, (2) NO PURPOSE
OF SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH
TRANSFEREE SATISFIES CERTAIN ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL
CONDITION OF THE PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE
CERTIFICATE REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED
ORGANIZATION, SUCH

 


--------------------------------------------------------------------------------



 

REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
CERTIFICATE.

 

 


--------------------------------------------------------------------------------



 

 

 

 

Certificate No.1

Percentage Interest: 100%

 

 

 

 

 

 

Class R-[1]

 

 

 

 

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:
October 1, 2005

Aggregate Initial Certificate Principal Balance of this Class as of the Cut-off
Date:
$0.00

 

 

 

 

 

 

First Distribution Date:
November 25, 2005

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date:
$0.00

 

 

 

 

 

 

Master Servicer:
LaSalle Bank National Association

CUSIP: __________

 

 

 

 

 

 

Assumed Final Distribution Date:
September 25, 2034

 

 

 

 

 

 

 

BEAR STEARNS ASSET BACKED SECURITIES I TRUST 2005-CL1

 

ASSET-BACKED CERTIFICATE

 

SERIES 2005-CL1

 

evidencing a fractional undivided interest in the distributions allocable to the
Class R-[1] Certificates with respect to a Trust Fund consisting primarily of a
pool of fixed and adjustable rate, closed-end sub-prime mortgage loans that are
secured by first and second liens on one- to four-family residential properties
and sold by BEAR STEARNS ASSET BACKED SECURITIES I LLC.

 

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Bear Stearns Asset Backed
Securities I LLC ("BSABS I"), the Master Servicer, the Securities Administrator
or the Trustee referred to belowor any of their affiliates or any other person.
Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental entity or by BSABS I, the Master Servicer or the
Trustee or any of their affiliates or any other person. None of BSABS I, the
Master Servicer or any of their affiliates will have any obligation with respect
to any certificate or other obligation

 


--------------------------------------------------------------------------------



 

secured by or payable from payments on the Certificates.

 

                This certifies that ________________ is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of fixed and adjustable rate, closed-end
sub-prime mortgage loans secured by first and second liens on one- to
four-family residential properties (collectively, the “Mortgage Loans”) sold by
BSABS I. The Mortgage Loans were sold by Ocwen Mortgage Asset Trust I, Ellington
Acquisition Trust 2005-1 and Ellington Acquisition Trust 2005-2 (collectively,
the "Sellers") to BSABS I. LaSalle Bank National Association will act as master
servicer of the Mortgage Loans (the “Master Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among BSABS I, as depositor (the
“Depositor”), the Servicer, the Sellers, the Master Servicer, LaSalle Bank
National Association, as securities administrator (the “Securities
Administrator”), Wells Fargo Bank, National Association, as custodian, Risk
Management Group, as risk manager, and Citibank, N.A., as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

 

Each Holder of this Certificate will be deemed to have agreed to be bound by the
restrictions set forth in the Agreement to the effect that (i) each person
holding or acquiring any ownership interest in this Certificate must be a United
States Person and a Permitted Transferee, (ii) the transfer of any ownership
interest in this Certificate will be conditioned upon the delivery to the
Securities Administrator of, among other things, an affidavit to the effect that
it is a United States Person and Permitted Transferee, (iii) any attempted or
purported transfer of any ownership interest in this Certificate in violation of
such restrictions will be absolutely null and void and will vest no rights in
the purported transferee, and (iv) if any person other than a United States
Person and a Permitted Transferee acquires any ownership interest in this
Certificate in violation of such restrictions, then the Depositor will have the
right, in its sole discretion and without notice to the Holder of this
Certificate, to sell this Certificate to a purchaser selected by the Depositor,
which purchaser may be the Depositor, or any affiliate of the Depositor, on such
terms and conditions as the Depositor may choose.

 

The Securities Administrator will distribute on the 25th day of each month, or,
if such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the amounts required to be distributed to the Holders of Certificates of the
same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan.

 

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the

 


--------------------------------------------------------------------------------



 

Certificate Register or, if such Person so requests by notifying the Securities
Administrator in writing as specified in the Agreement. Notwithstanding the
above, the final distribution on this Certificate will be made after due notice
by the Securities Administrator of the pendency of such distribution and only
upon presentation and surrender of this Certificate at the office or agency
appointed by the Securities Administrator for that purpose and designated in
such notice.

 

                No transfer of this Certificate shall be made unless the
transfer is made pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “1933 Act”), and an effective
registration or qualification under applicable state securities laws, or is made
in a transaction that does not require such registration or qualification. In
the event that such a transfer of this Certificate is to be made without
registration or qualification, the Securities Administrator shall require
receipt of (i) if such transfer is purportedly being made (a) in reliance upon
Rule 144A under the 1933 Act or (b) to a transferee that is an “Institutional
Accredited Investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the 1933 Act, written certifications from the Holder of the
Certificate desiring to effect the transfer, and from such Holder’s prospective
transferee, substantially in the forms attached to the Agreement as Exhibit F or
G, as applicable, and (ii) if requested by the Securities Administrator, an
Opinion of Counsel satisfactory to it that such transfer may be made without
such registration or qualification (which Opinion of Counsel shall not be an
expense of the Trust Fund or of the Depositor, the Trustee, the Securities
Administrator or the Master Servicer in their respective capacities as such),
together with copies of the written certification(s) of the Holder of the
Certificate desiring to effect the transfer and/or such Holder’s prospective
transferee upon which such Opinion of Counsel is based. None of the Depositor,
the Securities Administrator nor the Trustee is obligated to register or qualify
the Class of Certificates specified on the face hereof under the 1933 Act or any
other securities law or to take any action not otherwise required under the
Agreement to permit the transfer of such Certificates without registration or
qualification. Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify the Trustee, the Depositor, the Securities
Administrator and the Master Servicer against any liability that may result if
the transfer is not so exempt or is not made in accordance with such federal and
state laws.

 

No transfer of this Class R-[1] Certificate will be made unless the Trustee and
the Securities Administrator has received either (i) opinion of counsel for the
benefit of the Trustee, the Securities Administrator and the Master Servicer and
which they may rely which is satisfactory to the Securities Administrator that
the purchase of this certificate is permissible under local law, will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Master Servicer, the Securities Administrator or the Trustee to any
obligation or liability in addition to those undertaken in the Agreement or (ii)
a representation letter stating that the transferee is not acquiring directly or
indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement (a "Plan") that is subject to Title I of ERISA, and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

 

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

 

 


--------------------------------------------------------------------------------



 

 

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Securities
Administrator is not liable to the Certificateholders for any amount payable
under this Certificate or the Agreement or, except as expressly provided in the
Agreement, subject to any liability under the Agreement.

 

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

 

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreements and the modification of the
rights and obligations of the Depositor, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by the Depositor, the Master Servicer, the
Securities Administrator and the Trustee, and (ii) the amendment thereof and of
the Servicing Agreements by the Master Servicer and the Trustee with the consent
of the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreements in certain limited circumstances, without the consent of
the Holders of any of the Certificates.

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

 

                The Certificates are issuable only as registered Certificates
without coupons in the Classes and denominations specified in the Agreement. As
provided in the Agreement and subject to certain limitations therein set forth,
this Certificate is exchangeable for one or more new Certificates evidencing the
same Class and in the same aggregate Fractional Undivided Interest, as requested
by the Holder surrendering the same.

 

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Depositor, the Master Servicer, the Securities
Administrator, the Trustee and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of Depositor, the Master Servicer, the Securities Administrator, the
Trustee or any such agent shall be affected by notice to the contrary.

 

 

The obligations created by the Agreement and the Trust Fund created thereby
(other than

 

 


--------------------------------------------------------------------------------



 

the obligations to make payments to Certificateholders with respect to the
termination of the Agreement) shall terminate upon the earlier of (i) the later
of (A) the maturity or other liquidation (or Advance with respect thereto) of
the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only on or after the
Distribution Date on which the aggregate Stated Principal Balance of the
Mortgage Loans is less than the percentage of the aggregate Stated Principal
Balance specified in the Agreement of the Mortgage Loans at the Cut-off Date.
The exercise of such right will effect the early retirement of the Certificates.
In no event, however, will the Trust Fund created by the Agreement continue
beyond the expiration of 21 years after the death of certain persons identified
in the Agreement.

 

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

                IN WITNESS WHEREOF, the Securities Administrator has caused this
Certificate to be duly executed.

 

Dated: October 24, 2005

LASALLE BANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as Securities Administrator

 

By:                                                                     

 

Authorized Signatory

 

 

CERTIFICATE OF AUTHENTICATION

 

 

This is one of the Class R-[1] Certificates referred to in the within-mentioned
Agreement.

 

LASALLE BANK NATIONAL ASSOCIATION,

Authorized signatory of LaSalle Bank National Association, not in its individual
capacity but solely as Securities Administrator

 

By:                                                                     

 

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Asset-Backed Certificate and hereby authorizes the
transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

 

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

 

Dated:

 

Signature by or on behalf of assignor

 

 

Signature Guaranteed

 

 

DISTRIBUTION INSTRUCTIONS

 

 

The assignee should include the following for purposes of distribution:

 

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

 

This information is provided by          __________________, the assignee named
above, or ________________________, as its agent.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-4

 

FORM OF CLASS B-IO CERTIFICATE

 

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).

 

THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CERTIFICATES, THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE
DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES
ADMINISTRATOR NAMED HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES ADMINISTRATOR OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE
SECURITIES ADMINISTRATOR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.

 

 


--------------------------------------------------------------------------------



 

 

                THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY,
OR ON BEHALF OF, AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A
"PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,
UNLESS THE PROPOSED TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH AN
OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE, SECURITIES ADMINISTRATOR AND
MASTER SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE
SECURITIES ADMINISTRATOR THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR OR THE TRUSTEE TO ANY OBLIGATION OR
LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

Certificate No.1

 

 

 

 

 

 

 

Class B-IO

 

 

 

 

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:
October 1, 2005

Aggregate Initial Certificate Notional Balance of this Class as of the Cut-off
Date:
$__________

 

 

 

 

 

 

First Distribution Date:
November 25, 2005

Initial Certificate Notional Balance of this Certificate as of the Cut-off Date:
$__________

 

 

 

 

 

 

Master Servicer:
LaSalle Bank National Association

CUSIP: __________

 

 

 

 

 

 

Assumed Final Distribution Date:
September 25, 2034

 

 

 

 

 

 

 

BEAR STEARNS ASSET BACKED SECURITIES I TRUST 2005-CL1

 

ASSET-BACKED CERTIFICATE

 

SERIES 2005-CL1

 

evidencing a fractional undivided interest in the distributions allocable to the
Class B-IO Certificates with respect to a Trust Fund consisting primarily of a
pool of fixed and adjustable rate, closed-end sub-prime mortgage loans that are
secured by first and second liens on one- to four-family residential properties
and sold by BEAR STEARNS ASSET BACKED SECURITIES I LLC.

 

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Bear Stearns Asset Backed
Securities I LLC ("BSABS I"), the Master Servicer, the Securities Administrator
or the Trustee referred to below or any of their affiliates or any other person.
Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental entity or by BSABS I, the Master Servicer or the
Trustee or any of their affiliates or any other person. None of BSABS I, the
Master Servicer or any of their affiliates will have any obligation with respect
to any certificate or other obligation

 


--------------------------------------------------------------------------------



 

secured by or payable from payments on the Certificates.

 

                This certifies that ________________ is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of fixed and adjustable rate, closed-end
sub-prime mortgage loans secured by first and second liens on one- to
four-family residential properties (collectively, the “Mortgage Loans”) sold by
BSABS I. The Mortgage Loans were sold by Ocwen Mortgage Asset Trust I, Ellington
Acquisition Trust 2005-1 and Ellington Acquisition Trust 2005-2 (collectively,
the "Sellers") to BSABS I. LaSalle Bank National Association will act as master
servicer of the Mortgage Loans (the “Master Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among BSABS I, as depositor (the
“Depositor”), the Servicer, the Sellers, the Master Servicer, LaSalle Bank
National Association, as securities administrator (the “Securities
Administrator”), Wells Fargo Bank, National Association, as custodian, Risk
Management Group, as risk manager, and Citibank, N.A., as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

 

The Securities Administrator will distribute on the 25th day of each month, or,
if such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the amount required to be distributed to the Holders of Certificates of the same
Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Certificate
Principal Balance of this Class of Certificates will be reduced to zero.

 

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement. Notwithstanding the above, the final distribution on this Certificate
will be made after due notice by the Securities Administrator of the pendency of
such distribution and only upon presentation and surrender of this Certificate
at the office or agency appointed by the Securities Administrator for that
purpose and designated in such notice. The initial Certificate Principal Balance
of this Certificate is set forth above. The Certificate Principal Balance hereof
will be reduced to the extent of distributions allocable to principal hereon.

 

                No transfer of this Certificate shall be made unless the
transfer is made pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “1933 Act”), and an effective
registration or qualification under applicable state securities laws, or is made
in a transaction that does not require such registration or qualification. In
the event that such a

 


--------------------------------------------------------------------------------



 

transfer of this Certificate is to be made without registration or
qualification, the Securities Administrator shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933
Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F or G, as
applicable, and (ii) if requested by the Securities Administrator, an Opinion of
Counsel satisfactory to it that such transfer may be made without such
registration or qualification (which Opinion of Counsel shall not be an expense
of the Trust Fund or of the Depositor, the Trustee, the Securities Administrator
or the Master Servicer in their respective capacities as such), together with
copies of the written certification(s) of the Holder of the Certificate desiring
to effect the transfer and/or such Holder’s prospective transferee upon which
such Opinion of Counsel is based. Neither the Depositor nor the Trustee is
obligated to register or qualify the Class of Certificates specified on the face
hereof under the 1933 Act or any other securities law or to take any action not
otherwise required under the Agreement to permit the transfer of such
Certificates without registration or qualification. Any Holder desiring to
effect a transfer of this Certificate shall be required to indemnify the
Trustee, the Depositor, the Securities Administrator and the Master Servicer
against any liability that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.

 

No transfer of this Class B-IO Certificate will be made unless the Trustee and
the Securities Administrator has received either (i) opinion of counsel for the
benefit of the Trustee, the Securities Administrator and the Master Servicer and
which they may rely which is satisfactory to the Securities Administrator that
the purchase of this certificate is permissible under local law, will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Master Servicer, the Securities Administrator or the Trustee any
obligation or liability in addition to those undertaken in the Agreement or (ii)
a representation letter stating that the transferee is not acquiring directly or
indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement (a "Plan") that is subject to Title I of ERISA, and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

 

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

 

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Securities
Administrator is not liable to the Certificateholders for any amount payable
under this Certificate or the Agreement or, except as expressly provided in the
Agreement, subject to any liability under the Agreement.

                This Certificate does not purport to summarize the Agreement and
reference is made to the Agreement for the interests, rights and limitations of
rights, benefits, obligations and duties evidenced hereby, and the rights,
duties and immunities of the Securities Administrator.

 

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreements and the modification of the
rights and obligations of

 


--------------------------------------------------------------------------------



 

the Depositor, the Master Servicer, the Securities Administrator and the Trustee
and the rights of the Certificateholders under the Agreement from time to time
by the Depositor, the Master Servicer, the Securities Administrator and the
Trustee, and (ii) the amendment thereof and of the Servicing Agreements by the
Master Servicer and the Trustee with the consent of the Holders of Certificates,
evidencing Fractional Undivided Interests aggregating not less than 51% of the
Trust Fund (or in certain cases, Holders of Certificates of affected Classes
evidencing such percentage of the Fractional Undivided Interests thereof). Any
such consent by the Holder of this Certificate shall be conclusive and binding
on such Holder and upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in lieu hereof whether or not
notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof and of the Servicing Agreements in certain limited
circumstances, without the consent of the Holders of any of the Certificates.

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

 

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

 

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Depositor, the Master Servicer, the Securities
Administrator, the Trustee and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of Depositor, the Master Servicer, the Securities Administrator, the
Trustee or any such agent shall be affected by notice to the contrary.

 

                The obligations created by the Agreement and the Trust Fund
created thereby (other than the obligations to make payments to
Certificateholders with respect to the termination of the Agreement) shall
terminate upon the earlier of (i) the later of (A) the maturity or other
liquidation (or Advance with respect thereto) of the last Mortgage Loan
remaining in the Trust Fund and disposition of all property acquired upon
foreclosure or deed in lieu of foreclosure of any Mortgage Loan and (B) the
remittance of all funds due under the Agreement, or (ii) the optional repurchase
by the party named in the Agreement of all the Mortgage Loans and other assets
of the Trust Fund in accordance with the terms of the Agreement. Such optional
repurchase may be made only on or after the Distribution Date on which the
aggregate Stated Principal Balance of the Mortgage Loans is less than the
percentage of the aggregate Stated Principal Balance specified in the Agreement
of the Mortgage Loans at the Cut-off Date. The exercise of such right will
effect the early retirement of the Certificates. In no event, however,

 


--------------------------------------------------------------------------------



 

will the Trust Fund created by the Agreement continue beyond the expiration of
21 years after the death of certain persons identified in the Agreement.

 

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

                IN WITNESS WHEREOF, the Securities Administrator has caused this
Certificate to be duly executed.

 

Dated: October 24, 2005

LASALLE BANK NATIONAL ASSOCIATION,

Not in its individual capacity but solely as Securities Administrator

 

By:                                                                   

 

Authorized Signatory

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Class B-IO Certificates referred to in the within-mentioned
Agreement.

 

LASALLE BANK NATIONAL ASSOCIATION,

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

 

By:                                                                   

 

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Asset-Backed Certificate and hereby authorizes the
transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

 

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

 

Dated:

 

Signature by or on behalf of assignor

 

 

Signature Guaranteed

 

 

DISTRIBUTION INSTRUCTIONS

 

 

The assignee should include the following for purposes of distribution:

 

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

 

This information is provided by          __________________, the assignee named
above, or ________________________, as its agent.

 

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT B

 

 

MORTGAGE LOAN SCHEDULE

 

 

(Provided Upon Request)

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT C

 

KATRINA LOAN SCHEDULE

 

 

LOAN ID

STATE 1

ZIP CODE

34663989

Louisiana

70126

34694745

Mississippi

39212

34685016

Louisiana

70363

34688077

Louisiana

70706

34694992

Louisiana

70525

34678565

Mississippi

39652

34688085

Louisiana

70058

34657924

Louisiana

70043

34665844

Louisiana

70806

34682831

Louisiana

70056

34684746

Mississippi

39120

34682856

Louisiana

70354

34659581

Mississippi

39437

34665968

Louisiana

70056

34684092

Louisiana

70811

34691584

Mississippi

39213

34702118

Mississippi

39170

34644443

Louisiana

70601

34651877

Mississippi

39429

34649111

Mississippi

39478

34684480

North Carolina

27704

34666172

Louisiana

70817

34699470

Louisiana

70647

34661819

Louisiana

70754

34688143

Mississippi

39119

34686618

Louisiana

70501

34647800

Texas

77093

34650119

Louisiana

70520

34688614

Louisiana

70363

34685586

Louisiana

70548

34690115

Louisiana

70591

34683771

Mississippi

39501

34681403

Louisiana

70739

34687236

Louisiana

70809

34698647

Louisiana

70364

34663401

Louisiana

70737

34695924

Louisiana

70087

34662635

Louisiana

70765

34692699

Louisiana

70501

34695262

Louisiana

70820

89507172

Mississippi

39664

34684688

Mississippi

39204

89507180

Mississippi

39042

34702365

Louisiana

70510

34649012

Mississippi

39191

34687319

Louisiana

70661

34685230

Louisiana

70726

 

 

 


--------------------------------------------------------------------------------



 

 

 

34661074

Louisiana

70767

34689364

Louisiana

70760

89506414

Mississippi

39305

89507313

Mississippi

39157

89506422

Mississippi

39120

34684316

Mississippi

39180

34661801

Louisiana

70403

34647743

Louisiana

70372

34643395

Mississippi

39525

34660977

Mississippi

39206

34652800

Mississippi

39301

34652560

Mississippi

39209

34687327

Louisiana

70501

34665539

Louisiana

70769

34687285

Mississippi

39563

34702142

Louisiana

70714

34688523

Louisiana

70117

34651760

Mississippi

39452

34649632

Louisiana

70122

34653519

Louisiana

70814

89507255

Mississippi

39577

34691576

Mississippi

39464

89508519

Mississippi

39346

89507289

Mississippi

39120

34693341

Louisiana

70126

34702050

Mississippi

39154

34701763

Mississippi

39204

34666388

Louisiana

70523

34649152

Louisiana

70443

34665851

Louisiana

70785

89507248

Mississippi

39066

34656512

Louisiana

70737

34688176

Louisiana

70592

34684993

Mississippi

39180

34649749

Louisiana

70810

89507222

Mississippi

39120

34699256

Mississippi

39180

34698621

Louisiana

70769

34651992

Louisiana

70065

34692624

Mississippi

39090

34685842

Mississippi

39204

34651869

Mississippi

39663

34695999

Louisiana

70806

34681635

Louisiana

70084

34690230

Louisiana

70363

34684282

Louisiana

70791

34681973

Mississippi

39663

34689729

Mississippi

39051

34696344

Louisiana

70072

34662197

Louisiana

70444

34685784

Louisiana

70433

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

 

FORM OF TRANSFER AFFIDAVIT

 

Affidavit pursuant to Section 860E(e)(4) of the Internal Revenue Code of 1986,
as amended, and for other purposes

 

STATE OF          )



                              )ss:



COUNTY OF      )



 

 

[NAME OF OFFICER], being first duly sworn, deposes and says:

 

1.          That he is [Title of Officer] of [Name of Investor] (record or
beneficial owner of the Bear Stearns Asset Backed Securities I Trust 2005-CL1,
Asset-Backed Certificates, Series 2005-CL1, Class R-__ Certificates) (the “Class
R Certificates”) (the A Owner@), a [savings institution] [corporation] duly
organized and existing under the laws of [the State of _____] [the United
States], on behalf of which he makes this affidavit.

 

2.          That the Owner (i) is not and will not be as of [Closing Date][date
of purchase] a “disqualified organization” within the meaning of Section
860E(e)(5) of the Internal Revenue Code of 1986, as amended (the “Code”) or an
“electing large partnership” within the meaning of Section 775 of the Code, (ii)
will endeavor to remain other than a disqualified organization and an electing
large partnership for so long as it retains its ownership in the Class R
Certificates and (iii) is acquiring the Class R Certificates for its own account
or for the account of another Owner from which it has received an affidavit and
agreement in substantially the same form as this affidavit and agreement. (For
this purpose, a “disqualified organization” means an electing large partnership
under Section 775 of the Code, the United States, any state or political
subdivision thereof, any agency or instrumentality of any of the foregoing
(other than an instrumentality all of the activities of which are subject to tax
and, except for the Federal Home Loan Mortgage Corporation, a majority of whose
board of directors is not selected by any such governmental entity) or any
foreign government, international organization or any agency or instrumentality
of such foreign government or organization, any rural electric or telephone
cooperative, or any organization (other than certain farmers’ cooperatives) that
is generally exempt from federal income tax unless such organization is subject
to the tax on unrelated business taxable income).

 

3.          That the Owner is aware (i) of the tax that would be imposed on
transfers of Class R Certificates to disqualified organizations or electing
large partnerships under the Code, that applies to all transfers of Class R
Certificates after March 31, 1988; (ii) that such tax would be on the transferor
(or, with respect to transfers to electing large partnerships, on each such
partnership), or, if such transfer is through an agent (which person includes a
broker, nominee or middleman) for a disqualified organization, on the agent;
(iii) that the person (other than with respect to transfers to electing large
partnerships) otherwise liable for the tax shall be relieved of liability for
the tax if the transferee furnishes to such person an affidavit that the
transferee is not a disqualified organization and, at the time of transfer, such
person does not have actual knowledge that the affidavit is false; and (iv) that
the Class R Certificates may be “noneconomic

 


--------------------------------------------------------------------------------



 

residual interests” within the meaning of Treasury regulations promulgated
pursuant to the Code and that the transferor of a noneconomic residual interest
will remain liable for any taxes due with respect to the income on such residual
interest, unless no significant purpose of the transfer was to impede the
assessment or collection of tax.

 

4.           That the Owner is aware of the tax imposed on a “pass-through
entity” holding Class R Certificates if either the pass-through entity is an
electing large partnership under Section 775 of the Code or if at any time
during the taxable year of the pass-through entity a disqualified organization
is the record holder of an interest in such entity. (For this purpose, a “pass
through entity” includes a regulated investment company, a real estate
investment trust or common trust fund, a partnership, trust or estate, and
certain cooperatives.)

 

5.           That the Owner is aware that the Trustee will not register the
transfer of any Class R Certificates unless the transferee, or the transferee’s
agent, delivers to it an affidavit and agreement, among other things, in
substantially the same form as this affidavit and agreement. The Owner expressly
agrees that it will not consummate any such transfer if it knows or believes
that any of the representations contained in such affidavit and agreement are
false.

 

6.           That the Owner has reviewed the restrictions set forth on the face
of the Class R Certificates and the provisions of Section 6.02 of the Pooling
and Servicing Agreement under which the Class R Certificates were issued. The
Owner expressly agrees to be bound by and to comply with such restrictions and
provisions.

 

7.           That the Owner consents to any additional restrictions or
arrangements that shall be deemed necessary upon advice of counsel to constitute
a reasonable arrangement to ensure that the Class R Certificates will only be
owned, directly or indirectly, by an Owner that is not a disqualified
organization.

 

 

8.

The Owner’s Taxpayer Identification Number is # _______________.

 

9.           This affidavit and agreement relates only to the Class R
Certificates held by the Owner and not to any other holder of the Class R
Certificates. The Owner understands that the liabilities described herein relate
only to the Class R Certificates.

 

10.        That no purpose of the Owner relating to the transfer of any of the
Class R Certificates by the Owner is or will be to impede the assessment or
collection of any tax; in making this representation, the Owner warrants that
the Owner is familiar with (i) Treasury Regulation Section 1.860E-1 (c) and
recent amendments thereto, effective as of August 19, 2002, and (ii) the
preamble describing the adoption of the amendments to such regulation, which is
attached hereto as Exhibit 1.

 

11.        That the Owner has no present knowledge or expectation that it will
be unable to pay any United States taxes owed by it so long as any of the
Certificates remain outstanding. In this regard, the Owner hereby represents to
and for the benefit of the person from whom it acquired the Class R Certificates
that the Owner intends to pay taxes associated with holding such Class R
Certificates as they become due, fully understanding that it may incur tax
liabilities in excess of any cash flows generated by the Class R Certificates.

 

 


--------------------------------------------------------------------------------



 

 

12.        That the Owner has no present knowledge or expectation that it will
become insolvent or subject to a bankruptcy proceeding for so long as any of the
Class R Certificates remain outstanding.

 

                              13.        The Owner is a citizen or resident of
the United States, a corporation, partnership or other entity created or
organized in, or under the laws of, the United States or any political
subdivision thereof, or an estate or trust whose income from sources without the
United States is includable in gross income for United States federal income tax
purposes regardless of its connection with the conduct of a trade or business
within the United States.

 

14.        The Owner hereby agrees that it will not cause income from the Class
R Certificates to be attributable to a foreign permanent establishment or fixed
base (within the meaning of an applicable income tax treaty) of the Owner or
another United States taxpayer.

 

15.        (a)         The Purchaser hereby certifies, represents and warrants
to, and covenants with the Company, the Trustee and the Servicer that the
following statement is accurate:

 

The Certificates (i) are not being acquired by, and will not be transferred to,
any employee benefit plan within the meaning of section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or other retirement
arrangement, including individual retirement accounts and annuities, Keogh plans
and bank collective investment funds and insurance company general or separate
accounts in which such plans, accounts or arrangements are invested, that is
subject to Section 406 of ERISA or Section 4975 of the Internal Revenue Code of
1986 (the “Code”) (any of the foregoing, a “Plan”), (ii) are not being acquired
with “plan assets” of a Plan within the meaning of the Department of Labor
(“DOL”) regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA, and (iii)
will not be transferred to any entity that is deemed to be investing plan assets
within the meaning of the DOL regulation, 29 C.F.R. ? 2510.3-101 or otherwise
under ERISA; or

 

(b)         The Owner will provide the Trustee, the Company and the Servicer
with an opinion of counsel acceptable to and in form and substance satisfactory
to the Trustee, the Company and the Servicer to the effect that the purchase of
Certificates is permissible under applicable law, will not constitute or result
in any non-exempt prohibited transaction under ERISA or Section 4975 of the Code
and will not subject the Trustee, the Company or the Servicer to any obligation
or liability (including obligations or liabilities under ERISA or Section 4975
of the Code) in addition to those undertaken in the Pooling and Servicing
Agreement.

 

                              In addition, the Owner hereby certifies,
represents and warrants to, and covenants with, the Company, the Trustee and the
Servicer that the Owner will not transfer such Certificates to any Plan or
person unless either such Plan or person meets the requirements set forth in
either (a) or (b) above.

 

Capitalized terms used but not defined herein shall have the meanings assigned
in the Pooling and Servicing Agreement.

 

IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [Title of
Officer] this ____ day of

 


--------------------------------------------------------------------------------



 

_________, 20__.

 

[NAME OF INVESTOR]

 

By:                                          
                                      

 

[Name of Officer]

[Title of Officer]

[Address of Investor for receipt of distributions]

Address of Investor for receipt of tax information:

 


--------------------------------------------------------------------------------



 

 

                Personally appeared before me the above-named [Name of Officer],
known or proved to me to be the same person who executed the foregoing
instrument and to be the [Title of Officer] of the Investor, and acknowledged to
me that he executed the same as his free act and deed and the free act and deed
of the Investor.

 

 

Subscribed and sworn before me this ___ day of _________, 20___.

 

NOTARY PUBLIC

 

COUNTY OF

 

STATE OF

 

My commission expires the ___ day of ___________________, 20___.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

 

FORM OF TRANSFEROR REPRESENTATION LETTER

 

 

 

 

, 20  

 

Bear Stearns Asset Backed Securities I LLC

383 Madison Avenue

New York, New York 10179

 

ASSET-BACKED CERTIFICATE

 

SERIES 2005-CL1

 

LaSalle Bank National Association

135 South LaSalle Street, Suite 1625

Chicago, Illinois, 60603

 

Attention: Bear Stearns Asset Backed Securities I Trust 2005-CL1

 

 

Re:

Asset-Backed Certificates, Series 2005-CL1

 

Ladies and Gentlemen:

 

In connection with the sale by              (the “Seller”) to                   
(the “Purchaser”) of $           Initial Certificate Principal Balance of
Asset-Backed Certificates, Series 2005-CL1 (the “Certificates”) pursuant to the
Pooling and Servicing Agreement, dated as of October 1, 2005 (the “Pooling and
Servicing Agreement”), among Bear Stearns Asset Backed Securities I LLC (the
“Company”), Ocwen Mortgage Asset Trust I, Ellington Acquisition Trust 2005-1 and
Ellington Acquisition Trust 2005-2, each as seller, Ocwen Loan Servicing, LLC,
as servicer (the “Servicer”), Wells Fargo Bank, National Association, as
custodian, LaSalle Bank National Association, as master servicer and securities
administrator, Risk Management Group, as risk manager, and Citibank, N.A., as
trustee (the “Trustee”). The Seller hereby certifies, represents and warrants
to, and covenants with, the Company and the Trustee that:

 

Neither the Seller nor anyone acting on its behalf has (a) offered, pledged,
sold, disposed of or otherwise transferred any Certificate, any interest in any
Certificate or any other similar security to any person in any manner, (b) has
solicited any offer to buy or to accept a pledge, disposition or other transfer
of any Certificate, any interest in any Certificate or any other similar
security from any person in any manner, (c) has otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, or
(e) has taken any other action, that (as to any of (a) through (e) above) would
constitute a distribution of the Certificates under the Securities Act of 1933
(the “Act”), that would render the disposition of any Certificate a violation of
Section 5 of the Act or any state securities law, or that would require
registration or qualification pursuant thereto. The Seller will not act, in any
manner set forth in the foregoing sentence with respect to any

 


--------------------------------------------------------------------------------



 

Certificate. The Seller has not and will not sell or otherwise transfer any of
the Certificates, except in compliance with the provisions of the Pooling and
Servicing Agreement.

 

Very truly yours,

 

                                                                           

(Seller)

 

By:                                                                     

Name:                                                               

Title:                                                                 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F

 

 

FORM OF INVESTMENT LETTER (NON-RULE 144A)

 

______________,200___

 

Bear Stearns Asset Backed Securities I LLC

383 Madison Avenue

New York, New York 10179

 

LaSalle Bank National Association

135 South LaSalle Street, Suite 1625

Chicago, Illinois, 60603

 

Attention: Bear Stearns Asset Backed Securities I Trust 2005-CL1

 

 

Re:

Bear Stearns Asset Backed Securities I Trust 2005-CL1

Asset-Backed Certificates, Series 2005-CL1, Class__

 

Ladies and Gentlemen:

 

______________ (the “Purchaser”) intends to purchase from ______________ (the
“Seller”) $_________ initial Certificate Principal Balance of Asset-Backed
Certificates, Series 2005-CL1, Class _____ (the “Certificates”), issued pursuant
to the Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”),
dated as of October 1, 2005 among Bear Stearns Asset Backed Securities I LLC
(the “Company”), Ocwen Mortgage Asset Trust I, Ellington Acquisition Trust
2005-1 and Ellington Acquisition Trust 2005-2, each as seller, Ocwen Loan
Servicing, LLC, as servicer (the “Servicer”), Wells Fargo Bank, National
Association, as custodian, LaSalle Bank National Association, as master servicer
and securities administrator, Risk Management Group, as risk manager, and
Citibank, N.A., as trustee (the “Trustee”). All terms used herein and not
otherwise defined shall have the meanings set forth in the Pooling and Servicing
Agreement. The Purchaser hereby certifies, represents and warrants to, and
covenants with, the Seller and the Trustee that:

 

1.          The Purchaser understands that (a) the Certificates have not been
and will not be registered or qualified under the Securities Act of 1933, as
amended (the “Act”) or any state securities law, (b) the Seller is not required
to so register or qualify the Certificates, (c) the Certificates may be resold
only if registered and qualified pursuant to the provisions of the Act or any
state securities law, or if an exemption from such registration and
qualification is available, (d) the Pooling and Servicing Agreement contains
restrictions regarding the transfer of the Certificates and (e) the Certificates
will bear a legend to the foregoing effect.

 

2.          The Purchaser is acquiring the Certificates for its own account for
investment only and not with a view to or for sale in connection with any
distribution thereof in any manner that would violate the Act or any applicable

 


--------------------------------------------------------------------------------



 

state securities laws.

                3.          The Purchaser is (a) a substantial, sophisticated
institutional investor having such knowledge and experience in financial and
business matters, and, in particular, in such matters related to securities
similar to the Certificates, such that it is capable of evaluating the merits
and risks of investment in the Certificates, (b) able to bear the economic risks
of such an investment and (c) an “accredited investor” within the meaning of
Rule 501 (a) promulgated pursuant to the Act.

 

4.          The Purchaser has been furnished with, and has had an opportunity to
review (a) a copy of the Pooling and Servicing Agreement and (b) such other
information concerning the Certificates, the Mortgage Loans and the Seller as
has been requested by the Purchaser from the Seller or the Seller and is
relevant to the Purchaser’s decision to purchase the Certificates. The Purchaser
has had any questions arising from such review answered by the Seller or the
Seller to the satisfaction of the Purchaser.

 

5.          The Purchaser has not and will not nor has it authorized or will it
authorize any person to (a) offer, pledge, sell, dispose of or otherwise
transfer any Certificate, any interest in any Certificate or any other similar
security to any person in any manner, (b) solicit any offer to buy or to accept
a pledge, disposition of other transfer of any Certificate, any interest in any
Certificate or any other similar security from any person in any manner, (c)
otherwise approach or negotiate with respect to any Certificate, any interest in
any Certificate or any other similar security with any person in any manner, (d)
make any general solicitation by means of general advertising or in any other
manner or (e) take any other action, that (as to any of (a) through (e) above)
would constitute a distribution of any Certificate under the Act, that would
render the disposition of any Certificate a violation of Section 5 of the Act or
any state securities law, or that would require registration or qualification
pursuant thereto. The Purchaser will not sell or otherwise transfer any of the
Certificates, except in compliance with the provisions of the Pooling and
Servicing Agreement.

 

6.          The Purchaser (if the Certificate is not rated at least “BBB-” or
its equivalent by Fitch, S&P or Moody’s):

 

(a)    is not an employee benefit or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
amended (a "Plan"), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on
behalf of or purchasing any Certificate with "plan assets" of any Plan within
the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
§2510.3-101; or

 

(b) is an insurance company, the source of funds to be used by it to purchase
the Certificates is an “insurance company general account” (within the meaning
of DOL Prohibited Transaction Class Exemption (“PTCE”)

 


--------------------------------------------------------------------------------



 

95-60), and the purchase is being made in reliance upon the availability of the
exemptive relief afforded under Sections I and III of PTCE 95-60.

 

In addition, the Purchaser hereby certifies, represents and warrants to, and
covenants with, the Company, the Trustee and the Servicer that the Purchaser
will not transfer such Certificates to any Plan or person unless such Plan or
person meets the requirements set forth in either 6(a) or (b) above.

Very truly yours,

[PURCHASER]

 

 

 

By:        

Name:

Title:

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

 

FORM OF RULE 144A INVESTMENT REPRESENTATION

 

Description of Rule 144A Securities, including numbers:

 

 

 

 

 

The undersigned seller, as registered holder (the “Seller”), intends to transfer
the Rule 144A Securities described above to the undersigned buyer (the “Buyer”).

 

1.    In connection with such transfer and in accordance with the agreements
pursuant to which the Rule 144A Securities were issued, the Seller hereby
certifies the following facts: Neither the Seller nor anyone acting on its
behalf has offered, transferred, pledged, sold or otherwise disposed of the Rule
144A Securities, any interest in the Rule 144A Securities or any other similar
security to, or solicited any offer to buy or accept a transfer, pledge or other
disposition of the Rule 144A Securities, any interest in the Rule 144A
Securities or any other similar security from, or otherwise approached or
negotiated with respect to the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security with, any person in any manner, or
made any general solicitation by means of general advertising or in any other
manner, or taken any other action, that would constitute a distribution of the
Rule 144A Securities under the Securities Act of 1933, as amended (the “1933
Act”), or that would render the disposition of the Rule 144A Securities a
violation of Section 5 of the 1933 Act or require registration pursuant thereto,
and that the Seller has not offered the Rule 144A Securities to any person other
than the Buyer or another “qualified institutional buyer” as defined in Rule
144A under the 1933 Act.

 

2.     The Buyer warrants and represents to, and covenants with, the Seller, the
Trustee and the Servicer (as defined to the Pooling and Servicing Agreement,
dated as of October 1, 2005 (the “Agreement”), among the Company, Ocwen Mortgage
Asset Trust I, Ellington Acquisition Trust 2005-1, Ellington Acquisition Trust
2005-2, each as seller, Ocwen Loan Servicing, LLC, as servicer (the “Servicer”),
LaSalle Bank National Association, as master servicer and securities
administrator, Wells Fargo Bank, National Association, as custodian, Risk
Management Group, as risk manager, and Citibank, N.A., as trustee (the
“Trustee”)) as follows:

 

(a)                   The Buyer understands that the Rule 144A Securities have
not been registered under the 1933 Act or the securities laws of any state.

 

 

(b)

The Buyer considers itself a substantial, sophisticated institutional

 

 


--------------------------------------------------------------------------------



 

investor having such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investment in the Rule
144A Securities.

 

(c)                The Buyer has been furnished with all information regarding
the Rule 144A Securities that it has requested from the Seller, the Trustee or
the Servicer.

 

(d)               Neither the Buyer nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Rule 144A Securities,
any interest in the Rule 144A Securities or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
the Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security from, or otherwise approached or negotiated with respect to the
Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action, that would constitute a distribution of the Rule 144A
Securities under the 1933 Act or that would render the disposition of the Rule
144A Securities a violation of Section 5 of the 1933 Act or require registration
pursuant thereto, nor will it act, nor has it authorized or will it authorize
any person to act, in such manner with respect to the Rule 144A Securities.

 

(e)                   The Buyer is a “qualified institutional buyer” as that
term is defined in Rule 144A under the 1933 Act and has completed either of the
forms of certification to that effect attached hereto as Annex 1 or Annex 2. The
Buyer is aware that the sale to it is being made in reliance on Rule 144A. The
Buyer is acquiring the Rule 144A Securities for its own account or the accounts
of other qualified institutional buyers, understands that such Rule 144A
Securities may be resold, pledged or transferred only (i) to a person reasonably
believed to be a qualified institutional buyer that purchases for its own
account or for the account of a qualified institutional buyer to whom notice is
given that the resale, pledge or transfer is being made in reliance on Rule
144A, or (ii) pursuant to another exemption from registration under the 1933
Act.

 

[3.         The Buyer (if the Rule 144A Securities are not rated at least “BBB-”
or its equivalent by Fitch, S&P or Moody’s):

 

(a)                 is not an employee benefit or other plan subject to the
prohibited transaction provisions of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), or Section 4975 of the Internal Revenue Code of
1986, as amended (a “Plan”), or any other person (including an investment
manager, a named fiduciary or a trustee of any Plan) acting, directly or
indirectly, on behalf of or purchasing any Certificate with “plan assets” of any
Plan within the meaning of the Department of Labor (“DOL”) regulation at 29
C.F.R. § 2510.3-101; or

 

(b)                is an insurance company, the source of funds to be used by it
to purchase the Certificates is an “insurance company general account” (within
the meaning of DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60), and
the purchase is being made in reliance upon the availability of the exemptive
relief afforded under

 


--------------------------------------------------------------------------------



 

Sections I and III of PTCE 95-60.]

 

4.          This document may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same document.

 

IN WITNESS WHEREOF, each of the parties has executed this document as of the
date set forth below.


                                                                             
Print Name of Seller

                                                                             
Print Name of Buyer

By:                                                                       
Name:
Title:

By:                                                                       
Name:
Title:

Taxpayer Identification

Taxpayer Identification:

No.                                                                       

No:                                                                       

Date:                                                                     

Date:                                                                     

 

 

 


--------------------------------------------------------------------------------



 

 

 

 


--------------------------------------------------------------------------------



 

 

ANNEX 1 TO EXHIBIT G

 

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

 

[For Buyers Other Than Registered Investment Companies]

 

The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

 

1.   As indicated below, the undersigned is the President, Chief Financial
Officer, Senior Vice President or other executive officer of the Buyer.

 

2.   In connection with purchases by the Buyer, the Buyer is a “qualified
institutional buyer” as that term is defined in Rule 144A under the Securities
Act of 1933 (“Rule 144A”) because (i) the Buyer owned and/or invested on a
discretionary basis $                                              in securities
(except for the excluded securities referred to below) as of the end of the
Buyer’s most recent fiscal year (such amount being calculated in accordance with
Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked
below.

 

 

___

Corporation, etc. The Buyer is a corporation (other than a bank, savings and
loan association or similar institution), Massachusetts or similar business
trust, partnership, or charitable organization described in Section 501(c)(3) of
the Internal Revenue Code.

 

 

___

Bank. The Buyer (a) is a national bank or banking institution organized under
the laws of any State, territory or the District of Columbia, the business of
which is substantially confined to banking and is supervised by the State or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements, a copy of which is
attached hereto.

 

 

___

Savings and Loan. The Buyer (a) is a savings and loan association, building and
loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements.

 

 

___

Broker-Dealer. The Buyer is a dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934.

 

 

___

Insurance Company. The Buyer is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State or

 


--------------------------------------------------------------------------------



 

territory or the District of Columbia.

 

 

___

State or Local Plan. The Buyer is a plan established and maintained by a State,
its political subdivisions, or any agency or instrumentality of the State or its
political subdivisions, for the benefit of its employees.

 

 

___

ERISA Plan. The Buyer is an employee benefit plan within the meaning of Title I
of the Employee Retirement Income Security Act of 1974.

 

 

___

Investment Adviser. The Buyer is an investment adviser registered under the
Investment Advisers Act of 1940.

 

 

___

SBIC. The Buyer is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

 

___

Business Development Company. The Buyer is a business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

 

 

___

Trust Fund. The Buyer is a trust fund whose trustee is a bank or trust company
and whose participants are exclusively (a) plans established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees, or (b) employee
benefit plans within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, but is not a trust fund that includes as participants
individual retirement accounts or H.R. 10 plans.

 

3.   The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Buyer, (ii) securities that are part of an
unsold allotment to or subscription by the Buyer, if the Buyer is a dealer,
(iii) bank deposit notes and certificates of deposit, (iv) loan participations,
(v) repurchase agreements, (vi) securities owned but subject to a repurchase
agreement and (vii) currency, interest rate and commodity swaps.

 

4.    For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Buyer, the Buyer used the cost
of such securities to the Buyer and did not include any of the securities
referred to in the preceding paragraph. Further, in determining such aggregate
amount, the Buyer may have included securities owned by subsidiaries of the
Buyer, but only if such subsidiaries are consolidated with the Buyer in its
financial statements prepared in accordance with generally accepted accounting
principles and if the investments of such subsidiaries are managed under the
Buyer’s direction. However, such securities were not included if the Buyer is a
majority-owned, consolidated subsidiary of another enterprise and the Buyer is
not itself a reporting company under the Securities Exchange Act of 1934.

 

5.    The Buyer acknowledges that it is familiar with Rule 144A and understands
that the seller to it and other parties related to the Certificates are relying
and will

 


--------------------------------------------------------------------------------



 

continue to rely on the statements made herein because one or more sales to the
Buyer may be in reliance on Rule 144A.

 

Will the Buyer be purchasing the Rule 144A

Yes

No

Securities only for the Buyer’s own account?

                              6.      If the answer to the foregoing question is
“no”, the Buyer agrees that, in connection with any purchase of securities sold
to the Buyer for the account of a third party (including any separate account)
in reliance on Rule 144A, the Buyer will only purchase for the account of a
third party that at the time is a “qualified institutional buyer” within the
meaning of Rule 144A. In addition, the Buyer agrees that the Buyer will not
purchase securities for a third party unless the Buyer has obtained a current
representation letter from such third party or taken other appropriate steps
contemplated by Rule 144A to conclude that such third party independently meets
the definition of “qualified institutional buyer” set forth in Rule 144A.

 

7.     The Buyer will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein. Until such notice
is given, the Buyer’s purchase of Rule 144A Securities will constitute a
reaffirmation of this certification as of the date of such purchase.

 

                                                                           

Print Name of Buyer

 

 

By:

                                                                 

Name:

Title:

 

Date:                                                                 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT H

 

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To:

Wells Fargo Bank, National Association

 

9062 Old Annapolis Road

 

Columbia, Maryland 21045

 

RE:

Pooling and Servicing Agreement, dated as of October 1, 2005 among Bear Stearns
Asset Backed Securities I LLC, as depositor, Ocwen Loan Servicing, LLC as
servicer, Ocwen Mortgage Trust I, Ellington Acquisition Trust 2005-1 and
Ellington Acquisition Trust 2005-2, each as seller, Wells Fargo Bank, National
Association, as custodian, Risk Management Group, as risk manager, and Citibank,
N.A., as trustee, issuing Bear Stearns Asset Backed Securities I Trust 2005-CL1,
Asset-Backed Certificates, Series 2005-CL1

 

In connection with the administration of the Mortgage Loans held by you pursuant
to the above-captioned Pooling and Servicing Agreement, we request the release,
and hereby acknowledge receipt, of the Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

Mortgage Loan Number:

 

Mortgagor Name, Address & Zip Code:

 

Reason for Requesting Documents (check one):

 

_____

                 1.             Mortgage Paid in Full and proceeds have been
deposited into the Custodial Account

 

_____

2.

Foreclosure

 

_____

3.

Substitution

 

_____

4.

Other Liquidation

 

_____

5.

Nonliquidation

Reason:

 

_____

6.

California Mortgage Loan paid in full

 

By:                                                                     

(authorized signer)

 

Issuer:

Address:

 

Date:

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT I

 

 

DTC LETTER OF REPRESENTATIONS

 

(Provided Upon Request)

 

 

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT J

 

SCHEDULE OF MORTGAGE LOANS WITH LOST NOTES

 

(On File with Trustee)

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT K

 

FORM OF CUSTODIAL AGREEMENT

 

THIS CUSTODIAL AGREEMENT (as amended and supplemented from time to time, the
"Agreement"), dated as of October 24, 2005, by and among CITIBANK, N.A., as
trustee (including its successors under the Pooling and Servicing Agreement,
defined below, the "Trustee"), BEAR STEARNS ASSET BACKED SECURITIES I LLC, as
company (together with any successor in interest under the Pooling and Servicing
Agreement, the "Company"), OCWEN LOAN SERVICING, LLC, as servicer (together with
any successor in interest or successor under the Pooling and Servicing
Agreement, the "Servicer"), LASALLE BANK NATIONAL ASSOCIATION, as master
servicer (together with any successor in interest or successor under the Pooling
and Servicing Agreement, the "Master Servicer") and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as custodian (together with any successor in interest under the
Pooling and Servicing Agreement or any successor appointed hereunder, the
"Custodian").

 

WITNESSETH THAT:

 

WHEREAS, the Company, the Master Servicer, the Trustee, the Custodian, Ocwen
Mortgage Asset Trust I, as a seller, Ellington Acquisition Trust 2005-1, as a
seller, Ellington Acquisition Trust 2005-2, as a seller, and Risk Management
Group, as the risk manager, have entered into a Pooling and Servicing Agreement,
dated as of October 1, 2005, relating to the issuance of Bear Stearns, Asset
Backed Securities I Trust, Asset-Backed Certificates, Series 2005-CL1 (as in
effect on the date of this agreement, the "Original Pooling and Servicing
Agreement," and as amended and supplemented from time to time, the "Pooling and
Servicing Agreement"); and

 

WHEREAS, the Custodian has agreed to act as agent for the Trustee for the
purposes of receiving and holding certain documents and other instruments
delivered by the Company, the Servicer or the Master Servicer under the Pooling
and Servicing Agreement, all upon the terms and conditions and subject to the
limitations hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Trustee, the Company, the Servicer, the
Master Servicer and the Custodian hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Capitalized terms used in this Agreement and not defined herein shall have the
meanings assigned in the Original Pooling and Servicing Agreement, unless
otherwise required by the context herein.

 

ARTICLE II

 

 




--------------------------------------------------------------------------------

 

CUSTODY OF MORTGAGE DOCUMENTS

 

2.1         Custodian to Act as Agent: Acceptance of Mortgage Files. The
Custodian, as the duly appointed agent of the Trustee for these purposes,
acknowledges (subject to any exceptions noted in the Initial Certification
referred to in Section 2.3(a) receipt of the Mortgage Files relating to the
Mortgage Loans identified on the schedule attached hereto (the "Mortgage Files")
and declares that it holds and will hold such Mortgage Files as agent for the
Trustee, in trust, for the use and benefit of all present and future
Certificateholders.

 

2.2        Recordation of Assignments. If any Mortgage File includes one or more
assignments of Mortgage in blank in a state which is specifically excluded from
the Opinion of Counsel delivered by the related Seller to the Trustee (with a
copy to the Custodian) pursuant to the provisions of Section 2.01 of the Pooling
and Servicing Agreement, upon the Servicer or the Master Servicer notifying the
Custodian that such mortgage Loan is to be subject to a foreclosure proceeding,
each such assignment shall be delivered by the Custodian to the Company for the
purpose of recording it in the appropriate public office for real property
records, and the Company, at no expense to the Custodian, shall promptly cause
to be recorded in the appropriate public office for real property records each
such assignment of Mortgage and, upon receipt thereof from such public office,
shall return each such assignment of Mortgage to the Custodian.

 

 

2.3

Review of Mortgage Files.

 

(1)         On or prior to the Closing Date, in accordance with Section 2.02 of
the Pooling and Servicing Agreement, the Custodian shall deliver to the Trustee
an Initial Certification in the form annexed hereto as Exhibit One evidencing
receipt (subject to any exceptions noted therein) of a Mortgage File for each of
the Mortgage Loans listed on the Schedule attached hereto (the "Mortgage Loan
Schedule").

 

(2)         Within 90 days of the Closing Date (or 90 days of the Subsequent
Transfer Date), the Custodian agrees, for the benefit of Certificateholders, to
review, in accordance with the provisions of Section 2.02 of the Pooling and
Servicing Agreement, each such document, and shall deliver to each Seller and
the Trustee an Interim Certification in the form annexed hereto as Exhibit Two
to the effect that all such documents have been executed and received and that
such documents relate to the Mortgage Loans identified on the Mortgage Loan
Schedule, except for any exceptions listed on Schedule A attached to such
Interim Certification. The Custodian shall be under no duty or obligation to
inspect, review or examine said documents, instruments, certificates or other
papers to determine that the same are genuine, enforceable, or appropriate for
the represented purpose or that they have actually been recorded or that they
are other than what they purport to be on their face.

 

(3)         Not later than 180 days after the Closing Date (or 180 days after
the Subsequent Transfer Date), the Custodian shall review the Mortgage Files as
provided in Section 2.02 of the Pooling and Servicing Agreement and deliver to
each Seller and the Trustee a Final Certification in the form annexed hereto as
Exhibit Three evidencing the completeness of the Mortgage Files.

 

 


--------------------------------------------------------------------------------



 

 

(4)         In reviewing the Mortgage Files as provided herein and in the
Pooling and Servicing Agreement, the Custodian shall make no representation as
to and shall not be responsible to verify (i) the validity, legality,
enforceability, due authorization, recordability, sufficiency or genuineness of
any of the documents included in any Mortgage File or (ii) the collectibility,
insurability, effectiveness or suitability of any of the documents in any
Mortgage File.

 

Upon receipt of written request from the Trustee, the Custodian shall as soon as
practicable supply the Trustee with a list of all of the documents relating to
the Mortgage Loans missing from the Mortgage Files.

 

2.4         Notification of Breaches of Representations and Warranties. Upon
discovery by the Custodian of a breach of any representation or warranty made by
the Company as set forth in the Pooling and Servicing Agreement with respect to
a Mortgage Loan relating to a Mortgage File, the Custodian shall give prompt
written notice to the Company, the Servicer, the Master Servicer and the
Trustee.

 

2.5         Custodian to Cooperate: Release of Mortgage Files. Upon receipt of
written notice from the Servicer, the Master Servicer or the Trustee that a
Mortgage Loan Seller has repurchased a Mortgage Loan pursuant to Article II of
the Pooling and Servicing Agreement, and that the purchase price therefore has
been deposited in the Master Servicer Collection Account or the Distribution
Account, then the Custodian agrees to promptly release to such Mortgage Loan
Seller the related Mortgage File.

 

Upon the Custodian's receipt of a request for release (a "Request for Release")
substantially in the form of Exhibit H to the Pooling and Servicing Agreement
signed by a Servicing Officer of the Servicer stating that it has received
payment in full of a Mortgage Loan or that payment in full will be escrowed in a
manner customary for such purposes, the Custodian agrees promptly to release to
the Servicer the related Mortgage File. The Company shall deliver to the
Custodian and the Custodian agrees to accept the Mortgage Note and other
documents constituting the Mortgage File with respect to any Replacement
Mortgage Loan.

 

From time to time as is appropriate for the servicing or foreclosure of any
Mortgage Loan, including, for this purpose, collection under any Primary
Mortgage Insurance Policy, the Servicer shall deliver to the Custodian a Request
for Release signed by a Servicing Officer requesting that possession of all of
the Mortgage File be released to the Servicer and certifying as to the reason
for such release and that such release will not invalidate any insurance
coverage provided in respect of the Mortgage Loan under any insurance policies.
Upon receipt of the foregoing, the Custodian shall deliver the Mortgage File to
the Servicer. The Servicer shall cause each Mortgage File or any document
therein so released to be returned to the Custodian when the need therefore by
the Servicer no longer exists, unless (i) the Mortgage Loan has been liquidated
and the Liquidation Proceeds relating to the Mortgage Loan have been deposited
in the Master Servicer Collection Account or the Distribution Account or (ii)
the Mortgage File or such document has been delivered to an attorney, or to a
public trustee or other public official as required by law, for purposes of
initiating or pursuing legal action or other proceedings for the foreclosure of
the Mortgaged Property either judicially or non-judicially, and

 


--------------------------------------------------------------------------------



 

the Servicer has delivered to the Custodian a certificate of a Servicing Officer
certifying as to the name and address of the Person to which such Mortgage File
or such document was delivered and the purpose or purposes of such delivery.

 

At any time that the Servicer is required to deliver to the Custodian a Request
for Release, the Servicer shall deliver two copies of the Request for Release if
delivered in hard copy or the Servicer may furnish such Request for Release
electronically to the Custodian, in which event the Servicing Officer
transmitting the same shall be deemed to have signed the Request for Release. In
connection with any Request for Release of a Mortgage File because of a
repurchase of a Mortgage Loan, such Request for Release shall be accompanied by
an assignment of mortgage, without recourse, representation or warranty from the
Trustee to the related Mortgage Loan Seller and the related Mortgage Note shall
be endorsed without recourse, representation or warranty by the Trustee (unless
such Mortgage Note was a MERS Loan and not endorsed to the Trustee) and be
returned to the related Mortgage Loan Seller. In connection with any Request for
Release of a Mortgage File because of the payment in full of a Mortgage Loan,
such Request for Release shall be accompanied by a certificate of satisfaction
or other similar instrument to be executed by or on behalf of the Trustee and
returned to the Servicer.

 

2.6        Assumption Agreements. In the event that any assumption agreement,
substitution of liability agreement or sale of servicing agreement is entered
into with respect to any Mortgage Loan subject to this Agreement in accordance
with the terms and provisions of the Pooling and Servicing Agreement, the
Servicer shall notify the Custodian that such assumption or substitution
agreement has been completed by forwarding to the Custodian the original of such
assumption or substitution agreement, which shall be added to the related
Mortgage File and, for all purposes, shall be considered a part of such Mortgage
File to the same extent as all other documents and instruments constituting
parts thereof.

 

ARTICLE III

CONCERNING THE CUSTODIAN

 

3.1         Custodian as Bailee and Agent of the Trustee. With respect to each
Mortgage Note, Mortgage and other documents constituting each Mortgage File
which are delivered to the Custodian, the Custodian is exclusively the bailee
and agent of the Trustee and has no instructions to hold any Mortgage Note or
Mortgage for the benefit of any person other than the Trustee and the
Certificateholders and undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement. Except upon compliance with the
provisions of Section 2.5 of this Agreement, no Mortgage Note, Mortgage or
Mortgage File shall be delivered by the Custodian to the Company, the Servicer
or the Master Servicer or otherwise released from the possession of the
Custodian.

 

 

3.2

Reserved.

 

3.3         Custodian May Own Certificates. The Custodian in its individual or
any other capacity may become the owner or pledgee of Certificates with the same
rights it would have if it were not Custodian.

 

 


--------------------------------------------------------------------------------



 

 

3.4        Master Servicer to Pay Custodian's Fees and Expenses. The Master
Servicer covenants and agrees to pay to the Custodian, pursuant to and as set
forth in a separate agreement, from time to time, and the Custodian shall be
entitled to, reasonable compensation for all services rendered by it in the
exercise and performance of any of the powers and duties hereunder of the
Custodian, and the Master Servicer will pay or reimburse the Custodian, pursuant
to and as set forth in a separate agreement, upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Custodian in
accordance with any of the provisions of this Agreement (including the
reasonable compensation and the expenses and disbursements of its counsel and of
all persons not regularly in its employ), except any such expense, disbursement
or advance as may arise from its negligence or bad faith or to the extent that
such cost or expense is indemnified by the Company pursuant to the Pooling and
Servicing Agreement.

 

3.5         Custodian May Resign Trustee May Remove Custodian. The Custodian may
resign from the obligations and duties hereby imposed upon it as such
obligations and duties relate to its acting as Custodian of the Mortgage Loans.
Upon receiving such notice of resignation, the Trustee shall either take custody
of the Mortgage Files itself and give prompt notice thereof to the Company, the
Master Servicer and the Custodian, or promptly appoint a successor Custodian by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Custodian and one copy to the successor Custodian. If
the Trustee shall not have taken custody of the Mortgage Files and no successor
Custodian shall have been so appointed and have accepted appointment within 30
days after the giving of such notice of resignation, the resigning Custodian may
petition any court of competent jurisdiction for the appointment of a successor
Custodian.

 

The Trustee may remove the Custodian at any time with the consent of the Master
Servicer. In such event, the Trustee shall appoint, or petition a court of
competent jurisdiction to appoint, a successor Custodian hereunder. Any
successor Custodian shall be a depository institution subject to supervision or
examination by federal or state authority, shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the
Servicer or the Company.

 

Any resignation or removal of the Custodian and appointment of a successor
Custodian pursuant to any of the provisions of this Section 3.5 shall become
effective upon acceptance of appointment by the successor Custodian. The Trustee
shall give prompt notice to the Company and the Master Servicer of the
appointment of any successor Custodian. No successor Custodian shall be
appointed by the Trustee without the prior approval of the Company and the
Master Servicer.

 

3.6        Merger or Consolidation of Custodian. Any Person into which the
Custodian may be merged or converted or with which it may be consolidated, or
any Person resulting from any merger, conversion or consolidation to which the
Custodian shall be a party, or any Person succeeding to the business of the
Custodian, shall be the successor of the Custodian hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

 

 


--------------------------------------------------------------------------------



 

 

3.7        Representations of the Custodian. The Custodian hereby represents
that it is a depository institution subject to supervision or examination by a
federal or state authority, has a combined capital and surplus of at least
$15,000,000 and is qualified to do business in the jurisdictions in which it
will hold any Mortgage File.

 

3.8        Reliance of the Custodian. In the absence of bad faith on the part of
the Custodian, the Custodian may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
request, instructions, certificate, opinion or other document furnished to the
Custodian, believed by the Custodian to be genuine and to have been signed or
presented by the proper party or parties and conforming to the requirements of
this Agreement; but in the case of any Mortgage Loan document or other request,
instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Custodian, the Custodian shall be
under a duty to examine the same to determine whether or not it conforms to the
requirements of this Agreement. The Custodian may consult with counsel and any
opinion shall be full and complete authorization and protection in respect of
any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such opinion of counsel.

 

3.9        Representations of the Custodian. Notwithstanding anything herein to
the contrary, the Custodian agrees to indemnify the Trust Fund, the Servicer,
the Master Servicer, the Securities Administrator, the Trustee, and each of
their respective officers and directors for any liabilities, obligations,
losses, damages, payments, costs or expenses that may be imposed on, incurred by
or asserted against the Trust Fund, the Servicer, the Master Servicer, the
Securities Administrator or the Trustee directly resulting from any act
performed or omission by the Custodian with respect to the Mortgage Files in bad
faith or constituting negligence of its duties hereunder or willful misconduct;
provided, however, that the Custodian shall not be liable to any of the
foregoing Persons for any amount and any portion of any such amount resulting
from the willful misfeasance, bad faith or negligence of such Person. In no
event shall the Custodian or its directors , officers, and employees be liable
for any special, indirect or consequential damages resulting from any action
taken or omitted to be taken by it or them hereunder or in connection herewith
even if advised of the possibility of such damages. Custodian shall not be
responsible to any party for recitals, statements or warranties or
representations of the Company contained herein or in any document or be bound
to ascertain or inquire as to the performance or observance of any of the terms
of this Agreement or any participation and servicing agreement with respect to
the Mortgage Loans on the part of the Company, except as may otherwise be
specifically set forth herein. The provisions of this Section 3.9 shall survive
the termination of this Agreement.

 

ARTICLE IV

MISCELLANEOUS PROVISIONS

 

4.1         Notices. All notices, requests, consents and demands and other
communications required under this Agreement or pursuant to any other instrument
or document delivered hereunder shall be in writing and, unless otherwise
specifically provided, may be delivered personally, by telegram or telex, or by
registered or certified mail, postage prepaid, return receipt requested, at the
addresses specified on the signature page hereof (unless changed

 


--------------------------------------------------------------------------------



 

 

by the particular party whose address is stated herein by similar notice in
writing), in which case the notice will be deemed delivered when received.

 

4.2        Amendments. No modification or amendment of or supplement to this
Agreement shall be valid or effective unless the same is in writing and signed
by all parties hereto, and neither the Company, the Master Servicer nor the
Trustee shall enter into any amendment hereof except as permitted by the Pooling
and Servicing Agreement. The Trustee shall give prompt notice to the Custodian
of any amendment or supplement to the Pooling and Servicing Agreement and
furnish the Custodian with written copies thereof.

 

4.3        GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

4.4        Recordation of Agreement. To the extent permitted by applicable law,
this Agreement is subject to recordation in all appropriate public offices for
real property records in all the counties or other comparable jurisdictions in
which any or all of the properties subject to the Mortgages are situated, and in
any other appropriate public recording office or elsewhere, such recordation to
be effected by the Company and at the Trust's expense, but only upon direction
accompanied by an Opinion of Counsel reasonably satisfactory to the Company to
the effect that the failure to effect such recordation is likely to materially
and adversely affect the interests of the Certificateholders.

 

For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.

 

4.5         Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the holders thereof.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

 

 

CITIBANK, N.A., as Trustee

By:        
Name:
Title:

 


BEAR STEARNS ASSET BACKED SECURITIES I LLC, as Company

By:        
Name: 
Title:   

 

LASALLE BANK NATIONAL ASSOCIATION, as Master Servicer
By:        
Name:
Title:

 

OCWEN LOAN SERVICING, LLC, as Servicer

By:        
Name:
Title:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian
By:        
Name:
Title:

 

 

 


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK         )

)ss.:

COUNTY OF NEW YORK     )

 

On the 24th day of October, 2005, before me, a notary public in and for said
State, personally appeared _______________, known to me to be a/an
_________________of Citibank, N.A., a national banking association that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said association and acknowledged to me that such association executed
the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

____________________________________

Notary Public

 

[SEAL]

 

 


--------------------------------------------------------------------------------



 

 

STATE OF ILLINOIS         )

)ss.:

COUNTY OF                       )

 

On the 24th day of October, 2005, before me, a notary public in and for said
State, personally appeared __________________, known to me to be a/an
_____________________ of LaSalle Bank National Association, a national banking
association that executed the within instrument, and also known to me to be the
person who executed it on behalf of said national banking association, and
acknowledged to me that such national banking association executed the within
instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

____________________________________

Notary Public

 

[SEAL]

 

 


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK         )

)ss.:

COUNTY OF NEW YORK     )

 

On the 24th day of October, 2005, before me, a notary public in and for said
State, personally appeared [Baron Silverstein], known to me to be a Vice
President of Structured Asset Mortgage Investments II Inc., one of the
corporations that executed the within instrument, and also known to me to be the
person who executed it on behalf of said corporation, and acknowledged to me
that such corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

____________________________________

Notary Public

 

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 

STATE OF MARYLAND      )

)ss.:

COUNTY OF HOWARD       )

 

On the 24th day of October, 2005, before me, a notary public in and for said
State, personally appeared __________________, known to me to be a/an
_____________________ of Wells Fargo Bank, National Association, a national
banking association that executed the within instrument, and also known to me to
be the person who executed it on behalf of said national banking association,
and acknowledged to me that such national banking association executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

____________________________________

Notary Public

 

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 

STATE OF DELAWARE        )

)ss.:

COUNTY OF                             )

 

On the 24th day of October, 2005, before me, a notary public in and for said
State, personally appeared __________________, known to me to be a/an
_____________________ of Ocwen Loan Servicing, LLC, a Delaware, Limited
liability corporation that executed the within instrument, and also known to me
to be the person who executed it on behalf of said national banking association,
and acknowledged to me that such national banking association executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

____________________________________

Notary Public

 

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT ONE

 

FORM OF CUSTODIAN INITIAL CERTIFICATION

 

 

__, 20__


Citibank, N.A.
388 Greenwich Street
14th Floor
New York, New York 10013

Bear Stearns Asset Backed Securities I LLC
383 Madison Avenue
New York, New York 10179

 

Attention: Bear Stearns Asset Backed Securities I Trust, Asset-Backed
Certificates, Series 2005-CL1

 

 

Re:

Custodial Agreement, dated as of October 24, 2005, by and among Citibank, N.A.,
Ocwen Loan Servicing, LLC, LaSalle Bank National Association, Bear Stearns Asset
Backed Securities I LLC and Wells Fargo Bank, National Association relating to
Bear Stearns Asset Backed Securities I Trust, Asset-Backed Certificates, Series
2005-CL1

 

Ladies and Gentlemen:

 

In accordance with Section 2.3 of the above-captioned Custodial Agreement, and
subject to Section 2.02 of the Pooling and Servicing Agreement, the undersigned,
as Custodian, hereby certifies that it has received a Mortgage File (which
contains an original Mortgage Note or lost note affidavit) to the extent
required in Section 2.01 of the Pooling and Servicing Agreement with respect to
each Mortgage Loan listed in the Mortgage Loan Schedule, with any exceptions
listed on Schedule A attached hereto.

 

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By: _______________________________

Name:

Title:

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT TWO

 

FORM OF CUSTODIAN INTERIM CERTIFICATION

 

 

_________, 20__


Citibank, N.A.
388 Greenwich Street
14th Floor
New York, New York 10013

Bear Stearns Asset Backed Securities I LLC
383 Madison Avenue
New York, New York 10179

 

Attention: Bear Stearns Asset Backed Securities I Trust, Asset-Backed
Certificates, Series 2005-CL1

 

 

Re:

Custodial Agreement, dated as of October 24, 2005, by and among Citibank, N.A.,
Ocwen Loan Servicing, LLC, LaSalle Bank National Association, Bear Stearns Asset
Backed Securities I LLC and Wells Fargo Bank, National Association relating to
Bear Stearns Asset Backed Securities I Trust, Asset-Backed Certificates, Series
2005-CL1

 

Ladies and Gentlemen:

 

In accordance with Section 2.3 of the above-captioned Custodial Agreement, the
undersigned, as Custodian, hereby certifies that it has received a Mortgage File
to the extent required pursuant to Section 2.01 of the Pooling and Servicing
Agreement with respect to each Mortgage Loan listed in the Mortgage Loan
Schedule, and it has reviewed the Mortgage File and the Mortgage Loan Schedule
and has determined that: all required documents have been executed and received
and that such documents related to the Mortgage Loans identified on the Mortgage
Loan Schedule, with any exceptions listed on Schedule A attached hereto.

 

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:                                          
                                      

Name:                                                                           

Title:                                          
                                  

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT THREE

 

FORM OF CUSTODIAN FINAL CERTIFICATION

 

 

__________, 20__


Citibank, N.A.
388 Greenwich Street
14th Floor
New York, New York 10013

Bear Stearns Asset Backed Securities I LLC
383 Madison Avenue
New York, New York 10179

 

Attention: Bear Stearns Asset Backed Securities I Trust, Asset-Backed
Certificates, Series 2005-CL1

 

 

Re:

Custodial Agreement, dated as of October 24, 2005, by and among Citibank, N.A.,
Ocwen Loan Servicing, LLC, LaSalle Bank National Association, Bear Stearns Asset
Backed Securities I LLC and Wells Fargo Bank, National Association relating to
Bear Stearns Asset Backed Securities I Trust, Asset-Backed Certificates, Series
2005-CL1

 

Ladies and Gentlemen:

 

In accordance with Section 2.3 of the above-captioned Custodial Agreement and
subject to Section 2.02(b) of the Pooling and Servicing Agreement, the
undersigned, as Custodian, hereby certifies that, subject to any exceptions
listed on Schedule A attached hereto, it has received a Mortgage File with
respect to each Mortgage Loan listed in the Mortgage Loan Schedule containing
with respect to each such Mortgage Loan:

 

(i) The original Mortgage Note, endorsed without recourse in blank, showing an
unbroken chain of endorsements from the originator thereof to the related Seller
or a lost note affidavit together with a copy of the related Mortgage Note;

 

(ii)               the original Mortgage, if applicable, and, if the related
Mortgage Loan is a MOM Loan, noting the presence of the MIN and language
indicating that such Mortgage Loan is a MOM Loan, which shall have been recorded
(or if the original is not available, a copy), with evidence of such recording
indicated thereon;

 

(iii)             unless the Mortgage Loan is a MOM Loan, a certified copy of
the assignment (which may be in the form of a blanket assignment if permitted in
the jurisdiction in which the Mortgaged Property is located) in blank and in
recordable form;

 

(iv)              all intervening assignments of the Security Instrument, if
applicable and only to the extent available to the related Seller with evidence
of recording thereon;

 

 

(v)

the original or a copy of the policy or certificate of primary

 

 


--------------------------------------------------------------------------------



 

mortgage guaranty insurance, to the extent available, if any,

 

(vi)             the original policy of title insurance or mortgagee's
certificate of title insurance or commitment or binder for title insurance, and

 

(vii)            originals of all modification agreements, if applicable and
available.

 

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement or in the Pooling
and Servicing Agreement, as applicable.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:                                                         

Name:                                                   

Title:                                                     

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT L

 

FORM OF BACK-UP CERTIFICATION

 

 

The undersigned, a Responsible Officer of Citibank, N.A. (the “Trustee”)
certifies that:

 

1.          The Trustee has performed all of the duties specifically required to
be performed by it pursuant to the provisions of the Pooling and Servicing
Agreement dated as of October 1, 2005 (the “Agreement”) by and among Bear
Stearns Asset Backed Securities I LLC, as depositor, Ocwen Mortgage Trust I,
Ellington Acquisition Trust 2005-1 and Ellington Acquisition Trust 2005-2, each
as seller, Wells Fargo Bank, National Association, as custodian, Risk Management
Group, as risk manager, Ocwen Loan Servicing, LLC and the Trustee in accordance
with the standards set forth therein.

 

2.          Based on my knowledge, the information that is provided by the
Trustee pursuant to Section 3.16 of the Agreement is accurate as of the last day
of the 20___ calendar year.

 

Capitalized terms used and not defined herein shall have the meanings given such
terms in the Agreement.

 

 

IN WITNESS THEREOF, I have duly executed this certificate as of _______________,

20___.

 

 

 

By:___________________________

 

Name:

 

Title:

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT M-1

 

 

FORM OF ELLINGTON 2005-1 MORTGAGE LOAN PURCHASE AGREEMENT

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

BETWEEN

 

ELLINGTON ACQUISITION TRUST 2005-1

 

AS MORTGAGE LOAN SELLER,

 

ELLINGTON CREDIT FUND, LTD.

 

AS GUARANTOR

 

AND

 

BEAR STEARNS ASSET BACKED SECURITIES I LLC

 

AS PURCHASER

 

DATED AS OF

 

OCTOBER 24, 2005

 

 


--------------------------------------------------------------------------------



 

 

  

TABLE OF CONTENTS

  Page

  

  

  

SECTION 1.

Definitions

1

SECTION 2.

Purchase and Sale of the Mortgage Loans and Related Rights

3

SECTION 3.

Mortgage Loan Schedules

3

SECTION 4.

Mortgage Loan Transfer

4

SECTION 5.

Examination of Mortgage Files

5

SECTION 6.

Recordation of Assignments of Mortgage


7

SECTION 7.

Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage
Loans


9

SECTION 8.

Representations and Warranties Concerning the Mortgage Loan Seller

16

SECTION 9.

Representations and Warranties Concerning the guarantor

16

SECTION 10.

Representations and Warranties Concerning the Purchaser

17

SECTION 11.

Conditions to Closing

19

SECTION 12.

Fees and Expenses

21

SECTION 13.

Accountants’ Letters

21

SECTION 14.

Indemnification

22

SECTION 15.

OBLIGATIONS OF GUARANTOR

.....

SECTION 16.

Notices

24

SECTION 17.

Transfer of Mortgage Loans

24

SECTION 18.

Termination

24

SECTION 19.

Representations, Warranties and Agreements to Survive Delivery

24

SECTION 20.

Severability

25

SECTION 21.

Counterparts

25

SECTION 22.

Amendment

25

SECTION 23.

GOVERNING LAW

25

SECTION 24.

Further Assurances

25

SECTION 25.

Successors and Assigns

25

SECTION 26.

The Mortgage Loan Seller

25

SECTION 27.

Entire Agreement

26

SECTION 28.

No Partnership

26

 

 

EXHIBITS AND SCHEDULE TO

MORTGAGE LOAN PURCHASE AGREEMENT

 

Exhibit 1

Contents of Mortgage File

  

Exhibit 2

Mortgage Loan Schedule

  

Exhibit 3

Mortgage Loan Schedule Information

  

Exhibit 4

Intentionally Omitted

  

Exhibit 5

Intentionally Omitted

  

Exhibit 6

Schedule of Lost Notes

  

Exhibit 7

Standard & Poor’s Appendix E to Glossary

  

 


--------------------------------------------------------------------------------



 

 

 

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

MORTGAGE LOAN PURCHASE AGREEMENT, dated as of October 24, 2005, as amended and
supplemented by any and all amendments hereto (collectively, “this Agreement”),
by and between ELLINGTON ACQUISITION TRUST 2005-1, a Delaware statutory trust
(the “Mortgage Loan Seller”), ELLINGTON CREDIT FUND, LTD., a Cayman Islands
corporation (the "Guarantor") and BEAR STEARNS ASSET BACKED SECURITIES I LLC, a
Delaware limited liability company (the “Purchaser”).

 

Upon the terms and subject to the conditions of this Agreement, the Mortgage
Loan Seller agrees to sell, and the Purchaser agrees to purchase, certain
conventional, closed-end, fixed rate and adjustable rate, first and second lien
mortgage loans secured by one- to four-family residences as described herein and
listed on Exhibit 2, attached hereto (collectively, the “Mortgage Loans”). The
Purchaser intends to deposit the Mortgage Loans into a trust fund (the “Trust
Fund”), together with certain mortgage loans sold by Ellington Acquisition Trust
2005-2 and ("Ellington 2005-2") and Ocwen Mortgage Asset Trust I ("Ocwen") to
the Depositor pursuant to two separate mortgage loan purchase agreements dated
as of the date hereof, and create Bear Stearns Asset Backed Securities I LLC,
Asset-Backed Certificates, Ellington Mortgage Loan Trust Series 2005-1 (the
“Certificates”), under a pooling and servicing agreement, to be dated as of
October 1, 2005 (the “Pooling and Servicing Agreement”), among the Purchaser, as
depositor, the Mortgage Loan Seller, as seller, Ocwen Loan Servicing, LLC, as
servicer (the “Servicer”), Ocwen, as seller, Ellington 2005-2, as Seller,
LaSalle Bank National Association, as master servicer (in that capacity, the
“Master Servicer”) and securities administrator, Wells Fargo Bank, National
Association, as custodian (the "Custodian"), The Risk Management Group, as risk
manager, and Citibank, N.A. as trustee (the “Trustee”).

 

The Guarantor will guaranty the Mortgage Loan Seller's obligations to repurchase
or substitute a Mortgage Loan pursuant to the terms of this Agreement and the
Pooling and Servicing Agreement, or indemnify any party pursuant to the terms of
this Agreement.

 

The Purchaser has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Number 333-125422) relating
to its Mortgage Pass-Through Certificates and the offering of certain series
thereof (including certain classes of the Certificates) from time to time in
accordance with Rule 415 under the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder (the “Securities
Act”). Such registration statement, when it became effective under the
Securities Act, and the prospectus relating to the public offering of certain
classes of the Certificates by the Purchaser (the “Public Offering”), as each
may be amended or supplemented from time to time pursuant to the Securities Act
or otherwise, are referred to herein as the “Registration Statement” and the
“Prospectus,” respectively. The “Prospectus Supplement” shall mean that
supplement, dated October 21, 2005, to the Prospectus, dated June 24, 2005,
relating to certain classes of the Certificates. With respect to the Public
Offering of certain classes of the Certificates, Bear, Stearns & Co. Inc. (“Bear
Stearns”) and the Purchaser have entered into a terms agreement, dated as of
October 24, 2005 to an underwriting agreement, dated July 25, 2004 between Bear
Stearns and the Purchaser (collectively, the “Underwriting Agreement”).

 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

 


--------------------------------------------------------------------------------



 

 

SECTION 1.   Definitions. Certain terms are defined herein. Capitalized terms
used herein but not defined herein shall have the meanings specified in the
Pooling and Servicing Agreement. The following other terms are defined as
follows:

 

Acquisition Price: Cash and/or certain classes of Certificates in amount agreed
upon by the Mortgage Loan Seller and the Purchaser.

 

Appraised Value: The value of the Mortgaged Property at the time of origination
of the related Mortgage Loan, such value being the lesser of (i) the value of
such property set forth in an appraisal accepted by the applicable originator of
the Mortgage Loan or (ii) the sales price of such property at the time of
origination.

 

Bear Stearns: Bear, Stearns & Co. Inc.

 

Closing Date: October 24, 2005.

 

Conveyed Assets: The Mortgage Loan Seller’s right, title and interest in and to
the Mortgage Loans and all amounts payable to the holders of the Mortgage Loans
in accordance with the terms thereof and all proceeds of the conversion,
voluntary or involuntary, of the foregoing into cash, instruments, securities or
other property, to the extent the Purchaser would otherwise be entitled to own
such Mortgage Loans and proceeds pursuant to Section 4 hereof, including all
amounts, other than investment earnings, from time to time held or invested in
any accounts created pursuant to the Pooling and Servicing Agreement, whether in
the form of cash, instruments, securities or other property.

 

Custodial Agreement: An agreement, dated as of October 24, 2005, among the
Depositor, the Servicer, the Master Servicer, the Trustee and the Custodian.

 

Cut-off Date: October 1, 2005.

 

Cut-off Date Balance: Shall mean $[________].

 

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced by a
Replacement Mortgage Loan.

 

Due Date: As to any Mortgage Loan, the date in each month on which the related
Scheduled Payment is due, as set forth in the related Mortgage Note.

 

                          Fitch: Fitch, Inc or its successors in interest.

 

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

 

MERS® System: The system of recording transfers of Mortgages electronically
maintained by MERS.

 

Mortgage: The mortgage, deed of trust or other instrument creating a first or

_________________________

[1] 

Please contact Bear, Stearns & Co. Inc. for Acquisition Price.

 

 


--------------------------------------------------------------------------------



 

second lien on or first or second priority ownership interest in an estate in
fee simple in real property securing a Mortgage Note.

 

Mortgage File: The items referred to in Exhibit 1 pertaining to a particular
Mortgage Loan and any additional documents required to be added to such
documents pursuant to this Agreement or the Pooling and Servicing Agreement.

 

Mortgage Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

 

Mortgagor: The obligor(s) on a Mortgage Note.

 

Net Mortgage Rate: As to each Mortgage Loan, and at any time, the per annum rate
equal to the Mortgage Rate less the sum of (i) the Servicing Fee Rate, (ii) the
Master Servicing Fee and (iii) the Risk Manager Fee.

 

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Mortgage Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

 

Person: Any legal person, including any individual, corporation, partnership,
limited liability company, joint venture, association, joint stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.

 

Purchase Price: With respect to any Mortgage Loan required to be purchased by
the Mortgage Loan Seller or Guarantor pursuant to the applicable provisions of
this Agreement, an amount equal to the sum of (i) 100% of the principal
remaining unpaid on such Mortgage Loan as of the date of purchase (including if
a foreclosure has already occurred, the principal balance of the related
Mortgage Loan at the time the Mortgaged Property was acquired), (ii) accrued and
unpaid interest thereon at the Mortgage Interest Rate through and including the
last day of the month of purchase and (iii) any costs and damages (if any)
incurred by the Trust Fund in connection with any violation of such Mortgage
Loan of any anti-predatory lending laws.

 

Rating Agencies: Standard & Poor’s and Fitch, each a “Rating Agency.”

 

Replacement Mortgage Loan: A mortgage loan substituted for a Deleted Mortgage
Loan which must meet on the date of such substitution the requirements stated
herein and in the Pooling and Servicing Agreement; upon such substitution, such
mortgage loan shall be a “Mortgage Loan” hereunder.

 

Securities Act: The Securities Act of 1933, as amended.

 

Standard & Poor’s: Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or its successors in interest.

 

SECTION 2.   Purchase and Sale of the Mortgage Loans and Related Rights. (a)
Upon satisfaction of the conditions set forth in Section 11 hereof, the Mortgage
Loan Seller agrees to sell, and the Purchaser agrees to purchase Mortgage Loans
having an aggregate outstanding principal balance as of the Cut-off Date equal
to the Cut-off Date Balance.

 

 


--------------------------------------------------------------------------------



 

 

(a)         The closing for the purchase and sale of the Mortgage Loans and the
closing for the issuance of the Certificates will take place on the Closing Date
at the office of the Purchaser’s counsel in New York, New York or such other
place as the parties shall agree.

 

(b)         Upon the satisfaction of the conditions set forth in Section 11
hereof, on the Closing Date, the Purchaser shall (i) pay to the Mortgage Loan
Seller the cash portion of the Acquisition Price for the Mortgage Loans in
immediately available funds by wire transfer to such account or accounts as
shall be specified by the Mortgage Loan Seller and (ii) shall deliver to Hare &
Co. (as designee of the Mortgage Loan Seller) the pro rata portion of the Class
M-10 Certificates and the Class B-IO Certificates issued under the Pooling and
Servicing Agreement, determined based upon the Stated Principal Balances of the
Mortgage Loans sold by the Mortgage Loan Seller relative to all mortgage loans
sold to the Trust Fund on the Closing Date.

 

(c)         Upon the satisfaction of the conditions set forth in Section 11
hereof, the Guarantor will guaranty the Mortgage Loan Seller's obligations to
repurchase or substitute a Mortgage Loan pursuant to the terms of this Agreement
and the Pooling and Servicing Agreement, or indemnify any party pursuant to the
terms of this Agreement.

 

SECTION 3.   Mortgage Loan Schedules. The Mortgage Loan Seller agrees to provide
to the Purchaser as of the date hereof a preliminary listing of the Mortgage
Loans (the “Preliminary Mortgage Loan Schedule”) setting forth the information
listed on Exhibit 3 to this Agreement with respect to each of the Mortgage Loans
being sold by the Mortgage Loan Seller. If there are changes to the Preliminary
Mortgage Loan Schedule, the Mortgage Loan Seller shall provide to the Purchaser
as of the Closing Date a final schedule (the “Final Mortgage Loan Schedule”)
setting forth the information listed on Exhibit 3 to this Agreement with respect
to each of the Mortgage Loans being sold by the Mortgage Loan Seller to the
Purchaser. The Final Mortgage Loan Schedule shall be delivered to the Purchaser
on the Closing Date, shall be attached to an amendment to this Agreement to be
executed on the Closing Date by the parties hereto and shall be in form and
substance mutually agreed to by the Mortgage Loan Seller and the Purchaser (the
“Amendment”). If there are no changes to the Preliminary Mortgage Loan Schedule,
the Preliminary Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule
for all purposes hereof.

 

 

SECTION 4.

Mortgage Loan Transfer.

 

(a)         The Purchaser will be entitled to all scheduled payments of interest
due and actual payments of principal received on the Mortgage Loans due after
the Cut-off Date. The Mortgage Loan Seller will be entitled to all scheduled
payments of interest due on the Mortgage Loans and actual payments of principal
received on or before the Cut-off Date (including payments collected after the
Cut-off Date) and all payments thereof. Such principal amounts and any interest
thereon belonging to the Mortgage Loan Seller as described above will not be
included in the aggregate outstanding principal balance of the Mortgage Loans as
of the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

 

(b)         Pursuant to various conveyancing documents to be executed on the
Closing Date and pursuant to the Pooling and Servicing Agreement, the Purchaser
will assign on the Closing Date all of its right, title and interest in and to
the Mortgage Loans to the Trustee for the benefit of the Certificateholders. In
connection with the transfer and assignment of the Mortgage Loans, the Mortgage
Loan Seller has delivered or will deliver or cause to be delivered

 


--------------------------------------------------------------------------------



 

to the Trustee, or the Custodian on behalf of the Trustee, by the Closing Date
or such later date as is agreed to by the Purchaser and the Mortgage Loan Seller
(each of the Closing Date and such later date is referred to as a “Mortgage File
Delivery Date”), the items of each Mortgage File, provided, however, that in
lieu of the foregoing, the Mortgage Loan Seller may deliver the following
documents, under the circumstances set forth below: (x) in lieu of the original
Mortgage, assignments to the Trustee or intervening assignments thereof which
have been delivered, are being delivered or will upon receipt of recording
information relating to the Mortgage required to be included thereon, be
delivered to recording offices for recording and have not been returned in time
to permit their delivery as specified above, the Mortgage Loan Seller may
deliver a true copy thereof (provided that, with respect to a Mortgage, only to
the extent such copy is available) with a certification by the Mortgage Loan
Seller or the Servicer, on the face of such copy, substantially as follows:
“Certified to be a true and correct copy of the original, which has been
transmitted for recording;” (y) in lieu of the Mortgage, assignments to the
Trustee or intervening assignments thereof, if the applicable jurisdiction
retains the originals of such documents or if the originals are lost (in each
case, as evidenced by a certification from the Mortgage Loan Seller or the
Servicer to such effect), the Mortgage Loan Seller may deliver photocopies of
such documents (provided that, with respect to a Mortgage, only to the extent
such copy is available) containing an original certification by the judicial or
other governmental authority of the jurisdiction where such documents were
recorded; and (z) in lieu of the Mortgage Notes relating to the Mortgage Loans,
each identified in the list delivered by the Purchaser to the Trustee on the
Closing Date and attached hereto as Exhibit 6 the Mortgage Loan Seller may
deliver lost note affidavits and indemnities of the Mortgage Loan Seller; and
provided further, however, that in the case of Mortgage Loans which have been
prepaid in full after the Cut-off Date and prior to the Closing Date, the
Mortgage Loan Seller, in lieu of delivering the above documents, may deliver to
the Trustee a certification by the Mortgage Loan Seller or the Servicer to such
effect. The Mortgage Loan Seller shall deliver such original documents
(including any original documents as to which certified copies had previously
been delivered) or such certified copies to the Trustee, or the Custodian on
behalf of the Trustee, promptly after they are received. The Mortgage Loan
Seller shall cause the Mortgage, if available, and intervening assignments, if
any, and the assignment of the Mortgage to be recorded not later than 180 days
after the Closing Date unless such assignment is not required to be recorded
under the terms set forth in Section 6(a) hereof.

 

(c)         In connection with the assignment of any Mortgage Loan registered on
the MERS® System, the Mortgage Loan Seller further agrees that it will cause, at
the Mortgage Loan Seller’s own expense, within 30 days after the Closing Date,
the MERS® System to indicate that such Mortgage Loans have been assigned by the
Mortgage Loan Seller to the Purchaser and by the Purchaser to the Trustee in
accordance with this Agreement for the benefit of the Certificateholders by
including (or deleting, in the case of Mortgage Loans which are repurchased in
accordance with this Agreement) in such computer files (a) the code in the field
which identifies the specific Trustee and (b) the code in the field “Pool Field”
which identifies the series of the Certificates issued in connection with such
Mortgage Loans. The Mortgage Loan Seller further agrees that it will not, and
will not permit the Servicer to, alter the codes referenced in this paragraph
with respect to any Mortgage Loan during the term of the Pooling and Servicing
Agreement unless and until such Mortgage Loan is repurchased in accordance with
the terms of this Agreement or the Pooling and Servicing Agreement.

 

(d)         The Mortgage Loan Seller and the Purchaser acknowledge hereunder
that all of the Mortgage Loans will ultimately be assigned to Citibank, N.A., as
Trustee for the

 


--------------------------------------------------------------------------------



 

benefit of the Certificateholders, on the date hereof.

 

 

SECTION 5.

Examination of Mortgage Files.

 

(a)         On or before the Mortgage File Delivery Date, the Mortgage Loan
Seller will have made the Mortgage Files available to the Purchaser or its agent
for examination which may be at the offices of the Trustee or the Mortgage Loan
Seller and/or the Mortgage Loan Seller’s custodian. The fact that the Purchaser
or its agent has conducted or has failed to conduct any partial or complete
examination of the Mortgage Files shall not affect the Purchaser’s rights to
demand cure, repurchase, substitution or other relief as provided in this
Agreement. In furtherance of the foregoing, the Mortgage Loan Seller shall, or
shall cause the Servicer to, make the Mortgage Files available to the Purchaser
or its agent from time to time so as to permit the Purchaser to confirm the
Mortgage Loan Seller’s compliance with the delivery and recordation requirements
of this Agreement and the Pooling and Servicing Agreement. In addition, upon
request of the Purchaser, the Mortgage Loan Seller agrees to provide to the
Purchaser, Bear Stearns and to any investors or prospective investors in the
Certificates information regarding the Mortgage Loans (subject to any
confidentiality arrangements) and their servicing, to make the Mortgage Files
available to the Purchaser, Bear Stearns and to such investors or prospective
investors (which may be at the offices of the Mortgage Loan Seller and/or the
Mortgage Loan Seller’s custodian) and to make available personnel knowledgeable
about the Mortgage Loans for discussions with the Purchaser, Bear Stearns and
such investors or prospective investors, upon reasonable request during regular
business hours, sufficient to permit the Purchaser, Bear Stearns and such
investors or potential investors to conduct such due diligence as any such party
reasonably believes is appropriate.

 

(b)         Pursuant to the Pooling and Servicing Agreement, on the Closing Date
the Trustee (or the Custodian as obligated under the Custodial Agreement) for
the benefit of the Certificateholders will review items of the Mortgage Files as
set forth on Exhibit 1 and will deliver to the Mortgage Loan Seller an initial
certification in the form attached as Exhibit One to the Custodial Agreement.

 

(c)         Within 90 days of the Closing Date, the Trustee or the Custodian on
its behalf shall, in accordance with the provisions of Section 2.02 of the
Pooling and Servicing Agreement, deliver to the Mortgage Loan Seller and the
Trustee an Interim Certification in the form attached as Exhibit Two to the
Custodial Agreement to the effect that all such documents have been executed and
received and that such documents relate to the Mortgage Loans identified on the
Mortgage Loan Schedule, except for any exceptions listed on Schedule A attached
to such Interim Certification. The Custodian shall be under no duty or
obligation to inspect, review or examine said documents, instruments,
certificates or other papers to determine that the same are genuine,
enforceable, or appropriate for the represented purpose or that they have
actually been recorded or that they are other than what they purport to be on
their face.

 

(d)         The Trustee or the Custodian on its behalf will review the Mortgage
Files within 180 days of the Closing Date and will deliver to the Mortgage Loan
Seller, the Servicer and the Master Servicer, and if reviewed by the Custodian,
the Trustee, a final certification substantially in the form of Exhibit Three to
the Custodial Agreement. If the Trustee or the Custodian on its behalf is unable
to deliver a final certification with respect to the items listed in Exhibit 1
due to any document that is missing, has not been executed, is unrelated,
determined on the basis of the Mortgagor name, original principal balance and
loan number, to the Mortgage

 


--------------------------------------------------------------------------------



 

Loans identified in the Final Mortgage Loan Schedule (a “Material Defect”), the
Trustee or the Custodian on its behalf shall notify the Mortgage Loan Seller of
such Material Defect. If such Material Defect causes either (i) a loss to be
realized on that Mortgage Loan as a direct result of such Material Defect
(including an inability to foreclose on a Mortgage Loan) or (ii) the Mortgage
Loan not to be a "qualified loan" under the REMIC Provisions, the Mortgage Loan
Seller or the Guarantor shall correct or cure any such Material Defect within 60
days from the date of notice from the Trustee, the Depositor, the Master
Servicer or the Servicer of the Material Defect and if the Mortgage Loan Seller
does not correct or cure such Material Defect within such period, the Mortgage
Loan Seller or the Guarantor will, in accordance with the terms of the Pooling
and Servicing Agreement, within 60 days of the date of notice, provide the
Trustee with a Replacement Mortgage Loan (if within two years of the Closing
Date) or purchase the related Mortgage Loan at the applicable Purchase Price;
provided, however, that if such defect relates solely to the inability of the
Mortgage Loan Seller to deliver the original security instrument or intervening
assignments thereof, or a certified copy because the originals of such
documents, or a certified copy, have not been returned by the applicable
jurisdiction, neither the Mortgage Loan Seller nor the Guarantor shall be
required to purchase such Mortgage Loan if the Mortgage Loan Seller delivers
such original documents or certified copy promptly upon receipt, but in no event
later than 360 days after the Closing Date. The foregoing repurchase obligation
shall not apply in the event that the Mortgage Loan Seller cannot deliver such
original or copy of any document submitted for recording to the appropriate
recording office in the applicable jurisdiction because such document has not
been returned by such office; provided that the Mortgage Loan Seller shall
instead deliver a recording receipt of such recording office or, if such receipt
is not available, a certificate of Mortgage Loan Seller or a Servicing Officer
confirming that such documents have been accepted for recording, and delivery to
the Trustee shall be effected by the Mortgage Loan Seller within thirty days of
its receipt of the original recorded document.

 

(e)         At the time of any substitution, the Mortgage Loan Seller or the
Guarantor shall deliver or cause to be delivered the Replacement Mortgage Loan,
the related Mortgage File and any other documents and payments required to be
delivered in connection with a substitution pursuant to the Pooling and
Servicing Agreement. At the time of any purchase or substitution, the Trustee
shall (i) assign the selected Mortgage Loan to the Mortgage Loan Seller or the
Guarantor, as applicable, and shall release or cause the Custodian to release
the documents (including, but not limited to, the Mortgage, Mortgage Note and
other contents of the Mortgage File) in the possession of the Trustee or the
Custodian, as applicable relating to the Deleted Mortgage Loan and (ii) execute
and deliver such instruments of transfer or assignment, in each case without
recourse, as shall be necessary to vest in the Mortgage Loan Seller or the
Guarantor, as applicable] title to such Deleted Mortgage Loan.

 

 

SECTION 6.

Recordation of Assignments of Mortgage.

 

(a)         The Mortgage Loan Seller will, promptly after the Closing Date,
cause each Mortgage and each assignment of Mortgage from the Mortgage Loan
Seller to the Trustee, and all unrecorded intervening assignments, if any,
delivered on or prior to the Closing Date, to be recorded in all recording
offices in the jurisdictions where the related Mortgaged Properties are located;
provided, however, the Mortgage Loan Seller need not cause to be recorded any
assignment which relates to a Mortgage Loan that is a MOM Loan or for which the
related Mortgaged Property is located in any jurisdiction under the laws of
which, as evidenced by an Opinion of Counsel delivered by the Mortgage Loan
Seller to the Trustee and the Rating Agencies, the recordation of such
assignment is not necessary to protect the Trustee’s interest in

 


--------------------------------------------------------------------------------



 

the related Mortgage Loan; provided, however, notwithstanding the delivery of
any Opinion of Counsel, an assignment of a Mortgage shall be submitted for
recording by the Mortgage Loan Seller in the manner described above, at no
expense to the Trust Fund or Trustee, upon the earliest to occur of (i)
reasonable direction by the Holders of Certificates evidencing Percentage
Interests aggregating not less than 25% of the Trust, (ii) the occurrence of an
Event of Default, (iii) the occurrence of a bankruptcy, insolvency or
foreclosure relating to the Mortgage Loan Seller under the Pooling and Servicing
Agreement, (iv) the occurrence of a servicing transfer or an assignment of the
servicing as described in Section 7.07 of the Pooling and Servicing Agreement or
(iv) with respect to any one assignment of Mortgage, the occurrence of a
bankruptcy, insolvency or foreclosure relating to the Mortgagor under the
related Mortgage.

 

While each such Mortgage or assignment is being recorded, if necessary, the
Mortgage Loan Seller shall leave or cause to be left with the Trustee or the
Custodian on its behalf a certified copy of such Mortgage, if available, or
assignment. In the event that, within 180 days of the Closing Date, the Trustee
has not been provided with an Opinion of Counsel as described above or received
evidence of recording with respect to each Mortgage Loan delivered to the
Purchaser pursuant to the terms hereof or as set forth above and the related
Mortgage Loan is not a MOM Loan, the failure to provide evidence of recording or
such Opinion of Counsel shall be considered a Material Defect, and the
provisions of Section 5(c) and (d) shall apply. All customary recording fees and
reasonable expenses relating to the recordation of the assignments of mortgage
to the Trustee or the Opinion of Counsel, as the case may be, shall be borne by
the Mortgage Loan Seller.

 

(b)         It is the express intent of the parties hereto that the conveyance
of the Mortgage Loans by the Mortgage Loan Seller to the Purchaser, as
contemplated by this Agreement be, and be treated as, a sale. It is, further,
not the intention of the parties that such conveyance be deemed a pledge of the
Mortgage Loans by the Mortgage Loan Seller to the Purchaser to secure a debt or
other obligation of the Mortgage Loan Seller. However, in the event that,
notwithstanding the intent of the parties, the Mortgage Loans are held by a
court to continue to be property of the Mortgage Loan Seller, then (a) this
Agreement shall also be deemed to be a security agreement within the meaning of
Articles 8 and 9 of the applicable Uniform Commercial Code; (b) the transfer of
the Mortgage Loans provided for herein shall be deemed to be a grant by the
Mortgage Loan Seller to the Purchaser of a security interest in all of the
Conveyed Assets; (c) the possession by the Purchaser or the Trustee (or the
Custodian on its behalf) of Mortgage Notes and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be “possession by the secured party” for purposes of perfecting the
security interest pursuant to Section 9-313 (or comparable provision) of the
applicable Uniform Commercial Code; and (d) notifications to persons holding
such property, and acknowledgments, receipts or confirmations from persons
holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, financial intermediaries, bailees or agents (as
applicable) of the Purchaser for the purpose of perfecting such security
interest under applicable law. Any assignment of the interest of the Purchaser
pursuant to any provision hereof or pursuant to the Pooling and Servicing
Agreement shall also be deemed to be an assignment of any security interest
created hereby. The Mortgage Loan Seller and the Purchaser shall, to the extent
consistent with this Agreement, take such actions as may be reasonably necessary
to ensure that, if this Agreement were deemed to create a security interest in
the Mortgage Loans, such security interest would be deemed to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of the Pooling and Servicing Agreement.

 

 


--------------------------------------------------------------------------------



 

 

SECTION 7.  Representations and Warranties of Mortgage Loan Seller Concerning
the Mortgage Loans. The Mortgage Loan Seller hereby represents and warrants to
the Purchaser as of the Closing Date or such other date as may be specified
below with respect to each Mortgage Loan being sold by it:

 

(a)         The information set forth in the Mortgage Loan Schedule on the
Closing Date is complete, true and correct in all material respects.

 

(b)         Except as set forth on the Mortgage Loan Schedule, all payments
required to be made prior to the Cut-off Date with respect to each Mortgage Loan
have been made and no Mortgage Loan is delinquent ninety or more days as of the
Cut-off Date; and the Mortgage Loan Seller has not advanced funds, or induced,
solicited or knowingly received any advance of funds from a party other than the
owner of the Mortgaged Property subject to the Mortgage, directly or indirectly,
for the payment of any amount required under any Mortgage Loan.

 

(c)         Except with respect to taxes, insurance and other amounts previously
advanced by the Mortgage Loan Seller or a prior servicer with respect to any
Mortgage Loan, there are no delinquent taxes, water charges, sewer rents,
assessments, insurance premiums, leasehold payments, including assessments
payable in future installments, or other outstanding charges affecting the
related Mortgaged Property.

 

(d)         The terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments which in the case of the Mortgage Loans are in the Mortgage File and
have been or will be recorded, if necessary to protect the interests of the
Trustee, and which have been or will be delivered to the Trustee or the
Custodian, all in accordance with this Agreement or to the extent, the
applicable terms are reflected on the Mortgage Loan Schedule. The substance of
any such waiver, alteration or modification has been approved by the title
insurer, to the extent required by the related policy. No Mortgagor has been
released, in whole or in part, except in connection with an assumption agreement
approved by the title insurer, to the extent required by the policy, and which
assumption agreement in the case of the Mortgage Loans is part of the Mortgage
File.

 

(e)         The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, but not limited to, the
defense of usury and any violation of anti-predatory lending laws, nor will the
operation of any of the terms of the Mortgage Note and the Mortgage, or the
exercise of any right thereunder, render the Mortgage unenforceable, in whole or
in part, or subject to any right of rescission, set-off, counterclaim or
defense, including, but not limited to, the defense of usury and any violation
of anti-predatory lending laws and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto.

 

(f)          All buildings upon, or comprising part of, the Mortgaged Property
are insured by an insurer acceptable to Fannie Mae and Freddie Mac against loss
by fire, hazards of extended coverage and such other hazards as are customary in
the area where the Mortgaged Property is located, and such insurer is licensed
to do business in the state where the Mortgaged Property is located. All such
insurance policies contain a standard mortgagee clause naming the originator,
its successors and assigns as mortgagee and the Mortgage Loan Seller has
received no notice that all premiums thereon have not been paid. If upon
origination of the Mortgage Loan,

 


--------------------------------------------------------------------------------



 

the Mortgaged Property was, or was subsequently deemed to be, in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards (and such flood insurance has been made available),
which require under applicable law that a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
(or any successor thereto) be obtained, such flood insurance policy is in effect
which policy is with a generally acceptable carrier in an amount representing
coverage not less than the least of (A) the Stated Principal Balance of the
related Mortgage Loan, (B) the minimum amount required to compensate for damage
or loss on a replacement cost basis, or (C) the maximum amount of insurance that
is available under the Flood Disaster Protection Act of 1973. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at Mortgagor’s
cost and expense and, on the Mortgagor’s failure to do so, authorizes the holder
of the Mortgage to maintain such insurance at Mortgagor’s cost and expense and
to obtain reimbursement therefor from the Mortgagor.

 

(g)         Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including but not
limited to, all applicable anti-predatory lending laws.

 

(h)         The Mortgage has not been satisfied, canceled, subordinated, or
rescinded, in whole or in part, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission.

 

(i)          The Mortgage is a valid, existing and enforceable first or second
lien on the Mortgaged Property, including all improvements on the Mortgaged
Property, if any, subject only to (1) the lien of current real property taxes
and assessments not yet due and payable, (2) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording being acceptable to mortgage lending institutions
generally and specifically referred to in the lender’s title insurance policy
delivered to the originator of the Mortgage Loan and which do not adversely
affect the Appraised Value of the Mortgaged Property and (3) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage. The
Mortgage Loan Seller has full right to sell and assign the Mortgage to the
Purchaser.

 

(j)          The Mortgage Note and the related Mortgage are genuine and each is
the legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or reorganization or general principles of equity.

 

(k)         All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan transaction and to execute and deliver
the Mortgage Note and the Mortgage, and the Mortgage Note and the Mortgage have
been duly and properly executed by such parties.

 

(l)          The proceeds of the Mortgage Loan have been fully disbursed and
there is no requirement for future advances thereunder and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any

 


--------------------------------------------------------------------------------



 

refund of any amounts paid or due under the Mortgage Note or Mortgage.

 

(m)       Immediately prior to the conveyance of the Mortgage Loans by the
Mortgage Loan Seller to the Purchaser hereunder, the Mortgage Loan Seller was
the sole owner and holder of the Mortgage Loan; the Servicer, as servicer of the
Mortgage Loans on behalf of the Mortgage Loan Seller, was the custodian of the
related escrow account, if applicable; the Mortgage Loan Seller had good and
marketable title thereto, and had full right to transfer and sell the Mortgage
Loan and the related servicing rights to the Purchaser free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest subject to
the applicable servicing agreement and had full right and authority subject to
no interest or participation of, or agreement with, any other party, to sell and
assign the Mortgage Loan and the related servicing rights, subject to the
applicable servicing agreement, to the Purchaser pursuant to the terms of this
Agreement.

 

(n)         All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (1) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (2) organized under the laws of such state,
qualified to do business in such state, a federal savings and loan association
or national bank having principal offices in such state or not deemed to be
doing business in such state under applicable law.

 

 

(o)

Reserved.

 

(p)         Except as provided in clause (b) or as reflected on the Mortgage
Loan Schedule, immediately prior to the Closing Date, there was no default,
breach, violation or event of acceleration existing under the Mortgage or the
Mortgage Note and there was no event which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event of acceleration, and the Mortgage Loan
Seller has not waived any default, breach, violation or event of acceleration.

 

(q)         There are no mechanics’ or similar liens or claims which have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to such lien) affecting the related Mortgaged Property which are
or may be liens prior to or equal with, the lien of the related Mortgage.

 

(r)          At the time of origination, each Mortgaged Property was the subject
of an appraisal which conformed to the underwriting requirements of the
originator of the Mortgage Loan and the appraisal is in a form acceptable to
Fannie Mae or Freddie Mac. All improvements which were considered in any
appraisal which was used in determining the Appraised Value of the related
Mortgaged Property lay wholly within the boundaries and building restriction
lines of the Mortgaged Property, and no improvements on adjoining properties
encroach upon the Mortgaged Property.

 

(s)         The origination, servicing and collection practices with respect to
each Mortgage Note and Mortgage including, the establishment, maintenance and
servicing of the escrow accounts and escrow payments, if any, since origination,
have been conducted in all respects in accordance with the terms of Mortgage
Note and in compliance with all applicable laws and regulations and, unless
otherwise required by law or Fannie Mae/Freddie Mac

 


--------------------------------------------------------------------------------



 

standards, in accordance with the proper, prudent and customary practices in the
mortgage origination and servicing business. With respect to the escrow accounts
and escrow payments, if any, and a Mortgage Loan all such payments are in the
possession or under the control of the Mortgage Loan Seller (including pursuant
to a Subservicing Agreement) and there exists no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made. Any interest required to be paid pursuant to state and local law has been
properly paid and credited.

 

(t)          The Mortgaged Property is free of material damage and waste and
there is no proceeding pending for the total or partial condemnation thereof.

 

(u)         The Mortgage contains customary and enforceable provisions to render
the rights and remedies of the holder thereof adequate for the realization
against the Mortgaged Property of the benefits of the security intended to be
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, and (2) otherwise by judicial foreclosure. There is
no other exemption available to the Mortgagor which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage. The Mortgagor has not notified the Mortgage Loan Seller
and the Mortgage Loan Seller has no knowledge of any relief requested or allowed
to the Mortgagor under the Servicemembers Civil Relief Act.

 

(v)         The Mortgage Note is not and has not been secured by any collateral
except the lien of the applicable Mortgage.

 

(w)        In the event the Mortgage constitutes a deed of trust, a trustee,
duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Certificateholders to the trustee
under the deed of trust, except in connection with a trustee’s sale after
default by the Mortgagor.

 

(x)         The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of the Mortgage Loan.

 

(y)         No Mortgage Loan was made in connection with the construction or
rehabilitation of a Mortgaged Property.

 

(z)         As of the date of origination and as of the Closing Date, the
Mortgaged Property is lawfully occupied under applicable law and all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities.

 

(aa)       The assignment of Mortgage with respect to a Mortgage Loan is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.

 

(bb)      The Mortgaged Property consists of a single parcel of real property
with or without a detached single family residence erected thereon, or an
individual condominium unit, or a 2-4 family dwelling, or an individual unit in
a planned unit development as defined by

 


--------------------------------------------------------------------------------



 

Fannie Mae or a townhouse, each structure of which is permanently affixed to the
Mortgaged Property, and is legally classified as real estate.

 

(cc)       Each Mortgage Loan at the time of origination was underwritten in
accordance with generally accepted credit underwriting guidelines.

 

(dd)       No error, omission, misrepresentation, fraud or similar occurrence
with respect to a Mortgage Loan has taken place on the part of either the
Mortgage Loan Seller or the related Originator.

 

(ee)       None of the Mortgage Loans are (a) loans subject to 12 CFR Part
226.31, 12 CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the regulation
implementing TILA, which implements the Home Ownership and Equity Protection Act
of 1994 (“HOEPA”) or (b) classified and/or defined as a “high cost home loan”
(or a similarly classified loan using different terminology under a law imposing
heightened regulatory scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees) under any
federal, state, or local law, applicable thereto.

 

(ff)        None of the Mortgage Loans originated on or after October 1, 2002
and before March 7, 2003 was secured by property located in the State of
Georgia.

 

(gg)       None of the Mortgage Loans that are secured by property located in
the State of Illinois are in violation of the provisions of the Illinois
Interest Act.

 

(hh)       No foreclosure action is threatened, expected or has been commenced
with respect to any Mortgage Loan.

 

(ii)         None of the Mortgage Loans secured by property in the state of New
Jersey are considered “high-cost home loans” under the New Jersey Home Ownership
Security Act of 2002. None of the Mortgage Loans that are non- purchase money
loans secured by property in the state of New Jersey are considered “covered
home loans” under the New Jersey Home Ownership Security Act of 2002.

 

(jj)         None of the Mortgage Loans contains provisions pursuant to which
monthly payments are (a) paid or partially paid with funds deposited in any
separate account established by the Mortgage Loan Seller, the mortgagor, or
anyone on behalf of the mortgagor, (b) paid by any source other than the
mortgagor or (c) contains any other similar provisions which may constitute a
“buydown” provision. None of the Mortgage Loans is a graduated payment mortgage
loan and no Mortgage Loan has a shared appreciation or other contingent interest
feature.

 

(kk)      Each Mortgage Loan that contains a provision for the assumption
substitution of liability, pursuant to which the original mortgagor is released
from liability and another person is substituted as the mortgagor and becomes
liable under the Mortgage Note, shall be effective only if such person satisfies
the then current underwriting practices and procedures of prudent mortgage
lenders in a state in which the Mortgaged Property is located.

 

(ll)        The Mortgaged Property and all improvements thereon comply with all
requirements of any applicable zoning and subdivision laws and ordinances.

 

 


--------------------------------------------------------------------------------



 

 

(mm)    Each Mortgage is a valid and enforceable first or, if so indicated on
the Mortgage Loan Schedule, second lien on the property securing the related
Mortgage Note and each Mortgaged Property is owned by the Mortgagor in fee
simple (except with respect to common areas in the case of condominiums, PUDs
and de minimis PUDs) or by leasehold for a term longer than the term of the
related Mortgage, subject only to (i) the lien of current real property taxes
and assessments, (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of public record as of the date of recording of such
Mortgage, such exceptions being acceptable to mortgage lending institutions
generally or specifically reflected in the appraisal obtained in connection with
the origination of the related Mortgage Loan or referred to in the lender’s
title insurance policy delivered to the originator of the related Mortgage Loan
and (iii) other matters to which like properties are commonly subject which do
not materially interfere with the benefits of the security intended to be
provided by such Mortgage.

 

(nn)      Each Prepayment Charge (to the extent such prepayment charge period
has not expired pursuant to the terms of the related Mortgage Note) is
enforceable and was originated in compliance with all applicable federal, state
and local laws.

 

(oo)      With respect to any Mortgage Loan that contains a provision permitting
imposition of a premium upon a prepayment prior to maturity, to the extent such
prepayment premium period has not expired pursuant to the terms of the related
Mortgage note, the prepayment premium is disclosed to the borrower in the loan
documents pursuant to applicable state and federal law.

 

(pp)      Each Mortgage Loan constitutes a "qualified mortgage" under Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1), (2),
(4), (5) and (6), without reliance on the provisions of Treasury Regulation
Section 1.860G-2(a)(3) or Treasury Regulation Section 1.860G-2(f)(2) or any
other provision that would allow a Mortgage Loan to be treated as a "qualified
mortgage" notwithstanding its failure to meet the requirements of Section
860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2),
(4), (5) and (6).

 

(qq)       No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable
(as such terms are defined in the then current Standard & Poor’s LEVELS®
Glossary, which as of the Closing Date is Version 5.6c Revised as of July 11,
2005, Appendix E attached hereto as Exhibit 7).

 

 

(rr)

No Mortgage Loan has a current loan-to-value ratio in excess of 100%.

 

(ss)       There is no action, suit or proceeding pending, or to Mortgage Loan
Seller's knowledge, threatened or likely to be asserted with respect to the
Mortgage Loans before or by any court, administrative agency, arbitrator or
governmental body, and the Mortgage Loans are not subject to any court order or
decree or settlement agreement. All borrowers whose related Mortgage Loans were
subject to the Class Actions have been properly notified of the Class Actions.
The Class Actions have been settled and discharged and the terms of the
settlement agreement with respect to the Class Actions did not result in a
modification of the related Mortgage Notes or Mortgages and do not restrict the
Servicer of the Mortgage Loans from servicing the Mortgage Loans in accordance
with the Pooling and Servicing Agreement,

 


--------------------------------------------------------------------------------



 

Accepted Servicing Practices or the customary servicing practices of the
Mortgage Loan Seller in any respect.  For purposes of representation (ss) in
this Section 7: "Class Actions" means (a) USA v. Fairbanks Capital Corp. (Civil
Action No. 03-12219-DPW) or (b) Alanna L. Curry, individually and on behalf of
others v. Fairbanks Capital Corp. (Civil Action No. 03-10895-DPW).

 

It is understood and agreed that the representations and warranties set forth in
this Section 7 will inure to the benefit of the Purchaser, its successors and
assigns, notwithstanding any restrictive or qualified endorsement on any
Mortgage Note or assignment of Mortgage or the examination of any Mortgage File.
Upon any substitution for a Mortgage Loan, the representations and warranties
set forth above shall be deemed to be made by the Mortgage Loan Seller or the
Guarantor, as applicable, as to any Replacement Mortgage Loan as of the date of
substitution.

 

Upon discovery or receipt of notice by the Mortgage Loan Seller, the Guarantor,
the Purchaser or the Trustee of a breach of any representation or warranty of
the Mortgage Loan Seller set forth in this Section 7 which materially and
adversely affects the value of the interests of the Purchaser, the
Certificateholders or the Trustee in any of the Mortgage Loans delivered to the
Purchaser pursuant to this Agreement, the party discovering or receiving notice
of such breach shall give prompt written notice to the others. It is understood
and agreed that a breach of any one of the representations contained in clauses
(ee) and (ff) above will be deemed to materially adversely affect the interests
of the Certificateholders. In the case of any such breach of a representation or
warranty set forth in this Section 7, within 90 days from the date of discovery
by the Mortgage Loan Seller or the Guarantor, or the date the Mortgage Loan
Seller or the Guarantor is notified by the party discovering or receiving notice
of such breach (whichever occurs earlier), the Mortgage Loan Seller or the
Guarantor will (i) cure such breach in all material respects, (ii) purchase or
cause to be purchased the affected Mortgage Loan at the applicable Purchase
Price or (iii) if within two years of the Closing Date, substitute a qualifying
Replacement Mortgage Loan in exchange for such Mortgage Loan; provided that, (A)
in the case of a breach of the representation and warranty concerning the
Mortgage Loan Schedule contained in clause (a) of this Section 7, if such breach
is material and relates to any field on the Mortgage Loan Schedule which
identifies any Prepayment Charge or (B) in the case of a breach of the
representation contained in clause (nn) of this Section 7, then, in each case,
in lieu of purchasing such Mortgage Loan from the Trust Fund at the Purchase
Price, the Mortgage Loan Seller, or the Guarantor, as applicable, shall pay the
amount of the Prepayment Charge (net of any amount previously collected by or
paid to the Trust Fund in respect of such Prepayment Charge) from its own funds
and without reimbursement therefor, and neither the Mortgage Loan Seller nor the
Guarantor shall have an obligation to repurchase or substitute for such Mortgage
Loan. The obligations of the Mortgage Loan Seller or the Guarantor to cure,
purchase or substitute a qualifying Replacement Mortgage Loan shall constitute
the Purchaser’s, the Trustee’s and the Certificateholder’s sole and exclusive
remedy under this Agreement or otherwise respecting a breach of representations
or warranties hereunder with respect to the Mortgage Loans, except for the
obligation of the Mortgage Loan Seller and the Guarantor to indemnify the
Purchaser for such breach as set forth in and limited by Section 14 hereof.

 

Any cause of action against the Mortgage Loan Seller or the Guarantor or
relating to or arising out of a breach by the Mortgage Loan Seller of any
representations and warranties made in this Section 7 shall accrue as to any
Mortgage Loan upon (i) discovery of such breach by the Mortgage Loan Seller or
the Guarantor, or notice thereof by the party discovering such

 


--------------------------------------------------------------------------------



 

breach and (ii) failure by the Mortgage Loan Seller or the Guarantor to cure
such breach, purchase such Mortgage Loan or substitute a qualifying Replacement
Mortgage Loan pursuant to the terms hereof.

 

SECTION 8.  Representations and Warranties Concerning the Mortgage Loan Seller.
As of the date hereof and as of the Closing Date, the Mortgage Loan Seller
represents and warrants to the Purchaser and Guarantor as to itself in the
capacity indicated as follows:

 

(a)         the Mortgage Loan Seller (i) is a statutory trust organized, validly
existing and in good standing under the laws of the State of Delaware and (ii)
is qualified and in good standing to do business in each jurisdiction where such
qualification is necessary, except where the failure so to qualify would not
reasonably be expected to have a material adverse effect on the Mortgage Loan
Seller’s business as presently conducted or on the Mortgage Loan Seller’s
ability to enter into this Agreement and to consummate the transactions
contemplated hereby;

 

(b)         the Mortgage Loan Seller has full power to own its property, to
carry on its business as presently conducted and to enter into and perform its
obligations under this Agreement;

 

(c)         the execution and delivery by the Mortgage Loan Seller of this
Agreement has been duly authorized by all necessary action on the part of the
Mortgage Loan Seller; and neither the execution and delivery of this Agreement,
nor the consummation of the transactions herein contemplated, nor compliance
with the provisions hereof or thereof, will conflict with or result in a breach
of, or constitute a default under, any of the provisions of any law,
governmental rule, regulation, judgment, decree or order binding on the Mortgage
Loan Seller or its properties or the charter or by-laws of the Mortgage Loan
Seller, except those conflicts, breaches or defaults which would not reasonably
be expected to have a material adverse effect on the Mortgage Loan Seller’s
ability to enter into this Agreement and to consummate the transactions
contemplated hereby or thereby;

 

(d)         the execution, delivery and performance by the Mortgage Loan Seller
of this Agreement and the consummation of the transactions contemplated hereby
or thereby do not require the consent or approval of, the giving of notice to,
the registration with, or the taking of any other action in respect of, any
state, federal or other governmental authority or agency, except those consents,
approvals, notices, registrations or other actions as have already been
obtained, given or made and, in connection with the recordation of the
Mortgages, powers of attorney or assignments of Mortgages not yet completed;

 

(e)         this Agreement has been duly executed and delivered by the Mortgage
Loan Seller and, assuming due authorization, execution and delivery by the
Purchaser or the parties thereto, constitutes a valid and binding obligation of
the Mortgage Loan Seller enforceable against it in accordance with its terms
(subject to applicable bankruptcy and insolvency laws and other similar laws
affecting the enforcement of the rights of creditors generally); and

 

(f)          there are no actions, suits or proceedings pending or, to the
knowledge of the Mortgage Loan Seller, threatened against the Mortgage Loan
Seller, before or by any court, administrative agency, arbitrator or
governmental body (i) with respect to any of the transactions contemplated by
this Agreement or (ii) with respect to any other matter which in the judgment of

 


--------------------------------------------------------------------------------



 

the Mortgage Loan Seller could reasonably be expected to be determined adversely
to the Mortgage Loan Seller and if determined adversely to the Mortgage Loan
Seller materially and adversely affect the Mortgage Loan Seller’s ability to
perform its obligations under this Agreement; and the Mortgage Loan Seller is
not in default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect the
transactions contemplated by this Agreement.

 

SECTION 9.   Representations and Warranties Concerning the Guarantor. As of the
date hereof and as of the Closing Date, the Guarantor represents and warrants to
the Purchaser as to itself in the capacity indicated as follows:

 

(a)         the Guarantor (i) is a corporation duly organized, validly existing
and in good standing under the laws of the Cayman Islands and (ii) is qualified
and in good standing to do business in each jurisdiction where such
qualification is necessary, except where the failure so to qualify would not
reasonably be expected to have a material adverse effect on the Guarantor’s
business as presently conducted or on the Guarantor’s ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

 

(b)         the Guarantor has full power to own its property, to carry on its
business as presently conducted and to enter into and perform its obligations
under this Agreement;

 

(c)         the execution and delivery by the Guarantor of this Agreement has
been duly authorized by all necessary action on the part of the Guarantor; and
neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated, nor compliance with the provisions hereof
or thereof, will conflict with or result in a breach of, or constitute a default
under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Guarantor or its properties or the
charter or by-laws of the Guarantor, except those conflicts, breaches or
defaults which would not reasonably be expected to have a material adverse
effect on the Guarantor’s ability to enter into this Agreement and to consummate
the transactions contemplated hereby or thereby;

 

(d)         the execution, delivery and performance by the Guarantor of this
Agreement and the consummation of the transactions contemplated hereby or
thereby do not require the consent or approval of, the giving of notice to, the
registration with, or the taking of any other action in respect of, any state,
federal or other governmental authority or agency, except those consents,
approvals, notices, registrations or other actions as have already been
obtained, given or made;

 

(e)         this Agreement has been duly executed and delivered by the Guarantor
and, assuming due authorization, execution and delivery by the Purchaser or the
parties thereto, constitutes a valid and binding obligation of the Guarantor
enforceable against it in accordance with its terms (subject to applicable
bankruptcy and insolvency laws and other similar laws affecting the enforcement
of the rights of creditors generally); and

 

(f)          there are no actions, suits or proceedings pending or, to the
knowledge of the Guarantor, threatened against the Guarantor, before or by any
court, administrative agency, arbitrator or governmental body (i) with respect
to any of the transactions contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Guarantor could reasonably be
expected to be determined adversely to the Guarantor and if determined adversely

 


--------------------------------------------------------------------------------



 

to the Guarantor materially and adversely affect the Guarantor’s ability to
perform its obligations under this Agreement; and the Guarantor is not in
default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect the
transactions contemplated by this Agreement.

 

SECTION 10. Representations and Warranties Concerning the Purchaser. As of the
date hereof and as of the Closing Date, the Purchaser represents and warrants to
the Mortgage Loan Seller and Guarantor as follows:

 

(a)         the Purchaser (i) is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and (ii) is qualified and in good standing to do business in each jurisdiction
where such qualification is necessary, except where the failure so to qualify
would not reasonably be expected to have a material adverse effect on the
Purchaser’s business as presently conducted or on the Purchaser’s ability to
enter into this Agreement and to consummate the transactions contemplated
hereby;

 

(b)         the Purchaser has full power to own its property, to carry on its
business as presently conducted and to enter into and perform its obligations
under this Agreement;

 

(c)         the execution and delivery by the Purchaser of this Agreement has
been duly authorized by all necessary action on the part of the Purchaser; and
neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein or therein contemplated, nor compliance with the
provisions hereof or thereof, will conflict with or result in a breach of, or
constitute a default under, any of the provisions of any law, governmental rule,
regulation, judgment, decree or order binding on the Purchaser or its properties
or the certificate of formation or limited liability company agreement of the
Purchaser, except those conflicts, breaches or defaults which would not
reasonably be expected to have a material adverse effect on the Purchaser’s
ability to enter into this Agreement and to consummate the transactions
contemplated hereby;

 

(d)         the execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the transactions contemplated hereby or
thereby do not require the consent or approval of, the giving of notice to, the
registration with, or the taking of any other action in respect of, any state,
federal or other governmental authority or agency, except those consents,
approvals, notices, registrations or other actions as have already been
obtained, given or made;

 

(e)         this Agreement has been duly executed and delivered by the Purchaser
and, assuming due authorization, execution and delivery by the Mortgage Loan
Seller, constitutes a valid and binding obligation of the Purchaser enforceable
against it in accordance with its terms (subject to applicable bankruptcy and
insolvency laws and other similar laws affecting the enforcement of the rights
of creditors generally); and

 

(f)          there are no actions, suits or proceedings pending or, to the
knowledge of the Purchaser, threatened against the Purchaser, before or by any
court, administrative agency, arbitrator or governmental body (i) with respect
to any of the transactions contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Purchaser could reasonably be
expected to be determined adversely to the Purchaser and if determined adversely
to the Purchaser materially and adversely affect the Purchaser’s ability to
perform its obligations

 


--------------------------------------------------------------------------------



 

under this Agreement; and the Purchaser is not in default with respect to any
order of any court, administrative agency, arbitrator or governmental body so as
to materially and adversely affect the transactions contemplated by this
Agreement.

 

 

SECTION 11.

Conditions to Closing.

 

(a)         The obligations of the Purchaser under this Agreement will be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:

 

(1)         Each of the obligations of the Mortgage Loan Seller required to be
performed at or prior to the Closing Date pursuant to the terms of this
Agreement shall have been duly performed and complied with in all material
respects; all of the representations and warranties of the Mortgage Loan Seller
under this Agreement shall be true and correct as of the date or dates specified
in all material respects; and no event shall have occurred which, with notice or
the passage of time, would constitute a default under this Agreement or the
Pooling and Servicing Agreement; and the Purchaser shall have received
certificates to that effect signed by authorized officers of the Mortgage Loan
Seller.

 

(2)         The Purchaser shall have received all of the following closing
documents, in such forms as are agreed upon and reasonably acceptable to the
Purchaser, duly executed by all signatories other than the Purchaser as required
pursuant to the respective terms thereof:

 

(i)                        If required pursuant to Section 3 hereof, the
Amendment dated as of the Closing Date and any documents referred to therein;

 

(ii)                       If required pursuant to Section 3 hereof, the Final
Mortgage Loan Schedule containing the information set forth on Exhibit 3 hereto,
one copy to be attached to each counterpart of the Amendment;

 

(iii)                     The Pooling and Servicing Agreement, in form and
substance reasonably satisfactory to the Trustee and the Purchaser, and all
documents required thereby duly executed by all signatories;

 

(iv)                      A certificate of an officer of the Mortgage Loan
Seller and the Guarantor, each dated as of the Closing Date, in a form
reasonably acceptable to the Purchaser and attached thereto the resolutions of
the Mortgage Loan Seller authorizing the transactions contemplated by this
Agreement, together with copies of the articles of incorporation, by-laws and
certificate of good standing of the Mortgage Loan Seller or the Guarantor, as
applicable;

 

(v)                       One or more opinions of counsel from the Mortgage Loan
Seller’s counsel otherwise in form and substance reasonably satisfactory to the
Purchaser, the Trustee and each Rating Agency;

 

(vi)                      A letter from each of the Rating Agencies giving each
Class of Certificates set forth on Schedule A hereto the rating set forth
therein; and

 

(vii)                      Such other documents, certificates (including
additional representations and warranties) and opinions as may be reasonably
necessary to secure the intended ratings from each Rating Agency for the
Certificates.

 

--------------------------------------------------------------------------------



 



 

(3)         The Certificates to be sold to Bear Stearns pursuant to the
Underwriting Agreement and the Purchase Agreement shall have been issued and
sold to the Bear Stearns.

 

(4)         The Mortgage Loan Seller shall have furnished to the Purchaser such
other certificates of its officers or others and such other documents and
opinions of counsel to evidence fulfillment of the conditions set forth in this
Agreement and the transactions contemplated hereby as the Purchaser and its
counsel may reasonably request.

 

(b)         The obligations of the Mortgage Loan Seller and Guarantor under this
Agreement shall be subject to the satisfaction, on or prior to the Closing Date,
of the following conditions:

 

(1)         The obligations of the Purchaser required to be performed by it on
or prior to the Closing Date pursuant to the terms of this Agreement shall have
been duly performed and complied with in all material respects, and all of the
representations and warranties of the Purchaser under this Agreement shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date, and no event shall have occurred which would constitute a breach
by it of the terms of this Agreement or the Pooling and Servicing Agreement, and
the Mortgage Loan Seller shall have received a certificate to that effect signed
by an authorized officer of the Purchaser.

 

(2)         The Mortgage Loan Seller shall have received copies of all of the
following closing documents, in such forms as are agreed upon and reasonably
acceptable to the Mortgage Loan Seller, duly executed by all signatories other
than the Mortgage Loan Seller as required pursuant to the respective terms
thereof:

 

(i)                        If required pursuant to Section 3 hereof, the
Amendment dated as of the Closing Date and any documents referred to therein;

 

(ii)                       The Pooling and Servicing Agreement, in form and
substance reasonably satisfactory to the Mortgage Loan Seller and the Trustee,
and all documents required thereby duly executed by all signatories;

 

(iii)                      A certificate of an officer of the Purchaser dated as
of the Closing Date, in a form reasonably acceptable to the Mortgage Loan
Seller, and attached thereto the written consent of the member of the Purchaser
authorizing the transactions contemplated by this Agreement and the Pooling and
Servicing Agreement, together with copies of the Purchaser’s certificate of
formation, limited liability company agreement and evidence as to the good
standing of the Purchaser dated as of a recent date;

 

(iv)                      One or more opinions of counsel from the Purchaser’s
counsel in form and substance reasonably satisfactory to the Mortgage Loan
Seller, the Trustee and the Rating Agencies; and

 

(v)                      Such other documents, certificates (including
additional representations and warranties) and opinions as may be reasonably
necessary to secure the intended rating from each Rating Agency for the
Certificates.

 

--------------------------------------------------------------------------------



 



 

SECTION 12. Fees and Expenses. Subject to Section 17 hereof, the Mortgage Loan
Seller shall pay on the Closing Date or such later date as may be agreed to by
the Purchaser (i) the fees and expenses of the Mortgage Loan Seller’s attorneys
and the reasonable fees and expenses of the Purchaser’s attorneys, (ii) the fees
and expenses of Deloitte & Touche LLP, (iii) the fee for the use of Purchaser’s
Registration Statement based on the aggregate original principal amount of the
Certificates and the filing fee of the Commission as in effect on the date on
which the Registration Statement was declared effective, (iv) the fees and
expenses including counsel’s fees and expenses in connection with any “blue sky”
and legal investment matters, (v) the fees and expenses of the Trustee which
shall include without limitation the fees and expenses of the Trustee (and the
fees and disbursements of its counsel) with respect to (A) legal and document
review of this Agreement, the Pooling and Servicing Agreement, the Certificates
and related agreements, (B) attendance at the Closing and (C) review of the
Mortgage Loans to be performed by the Trustee or the Custodian on its behalf,
(vi) the expenses for printing or otherwise reproducing the Certificates, the
Prospectus and the Prospectus Supplement, (vii) the fees and expenses of each
Rating Agency (both initial and ongoing), (viii) the fees and expenses relating
to the preparation and recordation of mortgage assignments (including
intervening assignments, if any and if available, to evidence a complete chain
of title from the originator to the Trustee) from the Mortgage Loan Seller to
the Trustee or the expenses relating to the Opinion of Counsel referred to in
Section 6(a) hereof, as the case may be and (ix) Mortgage File due diligence
expenses and other out-of-pocket expenses incurred by the Purchaser in
connection with the purchase of the Mortgage Loans and by Bear Stearns in
connection with the sale of the Certificates. The Mortgage Loan Seller
additionally agrees to pay directly to any third party on a timely basis the
fees provided for above which are charged by such third party and which are
billed periodically. Notwithstanding the forgoing, the Mortgage Loan Seller
shall only pay those fees and expenses related to its Mortgage Loans. In no
event shall the Mortgage Loan Seller be responsible for any fees and expenses
relating the sale and transfer of any other mortgage loans by any other mortgage
loan seller. To the extent the above fees and expenses are calculated in the
aggregate with any other mortgage loans from any other mortgage loan seller, the
Mortgage Loan Seller shall only be responsible for its proportional share equal
to a percentage of Mortgage Loans sold and transferred hereunder with respect to
the aggregate mortgage loans sold to the Trust Fund.

 

 

SECTION 13.

Accountants’ Letters.

 

(a)         Deloitte & Touche LLP will review the characteristics of a sample of
the Mortgage Loans described in the Final Mortgage Loan Schedule and will
compare those characteristics to the description of the Mortgage Loans contained
in the Prospectus Supplement under the captions “Summary—The Mortgage Loans” and
“The Mortgage Pool” and in Schedule A thereto. The Mortgage Loan Seller will
cooperate with the Purchaser in making available all information and taking all
steps reasonably necessary to permit such accountants to complete the review and
to deliver the letters required of them under the Underwriting Agreement.
Deloitte & Touche LLP will also confirm certain calculations as set forth under
the caption “Yield, Prepayment and Maturity Considerations” in the Prospectus
Supplement.

 

 

(b)

Reserved.

 

 

 


--------------------------------------------------------------------------------



 

 

 

SECTION 14.

Indemnification.

 

(a)         The Mortgage Loan Seller or the Guarantor, as applicable, shall
indemnify and hold harmless the Purchaser and its directors, officers and
controlling persons (as defined in Section 16 of the Securities Act) from and
against any loss, claim, damage or liability or action in respect thereof, to
which they or any of them may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon (i) any representation or warranty assigned or made by the
Mortgage Loan Seller or the Guarantor in Section 7, Section 8 or Section 9
hereof being, or alleged to be, untrue or incorrect, or (ii) any failure by the
Mortgage Loan Seller or the Guarantor to perform its obligations under this
Agreement; and the Mortgage Loan Seller or the Guarantor, as applicable, shall
reimburse the Purchaser and each other indemnified party for any legal and other
expenses reasonably incurred by them in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action.

 

The foregoing indemnity agreement is in addition to any liability which the
Mortgage Loan Seller and the Guarantor otherwise may have to the Purchaser or
any other such indemnified party.

 

(b)         The Purchaser shall indemnify and hold harmless the Mortgage Loan
Seller, the Guarantor and their respective directors, officers and controlling
persons (as defined in Section 16 of the Securities Act) from and against any
loss, claim, damage or liability or action in respect thereof, to which they or
any of them may become subject, under the Securities Act or otherwise, insofar
as such loss, claim, damage, liability or action arises out of, or is based upon
(i) any representation or warranty made by the Purchaser in Section 10 hereof
being, or alleged to be, untrue or incorrect, or (ii) any failure by the
Purchaser to perform its obligations under this Agreement; and the Purchaser
shall reimburse the Mortgage Loan Seller, the Guarantor and each other
indemnified party for any legal and other expenses reasonably incurred by them
in connection with investigating or defending or preparing to defend any such
loss, claim, damage, liability or action. The foregoing indemnity agreement is
in addition to any liability which the Purchaser otherwise may have to the
Mortgage Loan Seller, the Guarantor, or any other such indemnified party.

 

(c)         Promptly after receipt by an indemnified party under subsection (a)
or (b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify each party against whom indemnification is
to be sought in writing of the commencement thereof (but the failure so to
notify an indemnifying party shall not relieve it from any liability which it
may have under this Section 14 except to the extent that it has been prejudiced
in any material respect by such failure or from any liability which it may have
otherwise). In case any such action is brought against any indemnified party,
and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent it
may elect by written notice delivered to the indemnified party promptly (but, in
any event, within 30 days) after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such indemnified party or parties unless (i) the employment of
such counsel shall have been authorized in writing by one of the indemnifying
parties in connection with the

 


--------------------------------------------------------------------------------



 

defense of such action, (ii) the indemnifying parties shall not have employed
counsel to have charge of the defense of such action within a reasonable time
after notice of commencement of the action, or (iii) such indemnified party or
parties shall have reasonably concluded that there is a conflict of interest
between itself or themselves and the indemnifying party in the conduct of the
defense of any claim or that the interests of the indemnified party or parties
are not substantially co-extensive with those of the indemnifying party (in
which case the indemnifying parties shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events such fees and expenses shall be borne by the indemnifying parties
(provided, however, that the indemnifying party shall be liable only for the
fees and expenses of one counsel in addition to one local counsel in the
jurisdiction involved. Anything in this subsection to the contrary
notwithstanding, an indemnifying party shall not be liable for any settlement or
any claim or action effected without its written consent; provided, however,
that such consent was not unreasonably withheld.

 

(d)         If the indemnification provided for in paragraphs (a) and (b) of
this Section 14 shall for any reason be unavailable to an indemnified party in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to in Section 14, then the indemnifying party shall in lieu of
indemnifying the indemnified party contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, in such proportion as shall be appropriate to reflect
the relative benefits received by the Mortgage Loan Seller on the one hand and
the Purchaser on the other from the purchase and sale of the Mortgage Loans, the
offering of the Certificates and the other transactions contemplated hereunder.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for such fraudulent
misrepresentation.

 

(e)         The parties hereto agree that reliance by an indemnified party on
any publicly available information or any information or directions furnished by
an indemnifying party shall not constitute negligence, bad faith or willful
misconduct by such indemnified party.

 

 

SECTION 15.

Obligations of Guarantor.

 

 

(a)

The Guarantor hereby unconditionally and irrevocably guarantees:

 

(1)         the due and punctual performance of the Mortgage Loan Seller of all
of its obligations under this Agreement, including but not limited to, the
Mortgage Loans Seller's obligations pursuant to Sections 5(d), 5(e), 6(b) and 7
hereunder;

 

(2)         the due and punctual payment of any and all amounts (including, in
case of default or delay in payment, interest on any amount due at the prime
rate (as publicly announced by Citibank, N.A. at its principal office in New
York, New York as of such date) plus 2%) payable by the Mortgage Loan Seller
pursuant to Section 14 hereof when and as any such amount shall become due and
payable pursuant to the terms of this Agreement.

 

(b)         This Section 15 shall remain in effect and payments or performance
hereunder shall be made hereunder regardless of a bankruptcy, insolvency or
reorganization of the Mortgage Loan Seller, or other proceeding against the
Mortgage Loan Seller pursuant to any law relating to creditors' rights, and
regardless of any adverse effect which such proceeding might have upon the
obligations of the Mortgage Loan Seller.

 

 


--------------------------------------------------------------------------------



 

 

(c)         The Guarantor hereby agrees that its obligations hereunder are
absolute and unconditional, irrespective of the validity or enforceability of,
or any change in or amendment to, any Mortgage Loan, the Pooling and Servicing
Agreement or this Agreement, the institution or absence of any action to enforce
the same, the waiver of any provisions thereof or hereof, the obtaining of any
judgment against the Mortgage Loan Seller or any action to enforce same, the
inability to recover against the Mortgage Loan Seller because of any statute of
limitations, laches or otherwise or any circumstance which might otherwise
constitute a legal or equitable discharge or defense to a guarantor.

 

(d)         The Guarantor covenants that this Section 15 will not be discharged
until the later of the termination of the Pooling and Servicing Agreement or the
termination of this Agreement, and in each case, all of the Mortgage Loan
Seller's obligations thereunder, provided that the Guarantor's obligations under
Section 15(a)(ii) shall survive any such termination. This Section 15 shall
continue to be effective if the Mortgage Loan Seller merges or consolidates with
or into another entity, loses its separate legal identity or ceases to exist.

 

(e)         The Guarantor waives, to the extent it may do so under applicable
law, all presentments, demands for performance, diligence, notices of
non-performance or default, protests, notices of protest, notices of dishonor,
notices of default, notice of acceptance of this Agreement, and notices of the
existence, creation, or incurring of new or additional indebtedness, any
marshalling of assets of the Mortgage Loan Seller, the Guarantor or any other
person or entity providing security for any of the Mortgage Loans, and all other
notices or formalities to which the Guarantor may be entitled, any other act or
omission or thing or delay to do any other act or thing which might in any
manner or to any extent vary the risk of the Guarantor or which might otherwise
operate as a discharge of the Guarantor.

 

SECTION 16. Notices. All demands, notices and communications hereunder shall be
in writing but may be delivered by facsimile transmission subsequently confirmed
in writing. Notices to the Mortgage Loan Seller shall be directed to Ellington
Acquisition Trust 2005-1, [_______________________], (Telecopy: ([_________])),
notices to the Guarantor shall be directed to Ellington Credit Fund, Ltd.
[________________], (Telecopy: ([_______])) nd notices to the Purchaser shall be
directed to Bear Stearns Asset Backed Securities I LLC, 383 Madison Avenue, New
York, New York 10179, (Telecopy: (212-272-7206)), Attention: General Counsel; or
to any other address as may hereafter be furnished by one party to the other
party by like notice.  Any such demand, notice or communication hereunder shall
be deemed to have been received on the date received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt) provided that it is received on a business day
during normal business hours and, if received after normal business hours, then
it shall be deemed to be received on the next business day.

 

SECTION 17. Transfer of Mortgage Loans. The Purchaser retains the right to
assign the Mortgage Loans and any or all of its interest under this Agreement to
the Trustee without the consent of the Mortgage Loan Seller, and, upon such
assignment, the Trustee shall succeed to the applicable rights and obligations
of the Purchaser hereunder; provided, however, the Purchaser shall remain
entitled to the benefits set forth in Sections 12, 14 and 18 hereto and as
provided in Section 2(a). Notwithstanding the foregoing, the sole and exclusive
right and remedy of the Trustee with respect to a breach of representation or
warranty of the Mortgage Loan Seller shall be the cure, purchase or substitution
obligations of the Mortgage Loan Seller,

 


--------------------------------------------------------------------------------



 

or the Guarantor, as applicable, contained in Sections 5 and 7 hereof.

 

SECTION 18. Termination. This Agreement may be terminated (a) by the mutual
consent of the parties hereto prior to the Closing Date, (b) by the Purchaser,
if the conditions to the Purchaser’s obligation to close set forth under Section
11(a) hereof are not fulfilled as and when required to be fulfilled or (c) by
the Mortgage Loan Seller, if the conditions to the Mortgage Loan Seller’s
obligation to close set forth under Section 11(b) hereof are not fulfilled as
and when required to be fulfilled. In the event of termination pursuant to
clause (b), the Mortgage Loan Seller shall pay, and in the event of termination
pursuant to clause (c), the Purchaser shall pay, all reasonable out-of-pocket
expenses incurred by the other in connection with the transactions contemplated
by this Agreement. In the event of a termination pursuant to clause (a), each
party shall be responsible for its own expenses.

 

SECTION 19. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement, or
contained in certificates of officers of the Mortgage Loan Seller and the
Guarantor submitted pursuant hereto, shall remain operative and in full force
and effect and shall survive delivery of the Mortgage Loans to the Purchaser
(and by the Purchaser to the Trustee). Subsequent to the delivery of the
Mortgage Loans to the Purchaser, each of the Mortgage Loan Seller’s
representations and warranties contained herein with respect to the Mortgage
Loans shall be deemed to relate to the Mortgage Loans actually delivered to the
Purchaser and included in the Final Mortgage Loan Schedule and any Replacement
Mortgage Loan and not to those Mortgage Loans deleted from the Preliminary
Mortgage Loan Schedule pursuant to Section 3 hereof prior to the Closing.

 

SECTION 20. Severability. If any provision of this Agreement shall be prohibited
or invalid under applicable law, this Agreement shall be ineffective only to
such extent, without invalidating the remainder of this Agreement.

 

SECTION 21. Counterparts. This Agreement may be executed in counterparts, each
of which will be an original, but which together shall constitute one and the
same agreement.

 

SECTION 22. Amendment. This Agreement cannot be amended or modified in any
manner without the prior written consent of each party.

 

SECTION 23. GOVERNING LAW. THIS AGREEMENT shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflict
of laws principles thereof other than Section 5-1401 of the New York General
Obligations Law.

 

SECTION 24. Further Assurances. Each of the parties agrees to execute and
deliver such instruments and take such actions as another party may, from time
to time, reasonably request in order to effectuate the purpose and to carry out
the terms of this Agreement including any amendments hereto which may be
required by either Rating Agency.

 

 

SECTION 25.

Successors and Assigns.

 

(a)         This Agreement shall bind and inure to the benefit of and be
enforceable by the Mortgage Loan Seller, the Guarantor and the Purchaser and
their permitted successors and assigns and, to the extent specified in Section
14 hereof, Bear Stearns, and their directors,

 


--------------------------------------------------------------------------------



 

officers and controlling persons (within the meaning of federal securities
laws), to the extent of its rights as a third party beneficiary hereunder. The
Mortgage Loan Seller and the Guarantor acknowledges and agrees that the
Purchaser may assign its rights under this Agreement (including, without
limitation, with respect to the Mortgage Loan Seller’s representations and
warranties respecting the Mortgage Loans) to the Trustee. Any person into which
the Mortgage Loan Seller or Guarantor may be merged or consolidated (or any
person resulting from any merger or consolidation involving the Mortgage Loan
Seller or the Guarantor), any person resulting from a change in form of the
Mortgage Loan Seller or the Guarantor, or any person succeeding to the business
of the Mortgage Loan Seller or the Guarantor, shall be considered the
“successor” of the Mortgage Loan Seller or the Guarantor, as applicable,
hereunder and shall be considered a party hereto without the execution or filing
of any paper or any further act or consent on the part of any party hereto.
Except as provided in the two preceding sentences, this Agreement cannot be
assigned, pledged or hypothecated by either party hereto without the written
consent of the other parties to this Agreement and any such assignment or
purported assignment shall be deemed null and void.

 

SECTION 26. The Mortgage Loan Seller. The Mortgage Loan Seller will keep in full
force and effect its existence, all rights and franchises as a corporation under
the laws of the State of its formation and will obtain and preserve its
qualification to do business as a statutory trust in each jurisdiction in which
such qualification is necessary to perform its obligations under this Agreement.

 

SECTION 27. Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof.

 

SECTION 28. No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 


--------------------------------------------------------------------------------



 

 

                              IN WITNESS WHEREOF, the parties hereto have caused
their names to be signed hereto by their respective duly authorized officers as
of the date first above written.

 

ELLINGTON ACQUISITION TRUST 2005-1

 

By:                                                                     

Name:                                                              

Title:                                                                

 

ELLINGTON CREDIT FUND, LTD.

 

By:                                                                     

Name:                                                              

Title:                                                                

 

BEAR STEARNS ASSET BACKED SECURITIES I LLC

 

By:                                                                     

Name:                                                              

Title:                                                                

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1

CONTENTS OF MORTGAGE FILE

 

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, which shall be available for inspection by the Purchaser or its
designee, and which shall be delivered to the Purchaser or its designee pursuant
to the terms of this Agreement.

 

(i)                        The original Mortgage Note, including any riders
thereto, endorsed without recourse in blank, and showing to the extent available
to the Mortgage Loan Seller an unbroken chain of endorsements from the original
payee thereof to the Person endorsing it to the Trustee;

 

(ii)                       the original Mortgage and, if the related Mortgage
Loan is a MOM Loan, noting the presence of the MIN and language indicating that
such Mortgage Loan is a MOM Loan, which shall have been recorded (or if the
original is not available, a copy), with evidence of such recording indicated
thereon (or if clause (x) in the proviso below applies, shall be in recordable
form);

 

(iii)                     unless the Mortgage Loan is a MOM Loan, the assignment
(either an original or a copy, which may be in the form of a blanket assignment
if permitted in the jurisdiction in which the Mortgaged Property is located) to
the Trustee of the Mortgage with respect to each Mortgage Loan in blank, which
shall have been recorded (or if clause (x) in the proviso below applies, shall
be in recordable form);

 

(iv)                      an original or a copy of all intervening assignments
of the Mortgage, if any, to the extent available to the Mortgage Loan Seller,
with evidence of recording thereon;

 

(v)                       the original policy of title insurance or mortgagee’s
certificate of title insurance or commitment or binder for title insurance, if
available, or a copy thereof, or, in the event that such original title
insurance policy is unavailable, a photocopy thereof, or in lieu thereof, a
current lien search on the related Mortgaged Property; and

 

(vi)                      originals or copies of all available assumption,
modification or substitution agreements, if any; provided, however, that in lieu
of the foregoing, the Mortgage Loan Seller may deliver the following documents,
under the circumstances set forth below: (x) if any Mortgage, assignment thereof
to the Trustee or intervening assignments thereof have been delivered or are
being delivered to recording offices for recording and have not been returned in
time to permit their delivery as specified above, the Purchaser may deliver a
true copy thereof with a certification by the Mortgage Loan Seller or the title
company issuing the commitment for title insurance, on the face of such copy,
substantially as follows: “Certified to be a true and correct copy of the
original, which has been transmitted for recording” and (y) in lieu of the
Mortgage Notes relating to the Mortgage Loans identified in the list set forth
in Exhibit J to the Pooling and Servicing Agreement, the Purchaser may deliver a
lost note affidavit and indemnity and a copy of the original note, if available;
and provided, further, however, that in the case of Mortgage Loans which have
been prepaid in full after the Cut-Off Date and prior to the Closing Date, the
Purchaser, in lieu of delivering the above documents, may deliver to

 


--------------------------------------------------------------------------------



 

the Trustee and its Custodian a certification of a Servicing Officer to such
effect and in such case shall deposit all amounts paid in respect of such
Mortgage Loans, in the Protected Account or in the Distribution Account on the
Closing Date. In the case of the documents referred to in clause (x) above, the
Purchaser shall deliver such documents to the Trustee or its Custodian promptly
after they are received. The Mortgage Loan Seller shall cause, at its expense,
the Mortgage and intervening assignments, if any, and to the extent required in
accordance with the foregoing, the assignment of the Mortgage to the Trustee to
be submitted for recording promptly after the Closing Date; provided that the
Mortgage Loan Seller need not cause to be recorded any assignment (a) in any
jurisdiction under the laws of which, as evidenced by an Opinion of Counsel
addressed to the Trustee delivered by the Mortgage Loan Seller to the Trustee
and the Rating Agencies, the recordation of such assignment is not necessary to
protect the Trustee’s interest in the related Mortgage Loan or (b) if MERS is
identified on the Mortgage or on a properly recorded assignment of the Mortgage
as mortgagee of record solely as nominee for Mortgage Loan Seller and its
successors and assigns. In the event that the Mortgage Loan Seller, the
Purchaser, the Master Servicer or the Servicer gives written notice to the
Trustee that a court has recharacterized the sale of the Mortgage Loans as a
financing, the Mortgage Loan Seller shall submit or cause to be submitted for
recording as specified above or, should the Mortgage Loan Seller fail to perform
such obligations, the Servicer shall cause each such previously unrecorded
assignment to be submitted for recording as specified above at the expense of
the Trust. In the event a Mortgage File is released to the Mortgage Loan Seller
or the Servicer as a result of such Person having completed a Request for
Release, the Custodian shall, if not so completed, complete the assignment of
the related Mortgage in the manner specified in clause (iii) above.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 2

Mortgage Loan Schedule

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 3

MORTGAGE LOAN SCHEDULE INFORMATION

 

The Preliminary and Final Mortgage Loan Schedules shall set forth the following
information with respect to each Mortgage Loan:

 

 

(i)

the loan number;

 

 

(ii)

the Mortgage Rate in effect as of the Cut-off Date;

 

 

(iii)

the Servicing Fee Rate;

 

 

(iv)

the Master Servicing Fee;

 

 

(v)

the Risk Manager Fee;

 

 

(vi)

the LPMI Fee, if applicable;

 

 

(vii)

the Net Mortgage Rate in effect as of the Cut-off Date;

 

 

(viii)

the maturity date;

 

 

(ix)

the original principal balance;

 

 

(x)

the Cut-off Date Principal Balance;

 

 

(xi)

the original term;

 

 

(xii)

the remaining term;

 

 

(xiii)

the property type;

 

 

(xiv)

the MIN with respect to each MOM Loan;

 

(xv)                     with respect to each Adjustable Rate Mortgage Loan, the
Minimum Mortgage Rate;

 

(xvi)                   with respect to each Adjustable Rate Mortgage Loan, the
Maximum Mortgage Rate;

 

(xvii)                  with respect to each Adjustable Rate Mortgage Loan, the
Gross Margin;

 

(xviii)                 with respect to each Adjustable Rate Mortgage Loan, the
Index Type;

 

(xix)     with respect to each Adjustable Rate Mortgage Loan, the next
Adjustment Date;

 

 


--------------------------------------------------------------------------------



 

 

(xx)      with respect to each Adjustable Rate Mortgage Loan, the Interest Rate
and adjustment frequency;

 

(xxi)     with respect to each Adjustable Rate Mortgage Loan, the Periodic Rate
Cap;

 

 

(xxii)

the amount of any Seller Arrearages, if any;

 

(xxiii)  a code indicating whether such Mortgage Loan is an Actuarial Loan or
Simple Interest Loan;

 

(xxiv)   a code indicating whether such Mortgage Loan is a first lien or a
second lien Mortgage Loan;

 

 

(xxv)

loan type (fixed, Balloon, ARM);

 

 

(xxvi)

the paid to date;

 

 

(xxvii)

a bankruptcy flag;

 

 

(xxviii)

the Mortgage Loan purpose;

 

 

(xxix)

occupancy status;

 

 

(xxx)

FICO score;

 

 

(xxxi)

first payment date;

 

 

(xxxii)

the appraisal value at origination;

 

 

(xxxiii)

the state, zip code and city,

 

 

(xxxiv)

a Delinquency counter;

 

 

(xxxv)

the original Mortgage Rate;

 

 

(xxxvi)

the current Scheduled Payment;

 

 

(xxxvii)

the Seller Arrearages; and

 

 

(xxxviii)

and any Advance with respect to delinquent tax.

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 4

INTENTIONALLY OMITTED

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 5

INTENTIONALLY OMITTED

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 6

SCHEDULE OF LOST NOTES

 

Available Upon Request

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

 

Public Certificates

 

Ratings

Class

Standard & Poor's

Fitch

A-1

AAA

AAA

A-2

AAA

AAA

A-3

AAA

AAA

M-1

AA+

AA+

M-2

AA

AA

M-3

AA-

AA-

M-4

A+

A+

M-5

A

A

M-6

A-

A-

M-7

BBB+

BBB+

M-8

BBB

BBB

M-9

BBB-

BBB-

 

None of the above ratings has been lowered, qualified or withdrawn since the
dates of issuance of such ratings by the Rating Agencies.

 

Private Certificates

 

Class

S&P

Fitch

B-IO

Not Rated

Not Rated

R-1

Not Rated

Not Rated

R-2

Not Rated

Not Rated

R-3

Not Rated

Not Rated

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7

 

REVISED July 11, 2005

 

APPENDIX E – Standard & Poor’s Anti-Predatory Lending Categorization

 

Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.

 

Standard & Poor’s High Cost Loan Categorization

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Arkansas


Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq.
Effective July 16, 2003

High Cost Home Loan

Cleveland Heights, OH


Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.
Effective June 2, 2003

Covered Loan

Colorado


Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.
Effective for covered loans offered or entered into on or after January 1, 2003.
Other provisions of the Act took effect on June 7, 2002

Covered Loan

Connecticut


Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq.
Effective October 1, 2001

High Cost Home Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

District of Columbia


Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.
Effective for loans closed on or after January 28, 2003

Covered Loan

Florida


Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.
Effective October 2, 2002

High Cost Home Loan

Georgia (Oct. 1, 2002 – Mar. 6, 2003)


Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 – March 6, 2003

High Cost Home Loan

Georgia as amended (Mar. 7, 2003 – current)


Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective for loans closed on or after March 7, 2003

High Cost Home Loan

HOEPA Section 32


Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34
Effective October 1, 1995, amendments October 1, 2002

High Cost Loan

Illinois


High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq.
Effective January 1, 2004 (prior to this date, regulations under Residential
Mortgage License Act effective from May 14, 2001)

High Risk Home Loan

Kansas


Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.
Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999; Section
16a-3-308a became effective July 1, 1999

High Loan to Value Consumer Loan (id. § 16a-3-207) and;

High APR Consumer Loan (id. § 16a-3-308a)

 

 

 


--------------------------------------------------------------------------------



 

 

 

Kentucky


2003 KY H.B. 287 – High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.
Effective June 24, 2003

High Cost Home Loan

Maine


Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.
Effective September 29, 1995 and as amended from time to time

High Rate High Fee Mortgage

Massachusetts


Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.
Effective March 22, 2001 and amended from time to time

High Cost Home Loan

Nevada


Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.
Effective October 1, 2003

Home Loan

New Jersey


New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.
Effective for loans closed on or after November 27, 2003

High Cost Home Loan

New Mexico


Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.
Effective as of January 1, 2004; Revised as of February 26, 2004

High Cost Home Loan

New York


N.Y. Banking Law Article 6-l
Effective for applications made on or after April 1, 2003

High Cost Home Loan

North Carolina


Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.
Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

High Cost Home Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

Ohio


H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq.
Effective May 24, 2002

Covered Loan

Oklahoma


Consumer Credit Code (codified in various sections of Title 14A)
Effective July 1, 2000; amended effective January 1, 2004

Subsection 10 Mortgage

South Carolina


South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.
Effective for loans taken on or after January 1, 2004

High Cost Home Loan

West Virginia


West Virginia Residential Mortgage Lender, Broker and Servicer Act, W. Va. Code
Ann. §§ 31-17-1 et seq.
Effective June 5, 2002

West Virginia Mortgage Loan Act Loan

 

 

Standard & Poor’s Covered Loan Categorization

 

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)


Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 – March 6, 2003

Covered Loan

New Jersey


New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.
Effective November 27, 2003 – July 5, 2004

Covered Home Loan

 

 

 

 


--------------------------------------------------------------------------------



 

 

 


Standard & Poor’s Home Loan Categorization

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)


Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 – March 6, 2003

Home Loan

New Jersey


New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.
Effective for loans closed on or after November 27, 2003

Home Loan

New Mexico


Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.
Effective as of January 1, 2004; Revised as of February 26, 2004

Home Loan

North Carolina


Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.
Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

Consumer Home Loan

South Carolina


South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.
Effective for loans taken on or after January 1, 2004

Consumer Home Loan

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT M-2

 

 

FORM OF ELLINGTON 2005-2 MORTGAGE LOAN PURCHASE AGREEMENT

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT M-3

 

 

FORM OF OCWEN MORTGAGE LOAN PURCHASE AGREEMENT

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

BETWEEN

 

OCWEN MORTGAGE ASSET TRUST I

 

AS MORTGAGE LOAN SELLER,

 

OCWEN FINANCIAL CORPORATION

 

AS GUARANTOR

 

AND

 

BEAR STEARNS ASSET BACKED SECURITIES I LLC

 

AS PURCHASER

 

DATED AS OF

 

OCTOBER 24, 2005

 

 


--------------------------------------------------------------------------------



 

 

  

TABLE OF CONTENTS

  

  

  

Page

SECTION 1.

Definitions

1

SECTION 2.

Purchase and Sale of the Mortgage Loans and Related Rights


3

SECTION 3.

Mortgage Loan Schedules

3

SECTION 4.

Mortgage Loan Transfer

4

SECTION 5.

Examination of Mortgage Files

5

SECTION 6.

Recordation of Assignments of Mortgage

7

SECTION 7.

Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage
Loans


9

SECTION 8.

Representations and Warranties Concerning the Mortgage Loan Seller


16

SECTION 9.

Representations and Warranties Concerning the guarantor


16

SECTION 10.

Representations and Warranties Concerning the Purchaser


17

SECTION 11.

Conditions to Closing

19

SECTION 12.

Fees and Expenses

21

SECTION 13.

Accountants’ Letters

21

SECTION 14.

Indemnification

22

SECTION 15.

obligations of guarantor

22

SECTION 16.

Notices

24

SECTION 17.

Transfer of Mortgage Loans

24

SECTION 18.

Termination

24

SECTION 19.

Representations, Warranties and Agreements to Survive Delivery


24

SECTION 20.

Severability

25

SECTION 21.

Counterparts

25

SECTION 22.

Amendment

25

SECTION 23.

GOVERNING LAW

25

SECTION 24.

Further Assurances

25

SECTION 25.

Successors and Assigns

25

SECTION 26.

The Mortgage Loan Seller

25

SECTION 27.

Entire Agreement

26

SECTION 28.

No Partnership

26

 

 

EXHIBITS AND SCHEDULE TO

MORTGAGE LOAN PURCHASE AGREEMENT

 

Exhibit 1

Contents of Mortgage File

Exhibit 2

Mortgage Loan Schedule

Exhibit 3

Mortgage Loan Schedule Information

Exhibit 4

Intentionally Omitted

Exhibit 5

Intentionally Omitted

Exhibit 6

Schedule of Lost Notes

 


--------------------------------------------------------------------------------



 

Exhibit 7

Standard & Poor’s Appendix E to Glossary

 

 

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

MORTGAGE LOAN PURCHASE AGREEMENT, dated as of October 24, 2005, as amended and
supplemented by any and all amendments hereto (collectively, “this Agreement”),
by and between OCWEN MORTGAGE ASSET TRUST I, a Delaware statutory trust (the
“Mortgage Loan Seller”), OCWEN FINANCIAL CORPORATION, a Florida corporation (the
"Guarantor") and BEAR STEARNS ASSET BACKED SECURITIES I LLC, a Delaware limited
liability company (the “Purchaser”).

 

Upon the terms and subject to the conditions of this Agreement, the Mortgage
Loan Seller agrees to sell, and the Purchaser agrees to purchase, certain
conventional, closed-end, fixed rate and adjustable rate, first and second lien
mortgage loans secured by one- to four-family residences as described herein and
listed on Exhibit 2, attached hereto (collectively, the “Mortgage Loans”). The
Purchaser intends to deposit the Mortgage Loans into a trust fund (the “Trust
Fund”), together with certain mortgage loans sold by Ellington Acquisition Trust
2005-1 and by Ellington Acquisition Trust 2005-2, (together with Ellington
Acquisition Trust 2005-1, "Ellington") to the Depositor pursuant to two separate
mortgage loan purchase agreements dated as of the date hereof, and create Bear
Stearns Asset Backed Securities I LLC, Asset-Backed Certificates, Ellington
Mortgage Loan Trust Series 2005-1 (the “Certificates”), under a pooling and
servicing agreement, to be dated as of October 1, 2005 (the “Pooling and
Servicing Agreement”), among the Purchaser, as depositor, the Mortgage Loan
Seller, as seller, Ocwen Loan Servicing, LLC, as servicer (the “Servicer”),
Ellington, as seller, LaSalle Bank National Association, as master servicer (in
that capacity, the “Master Servicer”) and securities administrator, Wells Fargo
Bank, National Association, as custodian (the "Custodian"), The Risk Management
Group, as risk manager, and Citibank, N.A. as trustee (the “Trustee”).

 

The Guarantor will guaranty the Mortgage Loan Seller's obligations to repurchase
or substitute a Mortgage Loan pursuant to the terms of this Agreement and the
Pooling and Servicing Agreement, or indemnify any party pursuant to the terms of
this Agreement.

 

The Purchaser has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Number 333-125422) relating
to its Mortgage Pass-Through Certificates and the offering of certain series
thereof (including certain classes of the Certificates) from time to time in
accordance with Rule 415 under the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder (the “Securities
Act”). Such registration statement, when it became effective under the
Securities Act, and the prospectus relating to the public offering of certain
classes of the Certificates by the Purchaser (the “Public Offering”), as each
may be amended or supplemented from time to time pursuant to the Securities Act
or otherwise, are referred to herein as the “Registration Statement” and the
“Prospectus,” respectively. The “Prospectus Supplement” shall mean that
supplement, dated October 21, 2005, to the Prospectus, dated June 24, 2005,
relating to certain classes of the Certificates. With respect to the Public
Offering of certain classes of the Certificates, Bear, Stearns & Co. Inc. (“Bear
Stearns”) and the Purchaser have entered into a terms agreement, dated as of
October 24, 2005 to an underwriting agreement, dated July 25, 2004 between Bear
Stearns and the Purchaser (collectively, the “Underwriting Agreement”).

 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

 


--------------------------------------------------------------------------------



 

 

SECTION 1. Definitions. Certain terms are defined herein. Capitalized terms used
herein but not defined herein shall have the meanings specified in the Pooling
and Servicing Agreement. The following other terms are defined as follows:

 

Acquisition Price: Cash and/or certain classes of Certificates in amount agreed
upon by the Mortgage Loan Seller and the Purchaser.

 

Appraised Value: The value of the Mortgaged Property at the time of origination
of the related Mortgage Loan, such value being the lesser of (i) the value of
such property set forth in an appraisal accepted by the applicable originator of
the Mortgage Loan or (ii) the sales price of such property at the time of
origination.

 

Bear Stearns: Bear, Stearns & Co. Inc.

 

Closing Date: October 24, 2005.

 

Conveyed Assets: The Mortgage Loan Seller’s right, title and interest in and to
the Mortgage Loans and all amounts payable to the holders of the Mortgage Loans
in accordance with the terms thereof and all proceeds of the conversion,
voluntary or involuntary, of the foregoing into cash, instruments, securities or
other property, to the extent the Purchaser would otherwise be entitled to own
such Mortgage Loans and proceeds pursuant to Section 4 hereof, including all
amounts, other than investment earnings, from time to time held or invested in
any accounts created pursuant to the Pooling and Servicing Agreement, whether in
the form of cash, instruments, securities or other property.

 

Custodial Agreement: An agreement, dated as of October 24, 2005, among the
Depositor, the Servicer, the Master Servicer, the Trustee and the Custodian.

 

Cut-off Date: October 1, 2005.

 

Cut-off Date Balance: Shall mean $59,755,924.11.

 

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced by a
Replacement Mortgage Loan.

 

Due Date: As to any Mortgage Loan, the date in each month on which the related
Scheduled Payment is due, as set forth in the related Mortgage Note.

 

Fitch: Fitch, Inc or its successors in interest.

 

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

 

MERS® System: The system of recording transfers of Mortgages electronically
maintained by MERS.

 

Mortgage: The mortgage, deed of trust or other instrument creating a first or

 

_________________________

[1] 

Please contact Bear, Stearns & Co. Inc. for Acquisition Price.

 

 


--------------------------------------------------------------------------------



 

second lien on or first or second priority ownership interest in an estate in
fee simple in real property securing a Mortgage Note.

 

Mortgage File: The items referred to in Exhibit 1 pertaining to a particular
Mortgage Loan and any additional documents required to be added to such
documents pursuant to this Agreement or the Pooling and Servicing Agreement.

 

Mortgage Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

 

Mortgagor: The obligor(s) on a Mortgage Note.

 

Net Mortgage Rate: As to each Mortgage Loan, and at any time, the per annum rate
equal to the Mortgage Rate less the sum of (i) the Servicing Fee Rate, (ii) the
Master Servicing Fee and (iii) the Risk Manager Fee.

 

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Mortgage Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

 

Person: Any legal person, including any individual, corporation, partnership,
limited liability company, joint venture, association, joint stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.

 

Purchase Price: With respect to any Mortgage Loan required to be purchased by
the Mortgage Loan Seller or Guarantor pursuant to the applicable provisions of
this Agreement, an amount equal to the sum of (i) 100% of the principal
remaining unpaid on such Mortgage Loan as of the date of purchase (including if
a foreclosure has already occurred, the principal balance of the related
Mortgage Loan at the time the Mortgaged Property was acquired), (ii) accrued and
unpaid interest thereon at the Mortgage Interest Rate through and including the
last day of the month of purchase and (iii) any costs and damages (if any)
incurred by the Trust Fund in connection with any violation of such Mortgage
Loan of any anti-predatory lending laws.

 

Rating Agencies: Standard & Poor’s and Fitch, each a “Rating Agency.”

 

Replacement Mortgage Loan: A mortgage loan substituted for a Deleted Mortgage
Loan which must meet on the date of such substitution the requirements stated
herein and in the Pooling and Servicing Agreement; upon such substitution, such
mortgage loan shall be a “Mortgage Loan” hereunder.

 

Securities Act: The Securities Act of 1933, as amended.

 

Standard & Poor’s: Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or its successors in interest.

 

SECTION 2. Purchase and Sale of the Mortgage Loans and Related Rights. (a) Upon
satisfaction of the conditions set forth in Section 11 hereof, the Mortgage Loan
Seller agrees to sell, and the Purchaser agrees to purchase Mortgage Loans
having an aggregate outstanding principal balance as of the Cut-off Date equal
to the Cut-off Date Balance.

 

 


--------------------------------------------------------------------------------



 

 

(b)         The closing for the purchase and sale of the Mortgage Loans and the
closing for the issuance of the Certificates will take place on the Closing Date
at the office of the Purchaser’s counsel in New York, New York or such other
place as the parties shall agree.

 

(c)         Upon the satisfaction of the conditions set forth in Section 11
hereof, on the Closing Date, the Purchaser shall (i) pay to the Mortgage Loan
Seller the cash portion of the Acquisition Price for the Mortgage Loans in
immediately available funds by wire transfer to such account or accounts as
shall be specified by Ocwen Mortgage Asset Investment Company, LLC (“OMAIC”), as
designee of the Mortgage Loan Seller and (ii) shall deliver to OMAIC (as
designee of the Mortgage Loan Seller) the pro rata portion of the Class M-10
Certificates and the Class B-IO Certificates issued under the Pooling and
Servicing Agreement, determined based upon the Stated Principal Balances of the
Mortgage Loans sold by the Mortgage Loan Seller relative to all mortgage loans
sold to the Trust Fund on the Closing Date.

 

(d)         Upon the satisfaction of the conditions set forth in Section 11
hereof, the Guarantor will guaranty the Mortgage Loan Seller's obligations to
repurchase or substitute a Mortgage Loan pursuant to the terms of this Agreement
and the Pooling and Servicing Agreement, or indemnify any party pursuant to the
terms of this Agreement.

 

SECTION 3. Mortgage Loan Schedules. The Mortgage Loan Seller agrees to provide
to the Purchaser as of the date hereof a preliminary listing of the Mortgage
Loans (the “Preliminary Mortgage Loan Schedule”) setting forth the information
listed on Exhibit 3 to this Agreement with respect to each of the Mortgage Loans
being sold by the Mortgage Loan Seller. If there are changes to the Preliminary
Mortgage Loan Schedule, the Mortgage Loan Seller shall provide to the Purchaser
as of the Closing Date a final schedule (the “Final Mortgage Loan Schedule”)
setting forth the information listed on Exhibit 3 to this Agreement with respect
to each of the Mortgage Loans being sold by the Mortgage Loan Seller to the
Purchaser. The Final Mortgage Loan Schedule shall be delivered to the Purchaser
on the Closing Date, shall be attached to an amendment to this Agreement to be
executed on the Closing Date by the parties hereto and shall be in form and
substance mutually agreed to by the Mortgage Loan Seller and the Purchaser (the
“Amendment”). If there are no changes to the Preliminary Mortgage Loan Schedule,
the Preliminary Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule
for all purposes hereof.

 

SECTION 4. Mortgage Loan Transfer.

 

(a)         The Purchaser will be entitled to all scheduled payments of interest
due and actual payments of principal received on the Mortgage Loans due after
the Cut-off Date. The Mortgage Loan Seller will be entitled to all scheduled
payments of interest due on the Mortgage Loans and actual payments of principal
received on or before the Cut-off Date (including interest payments collected
after the Cut-off Date) and all payments thereof. Such principal amounts and any
interest thereon belonging to the Mortgage Loan Seller as described above will
not be included in the aggregate outstanding principal balance of the Mortgage
Loans as of the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

 

(b)         Pursuant to various conveyancing documents to be executed on the
Closing Date and pursuant to the Pooling and Servicing Agreement, the Purchaser
will assign on the Closing Date all of its right, title and interest in and to
the Mortgage Loans to the Trustee for the benefit of the Certificateholders. In
connection with the transfer and assignment of the

 


--------------------------------------------------------------------------------



 

Mortgage Loans, the Mortgage Loan Seller has delivered or will deliver or cause
to be delivered to the Trustee, or the Custodian on behalf of the Trustee, by
the Closing Date or such later date as is agreed to by the Purchaser and the
Mortgage Loan Seller (each of the Closing Date and such later date is referred
to as a “Mortgage File Delivery Date”), the items of each Mortgage File,
provided, however, that in lieu of the foregoing, the Mortgage Loan Seller may
deliver the following documents, under the circumstances set forth below: (x) in
lieu of the original Mortgage, assignments to the Trustee or intervening
assignments thereof which have been delivered, are being delivered or will upon
receipt of recording information relating to the Mortgage required to be
included thereon, be delivered to recording offices for recording and have not
been returned in time to permit their delivery as specified above, the Mortgage
Loan Seller may deliver a true copy thereof (provided that, with respect to a
Mortgage or intervening assignment, only to the extent such copy is available)
with a certification by the Mortgage Loan Seller or the Servicer, on the face of
such copy, substantially as follows: “Certified to be a true and correct copy of
the original, which has been transmitted for recording;” (y) in lieu of the
Mortgage, assignments to the Trustee or intervening assignments thereof, if the
applicable jurisdiction retains the originals of such documents or if the
originals are lost (in each case, as evidenced by a certification from the
Mortgage Loan Seller or the Servicer to such effect), the Mortgage Loan Seller
may deliver photocopies of such documents (provided that, with respect to a
Mortgage or intervening assignment, only to the extent such copy is available)
containing an original certification by the judicial or other governmental
authority of the jurisdiction where such documents were recorded; and (z) in
lieu of the Mortgage Notes relating to the Mortgage Loans, each identified in
the list delivered by the Purchaser to the Trustee on the Closing Date and
attached hereto as Exhibit 6 the Mortgage Loan Seller may deliver lost note
affidavits and indemnities of the Mortgage Loan Seller; and provided further,
however, that in the case of Mortgage Loans which have been prepaid in full
after the Cut-off Date and prior to the Closing Date, the Mortgage Loan Seller,
in lieu of delivering the above documents, may deliver to the Trustee a
certification by the Mortgage Loan Seller or the Servicer to such effect. The
Mortgage Loan Seller shall deliver such original documents (including any
original documents as to which certified copies had previously been delivered)
or such certified copies to the Trustee, or the Custodian on behalf of the
Trustee, promptly after they are received. The Mortgage Loan Seller shall cause
the Mortgage, and intervening assignments, if available, and the assignment of
the Mortgage to be recorded not later than 180 days after the Closing Date
(unless further delayed by the recording office) unless such assignment is not
required to be recorded under the terms set forth in Section 6(a) hereof.

 

(c)         In connection with the assignment of any Mortgage Loan registered on
the MERS® System, the Mortgage Loan Seller further agrees that it will cause, at
the Mortgage Loan Seller’s own expense, within 30 days after the Closing Date,
the MERS® System to indicate that such Mortgage Loans have been assigned by the
Mortgage Loan Seller to the Purchaser and by the Purchaser to the Trustee in
accordance with this Agreement for the benefit of the Certificateholders by
including (or deleting, in the case of Mortgage Loans which are repurchased in
accordance with this Agreement) in such computer files (a) the code in the field
which identifies the specific Trustee and (b) the code in the field “Pool Field”
which identifies the series of the Certificates issued in connection with such
Mortgage Loans. The Mortgage Loan Seller further agrees that it will not, and
will not permit the Servicer to, alter the codes referenced in this paragraph
with respect to any Mortgage Loan during the term of the Pooling and Servicing
Agreement unless and until such Mortgage Loan is repurchased in accordance with
the terms of this Agreement or the Pooling and Servicing Agreement.

 

 


--------------------------------------------------------------------------------



 

 

(d)         The Mortgage Loan Seller and the Purchaser acknowledge hereunder
that all of the Mortgage Loans will ultimately be assigned to Citibank, N.A., as
Trustee for the benefit of the Certificateholders, on the date hereof.

 

 

SECTION 5.

Examination of Mortgage Files.

 

(a)         On or before the Mortgage File Delivery Date, the Mortgage Loan
Seller will have made the Mortgage Files available to the Purchaser or its agent
for examination which may be at the offices of the Trustee or the Mortgage Loan
Seller and/or the Mortgage Loan Seller’s custodian. The fact that the Purchaser
or its agent has conducted or has failed to conduct any partial or complete
examination of the Mortgage Files shall not affect the Purchaser’s rights to
demand cure, repurchase, substitution or other relief as provided in this
Agreement. In furtherance of the foregoing, the Mortgage Loan Seller shall, or
shall cause the Servicer to, make the Mortgage Files available to the Purchaser
or its agent from time to time so as to permit the Purchaser to confirm the
Mortgage Loan Seller’s compliance with the delivery and recordation requirements
of this Agreement and the Pooling and Servicing Agreement. In addition, upon
request of the Purchaser, the Mortgage Loan Seller agrees to provide, or cause
the Servicer to provide, to the Purchaser, Bear Stearns and to any investors or
prospective investors in the Certificates information reasonably available to
the Mortgage Loan Seller regarding the Mortgage Loans and their servicing, to
make the Mortgage Files available to the Purchaser, Bear Stearns and to such
investors or prospective investors (which may be at the offices of the Mortgage
Loan Seller and/or the Mortgage Loan Seller’s custodian) and to make available
personnel knowledgeable about the Mortgage Loans for discussions with the
Purchaser, Bear Stearns and such investors or prospective investors, upon
reasonable request during regular business hours, sufficient to permit the
Purchaser, Bear Stearns and such investors or potential investors to conduct
such due diligence as any such party reasonably believes is appropriate.

 

(b)         Pursuant to the Pooling and Servicing Agreement, on the Closing Date
the Trustee (or the Custodian as obligated under the Custodial Agreement) for
the benefit of the Certificateholders will review items of the Mortgage Files as
set forth on Exhibit 1 and will deliver to the Mortgage Loan Seller an initial
certification in the form attached as Exhibit One to the Custodial Agreement.

 

(c)         Within 90 days of the Closing Date, the Trustee or the Custodian on
its behalf shall, in accordance with the provisions of Section 2.02 of the
Pooling and Servicing Agreement, deliver to the Mortgage Loan Seller and the
Trustee an Interim Certification in the form attached as Exhibit Two to the
Custodial Agreement to the effect that all such documents have been executed and
received and that such documents relate to the Mortgage Loans identified on the
Mortgage Loan Schedule, except for any exceptions listed on Schedule A attached
to such Interim Certification. The Custodian shall be under no duty or
obligation to inspect, review or examine said documents, instruments,
certificates or other papers to determine that the same are genuine,
enforceable, or appropriate for the represented purpose or that they have
actually been recorded or that they are other than what they purport to be on
their face.

 

(d)         The Trustee or the Custodian on its behalf will review the Mortgage
Files within 180 days of the Closing Date and will deliver to the Mortgage Loan
Seller, the Servicer and the Master Servicer, and if reviewed by the Custodian,
the Trustee, a final certification substantially in the form of Exhibit Three to
the Custodial Agreement. If the Trustee or the Custodian on its behalf is unable
to deliver a final certification with respect to the items listed in

 


--------------------------------------------------------------------------------



 

Exhibit 1 due to any document that is missing, has not been executed, is
unrelated, determined on the basis of the Mortgagor name, original principal
balance and loan number, to the Mortgage Loans identified in the Final Mortgage
Loan Schedule (a “Material Defect”), the Trustee or the Custodian on its behalf
shall notify the Mortgage Loan Seller of such Material Defect. If such Material
Defect causes either (i) a loss to be realized on that Mortgage Loan as a direct
result of such Material Defect (including an inability to foreclose on a
Mortgage Loan) or (ii) the Mortgage Loan not to be a "qualified loan" under the
REMIC Provisions, the Mortgage Loan Seller or the Guarantor shall correct or
cure any such Material Defect within 60 days from the date of notice from the
Trustee, the Depositor, the Master Servicer or the Servicer of the Material
Defect and if the Mortgage Loan Seller does not correct or cure such Material
Defect within such period, the Mortgage Loan Seller or the Guarantor will, in
accordance with the terms of the Pooling and Servicing Agreement, within 60 days
of the date of notice, provide the Trustee with a Replacement Mortgage Loan (if
within two years of the Closing Date) or purchase the related Mortgage Loan at
the applicable Purchase Price.

 

(e)         At the time of any substitution, the Mortgage Loan Seller or the
Guarantor shall deliver or cause to be delivered the Replacement Mortgage Loan,
the related Mortgage File and any other documents and payments required to be
delivered in connection with a substitution pursuant to the Pooling and
Servicing Agreement. At the time of any purchase or substitution, the Trustee
shall (i) assign the selected Mortgage Loan to the Mortgage Loan Seller or the
Guarantor, as applicable, and shall release or cause the Custodian to release
the documents (including, but not limited to, the Mortgage, Mortgage Note and
other contents of the Mortgage File) in the possession of the Trustee or the
Custodian, as applicable relating to the Deleted Mortgage Loan and (ii) execute
and deliver such instruments of transfer or assignment, in each case without
recourse, as shall be necessary to vest in the Mortgage Loan Seller or the
Guarantor, as applicable title to such Deleted Mortgage Loan.

 

 

SECTION 6.

Recordation of Assignments of Mortgage.

 

(a)         The Mortgage Loan Seller will, within 60 days following the Closing
Date, cause each assignment of Mortgage from the Mortgage Loan Seller or other
prior assignee to be prepared in blank; provided, however, the Mortgage Loan
Seller need not cause any such assignment to be prepared which relates to a
Mortgage Loan that is a MOM Loan.

 

While each such Mortgage or assignment is being recorded, if necessary, the
Mortgage Loan Seller shall leave or cause to be left with the Trustee or the
Custodian on its behalf a certified copy of such Mortgage, if available, or
assignment. In the event that, within 180 days of the Closing Date, the Trustee
has received evidence of recording with respect to each Mortgage Loan delivered
to the Purchaser pursuant to the terms hereof or as set forth above and the
related Mortgage Loan is not a MOM Loan, the failure to provide evidence of
recording shall be considered a Material Defect, and the provisions of Section
5(c) and (d) shall apply. All customary recording fees and reasonable expenses
relating to the recordation of the assignments of mortgage to the Trustee shall
be borne by the Mortgage Loan Seller.

 

(b)         It is the express intent of the parties hereto that the conveyance
of the Mortgage Loans by the Mortgage Loan Seller to the Purchaser, as
contemplated by this Agreement be, and be treated as, a sale. It is, further,
not the intention of the parties that such conveyance be deemed a pledge of the
Mortgage Loans by the Mortgage Loan Seller to the Purchaser to secure a debt or
other obligation of the Mortgage Loan Seller. However, in the

 


--------------------------------------------------------------------------------



 

event that, notwithstanding the intent of the parties, the Mortgage Loans are
held by a court to continue to be property of the Mortgage Loan Seller, then (a)
this Agreement shall also be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the applicable Uniform Commercial Code; (b) the
transfer of the Mortgage Loans provided for herein shall be deemed to be a grant
by the Mortgage Loan Seller to the Purchaser of a security interest in all of
the Conveyed Assets; (c) the possession by the Purchaser or the Trustee (or the
Custodian on its behalf) of Mortgage Notes and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be “possession by the secured party” for purposes of perfecting the
security interest pursuant to Section 9-313 (or comparable provision) of the
applicable Uniform Commercial Code; and (d) notifications to persons holding
such property, and acknowledgments, receipts or confirmations from persons
holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, financial intermediaries, bailees or agents (as
applicable) of the Purchaser for the purpose of perfecting such security
interest under applicable law. Any assignment of the interest of the Purchaser
pursuant to any provision hereof or pursuant to the Pooling and Servicing
Agreement shall also be deemed to be an assignment of any security interest
created hereby. The Mortgage Loan Seller and the Purchaser shall, to the extent
consistent with this Agreement, take such actions as may be reasonably necessary
to ensure that, if this Agreement were deemed to create a security interest in
the Mortgage Loans, such security interest would be deemed to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of the Pooling and Servicing Agreement.

 

SECTION 7.  Representations and Warranties of Mortgage Loan Seller Concerning
the Mortgage Loans. The Mortgage Loan Seller hereby represents and warrants to
the Purchaser as of the Closing Date or such other date as may be specified
below with respect to each Mortgage Loan being sold by it:

 

(a)         The information set forth in the Mortgage Loan Schedule on the
Closing Date is complete, true and correct in all material respects.

 

(b)         Except as set forth on the Mortgage Loan Schedule, all payments
required to be made prior to the Cut-off Date with respect to each Mortgage Loan
have been made and no Mortgage Loan is delinquent ninety or more days as of the
Cut-off Date; and the Mortgage Loan Seller has not advanced funds, or induced,
solicited or knowingly received any advance of funds from a party other than the
owner of the Mortgaged Property subject to the Mortgage, directly or indirectly,
for the payment of any amount required under any Mortgage Loan.

 

(c)         Except with respect to taxes, insurance and other amounts previously
advanced by the Mortgage Loan Seller or a prior servicer with respect to any
Mortgage Loan, there are no delinquent taxes, water charges, sewer rents,
assessments, insurance premiums, leasehold payments, including assessments
payable in future installments, or other outstanding charges affecting the
related Mortgaged Property.

 

(d)         The terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments which in the case of the Mortgage Loans are in the Mortgage File or
the terms of which are reflected on the Mortgage Loan Schedule and have been or
will be recorded, if necessary to protect the interests of the Trustee. The
substance of any such waiver, alteration or modification has been approved by
the title insurer, to the extent required by the related policy. No Mortgagor
has been released,

 


--------------------------------------------------------------------------------



 

in whole or in part, except in connection with an assumption agreement approved
by the title insurer, to the extent required by the policy, and which assumption
agreement in the case of the Mortgage Loans is part of the Mortgage File.

 

(e)         The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, but not limited to, the
defense of usury and any violation of anti-predatory lending laws, nor will the
operation of any of the terms of the Mortgage Note and the Mortgage, or the
exercise of any right thereunder, render the Mortgage unenforceable, in whole or
in part, or subject to any right of rescission, set-off, counterclaim or
defense, including, but not limited to, the defense of usury and any violation
of anti-predatory lending laws and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto.

 

(f)          All buildings upon, or comprising part of, the Mortgaged Property
are insured by an insurer generally acceptable in rated mortgage-backed
securities transactions against loss by fire, hazards of extended coverage and
such other hazards as are customary in the area where the Mortgaged Property is
located, and such insurer is licensed to do business in the state where the
Mortgaged Property is located. All such insurance policies contain a standard
mortgagee clause naming the originator, its successors and assigns as mortgagee
and the Mortgage Loan Seller has received no notice that all premiums thereon
have not been paid. If upon origination of the Mortgage Loan, the Mortgaged
Property was, or was subsequently deemed to be, in an area identified in the
Federal Register by the Federal Emergency Management Agency as having special
flood hazards (and such flood insurance has been made available), which require
under applicable law that a flood insurance policy meeting the requirements of
the current guidelines of the Federal Insurance Administration (or any successor
thereto) be obtained, such flood insurance policy is in effect which policy is
with a generally acceptable carrier in an amount representing coverage not less
than the least of (A) the Stated Principal Balance of the related Mortgage Loan,
(B) the minimum amount required to compensate for damage or loss on a
replacement cost basis, or (C) the maximum amount of insurance that is available
under the Flood Disaster Protection Act of 1973. The Mortgage obligates the
Mortgagor thereunder to maintain all such insurance at Mortgagor’s cost and
expense and, on the Mortgagor’s failure to do so, authorizes the holder of the
Mortgage to maintain such insurance at Mortgagor’s cost and expense and to
obtain reimbursement therefor from the Mortgagor.

 

(g)         Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including but not
limited to, all applicable anti-predatory lending laws.

 

(h)         The Mortgage has not been satisfied, canceled, subordinated, or
rescinded, in whole or in part, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission.

 

(i)          The Mortgage is a valid, existing and enforceable first or second
lien on the Mortgaged Property, including all improvements on the Mortgaged
Property, if any, subject only to (1) the lien of current real property taxes
and assessments not yet due and payable, (2) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording being acceptable to mortgage lending institutions
generally and

 


--------------------------------------------------------------------------------



 

specifically referred to in the lender’s title insurance policy delivered to the
originator of the Mortgage Loan and which do not adversely affect the Appraised
Value of the Mortgaged Property and (3) other matters to which like properties
are commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage. The Mortgage Loan Seller has
full right to sell and assign the Mortgage to the Purchaser.

 

(j)          The Mortgage Note and the related Mortgage are genuine and each is
the legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or reorganization or general principles of equity.

 

(k)         All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan transaction and to execute and deliver
the Mortgage Note and the Mortgage, and the Mortgage Note and the Mortgage have
been duly and properly executed by such parties.

 

(l)          The proceeds of the Mortgage Loan have been fully disbursed and
there is no requirement for future advances thereunder and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage.

 

(m)       Immediately prior to the conveyance of the Mortgage Loans by the
Mortgage Loan Seller to the Purchaser hereunder, the Mortgage Loan Seller was
the sole owner and holder of the Mortgage Loan; the Servicer, as servicer of the
Mortgage Loans on behalf of the Mortgage Loan Seller, was the custodian of the
related escrow account, if applicable; the Mortgage Loan Seller had good and
marketable title thereto, and had full right to transfer and sell the Mortgage
Loan and the related servicing rights to the Purchaser free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest subject to
the applicable servicing agreement and had full right and authority subject to
no interest or participation of, or agreement with, any other party, to sell and
assign the Mortgage Loan and the related servicing rights, subject to the
applicable servicing agreement, to the Purchaser pursuant to the terms of this
Agreement.

 

(n)         All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (1) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (2) organized under the laws of such state,
qualified to do business in such state, a federal savings and loan association
or national bank having principal offices in such state or not deemed to be
doing business in such state under applicable law.

 

 

(o)

Reserved.

 

(p)         Except as provided in clause (b) or as reflected on the Mortgage
Loan Schedule, immediately prior to the Closing Date, there was no default,
breach, violation or event of acceleration existing under the Mortgage or the
Mortgage Note and there was no event which, with the passage of time or with
notice and the expiration of any grace or cure period, would

 


--------------------------------------------------------------------------------



 

constitute a default, breach, violation or event of acceleration, and the
Mortgage Loan Seller has not waived any default, breach, violation or event of
acceleration.

 

(q)         There are no mechanics’ or similar liens or claims which have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to such lien) affecting the related Mortgaged Property which are
or may be liens prior to or equal with, the lien of the related Mortgage.

 

(r)          At the time of origination, each Mortgaged Property was the subject
of an appraisal which conformed to the underwriting requirements of the
originator of the Mortgage Loan and the appraisal is in a form acceptable to
Fannie Mae or Freddie Mac. All improvements which were considered in any
appraisal which was used in determining the Appraised Value of the related
Mortgaged Property lay wholly within the boundaries and building restriction
lines of the Mortgaged Property, and no improvements on adjoining properties
encroach upon the Mortgaged Property.

 

(s)         The origination, servicing and collection practices with respect to
each Mortgage Note and Mortgage including, the establishment, maintenance and
servicing of the escrow accounts and escrow payments, if any, since origination,
have been conducted in all respects in accordance with the terms of Mortgage
Note and in compliance with all applicable laws and regulations and, unless
otherwise required by law, in accordance with the proper, prudent and customary
practices in the mortgage origination and servicing business. With respect to
the escrow accounts and escrow payments, if any, and a Mortgage Loan all such
payments are in the possession or under the control of the Servicer for the
benefit of the Mortgage Loan Seller (including pursuant to a Subservicing
Agreement) and there exists no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. Any interest
required to be paid pursuant to state and local law has been properly paid and
credited.

 

(t)          The Mortgaged Property is free of material damage and waste and
there is no proceeding pending for the total or partial condemnation thereof.

 

(u)         The Mortgage contains customary and enforceable provisions to render
the rights and remedies of the holder thereof adequate for the realization
against the Mortgaged Property of the benefits of the security intended to be
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, and (2) otherwise by judicial foreclosure. There is
no other exemption available to the Mortgagor which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage. The Mortgagor has not notified the Mortgage Loan Seller
and the Mortgage Loan Seller has no knowledge of any relief requested or allowed
to the Mortgagor under the Servicemembers Civil Relief Act.

 

(v)         The Mortgage Note is not and has not been secured by any collateral
except the lien of the applicable Mortgage.

 

(w)        In the event the Mortgage constitutes a deed of trust, a trustee,
duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Certificateholders to the trustee
under the deed of trust, except in connection with a trustee’s sale after
default by the Mortgagor.

 

 


--------------------------------------------------------------------------------



 

 

(x)         The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of the Mortgage Loan.

 

(y)         No Mortgage Loan was made in connection with the construction or
rehabilitation of a Mortgaged Property.

 

(z)         As of the date of origination and as of the Closing Date, the
Mortgaged Property is lawfully occupied under applicable law and all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities.

 

(aa)       The assignment of Mortgage with respect to a Mortgage Loan is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.

 

(bb)      The Mortgaged Property consists of a single parcel of real property
with or without a detached single family residence erected thereon, or an
individual condominium unit, or a 2-4 family dwelling, or an individual unit in
a planned unit development as defined by Fannie Mae or a townhouse, each
structure of which is permanently affixed to the Mortgaged Property, and is
legally classified as real estate.

 

(cc)       Each Mortgage Loan at the time of origination was underwritten in
accordance with generally accepted credit underwriting guidelines.

 

(dd)       No error, omission, misrepresentation, fraud or similar occurrence
with respect to a Mortgage Loan has taken place on the part of either the
Mortgage Loan Seller or the related Originator.

 

(ee)       None of the Mortgage Loans are (a) loans subject to 12 CFR Part
226.31, 12 CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the regulation
implementing TILA, which implements the Home Ownership and Equity Protection Act
of 1994 (“HOEPA”) or (b) classified and/or defined as a “high cost home loan”
(or a similarly classified loan using different terminology under a law imposing
heightened regulatory scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees) under any
federal, state, or local law, applicable thereto.

 

(ff)        None of the Mortgage Loans originated on or after October 1, 2002
and before March 7, 2003 was secured by property located in the State of
Georgia.

 

 

(gg)

Reserved.

 

(hh)       No foreclosure action is threatened, expected or has been commenced
with respect to any Mortgage Loan.

 

(ii)         None of the Mortgage Loans secured by property in the state of New
Jersey are considered “high-cost home loans” under the New Jersey Home Ownership
Security Act of 2002. None of the Mortgage Loans that are non- purchase money
loans secured by

 


--------------------------------------------------------------------------------



 

property in the state of New Jersey are considered “covered home loans” under
the New Jersey Home Ownership Security Act of 2002.

 

(jj)         None of the Mortgage Loans contains provisions pursuant to which
monthly payments are (a) paid or partially paid with funds deposited in any
separate account established by the Mortgage Loan Seller, the mortgagor, or
anyone on behalf of the mortgagor, (b) paid by any source other than the
mortgagor or (c) contains any other similar provisions which may constitute a
“buydown” provision. None of the Mortgage Loans is a graduated payment mortgage
loan and no Mortgage Loan has a shared appreciation or other contingent interest
feature.

 

(kk)      Each Mortgage Loan that contains a provision for the assumption
substitution of liability, pursuant to which the original mortgagor is released
from liability and another person is substituted as the mortgagor and becomes
liable under the Mortgage Note, shall be effective only if such person satisfies
the then current underwriting practices and procedures of prudent mortgage
lenders in a state in which the Mortgaged Property is located.

 

(ll)        The Mortgaged Property and all improvements thereon comply with all
requirements of any applicable zoning and subdivision laws and ordinances.

 

(mm)    Each Mortgage is a valid and enforceable first or, if so indicated on
the Mortgage Loan Schedule, second lien on the property securing the related
Mortgage Note and each Mortgaged Property is owned by the Mortgagor in fee
simple (except with respect to common areas in the case of condominiums, PUDs
and de minimis PUDs) or by leasehold for a term longer than the term of the
related Mortgage, subject only to (i) the lien of current real property taxes
and assessments, (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of public record as of the date of recording of such
Mortgage, such exceptions being acceptable to mortgage lending institutions
generally or specifically reflected in the appraisal obtained in connection with
the origination of the related Mortgage Loan or referred to in the lender’s
title insurance policy delivered to the originator of the related Mortgage Loan
and (iii) other matters to which like properties are commonly subject which do
not materially interfere with the benefits of the security intended to be
provided by such Mortgage.

 

(nn)      Each Prepayment Charge (to the extent such prepayment charge period
has not expired pursuant to the terms of the related Mortgage Note) is
enforceable and was originated in compliance with all applicable federal, state
and local laws.

 

(oo)      With respect to any Mortgage Loan that contains a provision permitting
imposition of a premium upon a prepayment prior to maturity, to the extent such
prepayment premium period has not expired pursuant to the terms of the related
Mortgage Note, the prepayment premium is disclosed to the borrower in the loan
documents pursuant to applicable state and federal law.

 

(pp)      Each Mortgage Loan constitutes a "qualified mortgage" under Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1), (2),
(4), (5) and (6).

 

 

(qq)

No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable

 

 


--------------------------------------------------------------------------------



 

(as such terms are defined in the then current Standard & Poor’s LEVELS®
Glossary, which as of the Closing Date is Version 5.6c Revised as of July 11,
2005, Appendix E attached hereto as Exhibit 7).

 

(rr)        There is no action, suit or proceeding pending, or to Mortgage Loan
Seller's knowledge, threatened or likely to be asserted with respect to the
Mortgage Loans before or by any court, administrative agency, arbitrator or
governmental body, and the Mortgage Loans are not subject to any court order or
decree or settlement agreement.

 

 

(ss)

No Mortgage Loan has a current loan-to-value ratio in excess of 100%.

 

It is understood and agreed that the representations and warranties set forth in
this Section 7 will inure to the benefit of the Purchaser, its successors and
assigns, notwithstanding any restrictive or qualified endorsement on any
Mortgage Note or assignment of Mortgage or the examination of any Mortgage File.
Upon any substitution for a Mortgage Loan, the representations and warranties
set forth above shall be deemed to be made by the Mortgage Loan Seller or the
Guarantor, as applicable, as to any Replacement Mortgage Loan as of the date of
substitution.

 

Upon discovery or receipt of notice by the Mortgage Loan Seller, the Guarantor,
the Purchaser or the Trustee of a breach of any representation or warranty of
the Mortgage Loan Seller set forth in this Section 7 which materially and
adversely affects the value of the interests of the Purchaser, the
Certificateholders or the Trustee in any of the Mortgage Loans delivered to the
Purchaser pursuant to this Agreement, the party discovering or receiving notice
of such breach shall give prompt written notice to the others. It is understood
and agreed that a breach of any one of the representations contained in clauses
(ee) and (ff) above will be deemed to materially adversely affect the interests
of the Certificateholders. In the case of any such breach of a representation or
warranty set forth in this Section 7, which materially and adversely affects the
interests of the Certificateholders in the related Mortgage Loan, within 90 days
from the date of discovery by the Mortgage Loan Seller or the Guarantor, or the
date the Mortgage Loan Seller or the Guarantor is notified by the party
discovering or receiving notice of such breach (whichever occurs earlier), the
Mortgage Loan Seller or the Guarantor will (i) cure such breach in all material
respects, (ii) purchase or cause to be purchased the affected Mortgage Loan at
the applicable Purchase Price or (iii) if within two years of the Closing Date,
substitute a qualifying Replacement Mortgage Loan in exchange for such Mortgage
Loan. The obligations of the Mortgage Loan Seller or the Guarantor to cure,
purchase or substitute a qualifying Replacement Mortgage Loan shall constitute
the Purchaser’s, the Trustee’s and the Certificateholder’s sole and exclusive
remedy under this Agreement or otherwise respecting a breach of representations
or warranties hereunder with respect to the Mortgage Loans, except for the
obligation of the Mortgage Loan Seller and the Guarantor to indemnify the
Purchaser for such breach as set forth in and limited by Section 14 hereof.

 

Any cause of action against the Mortgage Loan Seller or the Guarantor or
relating to or arising out of a breach by the Mortgage Loan Seller of any
representations and warranties made in this Section 7 shall accrue as to any
Mortgage Loan upon (i) discovery of such breach by the Mortgage Loan Seller or
the Guarantor, or notice thereof by the party discovering such breach and (ii)
failure by the Mortgage Loan Seller or the Guarantor to cure such breach,
purchase such Mortgage Loan or substitute a qualifying Replacement Mortgage Loan
pursuant to the terms hereof.

 

 


--------------------------------------------------------------------------------



 

 

SECTION 8.  Representations and Warranties Concerning the Mortgage Loan Seller.
As of the date hereof and as of the Closing Date, the Mortgage Loan Seller
represents and warrants to the Purchaser and Guarantor as to itself in the
capacity indicated as follows:

 

(a)         the Mortgage Loan Seller (i) is a statutory trust organized, validly
existing and in good standing under the laws of the State of Delaware and (ii)
is qualified and in good standing to do business in each jurisdiction where such
qualification is necessary, except where the failure so to qualify would not
reasonably be expected to have a material adverse effect on the Mortgage Loan
Seller’s business as presently conducted or on the Mortgage Loan Seller’s
ability to enter into this Agreement and to consummate the transactions
contemplated hereby;

 

(b)         the Mortgage Loan Seller has full power to own its property, to
carry on its business as presently conducted and to enter into and perform its
obligations under this Agreement;

 

(c)         the execution and delivery by the Mortgage Loan Seller of this
Agreement has been duly authorized by all necessary action on the part of the
Mortgage Loan Seller; and neither the execution and delivery of this Agreement,
nor the consummation of the transactions herein contemplated, nor compliance
with the provisions hereof or thereof, will conflict with or result in a breach
of, or constitute a default under, any of the provisions of any law,
governmental rule, regulation, judgment, decree or order binding on the Mortgage
Loan Seller or its properties or the formation documents of the Mortgage Loan
Seller, except those conflicts, breaches or defaults which would not reasonably
be expected to have a material adverse effect on the Mortgage Loan Seller’s
ability to enter into this Agreement and to consummate the transactions
contemplated hereby or thereby;

 

(d)         the execution, delivery and performance by the Mortgage Loan Seller
of this Agreement and the consummation of the transactions contemplated hereby
or thereby do not require the consent or approval of, the giving of notice to,
the registration with, or the taking of any other action in respect of, any
state, federal or other governmental authority or agency, except those consents,
approvals, notices, registrations or other actions as have already been
obtained, given or made and, in connection with the recordation of the
Mortgages, powers of attorney or assignments of Mortgages not yet completed;

 

(e)         this Agreement has been duly executed and delivered by the Mortgage
Loan Seller and, assuming due authorization, execution and delivery by the
Purchaser or the parties thereto, constitutes a valid and binding obligation of
the Mortgage Loan Seller enforceable against it in accordance with its terms
(subject to applicable bankruptcy and insolvency laws and other similar laws
affecting the enforcement of the rights of creditors generally); and

 

(f)          there are no actions, suits or proceedings pending or, to the
knowledge of the Mortgage Loan Seller, threatened against the Mortgage Loan
Seller, before or by any court, administrative agency, arbitrator or
governmental body (i) with respect to any of the transactions contemplated by
this Agreement or (ii) with respect to any other matter which in the judgment of
the Mortgage Loan Seller could reasonably be expected to be determined adversely
to the Mortgage Loan Seller and if determined adversely to the Mortgage Loan
Seller materially and adversely affect the Mortgage Loan Seller’s ability to
perform its obligations under this

 


--------------------------------------------------------------------------------



 

Agreement; and the Mortgage Loan Seller is not in default with respect to any
order of any court, administrative agency, arbitrator or governmental body so as
to materially and adversely affect the transactions contemplated by this
Agreement.

 

SECTION 9.   Representations and Warranties Concerning the Guarantor. As of the
date hereof and as of the Closing Date, the Guarantor represents and warrants to
the Purchaser as to itself in the capacity indicated as follows:

 

(a)         the Guarantor (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Florida and (ii) is
qualified and in good standing to do business in each jurisdiction where such
qualification is necessary, except where the failure so to qualify would not
reasonably be expected to have a material adverse effect on the Guarantor’s
business as presently conducted or on the Guarantor’s ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

 

(b)         the Guarantor has full power to own its property, to carry on its
business as presently conducted and to enter into and perform its obligations
under this Agreement;

 

(c)         the execution and delivery by the Guarantor of this Agreement has
been duly authorized by all necessary action on the part of the Guarantor; and
neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated, nor compliance with the provisions hereof
or thereof, will conflict with or result in a breach of, or constitute a default
under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Guarantor or its properties or the
charter or by-laws of the Guarantor, except those conflicts, breaches or
defaults which would not reasonably be expected to have a material adverse
effect on the Guarantor’s ability to enter into this Agreement and to consummate
the transactions contemplated hereby or thereby;

 

(d)         the execution, delivery and performance by the Guarantor of this
Agreement and the consummation of the transactions contemplated hereby or
thereby do not require the consent or approval of, the giving of notice to, the
registration with, or the taking of any other action in respect of, any state,
federal or other governmental authority or agency, except those consents,
approvals, notices, registrations or other actions as have already been
obtained, given or made;

 

(e)         this Agreement has been duly executed and delivered by the Guarantor
and, assuming due authorization, execution and delivery by the Purchaser or the
parties thereto, constitutes a valid and binding obligation of the Guarantor
enforceable against it in accordance with its terms (subject to applicable
bankruptcy and insolvency laws and other similar laws affecting the enforcement
of the rights of creditors generally); and

 

(f)          there are no actions, suits or proceedings pending or, to the
knowledge of the Guarantor, threatened against the Guarantor, before or by any
court, administrative agency, arbitrator or governmental body (i) with respect
to any of the transactions contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Guarantor could reasonably be
expected to be determined adversely to the Guarantor and if determined adversely
to the Guarantor materially and adversely affect the Guarantor’s ability to
perform its obligations under this Agreement; and the Guarantor is not in
default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect

 


--------------------------------------------------------------------------------



 

the transactions contemplated by this Agreement.

 

SECTION 10. Representations and Warranties Concerning the Purchaser. As of the
date hereof and as of the Closing Date, the Purchaser represents and warrants to
the Mortgage Loan Seller and Guarantor as follows:

 

(a)         the Purchaser (i) is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and (ii) is qualified and in good standing to do business in each jurisdiction
where such qualification is necessary, except where the failure so to qualify
would not reasonably be expected to have a material adverse effect on the
Purchaser’s business as presently conducted or on the Purchaser’s ability to
enter into this Agreement and to consummate the transactions contemplated
hereby;

 

(b)         the Purchaser has full power to own its property, to carry on its
business as presently conducted and to enter into and perform its obligations
under this Agreement;

 

(c)         the execution and delivery by the Purchaser of this Agreement has
been duly authorized by all necessary action on the part of the Purchaser; and
neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein or therein contemplated, nor compliance with the
provisions hereof or thereof, will conflict with or result in a breach of, or
constitute a default under, any of the provisions of any law, governmental rule,
regulation, judgment, decree or order binding on the Purchaser or its properties
or the certificate of formation or limited liability company agreement of the
Purchaser, except those conflicts, breaches or defaults which would not
reasonably be expected to have a material adverse effect on the Purchaser’s
ability to enter into this Agreement and to consummate the transactions
contemplated hereby;

 

(d)         the execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the transactions contemplated hereby or
thereby do not require the consent or approval of, the giving of notice to, the
registration with, or the taking of any other action in respect of, any state,
federal or other governmental authority or agency, except those consents,
approvals, notices, registrations or other actions as have already been
obtained, given or made;

 

(e)         this Agreement has been duly executed and delivered by the Purchaser
and, assuming due authorization, execution and delivery by the Mortgage Loan
Seller, constitutes a valid and binding obligation of the Purchaser enforceable
against it in accordance with its terms (subject to applicable bankruptcy and
insolvency laws and other similar laws affecting the enforcement of the rights
of creditors generally); and

 

(f)          there are no actions, suits or proceedings pending or, to the
knowledge of the Purchaser, threatened against the Purchaser, before or by any
court, administrative agency, arbitrator or governmental body (i) with respect
to any of the transactions contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Purchaser could reasonably be
expected to be determined adversely to the Purchaser and if determined adversely
to the Purchaser materially and adversely affect the Purchaser’s ability to
perform its obligations under this Agreement; and the Purchaser is not in
default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect the
transactions contemplated by this Agreement.

 

 


--------------------------------------------------------------------------------



 

 

 

 

SECTION 11.

Conditions to Closing.

 

(a)         The obligations of the Purchaser under this Agreement will be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:

 

(1)         Each of the obligations of the Mortgage Loan Seller required to be
performed at or prior to the Closing Date pursuant to the terms of this
Agreement shall have been duly performed and complied with in all material
respects; all of the representations and warranties of the Mortgage Loan Seller
under this Agreement shall be true and correct as of the date or dates specified
in all material respects; and no event shall have occurred which, with notice or
the passage of time, would constitute a default under this Agreement or the
Pooling and Servicing Agreement; and the Purchaser shall have received
certificates to that effect signed by authorized officers of the Mortgage Loan
Seller.

 

(2)         The Purchaser shall have received all of the following closing
documents, in such forms as are agreed upon and reasonably acceptable to the
Purchaser, duly executed by all signatories other than the Purchaser as required
pursuant to the respective terms thereof:

 

(i)                        If required pursuant to Section 3 hereof, the
Amendment dated as of the Closing Date and any documents referred to therein;

 

(ii)                       If required pursuant to Section 3 hereof, the Final
Mortgage Loan Schedule containing the information set forth on Exhibit 3 hereto,
one copy to be attached to each counterpart of the Amendment;

 

(iii)                     The Pooling and Servicing Agreement, in form and
substance reasonably satisfactory to the Trustee and the Purchaser, and all
documents required thereby duly executed by all signatories;

 

(iv)                      A certificate of an officer of the Mortgage Loan
Seller and the Guarantor, each dated as of the Closing Date, in a form
reasonably acceptable to the Purchaser and attached thereto the resolutions of
the Mortgage Loan Seller authorizing the transactions contemplated by this
Agreement, together with copies of the formation or organizational documents and
certificate of good standing of the Mortgage Loan Seller or the Guarantor, as
applicable;

 

(v)                       One or more opinions of counsel from the Mortgage Loan
Seller’s counsel otherwise in form and substance reasonably satisfactory to the
Purchaser, the Trustee and each Rating Agency;

 

(vi)                      A letter from each of the Rating Agencies giving each
Class of Certificates set forth on Schedule A hereto the rating set forth
therein; and

 

(vii)                     Such other documents, certificates (including
additional representations and warranties) and opinions as may be reasonably
necessary to secure the intended ratings from each Rating Agency for the
Certificates.

 

 


--------------------------------------------------------------------------------



 

 

(3)         The Certificates to be sold to Bear Stearns pursuant to the
Underwriting Agreement and the Purchase Agreement shall have been issued and
sold to the Bear Stearns.

 

(4)         The Mortgage Loan Seller shall have furnished to the Purchaser such
other certificates of its officers or others and such other documents and
opinions of counsel to evidence fulfillment of the conditions set forth in this
Agreement and the transactions contemplated hereby as the Purchaser and its
counsel may reasonably request.

 

(b)         The obligations of the Mortgage Loan Seller and Guarantor under this
Agreement shall be subject to the satisfaction, on or prior to the Closing Date,
of the following conditions:

 

(1)         The obligations of the Purchaser required to be performed by it on
or prior to the Closing Date pursuant to the terms of this Agreement shall have
been duly performed and complied with in all material respects, and all of the
representations and warranties of the Purchaser under this Agreement shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date, and no event shall have occurred which would constitute a breach
by it of the terms of this Agreement or the Pooling and Servicing Agreement, and
the Mortgage Loan Seller shall have received a certificate to that effect signed
by an authorized officer of the Purchaser.

 

(2)         The Mortgage Loan Seller shall have received copies of all of the
following closing documents, in such forms as are agreed upon and reasonably
acceptable to the Mortgage Loan Seller, duly executed by all signatories other
than the Mortgage Loan Seller as required pursuant to the respective terms
thereof:

 

(i)                        If required pursuant to Section 3 hereof, the
Amendment dated as of the Closing Date and any documents referred to therein;

 

(ii)                       The Pooling and Servicing Agreement, in form and
substance reasonably satisfactory to the Mortgage Loan Seller and the Trustee,
and all documents required thereby duly executed by all signatories;

 

(iii)                      A certificate of an officer of the Purchaser dated as
of the Closing Date, in a form reasonably acceptable to the Mortgage Loan
Seller, and attached thereto the written consent of the member of the Purchaser
authorizing the transactions contemplated by this Agreement and the Pooling and
Servicing Agreement, together with copies of the Purchaser’s certificate of
formation, limited liability company agreement and evidence as to the good
standing of the Purchaser dated as of a recent date;

 

(iv)                      One or more opinions of counsel from the Purchaser’s
counsel in form and substance reasonably satisfactory to the Mortgage Loan
Seller, the Trustee and the Rating Agencies; and

 

(v)                       Such other documents, certificates (including
additional representations and warranties) and opinions as may be reasonably
necessary to secure the intended rating from each Rating Agency for the
Certificates.

--------------------------------------------------------------------------------



 

 

SECTION 12. Fees and Expenses. Subject to Section 17 hereof, the Mortgage Loan
Seller shall pay on the Closing Date or such later date as may be agreed to by
the Purchaser (i) the fees and expenses of the Mortgage Loan Seller’s attorneys
and the reasonable fees and expenses of the Purchaser’s attorneys, (ii) the fees
and expenses of Deloitte & Touche LLP, (iii) the fee for the use of Purchaser’s
Registration Statement based on the aggregate original principal amount of the
Certificates and the filing fee of the Commission as in effect on the date on
which the Registration Statement was declared effective, (iv) the fees and
expenses including counsel’s fees and expenses in connection with any “blue sky”
and legal investment matters, (v) the fees and expenses of the Trustee which
shall include without limitation the fees and expenses of the Trustee (and the
fees and disbursements of its counsel) with respect to (A) legal and document
review of this Agreement, the Pooling and Servicing Agreement, the Certificates
and related agreements, (B) attendance at the Closing and (C) review of the
Mortgage Loans to be performed by the Trustee or the Custodian on its behalf,
(vi) the expenses for printing or otherwise reproducing the Certificates, the
Prospectus and the Prospectus Supplement, (vii) the fees and expenses of each
Rating Agency (both initial and ongoing), (viii) the fees and expenses relating
to the preparation and recordation of mortgage assignments (including
intervening assignments, if any and if available, to evidence a complete chain
of title from the originator to the Trustee) from the Mortgage Loan Seller to
the Trustee or the expenses relating to the Opinion of Counsel referred to in
Section 6(a) hereof, as the case may be and (ix) Mortgage File due diligence
expenses and other out-of-pocket expenses incurred by the Purchaser in
connection with the purchase of the Mortgage Loans and by Bear Stearns in
connection with the sale of the Certificates. The Mortgage Loan Seller
additionally agrees to pay directly to any third party on a timely basis the
fees provided for above which are charged by such third party and which are
billed periodically. Notwithstanding the forgoing, the Mortgage Loan Seller
shall only pay fees and expenses related to its Mortgage Loans. In no event
shall the Mortgage Loan Seller be responsible for any fees and expenses relating
the sale and transfer of any other mortgage loans by any other mortgage loan
seller. To the extent the above fees and expenses are calculated in the
aggregate with any other mortgage loans from any other mortgage loan seller, the
Mortgage Loan Seller shall only be responsible for its proportional share equal
to a percentage of the principal balance Mortgage Loans sold and transferred
hereunder with respect to the aggregate principal balance of the mortgage loans
sold to the Trust Fund.

 

 

SECTION 13.

Accountants’ Letters.

 

(a)         Deloitte & Touche LLP will review the characteristics of a sample of
the Mortgage Loans described in the Final Mortgage Loan Schedule and will
compare those characteristics to the description of the Mortgage Loans contained
in the Prospectus Supplement under the captions “Summary—The Mortgage Loans” and
“The Mortgage Pool” and in Schedule A thereto. The Mortgage Loan Seller will
cooperate with the Purchaser in making available all information and taking all
steps reasonably necessary to permit such accountants to complete the review and
to deliver the letters required of them under the Underwriting Agreement.
Deloitte & Touche LLP will also confirm certain calculations as set forth under
the caption “Yield, Prepayment and Maturity Considerations” in the Prospectus
Supplement.

 

 

(b)

Reserved.

 

 

SECTION 14.

Indemnification.

 

 

(a)

The Mortgage Loan Seller or the Guarantor, as applicable, shall indemnify

 

 


--------------------------------------------------------------------------------



 

and hold harmless the Purchaser and its directors, officers and controlling
persons (as defined in Section 16 of the Securities Act) from and against any
loss, claim, damage or liability or action in respect thereof, to which they or
any of them may become subject, under the Securities Act or otherwise, insofar
as such loss, claim, damage, liability or action arises out of, or is based upon
(i) any representation or warranty made by the Mortgage Loan Seller or the
Guarantor in Section 7, Section 8 or Section 9 hereof being, or alleged to be,
untrue or incorrect, or (ii) any failure by the Mortgage Loan Seller or the
Guarantor to perform its obligations under this Agreement; and the Mortgage Loan
Seller or the Guarantor, as applicable, shall reimburse the Purchaser and each
other indemnified party for any legal and other expenses reasonably incurred by
them in connection with investigating or defending or preparing to defend
against any such loss, claim, damage, liability or action.

 

The foregoing indemnity agreement is in addition to any liability which the
Mortgage Loan Seller and the Guarantor otherwise may have to the Purchaser or
any other such indemnified party.

 

(b)         The Purchaser shall indemnify and hold harmless the Mortgage Loan
Seller, the Guarantor and their respective directors, officers and controlling
persons (as defined in Section 16 of the Securities Act) from and against any
loss, claim, damage or liability or action in respect thereof, to which they or
any of them may become subject, under the Securities Act or otherwise, insofar
as such loss, claim, damage, liability or action arises out of, or is based upon
(i) any representation or warranty made by the Purchaser in Section 10 hereof
being, or alleged to be, untrue or incorrect, or (ii) any failure by the
Purchaser to perform its obligations under this Agreement; and the Purchaser
shall reimburse the Mortgage Loan Seller, the Guarantor and each other
indemnified party for any legal and other expenses reasonably incurred by them
in connection with investigating or defending or preparing to defend any such
loss, claim, damage, liability or action. The foregoing indemnity agreement is
in addition to any liability which the Purchaser otherwise may have to the
Mortgage Loan Seller, the Guarantor, or any other such indemnified party.

 

(c)         Promptly after receipt by an indemnified party under subsection (a)
or (b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify each party against whom indemnification is
to be sought in writing of the commencement thereof (but the failure so to
notify an indemnifying party shall not relieve it from any liability which it
may have under this Section 14 except to the extent that it has been prejudiced
in any material respect by such failure or from any liability which it may have
otherwise). In case any such action is brought against any indemnified party,
and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent it
may elect by written notice delivered to the indemnified party promptly (but, in
any event, within 30 days) after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such indemnified party or parties unless (i) the employment of
such counsel shall have been authorized in writing by one of the indemnifying
parties in connection with the defense of such action, (ii) the indemnifying
parties shall not have employed counsel to have charge of the defense of such
action within a reasonable time after notice of commencement of the action, or
(iii) such indemnified party or parties shall have reasonably concluded that
there is

 


--------------------------------------------------------------------------------



 

a conflict of interest between itself or themselves and the indemnifying party
in the conduct of the defense of any claim or that the interests of the
indemnified party or parties are not substantially co-extensive with those of
the indemnifying party (in which case the indemnifying parties shall not have
the right to direct the defense of such action on behalf of the indemnified
party or parties), in any of which events such fees and expenses shall be borne
by the indemnifying parties (provided, however, that the indemnifying party
shall be liable only for the fees and expenses of one counsel in addition to one
local counsel in the jurisdiction involved. Anything in this subsection to the
contrary notwithstanding, an indemnifying party shall not be liable for any
settlement or any claim or action effected without its written consent;
provided, however, that such consent was not unreasonably withheld.

 

(d)         If the indemnification provided for in paragraphs (a) and (b) of
this Section 14 shall for any reason be unavailable to an indemnified party in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to in Section 14, then the indemnifying party shall in lieu of
indemnifying the indemnified party contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, in such proportion as shall be appropriate to reflect
the relative benefits received by the Mortgage Loan Seller on the one hand and
the Purchaser on the other from the purchase and sale of the Mortgage Loans, the
offering of the Certificates and the other transactions contemplated hereunder.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for such fraudulent
misrepresentation.

 

(e)         The parties hereto agree that reliance by an indemnified party on
any publicly available information or any information or directions furnished by
an indemnifying party shall not constitute negligence, bad faith or willful
misconduct by such indemnified party.

 

 

SECTION 15.

Obligations of Guarantor.

 

 

(a)

The Guarantor hereby unconditionally and irrevocably guarantees:

 

(1)         the due and punctual performance of the Mortgage Loan Seller of all
of its obligations under this Agreement, including but not limited to, the
Mortgage Loans Seller's obligations pursuant to Sections 5(d), 5(e), 6(a) and 7
hereunder;

 

(2)         the due and punctual payment of any and all amounts (including, in
case of default or delay in payment, interest on any amount due at the prime
rate (as publicly announced by Citibank, N.A. at its principal office in New
York, New York as of such date) plus 2%) payable by the Mortgage Loan Seller
pursuant to Section 14 hereof when and as any such amount shall become due and
payable pursuant to the terms of this Agreement.

 

(b)         This Section 15 shall remain in effect and payments or performance
hereunder shall be made hereunder regardless of a bankruptcy, insolvency or
reorganization of the Mortgage Loan Seller, or other proceeding against the
Mortgage Loan Seller pursuant to any law relating to creditors' rights, and
regardless of any adverse effect which such proceeding might have upon the
obligations of the Mortgage Loan Seller.

 

(c)         The Guarantor hereby agrees that its obligations hereunder are
absolute and unconditional, irrespective of the validity or enforceability of,
or any change in or

 


--------------------------------------------------------------------------------



 

amendment to, any Mortgage Loan, the Pooling and Servicing Agreement or this
Agreement, the institution or absence of any action to enforce the same, the
waiver of any provisions thereof or hereof, the obtaining of any judgment
against the Mortgage Loan Seller or any action to enforce same, the inability to
recover against the Mortgage Loan Seller because of any statute of limitations,
laches or otherwise or any circumstance which might otherwise constitute a legal
or equitable discharge or defense to a guarantor.

 

(d)         The Guarantor covenants that this Section 15 will not be discharged
until the later of the termination of the Pooling and Servicing Agreement or the
termination of this Agreement, and in each case, all of the Mortgage Loan
Seller's obligations thereunder, provided that the Guarantor's obligations under
Section 15(a)(2) shall survive any such termination. This Section 15 shall
continue to be effective if the Mortgage Loan Seller merges or consolidates with
or into another entity, loses its separate legal identity or ceases to exist.

 

(e)         The Guarantor waives, to the extent it may do so under applicable
law, all presentments, demands for performance, diligence, notices of
non-performance or default, protests, notices of protest, notices of dishonor,
notices of default, notice of acceptance of this Agreement, and notices of the
existence, creation, or incurring of new or additional indebtedness, any
marshalling of assets of the Mortgage Loan Seller, the Guarantor or any other
person or entity providing security for any of the Mortgage Loans, and all other
notices or formalities to which the Guarantor may be entitled, any other act or
omission or thing or delay to do any other act or thing which might in any
manner or to any extent vary the risk of the Guarantor or which might otherwise
operate as a discharge of the Guarantor.

 

SECTION 16. Notices. All demands, notices and communications hereunder shall be
in writing but may be delivered by facsimile transmission subsequently confirmed
in writing. Notices to the Mortgage Loan Seller shall be directed to Ocwen
Mortgage Asset Trust I, c/o Delaware Trust Company, National Association, 300
Delaware Avenue, Suite 900, Wilmington, Delaware 19801, Attention: Corporate
Trust Group, with a copy to Ocwen Financial Corporation, as administrator, at
the same address as the Guarantor below), notices to the Guarantor shall be
directed to Ocwen Financial Corporation, 1661 Worthington Road, Suite 100,
Centrepark West, West Palm Beach, Florida 33409, (Telecopy: (561) 682-8177), and
notices to the Purchaser shall be directed to Bear Stearns Asset Backed
Securities I LLC, 383 Madison Avenue, New York, New York 10179, (Telecopy:
(212-272-7206)), Attention: General Counsel; or to any other address as may
hereafter be furnished by one party to the other party by like notice.  Any such
demand, notice or communication hereunder shall be deemed to have been received
on the date received at the premises of the addressee (as evidenced, in the case
of registered or certified mail, by the date noted on the return receipt)
provided that it is received on a business day during normal business hours and,
if received after normal business hours, then it shall be deemed to be received
on the next business day.

 

SECTION 17. Transfer of Mortgage Loans. The Purchaser retains the right to
assign the Mortgage Loans and any or all of its interest under this Agreement to
the Trustee without the consent of the Mortgage Loan Seller, and, upon such
assignment, the Trustee shall succeed to the applicable rights and obligations
of the Purchaser hereunder; provided, however, the Purchaser shall remain
entitled to the benefits set forth in Sections 12, 14 and 18 hereto and as
provided in Section 2(a). Notwithstanding the foregoing, the sole and exclusive
right and remedy of the Trustee with respect to a breach of representation or
warranty of the Mortgage Loan Seller shall be the cure, purchase or substitution
obligations of the Mortgage Loan Seller,

 


--------------------------------------------------------------------------------



 

or the Guarantor, as applicable, contained in Sections 5 and 7 hereof.

 

SECTION 18. Termination. This Agreement may be terminated (a) by the mutual
consent of the parties hereto prior to the Closing Date, (b) by the Purchaser,
if the conditions to the Purchaser’s obligation to close set forth under Section
11(a) hereof are not fulfilled as and when required to be fulfilled or (c) by
the Mortgage Loan Seller, if the conditions to the Mortgage Loan Seller’s
obligation to close set forth under Section 11(b) hereof are not fulfilled as
and when required to be fulfilled. In the event of termination pursuant to
clause (b), the Mortgage Loan Seller shall pay, and in the event of termination
pursuant to clause (c), the Purchaser shall pay, all reasonable out-of-pocket
expenses incurred by the other in connection with the transactions contemplated
by this Agreement. In the event of a termination pursuant to clause (a), each
party shall be responsible for its own expenses.

 

SECTION 19. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement, or
contained in certificates of officers of the Mortgage Loan Seller and the
Guarantor submitted pursuant hereto, shall remain operative and in full force
and effect and shall survive delivery of the Mortgage Loans to the Purchaser
(and by the Purchaser to the Trustee). Subsequent to the delivery of the
Mortgage Loans to the Purchaser, each of the Mortgage Loan Seller’s
representations and warranties contained herein with respect to the Mortgage
Loans shall be deemed to relate to the Mortgage Loans actually delivered to the
Purchaser and included in the Final Mortgage Loan Schedule and any Replacement
Mortgage Loan and not to those Mortgage Loans deleted from the Preliminary
Mortgage Loan Schedule pursuant to Section 3 hereof prior to the Closing.

 

SECTION 20. Severability. If any provision of this Agreement shall be prohibited
or invalid under applicable law, this Agreement shall be ineffective only to
such extent, without invalidating the remainder of this Agreement.

 

SECTION 21. Counterparts. This Agreement may be executed in counterparts, each
of which will be an original, but which together shall constitute one and the
same agreement.

 

SECTION 22. Amendment. This Agreement cannot be amended or modified in any
manner without the prior written consent of each party.

 

SECTION 23. GOVERNING LAW. THIS AGREEMENT shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflict
of laws principles thereof other than Section 5-1401 of the New York General
Obligations Law.

 

SECTION 24. Further Assurances. Each of the parties agrees to execute and
deliver such instruments and take such actions as another party may, from time
to time, reasonably request in order to effectuate the purpose and to carry out
the terms of this Agreement including any amendments hereto which may be
required by either Rating Agency.

 

 

SECTION 25.

Successors and Assigns.

 

(a)         This Agreement shall bind and inure to the benefit of and be
enforceable by the Mortgage Loan Seller, the Guarantor and the Purchaser and
their permitted successors and assigns and, to the extent specified in Section
14 hereof, Bear Stearns, and their directors,

 


--------------------------------------------------------------------------------



 

officers and controlling persons (within the meaning of federal securities
laws), to the extent of its rights as a third party beneficiary hereunder. The
Mortgage Loan Seller and the Guarantor acknowledges and agrees that the
Purchaser may assign its rights under this Agreement (including, without
limitation, with respect to the Mortgage Loan Seller’s representations and
warranties respecting the Mortgage Loans) to the Trustee. Any person into which
the Mortgage Loan Seller or Guarantor may be merged or consolidated (or any
person resulting from any merger or consolidation involving the Mortgage Loan
Seller or the Guarantor), any person resulting from a change in form of the
Mortgage Loan Seller or the Guarantor, or any person succeeding to the business
of the Mortgage Loan Seller or the Guarantor, shall be considered the
“successor” of the Mortgage Loan Seller or the Guarantor, as applicable,
hereunder and shall be considered a party hereto without the execution or filing
of any paper or any further act or consent on the part of any party hereto.
Except as provided in the two preceding sentences, this Agreement cannot be
assigned, pledged or hypothecated by either party hereto without the written
consent of the other parties to this Agreement and any such assignment or
purported assignment shall be deemed null and void.

 

SECTION 26. The Mortgage Loan Seller. The Mortgage Loan Seller will keep in full
force and effect its existence, all rights and franchises as a corporation under
the laws of the State of its formation and will obtain and preserve its
qualification to do business as a statutory trust in each jurisdiction in which
such qualification is necessary to perform its obligations under this Agreement.

 

SECTION 27. Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof.

 

SECTION 28. No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 


--------------------------------------------------------------------------------



 

 

                              IN WITNESS WHEREOF, the parties hereto have caused
their names to be signed hereto by their respective duly authorized officers as
of the date first above written.

 

OCWEN MORTGAGE ASSET TRUST I

By: Delaware Trust Company, National Association, not in its individual capacity
but solely as Owner Trustee

 

By:                                                                     

Name:                                                              

Title:                                                                

 

OCWEN FINANCIAL CORPORATION

 

By:                                                                     

Name:                                                              

Title:                                                                

 

BEAR STEARNS ASSET BACKED SECURITIES I LLC

 

By:                                                                     

Name:                                                              

Title:                                                                

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1

CONTENTS OF MORTGAGE FILE

 

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, which shall be available for inspection by the Purchaser or its
designee, and which shall be delivered to the Purchaser or its designee pursuant
to the terms of this Agreement.

 

(vi)                      The original Mortgage Note, including any riders
thereto, endorsed without recourse in blank and showing to the extent available
to the Mortgage Loan Seller an unbroken chain of endorsements from the original
payee thereof to the Person endorsing it to the Trustee;

 

(vii)                     the original Mortgage and, if the related Mortgage
Loan is a MOM Loan, noting the presence of the MIN and language indicating that
such Mortgage Loan is a MOM Loan, which shall have been recorded (or if the
original is not available, a copy), with evidence of such recording indicated
thereon (or if clause (x) in the proviso below applies, shall be in recordable
form);

 

(viii)                   unless the Mortgage Loan is a MOM Loan, the assignment
(either an original or a copy, which may be in the form of a blanket assignment
if permitted in the jurisdiction in which the Mortgaged Property is located) to
the Trustee of the Mortgage with respect to each Mortgage Loan in blank, which
shall have been recorded (or if clause (x) in the proviso below applies, shall
be in recordable form);

 

(ix)                      an original or a copy of all intervening assignments
of the Mortgage, if any, to the extent available to the Mortgage Loan Seller,
with evidence of recording thereon;

 

(x)                       the original policy of title insurance or mortgagee’s
certificate of title insurance or commitment or binder for title insurance, if
available, or a copy thereof, or, in the event that such original title
insurance policy is unavailable, a photocopy thereof, or in lieu thereof, a
current lien search on the related Mortgaged Property; and

 

(xi)                      originals or copies of all available assumption,
modification or substitution agreements, if any;

 

provided, however, that in lieu of the foregoing, the Mortgage Loan Seller may
deliver the following documents, under the circumstances set forth below: (x) if
any Mortgage, assignment thereof to the Trustee or intervening assignments
thereof have been delivered or are being delivered to recording offices for
recording and have not been returned in time to permit their delivery as
specified above, the Purchaser may deliver a true copy thereof with a
certification by the Mortgage Loan Seller or the title company issuing the
commitment for title insurance, on the face of such copy, substantially as
follows: “Certified to be a true and correct copy of the original, which has
been transmitted for recording” and (y) in lieu of the Mortgage Notes relating
to the Mortgage Loans identified in the list set forth in Exhibit J to the
Pooling and Servicing Agreement, the Purchaser may deliver a lost note affidavit
and indemnity and a copy of the original note, if available; and provided,
further, however, that in the case of Mortgage Loans which

 


--------------------------------------------------------------------------------



 

have been prepaid in full after the Cut-Off Date and prior to the Closing Date,
the Purchaser, in lieu of delivering the above documents, may deliver to the
Trustee and its Custodian a certification of a Servicing Officer to such effect
and in such case shall deposit all amounts paid in respect of such Mortgage
Loans, in the Protected Account or in the Distribution Account on the Closing
Date. In the case of the documents referred to in clause (x) above, the
Purchaser shall deliver such documents to the Trustee or its Custodian promptly
after they are received. The Mortgage Loan Seller shall cause, at its expense,
the Mortgage and intervening assignments, if any, and to the extent required in
accordance with the foregoing, the assignment of the Mortgage to the Trustee to
be submitted for recording promptly after the Closing Date; provided that the
Mortgage Loan Seller need not cause to be recorded any assignment (a) in any
jurisdiction under the laws of which, as evidenced by an Opinion of Counsel
addressed to the Trustee delivered by the Mortgage Loan Seller to the Trustee
and the Rating Agencies, the recordation of such assignment is not necessary to
protect the Trustee’s interest in the related Mortgage Loan or (b) if MERS is
identified on the Mortgage or on a properly recorded assignment of the Mortgage
as mortgagee of record solely as nominee for Mortgage Loan Seller and its
successors and assigns. In the event that the Mortgage Loan Seller, the
Purchaser, the Master Servicer or the Servicer gives written notice to the
Trustee that a court has recharacterized the sale of the Mortgage Loans as a
financing, the Mortgage Loan Seller shall submit or cause to be submitted for
recording as specified above or, should the Mortgage Loan Seller fail to perform
such obligations, the Servicer shall cause each such previously unrecorded
assignment to be submitted for recording as specified above at the expense of
the Trust. In the event a Mortgage File is released to the Mortgage Loan Seller
or the Servicer as a result of such Person having completed a Request for
Release, the Custodian shall, if not so completed, complete the assignment of
the related Mortgage in the manner specified in clause (iii) above.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 2

Mortgage Loan Schedule

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 3

MORTGAGE LOAN SCHEDULE INFORMATION

 

The Preliminary and Final Mortgage Loan Schedules shall set forth the following
information with respect to each Mortgage Loan:

 

 

(xii)

the loan number;

 

 

(xiii)

the Mortgage Rate in effect as of the Cut-off Date;

 

 

(xiv)

the Servicing Fee Rate;

 

 

(xv)

the Master Servicing Fee;

 

 

(xvi)

the Risk Manager Fee;

 

 

(xvii)

the LPMI Fee, if applicable;

 

 

(xviii)

the Net Mortgage Rate in effect as of the Cut-off Date;

 

 

(xix)

the maturity date;

 

 

(xx)

the original principal balance;

 

 

(xxi)

the Cut-off Date Principal Balance;

 

 

(xxii)

the original term;

 

 

(xxiii)

the remaining term;

 

 

(xxiv)

the property type;

 

 

(xxv)

the MIN with respect to each MOM Loan;

 

(xxvi)                      with respect to each Adjustable Rate Mortgage Loan,
the Minimum Mortgage Rate;

 

(xxvii)                    with respect to each Adjustable Rate Mortgage Loan,
the Maximum Mortgage Rate;

 

(xxviii)                   with respect to each Adjustable Rate Mortgage Loan,
the Gross Margin;

 

(xxix)                      with respect to each Adjustable Rate Mortgage Loan,
the Index Type;

 

(xxx)                       with respect to each Adjustable Rate Mortgage Loan,
the next Adjustment Date;

 

 


--------------------------------------------------------------------------------



 

 

(xxxi)                      with respect to each Adjustable Rate Mortgage Loan,
the Interest Rate and adjustment frequency;

 

(xxxii)                    with respect to each Adjustable Rate Mortgage Loan,
the Periodic Rate Cap;

 

 

(xxxiii)

the amount of any Seller Arrearages, if any;

 

(xxxiv)                    a code indicating whether such Mortgage Loan is an
Actuarial Loan or Simple Interest Loan;

 

(xxxv)                     a code indicating whether such Mortgage Loan is a
first lien or a second lien Mortgage Loan;

 

 

(xxxvi)

loan type (fixed, Balloon, ARM);

 

 

(xxxvii)

the paid to date;

 

 

(xxxviii)

a bankruptcy flag;

 

 

(xxxix)

the Mortgage Loan purpose;

 

 

(xl)

occupancy status;

 

 

(xli)

FICO score;

 

 

(xlii)

first payment date;

 

 

(xliii)

the appraisal value at origination;

 

 

(xliv)

the state, zip code and city,

 

 

(xlv)

a Delinquency counter;

 

 

(xlvi)

the original Mortgage Rate;

 

 

(xlvii)

the current Scheduled Payment;

 

 

(xlviii)

the Seller Arrearages; and

 

 

(xlix)

and any Advance with respect to delinquent tax.

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 4

INTENTIONALLY OMITTED

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 5

INTENTIONALLY OMITTED

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 6

SCHEDULE OF LOST NOTES

 

Available Upon Request

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

 

Public Certificates

 

Ratings

Class

Standard & Poor's

Fitch

A-1

AAA

AAA

A-2

AAA

AAA

A-3

AAA

AAA

M-1

AA+

AA+

M-2

AA

AA

M-3

AA-

AA-

M-4

A+

A+

M-5

A

A

M-6

A-

A-

M-7

BBB+

BBB+

M-8

BBB

BBB

M-9

BBB-

BBB-

 

None of the above ratings has been lowered, qualified or withdrawn since the
dates of issuance of such ratings by the Rating Agencies.

 

Private Certificates

 

Class

S&P

Fitch

B-IO

Not Rated

Not Rated

R-1

Not Rated

Not Rated

R-2

Not Rated

Not Rated

R-3

Not Rated

Not Rated

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7

 

REVISED July 11, 2005

 

APPENDIX E – Standard & Poor’s Anti-Predatory Lending Categorization

 

Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.

 

Standard & Poor’s High Cost Loan Categorization

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Arkansas


Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq.
Effective July 16, 2003

High Cost Home Loan

Cleveland Heights, OH


Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.
Effective June 2, 2003

Covered Loan

Colorado


Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.
Effective for covered loans offered or entered into on or after January 1, 2003.
Other provisions of the Act took effect on June 7, 2002

Covered Loan

Connecticut


Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq.
Effective October 1, 2001

High Cost Home Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

District of Columbia


Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.
Effective for loans closed on or after January 28, 2003

Covered Loan

Florida


Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.
Effective October 2, 2002

High Cost Home Loan

Georgia (Oct. 1, 2002 – Mar. 6, 2003)


Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 – March 6, 2003

High Cost Home Loan

Georgia as amended (Mar. 7, 2003 – current)


Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective for loans closed on or after March 7, 2003

High Cost Home Loan

HOEPA Section 32


Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34
Effective October 1, 1995, amendments October 1, 2002

High Cost Loan

Illinois


High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq.
Effective January 1, 2004 (prior to this date, regulations under Residential
Mortgage License Act effective from May 14, 2001)

High Risk Home Loan

Kansas


Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.
Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999; Section
16a-3-308a became effective July 1, 1999

High Loan to Value Consumer Loan (id. § 16a-3-207) and;

High APR Consumer Loan (id. § 16a-3-308a)

 

 

 


--------------------------------------------------------------------------------



 

 

 

Kentucky


2003 KY H.B. 287 – High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.
Effective June 24, 2003

High Cost Home Loan

Maine


Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.
Effective September 29, 1995 and as amended from time to time

High Rate High Fee Mortgage

Massachusetts


Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.
Effective March 22, 2001 and amended from time to time

High Cost Home Loan

Nevada


Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.
Effective October 1, 2003

Home Loan

New Jersey


New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.
Effective for loans closed on or after November 27, 2003

High Cost Home Loan

New Mexico


Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.
Effective as of January 1, 2004; Revised as of February 26, 2004

High Cost Home Loan

New York


N.Y. Banking Law Article 6-l
Effective for applications made on or after April 1, 2003

High Cost Home Loan

North Carolina


Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.
Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

High Cost Home Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

Ohio


H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq.
Effective May 24, 2002

Covered Loan

Oklahoma


Consumer Credit Code (codified in various sections of Title 14A)
Effective July 1, 2000; amended effective January 1, 2004

Subsection 10 Mortgage

South Carolina


South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.
Effective for loans taken on or after January 1, 2004

High Cost Home Loan

West Virginia


West Virginia Residential Mortgage Lender, Broker and Servicer Act, W. Va. Code
Ann. §§ 31-17-1 et seq.
Effective June 5, 2002

West Virginia Mortgage Loan Act Loan

 

 

Standard & Poor’s Covered Loan Categorization

 

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)


Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 – March 6, 2003

Covered Loan

New Jersey


New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.
Effective November 27, 2003 – July 5, 2004

Covered Home Loan

 

 

 

 


--------------------------------------------------------------------------------



 

 

 


Standard & Poor’s Home Loan Categorization

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)


Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 – March 6, 2003

Home Loan

New Jersey


New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.
Effective for loans closed on or after November 27, 2003

Home Loan

New Mexico


Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.
Effective as of January 1, 2004; Revised as of February 26, 2004

Home Loan

North Carolina


Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.
Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

Consumer Home Loan

South Carolina


South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.
Effective for loans taken on or after January 1, 2004

Consumer Home Loan

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT N

 

LIST OF FORECLOSURE RESTRICTED LOANS

 

[PROVIDED UPON REQUEST]

 


--------------------------------------------------------------------------------



 

 

EXHIBIT O

 

FORM OF CERTIFICATION TO BE PROVIDED

BY THE RISK MANAGER

 

FORM OF CERTIFICATION

 

RE: BEAR STEARNS ASSET BACKED SECURITIES I TRUST 2005-CL1, ASSET-BACKED
CERTIFICATES, SERIES 2005-CL1 ISSUED PURSUANT TO THE POOLING AND SERVICING
AGREEMENT (THE "PSA") DATED AS OF OCTOBER 1, 2005 BY AND AMONG RISK MANAGEMENT
GROUP, LLC AS RISK MANAGER ("RISK MANAGER"), BEAR STEARNS ASSET BACKED
SECURITIES I LLC AS DEPOSITOR (THE "DEPOSITOR"), ELLINGTON ACQUISITION TRUST
2005-1, ELLINGTON ACQUISITION TRUST 2005-2 AND OCWEN MORTGAGE ASSET TRUST I, AS
SELLERS (THE "SELLERS"), OCWEN LOAN SERVICING, LLC, AS SERVICER (THE
"SERVICER"), LASALLE BANK NATIONAL ASSOCIATION AS MASTER SERVICER AND SECURITIES
ADMINISTRATOR ("LASALLE"), WELLS FARGO BANK, NATIONAL ASSOCIATION AS CUSTODIAN
(THE "CUSTODIAN"), AND CITIBANK, N.A. AS TRUSTEE (THE "TRUSTEE").

 

RISK MANAGER CERTIFIES TO THE DEPOSITOR, THE TRUSTEE, AND THE SECURITIES
ADMINISTRATOR, ITS OFFICERS, DIRECTORS AND AFFILIATES, AND WITH THE KNOWLEDGE
AND INTENT THAT THEY WILL RELY UPON THIS CERTIFICATION, THAT:

 

 

1.

BASED ON THE KNOWLEDGE OF THE RISK MANAGER, TAKEN AS A WHOLE, THE INFORMATION IN
THE REPORTS PROVIDED DURING THE CALENDAR YEAR IMMEDIATELY PRECEDING THE DATE OF
THIS CERTIFICATE (THE "RELEVANT YEAR") BY THE RISK MANAGER PURSUANT TO THE PSA,
DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS WERE MADE, NOT MISLEADING AS OF THE
DATE THAT EACH OF SUCH REPORTS WAS PROVIDED; AND

 

 

2.

THE RISK MANAGER HAS FULFILLED ITS OBLIGATIONS UNDER THE PSA THROUGHOUT THE
RELEVANT YEAR.

 

RISK MANAGEMENT GROUP, LLC

 

 

 

BY:___________________________________

 

 


--------------------------------------------------------------------------------



 

 

NAME:_________________________________

 

TITLE: _________________________________

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT P

 

FORM OF SERVICER CERTIFICATE

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT Q

 

FORM OF SUBSEQUENT MORTGAGE LOAN PURCHASE AGREEMENT

 

 

SUBSEQUENT MORTGAGE LOAN PURCHASE AGREEMENT

 

BETWEEN

 

OCWEN MORTGAGE ASSET TRUST I

 

AS SELLER,

 

OCWEN FINANCIAL CORPORATION

 

AS GUARANTOR

 

AND

 

BEAR STEARNS ASSET BACKED SECURITIES I LLC

 

AS PURCHASER

 

DATED AS OF

 

NOVEMBER [__], 2005

 

 


--------------------------------------------------------------------------------



 

 

  

TABLE OF CONTENTS

  

  

  

Page

SECTION 1.

Definitions

1

SECTION 2.

Purchase and Sale of the Mortgage Loans and Related Rights


3

SECTION 3.

Subsequent Mortgage Loan Schedules


3

SECTION 4.

Subsequent Mortgage Loan Transfer

4

SECTION 5.

Examination of Mortgage Files

5

SECTION 6.

Recordation of Assignments of Mortgage


7

SECTION 7.

Representations and Warranties of Seller Concerning the Subsequent Mortgage
Loans



9

SECTION 8.

Representations and Warranties Concerning the Seller


16

SECTION 9.

Representations and Warranties Concerning the guarantor


16

SECTION 10.

Representations and Warranties Concerning the Purchaser


17

SECTION 11.

Conditions to Closing

19

SECTION 12.

Fees and Expenses

21

SECTION 13.

Accountants’ Letters

21

SECTION 14.

Indemnification

22

SECTION 15.

Obligations of guarantor

22

SECTION 16.

Notices

24

SECTION 17.

Transfer of Subsequent Mortgage Loans


24

SECTION 18.

Termination

24

SECTION 19.

Representations, Warranties and Agreements to Survive Delivery


24

SECTION 20.

Severability

25

SECTION 21.

Counterparts

25

SECTION 22.

Amendment

25

SECTION 23.

GOVERNING LAW

25

SECTION 24.

Further Assurances

25

SECTION 25.

Successors and Assigns

25

SECTION 26.

The Seller

25

SECTION 27.

Entire Agreement

26

SECTION 28.

No Partnership

26

 

 

EXHIBITS TO

MORTGAGE LOAN PURCHASE AGREEMENT

 

Exhibit 1

Contents of Mortgage File

Exhibit 2

Subsequent Mortgage Loan Schedule

Exhibit 3

Subsequent Mortgage Loan Schedule Information

Exhibit 4

Intentionally Omitted

Exhibit 5

Intentionally Omitted

Exhibit 6

Schedule of Lost Notes

Exhibit 7

Standard & Poor’s Appendix E to Glossary

 

 


--------------------------------------------------------------------------------



 

 

SUBSEQUENT MORTGAGE LOAN PURCHASE AGREEMENT

 

SUBSEQUENT MORTGAGE LOAN PURCHASE AGREEMENT, dated as of November [__], 2005, as
amended and supplemented by any and all amendments hereto (collectively, “this
Agreement”), by and between OCWEN MORTGAGE ASSET TRUST I, a Delaware statutory
trust (the “Seller”), OCWEN FINANCIAL CORPORATION, a Florida corporation (the
"Guarantor") and BEAR STEARNS ASSET BACKED SECURITIES I LLC, a Delaware limited
liability company (the “Purchaser”).

 

Upon the terms and subject to the conditions of this Agreement, the Seller
agrees to sell, and the Purchaser agrees to purchase, certain conventional,
closed-end, fixed rate and adjustable rate, first and second lien mortgage loans
secured by one- to four-family residences as described herein and listed on
Exhibit 2, attached hereto (collectively, the “Subsequent Mortgage Loans”). The
Purchaser intends to deposit the Subsequent Mortgage Loans into a trust fund
(the “Trust Fund”), together with certain mortgage loans sold by Ellington
Acquisition Trust 2005-1 and by Ellington Acquisition Trust 2005-2, (together
with Ellington Acquisition Trust 2005-1, "Ellington") to the Depositor pursuant
to two separate mortgage loan purchase agreements dated as of the date hereof,
named Bear Stearns Asset Backed Securities I Trust 2005-CL1, Asset-Backed
Certificates, Series 2005-CL1 (the “Certificates”), created under a pooling and
servicing agreement, dated as of October 1, 2005 (the “Pooling and Servicing
Agreement”), among the Purchaser, as depositor, the Seller, as seller, Ocwen
Loan Servicing, LLC, as servicer (the “Servicer”), Ellington, as seller, LaSalle
Bank National Association, as master servicer (in that capacity, the “Master
Servicer”) and securities administrator, Wells Fargo Bank, National Association,
as custodian (the "Custodian"), The Risk Management Group, as risk manager, and
Citibank, N.A. as trustee (the “Trustee”).

 

The Guarantor will guaranty the Seller's obligations to repurchase or substitute
a Subsequent Mortgage Loan pursuant to the terms of this Agreement and the
Pooling and Servicing Agreement, or indemnify any party pursuant to the terms of
this Agreement.

 

The Purchaser has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Number 333-125422) relating
to its Mortgage Pass-Through Certificates and the offering of certain series
thereof (including certain classes of the Certificates) from time to time in
accordance with Rule 415 under the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder (the “Securities
Act”). Such registration statement, when it became effective under the
Securities Act, and the prospectus relating to the public offering of certain
classes of the Certificates by the Purchaser (the “Public Offering”), as each
may be amended or supplemented from time to time pursuant to the Securities Act
or otherwise, are referred to herein as the “Registration Statement” and the
“Prospectus,” respectively. The “Prospectus Supplement” shall mean that
supplement, dated October 21, 2005, to the Prospectus, dated June 24, 2005,
relating to certain classes of the Certificates. With respect to the Public
Offering of certain classes of the Certificates, Bear, Stearns & Co. Inc. (“Bear
Stearns”) and the Purchaser have entered into a terms agreement, dated as of
October 24, 2005 to an underwriting agreement, dated July 25, 2004 between Bear
Stearns and the Purchaser (collectively, the “Underwriting Agreement”).

 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

 


--------------------------------------------------------------------------------



 

 

SECTION 1. Definitions. Certain terms are defined herein. Capitalized terms used
herein but not defined herein shall have the meanings specified in the Pooling
and Servicing Agreement. The following other terms are defined as follows:

 

Acquisition Price: Cash and/or certain classes of Certificates in amount agreed
upon by the Seller and the Purchaser.

 

Appraised Value: The value of the Mortgaged Property at the time of origination
of the related Mortgage Loan, such value being the lesser of (i) the value of
such property set forth in an appraisal accepted by the applicable originator of
the Mortgage Loan or (ii) the sales price of such property at the time of
origination.

 

Bear Stearns: Bear, Stearns & Co. Inc.

 

Conveyed Assets: The Seller’s right, title and interest in and to the Subsequent
Mortgage Loans and all amounts payable to the holders of the Mortgage Loans in
accordance with the terms thereof and all proceeds of the conversion, voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property, to the extent the Purchaser would otherwise be entitled to own such
Mortgage Loans and proceeds pursuant to Section 4 hereof, including all amounts,
other than investment earnings, from time to time held or invested in any
accounts created pursuant to the Pooling and Servicing Agreement, whether in the
form of cash, instruments, securities or other property.

 

Custodial Agreement: An agreement, dated as of October 24, 2005, among the
Depositor, the Servicer, the Master Servicer, the Trustee and the Custodian.

 

Deleted Subsequent Mortgage Loan: A Subsequent Mortgage Loan replaced or to be
replaced by a Replacement Mortgage Loan.

 

Due Date: As to any Mortgage Loan, the date in each month on which the related
Scheduled Payment is due, as set forth in the related Mortgage Note.

 

Fitch: Fitch, Inc or its successors in interest.

 

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

 

MERS® System: The system of recording transfers of Mortgages electronically
maintained by MERS.

 

Mortgage: The mortgage, deed of trust or other instrument creating a first or
second lien on or first or second priority ownership interest in an estate in
fee simple in real property securing a Mortgage Note.

 

Mortgage File: The items referred to in Exhibit 1 pertaining to a particular
Subsequent Mortgage Loan and any additional documents required to be added to
such documents pursuant to this Agreement or the Pooling and Servicing
Agreement.

 

_________________________

[1] 

Please contact Bear, Stearns & Co. Inc. for Acquisition Price.

 

 


--------------------------------------------------------------------------------



 

 

Mortgage Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

 

Mortgagor: The obligor(s) on a Mortgage Note.

 

Net Mortgage Rate: As to each Mortgage Loan, and at any time, the per annum rate
equal to the Mortgage Rate less the sum of (i) the Servicing Fee Rate, (ii) the
Master Servicing Fee and (iii) the Risk Manager Fee.

 

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Seller or the Purchaser, reasonably acceptable to the Trustee.

 

Person: Any legal person, including any individual, corporation, partnership,
limited liability company, joint venture, association, joint stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.

 

Purchase Price: With respect to any Subsequent Mortgage Loan required to be
repurchased by the Seller or Guarantor pursuant to the applicable provisions of
this Agreement, an amount equal to the sum of, without duplication (i) 100% of
the principal remaining unpaid on such Subsequent Mortgage Loan as of the date
of purchase (including if a foreclosure has already occurred, the principal
balance of the related Subsequent Mortgage Loan at the time the Mortgaged
Property was acquired), (ii) accrued and unpaid interest thereon at the Mortgage
Interest Rate through and including the last day of the month of purchase and
(iii) unreimbursed Servicing Advances and Advances made with respect to the
related Subsequent Mortgage Loan, if any, and (iv) any costs and damages (if
any) incurred by the Trust Fund in connection with any violation of such
Subsequent Mortgage Loan of any anti-predatory lending laws.

 

Rating Agencies: Standard & Poor’s and Fitch, each a “Rating Agency.”

 

Replacement Mortgage Loan: A mortgage loan substituted for a Deleted Subsequent
Mortgage Loan which must meet on the date of such substitution the requirements
stated herein and in the Pooling and Servicing Agreement; upon such
substitution, such mortgage loan shall be a “Mortgage Loan” hereunder.

 

Securities Act: The Securities Act of 1933, as amended.

 

Standard & Poor’s: Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or its successors in interest.

 

Subsequent Cut-off Date Balance: $_______________

 

Subsequent Cut-off Date: November 1, 2005

 

Subsequent Transfer Date: November [__], 2005

 

SECTION 2. Purchase and Sale of the Mortgage Loans and Related Rights. (a) Upon
satisfaction of the conditions set forth in Section 11 hereof, the Seller agrees
to sell, and the Purchaser agrees to purchase Subsequent Mortgage Loans having
an aggregate outstanding principal balance as of the Subsequent Cut-off date
equal to the Subsequent Subsequent Cut-off Date Balance.

 

 


--------------------------------------------------------------------------------



 

 

(a)   The closing for the purchase and sale of the Subsequent Mortgage Loans and
the closing for the issuance of the Certificates will take place on the
Subsequent Transfer Date at the office of the Purchaser’s counsel in New York,
New York or such other place as the parties shall agree.

 

(b)   Upon the satisfaction of the conditions set forth in Section 11 hereof, on
the Subsequent Transfer Date, the Purchaser shall pay to the Seller the cash
portion of the Acquisition Price for the Subsequent Mortgage Loans in
immediately available funds by wire transfer to such account or accounts as
shall be specified by the Seller.

 

(c)   Upon the satisfaction of the conditions set forth in Section 11 hereof,
the Guarantor will guaranty the Seller's obligations to repurchase or substitute
a Subsequent Mortgage Loan pursuant to the terms of this Agreement and the
Pooling and Servicing Agreement, or indemnify and party pursuant to the terms of
this Agreement.

 

SECTION 3. Subsequent Mortgage Loan Schedules. The Seller agrees to provide to
the Purchaser as of the date hereof a preliminary listing of the Subsequent
Mortgage Loans (the “Preliminary Subsequent Mortgage Loan Schedule”) setting
forth the information listed on Exhibit 3 to this Agreement with respect to each
of the Subsequent Mortgage Loans being sold by the Seller. If there are changes
to the Preliminary Subsequent Mortgage Loan Schedule, the Seller shall provide
to the Purchaser as of the Subsequent Transfer Date a final schedule (the “Final
Subsequent Mortgage Loan Schedule”) setting forth the information listed on
Exhibit 3 to this Agreement with respect to each of the Subsequent Mortgage
Loans being sold by the Seller to the Purchaser. The Final Subsequent Mortgage
Loan Schedule shall be delivered to the Purchaser on the Subsequent Transfer
Date, shall be attached to an amendment to this Agreement to be executed on the
Subsequent Transfer Date by the parties hereto and shall be in form and
substance mutually agreed to by the Seller.

 

 

SECTION 4.

Mortgage Loan Transfer.

 

(a)   The Purchaser will be entitled to all scheduled payments of interest due
and actual payments of principal received on the Subsequent Mortgage Loans due
after the Subsequent Cut-off Date. The Seller will be entitled to all scheduled
payments of interest due on the Subsequent Mortgage Loans and actual payments of
principal received on or before the Subsequent Cut-off Date (including payments
collected after the Subsequent Cut-off Date) and all payments thereof. Such
principal amounts and any interest thereon belonging to the Subsequent Seller as
described above will not be included in the aggregate outstanding principal
balance of the Subsequent Mortgage Loans as of the Subsequent Cut-off Date as
set forth on the Final Subsequent Mortgage Loan Schedule.

 

(b)   Pursuant to various conveyancing documents to be executed on the
Subsequent Transfer Date and pursuant to the Pooling and Servicing Agreement,
the Purchaser will assign on the Subsequent Transfer Date all of its right,
title and interest in and to the Subsequent Mortgage Loans to the Trustee for
the benefit of the Certificateholders. In connection with the transfer and
assignment of the Subsequent Mortgage Loans, the Seller has delivered or will
deliver or cause to be delivered to the Trustee, or the Custodian on behalf of
the Trustee, no later than three Business Days prior to the Subsequent Transfer
Date or such later date as is agreed to by the Purchaser and the Seller (each of
the Subsequent Transfer Date and such later date is referred to as a “Mortgage
File Delivery Date”), the items of each Mortgage File, provided, however, that
in lieu of the foregoing, the Seller may deliver the following documents, under
the circumstances set forth below: (x) in lieu of the original Mortgage,
assignments to the Trustee or intervening

 


--------------------------------------------------------------------------------



 

assignments thereof which have been delivered, are being delivered or will upon
receipt of recording information relating to the Mortgage required to be
included thereon, be delivered to recording offices for recording and have not
been returned in time to permit their delivery as specified above, the Seller
may deliver a true copy thereof (provided that, with respect to a Mortgage, only
to the extent such copy is available) with a certification by the Seller or the
Servicer, on the face of such copy, substantially as follows: “Certified to be a
true and correct copy of the original, which has been transmitted for
recording;” (y) in lieu of the Mortgage, assignments to the Trustee or
intervening assignments thereof, if the applicable jurisdiction retains the
originals of such documents or if the originals are lost (in each case, as
evidenced by a certification from the Seller or the Servicer to such effect),
the Seller may deliver photocopies of such documents (provided that, with
respect to a Mortgage, only to the extent such copy is available) containing an
original certification by the judicial or other governmental authority of the
jurisdiction where such documents were recorded; and (z) in lieu of the Mortgage
Notes relating to the Subsequent Mortgage Loans, each identified in the list
delivered by the Purchaser to the Trustee on the Subsequent Transfer Date and
attached hereto as Exhibit 3 the Seller may deliver lost note affidavits and
indemnities of the Seller; and provided further, however, that in the case of
Subsequent Mortgage Loans which have been prepaid in full after the Subsequent
Cut-off Date and prior to the Subsequent Transfer Date, the Seller, in lieu of
delivering the above documents, may deliver to the Trustee a certification by
the Seller or the Servicer to such effect. The Seller shall deliver such
original documents (including any original documents as to which certified
copies had previously been delivered) or such certified copies to the Trustee,
or the Custodian on behalf of the Trustee, promptly after they are received. The
Seller shall cause the Mortgage. if available, and intervening assignments, if
any, and the assignment of the Mortgage to be recorded not later than 180 days
after the Subsequent Transfer Date unless such assignment is not required to be
recorded under the terms set forth in Section 6(a) hereof.

 

In connection with the assignment of any Subsequent Mortgage Loan registered on
the MERS® System, the Seller further agrees that it will cause, at the Seller’s
own expense, within 30 days after the Subsequent Transfer Date, the MERS® System
to indicate that such Subsequent Mortgage Loans have been assigned by the Seller
to the Purchaser and by the Purchaser to the Trustee in accordance with this
Agreement for the benefit of the Certificateholders by including (or deleting,
in the case of Subsequent Mortgage Loans which are repurchased in accordance
with this Agreement) in such computer files (a) the code in the field which
identifies the specific Trustee and (b) the code in the field “Pool Field” which
identifies the series of the Certificates issued in connection with such
Subsequent Mortgage Loans. The Seller further agrees that it will not, and will
not permit the Servicer to, alter the codes referenced in this paragraph with
respect to any Subsequent Mortgage Loan during the term of the Pooling and
Servicing Agreement unless and until such Subsequent Mortgage Loan is
repurchased in accordance with the terms of this Agreement or the Pooling and
Servicing Agreement.

 

The Seller and the Purchaser acknowledge hereunder that all of the Subsequent
Mortgage Loans will ultimately be assigned to Citibank, N.A., as Trustee for the
benefit of the Certificateholders, on the date hereof.

 

 

SECTION 5.

Examination of Mortgage Files.

 

 

(a)   On or before the Mortgage File Delivery Date, the Seller will have made
the

 

 


--------------------------------------------------------------------------------



 

Mortgage Files available to the Purchaser or its agent for examination which may
be at the offices of the Trustee or the Seller and/or the Seller’s custodian.
The fact that the Purchaser or its agent has conducted or has failed to conduct
any partial or complete examination of the Mortgage Files shall not affect the
Purchaser’s rights to demand cure, repurchase, substitution or other relief as
provided in this Agreement. In furtherance of the foregoing, the Seller shall,
or shall cause the Servicer to, make the Mortgage Files available to the
Purchaser or its agent from time to time so as to permit the Purchaser to
confirm the Seller’s compliance with the delivery and recordation requirements
of this Agreement and the Pooling and Servicing Agreement. In addition, upon
request of the Purchaser, the Seller agrees to provide, or cause the Servicer to
provide, to the Purchaser, Bear Stearns and to any investors or prospective
investors in the Certificates information reasonably available to the Seller
regarding the Subsequent Mortgage Loans and their servicing, to make the
Mortgage Files available to the Purchaser, Bear Stearns and to such investors or
prospective investors (which may be at the offices of the Seller and/or the
Seller’s custodian) and to make available personnel knowledgeable about the
Subsequent Mortgage Loans for discussions with the Purchaser, Bear Stearns and
such investors or prospective investors, upon reasonable request during regular
business hours, sufficient to permit the Purchaser, Bear Stearns and such
investors or potential investors to conduct such due diligence as any such party
reasonably believes is appropriate.

 

(b)   Pursuant to the Pooling and Servicing Agreement, on or prior to the
Subsequent Transfer Date, the Custodian shall acknowledge with respect to each
Subsequent Mortgage Loan, by an Initial Certification substantially in the form
of Exhibit One to the Custodial Agreement, receipt of the related Mortgage File,
but without review of such Mortgage File, except to the extent necessary to
confirm that such Mortgage File contains the related Mortgage Note or lost note
affidavit.

 

(c)   

 

(d)   Within 90 days of the Subsequent Transfer Date, the Trustee or the
Custodian on its behalf shall, in accordance with the provisions of Section 2.02
of the Pooling and Servicing Agreement, deliver to the Seller and the Trustee an
Interim Certification in the form attached as Exhibit Two to the Custodial
Agreement to the effect that all such documents have been executed and received
and that such documents relate to the Subsequent Mortgage Loans identified on
the Subsequent Mortgage Loan Schedule, except for any exceptions listed on
Schedule A attached to such Interim Certification. The Custodian shall be under
no duty or obligation to inspect, review or examine said documents, instruments,
certificates or other papers to determine that the same are genuine,
enforceable, or appropriate for the represented purpose or that they have
actually been recorded or that they are other than what they purport to be on
their face.

 

(e)   The Trustee or the Custodian on its behalf will review the Mortgage Files
within 180 days of the Subsequent Transfer Date and will deliver to the Seller,
the Servicer and the Master Servicer, and if reviewed by the Custodian, the
Trustee, a final certification substantially in the form of Exhibit Three to the
Custodial Agreement. If the Trustee or the Custodian on its behalf is unable to
deliver a final certification with respect to the items listed in Exhibit 1 due

 


--------------------------------------------------------------------------------



 

to any document that is missing, has not been executed, is unrelated, determined
on the basis of the Mortgagor name, original principal balance and loan number,
to the Subsequent Mortgage Loans identified in the Final Subsequent Mortgage
Loan Schedule (a “Material Defect”), the Trustee or the Custodian on its behalf
shall notify the Seller of such Material Defect. If such Material Defect causes
either (i) a loss to be realized on that Subsequent Mortgage Loan as a direct
result of such Material Defect (including an inability to foreclose on a
Mortgage Loan) or (ii) the Subsequent Mortgage Loan not to be a "qualified loan"
under the REMIC Provisions, the Seller or the Guarantor shall correct or cure
any such Material Defect within 60 days from the date of notice from the
Trustee, the Depositor, the Master Servicer or the Servicer of the Material
Defect and if the Seller does not correct or cure such Material Defect within
such period, the Seller or the Guarantor will, in accordance with the terms of
the Pooling and Servicing Agreement, within 60 days of the date of notice,
provide the Trustee with a Replacement Subsequent Mortgage Loan (if within two
years of the Subsequent Transfer Date) or purchase the related Subsequent
Mortgage Loan at the applicable Purchase Price; provided, however, that if such
defect relates solely to the inability of the Seller to deliver the original
security instrument or intervening assignments thereof, or a certified copy
because the originals of such documents, or a certified copy, have not been
returned by the applicable jurisdiction, neither the Seller nor the Guarantor
shall be required to purchase such Subsequent Mortgage Loan if the Seller
delivers such original documents or certified copy promptly upon receipt, but in
no event later than 360 days after the Subsequent Transfer Date. The foregoing
repurchase obligation shall not apply in the event that the Seller cannot
deliver such original or copy of any document submitted for recording to the
appropriate recording office in the applicable jurisdiction because such
document has not been returned by such office; provided that the Seller shall
instead deliver a recording receipt of such recording office or, if such receipt
is not available, a certificate of Seller or a Servicing Officer confirming that
such documents have been accepted for recording, and delivery to the Trustee
shall be effected by the Seller within thirty days of its receipt of the
original recorded document.

 

(f)    At the time of any substitution, the Seller or the Guarantor shall
deliver or cause to be delivered the Replacement Subsequent Mortgage Loan, the
related Mortgage File and any other documents and payments required to be
delivered in connection with a substitution pursuant to the Pooling and
Servicing Agreement. At the time of any purchase or substitution, the Trustee
shall (i) assign the selected Subsequent Mortgage Loan to the Seller or the
Guarantor, as applicable, and shall release or cause the Custodian to release
the documents (including, but not limited to, the Mortgage, Mortgage Note and
other contents of the Mortgage File) in the possession of the Trustee or the
Custodian, as applicable relating to the Deleted Subsequent Mortgage Loan and
(ii) execute and deliver such instruments of transfer or assignment, in each
case without recourse, as shall be necessary to vest in the Seller or the
Guarantor, as applicable title to such Deleted Subsequent Mortgage Loan.

 

 

SECTION 6.

Recordation of Assignments of Mortgage.

 

The Seller will, promptly after the Subsequent Transfer Date, cause each
Mortgage and each assignment of Mortgage from the Seller to the Trustee, and all
unrecorded intervening assignments, if any, delivered on or prior to the
Subsequent Transfer Date, to be recorded in all recording offices in the
jurisdictions where the related Mortgaged Properties are located; provided,
however, the Seller need not cause to be recorded any assignment which relates
to a Subsequent Mortgage Loan that is a MOM Loan or for which the related
Mortgaged Property is located in any jurisdiction under the laws of which, as
evidenced by an Opinion of Counsel delivered by the Seller to the Trustee and
the Rating Agencies, the recordation of such assignment is not necessary to
protect the Trustee's interest in the related Subsequent Mortgage Loan;
provided, however, notwithstanding the delivery of any Opinion of Counsel, an
assignment of a Mortgage shall be submitted for recording by the Seller in the
manner described above, at no expense to the Trust Fund or Trustee, upon the
earliest to occur of (i) reasonable direction by the Holders of Certificates
evidencing Percentage Interests aggregating not less than 25% of the Trust, (ii)
the occurrence of an Event of Default, (iii) the occurrence of a bankruptcy,
insolvency or foreclosure relating to the Seller under the Pooling and Servicing
Agreement, (iv) the occurrence of a servicing transfer or an assignment of the
servicing as described in Section 7.07 of the Pooling and Servicing Agreement or
(iv) with respect to any one assignment of Mortgage, the occurrence of a
bankruptcy, insolvency or foreclosure relating to the Mortgagor under the
related Mortgage.

 

While each such Mortgage or assignment is being recorded, if necessary, the
Seller shall leave or cause to be left with the Trustee or the Custodian on its
behalf a certified copy of such Mortgage, if available, or assignment. In the
event that, within 180 days of the Subsequent Transfer Date, the Trustee has not
been provided with an Opinion of Counsel as described above or received evidence
of recording with respect to each Subsequent Mortgage Loan delivered to the
Purchaser pursuant to the terms hereof or as set forth above and the related
Subsequent Mortgage Loan is not a MOM Loan, the failure to provide evidence of
recording or such Opinion of Counsel shall be considered a Material Defect, and
the provisions of Section 5(c) and (d) shall apply. All customary recording fees
and reasonable expenses relating to the recordation of the assignments of
mortgage to the Trustee or the Opinion of Counsel, as the case may be, shall be
borne by the Seller.

 

 


--------------------------------------------------------------------------------



 

 

It is the express intent of the parties hereto that the conveyance of the
Subsequent Mortgage Loans by the Seller to the Purchaser, as contemplated by
this Agreement be, and be treated as, a sale. It is, further, not the intention
of the parties that such conveyance be deemed a pledge of the Subsequent
Mortgage Loans by the Seller to the Purchaser to secure a debt or other
obligation of the Seller. However, in the event that, notwithstanding the intent
of the parties, the Subsequent Mortgage Loans are held by a court to continue to
be property of the Seller, then (a) this Agreement shall also be deemed to be a
security agreement within the meaning of Articles 8 and 9 of the applicable
Uniform Commercial Code; (b) the transfer of the Subsequent Mortgage Loans
provided for herein shall be deemed to be a grant by the Seller to the Purchaser
of a security interest in all of the Conveyed Assets; (c) the possession by the
Purchaser or the Trustee (or the Custodian on its behalf) of Subsequent Mortgage
Notes and such other items of property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” for purposes of perfecting the security interest pursuant to
Section 9-313 (or comparable provision) of the applicable Uniform Commercial
Code; and (d) notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of the
Purchaser for the purpose of perfecting such security interest under applicable
law. Any assignment of the interest of the Purchaser pursuant to any provision
hereof or pursuant to the Pooling and Servicing Agreement shall also be deemed
to be an assignment of any security interest created hereby. The Seller and the
Purchaser shall, to the extent consistent with this Agreement, take such actions
as may be reasonably necessary to ensure that, if this Agreement were deemed to
create a security interest in the Subsequent Mortgage Loans, such security
interest would be deemed to be a perfected security interest of first priority
under applicable law and will be maintained as such throughout the term of the
Pooling and Servicing Agreement.

 

SECTION 7. Representations and Warranties of Seller Concerning the Subsequent
Mortgage Loans. The Seller hereby represents and warrants to the Purchaser as of
the Subsequent Transfer Date or such other date as may be specified below with
respect to each Subsequent Mortgage Loan being sold by it:

 

(a)   The information set forth in the Subsequent Mortgage Loan Schedule on the
Subsequent Transfer Date is complete, true and correct in all material respects.

 

(b)   Except as set forth on the Subsequent Mortgage Loan Schedule, all payments
required to be made prior to the Subsequent Cut-off Date with respect to each
Subsequent Mortgage Loan have been made and no Subsequent Mortgage Loan is
delinquent ninety or more days as of the Subsequent Cut-off Date; and the Seller
has not advanced funds, or induced, solicited or knowingly received any advance
of funds from a party other than the owner of the Mortgaged Property subject to
the Mortgage, directly or indirectly, for the payment of any amount required
under any Subsequent Mortgage Loan.

 

(c)   Except with respect to taxes, insurance and other amounts previously
advanced by the Seller or a prior servicer with respect to any Subsequent
Mortgage Loan, there are no delinquent taxes, water charges, sewer rents,
assessments, insurance premiums, leasehold payments, including assessments
payable in future installments, or other outstanding charges affecting the
related Mortgaged Property.

 

 


--------------------------------------------------------------------------------



 

 

(d)   The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments which
in the case of the Subsequent Mortgage Loans are in the Mortgage File and have
been or will be recorded, if necessary to protect the interests of the Trustee
and which have been or will be delivered to the Trustee or the Custodian, all in
accordance with this Agreement or to the extent, the applicable terms are
reflected on the Subsequent Mortgage Loan Schedule. The substance of any such
waiver, alteration or modification has been approved by the title insurer, to
the extent required by the related policy. No Mortgagor has been released, in
whole or in part, except in connection with an assumption agreement approved by
the title insurer, to the extent required by the policy, and which assumption
agreement in the case of the Subsequent Mortgage Loans is part of the Mortgage
File.

 

(e)   The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, but not limited to, the
defense of usury and any violation of anti-predatory lending laws, nor will the
operation of any of the terms of the Mortgage Note and the Mortgage, or the
exercise of any right thereunder, render the Mortgage unenforceable, in whole or
in part, or subject to any right of rescission, set-off, counterclaim or
defense, including, but not limited to, the defense of usury and any violation
of anti-predatory lending laws and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto.

 

(f)   All buildings upon, or comprising part of, the Mortgaged Property are
insured by an insurer acceptable to Fannie Mae and Freddie Mac against loss by
fire, hazards of extended coverage and such other hazards as are customary in
the area where the Mortgaged Property is located, and such insurer is licensed
to do business in the state where the Mortgaged Property is located. All such
insurance policies contain a standard mortgagee clause naming the originator,
its successors and assigns as mortgagee and the Seller has received no notice
that all premiums thereon have not been paid. If upon origination of the
Subsequent Mortgage Loan, the Mortgaged Property was, or was subsequently deemed
to be, in an area identified in the Federal Register by the Federal Emergency
Management Agency as having special flood hazards (and such flood insurance has
been made available), which require under applicable law that a flood insurance
policy meeting the requirements of the current guidelines of the Federal
Insurance Administration (or any successor thereto) be obtained, such flood
insurance policy is in effect which policy is with a generally acceptable
carrier in an amount representing coverage not less than the least of (A) the
Stated Principal Balance of the related Subsequent Mortgage Loan, (B) the
minimum amount required to compensate for damage or loss on a replacement cost
basis, or (C) the maximum amount of insurance that is available under the Flood
Disaster Protection Act of 1973. The Mortgage obligates the Mortgagor thereunder
to maintain all such insurance at Mortgagor’s cost and expense and, on the
Mortgagor’s failure to do so, authorizes the holder of the Mortgage to maintain
such insurance at Mortgagor’s cost and expense and to obtain reimbursement
therefor from the Mortgagor.

 

(g)   Each Subsequent Mortgage Loan at the time it was made complied in all
material respects with applicable local, state and federal laws, including but
not limited to, all applicable anti-predatory lending laws.

 

(h)   The Mortgage has not been satisfied, canceled, subordinated, or rescinded,
in whole or in part, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part, nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission.

 

 


--------------------------------------------------------------------------------



 

 

(j)   The Mortgage is a valid, existing and enforceable first or second lien on
the Mortgaged Property, including all improvements on the Mortgaged Property, if
any, subject only to (1) the lien of current real property taxes and assessments
not yet due and payable, (2) covenants, conditions and restrictions, rights of
way, easements and other matters of the public record as of the date of
recording being acceptable to mortgage lending institutions generally and
specifically referred to in the lender’s title insurance policy delivered to the
originator of the Subsequent Mortgage Loan and which do not adversely affect the
Appraised Value of the Mortgaged Property and (3) other matters to which like
properties are commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Mortgage. The Seller has
full right to sell and assign the Mortgage to the Purchaser.

 

(k)   The Mortgage Note and the related Mortgage are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or reorganization or general principles of equity.

 

(k)   All parties to the Mortgage Note and the Mortgage had the legal capacity
to enter into the Subsequent Mortgage Loan transaction and to execute and
deliver the Mortgage Note and the Mortgage, and the Mortgage Note and the
Mortgage have been duly and properly executed by such parties.

 

(l)   The proceeds of the Subsequent Mortgage Loan have been fully disbursed and
there is no requirement for future advances thereunder and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Subsequent Mortgage Loan and
the recording of the Mortgage were paid, and the Mortgagor is not entitled to
any refund of any amounts paid or due under the Mortgage Note or Mortgage.

 

(m)   Immediately prior to the conveyance of the Subsequent Mortgage Loans by
the Seller to the Purchaser hereunder, the Seller was the sole owner and holder
of the Subsequent Mortgage Loan; the Servicer, as servicer of the Subsequent
Mortgage Loans on behalf of the Seller, was the custodian of the related escrow
account, if applicable; the Seller had good and marketable title thereto, and
had full right to transfer and sell the Subsequent Mortgage Loan and the related
servicing rights to the Purchaser free and clear of any encumbrance, equity,
lien, pledge, charge, claim or security interest subject to the applicable
servicing agreement and had full right and authority subject to no interest or
participation of, or agreement with, any other party, to sell and assign the
Subsequent Mortgage Loan and the related servicing rights, subject to the
applicable servicing agreement, to the Purchaser pursuant to the terms of this
Agreement.

 

(n)   All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (1) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (2) organized under the laws of such state,
qualified to do business in such state, a federal savings and loan association
or national bank having principal offices in such state or not deemed to be
doing business in such state under applicable law.

 

(o) 

Reserved.

 

 

 


--------------------------------------------------------------------------------



 

 

(p)   Except as provided in clause (b) or as reflected on the Subsequent
Mortgage Loan Schedule, immediately prior to the Subsequent Transfer Date, there
was no default, breach, violation or event of acceleration existing under the
Mortgage or the Mortgage Note and there was no event which, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event of acceleration, and the Seller
has not waived any default, breach, violation or event of acceleration.

 

(q)   There are no mechanics’ or similar liens or claims which have been filed
for work, labor or material (and no rights are outstanding that under law could
give rise to such lien) affecting the related Mortgaged Property which are or
may be liens prior to or equal with, the lien of the related Mortgage.

 

(r)   At the time of origination, each Mortgaged Property was the subject of an
appraisal which conformed to the underwriting requirements of the originator of
the Subsequent Mortgage Loan and the appraisal is in a form acceptable to Fannie
Mae or Freddie Mac. All improvements which were considered in any appraisal
which was used in determining the Appraised Value of the related Mortgaged
Property lay wholly within the boundaries and building restriction lines of the
Mortgaged Property, and no improvements on adjoining properties encroach upon
the Mortgaged Property.

 

(s)   The origination, servicing and collection practices with respect to each
Mortgage Note and Mortgage including, the establishment, maintenance and
servicing of the escrow accounts and escrow payments, if any, since origination,
have been conducted in all respects in accordance with the terms of Mortgage
Note and in compliance with all applicable laws and regulations and, unless
otherwise required by law or Fannie Mae/Freddie Mac standards, in accordance
with the proper, prudent and customary practices in the mortgage origination and
servicing business. With respect to the escrow accounts and escrow payments, if
any, and a Subsequent Mortgage Loan all such payments are in the possession or
under the control of the Seller (including pursuant to a Subservicing Agreement)
and there exists no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. Any interest required to
be paid pursuant to state and local law has been properly paid and credited.

 

(t)   The Mortgaged Property is free of material damage and waste and there is
no proceeding pending for the total or partial condemnation thereof.

 

(u)   The Mortgage contains customary and enforceable provisions to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security intended to be provided
thereby, including, (1) in the case of a Mortgage designated as a deed of trust,
by trustee’s sale, and (2) otherwise by judicial foreclosure. There is no other
exemption available to the Mortgagor which would interfere with the right to
sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage. The Mortgagor has not notified the Seller and the Seller has no
knowledge of any relief requested or allowed to the Mortgagor under the
Servicemembers Civil Relief Act.

 

(v)   The Mortgage Note is not and has not been secured by any collateral except
the lien of the applicable Mortgage.

 

(w)   In the event the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and

 


--------------------------------------------------------------------------------



 

is named in the Mortgage, and no fees or expenses are or will become payable by
the Certificateholders to the trustee under the deed of trust, except in
connection with a trustee’s sale after default by the Mortgagor.

 

(x)   The Mortgagor has received all disclosure materials required by applicable
law with respect to the making of the Subsequent Mortgage Loan.

 

(y)   No Subsequent Mortgage Loan was made in connection with the construction
or rehabilitation of a Mortgaged Property.

 

(z)   As of the date of origination and as of the Subsequent Transfer Date, the
Mortgaged Property is lawfully occupied under applicable law and all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities.

 

(aa)   The assignment of Mortgage with respect to a Subsequent Mortgage Loan is
in recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.

 

(bb)   The Mortgaged Property consists of a single parcel of real property with
or without a detached single family residence erected thereon, or an individual
condominium unit, or a 2-4 family dwelling, or an individual unit in a planned
unit development as defined by Fannie Mae or a townhouse, each structure of
which is permanently affixed to the Mortgaged Property, and is legally
classified as real estate.

 

(cc)   Each Subsequent Mortgage Loan at the time of origination was underwritten
in accordance with generally accepted credit underwriting guidelines.

 

(dd)   No error, omission, misrepresentation, fraud or similar occurrence with
respect to a Subsequent Mortgage Loan has taken place on the part of either the
Seller or the related Originator.

 

(ee)   None of the Subsequent Mortgage Loans are (a) loans subject to 12 CFR
Part 226.31, 12 CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the
regulation implementing TILA, which implements the Home Ownership and Equity
Protection Act of 1994 (“HOEPA”) or (b) classified and/or defined as a “high
cost home loan” (or a similarly classified loan using different terminology
under a law imposing heightened regulatory scrutiny or additional legal
liability for residential mortgage loans having high interest rates, points
and/or fees) under any federal, state, or local law, applicable thereto.

 

(ff)   None of the Subsequent Mortgage Loans originated on or after October 1,
2002 and before March 7, 2003 was secured by property located in the State of
Georgia.

 

 

Reserved.

 

(gg)

(hh)   None of the Subsequent Mortgage Loans that are secured by property
located in the State of Illinois are in violation of the provisions of the
Illinois Interest Act.

(ii)   No foreclosure action is threatened, expected or has been commenced with
respect to any Subsequent Mortgage Loan.

 

 

(jj)   None of the Subsequent Mortgage Loans secured by property in the state of
New

 

 


--------------------------------------------------------------------------------



 

Jersey are considered “high-cost home loans” under the New Jersey Home Ownership
Security Act of 2002. None of the Subsequent Mortgage Loans that are non-
purchase money loans secured by property in the state of New Jersey are
considered “covered home loans” under the New Jersey Home Ownership Security Act
of 2002.

 

(kk)   None of the Subsequent Mortgage Loans contains provisions pursuant to
which monthly payments are (a) paid or partially paid with funds deposited in
any separate account established by the Seller, the mortgagor, or anyone on
behalf of the mortgagor, (b) paid by any source other than the mortgagor or (c)
contains any other similar provisions which may constitute a “buydown”
provision. None of the Subsequent Mortgage Loans is a graduated payment mortgage
loan and no Subsequent Mortgage Loan has a shared appreciation or other
contingent interest feature.

 

(ll)   Each Subsequent Mortgage Loan that contains a provision for the
assumption substitution of liability, pursuant to which the original mortgagor
is released from liability and another person is substituted as the mortgagor
and becomes liable under the Mortgage Note, shall be effective only if such
person satisfies the then current underwriting practices and procedures of
prudent mortgage lenders in a state in which the Mortgaged Property is located.

 

(mm)   The Mortgaged Property and all improvements thereon comply with all
requirements of any applicable zoning and subdivision laws and ordinances.

 

(nn)   Each Mortgage is a valid and enforceable first or, if so indicated on the
Subsequent Mortgage Loan Schedule, second lien on the property securing the
related Mortgage Note and each Mortgaged Property is owned by the Mortgagor in
fee simple (except with respect to common areas in the case of condominiums,
PUDs and de minimis PUDs) or by leasehold for a term longer than the term of the
related Mortgage, subject only to (i) the lien of current real property taxes
and assessments, (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of public record as of the date of recording of such
Mortgage, such exceptions being acceptable to mortgage lending institutions
generally or specifically reflected in the appraisal obtained in connection with
the origination of the related Subsequent Mortgage Loan or referred to in the
lender’s title insurance policy delivered to the originator of the related
Subsequent Mortgage Loan and (iii) other matters to which like properties are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by such Mortgage.

 

(oo)   Each Prepayment Charge (to the extent such prepayment charge period has
not expired pursuant to the terms of the related Mortgage Note) is enforceable
and was originated in compliance with all applicable federal, state and local
laws.

 

(pp)   With respect to any Subsequent Mortgage Loan that contains a provision
permitting imposition of a premium upon a prepayment prior to maturity, to the
extent such prepayment premium period has not expired pursuant to the terms of
the related Mortgage Note, the prepayment premium is disclosed to the borrower
in the loan documents pursuant to applicable state and federal law.

 

(qq)   Each Subsequent Mortgage Loan constitutes a "qualified mortgage" under
Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1), (2), (4), (5) and (6), without reliance on the provisions of
Treasury Regulation Section 1.860G-2(a)(3) or

 


--------------------------------------------------------------------------------



 

Treasury Regulation Section 1.860G-2(f)(2) or any other provision that would
allow a Subsequent Mortgage Loan to be treated as a "qualified mortgage"
notwithstanding its failure to meet the requirements of Section 860G(a)(3)(A) of
the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5) and (6).

 

(rr)   No Subsequent Mortgage Loan is a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the then current Standard & Poor’s
LEVELS® Glossary, which as of the Subsequent Transfer Date is Version 5.6c
Revised as of July 11, 2005, Appendix E attached hereto as Exhibit 7).

 

(ss)   No Subsequent Mortgage Loan has a current loan-to-value ratio in excess
of 100%.

 

(tt)   There is no action, suit or proceeding pending, or to Seller's knowledge,
threatened or likely to be asserted with respect to the Subsequent Mortgage
Loans before or by any court, administrative agency, arbitrator or governmental
body, and the Subsequent Mortgage Loans are not subject to any court order or
decree or settlement agreement. All borrowers whose related Subsequent Mortgage
Loans were subject to the Class Actions have been properly notified of the Class
Actions. The Class Actions have been settled and discharged and the terms of the
settlement agreement with respect to the Class Actions did not result in a
modification of the related Mortgage Notes or Mortgages and do not restrict the
Servicer of the Subsequent Mortgage Loans from servicing the Subsequent Mortgage
Loans in accordance with the Pooling and Servicing Agreement, Accepted Servicing
Practices or the customary servicing practices of the Seller in any respect. For
purposes of representation (ss) in this Section 7: "Class Actions" means (a) USA
v. Fairbanks Capital Corp. (Civil Action No. 03-12219-DPW) or (b) Alanna L.
Curry, individually and on behalf of others v. Fairbanks Capital Corp. (Civil
Action No. 03- 10895-DPW).

 

It is understood and agreed that the representations and warranties set forth in
this Section 7 will inure to the benefit of the Purchaser, its successors and
assigns, notwithstanding any restrictive or qualified endorsement on any
Mortgage Note or assignment of Mortgage or the examination of any Mortgage File.
Upon any substitution for a Subsequent Mortgage Loan, the representations and
warranties set forth above shall be deemed to be made by the Seller or the
Guarantor, as applicable, as to any Replacement Subsequent Mortgage Loan as of
the date of substitution.

 

Upon discovery or receipt of notice by the Seller, the Guarantor, the Purchaser
or the Trustee of a breach of any representation or warranty of the Seller set
forth in this Section 7 which materially and adversely affects the value of the
interests of the Purchaser, the Certificateholders or the Trustee in any of the
Subsequent Mortgage Loans delivered to the Purchaser pursuant to this Agreement,
the party discovering or receiving notice of such breach shall give prompt
written notice to the others. It is understood and agreed that a breach of any
one of the representations contained in clauses (ee) and (ff) above will be
deemed to materially adversely affect the interests of the Certificateholders.
In the case of any such breach of a representation or warranty set forth in this
Section 7, within 90 days from the date of discovery by the Seller or the
Guarantor, or the date the Seller or the Guarantor is notified by the party
discovering or receiving notice of such breach (whichever occurs earlier), the
Seller or the Guarantor will (i) cure such breach in all material respects, (ii)
purchase or cause to be purchased the affected Subsequent Mortgage Loan at the
applicable Purchase Price or (iii) if within two years of the Subsequent
Transfer Date, substitute a qualifying Replacement Subsequent Mortgage Loan in
exchange for such Subsequent Mortgage Loan; provided that, (A) in the case of a
breach of the representation and warranty concerning the Subsequent Mortgage
Loan Schedule contained in clause (a) of this Section 7, if such breach is
material and relates to any field on the Subsequent Mortgage Loan Schedule which
identifies any Prepayment Charge or (B) in the case of a breach of the
representation contained in clause (nn) of this Section 7, then, in each case,
in lieu of purchasing such Subsequent Mortgage Loan from the Trust Fund at the
Purchase Price, the Seller, or the Guarantor, as applicable, shall pay the
amount of the Prepayment Charge (net of any amount previously collected by or
paid to the Trust Fund in respect of such Prepayment Charge) from its own funds
and without reimbursement therefor, and

 


--------------------------------------------------------------------------------



 

neither the Seller nor the Guarantor shall have an obligation to repurchase or
substitute for such Subsequent Mortgage Loan. The obligations of the Seller or
the Guarantor to cure, purchase or substitute a qualifying Replacement Mortgage
Loan shall constitute the Purchaser’s, the Trustee’s and the Certificateholder’s
sole and exclusive remedy under this Agreement or otherwise respecting a breach
of representations or warranties hereunder with respect to the Subsequent
Mortgage Loans, except for the obligation of the Seller and the Guarantor to
indemnify the Purchaser for such breach as set forth in and limited by Section
14 hereof.

 

Any cause of action against the Seller or the Guarantor or relating to or
arising out of a breach by the Seller of any representations and warranties made
in this Section 7 shall accrue as to any Subsequent Mortgage Loan upon (i)
discovery of such breach by the Seller or the Guarantor, or notice thereof by
the party discovering such breach and (ii) failure by the Seller or the
Guarantor to cure such breach, purchase such Subsequent Mortgage Loan or
substitute a qualifying Replacement Subsequent Mortgage Loan pursuant to the
terms hereof.

 

SECTION 8. Representations and Warranties Concerning the Seller. As of the date
hereof and as of the Subsequent Transfer Date, the Seller represents and
warrants to the Purchaser and Guarantor as to itself in the capacity indicated
as follows:

 

(a)   the Seller (i) is a statutory trust organized, validly existing and in
good standing under the laws of the State of Delaware and (ii) is qualified and
in good standing to do business in each jurisdiction where such qualification is
necessary, except where the failure so to qualify would not reasonably be
expected to have a material adverse effect on the Seller’s business as presently
conducted or on the Seller’s ability to enter into this Agreement and to
consummate the transactions contemplated hereby;

 

(b)   the Seller has full power to own its property, to carry on its business as
presently conducted and to enter into and perform its obligations under this
Agreement;

 

(c)   the execution and delivery by the Seller of this Agreement has been duly
authorized by all necessary action on the part of the Seller; and neither the
execution and delivery of this Agreement, nor the consummation of the
transactions herein contemplated, nor compliance with the provisions hereof or
thereof, will conflict with or result in a breach of, or constitute a default
under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Seller or its properties or the charter
or by-laws of the Seller, except those conflicts, breaches or defaults which
would not reasonably be expected to have a material adverse effect on the
Seller’s ability to enter into this Agreement and to consummate the transactions
contemplated hereby or thereby;

 

(d)   the execution, delivery and performance by the Seller of this Agreement
and the consummation of the transactions contemplated hereby or thereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made and, in connection with the recordation of the Mortgages, powers of
attorney or assignments of Mortgages not yet completed;

 

(e)   this Agreement has been duly executed and delivered by the Seller and,
assuming due authorization, execution and delivery by the Purchaser or the
parties thereto, constitutes a

 


--------------------------------------------------------------------------------



 

valid and binding obligation of the Seller enforceable against it in accordance
with its terms (subject to applicable bankruptcy and insolvency laws and other
similar laws affecting the enforcement of the rights of creditors generally);
and

 

there are no actions, suits or proceedings pending or, to the knowledge of the
Seller, threatened against the Seller, before or by any court, administrative
agency, arbitrator or governmental body (i) with respect to any of the
transactions contemplated by this Agreement or (ii) with respect to any other
matter which in the judgment of the Seller could reasonably be expected to be
determined adversely to the Seller and if determined adversely to the Seller
materially and adversely affect the Seller’s ability to perform its obligations
under this Agreement; and the Seller is not in default with respect to any order
of any court, administrative agency, arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement.

 

SECTION 9. Representations and Warranties Concerning the Guarantor. As of the
date hereof and as of the Subsequent Transfer Date, the Guarantor represents and
warrants to the Purchaser as to itself in the capacity indicated as follows:

 

(a)   the Guarantor (i) is a corporation duly organized, validly existing and in
good standing under the laws of the Cayman Islands and (ii) is qualified and in
good standing to do business in each jurisdiction where such qualification is
necessary, except where the failure so to qualify would not reasonably be
expected to have a material adverse effect on the Guarantor’s business as
presently conducted or on the Guarantor’s ability to enter into this Agreement
and to consummate the transactions contemplated hereby;

 

(b)   the Guarantor has full power to own its property, to carry on its business
as presently conducted and to enter into and perform its obligations under this
Agreement;

 

(c)   the execution and delivery by the Guarantor of this Agreement has been
duly authorized by all necessary action on the part of the Guarantor; and
neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated, nor compliance with the provisions hereof
or thereof, will conflict with or result in a breach of, or constitute a default
under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Guarantor or its properties or the
charter or by-laws of the Guarantor, except those conflicts, breaches or
defaults which would not reasonably be expected to have a material adverse
effect on the Guarantor’s ability to enter into this Agreement and to consummate
the transactions contemplated hereby or thereby;

 

(d)   the execution, delivery and performance by the Guarantor of this Agreement
and the consummation of the transactions contemplated hereby or thereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made;

 

(e)   this Agreement has been duly executed and delivered by the Guarantor and,
assuming due authorization, execution and delivery by the Purchaser or the
parties thereto, constitutes a valid and binding obligation of the Guarantor
enforceable against it in accordance with its terms (subject to applicable
bankruptcy and insolvency laws and other similar laws affecting the enforcement
of the rights of creditors generally); and

 

 


--------------------------------------------------------------------------------



 

 

(f)   there are no actions, suits or proceedings pending or, to the knowledge of
the Guarantor, threatened against the Guarantor, before or by any court,
administrative agency, arbitrator or governmental body (i) with respect to any
of the transactions contemplated by this Agreement or (ii) with respect to any
other matter which in the judgment of the Guarantor could reasonably be expected
to be determined adversely to the Guarantor and if determined adversely to the
Guarantor materially and adversely affect the Guarantor’s ability to perform its
obligations under this Agreement; and the Guarantor is not in default with
respect to any order of any court, administrative agency, arbitrator or
governmental body so as to materially and adversely affect the transactions
contemplated by this Agreement.

 

SECTION 10. Representations and Warranties Concerning the Purchaser. As of the
date hereof and as of the Subsequent Transfer Date, the Purchaser represents and
warrants to the Seller and Guarantor as follows:

 

(a)   the Purchaser (i) is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and (ii)
is qualified and in good standing to do business in each jurisdiction where such
qualification is necessary, except where the failure so to qualify would not
reasonably be expected to have a material adverse effect on the Purchaser’s
business as presently conducted or on the Purchaser’s ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

 

(b)   the Purchaser has full power to own its property, to carry on its business
as presently conducted and to enter into and perform its obligations under this
Agreement;

 

(c)   the execution and delivery by the Purchaser of this Agreement has been
duly authorized by all necessary action on the part of the Purchaser; and
neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein or therein contemplated, nor compliance with the
provisions hereof or thereof, will conflict with or result in a breach of, or
constitute a default under, any of the provisions of any law, governmental rule,
regulation, judgment, decree or order binding on the Purchaser or its properties
or the certificate of formation or limited liability company agreement of the
Purchaser, except those conflicts, breaches or defaults which would not
reasonably be expected to have a material adverse effect on the Purchaser’s
ability to enter into this Agreement and to consummate the transactions
contemplated hereby;

 

(d)   the execution, delivery and performance by the Purchaser of this Agreement
and the consummation of the transactions contemplated hereby or thereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made;

 

(e)   this Agreement has been duly executed and delivered by the Purchaser and,
assuming due authorization, execution and delivery by the Seller, constitutes a
valid and binding obligation of the Purchaser enforceable against it in
accordance with its terms (subject to applicable bankruptcy and insolvency laws
and other similar laws affecting the enforcement of the rights of creditors
generally); and

 

(f)   there are no actions, suits or proceedings pending or, to the knowledge of
the

 

 


--------------------------------------------------------------------------------



 

Purchaser, threatened against the Purchaser, before or by any court,
administrative agency, arbitrator or governmental body (i) with respect to any
of the transactions contemplated by this Agreement or (ii) with respect to any
other matter which in the judgment of the Purchaser could reasonably be expected
to be determined adversely to the Purchaser and if determined adversely to the
Purchaser materially and adversely affect the Purchaser’s ability to perform its
obligations under this Agreement; and the Purchaser is not in default with
respect to any order of any court, administrative agency, arbitrator or
governmental body so as to materially and adversely affect the transactions
contemplated by this Agreement.

 

 

SECTION 11. Conditions to Closing.

 

(a)   The obligations of the Purchaser under this Agreement will be subject to
the satisfaction, on or prior to the Subsequent Transfer Date, of the following
conditions:

 

   (1)   Each of the obligations of the Seller required to be performed at or
prior to the Subsequent Transfer Date pursuant to the terms of this Agreement
shall have been duly performed and complied with in all material respects; all
of the representations and warranties of the Seller under this Agreement shall
be true and correct as of the date or dates specified in all material respects;
and no event shall have occurred which, with notice or the passage of time,
would constitute a default under this Agreement or the Pooling and Servicing
Agreement; and the Purchaser shall have received certificates to that effect
signed by authorized officers of the Seller.

 

   (2)   The Purchaser shall have received all of the following closing
documents, in such forms as are agreed upon and reasonably acceptable to the
Purchaser, duly executed by all signatories other than the Purchaser as required
pursuant to the respective terms thereof:

 

   (i)   If required pursuant to Section 3 hereof, the Amendment dated as of the
Subsequent Transfer Date and any documents referred to therein;

 

   (ii)   If required pursuant to Section 3 hereof, the Subsequent Mortgage Loan
Schedule containing the information set forth on Exhibit 3 hereto, one copy to
be attached to each counterpart of the Amendment;

 

   (iii)   The Pooling and Servicing Agreement, in form and substance reasonably
satisfactory to the Trustee and the Purchaser, and all documents required
thereby duly executed by all signatories;

 

   (iv)   An Initial Certification of the Custodian substantially in the form of
Exhibit One to the Custodial Agreement; and

 

   (v)   Such other documents, certificates (including additional
representations and warranties) and opinions as may be reasonably necessary to
secure the intended ratings from each Rating Agency for the Certificates.

 

   (3)   Each of the conditions set forth in Section 2.07 of the Pooling and
Servicing Agreement shall have been satisfied on or prior to the related
Subsequent Transfer Date:

 

   (4)   The Seller shall have furnished to the Purchaser such other
certificates of its officers or others and such other documents and opinions of
counsel to evidence fulfillment of the conditions set forth in this Agreement
and the transactions contemplated hereby as the Purchaser and its counsel may
reasonably request.

 

(b)   The obligations of the Seller and Guarantor under this Agreement shall be
subject to the satisfaction, on or prior to the Subsequent Transfer Date, of the
following conditions:

 

   (1)   The obligations of the Purchaser required to be performed by it on or
prior to the Subsequent Transfer Date pursuant to the terms of this Agreement
shall have been duly performed and complied with in all material respects, and
all of the representations and warranties of the Purchaser under this Agreement
shall be true and correct in all material respects as of the date hereof and as
of the Subsequent Transfer Date, and no event shall have occurred which would
constitute a breach by it of the terms of this Agreement or the Pooling and
Servicing Agreement, and the Seller shall have received a certificate to that
effect signed by an authorized officer of the Purchaser.

 

   (1)   The Seller shall have received copies of all of the following closing
documents, in such forms as are agreed upon and reasonably acceptable to the
Seller, duly executed by all signatories other than the Seller as required
pursuant to the respective terms thereof:

 

   (i)   If required pursuant to Section 3 hereof, the Amendment dated as of the
Subsequent Transfer Date and any documents referred to therein;

 

   (ii)   The Pooling and Servicing Agreement, in form and substance reasonably
satisfactory to the Seller and the Trustee, and all documents required thereby
duly executed by all signatories;

 

   (iii)   An Initial Certification of the Custodian substantially in the form
of [Exhibit One] to the Custodial Agreement; and

 

   (iv)   Such other documents, certificates (including additional
representations and warranties) and opinions as may be reasonably necessary to
secure the intended rating from each Rating Agency for the Certificates.

 

SECTION 12. Fees and Expenses. Subject to Section 17 hereof, the Seller shall
pay on the Subsequent Transfer Date or such later date as may be agreed to by
the Purchaser (i) the fees and expenses of the Seller’s attorneys and the
reasonable fees and expenses of the Purchaser’s attorneys, (ii) the fees and
expenses of Deloitte & Touche LLP, (iii) the fees and expenses of the Trustee
which shall include without limitation the fees and expenses of the Trustee (and
the fees and disbursements of its counsel) with respect to (A) legal and
document review of this Agreement, the Pooling and Servicing Agreement, the
Certificates and related agreements, (B) attendance at the Closing and (C)
review of the Subsequent Mortgage Loans to be performed by the Trustee or the
Custodian on its behalf, (iv) the fees and expenses of each Rating Agency (both
initial and ongoing), (v) the fees and expenses relating to the preparation and
recordation of mortgage assignments (including intervening assignments, if any
and if

 


--------------------------------------------------------------------------------



 

available, to evidence a complete chain of title from the originator to the
Trustee) from the Seller to the Trustee or the expenses relating to the Opinion
of Counsel referred to in Section 6(a) hereof, as the case may be and (vi)
Mortgage File due diligence expenses and other out-of-pocket expenses incurred
by the Purchaser in connection with the purchase of the Subsequent Mortgage
Loans. The Seller additionally agrees to pay directly to any third party on a
timely basis the fees provided for above which are charged by such third party
and which are billed periodically. Notwithstanding the forgoing, the Seller
shall only pay fees and expenses related to its Subsequent Mortgage Loans. In no
event shall the Seller be responsible for any fees and expenses relating the
sale and transfer of any other mortgage loans by any other Seller. To the extent
the above fees and expenses are calculated in the aggregate with any other
mortgage loans from any other Seller, the Seller shall only be responsible for
its proportional share equal to a percentage of the principal balance Subsequent
Mortgage Loans sold and transferred hereunder with respect to the aggregate
principal balance of the mortgage loans sold to the Trust Fund.

 

 

SECTION 13.

Accountants’ Letters.

 

Deloitte & Touche LLP will review the characteristics of a sample of the
Subsequent Mortgage Loans described in the Final Subsequent Mortgage Loan
Schedule and will compare those characteristics to the description of the
Subsequent Mortgage Loans contained in the Prospectus Supplement under the
heading "The Mortgage Pool—Conveyance of Subsequent Mortgage Loans and the
Pre-Funding Account". The Seller will cooperate with the Purchaser in making
available all information and taking all steps reasonably necessary to permit
such accountants to complete the review and to deliver the letters required of
them under the Underwriting Agreement.

 

 

SECTION 14.

Indemnification.

 

(a)   The Seller or the Guarantor, as applicable, shall indemnify and hold
harmless the Purchaser and its directors, officers and controlling persons (as
defined in Section 16 of the Securities Act) from and against any loss, claim,
damage or liability or action in respect thereof, to which they or any of them
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon (i) any
representation or warranty assigned or made by the Seller or the Guarantor in
Section 7, Section 8 or Section 9 hereof being, or alleged to be, untrue or
incorrect, or (ii) any failure by the Seller or the Guarantor to perform its
obligations under this Agreement; and the Seller or the Guarantor, as
applicable, shall reimburse the Purchaser and each other indemnified party for
any legal and other expenses reasonably incurred by them in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action.

 

The foregoing indemnity agreement is in addition to any liability which the
Seller and the Guarantor otherwise may have to the Purchaser or any other such
indemnified party.

 

(b)   The Purchaser shall indemnify and hold harmless the Seller, the Guarantor
and their respective directors, officers and controlling persons (as defined in
Section 16 of the Securities Act) from and against any loss, claim, damage or
liability or action in respect thereof, to which they or any of them may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon (i) any
representation or warranty made by the Purchaser in Section 10 hereof being, or
alleged to be, untrue or incorrect, or (ii) any failure by the Purchaser to
perform its obligations under this

 


--------------------------------------------------------------------------------



 

Agreement; and the Purchaser shall reimburse the Seller, the Guarantor and each
other indemnified party for any legal and other expenses reasonably incurred by
them in connection with investigating or defending or preparing to defend any
such loss, claim, damage, liability or action. The foregoing indemnity agreement
is in addition to any liability which the Purchaser otherwise may have to the
Seller, the Guarantor, or any other such indemnified party.

 

Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify each party against whom indemnification is to be sought in
writing of the commencement thereof (but the failure so to notify an
indemnifying party shall not relieve such indemnified party from any liability
which it may have under this Section 14 except to the extent that it has been
prejudiced in any material respect by such failure or from any liability which
it may have otherwise). In case any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent it may elect by written notice delivered to the indemnified party
promptly (but, in any event, within 30 days) after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party. Notwithstanding the
foregoing, the indemnified party or parties shall have the right to employ its
or their own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless (i) the
employment of such counsel shall have been authorized in writing by one of the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to have charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) such indemnified party or parties shall have reasonably
concluded that there is a conflict of interest between itself or themselves and
the indemnifying party in the conduct of the defense of any claim or that the
interests of the indemnified party or parties are not substantially co-extensive
with those of the indemnifying party (in which case the indemnifying parties
shall not have the right to direct the defense of such action on behalf of the
indemnified party or parties), in any of which events such fees and expenses
shall be borne by the indemnifying parties (provided, however, that the
indemnifying party shall be liable only for the fees and expenses of one counsel
in addition to one local counsel in the jurisdiction involved. Anything in this
subsection to the contrary notwithstanding, an indemnifying party shall not be
liable for any settlement or any claim or action effected without its written
consent; provided, however, that such consent was not unreasonably withheld.

 

If the indemnification provided for in paragraphs (a) and (b) of this Section 14
shall for any reason be unavailable to an indemnified party in respect of any
loss, claim, damage or liability, or any action in respect thereof, referred to
in Section 14, then the indemnifying party shall in lieu of indemnifying the
indemnified party contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, in such proportion as shall be appropriate to reflect the relative
benefits received by the Seller on the one hand and the Purchaser on the other
from the purchase and sale of the Subsequent Mortgage Loans, the offering of the
Certificates and the other transactions contemplated hereunder. No person found
liable for a fraudulent misrepresentation shall be entitled to contribution from
any person who is not also found liable for such fraudulent misrepresentation.

 

 

The parties hereto agree that reliance by an indemnified party on any publicly

 

 


--------------------------------------------------------------------------------



 

available information or any information or directions furnished by an
indemnifying party shall not constitute negligence, bad faith or willful
misconduct by such indemnified party.

 

 

SECTION 15.

Obligations of Guarantor.

 

 

(a)   The Guarantor hereby unconditionally and irrevocably guarantees:

 

   (1)   the due and punctual performance of the Seller of all of its
obligations under this Agreement, including but not limited to, the Mortgage
Loans Seller's obligations pursuant to Sections 5(d), 5(e), 6(a) and 7
hereunder;

 

   (2)   the due and punctual payment of any and all amounts (including, in case
of default or delay in payment, interest on any amount due at the prime rate (as
publicly announced by Citibank, N.A., at its principal office in New York, New
York as of such date) plus 2%) payable by the Seller pursuant to Section 14
hereof when and as any such amount shall become due and payable pursuant to the
terms of this Agreement.

 

(b)   This Section 15 shall remain in effect and payments or performance
hereunder shall be made hereunder regardless of a bankruptcy, insolvency or
reorganization of the Seller, or other proceeding against the Seller pursuant to
any law relating to creditors' rights, and regardless of any adverse effect
which such proceeding might have upon the obligations of the Seller.

 

(c)   The Guarantor hereby agrees that its obligations hereunder are absolute
and unconditional, irrespective of the validity or enforceability of, or any
change in or amendment to, any Subsequent Mortgage Loan, the Pooling and
Servicing Agreement or this Agreement, the institution or absence of any action
to enforce the same, the waiver of any provisions thereof or hereof, the
obtaining of any judgment against the Seller or any action to enforce same, the
inability to recover against the Seller because of any statute of limitations,
laches or otherwise or any circumstance which might otherwise constitute a legal
or equitable discharge or defense to a guarantor.

 

(d)   The Guarantor covenants that this Section 15 will not be discharged until
the later of the termination of the Pooling and Servicing Agreement or the
termination of this Agreement, and in each case, all of the Seller's obligations
thereunder, provided that the Guarantor's obligations under Section 15(a)(2)
shall survive any such termination. This Section 15 shall continue to be
effective if the Seller merges or consolidates with or into another entity,
loses its separate legal identity or ceases to exist.

 

(e)   The Guarantor waives, to the extent it may do so under applicable law, all
presentments, demands for performance, diligence, notices of non-performance or
default, protests, notices of protest, notices of dishonor, notices of default,
notice of acceptance of this Agreement, and notices of the existence, creation,
or incurring of new or additional indebtedness, any marshalling of assets of the
Seller, the Guarantor or any other person or entity providing security for any
of the Subsequent Mortgage Loans, and all other notices or formalities to which
the Guarantor may be entitled, any other act or omission or thing or delay to do
any other act or thing which might in any manner or to any extent vary the risk
of the Guarantor or which might otherwise operate as a discharge of the
Guarantor.

 

 

SECTION 16.

Notices. All demands, notices and communications hereunder

 

 


--------------------------------------------------------------------------------



 

shall be in writing but may be delivered by facsimile transmission subsequently
confirmed in writing. Notices to the Seller shall be directed to Ellington
Acquisition Trust 2005-1, C/O Well Fargo Delaware Trust Company, Attention:
Edward Truitt, (Telecopy: (302) 575-2003), notices to the Guarantor shall be
directed to Ellington Credit Fund, Ltd., 53 Forest Avenue, Old Greenwich, CT
06870 (Telecopy: (203) 698-2422) and notices to the Purchaser shall be directed
to Bear Stearns Asset Backed Securities I LLC, 383 Madison Avenue, New York, New
York 10179, (Telecopy: (212-272-7206)), Attention: General Counsel; or to any
other address as may hereafter be furnished by one party to the other party by
like notice.  Any such demand, notice or communication hereunder shall be deemed
to have been received on the date received at the premises of the addressee (as
evidenced, in the case of registered or certified mail, by the date noted on the
return receipt) provided that it is received on a business day during normal
business hours and, if received after normal business hours, then it shall be
deemed to be received on the next business day.

 

SECTION 17. Transfer of Subsequent Mortgage Loans. The Purchaser retains the
right to assign the Subsequent Mortgage Loans and any or all of its interest
under this Agreement to the Trustee without the consent of the Seller, and, upon
such assignment, the Trustee shall succeed to the applicable rights and
obligations of the Purchaser hereunder; provided, however, the Purchaser shall
remain entitled to the benefits set forth in Sections 12, 14 and 18 hereto and
as provided in Section 2(a). Notwithstanding the foregoing, the sole and
exclusive right and remedy of the Trustee with respect to a breach of
representation or warranty of the Seller shall be the cure, purchase or
substitution obligations of the Seller, or the Guarantor, as applicable,
contained in Sections 5 and 7 hereof.

 

SECTION 18. Termination. This Agreement may be terminated (a) by the mutual
consent of the parties hereto prior to the Subsequent Transfer Date, (b) by the
Purchaser, if the conditions to the Purchaser’s obligation to close set forth
under Section 11(a) hereof are not fulfilled as and when required to be
fulfilled or (c) by the Seller, if the conditions to the Seller’s obligation to
close set forth under Section 11(b) hereof are not fulfilled as and when
required to be fulfilled. In the event of termination pursuant to clause (b),
the Seller shall pay, and in the event of termination pursuant to clause (c),
the Purchaser shall pay, all reasonable out-of-pocket expenses incurred by the
other in connection with the transactions contemplated by this Agreement. In the
event of a termination pursuant to clause (a), each party shall be responsible
for its own expenses.

 

SECTION 19. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement, or
contained in certificates of officers of the Seller and the Guarantor submitted
pursuant hereto, shall remain operative and in full force and effect and shall
survive delivery of the Subsequent Mortgage Loans to the Purchaser (and by the
Purchaser to the Trustee). Subsequent to the delivery of the Subsequent Mortgage
Loans to the Purchaser, each of the Seller’s representations and warranties
contained herein with respect to the Subsequent Mortgage Loans shall be deemed
to relate to the Mortgage Loans actually delivered to the Purchaser and included
in the Final Subsequent Mortgage Loan Schedule and any Replacement Mortgage Loan
and not to those Subsequent Mortgage Loans deleted from the Preliminary
Subsequent Mortgage Loan Schedule pursuant to Section 3 hereof prior to the
closing of the transactions contemplated hereby.

 

 

SECTION 20.

Severability. If any provision of this Agreement shall be

 

 


--------------------------------------------------------------------------------



 

prohibited or invalid under applicable law, this Agreement shall be ineffective
only to such extent, without invalidating the remainder of this Agreement.

 

SECTION 21. Counterparts. This Agreement may be executed in counterparts, each
of which will be an original, but which together shall constitute one and the
same agreement.

 

SECTION 22. Amendment. This Agreement cannot be amended or modified in any
manner without the prior written consent of each party.

 

SECTION 23. GOVERNING LAW. THIS AGREEMENT shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflict
of laws principles thereof other than Section 5-1401 of the New York General
Obligations Law.

 

SECTION 24. Further Assurances. Each of the parties agrees to execute and
deliver such instruments and take such actions as another party may, from time
to time, reasonably request in order to effectuate the purpose and to carry out
the terms of this Agreement including any amendments hereto which may be
required by either Rating Agency.

 

 

SECTION 25.

Successors and Assigns.

 

(a)   This Agreement shall bind and inure to the benefit of and be enforceable
by the Seller, the Guarantor and the Purchaser and their permitted successors
and assigns and, to the extent specified in Section 14 hereof, Bear Stearns, and
their directors, officers and controlling persons (within the meaning of federal
securities laws), to the extent of its rights as a third party beneficiary
hereunder. The Seller and the Guarantor acknowledges and agrees that the
Purchaser may assign its rights under this Agreement (including, without
limitation, with respect to the Seller’s representations and warranties
respecting the Subsequent Mortgage Loans) to the Trustee. Any person into which
the Seller or Guarantor may be merged or consolidated (or any person resulting
from any merger or consolidation involving the Seller or the Guarantor), any
person resulting from a change in form of the Seller or the Guarantor, or any
person succeeding to the business of the Seller or the Guarantor, shall be
considered the “successor” of the Seller or the Guarantor, as applicable,
hereunder and shall be considered a party hereto without the execution or filing
of any paper or any further act or consent on the part of any party hereto.
Except as provided in the two preceding sentences, this Agreement cannot be
assigned, pledged or hypothecated by either party hereto without the written
consent of the other parties to this Agreement and any such assignment or
purported assignment shall be deemed null and void.

 

SECTION 26. The Seller. The Seller will keep in full force and effect its
existence, all rights and franchises as a corporation under the laws of the
State of its formation and will obtain and preserve its qualification to do
business as a statutory trust in each jurisdiction in which such qualification
is necessary to perform its obligations under this Agreement.

 

SECTION 27. Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof.

 

 


--------------------------------------------------------------------------------



 

 

SECTION 28. No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 


--------------------------------------------------------------------------------



 

 

                              IN WITNESS WHEREOF, the parties hereto have caused
their names to be signed hereto by their respective duly authorized officers as
of the date first above written.

 

OCWEN MORTGAGE ASSET TRUST I

By: Delaware Trust Company, National Association, not in its individual capacity
but solely as Owner Trustee

 

By:                                                                     

Name:                                                              

Title:                                                                

 

OCWEN FINANCIAL CORPORATION

 

By:                                                                     

Name:                                                              

Title:                                                                

 

BEAR STEARNS ASSET BACKED SECURITIES I LLC

 

By:                                                                     

Name:                                                              

Title:                                                                

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1

CONTENTS OF MORTGAGE FILE

 

With respect to each Subsequent Mortgage Loan, the Mortgage File shall include
each of the following items, which shall be available for inspection by the
Purchaser or its designee, and which shall be delivered to the Purchaser or its
designee pursuant to the terms of this Agreement.

 

The original Mortgage Note, including any riders thereto, endorsed without
recourse in blank and showing to the extent available to the Seller an unbroken
chain of endorsements from the original payee thereof to the Person endorsing it
to the Trustee;

 

the original Mortgage and, if the related Subsequent Mortgage Loan is a MOM
Loan, noting the presence of the MIN and language indicating that such
Subsequent Mortgage Loan is a MOM Loan, which shall have been recorded (or if
the original is not available, a copy), with evidence of such recording
indicated thereon (or if clause (x) in the proviso below applies, shall be in
recordable form);

 

unless the Subsequent Mortgage Loan is a MOM Loan, the assignment (either an
original or a copy, which may be in the form of a blanket assignment if
permitted in the jurisdiction in which the Mortgaged Property is located) to the
Trustee of the Mortgage with respect to each Subsequent Mortgage Loan in blank,
which shall have been recorded (or if clause (x) in the proviso below applies,
shall be in recordable form);

 

an original or a copy of all intervening assignments of the Mortgage, if any, to
the extent available to the Seller, with evidence of recording thereon;

 

the original policy of title insurance or mortgagee’s certificate of title
insurance or commitment or binder for title insurance, if available, or a copy
thereof, or, in the event that such original title insurance policy is
unavailable, a photocopy thereof, or in lieu thereof, a current lien search on
the related Mortgaged Property; and

 

originals or copies of all available assumption, modification or substitution
agreements, if any;

 

(i)           provided, however, that in lieu of the foregoing, the Seller may
deliver the following documents, under the circumstances set forth below: (x) if
any Mortgage, assignment thereof to the Trustee or intervening assignments
thereof have been delivered or are being delivered to recording offices for
recording and have not been returned in time to permit their delivery as
specified above, the Purchaser may deliver a true copy thereof with a
certification by the Seller or the title company issuing the commitment for
title insurance, on the face of such copy, substantially as follows: “Certified
to be a true and correct copy of the original, which has been transmitted for
recording” and (y) in lieu of the Mortgage Notes relating to the Subsequent
Mortgage Loans identified in the list set forth in Exhibit J to the Pooling and
Servicing Agreement, the Purchaser may deliver a lost note affidavit and
indemnity and a copy of the original note, if available; and provided, further,
however, that in the case of Subsequent Mortgage Loans which have been prepaid
in full after the Cut-Off Date and prior to the Subsequent Transfer Date, the
Purchaser, in lieu of delivering the above documents, may deliver to the Trustee

 


--------------------------------------------------------------------------------



 

and its Custodian a certification of a Servicing Officer to such effect and in
such case shall deposit all amounts paid in respect of such Subsequent Mortgage
Loans, in the Protected Account or in the Distribution Account on the Subsequent
Transfer Date. In the case of the documents referred to in clause (x) above, the
Purchaser shall deliver such documents to the Trustee or its Custodian promptly
after they are received. The Seller shall cause, at its expense, the Mortgage
and intervening assignments, if any, and to the extent required in accordance
with the foregoing, the assignment of the Mortgage to the Trustee to be
submitted for recording promptly after the Subsequent Transfer Date; provided
that the Seller need not cause to be recorded any assignment (a) in any
jurisdiction under the laws of which, as evidenced by an Opinion of Counsel
addressed to the Trustee delivered by the Seller to the Trustee and the Rating
Agencies, the recordation of such assignment is not necessary to protect the
Trustee’s interest in the related Subsequent Mortgage Loan or (b) if MERS is
identified on the Mortgage or on a properly recorded assignment of the Mortgage
as mortgagee of record solely as nominee for Seller and its successors and
assigns. In the event that the Seller, the Purchaser, the Master Servicer or the
Servicer gives written notice to the Trustee that a court has recharacterized
the sale of the Subsequent Mortgage Loans as a financing, the Seller shall
submit or cause to be submitted for recording as specified above or, should the
Seller fail to perform such obligations, the Servicer shall cause each such
previously unrecorded assignment to be submitted for recording as specified
above at the expense of the Trust. In the event a Mortgage File is released to
the Seller or the Servicer as a result of such Person having completed a Request
for Release, the Custodian shall, if not so completed, complete the assignment
of the related Mortgage in the manner specified in clause (iii) above.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 2

Mortgage Loan Schedule

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 3

MORTGAGE LOAN SCHEDULE INFORMATION

 

The Preliminary and Final Subsequent Mortgage Loan Schedules shall set forth the
following information with respect to each Subsequent Mortgage Loan:

 

 

(ii)

the loan number;

 

 

the Mortgage Rate in effect as of the Cut-off Date;

 

 

the Servicing Fee Rate;

 

 

the Master Servicing Fee;

 

 

the Risk Manager Fee;

 

 

the LPMI Fee, if applicable;

 

 

the Net Mortgage Rate in effect as of the Subsequent Cut-off Date;

 

 

the maturity date;

 

 

the original principal balance;

 

 

the Subsequent Cut-off Date Principal Balance;

 

 

the original term;

 

 

the remaining term;

 

 

the property type;

 

 

the MIN with respect to each MOM Loan;

 

with respect to each Adjustable Rate Mortgage Loan, the Minimum Mortgage Rate;

 

with respect to each Adjustable Rate Mortgage Loan, the Maximum Mortgage Rate;

 

 

with respect to each Adjustable Rate Mortgage Loan, the Gross Margin;

 

 

with respect to each Adjustable Rate Mortgage Loan, the Index Type;

 

with respect to each Adjustable Rate Mortgage Loan, the next Adjustment Date;

 

with respect to each Adjustable Rate Mortgage Loan, the Interest Rate and
adjustment frequency;

 

 


--------------------------------------------------------------------------------



 

 

with respect to each Adjustable Rate Mortgage Loan, the Periodic Rate Cap;

 

 

the amount of any Seller Arrearages, if any;

 

a code indicating whether such Mortgage Loan is an Actuarial Loan or Simple
Interest Loan;

 

a code indicating whether such Mortgage Loan is a first lien or a second lien
Mortgage Loan;

 

 

loan type (fixed, Balloon, ARM);

 

 

the paid to date;

 

 

a bankruptcy flag;

 

 

the Mortgage Loan purpose;

 

 

occupancy status;

 

 

FICO score;

 

 

first payment date;

 

 

the appraisal value at origination;

 

 

the state, zip code and city,

 

 

a Delinquency counter;

 

 

the original Mortgage Rate;

 

 

the current Scheduled Payment;

 

 

the corporate advance; and

 

 

and any delinquent tax Advance.

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 4

INTENTIONALLY OMITTED

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 5

INTENTIONALLY OMITTED

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 6

SCHEDULE OF LOST NOTES

 

Available Upon Request

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

 

Public Certificates

 

Ratings

Class

Standard & Poor's

Fitch

A-1

AAA

AAA

A-2

AAA

AAA

A-3

AAA

AAA

M-1

AA+

AA+

M-2

AA

AA

M-3

AA-

AA-

M-4

A+

A+

M-5

A

A

M-6

A-

A-

M-7

BBB+

BBB+

M-8

BBB

BBB

M-9

BBB-

BBB-

 

None of the above ratings has been lowered, qualified or withdrawn since the
dates of issuance of such ratings by the Rating Agencies.

 

Private Certificates

 

Class

S&P

Fitch

B-IO

Not Rated

Not Rated

R-1

Not Rated

Not Rated

R-2

Not Rated

Not Rated

R-3

Not Rated

Not Rated

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7

 

REVISED July 11, 2005

 

APPENDIX E – Standard & Poor’s Anti-Predatory Lending Categorization

 

Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.

 

Standard & Poor’s High Cost Loan Categorization

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Arkansas


Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq.
Effective July 16, 2003

High Cost Home Loan

Cleveland Heights, OH


Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.
Effective June 2, 2003

Covered Loan

Colorado


Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.
Effective for covered loans offered or entered into on or after January 1, 2003.
Other provisions of the Act took effect on June 7, 2002

Covered Loan

Connecticut


Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq.
Effective October 1, 2001

High Cost Home Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

District of Columbia


Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.
Effective for loans closed on or after January 28, 2003

Covered Loan

Florida


Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.
Effective October 2, 2002

High Cost Home Loan

Georgia (Oct. 1, 2002 – Mar. 6, 2003)


Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 – March 6, 2003

High Cost Home Loan

Georgia as amended (Mar. 7, 2003 – current)


Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective for loans closed on or after March 7, 2003

High Cost Home Loan

HOEPA Section 32


Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34
Effective October 1, 1995, amendments October 1, 2002

High Cost Loan

Illinois


High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq.
Effective January 1, 2004 (prior to this date, regulations under Residential
Mortgage License Act effective from May 14, 2001)

High Risk Home Loan

Kansas


Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.
Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999; Section
16a-3-308a became effective July 1, 1999

High Loan to Value Consumer Loan (id. § 16a-3-207) and;

High APR Consumer Loan (id. § 16a-3-308a)

 

 

 


--------------------------------------------------------------------------------



 

 

 

Kentucky


2003 KY H.B. 287 – High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.
Effective June 24, 2003

High Cost Home Loan

Maine


Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.
Effective September 29, 1995 and as amended from time to time

High Rate High Fee Mortgage

Massachusetts


Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.
Effective March 22, 2001 and amended from time to time

High Cost Home Loan

Nevada


Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.
Effective October 1, 2003

Home Loan

New Jersey


New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.
Effective for loans closed on or after November 27, 2003

High Cost Home Loan

New Mexico


Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.
Effective as of January 1, 2004; Revised as of February 26, 2004

High Cost Home Loan

New York


N.Y. Banking Law Article 6-l
Effective for applications made on or after April 1, 2003

High Cost Home Loan

North Carolina


Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.
Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

High Cost Home Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

Ohio


H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq.
Effective May 24, 2002

Covered Loan

Oklahoma


Consumer Credit Code (codified in various sections of Title 14A)
Effective July 1, 2000; amended effective January 1, 2004

Subsection 10 Mortgage

South Carolina


South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.
Effective for loans taken on or after January 1, 2004

High Cost Home Loan

West Virginia


West Virginia Residential Mortgage Lender, Broker and Servicer Act, W. Va. Code
Ann. §§ 31-17-1 et seq.
Effective June 5, 2002

West Virginia Mortgage Loan Act Loan

 

 

Standard & Poor’s Covered Loan Categorization

 

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)


Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 – March 6, 2003

Covered Loan

New Jersey


New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.
Effective November 27, 2003 – July 5, 2004

Covered Home Loan

 

 

 

 


--------------------------------------------------------------------------------



 

 

 


Standard & Poor’s Home Loan Categorization

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)


Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 – March 6, 2003

Home Loan

New Jersey


New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.
Effective for loans closed on or after November 27, 2003

Home Loan

New Mexico


Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.
Effective as of January 1, 2004; Revised as of February 26, 2004

Home Loan

North Carolina


Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.
Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

Consumer Home Loan

South Carolina


South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.
Effective for loans taken on or after January 1, 2004

Consumer Home Loan

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT R

 

FORM OF SUBSEQUENT TRANSFER INSTRUMENT

 

Pursuant to this Subsequent Transfer Instrument, dated October 24, 2005 (this
“Instrument”), between Bear Stearns Asset-Backed Securities I LLC, as seller
(the “Seller”), and Citibank, N.A., as trustee of the Bear Stearns Asset Backed
Securities I Trust 2005-CL1, Asset-Backed Securities, Series 2005-CL1, as
purchaser (the “Trustee”), and pursuant to the Pooling and Servicing Agreement,
dated as of October 1, 2005 (the “Pooling and Servicing Agreement”), among the
Ocwen Mortgage Asset Trust 2005-1, Ellington Acquisition Trust 2005-1
("Ellington 2005-1") and Ellington Acquisition Trust 2005-2 ("Ellington
2005-2"), each as sellers, Ocwen Loan Servicing, LLC, as servicer, LaSalle Bank
National Association, as master servicer and securities administrator,, Wells
Fargo Bank, National Association, as custodian, Risk Management Group, LLC, as
risk manager, and the Trustee, as trustee, the Seller and the Trustee agree to
the sale by the Seller and the purchase by the Trustee in trust, on behalf of
the Trust, of the Subsequent Mortgage Loans listed on the Schedule of Mortgage
Loans attached to this Instrument as Exhibit 1 hereto (the “Subsequent Mortgage
Loans”).

 

Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Pooling and Servicing Agreement.

 

 

Section 1.

Conveyance of Subsequent Mortgage Loans.

 

(a)         The Seller does hereby sell, transfer, assign, set over and convey
to the Trustee in trust, on behalf of the Trust, without recourse, all of its
right, title and interest in and to the Subsequent Mortgage Loans, and including
all amounts due or accruing on the Subsequent Mortgage Loans on and after the
related Subsequent Cut-off Date, and all items with respect to the Subsequent
Mortgage Loans to be delivered pursuant to Section 2.07 of the Pooling and
Servicing Agreement; provided, however, that the Seller reserves and retains all
right, title and interest in and to amounts due on the Subsequent Mortgage Loans
prior to the related Subsequent Cut-off Date. The Seller, contemporaneously with
the delivery of this Agreement, has delivered or caused to be delivered to the
Trustee each item with respect to the Subsequent Mortgage Loans set forth in
Section 2.01 of the Pooling and Servicing Agreement and the other items in the
related Mortgage Files. The transfer to the Trustee by the Seller of the
Subsequent Mortgage Loans identified on the Mortgage Loan Schedule shall be
absolute and is intended by the Seller, the Mortgage Loan Seller, the Master
Servicer, the Securities Administrator, the Trustee and the Certificateholders
to constitute and to be treated as a sale of the Subsequent Mortgage Loans by
the Seller to the Trust Fund.

 

(b)         The Seller, concurrently with the execution and delivery hereof,
does hereby transfer, assign, set over and otherwise convey to the Trustee
without recourse for the benefit of the Certificateholders all the right, title
and interest of the Seller in, to and under the Subsequent Mortgage Loan
Purchase Agreement, dated as of October 24, 2005, between [Ocwen Mortgage Asset
Trust 2005-1], as seller, and the Seller, as purchaser (the “Purchase
Agreement”).

 

 


--------------------------------------------------------------------------------



 

 

 

Section 2.

Representations and Warranties; Conditions Precedent.

 

(a)         The Seller hereby confirms that each of the conditions precedent and
the representations and warranties set forth in Section 2.07 of the Pooling and
Servicing Agreement are satisfied as of the date hereof.

 

(b)         All terms and conditions of the Pooling and Servicing Agreement are
hereby ratified and confirmed; provided, however, that in the event of any
conflict, the provisions of this Instrument shall control over the conflicting
provisions of the Pooling and Servicing Agreement.

 

 

Section 3.

Recordation of Instrument.

 

To the extent permitted by applicable law, this Instrument, or a memorandum
thereof if permitted under applicable law, is subject to recordation in all
appropriate public offices for real property records in all of the counties or
other comparable jurisdictions in which any or all of the properties subject to
the Mortgages are situated, and in any other appropriate public recording office
or elsewhere, such recordation to be effected by the Master Servicer at the
Certificateholders’ expense on direction of the related Certificateholders, but
only when accompanied by an Opinion of Counsel to the effect that such
recordation materially and beneficially affects the interests of the
Certificateholders or is necessary for the administration or servicing of the
Subsequent Mortgage Loans.

 

 

Section 4.

Governing Law.

 

This Instrument shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with such laws, without giving effect to principles
of conflicts of law.

 

 

Section 5.

Counterparts.

 

This Instrument may be executed in one or more counterparts and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed to be an original; such counterparts, together, shall constitute one
and the same instrument.

 

 

Section 6.

Successors and Assigns.

 

This Instrument shall inure to the benefit of and be binding upon the Seller and
the Trustee and their respective successors and assigns.

 

 

 


--------------------------------------------------------------------------------



 

 


--------------------------------------------------------------------------------



 

 


--------------------------------------------------------------------------------



 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

BEAR STEARNS ASSET-BACKED SECURITIES I LLC, as Seller

 

By:                                                                             

 

Name:

 

Title:

 

CITIBANK, N.A., as Trustee

 

By:                                                                             

 

Name:

 

 

 

Title:

 

 

 

 